 


 HR 22 ENR: FAST Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. R. 22 
 
AN ACT 
To authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Fixing America’s Surface Transportation Act or the FAST Act. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Division A—Surface Transportation 
Sec. 1001. Definitions. 
Sec. 1002. Reconciliation of funds. 
Sec. 1003. Effective date. 
Sec. 1004. References. 
Title I—Federal-Aid Highways 
Subtitle A—Authorizations and Programs 
Sec. 1101. Authorization of appropriations. 
Sec. 1102. Obligation ceiling. 
Sec. 1103. Definitions. 
Sec. 1104. Apportionment. 
Sec. 1105. Nationally significant freight and highway projects. 
Sec. 1106. National highway performance program. 
Sec. 1107. Emergency relief for federally owned roads. 
Sec. 1108. Railway-highway grade crossings. 
Sec. 1109. Surface transportation block grant program. 
Sec. 1110. Highway use tax evasion projects. 
Sec. 1111. Bundling of bridge projects. 
Sec. 1112. Construction of ferry boats and ferry terminal facilities. 
Sec. 1113. Highway safety improvement program. 
Sec. 1114. Congestion mitigation and air quality improvement program. 
Sec. 1115. Territorial and Puerto Rico highway program. 
Sec. 1116. National highway freight program. 
Sec. 1117. Federal lands and tribal transportation programs. 
Sec. 1118. Tribal transportation program amendment. 
Sec. 1119. Federal lands transportation program. 
Sec. 1120. Federal lands programmatic activities. 
Sec. 1121. Tribal transportation self-governance program. 
Sec. 1122. State flexibility for National Highway System modifications. 
Sec. 1123. Nationally significant Federal lands and tribal projects program. 
Subtitle B—Planning and Performance Management 
Sec. 1201. Metropolitan transportation planning. 
Sec. 1202. Statewide and nonmetropolitan transportation planning. 
Subtitle C—Acceleration of project delivery 
Sec. 1301. Satisfaction of requirements for certain historic sites. 
Sec. 1302. Clarification of transportation environmental authorities. 
Sec. 1303. Treatment of certain bridges under preservation requirements. 
Sec. 1304. Efficient environmental reviews for project decisionmaking. 
Sec. 1305. Integration of planning and environmental review. 
Sec. 1306. Development of programmatic mitigation plans. 
Sec. 1307. Technical assistance for States. 
Sec. 1308. Surface transportation project delivery program. 
Sec. 1309. Program for eliminating duplication of environmental reviews. 
Sec. 1310. Application of categorical exclusions for multimodal projects. 
Sec. 1311. Accelerated decisionmaking in environmental reviews. 
Sec. 1312. Improving State and Federal agency engagement in environmental reviews. 
Sec. 1313. Aligning Federal environmental reviews. 
Sec. 1314. Categorical exclusion for projects of limited Federal assistance. 
Sec. 1315. Programmatic agreement template. 
Sec. 1316. Assumption of authorities. 
Sec. 1317. Modernization of the environmental review process. 
Sec. 1318. Assessment of progress on accelerating project delivery. 
Subtitle D—Miscellaneous 
Sec. 1401. Prohibition on the use of funds for automated traffic enforcement. 
Sec. 1402. Highway Trust Fund transparency and accountability. 
Sec. 1403. Additional deposits into Highway Trust Fund. 
Sec. 1404. Design standards. 
Sec. 1405. Justification reports for access points on the Interstate System. 
Sec. 1406. Performance period adjustment. 
Sec. 1407. Vehicle-to-infrastructure equipment. 
Sec. 1408. Federal share payable. 
Sec. 1409. Milk products. 
Sec. 1410. Interstate weight limits. 
Sec. 1411. Tolling; HOV facilities; Interstate reconstruction and rehabilitation. 
Sec. 1412. Projects for public safety relating to idling trains. 
Sec. 1413. National electric vehicle charging and hydrogen, propane, and natural gas fueling corridors. 
Sec. 1414. Repeat offender criteria. 
Sec. 1415. Administrative provisions to encourage pollinator habitat and forage on transportation rights-of-way. 
Sec. 1416. High priority corridors on National Highway System. 
Sec. 1417. Work zone and guard rail safety training. 
Sec. 1418. Consolidation of programs. 
Sec. 1419. Elimination or modification of certain reporting requirements. 
Sec. 1420. Flexibility for projects. 
Sec. 1421. Productive and timely expenditure of funds. 
Sec. 1422. Study on performance of bridges. 
Sec. 1423. Relinquishment of park-and-ride lot facilities. 
Sec. 1424. Pilot program. 
Sec. 1425. Service club, charitable association, or religious service signs. 
Sec. 1426. Motorcyclist advisory council. 
Sec. 1427. Highway work zones. 
Sec. 1428. Use of durable, resilient, and sustainable materials and practices. 
Sec. 1429. Identification of roadside highway safety hardware devices. 
Sec. 1430. Use of modeling and simulation technology. 
Sec. 1431. National Advisory Committee on Travel and Tourism Infrastructure. 
Sec. 1432. Emergency exemptions. 
Sec. 1433. Report on Highway Trust Fund administrative expenditures. 
Sec. 1434. Availability of reports. 
Sec. 1435. Appalachian development highway system. 
Sec. 1436. Appalachian regional development program. 
Sec. 1437. Border State infrastructure. 
Sec. 1438. Adjustments. 
Sec. 1439. Elimination of barriers to improve at-risk bridges. 
Sec. 1440. At-risk project preagreement authority. 
Sec. 1441. Regional infrastructure accelerator demonstration program. 
Sec. 1442. Safety for users. 
Sec. 1443. Sense of Congress. 
Sec. 1444. Every Day Counts initiative. 
Sec. 1445. Water infrastructure finance and innovation. 
Sec. 1446. Technical corrections. 
Title II—Innovative Project Finance 
Sec. 2001. Transportation Infrastructure Finance and Innovation Act of 1998 amendments. 
Sec. 2002. Availability payment concession model. 
Title III—Public Transportation 
Sec. 3001. Short title. 
Sec. 3002. Definitions. 
Sec. 3003. Metropolitan and statewide transportation planning. 
Sec. 3004. Urbanized area formula grants. 
Sec. 3005. Fixed guideway capital investment grants. 
Sec. 3006. Enhanced mobility of seniors and individuals with disabilities. 
Sec. 3007. Formula grants for rural areas. 
Sec. 3008. Public transportation innovation. 
Sec. 3009. Technical assistance and workforce development. 
Sec. 3010. Private sector participation. 
Sec. 3011. General provisions. 
Sec. 3012. Project management oversight. 
Sec. 3013. Public transportation safety program. 
Sec. 3014. Apportionments. 
Sec. 3015. State of good repair grants. 
Sec. 3016. Authorizations. 
Sec. 3017. Grants for buses and bus facilities. 
Sec. 3018. Obligation ceiling. 
Sec. 3019. Innovative procurement. 
Sec. 3020. Review of public transportation safety standards. 
Sec. 3021. Study on evidentiary protection for public transportation safety program information. 
Sec. 3022. Improved public transportation safety measures. 
Sec. 3023. Paratransit system under FTA approved coordinated plan. 
Sec. 3024. Report on potential of Internet of Things. 
Sec. 3025. Report on parking safety. 
Sec. 3026. Appointment of directors of Washington Metropolitan Area Transit Authority. 
Sec. 3027. Effectiveness of public transportation changes and funding. 
Sec. 3028. Authorization of grants for positive train control. 
Sec. 3029. Amendment to title 5. 
Sec. 3030. Technical and conforming changes. 
Title IV—Highway traffic safety 
Sec. 4001. Authorization of appropriations. 
Sec. 4002. Highway safety programs. 
Sec. 4003. Highway safety research and development. 
Sec. 4004. High-visibility enforcement program. 
Sec. 4005. National priority safety programs. 
Sec. 4006. Tracking process. 
Sec. 4007. Stop motorcycle checkpoint funding. 
Sec. 4008. Marijuana-impaired driving. 
Sec. 4009. Increasing public awareness of the dangers of drug-impaired driving. 
Sec. 4010. National priority safety program grant eligibility. 
Sec. 4011. Data collection. 
Sec. 4012. Study on the national roadside survey of alcohol and drug use by drivers. 
Sec. 4013. Barriers to data collection report. 
Sec. 4014. Technical corrections. 
Sec. 4015. Effective date for certain programs. 
Title V—Motor Carrier Safety 
Subtitle A—Motor Carrier Safety Grant Consolidation 
Sec. 5101. Grants to States. 
Sec. 5102. Performance and registration information systems management. 
Sec. 5103. Authorization of appropriations. 
Sec. 5104. Commercial driver's license program implementation. 
Sec. 5105. Extension of Federal motor carrier safety programs for fiscal year 2016. 
Sec. 5106. Motor carrier safety assistance program allocation. 
Sec. 5107. Maintenance of effort calculation. 
Subtitle B—Federal Motor Carrier Safety Administration Reform 
Part I—Regulatory Reform 
Sec. 5201. Notice of cancellation of insurance. 
Sec. 5202. Regulations. 
Sec. 5203. Guidance. 
Sec. 5204. Petitions. 
Sec. 5205. Inspector standards. 
Sec. 5206. Applications. 
Part II—Compliance, Safety, Accountability Reform 
Sec. 5221. Correlation study. 
Sec. 5222. Beyond compliance. 
Sec. 5223. Data certification. 
Sec. 5224. Data improvement. 
Sec. 5225. Accident review. 
Subtitle C—Commercial Motor Vehicle Safety 
Sec. 5301. Windshield technology. 
Sec. 5302. Prioritizing statutory rulemakings. 
Sec. 5303. Safety reporting system. 
Sec. 5304. New entrant safety review program. 
Sec. 5305. High risk carrier reviews. 
Sec. 5306. Post-accident report review. 
Sec. 5307. Implementing safety requirements. 
Subtitle D—Commercial Motor Vehicle Drivers 
Sec. 5401. Opportunities for veterans. 
Sec. 5402. Drug-free commercial drivers. 
Sec. 5403. Medical certification of veterans for commercial driver’s licenses. 
Sec. 5404. Commercial driver pilot program. 
Subtitle E—General Provisions 
Sec. 5501. Delays in goods movement. 
Sec. 5502. Emergency route working group. 
Sec. 5503. Household goods consumer protection working group. 
Sec. 5504. Technology improvements. 
Sec. 5505. Notification regarding motor carrier registration. 
Sec. 5506. Report on commercial driver’s license skills test delays. 
Sec. 5507. Electronic logging device requirements. 
Sec. 5508. Technical corrections. 
Sec. 5509. Minimum financial responsibility. 
Sec. 5510. Safety study regarding double-decker motorcoaches. 
Sec. 5511. GAO review of school bus safety. 
Sec. 5512. Access to National Driver Register. 
Sec. 5513. Report on design and implementation of wireless roadside inspection systems. 
Sec. 5514. Regulation of tow truck operations. 
Sec. 5515. Study on commercial motor vehicle driver commuting. 
Sec. 5516. Additional State authority. 
Sec. 5517. Report on motor carrier financial responsibility. 
Sec. 5518. Covered farm vehicles. 
Sec. 5519. Operators of hi-rail vehicles. 
Sec. 5520. Automobile transporter. 
Sec. 5521. Ready mix concrete delivery vehicles. 
Sec. 5522. Transportation of construction materials and equipment. 
Sec. 5523. Commercial delivery of light- and medium-duty trailers. 
Sec. 5524. Exemptions from requirements for certain welding trucks used in pipeline industry. 
Sec. 5525. Report. 
Title VI—Innovation 
Sec. 6001. Short title. 
Sec. 6002. Authorization of appropriations. 
Sec. 6003. Technology and innovation deployment program. 
Sec. 6004. Advanced transportation and congestion management technologies deployment. 
Sec. 6005. Intelligent transportation system goals. 
Sec. 6006. Intelligent transportation system purposes. 
Sec. 6007. Intelligent transportation system program report. 
Sec. 6008. Intelligent transportation system national architecture and standards. 
Sec. 6009. Communication systems deployment report. 
Sec. 6010. Infrastructure development. 
Sec. 6011. Departmental research programs. 
Sec. 6012. Research and Innovative Technology Administration. 
Sec. 6013. Web-based training for emergency responders. 
Sec. 6014. Hazardous materials research and development. 
Sec. 6015. Office of Intermodalism. 
Sec. 6016. University transportation centers. 
Sec. 6017. Bureau of Transportation Statistics. 
Sec. 6018. Port performance freight statistics program. 
Sec. 6019. Research planning. 
Sec. 6020. Surface transportation system funding alternatives. 
Sec. 6021. Future interstate study. 
Sec. 6022. Highway efficiency. 
Sec. 6023. Transportation technology policy working group. 
Sec. 6024. Collaboration and support. 
Sec. 6025. GAO report. 
Sec. 6026. Traffic congestion. 
Sec. 6027. Smart cities transportation planning study. 
Sec. 6028. Performance management data support program. 
Title VII—Hazardous Materials Transportation 
Sec. 7001. Short title. 
Subtitle A—Authorizations 
Sec. 7101. Authorization of appropriations. 
Subtitle B—Hazardous material safety and improvement 
Sec. 7201. National emergency and disaster response. 
Sec. 7202. Motor carrier safety permits. 
Sec. 7203. Improving the effectiveness of planning and training grants. 
Sec. 7204. Improving publication of special permits and approvals. 
Sec. 7205. Enhanced reporting. 
Sec. 7206. Wetlines. 
Sec. 7207. GAO study on acceptance of classification examinations. 
Sec. 7208. Hazardous materials endorsement exemption. 
Subtitle C—Safe transportation of flammable liquids by rail 
Sec. 7301. Community safety grants. 
Sec. 7302. Real-time emergency response information. 
Sec. 7303. Emergency response. 
Sec. 7304. Phase-out of all tank cars used to transport Class 3 flammable liquids. 
Sec. 7305. Thermal blankets. 
Sec. 7306. Minimum requirements for top fittings protection for class DOT–117R tank cars. 
Sec. 7307. Rulemaking on oil spill response plans. 
Sec. 7308. Modification reporting. 
Sec. 7309. Report on crude oil characteristics research study. 
Sec. 7310. Hazardous materials by rail liability study. 
Sec. 7311. Study and testing of electronically controlled pneumatic brakes. 
Title VIII—Multimodal Freight Transportation 
Sec. 8001. Multimodal freight transportation. 
Title IX—National Surface Transportation and Innovative Finance Bureau 
Sec. 9001. National Surface Transportation and Innovative Finance Bureau. 
Sec. 9002. Council on Credit and Finance. 
Title X—Sport Fish Restoration and Recreational Boating Safety 
Sec. 10001. Allocations. 
Sec. 10002. Recreational boating safety. 
Title XI—Rail 
Sec. 11001. Short title. 
Subtitle A—Authorizations 
Sec. 11101. Authorization of grants to Amtrak. 
Sec. 11102. Consolidated rail infrastructure and safety improvements. 
Sec. 11103. Federal-State partnership for state of good repair. 
Sec. 11104. Restoration and enhancement grants. 
Sec. 11105. Authorization of appropriations for Amtrak Office of Inspector General. 
Sec. 11106. Definitions. 
Subtitle B—Amtrak reforms 
Sec. 11201. Accounts. 
Sec. 11202. Amtrak grant process. 
Sec. 11203. 5-year business line and asset plans. 
Sec. 11204. State-supported route committee. 
Sec. 11205. Composition of Amtrak’s Board of Directors. 
Sec. 11206. Route and service planning decisions. 
Sec. 11207. Food and beverage reform. 
Sec. 11208. Rolling stock purchases. 
Sec. 11209. Local products and promotional events. 
Sec. 11210. Amtrak pilot program for passengers transporting domesticated cats and dogs. 
Sec. 11211. Right-of-way leveraging. 
Sec. 11212. Station development. 
Sec. 11213. Amtrak boarding procedures. 
Sec. 11214. Amtrak debt. 
Sec. 11215. Elimination of duplicative reporting. 
Subtitle C—Intercity Passenger Rail Policy 
Sec. 11301. Consolidated rail infrastructure and safety improvements. 
Sec. 11302. Federal-State partnership for state of good repair. 
Sec. 11303. Restoration and enhancement grants. 
Sec. 11304. Gulf Coast rail service working group. 
Sec. 11305. Northeast Corridor Commission. 
Sec. 11306. Northeast corridor planning. 
Sec. 11307. Competition. 
Sec. 11308. Performance-based proposals. 
Sec. 11309. Large capital project requirements. 
Sec. 11310. Small business participation study. 
Sec. 11311. Shared-use study. 
Sec. 11312. Northeast Corridor through-ticketing and procurement efficiencies. 
Sec. 11313. Data and analysis. 
Sec. 11314. Amtrak Inspector General. 
Sec. 11315. Miscellaneous provisions. 
Sec. 11316. Technical and conforming amendments. 
Subtitle D—Safety 
Sec. 11401. Highway-rail grade crossing safety. 
Sec. 11402. Private highway-rail grade crossings. 
Sec. 11403. Study on use of locomotive horns at highway-rail grade crossings. 
Sec. 11404. Positive train control at grade crossings effectiveness study. 
Sec. 11405. Bridge inspection reports. 
Sec. 11406. Speed limit action plans. 
Sec. 11407. Alerters. 
Sec. 11408. Signal protection. 
Sec. 11409. Commuter rail track inspections. 
Sec. 11410. Post-accident assessment. 
Sec. 11411. Recording devices. 
Sec. 11412. Railroad police officers. 
Sec. 11413. Repair and replacement of damaged track inspection equipment. 
Sec. 11414. Report on vertical track deflection. 
Sec. 11415. Rail passenger liability. 
Subtitle E—Project Delivery 
Sec. 11501. Short title. 
Sec. 11502. Treatment of improvements to rail and transit under preservation requirements. 
Sec. 11503. Efficient environmental reviews. 
Sec. 11504. Railroad rights-of-way. 
Subtitle F—Financing 
Sec. 11601. Short title; references. 
Sec. 11602. Definitions. 
Sec. 11603. Eligible applicants. 
Sec. 11604. Eligible purposes. 
Sec. 11605. Program administration. 
Sec. 11606. Loan terms and repayment. 
Sec. 11607. Credit risk premiums. 
Sec. 11608. Master credit agreements. 
Sec. 11609. Priorities and conditions. 
Sec. 11610. Savings provisions. 
Sec. 11611. Report on leveraging RRIF. 
Division B—Comprehensive Transportation and Consumer Protection Act of 2015 
Title XXIV—Motor Vehicle Safety 
Subtitle A—Vehicle Safety 
Sec. 24101. Authorization of appropriations. 
Sec. 24102. Inspector general recommendations. 
Sec. 24103. Improvements in availability of recall information. 
Sec. 24104. Recall process. 
Sec. 24105. Pilot grant program for state notification to consumers of motor vehicle recall status. 
Sec. 24106. Recall obligations under bankruptcy. 
Sec. 24107. Dealer requirement to check for open recall. 
Sec. 24108. Extension of time period for remedy of tire defects. 
Sec. 24109. Rental car safety. 
Sec. 24110. Increase in civil penalties for violations of motor vehicle safety. 
Sec. 24111. Electronic odometer disclosures. 
Sec. 24112. Corporate responsibility for NHTSA reports. 
Sec. 24113. Direct vehicle notification of recalls. 
Sec. 24114. Unattended children warning. 
Sec. 24115. Tire pressure monitoring system. 
Sec. 24116. Information regarding components involved in recall. 
Subtitle B—Research And Development And Vehicle Electronics 
Sec. 24201. Report on operations of the council for vehicle electronics, vehicle software, and emerging technologies. 
Sec. 24202. Cooperation with foreign governments. 
Subtitle C—Miscellaneous Provisions 
Part I—DRIVER PRIVACY ACT OF 2015 
Sec. 24301. Short title. 
Sec. 24302. Limitations on data retrieval from vehicle event data recorders. 
Sec. 24303. Vehicle event data recorder study. 
Part II—SAFETY THROUGH INFORMED CONSUMERS ACT OF 2015 
Sec. 24321. Short title. 
Sec. 24322. Passenger motor vehicle information. 
Part III—TIRE EFFICIENCY, SAFETY, AND REGISTRATION ACT OF 2015 
Sec. 24331. Short title. 
Sec. 24332. Tire fuel efficiency minimum performance standards. 
Sec. 24333. Tire registration by independent sellers. 
Sec. 24334. Tire identification study and report. 
Sec. 24335. Tire recall database. 
Part IV—ALTERNATIVE FUEL VEHICLES 
Sec. 24341. Regulatory parity for natural gas vehicles. 
Part V—MOTOR VEHICLE SAFETY WHISTLEBLOWER ACT 
Sec. 24351. Short title. 
Sec. 24352. Motor vehicle safety whistleblower incentives and protections. 
Subtitle D—Additional Motor Vehicle Provisions 
Sec. 24401. Required reporting of NHTSA agenda. 
Sec. 24402. Application of remedies for defects and noncompliance. 
Sec. 24403. Retention of safety records by manufacturers. 
Sec. 24404. Nonapplication of prohibitions relating to noncomplying motor vehicles to vehicles used for testing or evaluation. 
Sec. 24405. Treatment of low-volume manufacturers. 
Sec. 24406. Motor vehicle safety guidelines. 
Sec. 24407. Improvement of data collection on child occupants in vehicle crashes. 
Division C—Finance 
Title XXXI—Highway trust fund and related taxes 
Subtitle A—Extension of trust fund expenditure authority and related taxes 
Sec. 31101. Extension of Highway Trust Fund expenditure authority. 
Sec. 31102. Extension of highway-related taxes. 
Subtitle B—Additional transfers to Highway Trust Fund 
Sec. 31201. Further additional transfers to trust fund. 
Sec. 31202. Transfer to Highway Trust Fund of certain motor vehicle safety penalties. 
Sec. 31203. Appropriation from Leaking Underground Storage Tank Trust Fund. 
Title XXXII—Offsets 
Subtitle A—Tax provisions 
Sec. 32101. Revocation or denial of passport in case of certain unpaid taxes. 
Sec. 32102. Reform of rules relating to qualified tax collection contracts. 
Sec. 32103. Special compliance personnel program. 
Sec. 32104. Repeal of modification of automatic extension of return due date for certain employee benefit plans. 
Subtitle B—Fees and receipts 
Sec. 32201. Adjustment for inflation of fees for certain customs services. 
Sec. 32202. Limitation on surplus funds of Federal reserve banks. 
Sec. 32203. Dividends of Federal reserve banks. 
Sec. 32204. Strategic Petroleum Reserve drawdown and sale. 
Sec. 32205. Repeal. 
Subtitle C—Outlays 
Sec. 32301. Interest on overpayment. 
Subtitle D—Budgetary effects 
Sec. 32401. Budgetary effects. 
Division D—Miscellaneous 
Title XLI—Federal Permitting Improvement 
Sec. 41001. Definitions. 
Sec. 41002. Federal Permitting Improvement Council. 
Sec. 41003. Permitting process improvement. 
Sec. 41004. Interstate compacts. 
Sec. 41005. Coordination of required reviews. 
Sec. 41006. Delegated State permitting programs. 
Sec. 41007. Litigation, judicial review, and savings provision. 
Sec. 41008. Reports. 
Sec. 41009. Funding for governance, oversight, and processing of environmental reviews and permits. 
Sec. 41010. Application. 
Sec. 41011. GAO Report. 
Sec. 41012. Savings provision. 
Sec. 41013. Sunset. 
Sec. 41014. Placement. 
Title XLII—Additional provisions 
Sec. 42001. GAO report on refunds to registered vendors of kerosene used in noncommercial aviation. 
Title XLIII—Payments to certified States and Indian tribes 
Sec. 43001. Payments from Abandoned Mine Reclamation Fund. 
Division E—Export-Import Bank of the United States 
Sec. 50001. Short title. 
Title LI—Taxpayer protection provisions and increased accountability 
Sec. 51001. Reduction in authorized amount of outstanding loans, guarantees, and insurance. 
Sec. 51002. Increase in loss reserves. 
Sec. 51003. Review of fraud controls. 
Sec. 51004. Office of Ethics. 
Sec. 51005. Chief Risk Officer. 
Sec. 51006. Risk Management Committee. 
Sec. 51007. Independent audit of bank portfolio. 
Sec. 51008. Pilot program for reinsurance. 
Title LII—Promotion of small business exports 
Sec. 52001. Increase in small business lending requirements. 
Sec. 52002. Report on programs for small- and medium-sized businesses. 
Title LIII—Modernization of operations 
Sec. 53001. Electronic payments and documents. 
Sec. 53002. Reauthorization of information technology updating. 
Title LIV—General provisions 
Sec. 54001. Extension of authority. 
Sec. 54002. Certain updated loan terms and amounts. 
Title LV—Other matters 
Sec. 55001. Prohibition on discrimination based on industry. 
Sec. 55002. Negotiations to end export credit financing. 
Sec. 55003. Study of financing for information and communications technology systems. 
Division F—Energy Security 
Sec. 61001. Emergency preparedness for energy supply disruptions. 
Sec. 61002. Resolving environmental and grid reliability conflicts. 
Sec. 61003. Critical electric infrastructure security. 
Sec. 61004. Strategic Transformer Reserve. 
Sec. 61005. Energy security valuation. 
Division G—Financial Services 
Title LXXI—Improving Access to Capital for Emerging Growth Companies 
Sec. 71001. Filing requirement for public filing prior to public offering. 
Sec. 71002. Grace period for change of status of emerging growth companies. 
Sec. 71003. Simplified disclosure requirements for emerging growth companies. 
Title LXXII—Disclosure Modernization and Simplification 
Sec. 72001. Summary page for form 10–K. 
Sec. 72002. Improvement of regulation S–K. 
Sec. 72003. Study on modernization and simplification of regulation S–K. 
Title LXXIII—Bullion and Collectible Coin Production Efficiency and Cost Savings 
Sec. 73001. Technical corrections. 
Sec. 73002. American Eagle Silver Bullion 30th Anniversary. 
Title LXXIV—SBIC Advisers Relief 
Sec. 74001. Advisers of SBICs and venture capital funds. 
Sec. 74002. Advisers of SBICs and private funds. 
Sec. 74003. Relationship to State law. 
Title LXXV—Eliminate Privacy Notice Confusion 
Sec. 75001. Exception to annual privacy notice requirement under the Gramm-Leach-Bliley Act. 
Title LXXVI—Reforming Access for Investments in Startup Enterprises 
Sec. 76001. Exempted transactions. 
Title LXXVII—Preservation Enhancement and Savings Opportunity 
Sec. 77001. Distributions and residual receipts. 
Sec. 77002. Future refinancings. 
Sec. 77003. Implementation. 
Title LXXVIII—Tenant Income Verification Relief 
Sec. 78001. Reviews of family incomes. 
Title LXXIX—Housing Assistance Efficiency 
Sec. 79001. Authority to administer rental assistance. 
Sec. 79002. Reallocation of funds. 
Title LXXX—Child Support Assistance 
Sec. 80001. Requests for consumer reports by State or local child support enforcement agencies. 
Title LXXXI—Private Investment in Housing 
Sec. 81001. Budget-neutral demonstration program for energy and water conservation improvements at multifamily residential units. 
Title LXXXII—Capital Access for Small Community Financial Institutions 
Sec. 82001. Privately insured credit unions authorized to become members of a Federal home loan bank. 
Sec. 82002. GAO Report. 
Title LXXXIII—Small Bank Exam Cycle Reform 
Sec. 83001. Smaller institutions qualifying for 18-month examination cycle. 
Title LXXXIV—Small Company Simple Registration 
Sec. 84001. Forward incorporation by reference for Form S–1. 
Title LXXXV—Holding Company Registration Threshold Equalization 
Sec. 85001. Registration threshold for savings and loan holding companies. 
Title LXXXVI—Repeal of indemnification requirements 
Sec. 86001. Repeal. 
Title LXXXVII—Treatment of debt or equity instruments of smaller institutions 
Sec. 87001. Date for determining consolidated assets. 
Title LXXXVIII—State licensing efficiency 
Sec. 88001. Short title. 
Sec. 88002. Background checks. 
Title LXXXIX—Helping Expand Lending Practices in Rural Communities 
Sec. 89001. Short title. 
Sec. 89002. Designation of rural area. 
Sec. 89003. Operations in rural areas. 
ASurface Transportation 
1001.DefinitionsIn this division, the following definitions apply: (1)DepartmentThe term Department means the Department of Transportation. 
(2)SecretaryThe term Secretary means the Secretary of Transportation. 1002.Reconciliation of fundsThe Secretary shall reduce the amount apportioned or allocated for a program, project, or activity under titles I and VI of this Act in fiscal year 2016 by amounts apportioned or allocated pursuant to any extension Act of MAP–21, including the amendments made by that extension Act, during the period beginning on October 1, 2015, and ending on the date of enactment of this Act. For purposes of making such reductions, funds set aside pursuant to section 133(h) of title 23, United States Code, as amended by this Act, shall be reduced by the amount set aside pursuant to section 213 of such title, as in effect on the day before the date of enactment of this Act. 
1003.Effective dateExcept as otherwise provided, this division, including the amendments made by this division, takes effect on October 1, 2015. 1004.ReferencesExcept as expressly provided otherwise, any reference to this Act contained in this division shall be treated as referring only to the provisions of this division. 
IFederal-Aid Highways 
AAuthorizations and Programs 
1101.Authorization of appropriations 
(a)In generalThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): (1)Federal-aid highway programFor the national highway performance program under section 119 of title 23, United States Code, the surface transportation block grant program under section 133 of that title, the highway safety improvement program under section 148 of that title, the congestion mitigation and air quality improvement program under section 149 of that title, the national highway freight program under section 167 of that title, and to carry out section 134 of that title— 
(A)$39,727,500,000 for fiscal year 2016; (B)$40,547,805,000 for fiscal year 2017; 
(C)$41,424,020,075 for fiscal year 2018; (D)$42,358,903,696 for fiscal year 2019; and 
(E)$43,373,294,311 for fiscal year 2020. (2)Transportation infrastructure finance and innovation programFor credit assistance under the transportation infrastructure finance and innovation program under chapter 6 of title 23, United States Code— 
(A)$275,000,000 for fiscal year 2016; (B)$275,000,000 for fiscal year 2017; 
(C)$285,000,000 for fiscal year 2018; (D)$300,000,000 for fiscal year 2019; and 
(E)$300,000,000 for fiscal year 2020. (3)Federal lands and tribal transportation programs (A)Tribal transportation programFor the tribal transportation program under section 202 of title 23, United States Code— 
(i)$465,000,000 for fiscal year 2016; (ii)$475,000,000 for fiscal year 2017; 
(iii)$485,000,000 for fiscal year 2018; (iv)$495,000,000 for fiscal year 2019; and 
(v)$505,000,000 for fiscal year 2020. (B)Federal lands transportation program (i)In generalFor the Federal lands transportation program under section 203 of title 23, United States Code— 
(I)$335,000,000 for fiscal year 2016; (II)$345,000,000 for fiscal year 2017; 
(III)$355,000,000 for fiscal year 2018; (IV)$365,000,000 for fiscal year 2019; and 
(V)$375,000,000 for fiscal year 2020. (ii)AllocationOf the amount made available for a fiscal year under clause (i)— 
(I)the amount for the National Park Service is— (aa)$268,000,000 for fiscal year 2016; 
(bb)$276,000,000 for fiscal year 2017; (cc)$284,000,000 for fiscal year 2018; 
(dd)$292,000,000 for fiscal year 2019; and (ee)$300,000,000 for fiscal year 2020. 
(II)the amount for the United States Fish and Wildlife Service is $30,000,000 for each of fiscal years 2016 through 2020; and (III)the amount for the United States Forest Service is— 
(aa)$15,000,000 for fiscal year 2016; (bb)$16,000,000 for fiscal year 2017; 
(cc)$17,000,000 for fiscal year 2018; (dd)$18,000,000 for fiscal year 2019; and 
(ee)$19,000,000 for fiscal year 2020. (C)Federal lands access programFor the Federal lands access program under section 204 of title 23, United States Code— 
(i)$250,000,000 for fiscal year 2016; (ii)$255,000,000 for fiscal year 2017; 
(iii)$260,000,000 for fiscal year 2018; (iv)$265,000,000 for fiscal year 2019; and 
(v)$270,000,000 for fiscal year 2020. (4)Territorial and Puerto Rico highway programFor the territorial and Puerto Rico highway program under section 165 of title 23, United States Code, $200,000,000 for each of fiscal years 2016 through 2020. 
(5)Nationally significant freight and highway projectsFor nationally significant freight and highway projects under section 117 of title 23, United States Code— (A)$800,000,000 for fiscal year 2016; 
(B)$850,000,000 for fiscal year 2017; (C)$900,000,000 for fiscal year 2018; 
(D)$950,000,000 for fiscal year 2019; and (E)$1,000,000,000 for fiscal year 2020. 
(b)Disadvantaged business enterprises 
(1)FindingsCongress finds that— (A)while significant progress has occurred due to the establishment of the disadvantaged business enterprise program, discrimination and related barriers continue to pose significant obstacles for minority- and women-owned businesses seeking to do business in federally assisted surface transportation markets across the United States; 
(B)the continuing barriers described in subparagraph (A) merit the continuation of the disadvantaged business enterprise program; (C)Congress has received and reviewed testimony and documentation of race and gender discrimination from numerous sources, including congressional hearings and roundtables, scientific reports, reports issued by public and private agencies, news stories, reports of discrimination by organizations and individuals, and discrimination lawsuits, which show that race- and gender-neutral efforts alone are insufficient to address the problem; 
(D)the testimony and documentation described in subparagraph (C) demonstrate that discrimination across the United States poses a barrier to full and fair participation in surface transportation-related businesses of women business owners and minority business owners and has impacted firm development and many aspects of surface transportation-related business in the public and private markets; and (E)the testimony and documentation described in subparagraph (C) provide a strong basis that there is a compelling need for the continuation of the disadvantaged business enterprise program to address race and gender discrimination in surface transportation-related business. 
(2)DefinitionsIn this subsection, the following definitions apply: (A)Small business concern (i)In generalThe term small business concern means a small business concern (as the term is used in section 3 of the Small Business Act (15 U.S.C. 632)). 
(ii)ExclusionsThe term small business concern does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $23,980,000, as adjusted annually by the Secretary for inflation. (B)Socially and economically disadvantaged individualsThe term socially and economically disadvantaged individuals has the meaning given the term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to that Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this subsection. 
(3)Amounts for small business concernsExcept to the extent that the Secretary determines otherwise, not less than 10 percent of the amounts made available for any program under titles I, II, III, and VI of this Act and section 403 of title 23, United States Code, shall be expended through small business concerns owned and controlled by socially and economically disadvantaged individuals. (4)Annual listing of disadvantaged business enterprisesEach State shall annually— 
(A)survey and compile a list of the small business concerns referred to in paragraph (3) in the State, including the location of the small business concerns in the State; and (B)notify the Secretary, in writing, of the percentage of the small business concerns that are controlled by— 
(i)women; (ii)socially and economically disadvantaged individuals (other than women); and 
(iii)individuals who are women and are otherwise socially and economically disadvantaged individuals. (5)Uniform certification (A)In generalThe Secretary shall establish minimum uniform criteria for use by State governments in certifying whether a concern qualifies as a small business concern for the purpose of this subsection. 
(B)InclusionsThe minimum uniform criteria established under subparagraph (A) shall include, with respect to a potential small business concern— (i)on-site visits; 
(ii)personal interviews with personnel; (iii)issuance or inspection of licenses; 
(iv)analyses of stock ownership; (v)listings of equipment; 
(vi)analyses of bonding capacity; (vii)listings of work completed; 
(viii)examination of the resumes of principal owners; (ix)analyses of financial capacity; and 
(x)analyses of the type of work preferred. (6)ReportingThe Secretary shall establish minimum requirements for use by State governments in reporting to the Secretary— 
(A)information concerning disadvantaged business enterprise awards, commitments, and achievements; and (B)such other information as the Secretary determines to be appropriate for the proper monitoring of the disadvantaged business enterprise program. 
(7)Compliance with court ordersNothing in this subsection limits the eligibility of an individual or entity to receive funds made available under titles I, II, III, and VI of this Act and section 403 of title 23, United States Code, if the entity or person is prevented, in whole or in part, from complying with paragraph (3) because a Federal court issues a final order in which the court finds that a requirement or the implementation of paragraph (3) is unconstitutional. (8)Sense of Congress on prompt payment of DBE subcontractorsIt is the sense of Congress that— 
(A)the Secretary should take additional steps to ensure that recipients comply with section 26.29 of title 49, Code of Federal Regulations (the disadvantaged business enterprises prompt payment rule), or any corresponding regulation, in awarding federally funded transportation contracts under laws and regulations administered by the Secretary; and (B)such additional steps should include increasing the Department’s ability to track and keep records of complaints and to make that information publicly available. 
1102.Obligation ceiling 
(a)General limitationSubject to subsection (e), and notwithstanding any other provision of law, the obligations for Federal-aid highway and highway safety construction programs shall not exceed— (1)$42,361,000,000 for fiscal year 2016; 
(2)$43,266,100,000 for fiscal year 2017; (3)$44,234,212,000 for fiscal year 2018; 
(4)$45,268,596,000 for fiscal year 2019; and (5)$46,365,092,000 for fiscal year 2020. 
(b)ExceptionsThe limitations under subsection (a) shall not apply to obligations under or for— (1)section 125 of title 23, United States Code; 
(2)section 147 of the Surface Transportation Assistance Act of 1978 (23 U.S.C. 144 note; 92 Stat. 2714); (3)section 9 of the Federal-Aid Highway Act of 1981 (95 Stat. 1701); 
(4)subsections (b) and (j) of section 131 of the Surface Transportation Assistance Act of 1982 (96 Stat. 2119); (5)subsections (b) and (c) of section 149 of the Surface Transportation and Uniform Relocation Assistance Act of 1987 (101 Stat. 198); 
(6)sections 1103 through 1108 of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2027); (7)section 157 of title 23, United States Code (as in effect on June 8, 1998); 
(8)section 105 of title 23, United States Code (as in effect for fiscal years 1998 through 2004, but only in an amount equal to $639,000,000 for each of those fiscal years); (9)Federal-aid highway programs for which obligation authority was made available under the Transportation Equity Act for the 21st Century (112 Stat. 107) or subsequent Acts for multiple years or to remain available until expended, but only to the extent that the obligation authority has not lapsed or been used; 
(10)section 105 of title 23, United States Code (as in effect for fiscal years 2005 through 2012, but only in an amount equal to $639,000,000 for each of those fiscal years); (11)section 1603 of SAFETEA–LU (23 U.S.C. 118 note; 119 Stat. 1248), to the extent that funds obligated in accordance with that section were not subject to a limitation on obligations at the time at which the funds were initially made available for obligation; 
(12)section 119 of title 23, United States Code (as in effect for fiscal years 2013 through 2015, but only in an amount equal to $639,000,000 for each of those fiscal years); and (13)section 119 of title 23, United States Code (but, for fiscal years 2016 through 2020, only in an amount equal to $639,000,000 for each of those fiscal years). 
(c)Distribution of obligation authorityFor each of fiscal years 2016 through 2020, the Secretary— (1)shall not distribute obligation authority provided by subsection (a) for the fiscal year for— 
(A)amounts authorized for administrative expenses and programs by section 104(a) of title 23, United States Code; and (B)amounts authorized for the Bureau of Transportation Statistics; 
(2)shall not distribute an amount of obligation authority provided by subsection (a) that is equal to the unobligated balance of amounts— (A)made available from the Highway Trust Fund (other than the Mass Transit Account) for Federal-aid highway and highway safety construction programs for previous fiscal years the funds for which are allocated by the Secretary (or apportioned by the Secretary under section 202 or 204 of title 23, United States Code); and 
(B)for which obligation authority was provided in a previous fiscal year; (3)shall determine the proportion that— 
(A)the obligation authority provided by subsection (a) for the fiscal year, less the aggregate of amounts not distributed under paragraphs (1) and (2) of this subsection; bears to (B)the total of the sums authorized to be appropriated for the Federal-aid highway and highway safety construction programs (other than sums authorized to be appropriated for provisions of law described in paragraphs (1) through (12) of subsection (b) and sums authorized to be appropriated for section 119 of title 23, United States Code, equal to the amount referred to in subsection (b)(13) for the fiscal year), less the aggregate of the amounts not distributed under paragraphs (1) and (2) of this subsection; 
(4)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2), for each of the programs (other than programs to which paragraph (1) applies) that are allocated by the Secretary under this Act and title 23, United States Code, or apportioned by the Secretary under sections 202 or 204 of that title, by multiplying— (A)the proportion determined under paragraph (3); by 
(B)the amounts authorized to be appropriated for each such program for the fiscal year; and (5)shall distribute the obligation authority provided by subsection (a), less the aggregate amounts not distributed under paragraphs (1) and (2) and the amounts distributed under paragraph (4), for Federal-aid highway and highway safety construction programs that are apportioned by the Secretary under title 23, United States Code (other than the amounts apportioned for the national highway performance program in section 119 of title 23, United States Code, that are exempt from the limitation under subsection (b)(13) and the amounts apportioned under sections 202 and 204 of that title) in the proportion that— 
(A)amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to each State for the fiscal year; bears to (B)the total of the amounts authorized to be appropriated for the programs that are apportioned under title 23, United States Code, to all States for the fiscal year. 
(d)Redistribution of unused obligation authorityNotwithstanding subsection (c), the Secretary shall, after August 1 of each of fiscal years 2016 through 2020— (1)revise a distribution of the obligation authority made available under subsection (c) if an amount distributed cannot be obligated during that fiscal year; and 
(2)redistribute sufficient amounts to those States able to obligate amounts in addition to those previously distributed during that fiscal year, giving priority to those States having large unobligated balances of funds apportioned under sections 144 (as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141)) and 104 of title 23, United States Code. (e)Applicability of obligation limitations to transportation research programs (1)In generalExcept as provided in paragraph (2), obligation limitations imposed by subsection (a) shall apply to contract authority for transportation research programs carried out under— 
(A)chapter 5 of title 23, United States Code; and (B)title VI of this Act. 
(2)ExceptionObligation authority made available under paragraph (1) shall— (A)remain available for a period of 4 fiscal years; and 
(B)be in addition to the amount of any limitation imposed on obligations for Federal-aid highway and highway safety construction programs for future fiscal years. (f)Redistribution of certain authorized funds (1)In generalNot later than 30 days after the date of distribution of obligation authority under subsection (c) for each of fiscal years 2016 through 2020, the Secretary shall distribute to the States any funds (excluding funds authorized for the program under section 202 of title 23, United States Code) that— 
(A)are authorized to be appropriated for the fiscal year for Federal-aid highway programs; and (B)the Secretary determines will not be allocated to the States (or will not be apportioned to the States under section 204 of title 23, United States Code), and will not be available for obligation, for the fiscal year because of the imposition of any obligation limitation for the fiscal year. 
(2)RatioFunds shall be distributed under paragraph (1) in the same proportion as the distribution of obligation authority under subsection (c)(5). (3)AvailabilityFunds distributed to each State under paragraph (1) shall be available for any purpose described in section 133(b) of title 23, United States Code. 
1103.DefinitionsSection 101(a) of title 23, United States Code, is amended— (1)by striking paragraph (29); 
(2)by redesignating paragraphs (15) through (28) as paragraphs (16) through (29), respectively; and (3)by inserting after paragraph (14) the following: 
 
(15)National Highway Freight NetworkThe term National Highway Freight Network means the National Highway Freight Network established under section 167.. 1104.Apportionment (a)Administrative expensesSection 104(a)(1) of title 23, United States Code, is amended to read as follows: 
 
(1)In generalThere is authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) to be made available to the Secretary for administrative expenses of the Federal Highway Administration— (A)$453,000,000 for fiscal year 2016; 
(B)$459,795,000 for fiscal year 2017; (C)$466,691,925 for fiscal year 2018; 
(D)$473,692,304 for fiscal year 2019; and (E)$480,797,689 for fiscal year 2020.. 
(b)Division among programs of State’s share of base apportionmentSection 104(b) of title 23, United States Code, is amended— (1)by striking (b) Division of and all that follows before paragraph (1) and inserting the following: 
 
(b)Division among programs of State’s share of base apportionmentThe Secretary shall distribute the amount of the base apportionment apportioned to a State for a fiscal year under subsection (c) among the national highway performance program, the surface transportation block grant program, the highway safety improvement program, the congestion mitigation and air quality improvement program, the national highway freight program, and to carry out section 134 as follows:; (2)in paragraphs (1), (2), and (3) by striking paragraphs (4) and (5) each place it appears and inserting paragraphs (4), (5), and (6); 
(3)in paragraph (2)— (A)in the paragraph heading by striking Surface transportation program and inserting Surface transportation block grant program; and 
(B)by striking surface transportation program and inserting surface transportation block grant program; (4)in paragraph (4), in the matter preceding subparagraph (A), by striking the amount determined for the State under subsection (c) and inserting the amount of the base apportionment remaining for the State under subsection (c) after making the set aside in accordance with paragraph (5); 
(5)by redesignating paragraph (5) as paragraph (6); (6)by inserting after paragraph (4) the following: 
 
(5)National highway freight program 
(A)In generalFor the national highway freight program under section 167, the Secretary shall set aside from the base apportionment determined for a State under subsection (c) an amount determined for the State under subparagraphs (B) and (C). (B)Total amountThe total amount set aside for the national highway freight program for all States shall be— 
(i)$1,150,000,000 for fiscal year 2016; (ii)$1,100,000,000 for fiscal year 2017; 
(iii)$1,200,000,000 for fiscal year 2018; (iv)$1,350,000,000 for fiscal year 2019; and 
(v)$1,500,000,000 for fiscal year 2020. (C)State shareFor each fiscal year, the Secretary shall distribute among the States the total set-aside amount for the national highway freight program under subparagraph (B) so that each State receives the amount equal to the proportion that— 
(i)the total base apportionment determined for the State under subsection (c); bears to (ii)the total base apportionments for all States under subsection (c). 
(D)Metropolitan planningOf the amount set aside under this paragraph for a State, the Secretary shall use to carry out section 134 an amount determined by multiplying the set-aside amount by the proportion that— (i)the amount apportioned to the State to carry out section 134 for fiscal year 2009; bears to 
(ii)the total amount of funds apportioned to the State for that fiscal year for the programs referred to in section 105(a)(2) (except for the high priority projects program referred to in section 105(a)(2)(H)), as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141; 126 Stat. 405).; and (7)in paragraph (6) (as so redesignated), in the matter preceding subparagraph (A), by striking the amount determined for the State under subsection (c) and inserting the amount of the base apportionment remaining for a State under subsection (c) after making the set aside in accordance with paragraph (5). 
(c)Calculation of State amountsSection 104(c) of title 23, United States Code, is amended to read as follows:  (c)Calculation of amounts (1)State shareFor each of fiscal years 2016 through 2020, the amount for each State shall be determined as follows: 
(A)Initial amountsThe initial amounts for each State shall be determined by multiplying— (i)each of— 
(I)the base apportionment; (II)supplemental funds reserved under subsection (h)(1) for the national highway performance program; and 
(III)supplemental funds reserved under subsection (h)(2) for the surface transportation block grant program; by (ii)the share for each State, which shall be equal to the proportion that— 
(I)the amount of apportionments that the State received for fiscal year 2015; bears to (II)the amount of those apportionments received by all States for that fiscal year. 
(B)Adjustments to amountsThe initial amounts resulting from the calculation under subparagraph (A) shall be adjusted to ensure that each State receives an aggregate apportionment equal to at least 95 percent of the estimated tax payments attributable to highway users in the State paid into the Highway Trust Fund (other than the Mass Transit Account) in the most recent fiscal year for which data are available. (2)State apportionmentOn October 1 of fiscal years 2016 through 2020, the Secretary shall apportion the sums authorized to be appropriated for expenditure on the national highway performance program under section 119, the surface transportation block grant program under section 133, the highway safety improvement program under section 148, the congestion mitigation and air quality improvement program under section 149, the national highway freight program under section 167, and to carry out section 134 in accordance with paragraph (1).. 
(d)Supplemental fundsSection 104 of title 23, United States Code, is amended by adding at the end the following:  (h)Supplemental funds (1)Supplemental funds for national highway performance program (A)AmountBefore making an apportionment for a fiscal year under subsection (c), the Secretary shall reserve for the national highway performance program under section 119 for that fiscal year an amount equal to— 
(i)$53,596,122 for fiscal year 2019; and (ii)$66,717,816 for fiscal year 2020. 
(B)Treatment of fundsFunds reserved under subparagraph (A) and apportioned to a State under subsection (c) shall be treated as if apportioned under subsection (b)(1), and shall be in addition to amounts apportioned under that subsection. (2)Supplemental funds for surface transportation block grant program (A)AmountBefore making an apportionment for a fiscal year under subsection (c), the Secretary shall reserve for the surface transportation block grant program under section 133 for that fiscal year an amount equal to— 
(i)$835,000,000 for each of fiscal years 2016 and 2017 pursuant to section 133(h), plus— (I)$55,426,310 for fiscal year 2016; and 
(II)$89,289,904 for fiscal year 2017; and (ii)$850,000,000 for each of fiscal years 2018 through 2020 pursuant to section 133(h), plus— 
(I)$118,013,536 for fiscal year 2018; (II)$130,688,367 for fiscal year 2019; and  
(III)$170,053,448 for fiscal year 2020. (B)Treatment of fundsFunds reserved under subparagraph (A) and apportioned to a State under subsection (c) shall be treated as if apportioned under subsection (b)(2), and shall be in addition to amounts apportioned under that subsection. 
(i)Base apportionment definedIn this section, the term base apportionment means— (1)the combined amount authorized for appropriation for the national highway performance program under section 119, the surface transportation block grant program under section 133, the highway safety improvement program under section 148, the congestion mitigation and air quality improvement program under section 149, the national highway freight program under section 167, and to carry out section 134; minus 
(2)supplemental funds reserved under subsection (h) for the national highway performance program and the surface transportation block grant program.. (e)Conforming amendments (1)Section 104(d)(1)(A) of title 23, United States Code, is amended by striking subsection (b)(5) each place it appears and inserting paragraphs (5)(D) and (6) of subsection (b). 
(2)Section 120(c)(3) of title 23, United States Code, is amended— (A)in subparagraph (A) in the matter preceding clause (i), by striking or (5) and inserting (5)(D), or (6); and 
(B)in subparagraph (C)(i) by striking and (5) and inserting (5)(D), and (6). (3)Section 135(i) of title 23, United States Code, is amended by striking section 104(b)(5) and inserting paragraphs (5)(D) and (6) of section 104(b). 
(4)Section 136(b) of title 23, United States Code, is amended in the first sentence by striking paragraphs (1) through (5) of section 104(b) and inserting paragraphs (1) through (6) of section 104(b). (5)Section 141(b)(2) of title 23, United States Code, is amended by striking paragraphs (1) through (5) of section 104(b) and inserting paragraphs (1) through (6) of section 104(b). 
(6)Section 505(a) of title 23, United States Code, is amended in the matter preceding paragraph (1) by striking through (4) and inserting through (5). 1105.Nationally significant freight and highway projects (a)In generalTitle 23, United States Code, is amended by inserting after section 116 the following: 
 
117.Nationally significant freight and highway projects 
(a)Establishment 
(1)In generalThere is established a nationally significant freight and highway projects program to provide financial assistance for projects of national or regional significance. (2)GoalsThe goals of the program shall be to— 
(A)improve the safety, efficiency, and reliability of the movement of freight and people; (B)generate national or regional economic benefits and an increase in the global economic competitiveness of the United States; 
(C)reduce highway congestion and bottlenecks; (D)improve connectivity between modes of freight transportation;  
(E)enhance the resiliency of critical highway infrastructure and help protect the environment; (F)improve roadways vital to national energy security; and 
(G)address the impact of population growth on the movement of people and freight. (b)Grant authority (1)In generalIn carrying out the program established in subsection (a), the Secretary may make grants, on a competitive basis, in accordance with this section. 
(2)Grant amountExcept as otherwise provided, each grant made under this section shall be in an amount that is at least $25,000,000. (c)Eligible applicants (1)In generalThe Secretary may make a grant under this section to the following: 
(A)A State or a group of States. (B)A metropolitan planning organization that serves an urbanized area (as defined by the Bureau of the Census) with a population of more than 200,000 individuals. 
(C)A unit of local government or a group of local governments. (D)A political subdivision of a State or local government. 
(E)A special purpose district or public authority with a transportation function, including a port authority. (F)A Federal land management agency that applies jointly with a State or group of States. 
(G)A tribal government or a consortium of tribal governments. (H)A multistate or multijurisdictional group of entities described in this paragraph.  
(2)ApplicationsTo be eligible for a grant under this section, an entity specified in paragraph (1) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines is appropriate. (d)Eligible projects (1)In generalExcept as provided in subsection (e), the Secretary may make a grant under this section only for a project that— 
(A)is— (i)a highway freight project carried out on the National Highway Freight Network established under section 167; 
(ii)a highway or bridge project carried out on the National Highway System, including— (I)a project to add capacity to the Interstate System to improve mobility; or 
(II)a project in a national scenic area; (iii)a freight project that is— 
(I)a freight intermodal or freight rail project; or (II)within the boundaries of a public or private freight rail, water (including ports), or intermodal facility and that is a surface transportation infrastructure project necessary to facilitate direct intermodal interchange, transfer, or access into or out of the facility; or 
(iv)a railway-highway grade crossing or grade separation project; and (B)has eligible project costs that are reasonably anticipated to equal or exceed the lesser of— 
(i)$100,000,000; or (ii)in the case of a project— 
(I)located in 1 State, 30 percent of the amount apportioned under this chapter to the State in the most recently completed fiscal year; or (II)located in more than 1 State, 50 percent of the amount apportioned under this chapter to the participating State with the largest apportionment under this chapter in the most recently completed fiscal year. 
(2)Limitation 
(A)In generalNot more than $500,000,000 of the amounts made available for grants under this section for fiscal years 2016 through 2020, in the aggregate, may be used to make grants for projects described in paragraph (1)(A)(iii) and such a project may only receive a grant under this section if— (i)the project will make a significant improvement to freight movements on the National Highway Freight Network; and 
(ii)the Federal share of the project funds only elements of the project that provide public benefits. (B)ExclusionsThe limitation under subparagraph (A)— 
(i)shall not apply to a railway-highway grade crossing or grade separation project; and (ii)with respect to a multimodal project, shall apply only to the non-highway portion or portions of the project. 
(e)Small projects 
(1)In generalThe Secretary shall reserve 10 percent of the amounts made available for grants under this section each fiscal year to make grants for projects described in subsection (d)(1)(A) that do not satisfy the minimum threshold under subsection (d)(1)(B). (2)Grant amountEach grant made under this subsection shall be in an amount that is at least $5,000,000. 
(3)Project selection considerationsIn addition to other applicable requirements, in making grants under this subsection the Secretary shall consider— (A)the cost effectiveness of the proposed project; and 
(B)the effect of the proposed project on mobility in the State and region in which the project is carried out. (f)Eligible project costsGrant amounts received for a project under this section may be used for— 
(1)development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities; and (2)construction, reconstruction, rehabilitation, acquisition of real property (including land related to the project and improvements to the land), environmental mitigation, construction contingencies, acquisition of equipment, and operational improvements directly related to improving system performance. 
(g)Project requirementsThe Secretary may select a project described under this section (other than subsection (e)) for funding under this section only if the Secretary determines that— (1)the project will generate national or regional economic, mobility, or safety benefits; 
(2)the project will be cost effective; (3)the project will contribute to the accomplishment of 1 or more of the national goals described under section 150 of this title; 
(4)the project is based on the results of preliminary engineering; (5)with respect to related non-Federal financial commitments— 
(A)1 or more stable and dependable sources of funding and financing are available to construct, maintain, and operate the project; and (B)contingency amounts are available to cover unanticipated cost increases; 
(6)the project cannot be easily and efficiently completed without other Federal funding or financial assistance available to the project sponsor; and (7)the project is reasonably expected to begin construction not later than 18 months after the date of obligation of funds for the project. 
(h)Additional considerationsIn making a grant under this section, the Secretary shall consider— (1)utilization of nontraditional financing, innovative design and construction techniques, or innovative technologies; 
(2)utilization of non-Federal contributions; and (3)contributions to geographic diversity among grant recipients, including the need for a balance between the needs of rural and urban communities. 
(i)Rural areas 
(1)In generalThe Secretary shall reserve not less than 25 percent of the amounts made available for grants under this section, including the amounts made available under subsection (e), each fiscal year to make grants for projects located in rural areas. (2)Excess fundingIn any fiscal year in which qualified applications for grants under this subsection will not allow for the amount reserved under paragraph (1) to be fully utilized, the Secretary shall use the unutilized amounts to make other grants under this section. 
(3)Rural area definedIn this subsection, the term rural area means an area that is outside an urbanized area with a population of over 200,000. (j)Federal share (1)In generalThe Federal share of the cost of a project assisted with a grant under this section may not exceed 60 percent. 
(2)Maximum Federal involvementFederal assistance other than a grant under this section may be used to satisfy the non-Federal share of the cost of a project for which such a grant is made, except that the total Federal assistance provided for a project receiving a grant under this section may not exceed 80 percent of the total project cost. (3)Federal land management agenciesNotwithstanding any other provision of law, any Federal funds other than those made available under this title or title 49 may be used to pay the non-Federal share of the cost of a project carried out under this section by a Federal land management agency, as described under subsection (c)(1)(F). 
(k)Treatment of freight projectsNotwithstanding any other provision of law, a freight project carried out under this section shall be treated as if the project is located on a Federal-aid highway. (l)TIFIA programAt the request of an eligible applicant under this section, the Secretary may use amounts awarded to the entity to pay subsidy and administrative costs necessary to provide the entity Federal credit assistance under chapter 6 with respect to the project for which the grant was awarded. 
(m)Congressional notification 
(1)Notification 
(A)In generalAt least 60 days before making a grant for a project under this section, the Secretary shall notify, in writing, the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate of the proposed grant. The notification shall include an evaluation and justification for the project and the amount of the proposed grant award. (B)Multimodal projectsIn addition to the notice required under subparagraph (A), the Secretary shall notify the Committee on Commerce, Science, and Transportation of the Senate before making a grant for a project described in subsection (d)(1)(A)(iii). 
(2)Congressional disapprovalThe Secretary may not make a grant or any other obligation or commitment to fund a project under this section if a joint resolution is enacted disapproving funding for the project before the last day of the 60-day period described in paragraph (1). (n)Reports (1)Annual reportThe Secretary shall make available on the Web site of the Department of Transportation at the end of each fiscal year an annual report that lists each project for which a grant has been provided under this section during that fiscal year. 
(2)Comptroller General 
(A)AssessmentThe Comptroller General of the United States shall conduct an assessment of the administrative establishment, solicitation, selection, and justification process with respect to the funding of grants under this section. (B)ReportNot later than 1 year after the initial awarding of grants under this section, the Comptroller General shall submit to the Committee on Environment and Public Works of the Senate, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes— 
(i)the adequacy and fairness of the process by which each project was selected, if applicable; and (ii)the justification and criteria used for the selection of each project, if applicable.. 
(b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 116 the following:   117. Nationally significant freight and highway projects.. (c)RepealSection 1301 of SAFETEA–LU (23 U.S.C. 101 note), and the item relating to that section in the table of contents in section 1(b) of such Act, are repealed. 
1106.National highway performance programSection 119 of title 23, United States Code, is amended by adding at the end the following:  (h)TIFIA programUpon Secretarial approval of credit assistance under chapter 6, the Secretary, at the request of a State, may allow the State to use funds apportioned under section 104(b)(1) to pay subsidy and administrative costs necessary to provide an eligible entity Federal credit assistance under chapter 6 with respect to a project eligible for assistance under this section. 
(i)Additional funding eligibility for certain bridges 
(1)In generalFunds apportioned to a State to carry out the national highway performance program may be obligated for a project for the reconstruction, resurfacing, restoration, rehabilitation, or preservation of a bridge not on the National Highway System, if the bridge is on a Federal-aid highway. (2)LimitationA State required to make obligations under subsection (f) shall ensure such requirements are satisfied in order to use the flexibility under paragraph (1). 
(j)Critical infrastructure 
(1)Critical infrastructure definedIn this subsection, the term critical infrastructure means those facilities the incapacity or failure of which would have a debilitating impact on national or regional economic security, national or regional energy security, national or regional public health or safety, or any combination of those matters. (2)ConsiderationThe asset management plan of a State may include consideration of critical infrastructure from among those facilities in the State that are eligible under subsection (c). 
(3)Risk reductionA State may use funds apportioned under this section for projects intended to reduce the risk of failure of critical infrastructure in the State.. 1107.Emergency relief for federally owned roads (a)EligibilitySection 125(d)(3) of title 23, United States Code, is amended— 
(1)in subparagraph (A) by striking or at the end; (2)in subparagraph (B) by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following:  (C)projects eligible for assistance under this section located on tribal transportation facilities, Federal lands transportation facilities, or other federally owned roads that are open to public travel (as defined in subsection (e)(1))..  
(b)DefinitionsSection 125(e) of title 23, United States Code, is amended by striking paragraph (1) and inserting the following:  (1)DefinitionsIn this subsection, the following definitions apply: 
(A)Open to public travelThe term open to public travel means, with respect to a road, that, except during scheduled periods, extreme weather conditions, or emergencies, the road— (i)is maintained; 
(ii)is open to the general public; and (iii)can accommodate travel by a standard passenger vehicle, without restrictive gates or prohibitive signs or regulations, other than for general traffic control or restrictions based on size, weight, or class of registration. 
(B)Standard passenger vehicleThe term standard passenger vehicle means a vehicle with 6 inches of clearance from the lowest point of the frame, body, suspension, or differential to the ground.. 1108.Railway-highway grade crossingsSection 130(e)(1) of title 23, United States Code, is amended to read as follows: 
 
(1)In general 
(A)Set asideBefore making an apportionment under section 104(b)(3) for a fiscal year, the Secretary shall set aside, from amounts made available to carry out the highway safety improvement program under section 148 for such fiscal year, for the elimination of hazards and the installation of protective devices at railway-highway crossings at least— (i)$225,000,000 for fiscal year 2016; 
(ii)$230,000,000 for fiscal year 2017; (iii)$235,000,000 for fiscal year 2018; 
(iv)$240,000,000 for fiscal year 2019; and (v)$245,000,000 for fiscal year 2020. 
(B)Installation of protective devicesAt least ½ of the funds set aside each fiscal year under subparagraph (A) shall be available for the installation of protective devices at railway-highway crossings. (C)Obligation availabilitySums set aside each fiscal year under subparagraph (A) shall be available for obligation in the same manner as funds apportioned under section 104(b)(1).. 
1109.Surface transportation block grant program 
(a)FindingsCongress finds that— (1)the benefits of the surface transportation block grant program accrue principally to the residents of each State and municipality where the funds are obligated; 
(2)decisions about how funds should be obligated are best determined by the States and municipalities to respond to unique local circumstances and implement the most efficient solutions; and (3)reforms of the program to promote flexibility will enhance State and local control over transportation decisions. 
(b)Surface transportation block grant programSection 133 of title 23, United States Code, is amended— (1)by striking subsections (a), (b), (c), and (d) and inserting the following: 
 
(a)EstablishmentThe Secretary shall establish a surface transportation block grant program in accordance with this section to provide flexible funding to address State and local transportation needs. (b)Eligible projectsFunds apportioned to a State under section 104(b)(2) for the surface transportation block grant program may be obligated for the following: 
(1)Construction of— (A)highways, bridges, tunnels, including designated routes of the Appalachian development highway system and local access roads under section 14501 of title 40; 
(B)ferry boats and terminal facilities eligible for funding under section 129(c); (C)transit capital projects eligible for assistance under chapter 53 of title 49; 
(D)infrastructure-based intelligent transportation systems capital improvements; (E)truck parking facilities eligible for funding under section 1401 of MAP–21 (23 U.S.C. 137 note); and 
(F)border infrastructure projects eligible for funding under section 1303 of SAFETEA–LU (23 U.S.C. 101 note). (2)Operational improvements and capital and operating costs for traffic monitoring, management, and control facilities and programs. 
(3)Environmental measures eligible under sections 119(g), 328, and 329 and transportation control measures listed in section 108(f)(1)(A) (other than clause (xvi) of that section) of the Clean Air Act (42 U.S.C. 7408(f)(1)(A)). (4)Highway and transit safety infrastructure improvements and programs, including railway-highway grade crossings. 
(5)Fringe and corridor parking facilities and programs in accordance with section 137 and carpool projects in accordance with section 146. (6)Recreational trails projects eligible for funding under section 206, pedestrian and bicycle projects in accordance with section 217 (including modifications to comply with accessibility requirements under the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.)), and the safe routes to school program under section 1404 of SAFETEA–LU (23 U.S.C. 402 note). 
(7)Planning, design, or construction of boulevards and other roadways largely in the right-of-way of former Interstate System routes or other divided highways. (8)Development and implementation of a State asset management plan for the National Highway System and a performance-based management program for other public roads. 
(9)Protection (including painting, scour countermeasures, seismic retrofits, impact protection measures, security countermeasures, and protection against extreme events) for bridges (including approaches to bridges and other elevated structures) and tunnels on public roads, and inspection and evaluation of bridges and tunnels and other highway assets. (10)Surface transportation planning programs, highway and transit research and development and technology transfer programs, and workforce development, training, and education under chapter 5 of this title. 
(11)Surface transportation infrastructure modifications to facilitate direct intermodal interchange, transfer, and access into and out of a port terminal. (12)Projects and strategies designed to support congestion pricing, including electronic toll collection and travel demand management strategies and programs. 
(13)At the request of a State, and upon Secretarial approval of credit assistance under chapter 6, subsidy and administrative costs necessary to provide an eligible entity Federal credit assistance under chapter 6 with respect to a project eligible for assistance under this section. (14)The creation and operation by a State of an office to assist in the design, implementation, and oversight of public-private partnerships eligible to receive funding under this title and chapter 53 of title 49, and the payment of a stipend to unsuccessful private bidders to offset their proposal development costs, if necessary to encourage robust competition in public-private partnership procurements. 
(15)Any type of project eligible under this section as in effect on the day before the date of enactment of the FAST Act, including projects described under section 101(a)(29) as in effect on such day. (c)Location of projectsA surface transportation block grant project may not be undertaken on a road functionally classified as a local road or a rural minor collector unless the road was on a Federal-aid highway system on January 1, 1991, except— 
(1)for a bridge or tunnel project (other than the construction of a new bridge or tunnel at a new location); (2)for a project described in paragraphs (4) through (11) of subsection (b); 
(3)for a project described in section 101(a)(29), as in effect on the day before the date of enactment of the FAST Act; and (4)as approved by the Secretary. 
(d)Allocations of apportioned funds to areas based on population 
(1)CalculationOf the funds apportioned to a State under section 104(b)(2) (after the reservation of funds under subsection (h))— (A)the percentage specified in paragraph (6) for a fiscal year shall be obligated under this section, in proportion to their relative shares of the population of the State— 
(i)in urbanized areas of the State with an urbanized area population of over 200,000; (ii)in areas of the State other than urban areas with a population greater than 5,000; and 
(iii)in other areas of the State; and (B)the remainder may be obligated in any area of the State. 
(2)Metropolitan areasFunds attributed to an urbanized area under paragraph (1)(A)(i) may be obligated in the metropolitan area established under section 134 that encompasses the urbanized area. (3)Consultation with regional transportation planning organizationsFor purposes of paragraph (1)(A)(iii), before obligating funding attributed to an area with a population greater than 5,000 and less than 200,000, a State shall consult with the regional transportation planning organizations that represent the area, if any. 
(4)Distribution among urbanized areas of over 200,000 population 
(A)In generalExcept as provided in subparagraph (B), the amount of funds that a State is required to obligate under paragraph (1)(A)(i) shall be obligated in urbanized areas described in paragraph (1)(A)(i) based on the relative population of the areas. (B)Other factorsThe State may obligate the funds described in subparagraph (A) based on other factors if the State and the relevant metropolitan planning organizations jointly apply to the Secretary for the permission to base the obligation on other factors and the Secretary grants the request. 
(5)Applicability of planning requirementsProgramming and expenditure of funds for projects under this section shall be consistent with sections 134 and 135. (6)PercentageThe percentage referred to in paragraph (1)(A) is— 
(A)for fiscal year 2016, 51 percent; (B)for fiscal year 2017, 52 percent; 
(C)for fiscal year 2018, 53 percent; (D)for fiscal year 2019, 54 percent; and 
(E)for fiscal year 2020, 55 percent.;  (2)by striking the section heading and inserting Surface transportation block grant program; 
(3)by striking subsection (e); (4)by redesignating subsections (f) through (h) as subsections (e) through (g), respectively; 
(5)in subsection (e)(1), as redesignated by this subsection— (A)by striking 104(b)(3) and inserting 104(b)(2); and 
(B)by striking fiscal years 2011 through 2014 and inserting fiscal years 2016 through 2020; (6)in subsection (g)(1), as redesignated by this subsection, by striking under subsection (d)(1)(A)(iii) for each of fiscal years 2013 through 2014 and inserting under subsection (d)(1)(A)(ii) for each of fiscal years 2016 through 2020; and 
(7)by adding at the end the following:  (h)STP Set-Aside (1)Reservation of fundsOf the funds apportioned to a State under section 104(b)(2) for each fiscal year, the Secretary shall reserve an amount such that— 
(A)the Secretary reserves a total under this subsection of— (i)$835,000,000 for each of fiscal years 2016 and 2017; and 
(ii)$850,000,000 for each of fiscal years 2018 through 2020; and (B)the State’s share of that total is determined by multiplying the amount under subparagraph (A) by the ratio that— 
(i)the amount apportioned to the State for the transportation enhancements program for fiscal year 2009 under section 133(d)(2), as in effect on the day before the date of enactment of MAP–21; bears to (ii)the total amount of funds apportioned to all States for the transportation enhancements program for fiscal year 2009. 
(2)Allocation within a stateFunds reserved for a State under paragraph (1) shall be obligated within that State in the manner described in subsection (d), except that, for purposes of this paragraph (after funds are made available under paragraph (5))— (A)for each fiscal year, the percentage referred to in paragraph (1)(A) of that subsection shall be deemed to be 50 percent; and 
(B)the following provisions shall not apply: (i)Paragraph (3) of subsection (d). 
(ii)Subsection (e). (3)Eligible projectsFunds reserved under this subsection may be obligated for projects or activities described in section 101(a)(29) or 213, as such provisions were in effect on the day before the date of enactment of the FAST Act. 
(4)Access to funds 
(A)In generalA State or metropolitan planning organization required to obligate funds in accordance with paragraph (2) shall develop a competitive process to allow eligible entities to submit projects for funding that achieve the objectives of this subsection. A metropolitan planning organization for an area described in subsection (d)(1)(A)(i) shall select projects under such process in consultation with the relevant State. (B)Eligible entity definedIn this paragraph, the term eligible entity means— 
(i)a local government; (ii)a regional transportation authority; 
(iii)a transit agency; (iv)a natural resource or public land agency; 
(v)a school district, local education agency, or school; (vi)a tribal government; 
(vii)a nonprofit entity responsible for the administration of local transportation safety programs; and (viii)any other local or regional governmental entity with responsibility for or oversight of transportation or recreational trails (other than a metropolitan planning organization or a State agency) that the State determines to be eligible, consistent with the goals of this subsection. 
(5)Continuation of certain recreational trails projectsFor each fiscal year, a State shall— (A)obligate an amount of funds reserved under this section equal to the amount of the funds apportioned to the State for fiscal year 2009 under section 104(h)(2), as in effect on the day before the date of enactment of MAP–21, for projects relating to recreational trails under section 206; 
(B)return 1 percent of those funds to the Secretary for the administration of that program; and (C)comply with the provisions of the administration of the recreational trails program under section 206, including the use of apportioned funds described in subsection (d)(3)(A) of that section. 
(6)State flexibility 
(A)Recreational trailsA State may opt out of the recreational trails program under paragraph (5) if the Governor of the State notifies the Secretary not later than 30 days prior to apportionments being made for any fiscal year. (B)Large urbanized areasA metropolitan planning area may use not to exceed 50 percent of the funds reserved under this subsection for an urbanized area described in subsection (d)(1)(A)(i) for any purpose eligible under subsection (b). 
(7)Annual reports 
(A)In generalEach State or metropolitan planning organization responsible for carrying out the requirements of this subsection shall submit to the Secretary an annual report that describes— (i)the number of project applications received for each fiscal year, including— 
(I)the aggregate cost of the projects for which applications are received; and (II)the types of projects to be carried out, expressed as percentages of the total apportionment of the State under this subsection; and 
(ii)the number of projects selected for funding for each fiscal year, including the aggregate cost and location of projects selected. (B)Public availabilityThe Secretary shall make available to the public, in a user-friendly format on the Web site of the Department of Transportation, a copy of each annual report submitted under subparagraph (A). 
(i)Treatment of projectsNotwithstanding any other provision of law, projects funded under this section (excluding those carried out under subsection (h)(5)) shall be treated as projects on a Federal-aid highway under this chapter.. (c)Technical and conforming amendments (1)Section 126Section 126(b)(2) of title 23, United States Code, is amended— 
(A)by striking section 213 and inserting section 133(h); and (B)by striking section 213(c)(1)(B) and inserting section 133(h). 
(2)Section 213Section 213 of title 23, United States Code, is repealed. (3)Section 322Section 322(h)(3) of title 23, United States Code, is amended by striking surface transportation program and inserting surface transportation block grant program. 
(4)Section 504Section 504(a)(4) of title 23, United States Code, is amended— (A)by striking 104(b)(3) and inserting 104(b)(2); and 
(B)by striking surface transportation program and inserting surface transportation block grant program. (5)Chapter 1Chapter 1 of title 23, United States Code, is amended by striking surface transportation program each place it appears and inserting surface transportation block grant program. 
(6)Chapter analyses 
(A)Chapter 1The analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 133 and inserting the following:   133. Surface transportation block grant program.. (B)Chapter 2The item relating to section 213 in the analysis for chapter 2 of title 23, United States Code, is repealed. 
(7)Other referencesAny reference in any other law, regulation, document, paper, or other record of the United States to the surface transportation program under section 133 of title 23, United States Code, shall be deemed to be a reference to the surface transportation block grant program under such section. 1110.Highway use tax evasion projectsSection 143(b) of title 23, United States Code, is amended— 
(1)by striking paragraph (2)(A) and inserting the following:  (A)In generalFrom administrative funds made available under section 104(a), the Secretary may deduct such sums as are necessary, not to exceed $4,000,000 for each of fiscal years 2016 through 2020, to carry out this section.; 
(2)in the heading for paragraph (8) by inserting block grant after surface transportation; and (3)in paragraph (9) by inserting , the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Environment and Public Works of the Senate after the Secretary. 
1111.Bundling of bridge projectsSection 144 of title 23, United States Code, is amended— (1)in subsection (c)(2)(A) by striking the natural condition of the bridge and inserting the natural condition of the water; 
(2)by redesignating subsection (j) as subsection (k); (3)by inserting after subsection (i) the following: 
 
(j)Bundling of bridge projects 
(1)PurposeThe purpose of this subsection is to save costs and time by encouraging States to bundle multiple bridge projects as 1 project. (2)Eligible entity definedIn this subsection, the term eligible entity means an entity eligible to carry out a bridge project under section 119 or 133. 
(3)Bundling of bridge projectsAn eligible entity may bundle 2 or more similar bridge projects that are— (A)eligible projects under section 119 or 133; 
(B)included as a bundled project in a transportation improvement program under section 134(j) or a statewide transportation improvement program under section 135, as applicable; and (C)awarded to a single contractor or consultant pursuant to a contract for engineering and design or construction between the contractor and an eligible entity. 
(4)ItemizationNotwithstanding any other provision of law (including regulations), a bundling of bridge projects under this subsection may be listed as— (A)1 project for purposes of sections 134 and 135; and 
(B)a single project. (5)Financial characteristicsProjects bundled under this subsection shall have the same financial characteristics, including— 
(A)the same funding category or subcategory; and (B)the same Federal share. 
(6)Engineering cost reimbursementThe provisions of section 102(b) do not apply to projects carried out under this subsection.; and (4)in subsection (k)(2), as redesignated by paragraph (2) of this section, by striking 104(b)(3) and inserting 104(b)(2). 
1112.Construction of ferry boats and ferry terminal facilities 
(a)Construction of ferry boats and ferry terminal facilitiesSection 147 of title 23, United States Code, is amended— (1)in subsection (a), in the subsection heading, by striking In General.— and inserting Program.—; and 
(2)by striking subsections (d) through (g) and inserting the following:  (d)FormulaOf the amounts allocated under subsection (c)— 
(1)35 percent shall be allocated among eligible entities in the proportion that— (A)the number of ferry passengers, including passengers in vehicles, carried by each ferry system in the most recent calendar year for which data is available; bears to 
(B)the number of ferry passengers, including passengers in vehicles, carried by all ferry systems in the most recent calendar year for which data is available; (2)35 percent shall be allocated among eligible entities in the proportion that— 
(A)the number of vehicles carried by each ferry system in the most recent calendar year for which data is available; bears to (B)the number of vehicles carried by all ferry systems in the most recent calendar year for which data is available; and 
(3)30 percent shall be allocated among eligible entities in the proportion that— (A)the total route nautical miles serviced by each ferry system in the most recent calendar year for which data is available; bears to 
(B)the total route nautical miles serviced by all ferry systems in the most recent calendar year for which data is available. (e)Redistribution of unobligated amountsThe Secretary shall— 
(1)withdraw amounts allocated to an eligible entity under subsection (c) that remain unobligated by the end of the third fiscal year following the fiscal year for which the amounts were allocated; and (2)in the subsequent fiscal year, redistribute the amounts referred to in paragraph (1) in accordance with the formula under subsection (d) among eligible entities for which no amounts were withdrawn under paragraph (1). 
(f)Minimum amountNotwithstanding subsection (c), a State with an eligible entity that meets the requirements of this section shall receive not less than $100,000 under this section for a fiscal year. (g)Implementation (1)Data collection (A)National ferry databaseAmounts made available for a fiscal year under this section shall be allocated using the most recent data available, as collected and imputed in accordance with the national ferry database established under section 1801(e) of SAFETEA–LU (23 U.S.C. 129 note). 
(B)Eligibility for fundingTo be eligible to receive funds under subsection (c), data shall have been submitted in the most recent collection of data for the national ferry database under section 1801(e) of SAFETEA–LU (23 U.S.C. 129 note) for at least 1 ferry service within the State. (2)AdjustmentsOn review of the data submitted under paragraph (1)(B), the Secretary may make adjustments to the data as the Secretary determines necessary to correct misreported or inconsistent data. 
(h)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) to carry out this section $80,000,000 for each of fiscal years 2016 through 2020. (i)Period of availabilityNotwithstanding section 118(b), funds made available to carry out this section shall remain available until expended. 
(j)ApplicabilityAll provisions of this chapter that are applicable to the National Highway System, other than provisions relating to apportionment formula and Federal share, shall apply to funds made available to carry out this section, except as determined by the Secretary to be inconsistent with this section.. (b)National ferry databaseSection 1801(e)(4) of SAFETEA–LU (23 U.S.C. 129 note) is amended by striking subparagraph (D) and inserting the following: 
 
(D)make available, from the amounts made available for each fiscal year to carry out chapter 63 of title 49, not more than $500,000 to maintain the database.. (c)Conforming amendmentsSection 129(c) of title 23, United States Code, is amended— 
(1)in paragraph (2), in the first sentence, by inserting or on a public transit ferry eligible under chapter 53 of title 49 after Interstate System; (2)in paragraph (3)— 
(A)by striking (3) Such ferry and inserting (3)(A) The ferry; and (B)by adding at the end the following: 
 
(B)Any Federal participation shall not involve the construction or purchase, for private ownership, of a ferry boat, ferry terminal facility, or other eligible project under this section.;  (3)in paragraph (4) by striking and repair, and inserting repair,; and 
(4)by striking paragraph (6) and inserting the following:  (6)The ferry service shall be maintained in accordance with section 116. 
(7) 
(A)No ferry boat or ferry terminal with Federal participation under this title may be sold, leased, or otherwise disposed of, except in accordance with part 200 of title 2, Code of Federal Regulations. (B)The Federal share of any proceeds from a disposition referred to in subparagraph (A) shall be used for eligible purposes under this title.. 
1113.Highway safety improvement program 
(a)In generalSection 148 of title 23, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (4)(B)— (i)in the matter preceding clause (i), by striking includes, but is not limited to, and inserting only includes; and 
(ii)by adding at the end the following:  (xxv)Installation of vehicle-to-infrastructure communication equipment. 
(xxvi)Pedestrian hybrid beacons. (xxvii)Roadway improvements that provide separation between pedestrians and motor vehicles, including medians and pedestrian crossing islands. 
(xxviii)A physical infrastructure safety project not described in clauses (i) through (xxvii).; (B)by striking paragraph (10); and 
(C)by redesignating paragraphs (11) through (13) as paragraphs (10) through (12), respectively; (2)in subsection (c)(1)(A) by striking subsections (a)(12) and inserting subsections (a)(11); 
(3)in subsection (d)(2)(B)(i) by striking subsection (a)(12) and inserting subsection (a)(11); and (4)by adding at the end the following: 
 
(k)Data collection on unpaved public roads 
(1)In generalA State may elect not to collect fundamental data elements for the model inventory of roadway elements on public roads that are gravel roads or otherwise unpaved if— (A)the State does not use funds provided to carry out this section for a project on any such roads until the State completes a collection of the required model inventory of roadway elements for the applicable road segment; and 
(B)the State demonstrates that the State consulted with affected Indian tribes before ceasing to collect data with respect to such roads that are included in the National Tribal Transportation Facility Inventory under section 202(b)(1) of this title. (2)Rule of constructionNothing in this subsection may be construed to allow a State to cease data collection related to serious injuries or fatalities.. 
(b)Commercial motor vehicle safety best practices 
(1)ReviewThe Secretary shall conduct a review of best practices with respect to the implementation of roadway safety infrastructure improvements that— (A)are cost effective; and 
(B)reduce the number or severity of accidents involving commercial motor vehicles. (2)ConsultationIn conducting the review under paragraph (1), the Secretary shall consult with State transportation departments and units of local government. 
(3)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing the results of the review conducted under paragraph (1). 1114.Congestion mitigation and air quality improvement programSection 149 of title 23, United States Code, is amended— 
(1)in subsection (b)— (A)in paragraph (1)(A)(i)(I) by inserting in the designated nonattainment area after air quality standard; 
(B)in paragraph (3) by inserting or maintenance after likely to contribute to the attainment; (C)in paragraph (4) by striking attainment of and inserting attainment or maintenance in the area of; 
(D)in paragraph (7) by striking or at the end; (E)in paragraph (8)— 
(i)in subparagraph (A)(ii)— (I)in the matter preceding subclause (I) by inserting or port-related freight operations after construction projects; and 
(II)in subclause (II) by inserting or chapter 53 of title 49 after this title; and (ii)in subparagraph (B) by striking the period at the end and inserting ; or; and 
(F)by adding at the end the following:  (9)if the project or program is for the installation of vehicle-to-infrastructure communication equipment.; 
(2)in subsection (c)(2) by inserting (giving priority to corridors designated under section 151) after at any location in the State; (3)in subsection (d)— 
(A)by striking paragraph (1)(B) and inserting the following:  (B)is eligible under the surface transportation block grant program under section 133.; 
(B)in paragraph (2)— (i)in subparagraph (A)— 
(I)in the matter preceding clause (i) by inserting would otherwise be eligible under subsection (b) if the project were carried out in a nonattainment or maintenance area or after may use for any project that; and (II)in clause (i) by striking paragraph (l) and inserting subsection (k)(1); and 
(ii)in subparagraph (B)(i) by striking MAP–21t and inserting MAP–21; and (C)in paragraph (3) by inserting , in a manner consistent with the approach that was in effect on the day before the date of enactment of MAP–21, after the Secretary shall modify; 
(4)in subsection (g)(2)(B) by striking not later that and inserting not later than; (5)in subsection (k) by adding at the end the following: 
 
(3)PM2.5 nonattainment and maintenance in low population density States 
(A)ExceptionIn any State with a population density of 80 or fewer persons per square mile of land area, based on the most recent decennial census, the requirements under subsection (g)(3) and paragraphs (1) and (2) of this subsection shall not apply to a nonattainment or maintenance area in the State if— (i)the nonattainment or maintenance area does not have projects that are part of the emissions analysis of a metropolitan transportation plan or transportation improvement program; and 
(ii)regional motor vehicle emissions are an insignificant contributor to the air quality problem for PM2.5 in the nonattainment or maintenance area. (B)CalculationIf subparagraph (A) applies to a nonattainment or maintenance area in a State, the percentage of the PM2.5 set-aside under paragraph (1) shall be reduced for that State proportionately based on the weighted population of the area in fine particulate matter nonattainment. 
(4)Port-related equipment and vehiclesTo meet the requirements under paragraph (1), a State or metropolitan planning organization may elect to obligate funds to the most cost-effective projects to reduce emissions from port-related landside nonroad or on-road equipment that is operated within the boundaries of a PM2.5 nonattainment or maintenance area.;  (6)in subsection (l)(1)(B) by inserting air quality and traffic congestion before performance targets; and 
(7)in subsection (m) by striking section 104(b)(2) and inserting section 104(b)(4). 1115.Territorial and Puerto Rico highway programSection 165(a) of title 23, United States Code, is amended— 
(1)in paragraph (1) by striking $150,000,000 and inserting $158,000,000; and (2)in paragraph (2) by striking $40,000,000 and inserting $42,000,000. 
1116.National highway freight program 
(a)In generalSection 167 of title 23, United States Code, is amended to read as follows:  167.National highway freight program (a)In general (1)PolicyIt is the policy of the United States to improve the condition and performance of the National Highway Freight Network established under this section to ensure that the Network provides the foundation for the United States to compete in the global economy and achieve the goals described in subsection (b). 
(2)EstablishmentIn support of the goals described in subsection (b), the Administrator of the Federal Highway Administration shall establish a national highway freight program in accordance with this section to improve the efficient movement of freight on the National Highway Freight Network. (b)GoalsThe goals of the national highway freight program are— 
(1)to invest in infrastructure improvements and to implement operational improvements on the highways of the United States that— (A)strengthen the contribution of the National Highway Freight Network to the economic competitiveness of the United States; 
(B)reduce congestion and bottlenecks on the National Highway Freight Network; (C)reduce the cost of freight transportation; 
(D)improve the year-round reliability of freight transportation; and (E)increase productivity, particularly for domestic industries and businesses that create high-value jobs; 
(2)to improve the safety, security, efficiency, and resiliency of freight transportation in rural and urban areas; (3)to improve the state of good repair of the National Highway Freight Network; 
(4)to use innovation and advanced technology to improve the safety, efficiency, and reliability of the National Highway Freight Network; (5)to improve the efficiency and productivity of the National Highway Freight Network; 
(6)to improve the flexibility of States to support multi-State corridor planning and the creation of multi-State organizations to increase the ability of States to address highway freight connectivity; and (7)to reduce the environmental impacts of freight movement on the National Highway Freight Network. 
(c)Establishment of National Highway Freight Network 
(1)In generalThe Administrator shall establish a National Highway Freight Network in accordance with this section to strategically direct Federal resources and policies toward improved performance of the Network. (2)Network componentsThe National Highway Freight Network shall consist of— 
(A)the primary highway freight system, as designated under subsection (d); (B)critical rural freight corridors established under subsection (e); 
(C)critical urban freight corridors established under subsection (f); and (D)the portions of the Interstate System not designated as part of the primary highway freight system. 
(d)Designation and redesignation of the primary highway freight system 
(1)Initial designation of primary highway freight systemThe initial designation of the primary highway freight system shall be the 41,518-mile network identified during the designation process for the primary freight network under section 167(d) of this title, as in effect on the day before the date of enactment of the FAST Act. (2)Redesignation of primary highway freight system (A)In generalBeginning 5 years after the date of enactment of the FAST Act, and every 5 years thereafter, using the designation factors described in subparagraph (E), the Administrator shall redesignate the primary highway freight system. 
(B)Redesignation mileageEach redesignation may increase the mileage on the primary highway freight system by not more than 3 percent of the total mileage of the system. (C)Use of measurable dataIn redesignating the primary highway freight system, to the maximum extent practicable, the Administrator shall use measurable data to assess the significance of goods movement, including consideration of points of origin, destinations, and linking components of the United States global and domestic supply chains. 
(D)InputIn redesignating the primary highway freight system, the Administrator shall provide an opportunity for State freight advisory committees, as applicable, to submit additional miles for consideration. (E)Factors for redesignationIn redesignating the primary highway freight system, the Administrator shall consider— 
(i)changes in the origins and destinations of freight movement in, to, and from the United States; (ii)changes in the percentage of annual daily truck traffic in the annual average daily traffic on principal arterials; 
(iii)changes in the location of key facilities; (iv)land and water ports of entry; 
(v)access to energy exploration, development, installation, or production areas; (vi)access to other freight intermodal facilities, including rail, air, water, and pipelines facilities; 
(vii)the total freight tonnage and value moved via highways; (viii)significant freight bottlenecks, as identified by the Administrator; 
(ix)the significance of goods movement on principal arterials, including consideration of global and domestic supply chains; (x)critical emerging freight corridors and critical commerce corridors; and 
(xi)network connectivity. (e)Critical rural freight corridors (1)In generalA State may designate a public road within the borders of the State as a critical rural freight corridor if the public road is not in an urbanized area and— 
(A)is a rural principal arterial roadway and has a minimum of 25 percent of the annual average daily traffic of the road measured in passenger vehicle equivalent units from trucks (Federal Highway Administration vehicle class 8 to 13); (B)provides access to energy exploration, development, installation, or production areas; 
(C)connects the primary highway freight system, a roadway described in subparagraph (A) or (B), or the Interstate System to facilities that handle more than— (i)50,000 20-foot equivalent units per year; or 
(ii)500,000 tons per year of bulk commodities; (D)provides access to— 
(i)a grain elevator; (ii)an agricultural facility; 
(iii)a mining facility; (iv)a forestry facility; or 
(v)an intermodal facility; (E)connects to an international port of entry; 
(F)provides access to significant air, rail, water, or other freight facilities in the State; or (G)is, in the determination of the State, vital to improving the efficient movement of freight of importance to the economy of the State. 
(2)LimitationA State may designate as critical rural freight corridors a maximum of 150 miles of highway or 20 percent of the primary highway freight system mileage in the State, whichever is greater. (f)Critical urban freight corridors (1)Urbanized area with population of 500,000 or moreIn an urbanized area with a population of 500,000 or more individuals, the representative metropolitan planning organization, in consultation with the State, may designate a public road within the borders of that area of the State as a critical urban freight corridor. 
(2)Urbanized area with a population less than 500,000In an urbanized area with a population of less than 500,000 individuals, the State, in consultation with the representative metropolitan planning organization, may designate a public road within the borders of that area of the State as a critical urban freight corridor. (3)Requirements for designationA designation may be made under paragraph (1) or (2) if the public road— 
(A)is in an urbanized area, regardless of population; and (B) (i)connects an intermodal facility to— 
(I)the primary highway freight system; (II)the Interstate System; or 
(III)an intermodal freight facility; (ii)is located within a corridor of a route on the primary highway freight system and provides an alternative highway option important to goods movement; 
(iii)serves a major freight generator, logistic center, or manufacturing and warehouse industrial land; or (iv)is important to the movement of freight within the region, as determined by the metropolitan planning organization or the State. 
(4)LimitationFor each State, a maximum of 75 miles of highway or 10 percent of the primary highway freight system mileage in the State, whichever is greater, may be designated as a critical urban freight corridor under paragraphs (1) and (2). (g)Designation and certification (1)DesignationStates and metropolitan planning organizations may designate corridors under subsections (e) and (f) and submit the designated corridors to the Administrator on a rolling basis. 
(2)CertificationEach State or metropolitan planning organization that designates a corridor under subsection (e) or (f) shall certify to the Administrator that the designated corridor meets the requirements of the applicable subsection. (h)Highway freight transportation conditions and performance reportsNot later than 2 years after the date of enactment of the FAST Act, and biennially thereafter, the Administrator shall prepare and submit to Congress a report that describes the conditions and performance of the National Highway Freight Network in the United States. 
(i)Use of apportioned funds 
(1)In generalA State shall obligate funds apportioned to the State under section 104(b)(5) to improve the movement of freight on the National Highway Freight Network. (2)FormulaThe Administrator shall calculate for each State the proportion that— 
(A)the total mileage in the State designated as part of the primary highway freight system; bears to (B)the total mileage of the primary highway freight system in all States. 
(3)Use of funds 
(A)States with high primary highway freight system mileageIf the proportion of a State under paragraph (2) is greater than or equal to 2 percent, the State may obligate funds apportioned to the State under section 104(b)(5) for projects on— (i)the primary highway freight system; 
(ii)critical rural freight corridors; and (iii)critical urban freight corridors. 
(B)States with low primary highway freight system mileageIf the proportion of a State under paragraph (2) is less than 2 percent, the State may obligate funds apportioned to the State under section 104(b)(5) for projects on any component of the National Highway Freight Network. (4)Freight planningNotwithstanding any other provision of law, effective beginning 2 years after the date of enactment of the FAST Act, a State may not obligate funds apportioned to the State under section 104(b)(5) unless the State has developed a freight plan in accordance with section 70202 of title 49, except that the multimodal component of the plan may be incomplete before an obligation may be made under this section. 
(5)Eligibility 
(A)In generalExcept as provided in this subsection, for a project to be eligible for funding under this section the project shall— (i)contribute to the efficient movement of freight on the National Highway Freight Network; and 
(ii)be identified in a freight investment plan included in a freight plan of the State that is in effect. (B)Other projectsFor each fiscal year, a State may obligate not more than 10 percent of the total apportionment of the State under section 104(b)(5) for freight intermodal or freight rail projects, including projects— 
(i)within the boundaries of public or private freight rail or water facilities (including ports); and (ii)that provide surface transportation infrastructure necessary to facilitate direct intermodal interchange, transfer, and access into or out of the facility. 
(C)Eligible projectsFunds apportioned to the State under section 104(b)(5) for the national highway freight program may be obligated to carry out 1 or more of the following: (i)Development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, preliminary engineering and design work, and other preconstruction activities. 
(ii)Construction, reconstruction, rehabilitation, acquisition of real property (including land relating to the project and improvements to land), construction contingencies, acquisition of equipment, and operational improvements directly relating to improving system performance. (iii)Intelligent transportation systems and other technology to improve the flow of freight, including intelligent freight transportation systems. 
(iv)Efforts to reduce the environmental impacts of freight movement. (v)Environmental and community mitigation for freight movement. 
(vi)Railway-highway grade separation. (vii)Geometric improvements to interchanges and ramps. 
(viii)Truck-only lanes. (ix)Climbing and runaway truck lanes. 
(x)Adding or widening of shoulders. (xi)Truck parking facilities eligible for funding under section 1401 of MAP–21 (23 U.S.C. 137 note). 
(xii)Real-time traffic, truck parking, roadway condition, and multimodal transportation information systems. (xiii)Electronic screening and credentialing systems for vehicles, including weigh-in-motion truck inspection technologies. 
(xiv)Traffic signal optimization, including synchronized and adaptive signals. (xv)Work zone management and information systems. 
(xvi)Highway ramp metering. (xvii)Electronic cargo and border security technologies that improve truck freight movement. 
(xviii)Intelligent transportation systems that would increase truck freight efficiencies inside the boundaries of intermodal facilities. (xix)Additional road capacity to address highway freight bottlenecks. 
(xx)Physical separation of passenger vehicles from commercial motor freight. (xxi)Enhancement of the resiliency of critical highway infrastructure, including highway infrastructure that supports national energy security, to improve the flow of freight. 
(xxii)A highway or bridge project, other than a project described in clauses (i) through (xxi), to improve the flow of freight on the National Highway Freight Network. (xxiii)Any other surface transportation project to improve the flow of freight into and out of a facility described in subparagraph (B). 
(6)Other eligible costsIn addition to the eligible projects identified in paragraph (5), a State may use funds apportioned under section 104(b)(5) for— (A)carrying out diesel retrofit or alternative fuel projects under section 149 for class 8 vehicles; and 
(B)the necessary costs of— (i)conducting analyses and data collection related to the national highway freight program; 
(ii)developing and updating performance targets to carry out this section; and (iii)reporting to the Administrator to comply with the freight performance target under section 150. 
(7)Applicability of planning requirementsProgramming and expenditure of funds for projects under this section shall be consistent with the requirements of sections 134 and 135. (j)State performance targetsIf the Administrator determines that a State has not met or made significant progress toward meeting the performance targets related to freight movement of the State established under section 150(d) by the date that is 2 years after the date of the establishment of the performance targets, the State shall include in the next report submitted under section 150(e) a description of the actions the State will undertake to achieve the targets, including— 
(1)an identification of significant freight system trends, needs, and issues within the State; (2)a description of the freight policies and strategies that will guide the freight-related transportation investments of the State; 
(3)an inventory of freight bottlenecks within the State and a description of the ways in which the State is allocating national highway freight program funds to improve those bottlenecks; and (4)a description of the actions the State will undertake to meet the performance targets of the State. 
(k)Intelligent freight transportation system 
(1)Definition of intelligent freight transportation systemIn this section, the term intelligent freight transportation system means— (A)innovative or intelligent technological transportation systems, infrastructure, or facilities, including elevated freight transportation facilities— 
(i)in proximity to, or within, an existing right of way on a Federal-aid highway; or (ii)that connect land ports-of entry to existing Federal-aid highways; or 
(B)communications or information processing systems that improve the efficiency, security, or safety of freight movements on the Federal-aid highway system, including to improve the conveyance of freight on dedicated intelligent freight lanes. (2)Operating standardsThe Administrator shall determine whether there is a need for establishing operating standards for intelligent freight transportation systems. 
(l)Treatment of freight projectsNotwithstanding any other provision of law, a freight project carried out under this section shall be treated as if the project were on a Federal-aid highway.. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 167 and inserting the following: 
 
 
167. National highway freight program.. 
(c)RepealsSections 1116, 1117, and 1118 of MAP–21 (23 U.S.C. 167 note), and the items relating to such sections in the table of contents in section 1(c) of such Act, are repealed. 1117.Federal lands and tribal transportation programs (a)Tribal data collectionSection 201(c)(6) of title 23, United States Code, is amended by adding at the end the following: 
 
(C)Tribal data collectionIn addition to the data to be collected under subparagraph (A), not later than 90 days after the last day of each fiscal year, any entity carrying out a project under the tribal transportation program under section 202 shall submit to the Secretary and the Secretary of the Interior, based on obligations and expenditures under the tribal transportation program during the preceding fiscal year, the following data: (i)The names of projects and activities carried out by the entity under the tribal transportation program during the preceding fiscal year. 
(ii)A description of the projects and activities identified under clause (i). (iii)The current status of the projects and activities identified under clause (i). 
(iv)An estimate of the number of jobs created and the number of jobs retained by the projects and activities identified under clause (i).. (b)Report on tribal government transportation safety data (1)FindingsCongress finds that— 
(A)in many States, the Native American population is disproportionately represented in fatalities and crash statistics; (B)improved crash reporting by tribal law enforcement agencies would facilitate safety planning and would enable Indian tribes to apply more successfully for State and Federal funds for safety improvements; 
(C)the causes of underreporting of crashes on Indian reservations include— (i)tribal law enforcement capacity, including— 
(I)staffing shortages and turnover; and (II)lack of equipment, software, and training; and 
(ii)lack of standardization in crash reporting forms and protocols; and (D)without more accurate reporting of crashes on Indian reservations, it is difficult or impossible to fully understand the nature of the problem and develop appropriate countermeasures, which may include effective transportation safety planning and programs aimed at— 
(i)driving under the influence (DUI) prevention; (ii)pedestrian safety; 
(iii)roadway safety improvements; (iv)seat belt usage; and 
(v)proper use of child restraints. (2)Report to Congress (A)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, after consultation with the Secretary of Interior, the Secretary of Health and Human Services, the Attorney General, and Indian tribes, shall submit to the Committee on Environment and Public Works and the Committee on Indian Affairs of the Senate and the Committee on Transportation and Infrastructure and the Committee on Natural Resources of the House of Representatives a report describing the quality of transportation safety data collected by States, counties, and Indian tribes for transportation safety systems and the relevance of that data to improving the collection and sharing of data on crashes on Indian reservations. 
(B)PurposesThe purposes of the report are— (i)to improve the collection and sharing of data on crashes on Indian reservations; and 
(ii)to develop data that Indian tribes can use to recover damages to tribal property caused by motorists. (C)Paperless data reportingIn preparing the report, the Secretary shall provide States, counties, and Indian tribes with options and best practices for transition to a paperless transportation safety data reporting system that— 
(i)improves the collection of crash reports; (ii)stores, archives, queries, and shares crash records; and 
(iii)uses data exclusively— (I)to address traffic safety issues on Indian reservations; and 
(II)to identify and improve problem areas on public roads on Indian reservations. (D)Additional budgetary resourcesThe Secretary shall include in the report the identification of Federal transportation funds provided to Indian tribes by agencies in addition to the Department and the Department of the Interior. 
(c)Study on Bureau of Indian Affairs road safetyNot later than 2 years after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Interior, the Attorney General, States, and Indian tribes shall— (1)complete a study that identifies and evaluates options for improving safety on public roads on Indian reservations; and 
(2)submit to the Committee on Environment and Public Works and the Committee on Indian Affairs of the Senate and the Committee on Transportation and Infrastructure and the Committee on Natural Resources of the House of Representatives a report describing the results of the study. 1118.Tribal transportation program amendmentSection 202 of title 23, United States Code, is amended— 
(1)in subsection (a)(6) by striking 6 percent and inserting 5 percent; and (2)in subsection (d)(2) in the matter preceding subparagraph (A) by striking 2 percent and inserting 3 percent. 
1119.Federal lands transportation programSection 203 of title 23, United States Code, is amended— (1)in subsection (a)(1)— 
(A)in subparagraph (B) by striking operation and inserting capital, operations,; and (B)in subparagraph (D) by striking subparagraph (A)(iv) and inserting subparagraph (A)(iv)(I); 
(2)in subsection (b)— (A)in paragraph (1)(B)— 
(i)in clause (iv) by striking and at the end; (ii)in clause (v) by striking the period at the end and inserting a semicolon; and 
(iii)by adding at the end the following:  (vi)the Bureau of Reclamation; and 
(vii)independent Federal agencies with natural resource and land management responsibilities.; and (B)in paragraph (2)(B)— 
(i)in the matter preceding clause (i) by inserting performance management, including after support; and (ii)in clause (i)(II) by striking , and and inserting ; and; and 
(3)in subsection (c)(2)(B) by adding at the end the following:  (vi)The Bureau of Reclamation.. 
1120.Federal lands programmatic activitiesSection 201(c) of title 23, United States Code, is amended— (1)in paragraph (6)(A)— 
(A)by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively (and by moving the subclauses 2 ems to the right); (B)in the matter preceding subclause (I) (as so redesignated), by striking The Secretaries and inserting the following: 
 
(i)In generalThe Secretaries; (C)by inserting a period after tribal transportation program; and 
(D)by striking in accordance with and all that follows through including— and inserting the following:  (ii)RequirementData collected to implement the tribal transportation program shall be in accordance with the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.). 
(iii)InclusionsData collected under this paragraph includes—; and (2)by striking paragraph (7) and inserting the following— 
 
(7)Cooperative research and technology deploymentThe Secretary may conduct cooperative research and technology deployment in coordination with Federal land management agencies, as determined appropriate by the Secretary. (8)Funding (A)In generalTo carry out the activities described in this subsection for Federal lands transportation facilities, Federal lands access transportation facilities, and other federally owned roads open to public travel (as that term is defined in section 125(e)), the Secretary shall for each fiscal year combine and use not greater than 5 percent of the funds authorized for programs under sections 203 and 204. 
(B)Other activitiesIn addition to the activities described in subparagraph (A), funds described under that subparagraph may be used for— (i)bridge inspections on any federally owned bridge even if that bridge is not included on the inventory described under section 203; and 
(ii)transportation planning activities carried out by Federal land management agencies eligible for funding under this chapter.. 1121.Tribal transportation self-governance program (a)In generalChapter 2 of title 23, United States Code, is amended by inserting after section 206 the following: 
 
207.Tribal transportation self-governance program 
(a)EstablishmentSubject to the requirements of this section, the Secretary shall establish and carry out a program to be known as the tribal transportation self-governance program. The Secretary may delegate responsibilities for administration of the program as the Secretary determines appropriate. (b)Eligibility (1)In generalSubject to paragraphs (2) and (3), an Indian tribe shall be eligible to participate in the program if the Indian tribe requests participation in the program by resolution or other official action by the governing body of the Indian tribe, and demonstrates, for the preceding 3 fiscal years, financial stability and financial management capability, and transportation program management capability. 
(2)Criteria for determining financial stability and financial management capacityFor the purposes of paragraph (1), evidence that, during the preceding 3 fiscal years, an Indian tribe had no uncorrected significant and material audit exceptions in the required annual audit of the Indian tribe’s self-determination contracts or self-governance funding agreements with any Federal agency shall be conclusive evidence of the required financial stability and financial management capability. (3)Criteria for determining transportation program management capabilityThe Secretary shall require an Indian tribe to demonstrate transportation program management capability, including the capability to manage and complete projects eligible under this title and projects eligible under chapter 53 of title 49, to gain eligibility for the program. 
(c)Compacts 
(1)Compact requiredUpon the request of an eligible Indian tribe, and subject to the requirements of this section, the Secretary shall negotiate and enter into a written compact with the Indian tribe for the purpose of providing for the participation of the Indian tribe in the program. (2)ContentsA compact entered into under paragraph (1) shall set forth the general terms of the government-to-government relationship between the Indian tribe and the United States under the program and other terms that will continue to apply in future fiscal years. 
(3)AmendmentsA compact entered into with an Indian tribe under paragraph (1) may be amended only by mutual agreement of the Indian tribe and the Secretary. (d)Annual funding agreements (1)Funding agreement requiredAfter entering into a compact with an Indian tribe under subsection (c), the Secretary shall negotiate and enter into a written annual funding agreement with the Indian tribe. 
(2)Contents 
(A)In general 
(i)Formula funding and discretionary grantsA funding agreement entered into with an Indian tribe shall authorize the Indian tribe, as determined by the Indian tribe, to plan, conduct, consolidate, administer, and receive full tribal share funding, tribal transit formula funding, and funding to tribes from discretionary and competitive grants administered by the Department for all programs, services, functions, and activities (or portions thereof) that are made available to Indian tribes to carry out tribal transportation programs and programs, services, functions, and activities (or portions thereof) administered by the Secretary that are otherwise available to Indian tribes. (ii)Transfers of state funds (I)Inclusion of transferred funds in funding agreementA funding agreement entered into with an Indian tribe shall include Federal-aid funds apportioned to a State under chapter 1 if the State elects to provide a portion of such funds to the Indian tribe for a project eligible under section 202(a). The provisions of this section shall be in addition to the methods for making funding contributions described in section 202(a)(9). Nothing in this section shall diminish the authority of the Secretary to provide funds to an Indian tribe under section 202(a)(9). 
(II)Method for transfersIf a State elects to provide funds described in subclause (I) to an Indian tribe— (aa)the transfer may occur in accordance with section 202(a)(9); or 
(bb)the State shall transfer the funds back to the Secretary and the Secretary shall transfer the funds to the Indian tribe in accordance with this section. (III)Responsibility for transferred fundsNotwithstanding any other provision of law, if a State provides funds described in subclause (I) to an Indian tribe— 
(aa)the State shall not be responsible for constructing or maintaining a project carried out using the funds or for administering or supervising the project or funds during the applicable statute of limitations period related to the construction of the project; and (bb)the Indian tribe shall be responsible for constructing and maintaining a project carried out using the funds and for administering and supervising the project and funds in accordance with this section during the applicable statute of limitations period related to the construction of the project. 
(B)Administration of tribal sharesThe tribal shares referred to in subparagraph (A) shall be provided without regard to the agency or office of the Department within which the program, service, function, or activity (or portion thereof) is performed. (C)Flexible and innovative financing (i)In generalA funding agreement entered into with an Indian tribe under paragraph (1) shall include provisions pertaining to flexible and innovative financing if agreed upon by the parties. 
(ii)Terms and conditions 
(I)Authority to issue regulationsThe Secretary may issue regulations to establish the terms and conditions relating to the flexible and innovative financing provisions referred to in clause (i). (II)Terms and conditions in absence of regulationsIf the Secretary does not issue regulations under subclause (I), the terms and conditions relating to the flexible and innovative financing provisions referred to in clause (i) shall be consistent with— 
(aa)agreements entered into by the Department under— (AA)section 202(b)(7); and 
(BB)section 202(d)(5), as in effect before the date of enactment of MAP–21 (Public Law 112–141); or (bb)regulations of the Department of the Interior relating to flexible financing contained in part 170 of title 25, Code of Federal Regulations, as in effect on the date of enactment of the FAST Act. 
(3)TermsA funding agreement shall set forth— (A)terms that generally identify the programs, services, functions, and activities (or portions thereof) to be performed or administered by the Indian tribe; and 
(B)for items identified in subparagraph (A)— (i)the general budget category assigned; 
(ii)the funds to be provided, including those funds to be provided on a recurring basis; (iii)the time and method of transfer of the funds; 
(iv)the responsibilities of the Secretary and the Indian tribe; and (v)any other provision agreed to by the Indian tribe and the Secretary. 
(4)Subsequent funding agreements 
(A)Applicability of existing agreementAbsent notification from an Indian tribe that the Indian tribe is withdrawing from or retroceding the operation of 1 or more programs, services, functions, or activities (or portions thereof) identified in a funding agreement, or unless otherwise agreed to by the parties, each funding agreement shall remain in full force and effect until a subsequent funding agreement is executed. (B)Effective date of subsequent agreementThe terms of the subsequent funding agreement shall be retroactive to the end of the term of the preceding funding agreement. 
(5)Consent of Indian tribe requiredThe Secretary shall not revise, amend, or require additional terms in a new or subsequent funding agreement without the consent of the Indian tribe that is subject to the agreement unless such terms are required by Federal law. (e)General provisions (1)Redesign and consolidation (A)In generalAn Indian tribe, in any manner that the Indian tribe considers to be in the best interest of the Indian community being served, may— 
(i)redesign or consolidate programs, services, functions, and activities (or portions thereof) included in a funding agreement; and (ii)reallocate or redirect funds for such programs, services, functions, and activities (or portions thereof), if the funds are— 
(I)expended on projects identified in a transportation improvement program approved by the Secretary; and (II)used in accordance with the requirements in— 
(aa)appropriations Acts; (bb)this title and chapter 53 of title 49; and 
(cc)any other applicable law. (B)ExceptionNotwithstanding subparagraph (A), if, pursuant to subsection (d), an Indian tribe receives a discretionary or competitive grant from the Secretary or receives State apportioned funds, the Indian tribe shall use the funds for the purpose for which the funds were originally authorized. 
(2)Retrocession 
(A)In general 
(i)Authority of Indian tribesAn Indian tribe may retrocede (fully or partially) to the Secretary programs, services, functions, or activities (or portions thereof) included in a compact or funding agreement. (ii)Reassumption of remaining fundsFollowing a retrocession described in clause (i), the Secretary may— 
(I)reassume the remaining funding associated with the retroceded programs, functions, services, and activities (or portions thereof) included in the applicable compact or funding agreement; (II)out of such remaining funds, transfer funds associated with Department of Interior programs, services, functions, or activities (or portions thereof) to the Secretary of the Interior to carry out transportation services provided by the Secretary of the Interior; and 
(III)distribute funds not transferred under subclause (II) in accordance with applicable law. (iii)Correction of programsIf the Secretary makes a finding under subsection (f)(2)(B) and no funds are available under subsection (f)(2)(A)(ii), the Secretary shall not be required to provide additional funds to complete or correct any programs, functions, services, or activities (or portions thereof). 
(B)Effective dateUnless the Indian tribe rescinds a request for retrocession, the retrocession shall become effective within the timeframe specified by the parties in the compact or funding agreement. In the absence of such a specification, the retrocession shall become effective on— (i)the earlier of— 
(I)1 year after the date of submission of the request; or (II)the date on which the funding agreement expires; or 
(ii)such date as may be mutually agreed upon by the parties and, with respect to Department of the Interior programs, functions, services, and activities (or portions thereof), the Secretary of the Interior. (f)Provisions relating to Secretary (1)DecisionmakerA decision that relates to an appeal of the rejection of a final offer by the Department shall be made either— 
(A)by an official of the Department who holds a position at a higher organizational level within the Department than the level of the departmental agency in which the decision that is the subject of the appeal was made; or (B)by an administrative judge. 
(2)Termination of compact or funding agreement 
(A)Authority to terminate 
(i)Provision to be included in compact or funding agreementA compact or funding agreement shall include a provision authorizing the Secretary, if the Secretary makes a finding described in subparagraph (B), to— (I)terminate the compact or funding agreement (or a portion thereof); and 
(II)reassume the remaining funding associated with the reassumed programs, functions, services, and activities included in the compact or funding agreement. (ii)Transfers of fundsOut of any funds reassumed under clause (i)(II), the Secretary may transfer the funds associated with Department of the Interior programs, functions, services, and activities (or portions thereof) to the Secretary of the Interior to provide continued transportation services in accordance with applicable law. 
(B)Findings resulting in terminationThe finding referred to in subparagraph (A) is a specific finding of— (i)imminent jeopardy to a trust asset, natural resources, or public health and safety that is caused by an act or omission of the Indian tribe and that arises out of a failure to carry out the compact or funding agreement, as determined by the Secretary; or 
(ii)gross mismanagement with respect to funds or programs transferred to the Indian tribe under the compact or funding agreement, as determined by the Secretary in consultation with the Inspector General of the Department, as appropriate. (C)ProhibitionThe Secretary shall not terminate a compact or funding agreement (or portion thereof) unless— 
(i)the Secretary has first provided written notice and a hearing on the record to the Indian tribe that is subject to the compact or funding agreement; and (ii)the Indian tribe has not taken corrective action to remedy the mismanagement of funds or programs or the imminent jeopardy to a trust asset, natural resource, or public health and safety. 
(D)Exception 
(i)In generalNotwithstanding subparagraph (C), the Secretary, upon written notification to an Indian tribe that is subject to a compact or funding agreement, may immediately terminate the compact or funding agreement (or portion thereof) if— (I)the Secretary makes a finding of imminent substantial and irreparable jeopardy to a trust asset, natural resource, or public health and safety; and 
(II)the jeopardy arises out of a failure to carry out the compact or funding agreement. (ii)HearingsIf the Secretary terminates a compact or funding agreement (or portion thereof) under clause (i), the Secretary shall provide the Indian tribe subject to the compact or agreement with a hearing on the record not later than 10 days after the date of such termination. 
(E)Burden of proofIn any hearing or appeal involving a decision to terminate a compact or funding agreement (or portion thereof) under this paragraph, the Secretary shall have the burden of proof in demonstrating by clear and convincing evidence the validity of the grounds for the termination. (g)Cost principlesIn administering funds received under this section, an Indian tribe shall apply cost principles under the applicable Office of Management and Budget circular, except as modified by section 106 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450j–1), other provisions of law, or by any exemptions to applicable Office of Management and Budget circulars subsequently granted by the Office of Management and Budget. No other audit or accounting standards shall be required by the Secretary. Any claim by the Federal Government against the Indian tribe relating to funds received under a funding agreement based on any audit conducted pursuant to this subsection shall be subject to the provisions of section 106(f) of that Act (25 U.S.C. 450j–1(f)). 
(h)Transfer of fundsThe Secretary shall provide funds to an Indian tribe under a funding agreement in an amount equal to— (1)the sum of the funding that the Indian tribe would otherwise receive for the program, function, service, or activity in accordance with a funding formula or other allocation method established under this title or chapter 53 of title 49; and 
(2)such additional amounts as the Secretary determines equal the amounts that would have been withheld for the costs of the Bureau of Indian Affairs for administration of the program or project. (i)Construction programs (1)StandardsConstruction projects carried out under programs administered by an Indian tribe with funds transferred to the Indian tribe pursuant to a funding agreement entered into under this section shall be constructed pursuant to the construction program standards set forth in applicable regulations or as specifically approved by the Secretary (or the Secretary’s designee). 
(2)MonitoringConstruction programs shall be monitored by the Secretary in accordance with applicable regulations. (j)Facilitation (1)Secretarial interpretationExcept as otherwise provided by law, the Secretary shall interpret all Federal laws, Executive orders, and regulations in a manner that will facilitate— 
(A)the inclusion of programs, services, functions, and activities (or portions thereof) and funds associated therewith, in compacts and funding agreements; and (B)the implementation of the compacts and funding agreements. 
(2)Regulation waiver 
(A)In generalAn Indian tribe may submit to the Secretary a written request to waive application of a regulation promulgated under this section with respect to a compact or funding agreement. The request shall identify the regulation sought to be waived and the basis for the request. (B)Approvals and denials (i)In generalNot later than 90 days after the date of receipt of a written request under subparagraph (A), the Secretary shall approve or deny the request in writing. 
(ii)ReviewThe Secretary shall review any application by an Indian tribe for a waiver bearing in mind increasing opportunities for using flexible policy approaches at the Indian tribal level. (iii)Deemed approvalIf the Secretary does not approve or deny a request submitted under subparagraph (A) on or before the last day of the 90-day period referred to in clause (i), the request shall be deemed approved. 
(iv)DenialsIf the application for a waiver is not granted, the agency shall provide the applicant with the reasons for the denial as part of the written response required in clause (i). (v)Finality of decisionsA decision by the Secretary under this subparagraph shall be final for the Department. 
(k)Disclaimers 
(1)Existing authorityNotwithstanding any other provision of law, upon the election of an Indian tribe, the Secretary shall— (A)maintain current tribal transportation program funding agreements and program agreements; or 
(B)enter into new agreements under the authority of section 202(b)(7). (2)Limitation on statutory constructionNothing in this section may be construed to impair or diminish the authority of the Secretary under section 202(b)(7). 
(l)Applicability of Indian self-Determination and education assistance actExcept to the extent in conflict with this section (as determined by the Secretary), the following provisions of the Indian Self-Determination and Education Assistance Act shall apply to compact and funding agreements (except that any reference to the Secretary of the Interior or the Secretary of Health and Human Services in such provisions shall be treated as a reference to the Secretary of Transportation): (1)Subsections (a), (b), (d), (g), and (h) of section 506 of such Act (25 U.S.C. 458aaa–5), relating to general provisions. 
(2)Subsections (b) through (e) and (g) of section 507 of such Act (25 U.S.C. 458aaa–6), relating to provisions relating to the Secretary of Health and Human Services. (3)Subsections (a), (b), (d), (e), (g), (h), (i), and (k) of section 508 of such Act (25 U.S.C. 458aaa–7), relating to transfer of funds. 
(4)Section 510 of such Act (25 U.S.C. 458aaa–9), relating to Federal procurement laws and regulations. (5)Section 511 of such Act (25 U.S.C. 458aaa–10), relating to civil actions. 
(6)Subsections (a)(1), (a)(2), and (c) through (f) of section 512 of such Act (25 U.S.C. 458aaa–11), relating to facilitation, except that subsection (c)(1) of that section shall be applied by substituting transportation facilities and other facilities for school buildings, hospitals, and other facilities. (7)Subsections (a) and (b) of section 515 of such Act (25 U.S.C. 458aaa–14), relating to disclaimers. 
(8)Subsections (a) and (b) of section 516 of such Act (25 U.S.C. 458aaa–15), relating to application of title I provisions. (9)Section 518 of such Act (25 U.S.C. 458aaa–17), relating to appeals. 
(m)Definitions 
(1)In generalIn this section, the following definitions apply (except as otherwise expressly provided): (A)CompactThe term compact means a compact between the Secretary and an Indian tribe entered into under subsection (c). 
(B)DepartmentThe term Department means the Department of Transportation. (C)Eligible Indian tribeThe term eligible Indian tribe means an Indian tribe that is eligible to participate in the program, as determined under subsection (b). 
(D)Funding agreementThe term funding agreement means a funding agreement between the Secretary and an Indian tribe entered into under subsection (d). (E)Indian tribeThe term Indian tribe means any Indian or Alaska Native tribe, band, nation, pueblo, village, or community that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. In any case in which an Indian tribe has authorized another Indian tribe, an intertribal consortium, or a tribal organization to plan for or carry out programs, services, functions, or activities (or portions thereof) on its behalf under this section, the authorized Indian tribe, intertribal consortium, or tribal organization shall have the rights and responsibilities of the authorizing Indian tribe (except as otherwise provided in the authorizing resolution or in this title). In such event, the term Indian tribe as used in this section shall include such other authorized Indian tribe, intertribal consortium, or tribal organization. 
(F)ProgramThe term program means the tribal transportation self-governance program established under this section. (G)SecretaryThe term Secretary means the Secretary of Transportation. 
(H)Transportation programsThe term transportation programs means all programs administered or financed by the Department under this title and chapter 53 of title 49. (2)Applicability of other definitionsIn this section, the definitions set forth in sections 4 and 505 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b; 458aaa) apply, except as otherwise expressly provided in this section. 
(n)Regulations 
(1)In general 
(A)PromulgationNot later than 90 days after the date of enactment of the FAST Act, the Secretary shall initiate procedures under subchapter III of chapter 5 of title 5 to negotiate and promulgate such regulations as are necessary to carry out this section. (B)Publication of proposed regulationsProposed regulations to implement this section shall be published in the Federal Register by the Secretary not later than 21 months after such date of enactment. 
(C)Expiration of authorityThe authority to promulgate regulations under subparagraph (A) shall expire 30 months after such date of enactment. (D)Extension of deadlinesA deadline set forth in subparagraph (B) or (C) may be extended up to 180 days if the negotiated rulemaking committee referred to in paragraph (2) concludes that the committee cannot meet the deadline and the Secretary so notifies the appropriate committees of Congress. 
(2)Committee 
(A)In generalA negotiated rulemaking committee established pursuant to section 565 of title 5 to carry out this subsection shall have as its members only Federal and tribal government representatives, a majority of whom shall be nominated by and be representatives of Indian tribes with funding agreements under this title. (B)RequirementsThe committee shall confer with, and accommodate participation by, representatives of Indian tribes, inter-tribal consortia, tribal organizations, and individual tribal members. 
(C)Adaptation of proceduresThe Secretary shall adapt the negotiated rulemaking procedures to the unique context of self-governance and the government-to-government relationship between the United States and Indian tribes. (3)EffectThe lack of promulgated regulations shall not limit the effect of this section. 
(4)Effect of circulars, policies, manuals, guidance, and rulesUnless expressly agreed to by the participating Indian tribe in the compact or funding agreement, the participating Indian tribe shall not be subject to any agency circular, policy, manual, guidance, or rule adopted by the Department, except regulations promulgated under this section.. (b)Clerical amendmentThe analysis for chapter 2 of title 23, United States Code, is amended by inserting after the item relating to section 206 the following: 
 
 
207. Tribal transportation self-governance program.. 
1122.State flexibility for National Highway System modifications 
(a)National Highway System flexibilityNot later than 90 days after the date of enactment of this Act, the Secretary shall issue guidance relating to working with State departments of transportation that request assistance from the division offices of the Federal Highway Administration— (1)to review roads classified as principal arterials in the State that were added to the National Highway System as of October 1, 2012, so as to comply with section 103 of title 23, United States Code; and 
(2)to identify any necessary functional classification changes to rural and urban principal arterials. (b)Administrative actionsThe Secretary shall direct the division offices of the Federal Highway Administration to work with the applicable State department of transportation that requests assistance under this section— 
(1)to assist in the review of roads in accordance with guidance issued under subsection (a); (2)to expeditiously review and facilitate requests from States to reclassify roads classified as principal arterials; and 
(3)in the case of a State that requests the withdrawal of reclassified roads from the National Highway System under section 103(b)(3) of title 23, United States Code, to carry out that withdrawal if the inclusion of the reclassified road in the National Highway System is not consistent with the needs and priorities of the community or region in which the reclassified road is located. (c)National Highway System modification regulationsThe Secretary shall— 
(1)review the National Highway System modification process described in appendix D of part 470 of title 23, Code of Federal Regulations (or successor regulations); and (2)take any action necessary to ensure that a State may submit to the Secretary a request to modify the National Highway System by withdrawing a road from the National Highway System. 
(d)Report to CongressNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes a description of— (1)each request for reclassification of National Highway System roads; 
(2)the status of each request; and (3)if applicable, the justification for the denial by the Secretary of a request. 
(e)Modifications to the National Highway SystemSection 103(b)(3)(A) of title 23, United States Code, is amended— (1)in the matter preceding clause (i)— 
(A)by striking , including any modification consisting of a connector to a major intermodal terminal,; and (B)by inserting , including any modification consisting of a connector to a major intermodal terminal or the withdrawal of a road from that system, after the National Highway System; and 
(2)in clause (ii)— (A)by striking (ii) enhances and inserting (ii)(I) enhances; 
(B)by striking the period at the end and inserting ; or; and (C)by adding at the end the following: 
 
(II)in the case of the withdrawal of a road, is reasonable and appropriate.. 1123.Nationally significant Federal lands and tribal projects program (a)PurposeThe Secretary shall establish a nationally significant Federal lands and tribal projects program (referred to in this section as the program) to provide funding to construct, reconstruct, or rehabilitate nationally significant Federal lands and tribal transportation projects. 
(b)Eligible applicants 
(1)In generalExcept as provided in paragraph (2), entities eligible to receive funds under sections 201, 202, 203, and 204 of title 23, United States Code, may apply for funding under the program. (2)Special ruleA State, county, or unit of local government may only apply for funding under the program if sponsored by an eligible Federal land management agency or Indian tribe. 
(c)Eligible projectsAn eligible project under the program shall be a single continuous project— (1)on a Federal lands transportation facility, a Federal lands access transportation facility, or a tribal transportation facility (as those terms are defined in section 101 of title 23, United States Code), except that such facility is not required to be included in an inventory described in section 202 or 203 of such title; 
(2)for which completion of activities required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) has been demonstrated through— (A)a record of decision with respect to the project; 
(B)a finding that the project has no significant impact; or (C)a determination that the project is categorically excluded; and 
(3)having an estimated cost, based on the results of preliminary engineering, equal to or exceeding $25,000,000, with priority consideration given to projects with an estimated cost equal to or exceeding $50,000,000. (d)Eligible activities (1)In generalSubject to paragraph (2), an eligible applicant receiving funds under the program may only use the funds for construction, reconstruction, and rehabilitation activities. 
(2)Ineligible activitiesAn eligible applicant may not use funds received under the program for activities relating to project design. (e)ApplicationsEligible applicants shall submit to the Secretary an application at such time, in such form, and containing such information as the Secretary may require. 
(f)Selection criteriaIn selecting a project to receive funds under the program, the Secretary shall consider the extent to which the project— (1)furthers the goals of the Department, including state of good repair, economic competitiveness, quality of life, and safety; 
(2)improves the condition of critical transportation facilities, including multimodal facilities; (3)needs construction, reconstruction, or rehabilitation; 
(4)has costs matched by funds that are not provided under this section, with projects with a greater percentage of other sources of matching funds ranked ahead of lesser matches; (5)is included in or eligible for inclusion in the National Register of Historic Places; 
(6)uses new technologies and innovations that enhance the efficiency of the project; (7)is supported by funds, other than the funds received under the program, to construct, maintain, and operate the facility; 
(8)spans 2 or more States; and (9)serves land owned by multiple Federal agencies or Indian tribes. 
(g)Federal share 
(1)In generalThe Federal share of the cost of a project shall be up to 90 percent. (2)Non-Federal shareNotwithstanding any other provision of law, any Federal funds other than those made available under title 23 or title 49, United States Code, may be used to pay the non-Federal share of the cost of a project carried out under this section. 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2016 through 2020. Such sums shall remain available for a period of 3 fiscal years following the fiscal year for which the amounts are appropriated. BPlanning and Performance Management 1201.Metropolitan transportation planningSection 134 of title 23, United States Code, is amended— 
(1)in subsection (a)(1)— (A)by striking people and freight and and inserting people and freight, and 
(B)by inserting and take into consideration resiliency needs after urbanized areas,; (2)in subsection (c)(2) by striking and bicycle transportation facilities and inserting , bicycle transportation facilities, and intermodal facilities that support intercity transportation, including intercity buses and intercity bus facilities and commuter vanpool providers; 
(3)in subsection (d)— (A)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively; 
(B)by inserting after paragraph (2) the following:  (3)Representation (A)In generalDesignation or selection of officials or representatives under paragraph (2) shall be determined by the metropolitan planning organization according to the bylaws or enabling statute of the organization. 
(B)Public transportation representativeSubject to the bylaws or enabling statute of the metropolitan planning organization, a representative of a provider of public transportation may also serve as a representative of a local municipality. (C)Powers of certain officialsAn official described in paragraph (2)(B) shall have responsibilities, actions, duties, voting rights, and any other authority commensurate with other officials described in paragraph (2).; and 
(C)in paragraph (5) as so redesignated by striking paragraph (5) and inserting paragraph (6); (4)in subsection (e)(4)(B) by striking subsection (d)(5) and inserting subsection (d)(6); 
(5)in subsection (g)(3)(A) by inserting tourism, natural disaster risk reduction, after economic development,; (6)in subsection (h)— 
(A)in paragraph (1)— (i)in subparagraph (G) by striking and at the end; 
(ii)in subparagraph (H) by striking the period at the end and inserting a semicolon; and (iii)by adding at the end the following: 
 
(I)improve the resiliency and reliability of the transportation system and reduce or mitigate stormwater impacts of surface transportation; and (J)enhance travel and tourism.; and 
(B)in paragraph (2)(A) by striking and in section 5301(c) of title 49 and inserting and the general purposes described in section 5301 of title 49; (7)in subsection (i)— 
(A)in paragraph (2)— (i)in subparagraph (A)(i) by striking transit, and inserting public transportation facilities, intercity bus facilities,; 
(ii)in subparagraph (G)— (I)by striking and provide and inserting , provide; and 
(II)by inserting , and reduce the vulnerability of the existing transportation infrastructure to natural disasters before the period at the end; and (iii)in subparagraph (H) by inserting including consideration of the role that intercity buses may play in reducing congestion, pollution, and energy consumption in a cost-effective manner and strategies and investments that preserve and enhance intercity bus systems, including systems that are privately owned and operated before the period at the end; 
(B)in paragraph (6)(A)— (i)by inserting public ports, before freight shippers,; and 
(ii)by inserting (including intercity bus operators, employer-based commuting programs, such as a carpool program, vanpool program, transit benefit program, parking cash-out program, shuttle program, or telework program) after private providers of transportation; and (C)in paragraph (8) by striking paragraph (2)(C) and inserting paragraph (2)(E) each place it appears; 
(8)in subsection (k)(3)— (A)in subparagraph (A) by inserting (including intercity bus operators, employer-based commuting programs such as a carpool program, vanpool program, transit benefit program, parking cash-out program, shuttle program, or telework program), job access projects, after reduction; and 
(B)by adding at the end the following:  (C)Congestion management planA metropolitan planning organization serving a transportation management area may develop a plan that includes projects and strategies that will be considered in the TIP of such metropolitan planning organization. Such plan shall— 
(i)develop regional goals to reduce vehicle miles traveled during peak commuting hours and improve transportation connections between areas with high job concentration and areas with high concentrations of low-income households; (ii)identify existing public transportation services, employer-based commuter programs, and other existing transportation services that support access to jobs in the region; and 
(iii)identify proposed projects and programs to reduce congestion and increase job access opportunities. (D)ParticipationIn developing the plan under subparagraph (C), a metropolitan planning organization shall consult with employers, private and nonprofit providers of public transportation, transportation management organizations, and organizations that provide job access reverse commute projects or job-related services to low-income individuals.; 
(9)in subsection (l)— (A)by adding a period at the end of paragraph (1); and 
(B)in paragraph (2)(D) by striking of less than 200,000 and inserting with a population of 200,000 or less; (10)in subsection (n)(1) by inserting 49 after chapter 53 of title; 
(11)in subsection (p) by striking Funds set aside under section 104(f) and inserting Funds apportioned under paragraphs (5)(D) and (6) of section 104(b); and (12)by adding at the end the following:  
 
(r)Bi-State metropolitan planning organization 
(1)Definition of bi-state MPO regionIn this subsection, the term Bi-State MPO Region has the meaning given the term region in subsection (a) of Article II of the Lake Tahoe Regional Planning Compact (Public Law 96–551; 94 Stat. 3234). (2)TreatmentFor the purpose of this title, the Bi-State MPO Region shall be treated as— 
(A)a metropolitan planning organization; (B)a transportation management area under subsection (k); and 
(C)an urbanized area, which is comprised of a population of 145,000 in the State of California and a population of 65,000 in the State of Nevada. (3)Suballocated funding (A)PlanningIn determining the amounts under subparagraph (A) of section 133(d)(1) that shall be obligated for a fiscal year in the States of California and Nevada under clauses (i), (ii), and (iii) of that subparagraph, the Secretary shall, for each of those States— 
(i)calculate the population under each of those clauses; (ii)decrease the amount under section 133(d)(1)(A)(iii) by the population specified in paragraph (2) of this subsection for the Bi-State MPO Region in that State; and 
(iii)increase the amount under section 133(d)(1)(A)(i) by the population specified in paragraph (2) of this subsection for the Bi-State MPO Region in that State. (B)STBGP set asideIn determining the amounts under paragraph (2) of section 133(h) that shall be obligated for a fiscal year in the States of California and Nevada, the Secretary shall, for the purpose of that subsection, calculate the populations for each of those States in a manner consistent with subparagraph (A).. 
1202.Statewide and nonmetropolitan transportation planningSection 135 of title 23, United States Code, is amended— (1)in subsection (a)(2) by striking and bicycle transportation facilities and inserting, , bicycle transportation facilities, and intermodal facilities that support intercity transportation, including intercity buses and intercity bus facilities and commuter van pool providers; 
(2)in subsection (d)— (A)in paragraph (1)— 
(i)in subparagraph (G) by striking and at the end; (ii)in subparagraph (H) by striking the period at the end and inserting a semicolon; and 
(iii)by adding at the end the following:  (I)improve the resiliency and reliability of the transportation system and reduce or mitigate stormwater impacts of surface transportation; and 
(J)enhance travel and tourism.; and (B)in paragraph (2)— 
(i)in subparagraph (A) by striking and in section 5301(c) of title 49 and inserting and the general purposes described in section 5301 of title 49; (ii)in subparagraph (B)(ii) by striking urbanized; and 
(iii)in subparagraph (C) by striking urbanized; (3)in subsection (f)— 
(A)in paragraph (3)(A)(ii)— (i)by inserting public ports, before freight shippers,; and 
(ii)by inserting (including intercity bus operators, employer-based commuting programs, such as a carpool program, vanpool program, transit benefit program, parking cash-out program, shuttle program, or telework program) after private providers of transportation; and (B)in paragraph (7), in the matter preceding subparagraph (A), by striking should and inserting shall; and 
(C)in paragraph (8), by inserting , including consideration of the role that intercity buses may play in reducing congestion, pollution, and energy consumption in a cost-effective manner and strategies and investments that preserve and enhance intercity bus systems, including systems that are privately owned and operated before the period at the end; and (4)in subsection (g)(3)— 
(A)by inserting public ports, before freight shippers; and (B)by inserting (including intercity bus operators), after private providers of transportation. 
CAcceleration of project delivery 
1301.Satisfaction of requirements for certain historic sites 
(a)HighwaysSection 138 of title 23, United States Code, is amended by adding at the end the following:  (c)Satisfaction of requirements for certain historic sites (1)In generalThe Secretary shall— 
(A)align, to the maximum extent practicable, with the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and section 306108 of title 54, including implementing regulations; and (B)not later than 90 days after the date of enactment of this subsection, coordinate with the Secretary of the Interior and the Executive Director of the Advisory Council on Historic Preservation (referred to in this subsection as the Council) to establish procedures to satisfy the requirements described in subparagraph (A) (including regulations). 
(2)Avoidance alternative analysis 
(A)In generalIf, in an analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Secretary determines that there is no feasible or prudent alternative to avoid use of a historic site, the Secretary may— (i)include the determination of the Secretary in the analysis required under that Act; 
(ii)provide a notice of the determination to— (I)each applicable State historic preservation officer and tribal historic preservation officer; 
(II)the Council, if the Council is participating in the consultation process under section 306108 of title 54; and (III)the Secretary of the Interior; and 
(iii)request from the applicable preservation officer, the Council, and the Secretary of the Interior a concurrence that the determination is sufficient to satisfy subsection (a)(1). (B)ConcurrenceIf the applicable preservation officer, the Council, and the Secretary of the Interior each provide a concurrence requested under subparagraph (A)(iii), no further analysis under subsection (a)(1) shall be required. 
(C)PublicationA notice of a determination, together with each relevant concurrence to that determination, under subparagraph (A) shall— (i)be included in the record of decision or finding of no significant impact of the Secretary; and 
(ii)be posted on an appropriate Federal website by not later than 3 days after the date of receipt by the Secretary of all concurrences requested under subparagraph (A)(iii). (3)Aligning historical reviews (A)In generalIf the Secretary, the applicable preservation officer, the Council, and the Secretary of the Interior concur that no feasible and prudent alternative exists as described in paragraph (2), the Secretary may provide to the applicable preservation officer, the Council, and the Secretary of the Interior notice of the intent of the Secretary to satisfy subsection (a)(2) through the consultation requirements of section 306108 of title 54. 
(B)Satisfaction of conditionsTo satisfy subsection (a)(2), each individual described in paragraph (2)(A)(ii) shall concur in the treatment of the applicable historic site described in the memorandum of agreement or programmatic agreement developed under section 306108 of title 54.. (b)Public transportationSection 303 of title 49, United States Code, is amended by adding at the end the following: 
 
(e)Satisfaction of requirements for certain historic sites 
(1)In generalThe Secretary shall— (A)align, to the maximum extent practicable, the requirements of this section with the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and section 306108 of title 54, including implementing regulations; and 
(B)not later than 90 days after the date of enactment of this subsection, coordinate with the Secretary of the Interior and the Executive Director of the Advisory Council on Historic Preservation (referred to in this subsection as the Council) to establish procedures to satisfy the requirements described in subparagraph (A) (including regulations). (2)Avoidance alternative analysis (A)In generalIf, in an analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Secretary determines that there is no feasible or prudent alternative to avoid use of a historic site, the Secretary may— 
(i)include the determination of the Secretary in the analysis required under that Act; (ii)provide a notice of the determination to— 
(I)each applicable State historic preservation officer and tribal historic preservation officer; (II)the Council, if the Council is participating in the consultation process under section 306108 of title 54; and 
(III)the Secretary of the Interior; and (iii)request from the applicable preservation officer, the Council, and the Secretary of the Interior a concurrence that the determination is sufficient to satisfy subsection (c)(1). 
(B)ConcurrenceIf the applicable preservation officer, the Council, and the Secretary of the Interior each provide a concurrence requested under subparagraph (A)(iii), no further analysis under subsection (c)(1) shall be required. (C)PublicationA notice of a determination, together with each relevant concurrence to that determination, under subparagraph (A) shall— 
(i)be included in the record of decision or finding of no significant impact of the Secretary; and (ii)be posted on an appropriate Federal website by not later than 3 days after the date of receipt by the Secretary of all concurrences requested under subparagraph (A)(iii). 
(3)Aligning historical reviews 
(A)In generalIf the Secretary, the applicable preservation officer, the Council, and the Secretary of the Interior concur that no feasible and prudent alternative exists as described in paragraph (2), the Secretary may provide to the applicable preservation officer, the Council, and the Secretary of the Interior notice of the intent of the Secretary to satisfy subsection (c)(2) through the consultation requirements of section 306108 of title 54. (B)Satisfaction of conditionsTo satisfy subsection (c)(2), the applicable preservation officer, the Council, and the Secretary of the Interior shall concur in the treatment of the applicable historic site described in the memorandum of agreement or programmatic agreement developed under section 306108 of title 54.. 
1302.Clarification of transportation environmental authorities 
(a)Title 23 amendmentSection 138 of title 23, United States Code, as amended by section 1301, is amended by adding at the end the following:  (d)References to past transportation environmental authorities (1)Section 4(f) requirementsThe requirements of this section are commonly referred to as section 4(f) requirements (see section 4(f) of the Department of Transportation Act (Public Law 89–670; 80 Stat. 934) as in effect before the repeal of that section). 
(2)Section 106 requirementsThe requirements of section 306108 of title 54 are commonly referred to as section 106 requirements (see section 106 of the National Historic Preservation Act of 1966 (Public Law 89–665; 80 Stat. 917) as in effect before the repeal of that section)..  (b)Title 49 amendmentSection 303 of title 49, United States Code, as amended by section 1301, is amended by adding at the end the following: 
 
(f)References to past transportation environmental authorities 
(1)Section 4(f) requirementsThe requirements of this section are commonly referred to as section 4(f) requirements (see section 4(f) of the Department of Transportation Act (Public Law 89–670; 80 Stat. 934) as in effect before the repeal of that section). (2)Section 106 requirementsThe requirements of section 306108 of title 54 are commonly referred to as section 106 requirements (see section 106 of the National Historic Preservation Act of 1966 (Public Law 89–665; 80 Stat. 917) as in effect before the repeal of that section)..  
1303.Treatment of certain bridges under preservation requirements 
(a)Preservation of parklandsSection 138 of title 23, United States Code, as amended by section 1302, is amended by adding at the end the following:  (e)Bridge exemption from considerationA common post-1945 concrete or steel bridge or culvert (as described in 77 Fed. Reg. 68790) that is exempt from individual review under section 306108 of title 54 shall be exempt from consideration under this section.. 
(b)Policy on lands, wildlife and waterfowl refuges, and historic sitesSection 303 of title 49, United States Code, as amended by section 1302, is amended by adding at the end the following:  (g)Bridge exemption from considerationA common post-1945 concrete or steel bridge or culvert (as described in 77 Fed. Reg. 68790) that is exempt from individual review under section 306108 of title 54 shall be exempt from consideration under this section.. 
1304.Efficient environmental reviews for project decisionmaking 
(a)DefinitionsSection 139(a) of title 23, United States Code, is amended— (1)by striking paragraph (5) and inserting the following: 
 
(5)Multimodal projectThe term multimodal project means a project that requires the approval of more than 1 Department of Transportation operating administration or secretarial office.; and (2)by striking paragraph (6) and inserting the following: 
 
(6)Project 
(A)In generalThe term project means any highway project, public transportation capital project, or multimodal project that, if implemented as proposed by the project sponsor, would require approval by any operating administration or secretarial office within the Department of Transportation. (B)ConsiderationsIn determining whether a project is a project under subparagraph (A), the Secretary shall take into account, if known, any sources of Federal funding or financing identified by the project sponsor, including any discretionary grant, loan, and loan guarantee programs administered by the Department of Transportation.. 
(b)ApplicabilitySection 139(b)(3) of title 23, United States Code, is amended— (1)in subparagraph (A) in the matter preceding clause (i) by striking initiate a rulemaking to; and 
(2)by striking subparagraph (B) and inserting the following:  (B)RequirementsIn carrying out subparagraph (A), the Secretary shall ensure that programmatic reviews— 
(i)promote transparency, including the transparency of— (I)the analyses and data used in the environmental reviews; 
(II)the treatment of any deferred issues raised by agencies or the public; and (III)the temporal and spatial scales to be used to analyze issues under subclauses (I) and (II); 
(ii)use accurate and timely information, including through establishment of— (I)criteria for determining the general duration of the usefulness of the review; and 
(II)a timeline for updating an out-of-date review; (iii)describe— 
(I)the relationship between any programmatic analysis and future tiered analysis; and (II)the role of the public in the creation of future tiered analysis; 
(iv)are available to other relevant Federal and State agencies, Indian tribes, and the public; and (v)provide notice and public comment opportunities consistent with applicable requirements.. 
(c)Federal lead agencySection 139(c) of title 23, United States Code, is amended— (1)in paragraph (1)(A) by inserting , or an operating administration thereof designated by the Secretary, after Department of Transportation; and 
(2)in paragraph (6)— (A)in subparagraph (A) by striking and at the end; 
(B)in subparagraph (B) by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(C)to consider and respond to comments received from participating agencies on matters within the special expertise or jurisdiction of those agencies.. (d)Participating agencies (1)InvitationSection 139(d)(2) of title 23, United States Code, is amended by striking The lead agency shall identify, as early as practicable in the environmental review process for a project, and inserting Not later than 45 days after the date of publication of a notice of intent to prepare an environmental impact statement or the initiation of an environmental assessment, the lead agency shall identify. 
(2)Single NEPA documentSection 139(d) of title 23, United States Code, is amended by adding at the end the following:  (8)Single NEPA document (A)In generalExcept as inconsistent with paragraph (7), to the maximum extent practicable and consistent with Federal law, all Federal permits and reviews for a project shall rely on a single environment document prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) under the leadership of the lead agency. 
(B)Use of document 
(i)In generalTo the maximum extent practicable, the lead agency shall develop an environmental document sufficient to satisfy the requirements for any Federal approval or other Federal action required for the project, including permits issued by other Federal agencies. (ii)Cooperation of participating agenciesOther participating agencies shall cooperate with the lead agency and provide timely information to help the lead agency carry out this subparagraph. 
(C)Treatment as participating and cooperating agenciesA Federal agency required to make an approval or take an action for a project, as described in subparagraph (B), shall work with the lead agency for the project to ensure that the agency making the approval or taking the action is treated as being both a participating and cooperating agency for the project. (9)Participating agency responsibilitiesAn agency participating in the environmental review process under this section shall— 
(A)provide comments, responses, studies, or methodologies on those areas within the special expertise or jurisdiction of the agency; and (B)use the process to address any environmental issues of concern to the agency.. 
(e)Project initiationSection 139(e) of title 23, United States Code, is amended— (1)in paragraph (1) by inserting (including any additional information that the project sponsor considers to be important to initiate the process for the proposed project) after general location of the proposed project; and 
(2)by adding at the end the following:  (3)Review of applicationNot later than 45 days after the date on which the Secretary receives notification under paragraph (1), the Secretary shall provide to the project sponsor a written response that, as applicable— 
(A)describes the determination of the Secretary— (i)to initiate the environmental review process, including a timeline and an expected date for the publication in the Federal Register of the relevant notice of intent; or 
(ii)to decline the application, including an explanation of the reasons for that decision; or (B)requests additional information, and provides to the project sponsor an accounting regarding what documentation is necessary to initiate the environmental review process. 
(4)Request to designate a lead agency 
(A)In generalAny project sponsor may submit to the Secretary a request to designate the operating administration or secretarial office within the Department of Transportation with the expertise on the proposed project to serve as the Federal lead agency for the project. (B)Secretarial action (i)In generalIf the Secretary receives a request under subparagraph (A), the Secretary shall respond to the request not later than 45 days after the date of receipt. 
(ii)RequirementsThe response under clause (i) shall— (I)approve the request; 
(II)deny the request, with an explanation of the reasons for the denial; or (III)require the submission of additional information. 
(iii)Additional informationIf additional information is submitted in accordance with clause (ii)(III), the Secretary shall respond to the submission not later than 45 days after the date of receipt. (5)Environmental checklist (A)DevelopmentThe lead agency for a project, in consultation with participating agencies, shall develop, as appropriate, a checklist to help project sponsors identify potential natural, cultural, and historic resources in the area of the project. 
(B)PurposeThe purposes of the checklist are— (i)to identify agencies and organizations that can provide information about natural, cultural, and historic resources; 
(ii)to develop the information needed to determine the range of alternatives; and (iii)to improve interagency collaboration to help expedite the permitting process for the lead agency and participating agencies.. 
(f)Purpose and needSection 139(f) of title 23, United States Code, is amended— (1)in the subsection heading by inserting ; Alternatives Analysis after Need; and 
(2)in paragraph (4)— (A)by striking subparagraph (A) and inserting the following: 
 
(A)Participation 
(i)In generalAs early as practicable during the environmental review process, the lead agency shall provide an opportunity for involvement by participating agencies and the public in determining the range of alternatives to be considered for a project. (ii)Comments of participating agenciesTo the maximum extent practicable and consistent with applicable law, each participating agency receiving an opportunity for involvement under clause (i) shall limit the comments of the agency to subject matter areas within the special expertise or jurisdiction of the agency. 
(iii)Effect of nonparticipationA participating agency that declines to participate in the development of the purpose and need and range of alternatives for a project shall be required to comply with the schedule developed under subsection (g)(1)(B).;  (B)in subparagraph (B)— 
(i)by striking Following participation under paragraph (1) and inserting the following:  (i)DeterminationFollowing participation under subparagraph (A); and 
(ii)by adding at the end the following:  (ii)UseTo the maximum extent practicable and consistent with Federal law, the range of alternatives determined for a project under clause (i) shall be used for all Federal environmental reviews and permit processes required for the project unless the alternatives must be modified— 
(I)to address significant new information or circumstances, and the lead agency and participating agencies agree that the alternatives must be modified to address the new information or circumstances; or (II)for the lead agency or a participating agency to fulfill the responsibilities of the agency under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) in a timely manner.; and 
(C)by adding at the end the following:  (E)Reduction of duplication (i)In generalIn carrying out this paragraph, the lead agency shall reduce duplication, to the maximum extent practicable, between— 
(I)the evaluation of alternatives under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (II)the evaluation of alternatives in the metropolitan transportation planning process under section 134 or an environmental review process carried out under State law (referred to in this subparagraph as a ‘State environmental review process’). 
(ii)Consideration of alternativesThe lead agency may eliminate from detailed consideration an alternative proposed in an environmental impact statement regarding a project if, as determined by the lead agency— (I)the alternative was considered in a metropolitan planning process or a State environmental review process by a metropolitan planning organization or a State or local transportation agency, as applicable; 
(II)the lead agency provided guidance to the metropolitan planning organization or State or local transportation agency, as applicable, regarding analysis of alternatives in the metropolitan planning process or State environmental review process, including guidance on the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other Federal law necessary for approval of the project; (III)the applicable metropolitan planning process or State environmental review process included an opportunity for public review and comment; 
(IV)the applicable metropolitan planning organization or State or local transportation agency rejected the alternative after considering public comments; (V)the Federal lead agency independently reviewed the alternative evaluation approved by the applicable metropolitan planning organization or State or local transportation agency; and 
(VI)the Federal lead agency determined— (aa)in consultation with Federal participating or cooperating agencies, that the alternative to be eliminated from consideration is not necessary for compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or 
(bb)with the concurrence of Federal agencies with jurisdiction over a permit or approval required for a project, that the alternative to be eliminated from consideration is not necessary for any permit or approval under any other Federal law.. (g)Coordination and Scheduling (1)Coordination planSection 139(g)(1) of title 23, United States Code, is amended— 
(A)in subparagraph (A) by striking The lead agency and inserting Not later than 90 days after the date of publication of a notice of intent to prepare an environmental impact statement or the initiation of an environmental assessment, the lead agency; and (B)in subparagraph (B)(i) by striking may establish as part of the coordination plan and inserting shall establish as part of such coordination plan. 
(2)Deadlines for decisions under other lawsSection 139(g)(3) of title 23, United States Code, is amended in the matter preceding subparagraph (A) by inserting and publish on the Internet after House of Representatives. (h)Issue identification and resolution (1)Issue resolutionSection 139(h) of title 23, United States Code, is amended— 
(A)by redesignating paragraphs (4) through (7) as paragraphs (5) through (8), respectively; and (B)by inserting after paragraph (3) the following: 
 
(4)Issue resolutionAny issue resolved by the lead agency with the concurrence of participating agencies may not be reconsidered unless significant new information or circumstances arise.. (2)Failure to assureSection 139(h)(5)(C) of title 23, United States Code (as redesignated by paragraph (1)(A)), is amended by striking paragraph (5) and and inserting paragraph (6). 
(3)Financial penalty provisionsSection 139(h)(7)(B) of title 23, United States Code (as redesignated by paragraph (1)(A)), is amended— (A)in clause (i)(I) by striking under section 106(i) is required and inserting is required under subsection (h) or (i) of section 106; and 
(B)by striking clause (ii) and inserting the following:  (ii)Description of dateThe date referred to in clause (i) is— 
(I)the date that is 30 days after the date for rendering a decision as described in the project schedule established pursuant to subsection (g)(1)(B); (II)if no schedule exists, the later of— 
(aa)the date that is 180 days after the date on which an application for the permit, license, or approval is complete; and (bb)the date that is 180 days after the date on which the Federal lead agency issues a decision on the project under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or 
(III)a modified date in accordance with subsection (g)(1)(D).. (i)Assistance to affected State and Federal agencies (1)In generalSection 139(j) of title 23, United States Code, is amended by striking paragraph (1) and inserting the following: 
 
(1)In general 
(A)Authority to provide fundsThe Secretary may allow a public entity receiving financial assistance from the Department of Transportation under this title or chapter 53 of title 49 to provide funds to Federal agencies (including the Department), State agencies, and Indian tribes participating in the environmental review process for the project or program. (B)Use of fundsFunds referred to in subparagraph (A) may be provided only to support activities that directly and meaningfully contribute to expediting and improving permitting and review processes, including planning, approval, and consultation processes for the project or program.. 
(2)Activities eligible for fundingSection 139(j)(2) of title 23, United States Code, is amended by inserting activities directly related to the environmental review process, before dedicated staffing,. (3)AgreementSection 139(j) of title 23, United States Code, is amended by striking paragraph (6) and inserting the following: 
 
(6)AgreementPrior to providing funds approved by the Secretary for dedicated staffing at an affected agency under paragraphs (1) and (2), the affected agency and the requesting public entity shall enter into an agreement that establishes the projects and priorities to be addressed by the use of the funds.. (j)Accelerated decisionmaking; improving transparency in environmental reviews (1)In generalSection 139 of title 23, United States Code, is amended by adding at the end the following: 
 
(n)Accelerated decisionmaking in environmental reviews 
(1)In generalIn preparing a final environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), if the lead agency modifies the statement in response to comments that are minor and are confined to factual corrections or explanations of why the comments do not warrant additional agency response, the lead agency may write on errata sheets attached to the statement instead of rewriting the draft statement, subject to the condition that the errata sheets— (A)cite the sources, authorities, and reasons that support the position of the agency; and 
(B)if appropriate, indicate the circumstances that would trigger agency reappraisal or further response. (2)Single documentTo the maximum extent practicable, the lead agency shall expeditiously develop a single document that consists of a final environmental impact statement and a record of decision, unless— 
(A)the final environmental impact statement makes substantial changes to the proposed action that are relevant to environmental or safety concerns; or (B)there is a significant new circumstance or information relevant to environmental concerns that bears on the proposed action or the impacts of the proposed action. 
(o)Improving transparency in environmental reviews 
(1)In generalNot later than 18 months after the date of enactment of this subsection, the Secretary shall— (A)use the searchable Internet website maintained under section 41003(b) of the FAST Act— 
(i)to make publicly available the status and progress of projects requiring an environmental assessment or an environmental impact statement with respect to compliance with applicable requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any other Federal, State, or local approval required for those projects; and (ii)to make publicly available the names of participating agencies not participating in the development of a project purpose and need and range of alternatives under subsection (f); and 
(B)issue reporting standards to meet the requirements of subparagraph (A). (2)Federal, State, and local agency participation (A)Federal agenciesA Federal agency participating in the environmental review or permitting process for a project shall provide to the Secretary information regarding the status and progress of the approval of the project for publication on the Internet website referred to in paragraph (1)(A), consistent with the standards established under paragraph (1)(B). 
(B)State and local agenciesThe Secretary shall encourage State and local agencies participating in the environmental review permitting process for a project to provide information regarding the status and progress of the approval of the project for publication on the Internet website referred to in paragraph (1)(A). (3)States with delegated authorityA State with delegated authority for responsibilities under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) pursuant to section 327 shall be responsible for supplying to the Secretary project development and compliance status for all applicable projects.. 
(2)Conforming amendmentSection 1319 of MAP–21 (42 U.S.C. 4332a), and the item relating to that section in the table of contents contained in section 1(c) of that Act, are repealed. (k)Implementation of programmatic compliance (1)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary shall complete a rulemaking to implement the provisions of section 139(b)(3) of title 23, United States Code, as amended by this section. 
(2)ConsultationBefore initiating the rulemaking under paragraph (1), the Secretary shall consult with relevant Federal agencies, relevant State resource agencies, State departments of transportation, Indian tribes, and the public on the appropriate use and scope of the programmatic approaches. (3)RequirementsIn carrying out this subsection, the Secretary shall ensure that the rulemaking meets the requirements of section 139(b)(3)(B) of title 23, United States Code, as amended by this section. 
(4)Comment periodThe Secretary shall— (A)allow not fewer than 60 days for public notice and comment on the proposed rule; and 
(B)address any comments received under this subsection. 1305.Integration of planning and environmental reviewSection 168 of title 23, United States Code, is amended to read as follows: 
 
168.Integration of planning and environmental review 
(a)DefinitionsIn this section, the following definitions apply: (1)Environmental review processThe term environmental review process has the meaning given the term in section 139(a). 
(2)Lead agencyThe term lead agency has the meaning given the term in section 139(a). (3)Planning productThe term planning product means a decision, analysis, study, or other documented information that is the result of an evaluation or decisionmaking process carried out by a metropolitan planning organization or a State, as appropriate, during metropolitan or statewide transportation planning under section 134 or 135, respectively. 
(4)ProjectThe term project has the meaning given the term in section 139(a). (5)Project sponsorThe term project sponsor has the meaning given the term in section 139(a). 
(6)Relevant agencyThe term relevant agency means the agency with authority under subparagraph (A) or (B) of subsection (b)(1). (b)Adoption or incorporation by reference of planning products for use in NEPA proceedings (1)In generalSubject to subsection (d) and to the maximum extent practicable and appropriate, the following agencies may adopt or incorporate by reference and use a planning product in proceedings relating to any class of action in the environmental review process of the project: 
(A)The lead agency for a project, with respect to an environmental impact statement, environmental assessment, categorical exclusion, or other document prepared under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (B)The cooperating agency with responsibility under Federal law, with respect to the process for and completion of any environmental permit, approval, review, or study required for a project under any Federal law other than the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), if consistent with that law. 
(2)IdentificationIf the relevant agency makes a determination to adopt or incorporate by reference and use a planning product, the relevant agency shall identify the agencies that participated in the development of the planning products. (3)Adoption or incorporation by reference of planning productsThe relevant agency may— 
(A)adopt or incorporate by reference an entire planning product under paragraph (1); or (B)select portions of a planning project under paragraph (1) for adoption or incorporation by reference. 
(4)TimingA determination under paragraph (1) with respect to the adoption or incorporation by reference of a planning product may— (A)be made at the time the relevant agencies decide the appropriate scope of environmental review for the project; or 
(B)occur later in the environmental review process, as appropriate. (c)Applicability (1)Planning decisionsThe relevant agency in the environmental review process may adopt or incorporate by reference decisions from a planning product, including— 
(A)whether tolling, private financial assistance, or other special financial measures are necessary to implement the project; (B)a decision with respect to general travel corridor or modal choice, including a decision to implement corridor or subarea study recommendations to advance different modal solutions as separate projects with independent utility; 
(C)the purpose and the need for the proposed action; (D)preliminary screening of alternatives and elimination of unreasonable alternatives; 
(E)a basic description of the environmental setting; (F)a decision with respect to methodologies for analysis; and 
(G)an identification of programmatic level mitigation for potential impacts of a project, including a programmatic mitigation plan developed in accordance with section 169, that the relevant agency determines are more effectively addressed on a national or regional scale, including— (i)measures to avoid, minimize, and mitigate impacts at a national or regional scale of proposed transportation investments on environmental resources, including regional ecosystem and water resources; and 
(ii)potential mitigation activities, locations, and investments. (2)Planning analysesThe relevant agency in the environmental review process may adopt or incorporate by reference analyses from a planning product, including— 
(A)travel demands; (B)regional development and growth; 
(C)local land use, growth management, and development; (D)population and employment; 
(E)natural and built environmental conditions; (F)environmental resources and environmentally sensitive areas; 
(G)potential environmental effects, including the identification of resources of concern and potential direct, indirect, and cumulative effects on those resources; and (H)mitigation needs for a proposed project, or for programmatic level mitigation, for potential effects that the lead agency determines are most effectively addressed at a regional or national program level. 
(d)ConditionsThe relevant agency in the environmental review process may adopt or incorporate by reference a planning product under this section if the relevant agency determines, with the concurrence of the lead agency and, if the planning product is necessary for a cooperating agency to issue a permit, review, or approval for the project, with the concurrence of the cooperating agency, that the following conditions have been met: (1)The planning product was developed through a planning process conducted pursuant to applicable Federal law. 
(2)The planning product was developed in consultation with appropriate Federal and State resource agencies and Indian tribes. (3)The planning process included broad multidisciplinary consideration of systems-level or corridor-wide transportation needs and potential effects, including effects on the human and natural environment. 
(4)The planning process included public notice that the planning products produced in the planning process may be adopted during a subsequent environmental review process in accordance with this section. (5)During the environmental review process, the relevant agency has— 
(A)made the planning documents available for public review and comment by members of the general public and Federal, State, local, and tribal governments that may have an interest in the proposed project; (B)provided notice of the intention of the relevant agency to adopt or incorporate by reference the planning product; and 
(C)considered any resulting comments. (6)There is no significant new information or new circumstance that has a reasonable likelihood of affecting the continued validity or appropriateness of the planning product. 
(7)The planning product has a rational basis and is based on reliable and reasonably current data and reasonable and scientifically acceptable methodologies. (8)The planning product is documented in sufficient detail to support the decision or the results of the analysis and to meet requirements for use of the information in the environmental review process. 
(9)The planning product is appropriate for adoption or incorporation by reference and use in the environmental review process for the project and is incorporated in accordance with, and is sufficient to meet the requirements of, the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and section 1502.21 of title 40, Code of Federal Regulations (as in effect on the date of enactment of the FAST Act). (10)The planning product was approved within the 5-year period ending on the date on which the information is adopted or incorporated by reference. 
(e)Effect of adoption or incorporation by referenceAny planning product adopted or incorporated by reference by the relevant agency in accordance with this section may be— (1)incorporated directly into an environmental review process document or other environmental document; and 
(2)relied on and used by other Federal agencies in carrying out reviews of the project. (f)Rules of construction (1)In generalThis section does not make the environmental review process applicable to the transportation planning process conducted under this title and chapter 53 of title 49. 
(2)Transportation planning activitiesInitiation of the environmental review process as a part of, or concurrently with, transportation planning activities does not subject transportation plans and programs to the environmental review process. (3)Planning productsThis section does not affect the use of planning products in the environmental review process pursuant to other authorities under any other provision of law or restrict the initiation of the environmental review process during planning.. 
1306.Development of programmatic mitigation plansSection 169(f) of title 23, United States Code, is amended— (1)by striking may use and inserting shall give substantial weight to; and 
(2)by inserting or other Federal environmental law before the period at the end. 1307.Technical assistance for StatesSection 326 of title 23, United States Code, is amended— 
(1)in subsection (c)— (A)by redesignating paragraphs (2) through (4) as paragraphs (3) through (5), respectively; and 
(B)by inserting after paragraph (1) the following:  (2)Assistance to StatesOn request of a Governor of a State, the Secretary shall provide to the State technical assistance, training, or other support relating to— 
(A)assuming responsibility under subsection (a); (B)developing a memorandum of understanding under this subsection; or 
(C)addressing a responsibility in need of corrective action under subsection (d)(1)(B).; and (2)in subsection (d), by striking paragraph (1) and inserting the following: 
 
(1)Termination by SecretaryThe Secretary may terminate the participation of any State in the program if— (A)the Secretary determines that the State is not adequately carrying out the responsibilities assigned to the State; 
(B)the Secretary provides to the State— (i)a notification of the determination of noncompliance; 
(ii)a period of not less than 120 days to take such corrective action as the Secretary determines to be necessary to comply with the applicable agreement; and (iii)on request of the Governor of the State, a detailed description of each responsibility in need of corrective action regarding an inadequacy identified under subparagraph (A); and 
(C)the State, after the notification and period described in clauses (i) and (ii) of subparagraph (B), fails to take satisfactory corrective action, as determined by the Secretary.. 1308.Surface transportation project delivery programSection 327 of title 23, United States Code, is amended— 
(1)in subsection (a)(2)(B)(iii) by striking (42 U.S.C. 13 4321 et seq.) and inserting (42 U.S.C. 4321 et seq.); (2)in subsection (c)(4) by inserting reasonably before considers necessary; 
(3)in subsection (e) by inserting and without further approval of after in lieu of; (4)in subsection (g)— 
(A)by striking paragraph (1) and inserting the following:  (1)In generalTo ensure compliance by a State with any agreement of the State under subsection (c) (including compliance by the State with all Federal laws for which responsibility is assumed under subsection (a)(2)), for each State participating in the program under this section, the Secretary shall— 
(A)not later than 180 days after the date of execution of the agreement, meet with the State to review implementation of the agreement and discuss plans for the first annual audit; (B)conduct annual audits during each of the first 4 years of State participation; and 
(C)ensure that the time period for completing an annual audit, from initiation to completion (including public comment and responses to those comments), does not exceed 180 days.; and (B)by adding at the end the following: 
 
(3)Audit team 
(A)In generalAn audit conducted under paragraph (1) shall be carried out by an audit team determined by the Secretary, in consultation with the State, in accordance with subparagraph (B). (B)ConsultationConsultation with the State under subparagraph (A) shall include a reasonable opportunity for the State to review and provide comments on the proposed members of the audit team.;  
(5)in subsection (j) by striking paragraph (1) and inserting the following:  (1)Termination by SecretaryThe Secretary may terminate the participation of any State in the program if— 
(A)the Secretary determines that the State is not adequately carrying out the responsibilities assigned to the State; (B)the Secretary provides to the State— 
(i)a notification of the determination of noncompliance; (ii)a period of not less than 120 days to take such corrective action as the Secretary determines to be necessary to comply with the applicable agreement; and 
(iii)on request of the Governor of the State, a detailed description of each responsibility in need of corrective action regarding an inadequacy identified under subparagraph (A); and (C)the State, after the notification and period provided under subparagraph (B), fails to take satisfactory corrective action, as determined by the Secretary.; and 
(6)by adding at the end the following:  (k)Capacity buildingThe Secretary, in cooperation with representatives of State officials, may carry out education, training, peer-exchange, and other initiatives as appropriate— 
(1)to assist States in developing the capacity to participate in the assignment program under this section; and (2)to promote information sharing and collaboration among States that are participating in the assignment program under this section. 
(l)Relationship to locally administered projectsA State granted authority under this section may, as appropriate and at the request of a local government— (1)exercise such authority on behalf of the local government for a locally administered project; or 
(2)provide guidance and training on consolidating and minimizing the documentation and environmental analyses necessary for sponsors of a locally administered project to comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and any comparable requirements under State law..  1309.Program for eliminating duplication of environmental reviews (a)PurposeThe purpose of this section is to eliminate duplication of environmental reviews and approvals under State laws and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(b)In generalChapter 3 of title 23, United States Code, is amended by adding at the end the following:  330.Program for eliminating duplication of environmental reviews (a)Establishment (1)In generalThe Secretary shall establish a pilot program to authorize States that have assumed responsibilities of the Secretary under section 327 and are approved to participate in the program under this section to conduct environmental reviews and make approvals for projects under State environmental laws and regulations instead of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), consistent with the requirements of this section. 
(2)Participating StatesThe Secretary may select not more than 5 States to participate in the program. (3)Alternative environmental review and approval procedures definedIn this section, the term alternative environmental review and approval procedures means— 
(A)substitution of 1 or more State environmental laws for— (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); 
(ii)any provisions of section 139 establishing procedures for the implementation of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that are under the authority of the Secretary, as the Secretary, in consultation with the State, considers appropriate; and (iii)related regulations and Executive orders; and 
(B)substitution of 1 or more State environmental regulations for— (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); 
(ii)any provisions of section 139 establishing procedures for the implementation of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) that are under the authority of the Secretary, as the Secretary, in consultation with the State, considers appropriate; and (iii)related regulations and Executive orders. 
(b)ApplicationTo be eligible to participate in the program, a State shall submit to the Secretary an application containing such information as the Secretary may require, including— (1)a full and complete description of the proposed alternative environmental review and approval procedures of the State, including— 
(A)the procedures the State uses to engage the public and consider alternatives to the proposed action; and (B)the extent to which the State considers environmental consequences or impacts on resources potentially impacted by the proposed action (such as air, water, or species); 
(2)each Federal requirement described in subsection (a)(3) that the State is seeking to substitute; (3)each State law or regulation that the State intends to substitute for such Federal requirement; 
(4)an explanation of the basis for concluding that the State law or regulation is at least as stringent as the Federal requirement described in subsection (a)(3); (5)a description of the projects or classes of projects for which the State anticipates exercising the authority that may be granted under the program; 
(6)verification that the State has the financial resources necessary to carry out the authority that may be granted under the program; (7)evidence of having sought, received, and addressed comments on the proposed application from the public; and 
(8)any such additional information as the Secretary, or, with respect to section (d)(1)(A), the Secretary in consultation with the Chair, may require. (c)Review of applicationIn accordance with subsection (d), the Secretary shall— 
(1)review and accept public comments on an application submitted under subsection (b); (2)approve or disapprove the application not later than 120 days after the date of receipt of an application that the Secretary determines is complete; and 
(3)transmit to the State notice of the approval or disapproval, together with a statement of the reasons for the approval or disapproval. (d)Approval of application (1)In generalThe Secretary shall approve an application submitted under subsection (b) only if— 
(A)the Secretary, with the concurrence of the Chair and after considering any public comments received pursuant to subsection (c), determines that the laws and regulations of the State described in the application are at least as stringent as the Federal requirements described in subsection (a)(3); (B)the Secretary, after considering any public comments received pursuant to subsection (c), determines that the State has the capacity, including financial and personnel, to assume the responsibility; 
(C)the State has executed an agreement with the Secretary in accordance with section 327; and (D)the State has executed an agreement with the Secretary under this section that— 
(i)has been executed by the Governor or the top-ranking transportation official in the State who is charged with responsibility for highway construction; (ii)is in such form as the Secretary may prescribe; 
(iii)provides that the State— (I)agrees to assume the responsibilities, as identified by the Secretary, under this section; 
(II)expressly consents, on behalf of the State, to accept the jurisdiction of the Federal courts under subsection (e)(1) for the compliance, discharge, and enforcement of any responsibility under this section; (III)certifies that State laws (including regulations) are in effect that— 
(aa)authorize the State to take the actions necessary to carry out the responsibilities being assumed; and (bb)are comparable to section 552 of title 5, including providing that any decision regarding the public availability of a document under those State laws is reviewable by a court of competent jurisdiction; and 
(IV)agrees to maintain the financial resources necessary to carry out the responsibilities being assumed; (iv)requires the State to provide to the Secretary any information the Secretary reasonably considers necessary to ensure that the State is adequately carrying out the responsibilities assigned to the State; 
(v)has a term of not more than 5 years; and (vi)is renewable. 
(2)ExclusionThe National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall not apply to a decision by the Secretary to approve or disapprove an application submitted under this section. (e)Judicial review (1)In generalThe United States district courts shall have exclusive jurisdiction over any civil action against a State relating to the failure of the State— 
(A)to meet the requirements of this section; or (B)to follow the alternative environmental review and approval procedures approved pursuant to this section. 
(2)Limitation on review 
(A)In generalNotwithstanding any other provision of law, a claim seeking judicial review of a permit, license, or approval issued by a State under this section shall be barred unless the claim is filed not later than 2 years after the date of publication in the Federal Register by the Secretary of a notice that the permit, license, or approval is final pursuant to the law under which the action is taken. (B)Deadlines (i)NotificationThe State shall notify the Secretary of the final action of the State not later than 10 days after the final action is taken. 
(ii)PublicationThe Secretary shall publish the notice of final action in the Federal Register not later than 30 days after the date of receipt of the notice under clause (i). (C)Savings provisionNothing in this subsection creates a right to judicial review or places any limit on filing a claim that a person has violated the terms of a permit, license, or approval. 
(3)New information 
(A)In generalA State shall consider new information received after the close of a comment period if the information satisfies the requirements for a supplemental environmental impact statement under section 771.130 of title 23, Code of Federal Regulations (or successor regulations). (B)Treatment of final agency action (i)In generalThe final agency action that follows preparation of a supplemental environmental impact statement, if required, shall be considered a separate final agency action, and the deadline for filing a claim for judicial review of the action shall be 2 years after the date of publication in the Federal Register by the Secretary of a notice announcing such action. 
(ii)Deadlines 
(I)NotificationThe State shall notify the Secretary of the final action of the State not later than 10 days after the final action is taken. (II)PublicationThe Secretary shall publish the notice of final action in the Federal Register not later than 30 days after the date of receipt of the notice under subclause (I). 
(f)ElectionA State participating in the programs under this section and section 327, at the discretion of the State, may elect to apply the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) instead of the alternative environmental review and approval procedures of the State. (g)Adoption or incorporation by reference of documentsTo the maximum extent practicable and consistent with Federal law, other Federal agencies with authority over a project subject to this section shall adopt or incorporate by reference documents produced by a participating State under this section to satisfy the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 
(h)Relationship to locally administered projects 
(1)In generalA State with an approved program under this section, at the request of a local government, may exercise authority under that program on behalf of up to 25 local governments for locally administered projects. (2)ScopeFor up to 25 local governments selected by a State with an approved program under this section, the State shall be responsible for ensuring that any environmental review, consultation, or other action required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or the State program, or both, meets the requirements of such Act or program. 
(i)Review and termination 
(1)In generalA State program approved under this section shall at all times be in accordance with the requirements of this section. (2)ReviewThe Secretary shall review each State program approved under this section not less than once every 5 years. 
(3)Public notice and commentIn conducting the review process under paragraph (2), the Secretary shall provide notice and an opportunity for public comment. (4)Withdrawal of approvalIf the Secretary, in consultation with the Chair, determines at any time that a State is not administering a State program approved under this section in accordance with the requirements of this section, the Secretary shall so notify the State, and if appropriate corrective action is not taken within a reasonable time, not to exceed 90 days, the Secretary shall withdraw approval of the State program. 
(5)Extensions and terminationsAt the conclusion of the review process under paragraph (2), the Secretary may extend for an additional 5-year period or terminate the authority of a State under this section to substitute the laws and regulations of the State for the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (j)Report to CongressNot later than 2 years after the date of enactment of this section, and annually thereafter, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that describes the administration of the program, including— 
(1)the number of States participating in the program; (2)the number and types of projects for which each State participating in the program has used alternative environmental review and approval procedures; 
(3)a description and assessment of whether implementation of the program has resulted in more efficient review of projects; and (4)any recommendations for modifications to the program. 
(k)SunsetThe program shall terminate 12 years after the date of enactment of this section. (l)DefinitionsIn this section, the following definitions apply: 
(1)ChairThe term Chair means the Chair of the Council on Environmental Quality. (2)Multimodal projectThe term multimodal project has the meaning given that term in section 139(a). 
(3)ProgramThe term program means the pilot program established under this section. (4)ProjectThe term project means— 
(A)a project requiring approval under this title, chapter 53 of subtitle III of title 49, or subtitle V of title 49; and (B)a multimodal project.. 
(c)Rulemaking 
(1)In generalNot later than 270 days after the date of enactment of this Act, the Secretary, in consultation with the Chair of the Council on Environmental Quality, shall promulgate regulations to implement the requirements of section 330 of title 23, United States Code, as added by this section. (2)Determination of stringencyAs part of the rulemaking required under this subsection, the Chair shall— 
(A)establish the criteria necessary to determine that a State law or regulation is at least as stringent as a Federal requirement described in section 330(a)(3) of title 23, United States Code; and (B)ensure that the criteria, at a minimum— 
(i)provide for protection of the environment; (ii)provide opportunity for public participation and comment, including access to the documentation necessary to review the potential impact of a project; and 
(iii)ensure a consistent review of projects that would otherwise have been covered under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (d)Clerical amendmentThe analysis for chapter 3 of title 23, United States Code, is amended by adding at the end the following: 
 
 
330. Program for eliminating duplication of environmental reviews.. 
1310.Application of categorical exclusions for multimodal projectsSection 304 of title 49, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (1)— (i)by striking operating authority that and inserting operating administration or secretarial office that has expertise but; and 
(ii)by inserting proposed multimodal after with respect to a; and (B)by striking paragraph (2) and inserting the following: 
 
(2)Lead authorityThe term lead authority means a Department of Transportation operating administration or secretarial office that has the lead responsibility for compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to a proposed multimodal project.; (2)in subsection (b) by inserting or title 23 after under this title; 
(3)by striking subsection (c) and inserting the following:  (c)Application of Categorical Exclusions for Multimodal ProjectsIn considering the environmental impacts of a proposed multimodal project, a lead authority may apply categorical exclusions designated under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) in implementing regulations or procedures of a cooperating authority for a proposed multimodal project, subject to the conditions that— 
(1)the lead authority makes a determination, with the concurrence of the cooperating authority— (A)on the applicability of a categorical exclusion to a proposed multimodal project; and 
(B)that the project satisfies the conditions for a categorical exclusion under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and this section; (2)the lead authority follows the implementing regulations of the cooperating authority or procedures under that Act; and 
(3)the lead authority determines that— (A)the proposed multimodal project does not individually or cumulatively have a significant impact on the environment; and 
(B)extraordinary circumstances do not exist that merit additional analysis and documentation in an environmental impact statement or environmental assessment required under that Act.; and (4)by striking subsection (d) and inserting the following: 
 
(d)Cooperating Authority ExpertiseA cooperating authority shall provide expertise to the lead authority on aspects of the multimodal project in which the cooperating authority has expertise..  1311.Accelerated decisionmaking in environmental reviews (a)In generalTitle 49, United States Code, is amended by inserting after section 304 the following: 
 
304a.Accelerated decisionmaking in environmental reviews 
(a)In generalIn preparing a final environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), if the lead agency modifies the statement in response to comments that are minor and are confined to factual corrections or explanations of why the comments do not warrant additional agency response, the lead agency may write on errata sheets attached to the statement, instead of rewriting the draft statement, subject to the condition that the errata sheets— (1)cite the sources, authorities, and reasons that support the position of the agency; and 
(2)if appropriate, indicate the circumstances that would trigger agency reappraisal or further response. (b)Single documentTo the maximum extent practicable, the lead agency shall expeditiously develop a single document that consists of a final environmental impact statement and a record of decision, unless— 
(1)the final environmental impact statement makes substantial changes to the proposed action that are relevant to environmental or safety concerns; or (2)there is a significant new circumstance or information relevant to environmental concerns that bears on the proposed action or the impacts of the proposed action. 
(c)Adoption and incorporation by reference of documents 
(1)Avoiding duplicationTo prevent duplication of analyses and support expeditious and efficient decisions, the operating administrations of the Department of Transportation shall use adoption and incorporation by reference in accordance with this subsection. (2)Adoption of documents of other operating administrationsAn operating administration or a secretarial office within the Department of Transportation may adopt a draft environmental impact statement, an environmental assessment, or a final environmental impact statement of another operating administration for the use of the adopting operating administration when preparing an environmental assessment or final environmental impact statement for a project without recirculating the document for public review, if— 
(A)the adopting operating administration certifies that the proposed action is substantially the same as the project considered in the document to be adopted; (B)the other operating administration concurs with such decision; and 
(C)such actions are consistent with the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (3)Incorporation by referenceAn operating administration or secretarial office within the Department of Transportation may incorporate by reference all or portions of a draft environmental impact statement, an environmental assessment, or a final environmental impact statement for the use of the adopting operating administration when preparing an environmental assessment or final environmental impact statement for a project if— 
(A)the incorporated material is cited in the environmental assessment or final environmental impact statement and the contents of the incorporated material are briefly described; (B)the incorporated material is reasonably available for inspection by potentially interested persons within the time allowed for review and comment; and 
(C)the incorporated material does not include proprietary data that is not available for review and comment.. (b)Conforming amendmentThe analysis for chapter 3 of title 49, United States Code, is amended by inserting after the item relating to section 304 the following: 
 
 
304a. Accelerated decisionmaking in environmental reviews.. 
1312.Improving State and Federal agency engagement in environmental reviews 
(a)In generalTitle 49, United States Code, is amended by inserting after section 306 the following:  307.Improving State and Federal agency engagement in environmental reviews (a)In general (1)Requests to provide fundsA public entity receiving financial assistance from the Department of Transportation for 1 or more projects, or for a program of projects, for a public purpose may request that the Secretary allow the public entity to provide funds to Federal agencies, including the Department, State agencies, and Indian tribes participating in the environmental planning and review process for the project, projects, or program. 
(2)Use of fundsThe funds may be provided only to support activities that directly and meaningfully contribute to expediting and improving permitting and review processes, including planning, approval, and consultation processes for the project, projects, or program. (b)Activities eligible for fundingActivities for which funds may be provided under subsection (a) include transportation planning activities that precede the initiation of the environmental review process, activities directly related to the environmental review process, dedicated staffing, training of agency personnel, information gathering and mapping, and development of programmatic agreements. 
(c)AmountsA request under subsection (a) may be approved only for the additional amounts that the Secretary determines are necessary for the Federal agencies, State agencies, or Indian tribes participating in the environmental review process to timely conduct the review. (d)AgreementsPrior to providing funds approved by the Secretary for dedicated staffing at an affected Federal agency under subsection (a), the affected Federal agency and the requesting public entity shall enter into an agreement that establishes a process to identify projects or priorities to be addressed by the use of the funds. 
(e)Guidance 
(1)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall issue guidance to implement this section. (2)FactorsAs part of the guidance issued under paragraph (1), the Secretary shall ensure— 
(A)to the maximum extent practicable, that expediting and improving the process of environmental review and permitting through the use of funds accepted and expended under this section does not adversely affect the timeline for review and permitting by Federal agencies, State agencies, or Indian tribes of other entities that have not contributed funds under this section; (B)that the use of funds accepted under this section will not impact impartial decisionmaking with respect to environmental reviews or permits, either substantively or procedurally; and 
(C)that the Secretary maintains, and makes publicly available, including on the Internet, a list of projects or programs for which such review or permits have been carried out using funds authorized under this section. (f)Existing authorityNothing in this section may be construed to conflict with section 139(j) of title 23.. 
(b)Conforming amendmentThe analysis for chapter 3 of title 49, United States Code, is amended by inserting after the item relating to section 306 the following:   307. Improving State and Federal agency engagement in environmental reviews..  1313.Aligning Federal environmental reviews (a)In generalTitle 49, United States Code, is amended by inserting after section 309 the following: 
 
310.Aligning Federal environmental reviews 
(a)Coordinated and concurrent environmental reviewsNot later than 1 year after the date of enactment of this section, the Department of Transportation, in coordination with the heads of Federal agencies likely to have substantive review or approval responsibilities under Federal law, shall develop a coordinated and concurrent environmental review and permitting process for transportation projects when initiating an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) (in this section referred to as NEPA). (b)ContentsThe coordinated and concurrent environmental review and permitting process developed under subsection (a) shall— 
(1)ensure that the Department of Transportation and agencies of jurisdiction possess sufficient information early in the review process to determine a statement of a transportation project’s purpose and need and range of alternatives for analysis that the lead agency and agencies of jurisdiction will rely on for concurrent environmental reviews and permitting decisions required for the proposed project; (2)achieve early concurrence or issue resolution during the NEPA scoping process on the Department of Transportation’s statement of a project’s purpose and need, and during development of the environmental impact statement on the range of alternatives for analysis, that the lead agency and agencies of jurisdiction will rely on for concurrent environmental reviews and permitting decisions required for the proposed project absent circumstances that require reconsideration in order to meet an agency of jurisdiction’s obligations under a statute or Executive order; and 
(3)achieve concurrence or issue resolution in an expedited manner if circumstances arise that require a reconsideration of the purpose and need or range of alternatives considered during any Federal agency’s environmental or permitting review in order to meet an agency of jurisdiction’s obligations under a statute or Executive order. (c)Environmental checklist (1)In generalNot later than 90 days after the date of enactment of this section, the Secretary of Transportation and Federal agencies of jurisdiction likely to have substantive review or approval responsibilities on transportation projects shall jointly develop a checklist to help project sponsors identify potential natural, cultural, and historic resources in the area of a proposed project. 
(2)PurposeThe purpose of the checklist shall be to— (A)identify agencies of jurisdiction and cooperating agencies; 
(B)develop the information needed for the purpose and need and alternatives for analysis; and (C)improve interagency collaboration to help expedite the permitting process for the lead agency and agencies of jurisdiction. 
(d)Interagency collaboration 
(1)In generalConsistent with Federal environmental statutes, the Secretary of Transportation shall facilitate annual interagency collaboration sessions at the appropriate jurisdictional level to coordinate business plans and facilitate coordination of workload planning and workforce management. (2)Purpose of collaboration sessionsThe interagency collaboration sessions shall ensure that agency staff is— 
(A)fully engaged; (B)utilizing the flexibility of existing regulations, policies, and guidance; and 
(C)identifying additional actions to facilitate high quality, efficient, and targeted environmental reviews and permitting decisions. (3)Focus of collaboration sessionsThe interagency collaboration sessions, and the interagency collaborations generated by the sessions, shall focus on methods to— 
(A)work with State and local transportation entities to improve project planning, siting, and application quality; and (B)consult and coordinate with relevant stakeholders and Federal, tribal, State, and local representatives early in permitting processes. 
(4)ConsultationThe interagency collaboration sessions shall include a consultation with groups or individuals representing State, tribal, and local governments that are engaged in the infrastructure permitting process. (e)Performance measurementNot later than 1 year after the date of enactment of this section, the Secretary of Transportation, in coordination with relevant Federal agencies, shall establish a program to measure and report on progress toward aligning Federal reviews and reducing permitting and project delivery time as outlined in this section. 
(f)Reports 
(1)Report to CongressNot later than 2 years after the date of enactment of this section and biennially thereafter, the Secretary of Transportation shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes— (A)progress in aligning Federal environmental reviews under this section; and 
(B)the impact this section has had on accelerating the environmental review and permitting process. (2)Inspector general reportNot later than 3 years after the date of enactment of this section, the Inspector General of the Department of Transportation shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes— 
(A)progress in aligning Federal environmental reviews under this section; and (B)the impact this section has had on accelerating the environmental review and permitting process. 
(g)Savings provisionThis section shall not apply to any project subject to section 139 of title 23.. (b)Conforming amendmentThe analysis for chapter 3 of title 49, United States Code, is amended by inserting after the item relating to section 309 the following: 
 
 
310. Aligning Federal environmental reviews.. 
1314.Categorical exclusion for projects of limited Federal assistance 
(a)Adjustment for inflationSection 1317 of MAP–21 (23 U.S.C. 109 note; Public Law 112–141) is amended— (1)in paragraph (1)(A) by inserting (as adjusted annually by the Secretary to reflect any increases in the Consumer Price Index prepared by the Department of Labor) after $5,000,000; and 
(2)in paragraph (1)(B) by inserting (as adjusted annually by the Secretary to reflect any increases in the Consumer Price Index prepared by the Department of Labor) after $30,000,000. (b)Retroactive applicationThe first adjustment made pursuant to the amendments made by subsection (a) shall— 
(1)be carried out not later than 60 days after the date of enactment of this Act; and (2)reflect the increase in the Consumer Price Index since July 1, 2012. 
1315.Programmatic agreement template 
(a)In generalSection 1318 of MAP–21 (23 U.S.C. 109 note; Public Law 112–141) is amended by adding at the end the following:  (e)Programmatic agreement template (1)In generalThe Secretary shall develop a template programmatic agreement described in subsection (d) that provides for efficient and adequate procedures for evaluating Federal actions described in section 771.117(c) of title 23, Code of Federal Regulations (as in effect on the date of enactment of this subsection). 
(2)Use of templateThe Secretary— (A)on receipt of a request from a State, shall use the template programmatic agreement developed under paragraph (1) in carrying out this section; and 
(B)on consent of the applicable State, may modify the template as necessary to address the unique needs and characteristics of the State. (3)Outcome measurementsThe Secretary shall establish a method to verify that actions described in section 771.117(c) of title 23, Code of Federal Regulations (as in effect on the date of enactment of this subsection), are evaluated and documented in a consistent manner by the State that uses the template programmatic agreement under this subsection.. 
(b)Categorical exclusion determinationsNot later than 30 days after the date of enactment of this Act, the Secretary shall revise section 771.117(g) of title 23, Code of Federal Regulations, to allow a programmatic agreement under this section to include responsibility for making categorical exclusion determinations— (1)for actions described in subsections (c) and (d) of section 771.117 of title 23, Code of Federal Regulations; and 
(2)that meet the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act), and are identified in the programmatic agreement. 1316.Assumption of authorities (a)In generalThe Secretary shall use the authority under section 106(c) of title 23, United States Code, to the maximum extent practicable, to allow a State to assume the responsibilities of the Secretary for project design, plans, specifications, estimates, contract awards, and inspection of projects, on both a project-specific and programmatic basis. 
(b)Submission of recommendationsNot later than 18 months after the date of enactment of this Act, the Secretary, in cooperation with the States, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate recommendations for legislation to permit the assumption of additional authorities by States, including with respect to real estate acquisition and project design. 1317.Modernization of the environmental review process (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall examine ways to modernize, simplify, and improve the implementation of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) by the Department. 
(b)InclusionsIn carrying out subsection (a), the Secretary shall consider— (1)the use of technology in the process, such as— 
(A)searchable databases; (B)geographic information system mapping tools; 
(C)integration of those tools with fiscal management systems to provide more detailed data; and (D)other innovative technologies; 
(2)ways to prioritize use of programmatic environmental impact statements; (3)methods to encourage cooperating agencies to present analyses in a concise format; and 
(4)any other improvements that can be made to modernize process implementation. (c)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing the results of the review carried out under subsection (a). 
1318.Assessment of progress on accelerating project delivery 
(a)In generalNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall assess the progress made under this Act, MAP–21 (Public Law 112–141), and SAFETEA–LU (Public Law 109–59), including the amendments made by those Acts, to accelerate the delivery of Federal-aid highway and highway safety construction projects and public transportation capital projects by streamlining the environmental review and permitting process. (b)ContentsThe assessment required under subsection (a) shall evaluate— 
(1)how often the various streamlining provisions have been used; (2)which of the streamlining provisions have had the greatest impact on streamlining the environmental review and permitting process; 
(3)what, if any, impact streamlining of the process has had on environmental protection; (4)how, and the extent to which, streamlining provisions have improved and accelerated the process for permitting under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and other applicable Federal laws; 
(5)what impact actions by the Council on Environmental Quality have had on accelerating Federal-aid highway and highway safety construction projects and public transportation capital projects; (6)the number and percentage of projects that proceed under a traditional environmental assessment or environmental impact statement, and the number and percentage of projects that proceed under categorical exclusions; 
(7)the extent to which the environmental review and permitting process remains a significant source of project delay and the sources of delays; and (8)the costs of conducting environmental reviews and issuing permits or licenses for a project, including the cost of contractors and dedicated agency staff. 
(c)RecommendationsThe assessment required under subsection (a) shall include recommendations with respect to— (1)additional opportunities for streamlining the environmental review process, including regulatory or statutory changes to accelerate the processes of Federal agencies (other than the Department) with responsibility for reviewing Federal-aid highway and highway safety construction projects and public transportation capital projects without negatively impacting the environment; and 
(2)best practices of other Federal agencies that should be considered for adoption by the Department. (d)Report to CongressThe Comptroller General of the United States shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing the assessment and recommendations required under this section. 
DMiscellaneous 
1401.Prohibition on the use of funds for automated traffic enforcement 
(a)ProhibitionExcept as provided in subsection (b), for fiscal years 2016 through 2020, funds apportioned to a State under section 104(b)(3) of title 23, United States Code, may not be used to purchase, operate, or maintain an automated traffic enforcement system. (b)ExceptionSubsection (a) does not apply to an automated traffic enforcement system located in a school zone. 
(c)Automated traffic enforcement system definedIn this section, the term automated traffic enforcement system means any camera that captures an image of a vehicle for the purposes of traffic law enforcement. 1402.Highway Trust Fund transparency and accountability (a)In generalSection 104 of title 23, United States Code, is amended by striking subsection (g) and inserting the following: 
 
(g)Highway Trust Fund transparency and accountability reports 
(1)Compilation of dataNot later than 180 days after the date of enactment of the FAST Act, the Secretary shall compile data in accordance with this subsection on the use of Federal-aid highway funds made available under this title. (2)RequirementsThe Secretary shall ensure that the reports required under this subsection are made available in a user-friendly manner on the public Internet website of the Department of Transportation and can be searched and downloaded by users of the website. 
(3)Contents of reports 
(A)Apportioned and allocated programsOn a semiannual basis, the Secretary shall make available a report on funding apportioned and allocated to the States under this title that describes— (i)the amount of funding obligated by each State, year-to-date, for the current fiscal year; 
(ii)the amount of funds remaining available for obligation by each State; (iii)changes in the obligated, unexpended balance for each State, year-to-date, during the current fiscal year, including the obligated, unexpended balance at the end of the preceding fiscal year and current fiscal year expenditures; 
(iv)the amount and program category of unobligated funding, year-to-date, available for expenditure at the discretion of the Secretary; (v)the rates of obligation on and off the National Highway System, year-to-date, for the current fiscal year of funds apportioned, allocated, or set aside under this section, according to— 
(I)program; (II)funding category or subcategory; 
(III)type of improvement; (IV)State; and 
(V)sub-State geographical area, including urbanized and rural areas, on the basis of the population of each such area; and (vi)the amount of funds transferred by each State, year-to-date, for the current fiscal year between programs under section 126. 
(B)Project dataOn an annual basis, the Secretary shall make available a report that provides, for any project funded under this title (excluding projects for which funds are transferred to agencies other than the Federal Highway Administration) with an estimated total cost as of the start of construction greater than $25,000,000, and to the maximum extent practicable, other projects funded under this title, project data describing— (i)the specific location of the project; 
(ii)the total cost of the project; (iii)the amount of Federal funding obligated for the project; 
(iv)the program or programs from which Federal funds have been obligated for the project; (v)the type of improvement being made, such as categorizing the project as— 
(I)a road reconstruction project; (II)a new road construction project; 
(III)a new bridge construction project; (IV)a bridge rehabilitation project; or 
(V)a bridge replacement project; (vi)the ownership of the highway or bridge; 
(vii)whether the project is located in an area of the State with a population of— (I)less than 5,000 individuals; 
(II)5,000 or more individuals but less than 50,000 individuals; (III)50,000 or more individuals but less than 200,000 individuals; or 
(IV)200,000 or more individuals; and (viii)available information on the estimated cost of the project as of the start of project construction, or the revised cost estimate based on a description of revisions to the scope of work or other factors affecting project cost other than cost overruns.. 
(b)Conforming amendmentSection 1503 of MAP–21 (23 U.S.C. 104 note; Public Law 112–141) is amended by striking subsection (c). 1403.Additional deposits into Highway Trust Fund (a)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 104 the following: 
 
105.Additional deposits into Highway Trust Fund 
(a)In generalIf monies are deposited into the Highway Account or Mass Transit Account pursuant to a law enacted subsequent to the date of enactment of the FAST Act, the Secretary shall make available additional amounts of contract authority under subsections (b) and (c). (b)Amount of adjustmentIf monies are deposited into the Highway Account or the Mass Transit Account as described in subsection (a), on October 1 of the fiscal year following the deposit of such monies, the Secretary shall— 
(1)make available for programs authorized from such account for such fiscal year a total amount equal to— (A)the amount otherwise authorized to be appropriated for such programs for such fiscal year; plus 
(B)an amount equal to such monies deposited into such account during the previous fiscal year as described in subsection (a); and (2)distribute the additional amount under paragraph (1)(B) to each of such programs in accordance with subsection (c). 
(c)Distribution of adjustment among programs 
(1)In generalIn making an adjustment for programs authorized to be appropriated from the Highway Account or the Mass Transit Account for a fiscal year under subsection (b), the Secretary shall— (A)determine the ratio that— 
(i)the amount authorized to be appropriated for a program from the account for the fiscal year; bears to (ii)the total amount authorized to be appropriated for such fiscal year for all programs under such account; 
(B)multiply the ratio determined under subparagraph (A) by the amount of the adjustment determined under subsection (b)(1)(B); and (C)adjust the amount that the Secretary would otherwise have allocated for the program for such fiscal year by the amount calculated under subparagraph (B). 
(2)Formula programsFor a program for which funds are distributed by formula, the Secretary shall add the adjustment to the amount authorized for the program but for this section and make available the adjusted program amount for such program in accordance with such formula. (3)Availability for obligationAdjusted amounts under this subsection shall be available for obligation and administered in the same manner as other amounts made available for the program for which the amount is adjusted. 
(d)Exclusion of emergency relief program and covered administrative expensesThe Secretary shall exclude the emergency relief program under section 125 and covered administrative expenses from an adjustment of funding under subsection (c)(1). (e)Authorization of appropriationsThere is authorized to be appropriated from the appropriate account or accounts of the Highway Trust Fund an amount equal to the amount of an adjustment for a fiscal year under subsection (b) for any of fiscal years 2017 through 2020. 
(f)Revision to obligation limitations 
(1)In generalIf the Secretary makes an adjustment under subsection (b) for a fiscal year to an amount subject to a limitation on obligations imposed by section 1102 or 3018 of the FAST Act— (A)such limitation on obligations for such fiscal year shall be revised by an amount equal to such adjustment; and 
(B)the Secretary shall distribute such limitation on obligations, as revised under subparagraph (A), in accordance with such sections. (2)Exclusion of covered administrative expensesThe Secretary shall exclude covered administrative expenses from— 
(A)any calculation relating to a revision of a limitation on obligations under paragraph (1)(A); and (B)any distribution of a revised limitation on obligations under paragraph (1)(B). 
(g)DefinitionsIn this section, the following definitions apply: (1)Covered administrative expensesThe term covered administrative expenses means the administrative expenses of— 
(A)the Federal Highway Administration, as authorized under section 104(a); (B)the National Highway Traffic Safety Administration, as authorized under section 4001(a)(6) of the FAST Act; and 
(C)the Federal Motor Carrier Safety Administration, as authorized under section 31110 of title 49. (2)Highway AccountThe term Highway Account means the portion of the Highway Trust Fund that is not the Mass Transit Account. 
(3)Mass Transit AccountThe term Mass Transit Account means the Mass Transit Account of the Highway Trust Fund established under section 9503(e)(1) of the Internal Revenue Code of 1986.. (b)Clerical amendmentThe analysis for such chapter is amended by inserting after the item relating to section 104 the following: 
 
 
105. Additional deposits into Highway Trust Fund..  
1404.Design standards 
(a)In generalSection 109 of title 23, United States Code, is amended— (1)in subsection (c)— 
(A)in paragraph (1)— (i)in the matter preceding subparagraph (A) by striking may take into account and inserting shall consider; 
(ii)in subparagraph (B) by striking and at the end; (iii)by redesignating subparagraph (C) as subparagraph (D); and 
(iv)by inserting after subparagraph (B) the following:  (C)cost savings by utilizing flexibility that exists in current design guidance and regulations; and; and 
(B)in paragraph (2)— (i)in subparagraph (C) by striking and at the end; 
(ii)by redesignating subparagraph (D) as subparagraph (F); and (iii)by inserting after subparagraph (C) the following: 
 
(D)the publication entitled Highway Safety Manual of the American Association of State Highway and Transportation Officials; (E)the publication entitled Urban Street Design Guide of the National Association of City Transportation Officials; and; and 
(2)in subsection (f) by inserting pedestrian walkways, after bikeways,. (b)Design standard flexibilityNotwithstanding section 109(o) of title 23, United States Code, a State may allow a local jurisdiction to use a roadway design publication that is different from the roadway design publication used by the State in which the local jurisdiction is located for the design of a project on a roadway under the ownership of the local jurisdiction (other than a highway on the Interstate System) if— 
(1)the local jurisdiction is a direct recipient of Federal funds for the project; (2)the roadway design publication— 
(A)is recognized by the Federal Highway Administration; and (B)is adopted by the local jurisdiction; and 
(3)the design complies with all other applicable Federal laws. 1405.Justification reports for access points on the Interstate SystemSection 111(e) of title 23, United States Code, is amended by inserting (including new or modified freeway-to-crossroad interchanges inside a transportation management area) after the Interstate System. 
1406.Performance period adjustment 
(a)National highway performance programSection 119 of title 23, United States Code, is amended— (1)in subsection (e)(7), by striking for 2 consecutive reports submitted under this paragraph shall include in the next report submitted and inserting shall include as part of the performance target report under section 150(e); and 
(2)in subsection (f)(1)(A) in the matter preceding clause (i) by striking If, during 2 consecutive reporting periods, the condition of the Interstate System, excluding bridges on the Interstate System, in a State falls and inserting If a State reports that the condition of the Interstate System, excluding bridges on the Interstate System, has fallen. (b)Highway safety improvement programSection 148(i) of title 23, United States Code, is amended— 
(1)in the matter preceding paragraph (1), by striking performance targets of the State established under section 150(d) by the date that is 2 years after the date of the establishment of the performance targets and inserting safety performance targets of the State established under section 150(d); and (2)in paragraphs (1) and (2), by inserting safety before performance targets each place it appears. 
1407.Vehicle-to-infrastructure equipment 
(a)National highway performance programSection 119(d)(2)(L) of title 23, United States Code, is amended by inserting , including the installation of vehicle-to-infrastructure communication equipment after capital improvements. (b)Surface transportation block grant programSection 133(b)(1)(D) of title 23, United States Code, is amended by inserting , including the installation of vehicle-to-infrastructure communication equipment after capital improvements. 
1408.Federal share payable 
(a)Innovative project delivery methodsSection 120(c)(3) of title 23, United States Code, is amended— (1)in subparagraph (A)(ii)— 
(A)by inserting engineering or design approaches, after technologies,; and (B)by inserting or project delivery after or contracting; 
(2)in subparagraph (B)— (A)in clause (iii) by inserting and alternative bidding before the semicolon at the end; 
(B)in clause (iv) by striking or at the end; (C)by redesignating clause (v) as clause (vi); and 
(D)by inserting after clause (iv) the following:  (v)innovative pavement materials that have a demonstrated life cycle of 75 or more years, are manufactured with reduced greenhouse gas emissions, and reduce construction-related congestion by rapidly curing; or; and 
(b)Emergency reliefSection 120(e)(2) of title 23, United States Code, is amended by striking Federal land access transportation facilities and inserting other Federally owned roads that are open to public travel. 1409.Milk productsSection 127(a) of title 23, United States Code, is amended by adding at the end the following: 
 
(13)Milk productsA vehicle carrying fluid milk products shall be considered a load that cannot be easily dismantled or divided.. 1410.Interstate weight limitsSection 127 of title 23, United States Code, is amended by adding at the end the following: 
 
(m)Covered heavy-duty tow and recovery vehicles 
(1)In generalThe vehicle weight limitations set forth in this section do not apply to a covered heavy-duty tow and recovery vehicle. (2)Covered heavy-duty tow and recovery vehicle definedIn this subsection, the term covered heavy-duty tow and recovery vehicle means a vehicle that— 
(A)is transporting a disabled vehicle from the place where the vehicle became disabled to the nearest appropriate repair facility; and (B)has a gross vehicle weight that is equal to or exceeds the gross vehicle weight of the disabled vehicle being transported. 
(n)Operation of vehicles on certain highways in the State of TexasIf any segment in the State of Texas of United States Route 59, United States Route 77, United States Route 281, United States Route 84, Texas State Highway 44, or another roadway is designated as Interstate Route 69, a vehicle that could operate legally on that segment before the date of the designation may continue to operate on that segment, without regard to any requirement under this section. (o)Certain logging vehicles in the State of Wisconsin (1)In generalThe Secretary shall waive, with respect to a covered logging vehicle, the application of any vehicle weight limit established under this section. 
(2)Covered logging vehicle definedIn this subsection, the term covered logging vehicle means a vehicle that— (A)is transporting raw or unfinished forest products, including logs, pulpwood, biomass, or wood chips; 
(B)has a gross vehicle weight of not more than 98,000 pounds; (C)has not less than 6 axles; and 
(D)is operating on a segment of Interstate Route 39 in the State of Wisconsin from mile marker 175.8 to mile marker 189. (p)Operation of certain specialized vehicles on certain highways in the State of ArkansasIf any segment of United States Route 63 between the exits for highways 14 and 75 in the State of Arkansas is designated as part of the Interstate System, the single axle weight, tandem axle weight, gross vehicle weight, and bridge formula limits under subsection (a) and the width limitation under section 31113(a) of title 49 shall not apply to that segment with respect to the operation of any vehicle that could operate legally on that segment before the date of the designation. 
(q)Certain logging vehicles in the State of Minnesota 
(1)In generalThe Secretary shall waive, with respect to a covered logging vehicle, the application of any vehicle weight limit established under this section. (2)Covered logging vehicle definedIn this subsection, the term covered logging vehicle means a vehicle that— 
(A)is transporting raw or unfinished forest products, including logs, pulpwood, biomass, or wood chips; (B)has a gross vehicle weight of not more than 99,000 pounds; 
(C)has not less than 6 axles; and (D)is operating on a segment of Interstate Route 35 in the State of Minnesota from mile marker 235.4 to mile marker 259.552. 
(r)Emergency vehicles 
(1)In generalNotwithstanding subsection (a), a State shall not enforce against an emergency vehicle a vehicle weight limit (up to a maximum gross vehicle weight of 86,000 pounds) of less than— (A)24,000 pounds on a single steering axle; 
(B)33,500 pounds on a single drive axle; (C)62,000 pounds on a tandem axle; or 
(D)52,000 pounds on a tandem rear drive steer axle. (2)Emergency vehicle definedIn this subsection, the term emergency vehicle means a vehicle designed to be used under emergency conditions— 
(A)to transport personnel and equipment; and (B)to support the suppression of fires and mitigation of other hazardous situations. 
(s)Natural gas vehiclesA vehicle, if operated by an engine fueled primarily by natural gas, may exceed any vehicle weight limit (up to a maximum gross vehicle weight of 82,000 pounds) under this section by an amount that is equal to the difference between— (1)the weight of the vehicle attributable to the natural gas tank and fueling system carried by that vehicle; and 
(2)the weight of a comparable diesel tank and fueling system..  1411.Tolling; HOV facilities; Interstate reconstruction and rehabilitation (a)TollingSection 129(a) of title 23, United States Code, is amended— 
(1)in paragraph (3)(A), in the matter preceding clause (i)— (A)by striking shall use and inserting shall ensure that; and 
(B)by inserting are used before only for; (2)by striking paragraph (4) and redesignating paragraphs (5) through (9) as paragraphs (4) through (8), respectively; and 
(3)in subparagraph (B) of paragraph (4) (as so redesignated) by striking Federal-aid system and inserting Federal-aid highways; (4)by inserting after paragraph (8) (as so redesignated)— 
 
(9)Equal access for over-the-road busesAn over-the-road bus that serves the public shall be provided access to a toll facility under the same rates, terms, and conditions as public transportation buses.; and (5)in paragraph (10)— 
(A)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively; and (B)by inserting after subparagraph (B) the following: 
 
(C)Over-the-road busThe term over-the-road bus has the meaning given the term in section 301 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181).. (b)HOV facilitiesSection 166 of title 23, United States Code, is amended— 
(1)by striking the agency each place it appears and inserting the authority;  (2)in subsection (a)(1)— 
(A)by striking the paragraph heading and inserting Authority of public authorities; and (B)by striking State agency and inserting public authority; 
(3)in subsection (b)— (A)by striking State agency each place it appears and inserting public authority; 
(B)in paragraph (3)— (i)in subparagraph (A) by striking and at the end; 
(ii)in subparagraph (B) by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(C)provides equal access under the same rates, terms, and conditions for all public transportation vehicles and over-the-road buses serving the public.; (C)in paragraph (4)(C)— 
(i)in clause (i) by striking and at the end; (ii)in clause (ii) by striking the period at the end and inserting ; and; and 
(iii)by adding at the end the following:  (iii)ensure that over-the-road buses serving the public are provided access to the facility under the same rates, terms, and conditions as public transportation buses.; and 
(D)in paragraph (5)— (i)by striking subparagraph (A) and inserting the following: 
 
(A)Special ruleBefore September 30, 2025, if a public authority establishes procedures for enforcing the restrictions on the use of a HOV facility by vehicles described in clauses (i) and (ii), the public authority may allow the use of the HOV facility by— (i)alternative fuel vehicles; and 
(ii)any motor vehicle described in section 30D(d)(1) of the Internal Revenue Code of 1986.; and (ii)in subparagraph (B) by striking 2017 and inserting 2019; 
(4)in subsection (c)— (A)by striking paragraph (1) and inserting the following: 
 
(1)In generalNotwithstanding section 301, tolls may be charged under paragraphs (4) and (5) of subsection (b), subject to the requirements of section 129.; and (B)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); 
(5)in subsection (d)— (A)by striking State agency each place it appears and inserting public authority; 
(B)in paragraph (1)— (i)by striking subparagraphs (D) and (E); and 
(ii)by inserting after subparagraph (C) the following:  (D)Maintenance of operating performance (i)Submission of planNot later than 180 days after the date on which a facility is degraded under paragraph (2), the public authority with jurisdiction over the facility shall submit to the Secretary for approval a plan that details the actions the public authority will take to make significant progress toward bringing the facility into compliance with the minimum average operating speed performance standard through changes to the operation of the facility, including— 
(I)increasing the occupancy requirement for HOV lanes; (II)varying the toll charged to vehicles allowed under subsection (b) to reduce demand; 
(III)discontinuing allowing non-HOV vehicles to use HOV lanes under subsection (b); or (IV)increasing the available capacity of the HOV facility. 
(ii)Notice of approval or disapprovalNot later than 60 days after the date of receipt of a plan under clause (i), the Secretary shall provide to the public authority a written notice indicating whether the Secretary has approved or disapproved the plan based on a determination of whether the implementation of the plan will make significant progress toward bringing the HOV facility into compliance with the minimum average operating speed performance standard. (iii)Annual progress updatesUntil the date on which the Secretary determines that the public authority has brought the HOV facility into compliance with this subsection, the public authority shall submit annual updates that describe— 
(I)the actions taken to bring the HOV facility into compliance; and (II)the progress made by those actions. 
(E)ComplianceIf the public authority fails to bring a facility into compliance under subparagraph (D), the Secretary shall subject the public authority to appropriate program sanctions under section 1.36 of title 23, Code of Federal Regulations (or successor regulations), until the performance is no longer degraded. (F)Waiver (i)In generalUpon the request of a public authority, the Secretary may waive the compliance requirements of subparagraph (E), if the Secretary determines that— 
(I)the waiver is in the best interest of the traveling public; (II)the public authority is meeting the conditions under subparagraph (D); and 
(III)the public authority has made a good faith effort to improve the performance of the facility. (ii)ConditionThe Secretary may require, as a condition of providing a waiver under this subparagraph, that a public authority take additional actions, as determined by the Secretary, to maximize the operating speed performance of the facility, even if such performance is below the level set under paragraph (2).; 
(6)in subsection (f)— (A)in paragraph (1), in the matter preceding subparagraph (A), by inserting solely before operating; 
(B)in paragraph (4)(B)(iii) by striking State agency and inserting public authority; (C)by striking paragraph (5); 
(D)by redesignating paragraph (4) as paragraph (6); and (E)by inserting after paragraph (3) the following: 
 
(4)Over-the-road busThe term over-the-road bus has the meaning given the term in section 301 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12181). (5)Public authorityThe term public authority as used with respect to a HOV facility, means a State, interstate compact of States, public entity designated by a State, or local government having jurisdiction over the operation of the facility.; and 
(7)by adding at the end the following:   (g)Consultation of MPOIf a HOV facility charging tolls under paragraph (4) or (5) of subsection (b) is on the Interstate System and located in a metropolitan planning area established in accordance with section 134, the public authority shall consult with the metropolitan planning organization for the area concerning the placement and amount of tolls on the facility.. 
(c)Interstate system reconstruction and rehabilitation pilot programSection 1216(b) of the Transportation Equity Act for the 21st Century (Public Law 105–178) is amended— (1)in paragraph (4)— 
(A)in subparagraph (D) by striking and at the end; (B)in subparagraph (E) by striking the period and inserting ; and; and 
(C)by adding at the end the following:  (F)the State has the authority required for the project to proceed.; 
(2)by redesignating paragraphs (6) through (8) as paragraphs (8) through (10), respectively; and (3)by inserting after paragraph (5) the following: 
 
(6)Requirements for project completion 
(A)General term for expiration of provisional applicationAn application provisionally approved by the Secretary under this subsection shall expire 3 years after the date on which the application was provisionally approved if the State has not— (i)submitted a complete application to the Secretary that fully satisfies the eligibility criteria under paragraph (3) and the selection criteria under paragraph (4); 
(ii)completed the environmental review and permitting process under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the pilot project; and (iii)executed a toll agreement with the Secretary. 
(B)Exceptions to expirationNotwithstanding subparagraph (A), the Secretary may extend the provisional approval for not more than 1 additional year if the State demonstrates material progress toward implementation of the project as evidenced by— (i)substantial progress in completing the environmental review and permitting process for the pilot project under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); 
(ii)funding and financing commitments for the pilot project; (iii)expressions of support for the pilot project from State and local governments, community interests, and the public; and 
(iv)submission of a facility management plan pursuant to paragraph (3)(D). (C)Conditions for previously provisionally approved applicationsA State with a provisionally approved application for a pilot project as of the date of enactment of the FAST Act shall have 1 year after that date of enactment to meet the requirements of subparagraph (A) or receive an extension from the Secretary under subparagraph (B), or the application will expire. 
(7)DefinitionIn this subsection, the term provisional approval or provisionally approved means the approval by the Secretary of a partial application under this subsection, including the reservation of a slot in the pilot program.. (d)Approval of applicationsThe Secretary may approve an application submitted under section 1604(c) of SAFETEA–LU (Public Law 109–59; 119 Stat. 1253) if the application, or any part of the application, was submitted before the deadline specified in section 1604(c)(8) of that Act. 
1412.Projects for public safety relating to idling trainsSection 130(a) of title 23, United States Code, is amended by striking and the relocation of highways to eliminate grade crossings and inserting the relocation of highways to eliminate grade crossings, and projects at grade crossings to eliminate hazards posed by blocked grade crossings due to idling trains. 1413.National electric vehicle charging and hydrogen, propane, and natural gas fueling corridors (a)In generalChapter 1 of title 23, United States Code, is amended by inserting after section 150 the following: 
 
151.National electric vehicle charging and hydrogen, propane, and natural gas fueling corridors 
(a)In generalNot later than 1 year after the date of enactment of the FAST Act, the Secretary shall designate national electric vehicle charging and hydrogen, propane, and natural gas fueling corridors that identify the near- and long-term need for, and location of, electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, and natural gas fueling infrastructure at strategic locations along major national highways to improve the mobility of passenger and commercial vehicles that employ electric, hydrogen fuel cell, propane, and natural gas fueling technologies across the United States. (b)Designation of corridorsIn designating the corridors under subsection (a), the Secretary shall— 
(1)solicit nominations from State and local officials for facilities to be included in the corridors; (2)incorporate existing electric vehicle charging, hydrogen fueling, propane fueling, and natural gas fueling corridors designated by a State or group of States; and 
(3)consider the demand for, and location of, existing electric vehicle charging stations, hydrogen fueling stations, propane fueling stations, and natural gas fueling infrastructure. (c)StakeholdersIn designating corridors under subsection (a), the Secretary shall involve, on a voluntary basis, stakeholders that include— 
(1)the heads of other Federal agencies; (2)State and local officials; 
(3)representatives of— (A)energy utilities; 
(B)the electric, fuel cell electric, propane, and natural gas vehicle industries; (C)the freight and shipping industry; 
(D)clean technology firms; (E)the hospitality industry; 
(F)the restaurant industry; (G)highway rest stop vendors; and 
(H)industrial gas and hydrogen manufacturers; and (4)such other stakeholders as the Secretary determines to be necessary. 
(d)RedesignationNot later than 5 years after the date of establishment of the corridors under subsection (a), and every 5 years thereafter, the Secretary shall update and redesignate the corridors. (e)ReportDuring designation and redesignation of the corridors under this section, the Secretary shall issue a report that— 
(1)identifies electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, and natural gas fueling infrastructure and standardization needs for electricity providers, industrial gas providers, natural gas providers, infrastructure providers, vehicle manufacturers, electricity purchasers, and natural gas purchasers; and (2)establishes an aspirational goal of achieving strategic deployment of electric vehicle charging infrastructure, hydrogen fueling infrastructure, propane fueling infrastructure, and natural gas fueling infrastructure in those corridors by the end of fiscal year 2020.. 
(b)Conforming amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by inserting after the item relating to section 150 the following:   151. National electric vehicle charging and hydrogen, propane, and natural gas fueling corridors.. (c)Operation of battery recharging stations in parking areas used by Federal employees (1)Authorization (A)In generalThe Administrator of General Services may install, construct, operate, and maintain on a reimbursable basis a battery recharging station (or allow, on a reimbursable basis, the use of a 120-volt electrical receptacle for battery recharging) in a parking area that is in the custody, control, or administrative jurisdiction of the General Services Administration for the use of only privately owned vehicles of employees of the General Services Administration, tenant Federal agencies, and others who are authorized to park in such area to the extent such use by only privately owned vehicles does not interfere with or impede access to the equipment by Federal fleet vehicles. 
(B)Areas under other Federal agenciesThe Administrator of General Services (on the request of a Federal agency) or the head of a Federal agency may install, construct, operate, and maintain on a reimbursable basis a battery recharging station (or allow, on a reimbursable basis, the use of a 120-volt electrical receptacle for battery recharging) in a parking area that is in the custody, control, or administrative jurisdiction of the requesting Federal agency, to the extent such use by only privately owned vehicles does not interfere with or impede access to the equipment by Federal fleet vehicles. (C)Use of vendorsThe Administrator of General Services, with respect to subparagraph (A) or (B), or the head of a Federal agency, with respect to subparagraph (B), may carry out such subparagraph through a contract with a vendor, under such terms and conditions (including terms relating to the allocation between the Federal agency and the vendor of the costs of carrying out the contract) as the Administrator or the head of the Federal agency, as the case may be, and the vendor may agree to. 
(2)Imposition of fees to cover costs 
(A)FeesThe Administrator of General Services or the head of the Federal agency under paragraph (1)(B) shall charge fees to the individuals who use the battery recharging station in such amount as is necessary to ensure that the respective agency recovers all of the costs such agency incurs in installing, constructing, operating, and maintaining the station. (B)Deposit and availability of feesAny fees collected by the Administrator of General Services or the Federal agency, as the case may be, under this paragraph shall be— 
(i)deposited monthly in the Treasury to the credit of the respective agency’s appropriations account for the operations of the building where the battery recharging station is located; and (ii)available for obligation without further appropriation during— 
(I)the fiscal year collected; and (II)the fiscal year following the fiscal year collected. 
(3)No effect on existing programs for House and SenateNothing in this subsection affects the installation, construction, operation, or maintenance of battery recharging stations by the Architect of the Capitol— (A)under Public Law 112–170 (2 U.S.C. 2171), relating to employees of the House of Representatives and individuals authorized to park in any parking area under the jurisdiction of the House of Representatives on the Capitol Grounds; or 
(B)under Public Law 112–167 (2 U.S.C. 2170), relating to employees of the Senate and individuals authorized to park in any parking area under the jurisdiction of the Senate on the Capitol Grounds. (4)No effect on similar authoritiesNothing in this subsection— 
(A)repeals or limits any existing authorities of a Federal agency to install, construct, operate, or maintain battery recharging stations; or (B)requires a Federal agency to seek reimbursement for the costs of installing or constructing a battery recharging station— 
(i)that has been installed or constructed prior to the date of enactment of this Act; (ii)that is installed or constructed for Federal fleet vehicles, but that receives incidental use to recharge privately owned vehicles; or 
(iii)that is otherwise installed or constructed pursuant to appropriations for that purpose. (5)Annual report to CongressNot later than 2 years after the date of enactment of this Act, and annually thereafter for 10 years, the Administrator of General Services shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing— 
(A)the number of battery recharging stations installed by the Administrator on the Administrator’s own initiative under this subsection; (B)requests from other Federal agencies to install battery recharging stations; and 
(C)the status and disposition of requests from other Federal agencies. (6)Federal agency definedIn this subsection, the term Federal agency has the meaning given the term Executive agency in section 105 of title 5, United States Code, and includes— 
(A)the United States Postal Service; (B)the Executive Office of the President; 
(C)the military departments (as defined in section 102 of title 5, United States Code); and (D)the judicial branch. 
(7)Effective dateThis subsection shall apply with respect to fiscal year 2016 and each succeeding fiscal year. 1414.Repeat offender criteriaSection 164(a) of title 23, United States Code, is amended— 
(1)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; (2)by inserting before paragraph (2), as redesignated, the following: 
 
(1)24-7 sobriety programThe term 24-7 sobriety program has the meaning given the term in section 405(d)(7)(A).; (3)in paragraph (5), as redesignated— 
(A)in the matter preceding subparagraph (A), by inserting or combination of laws or programs after State law; (B)by amending subparagraph (A) to read as follows: 
 
(A)receive, for a period of not less than 1 year— (i)a suspension of all driving privileges; 
(ii)a restriction on driving privileges that limits the individual to operating only motor vehicles with an ignition interlock device installed, unless a special exception applies; (iii)a restriction on driving privileges that limits the individual to operating motor vehicles only if participating in, and complying with, a 24-7 sobriety program; or 
(iv)any combination of clauses (i) through (iii);; (C)by striking subparagraph (B); 
(D)by redesignating subparagraphs (C) and (D) as subparagraphs (B) and (C), respectively; and (E)in subparagraph (C), as redesignated— 
(i)in clause (i)(II) by inserting before the semicolon the following: (unless the State certifies that the general practice is that such an individual will be incarcerated); and (ii)in clause (ii)(II) by inserting before the period at the end the following: (unless the State certifies that the general practice is that such an individual will receive 10 days of incarceration); and 
(4)by adding at the end the following:  (6)Special exceptionThe term special exception means an exception under a State alcohol-ignition interlock law for the following circumstances: 
(A)The individual is required to operate an employer’s motor vehicle in the course and scope of employment and the business entity that owns the vehicle is not owned or controlled by the individual. (B)The individual is certified by a medical doctor as being unable to provide a deep lung breath sample for analysis by an ignition interlock device..  
1415.Administrative provisions to encourage pollinator habitat and forage on transportation rights-of-way 
(a)In generalSection 319 of title 23, United States Code, is amended— (1)in subsection (a) by inserting (including the enhancement of habitat and forage for pollinators) before adjacent; and 
(2)by adding at the end the following:  (c)Encouragement of pollinator habitat and forage development and protection on transportation rights-of-wayIn carrying out any program administered by the Secretary under this title, the Secretary shall, in conjunction with willing States, as appropriate— 
(1)encourage integrated vegetation management practices on roadsides and other transportation rights-of-way, including reduced mowing; and (2)encourage the development of habitat and forage for Monarch butterflies, other native pollinators, and honey bees through plantings of native forbs and grasses, including noninvasive, native milkweed species that can serve as migratory way stations for butterflies and facilitate migrations of other pollinators.. 
(b)Provision of habitat, forage, and migratory way stations for monarch butterflies, other native pollinators, and honey beesSection 329(a)(1) of title 23, United States Code, is amended by inserting provision of habitat, forage, and migratory way stations for Monarch butterflies, other native pollinators, and honey bees, before and aesthetic enhancement. 1416.High priority corridors on National Highway System (a)Identification of High Priority Corridors on National Highway SystemSection 1105(c) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2032; 112 Stat. 190; 119 Stat. 1213) is amended— 
(1)by striking paragraph (13) and inserting the following:  (13)Raleigh-Norfolk Corridor from Raleigh, North Carolina, through Rocky Mount, Williamston, and Elizabeth City, North Carolina, to Norfolk, Virginia.; 
(2)in paragraph (18)(D)— (A)in clause (ii) by striking and at the end; 
(B)in clause (iii) by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(iv)include Texas State Highway 44 from United States Route 59 at Freer, Texas, to Texas State Highway 358.; (3)by striking paragraph (68) and inserting the following: 
 
(68)The Washoe County Corridor and the Intermountain West Corridor, which shall generally follow— (A)for the Washoe County Corridor, along Interstate Route 580/United States Route 95/United States Route 95A from Reno, Nevada, to Las Vegas, Nevada; and 
(B)for the Intermountain West Corridor, from the vicinity of Las Vegas, Nevada, north along United States Route 95 terminating at Interstate Route 80.; and (4)by adding at the end the following: 
 
(81)United States Route 117/Interstate Route 795 from United States Route 70 in Goldsboro, Wayne County, North Carolina, to Interstate Route 40 west of Faison, Sampson County, North Carolina. (82)United States Route 70 from its intersection with Interstate Route 40 in Garner, Wake County, North Carolina, to the Port at Morehead City, Carteret County, North Carolina. 
(83)The Sonoran Corridor along State Route 410 connecting Interstate Route 19 and Interstate Route 10 south of the Tucson International Airport. (84)The Central Texas Corridor commencing at the logical terminus of Interstate Route 10, generally following portions of United States Route 190 eastward, passing in the vicinity Fort Hood, Killeen, Belton, Temple, Bryan, College Station, Huntsville, Livingston, and Woodville, to the logical terminus of Texas Highway 63 at the Sabine River Bridge at Burrs Crossing. 
(85)Interstate Route 81 in New York from its intersection with Interstate Route 86 to the United States-Canadian border. (86)Interstate Route 70 from Denver, Colorado, to Salt Lake City, Utah. 
(87)The Oregon 99W Newberg-Dundee Bypass Route between Newberg, Oregon, and Dayton, Oregon. (88)Interstate Route 205 in Oregon from its intersection with Interstate Route 5 to the Columbia River.. 
(b)Inclusion of Certain Route Segments on Interstate SystemSection 1105(e)(5)(A) of the Intermodal Surface Transportation Efficiency Act of 1991 (109 Stat. 597; 118 Stat. 293; 119 Stat. 1213) is amended in the first sentence— (1)by inserting subsection (c)(13), after subsection (c)(9),; 
(2)by striking subsections (c)(18) and all that follows through subsection (c)(36) and inserting subsection (c)(18), subsection (c)(20), subparagraphs (A) and (B)(i) of subsection (c)(26), subsection (c)(36); and (3)by striking and subsection (c)(57) and inserting subsection (c)(57), subsection (c)(68)(B), subsection (c)(81), subsection (c)(82), and subsection (c)(83). 
(c)DesignationSection 1105(e)(5)(C)(i) of the Intermodal Surface Transportation Efficiency Act of 1991 (109 Stat. 598; 126 Stat. 427) is amended by striking the final sentence and inserting the following: The routes referred to in subparagraphs (A) and (B)(i) of subsection (c)(26) and in subsection (c)(68)(B) are designated as Interstate Route I–11. The route referred to in subsection (c)(84) is designated as Interstate Route I–14.. (d)Future Interstate designationSection 119(a) of the SAFETEA–LU Technical Corrections Act of 2008 (122 Stat. 1608) is amended by striking and, as a future Interstate Route 66 Spur, the Natcher Parkway in Owensboro, Kentucky and inserting between Henderson, Kentucky, and Owensboro, Kentucky, and, as a future Interstate Route 65 and 66 Spur, the William H. Natcher Parkway between Bowling Green, Kentucky, and Owensboro, Kentucky. 
1417.Work zone and guard rail safety training 
(a)In generalSection 1409 of SAFETEA–LU (23 U.S.C. 401 note) is amended— (1)by striking the section heading and inserting Work zone and guard rail safety training; and 
(2)in subsection (b) by adding at the end the following:  (4)Development, updating, and delivery of training courses on guard rail installation, maintenance, and inspection.. 
(b)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 1409 and inserting the following:   Sec. 1409. Work zone and guard rail safety training..  1418.Consolidation of programsSection 1519(a) of MAP–21 (126 Stat. 574) is amended by striking From administrative funds and all that follows through shall be made available and inserting For each of fiscal years 2016 through 2020, before making an apportionment under section 104(b)(3) of title 23, United States Code, the Secretary shall set aside, from amounts made available to carry out the highway safety improvement program under section 148 of such title for the fiscal year, $3,500,000. 
1419.Elimination or modification of certain reporting requirements 
(a)Fundamental properties of asphalts reportSection 6016(e) of the Intermodal Surface Transportation Efficiency Act of 1991 (105 Stat. 2183) is repealed. (b)Express lanes demonstration program reportsSection 1604(b)(7)(B) of SAFETEA–LU (23 U.S.C. 129 note) is repealed. 
1420.Flexibility for projects 
(a)AuthorityWith respect to projects eligible for funding under title 23, United States Code, subject to subsection (b) and on request by a State, the Secretary may— (1)exercise all existing flexibilities under and exceptions to— 
(A)the requirements of title 23, United States Code; and (B)other requirements administered by the Secretary, in whole or part; and 
(2)otherwise provide additional flexibility or expedited processing with respect to the requirements described in paragraph (1). (b)Maintaining protectionsNothing in this section— 
(1)waives the requirements of section 113 or 138 of title 23, United States Code; (2)supersedes, amends, or modifies— 
(A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or any other Federal environmental law; or (B)any requirement of title 23 or title 49, United States Code; or 
(3)affects the responsibility of any Federal officer to comply with or enforce any law or requirement described in this subsection. 1421.Productive and timely expenditure of funds (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall develop guidance that encourages the use of programmatic approaches to project delivery, expedited and prudent procurement techniques, and other best practices to facilitate productive, effective, and timely expenditure of funds for projects eligible for funding under title 23, United States Code. 
(b)ImplementationThe Secretary shall work with States to ensure that any guidance developed under subsection (a) is consistently implemented by States and the Federal Highway Administration to— (1)avoid unnecessary delays in completing projects; 
(2)minimize cost overruns; and (3)ensure the effective use of Federal funding. 
1422.Study on performance of bridges 
(a)In generalSubject to subsection (c), the Administrator of the Federal Highway Administration (referred to in this section as the Administrator) shall commission the Transportation Research Board of the National Academy of Sciences to conduct a study on the performance of bridges that received funding under the innovative bridge research and construction program (referred to in this section as the program) under section 503(b) of title 23, United States Code (as in effect on the day before the date of enactment of SAFETEA–LU (Public Law 109–59; 119 Stat. 1144)) in meeting the goals of that program, which included— (1)the development of new, cost-effective innovative material highway bridge applications; 
(2)the reduction of maintenance costs and lifecycle costs of bridges, including the costs of new construction, replacement, or rehabilitation of deficient bridges; (3)the development of construction techniques to increase safety and reduce construction time and traffic congestion; 
(4)the development of engineering design criteria for innovative products and materials for use in highway bridges and structures; (5)the development of cost-effective and innovative techniques to separate vehicle and pedestrian traffic from railroad traffic; 
(6)the development of highway bridges and structures that will withstand natural disasters, including alternative processes for the seismic retrofit of bridges; and (7)the development of new nondestructive bridge evaluation technologies and techniques. 
(b)ContentsThe study commissioned under subsection (a) shall include— (1)an analysis of the performance of bridges that received funding under the program in meeting the goals described in paragraphs (1) through (7) of subsection (a); 
(2)an analysis of the utility, compared to conventional materials and technologies, of each of the innovative materials and technologies used in projects for bridges under the program in meeting the needs of the United States in 2015 and in the future for a sustainable and low lifecycle cost transportation system; (3)recommendations to Congress on how the installed and lifecycle costs of bridges could be reduced through the use of innovative materials and technologies, including, as appropriate, any changes in the design and construction of bridges needed to maximize the cost reductions; and 
(4)a summary of any additional research that may be needed to further evaluate innovative approaches to reducing the installed and lifecycle costs of highway bridges. (c)Public commentBefore commissioning the study under subsection (a), the Administrator shall provide an opportunity for public comment on the study proposal. 
(d)Data from StatesEach State that received funds under the program shall provide to the Transportation Research Board any relevant data needed to carry out the study commissioned under subsection (a). (e)DeadlineThe Administrator shall submit to Congress the study commissioned under subsection (a) not later than 3 years after the date of enactment of this Act. 
1423.Relinquishment of park-and-ride lot facilitiesA State transportation agency may relinquish park-and-ride lot facilities or portions of park-and-ride lot facilities to a local government agency for highway purposes if authorized to do so under State law if the agreement providing for the relinquishment provides that— (1)rights-of-way on the Interstate System will remain available for future highway improvements; and 
(2)modifications to the facilities that could impair the highway or interfere with the free and safe flow of traffic are subject to the approval of the Secretary. 1424.Pilot program (a)In generalThe Administrator of the Federal Highway Administration (referred to in this section as the Administrator) may establish a pilot program that allows a State to utilize innovative approaches to maintain the right-of-way of Federal-aid highways within the State. 
(b)LimitationA pilot program established under subsection (a) shall— (1)terminate after not more than 4 years; 
(2)include not more than 5 States; and (3)be subject to guidelines published by the Administrator. 
(c)ReportIf the Administrator establishes a pilot program under subsection (a), the Administrator shall, not more than 1 year after the completion of the pilot program, submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the results of the pilot program. (d)Savings provisionNothing in this section may be construed to affect the requirements of section 111 of title 23, United States Code. 
1425.Service club, charitable association, or religious service signsNotwithstanding section 131 of title 23, United States Code, and part 750 of title 23, Code of Federal Regulations (or successor regulations), if a State notifies the Federal Highway Administration, the State may allow the maintenance of a sign of a service club, charitable association, or religious service organization— (1)that exists on the date of enactment of this Act (or was removed in the 3-year period ending on such date of enactment); and 
(2)the area of which is less than or equal to 32 square feet. 1426.Motorcyclist advisory councilThe Secretary, acting through the Administrator of the Federal Highway Administration, shall appoint a Motorcyclist Advisory Council to coordinate with and advise the Administrator on infrastructure issues of concern to motorcyclists, including— 
(1)barrier design; (2)road design, construction, and maintenance practices; and 
(3)the architecture and implementation of intelligent transportation system technologies. 1427.Highway work zonesIt is the sense of Congress that the Federal Highway Administration should— 
(1)do all within its power to protect workers in highway work zones; and (2)move rapidly to finalize regulations, as directed in section 1405 of MAP–21 (126 Stat. 560), to protect the lives and safety of construction workers in highway work zones from vehicle intrusions. 
1428.Use of durable, resilient, and sustainable materials and practicesTo the extent practicable, the Secretary shall encourage the use of durable, resilient, and sustainable materials and practices, including the use of geosynthetic materials and other innovative technologies, in carrying out the activities of the Federal Highway Administration. 1429.Identification of roadside highway safety hardware devices (a)StudyThe Secretary shall conduct a study on methods for identifying roadside highway safety hardware devices to improve the data collected on the devices, as necessary for in-service evaluation of the devices. 
(b)ContentsIn conducting the study under subsection (a), the Secretary shall evaluate identification methods based on the ability of the method— (1)to convey information on the devices, including manufacturing date, factory of origin, product brand, and model; 
(2)to withstand roadside conditions; and (3)to connect to State and regional inventories of similar devices. 
(c)Identification methodsThe identification methods to be studied under this section include stamped serial numbers, radio-frequency identification, and such other methods as the Secretary determines appropriate. (d)Report to CongressNot later than January 1, 2018, the Secretary shall submit to Congress a report on the results of the study under subsection (a). 
1430.Use of modeling and simulation technologyIt is the sense of Congress that the Department should utilize, to the fullest and most economically feasible extent practicable, modeling and simulation technology to analyze highway and public transportation projects authorized by this Act to ensure that these projects— (1)will increase transportation capacity and safety, alleviate congestion, and reduce travel time and environmental impacts; and 
(2)are as cost effective as practicable. 1431.National Advisory Committee on Travel and Tourism Infrastructure (a)FindingsCongress finds that— 
(1)1 out of every 9 jobs in the United States depends on travel and tourism, and the industry supports 15,000,000 jobs in the United States; (2)the travel and tourism industry employs individuals in all 50 States, the District of Columbia, and all of the territories of the United States; 
(3)international travel to the United States is the single largest export industry in the United States, generating a trade surplus balance of approximately $74,000,000,000; (4)travel and tourism provide significant economic benefits to the United States by generating nearly $2,100,000,000,000 in annual economic output; and 
(5)the United States intermodal transportation network facilitates the large-scale movement of business and leisure travelers, and is the most important asset of the travel industry. (b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish an advisory committee to be known as the National Advisory Committee on Travel and Tourism Infrastructure (referred to in this section as the Committee) to provide information, advice, and recommendations to the Secretary on matters relating to the role of intermodal transportation in facilitating mobility related to travel and tourism activities. 
(c)MembershipThe Committee shall— (1)be composed of members appointed by the Secretary for terms of not more than 3 years; and 
(2)include a representative cross-section of public and private sector stakeholders involved in the travel and tourism industry, including representatives of— (A)the travel and tourism industry, product and service providers, and travel and tourism-related associations; 
(B)travel, tourism, and destination marketing organizations; (C)the travel and tourism-related workforce; 
(D)State tourism offices; (E)State departments of transportation; 
(F)regional and metropolitan planning organizations; and (G)local governments. 
(d)Role of committeeThe Committee shall— (1)advise the Secretary on current and emerging priorities, issues, projects, and funding needs related to the use of the intermodal transportation network of the United States to facilitate travel and tourism; 
(2)serve as a forum for discussion for travel and tourism stakeholders on transportation issues affecting interstate and interregional mobility of passengers; (3)promote the sharing of information between the private and public sectors on transportation issues impacting travel and tourism; 
(4)gather information, develop technical advice, and make recommendations to the Secretary on policies that improve the condition and performance of an integrated national transportation system that— (A)is safe, economical, and efficient; and 
(B)maximizes the benefits to the United States generated through the travel and tourism industry; (5)identify critical transportation facilities and corridors that facilitate and support the interstate and interregional transportation of passengers for tourism, commercial, and recreational activities; 
(6)provide for development of measures of condition, safety, and performance for transportation related to travel and tourism; (7)provide for development of transportation investment, data, and planning tools to assist Federal, State, and local officials in making investment decisions relating to transportation projects that improve travel and tourism; and 
(8)address other issues of transportation policy and programs impacting the movement of travelers for tourism and recreational purposes, including by making legislative recommendations. (e)National travel and tourism infrastructure strategic planNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with the Committee, State departments of transportation, and other appropriate public and private transportation stakeholders, shall develop and post on the public Internet website of the Department a national travel and tourism infrastructure strategic plan that includes— 
(1)an assessment of the condition and performance of the national transportation network; (2)an identification of the issues on the national transportation network that create significant congestion problems and barriers to long-haul passenger travel and tourism; 
(3)forecasts of long-haul passenger travel and tourism volumes for the 20-year period beginning in the year during which the plan is issued; (4)an identification of the major transportation facilities and corridors for current and forecasted long-haul travel and tourism volumes, the identification of which shall be revised, as appropriate, in subsequent plans; 
(5)an assessment of statutory, regulatory, technological, institutional, financial, and other barriers to improved long-haul passenger travel performance (including opportunities for overcoming the barriers); (6)best practices for improving the performance of the national transportation network; and 
(7)strategies to improve intermodal connectivity for long-haul passenger travel and tourism. 1432.Emergency exemptions (a)In generalAny road, highway, railway, bridge, or transit facility that is damaged by an emergency that is declared by the Governor of the State, with the concurrence of the Secretary of Homeland Security, or declared as an emergency by the President pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), and that is in operation or under construction on the date on which the emergency occurs may be reconstructed in the same location with the same capacity, dimensions, and design as before the emergency subject to the exemptions and expedited procedures under subsection (b). 
(b)Exemptions and expedited procedures 
(1)Alternative arrangementsAlternative arrangements for an emergency under section 1506.11 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act) shall apply to reconstruction under subsection (a), and the reconstruction shall be considered necessary to control the immediate impacts of the emergency. (2)Stormwater discharge permitsA general permit for stormwater discharges from construction activities, if available, issued by the Administrator of the Environmental Protection Agency or the director of a State program under section 402(p) of the Federal Water Pollution Control Act (33 U.S.C. 1342(p)), as applicable, shall apply to reconstruction under subsection (a), on submission of a notice of intent to be subject to the permit. 
(3)Emergency proceduresThe emergency procedures for issuing permits in accordance with section 325.2(e)(4) of title 33, Code of Federal Regulations (as in effect on the date of enactment of this Act) shall apply to reconstruction under subsection (a), and the reconstruction shall be considered an emergency under that regulation. (4)National Historic Preservation Act exemptionReconstruction under subsection (a) is eligible for an exemption from the requirements of the National Historic Preservation Act of 1966 pursuant to part 78 of title 36, Code of Federal Regulations (as in effect on the date of enactment of this Act). 
(5)Endangered Species Act exemptionAn exemption from the requirements of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) pursuant to section 7(p) of that Act (16 U.S.C. 1536(p)) shall apply to reconstruction under subsection (a) and, if the President makes the determination required under section 7(p) of that Act, the determinations required under subsections (g) and (h) of that section shall be deemed to be made. (6)Expedited consultation under Endangered Species ActExpedited consultation pursuant to section 402.05 of title 50, Code of Federal Regulations (as in effect on the date of enactment of this Act) shall apply to reconstruction under subsection (a). 
(7)Other exemptionsAny reconstruction that is exempt under paragraph (5) shall also be exempt from requirements under— (A)the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.); 
(B)the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.); and (C)the Fish and Wildlife Coordination Act (16 U.S.C. 661 et seq.). 
1433.Report on Highway Trust Fund administrative expenditures 
(a)Initial reportNot later than 150 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report describing the administrative expenses of the Federal Highway Administration funded from the Highway Trust Fund during the 3 most recent fiscal years. (b)UpdatesNot later than 5 years after the date on which the report is submitted under subsection (a) and every 5 years thereafter, the Comptroller General shall submit to Congress a report that updates the information provided in the report under that subsection for the preceding 5-year period. 
(c)InclusionsEach report submitted under subsection (a) or (b) shall include a description of— (1)the types of administrative expenses of programs and offices funded by the Highway Trust Fund; 
(2)the tracking and monitoring of administrative expenses; (3)the controls in place to ensure that funding for administrative expenses is used as efficiently as practicable; and 
(4)the flexibility of the Department to reallocate amounts from the Highway Trust Fund between full-time equivalent employees and other functions. 1434.Availability of reports (a)In generalThe Secretary shall make available to the public on the website of the Department any report required to be submitted by the Secretary to Congress after the date of enactment of this Act. 
(b)DeadlineEach report described in subsection (a) shall be made available on the website not later than 30 days after the report is submitted to Congress. 1435.Appalachian development highway systemSection 1528 of MAP–21 (40 U.S.C. 14501 note; Public Law 112–141) is amended— 
(1)by striking 2021 each place it appears and inserting 2050; and (2)by striking shall be 100 percent each place it appears and inserting shall be up to 100 percent, as determined by the State. 
1436.Appalachian regional development program 
(a)High-speed broadband development initiative 
(1)In generalSubchapter I of chapter 145 of subtitle IV of title 40, United States Code, is amended by adding at the end the following:  14509.High-speed broadband deployment initiative (a)In generalThe Appalachian Regional Commission may provide technical assistance, make grants, enter into contracts, or otherwise provide amounts to individuals or entities in the Appalachian region for projects and activities— 
(1)to increase affordable access to broadband networks throughout the Appalachian region; (2)to conduct research, analysis, and training to increase broadband adoption efforts in the Appalachian region; 
(3)to provide technology assets, including computers, smartboards, and video projectors to educational systems throughout the Appalachian region; (4)to increase distance learning opportunities throughout the Appalachian region; 
(5)to increase the use of telehealth technologies in the Appalachian region; and (6)to promote e-commerce applications in the Appalachian region. 
(b)Limitation on available amountsOf the cost of any activity eligible for a grant under this section— (1)not more than 50 percent may be provided from amounts appropriated to carry out this section; and 
(2)notwithstanding paragraph (1)— (A)in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, not more than 80 percent may be provided from amounts appropriated to carry out this section; and 
(B)in the case of a project to be carried out in a county for which an at-risk designation is in effect under section 14526, not more than 70 percent may be provided from amounts appropriated to carry out this section. (c)Sources of assistanceSubject to subsection (b), a grant provided under this section may be provided from amounts made available to carry out this section in combination with amounts made available— 
(1)under any other Federal program; or (2)from any other source. 
(d)Federal shareNotwithstanding any provision of law limiting the Federal share under any other Federal program, amounts made available to carry out this section may be used to increase that Federal share, as the Appalachian Regional Commission determines to be appropriate.. (2)Conforming amendmentThe analysis for chapter 145 of title 40, United States Code, is amended by inserting after the item relating to section 14508 the following: 
 
 
14509. High-speed broadband deployment initiative.. 
(b)Authorization of appropriationsSection 14703 of title 40, United States Code, is amended— (1)in subsection (a)(5), by striking fiscal year 2012 and inserting each of fiscal years 2012 through 2020; 
(2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and (3)by inserting after subsection (b) the following: 
 
(c)High-speed broadband deployment initiativeOf the amounts made available under subsection (a), $10,000,000 may be used to carry out section 14509 for each of fiscal years 2016 through 2020.. (c)TerminationSection 14704 of title 40, United States Code, is amended by striking 2012 and inserting 2020. 
(d)Effective dateThis section and the amendments made by this section take effect on October 1, 2015. 1437.Border State infrastructure (a)In generalAfter consultation with relevant transportation planning organizations, the Governor of a State that shares a land border with Canada or Mexico may designate for each fiscal year not more than 5 percent of the funds made available to the State under section 133(d)(1)(B) of title 23, United States Code, for border infrastructure projects eligible under section 1303 of SAFETEA–LU (23 U.S.C. 101 note; 119 Stat. 1207). 
(b)Use of fundsFunds designated under this section shall be available under the requirements of section 1303 of SAFETEA–LU (23 U.S.C. 101 note; 119 Stat. 1207). (c)CertificationBefore making a designation under subsection (a), the Governor shall certify that the designation is consistent with transportation planning requirements under title 23, United States Code. 
(d)NotificationNot later than 30 days after making a designation under subsection (a), the Governor shall submit to the relevant transportation planning organizations within the border region a written notification of any suballocated or distributed amount of funds available for obligation by jurisdiction. (e)LimitationThis section applies only to funds apportioned to a State after the date of enactment of this Act. 
(f)Deadline for designationA designation under subsection (a) shall— (1)be submitted to the Secretary not later than 30 days before the first day of the fiscal year for which the designation is being made; and 
(2)remain in effect for the funds designated under subsection (a) for a fiscal year until the Governor of the State notifies the Secretary of the termination of the designation. (g)Unobligated funds after terminationEffective beginning on the date of a termination under subsection (f)(2), all remaining unobligated funds that were designated under subsection (a) for the fiscal year for which the designation is being terminated shall be made available to the State for the purposes described in section 133(d)(1)(B) of title 23, United States Code. 
1438.Adjustments 
(a)In generalOn July 1, 2020, of the unobligated balances of funds apportioned among the States under chapter 1 of title 23, United States Code, a total of $7,569,000,000 is permanently rescinded. (b)Exclusions from rescissionThe rescission under subsection (a) shall not apply to funds distributed in accordance with— 
(1)sections 104(b)(3) and 130(f) of title 23, United States Code; (2)section 133(d)(1)(A) of such title; 
(3)the first sentence of section 133(d)(3)(A) of such title, as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141); (4)sections 133(d)(1) and 163 of such title, as in effect on the day before the date of enactment of SAFETEA–LU (Public Law 109–59); and 
(5)section 104(b)(5) of such title, as in effect on the day before the date of enactment of MAP–21 (Public Law 112–141). (c)Distribution among StatesThe amount to be rescinded under this section from a State shall be determined by multiplying the total amount of the rescission in subsection (a) by the ratio that— 
(1)the unobligated balances subject to the rescission as of September 30, 2019, for the State; bears to (2)the unobligated balances subject to the rescission as of September 30, 2019, for all States. 
(d)Distribution within each StateThe amount to be rescinded under this section from each program to which the rescission applies within a State shall be determined by multiplying the required rescission amount calculated under subsection (c) for such State by the ratio that— (1)the unobligated balance as of September 30, 2019, for such program in such State; bears to 
(2)the unobligated balances as of September 30, 2019, for all programs to which the rescission applies in such State. 1439.Elimination of barriers to improve at-risk bridges (a)Temporary authorization (1)In generalUntil the Secretary of the Interior takes the action described in subsection (b), the take of nesting swallows to facilitate a construction project on a bridge eligible for funding under title 23, United States Code, with any component condition rating of 3 or less (as defined by the National Bridge Inventory General Condition Guidance issued by the Federal Highway Administration) is authorized under the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.) between April 1 and August 31. 
(2)Measures to minimize impacts 
(A)Notification before takingPrior to the taking of nesting swallows authorized under paragraph (1), any person taking that action shall submit to the Secretary of the Interior a document that contains— (i)the name of the person acting under the authority of paragraph (1) to take nesting swallows; 
(ii)a list of practicable measures that will be undertaken to minimize or mitigate significant adverse impacts on the population of that species; (iii)the time period during which activities will be carried out that will result in the taking of that species; and 
(iv)an estimate of the number of birds, by species, to be taken in the proposed action. (B)Notification after takingNot later than 60 days after the taking of nesting swallows authorized under paragraph (1), any person taking that action shall submit to the Secretary of the Interior a document that contains the number of birds, by species, taken in the action. 
(b)Authorization of take 
(1)In generalThe Secretary of the Interior, in consultation with the Secretary, shall promulgate a regulation under the authority of section 3 of the Migratory Bird Treaty Act (16 U.S.C. 704) authorizing the take of nesting swallows to facilitate bridge repair, maintenance, or construction— (A)without individual permit requirements; and 
(B)under terms and conditions determined to be consistent with treaties relating to migratory birds that protect swallow species occurring in the United States. (2)TerminationOn the effective date of a final rule under this subsection by the Secretary of the Interior, subsection (a) shall have no force or effect. 
(c)Suspension or withdrawal of take authorizationIf the Secretary of the Interior, in consultation with the Secretary, determines that taking of nesting swallows carried out under the authority provided in subsection (a)(1) is having a significant adverse impact on swallow populations, the Secretary of the Interior may suspend that authority through publication in the Federal Register. 1440.At-risk project preagreement authority (a)Definition of preliminary engineeringIn this section, the term preliminary engineering means allowable preconstruction project development and engineering costs. 
(b)At-risk project preagreement authorityA recipient or subrecipient of Federal-aid funds under title 23, United States Code, may— (1)incur preliminary engineering costs for an eligible project under title 23, United States Code, before receiving project authorization from the State, in the case of a subrecipient, and the Secretary to proceed with the project; and 
(2)request reimbursement of applicable Federal funds after the project authorization is received. (c)EligibilityThe Secretary may reimburse preliminary engineering costs incurred by a recipient or subrecipient under subsection (b)— 
(1)if the costs meet all applicable requirements under title 23, United States Code, at the time the costs are incurred and the Secretary concurs that the requirements have been met; (2)in the case of a project located within a designated nonattainment or maintenance area for air quality, if the conformity requirements of the Clean Air Act (42 U.S.C. 7401 et seq.) have been met; and 
(3)if the costs would have been allowable if incurred after the date of the project authorization by the Department. (d)At-riskA recipient or subrecipient that elects to use the authority provided under this section shall— 
(1)assume all risk for preliminary engineering costs incurred prior to project authorization; and (2)be responsible for ensuring and demonstrating to the Secretary that all applicable cost eligibility conditions are met after the authorization is received. 
(e)RestrictionsNothing in this section— (1)allows a recipient or subrecipient to use the authority under this section to advance a project beyond preliminary engineering prior to the completion of the environmental review process; 
(2)waives the applicability of Federal requirements to a project other than the reimbursement of preliminary engineering costs incurred prior to an authorization to proceed in accordance with this section; or (3)guarantees Federal funding of the project or the eligibility of the project for future Federal-aid highway funding. 
1441.Regional infrastructure accelerator demonstration program 
(a)In generalThe Secretary shall establish a regional infrastructure demonstration program (referred to in this section as the program) to assist entities in developing improved infrastructure priorities and financing strategies for the accelerated development of a project that is eligible for funding under the TIFIA program under chapter 6 of title 23, United States Code. (b)Designation of regional infrastructure acceleratorsIn carrying out the program, the Secretary may designate regional infrastructure accelerators that will— 
(1)serve a defined geographic area; and (2)act as a resource in the geographic area to qualified entities in accordance with this section. 
(c)ApplicationTo be eligible for a designation under subsection (b), a proposed regional infrastructure accelerator shall submit to the Secretary a proposal at such time, in such manner, and containing such information as the Secretary may require. (d)CriteriaIn evaluating a proposal submitted under subsection (c), the Secretary shall consider— 
(1)the need for geographic diversity among regional infrastructure accelerators; and (2)the ability of the proposal to promote investment in covered infrastructure projects, which shall include a plan— 
(A)to evaluate and promote innovative financing methods for local projects, including the use of the TIFIA program under chapter 6 of title 23, United States Code; (B)to build capacity of State, local, and tribal governments to evaluate and structure projects involving the investment of private capital; 
(C)to provide technical assistance and information on best practices with respect to financing the projects; (D)to increase transparency with respect to infrastructure project analysis and using innovative financing for public infrastructure projects; 
(E)to deploy predevelopment capital programs designed to facilitate the creation of a pipeline of infrastructure projects available for investment; (F)to bundle smaller-scale and rural projects into larger proposals that may be more attractive for investment; and 
(G)to reduce transaction costs for public project sponsors. (e)Annual reportNot less frequently than once each year, the Secretary shall submit to Congress a report that describes the findings and effectiveness of the program. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out the program $12,000,000, of which the Secretary shall use— (1)$11,750,000 for initial grants to regional infrastructure accelerators under subsection (b); and 
(2)$250,000 for administrative costs of carrying out the program. 1442.Safety for users (a)In GeneralThe Secretary shall encourage each State and metropolitan planning organization to adopt standards for the design of Federal surface transportation projects that provide for the safe and adequate accommodation (as determined by the State) of all users of the surface transportation network, including motorized and nonmotorized users, in all phases of project planning, development, and operation. 
(b)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall make available to the public a report cataloging examples of State law or State transportation policy that provide for the safe and adequate accommodation of all users of the surface transportation network, in all phases of project planning, development, and operation. (c)Best practicesBased on the report under subsection (b), the Secretary shall identify and disseminate examples of best practices where States have adopted measures that have successfully provided for the safe and adequate accommodation of all users of the surface transportation network in all phases of project planning, development, and operation. 
1443.Sense of CongressIt is the sense of Congress that the engineering industry of the United States continues to provide critical technical expertise, innovation, and local knowledge to Federal and State agencies in order to efficiently deliver surface transportation projects to the public, and Congress recognizes the valuable contributions made by the engineering industry of the United States and urges the Secretary to reinforce those partnerships by encouraging State and local agencies to take full advantage of engineering industry capabilities to strengthen project performance, improve domestic competitiveness, and create jobs. 1444.Every Day Counts initiative (a)In generalIt is in the national interest for the Department, State departments of transportation, and all other recipients of Federal transportation funds— 
(1)to identify, accelerate, and deploy innovation aimed at shortening project delivery, enhancing the safety of the roadways of the United States, and protecting the environment; (2)to ensure that the planning, design, engineering, construction, and financing of transportation projects is done in an efficient and effective manner; 
(3)to promote the rapid deployment of proven solutions that provide greater accountability for public investments and encourage greater private sector involvement; and (4)to create a culture of innovation within the highway community. 
(b)Every Day Counts initiativeTo advance the policy described in subsection (a), the Administrator of the Federal Highway Administration shall continue the Every Day Counts initiative to work with States, local transportation agencies, and industry stakeholders to identify and deploy proven innovative practices and products that— (1)accelerate innovation deployment; 
(2)shorten the project delivery process; (3)improve environmental sustainability; 
(4)enhance roadway safety; and (5)reduce congestion. 
(c)Innovation deployment 
(1)In generalAt least every 2 years, the Administrator shall work collaboratively with stakeholders to identify a new collection of innovations, best practices, and data to be deployed to highway stakeholders through case studies, webinars, and demonstration projects. (2)RequirementsIn identifying a collection described in paragraph (1), the Secretary shall take into account market readiness, impacts, benefits, and ease of adoption of the innovation or practice. 
(d)PublicationEach collection identified under subsection (c) shall be published by the Administrator on a publicly available Web site. 1445.Water infrastructure finance and innovationSection 5028(a) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3907(a)) is amended— 
(1)by striking paragraph (5); and (2)by redesignating paragraphs (6) and (7) as paragraphs (5) and (6), respectively. 
1446.Technical corrections 
(a)Title 23Title 23, United States Code, is amended as follows: (1)Section 119(d)(1)(A) is amended by striking mobility, and inserting congestion reduction, system reliability,. 
(2)Section 126(b)(1) is amended by striking 133(d) and inserting 133(d)(1)(A). (3)Section 127(a)(3) is amended by striking 118(b)(2) of this title and inserting 118(b). 
(4)Section 150(b)(5) is amended by striking national freight network and inserting National Highway Freight Network. (5)Section 150(c)(3)(B) is amended by striking the semicolon at the end and inserting a period. 
(6)Section 150(e)(4) is amended by striking National Freight Strategic Plan and inserting national freight strategic plan. (7)Section 153(h)(2) is amended by striking paragraphs (1) through (3) and inserting paragraphs (1), (2), and (4). 
(8)Section 154(c) is amended— (A)in paragraph (1) by striking paragraphs (1), (3), and (4) and inserting paragraphs (1), (2), and (4);  
(B)in paragraph (3)(A) by striking transferred and inserting reserved; and (C)in paragraph (5)— 
(i)in the matter preceding subparagraph (A) by inserting or released after transferred; and (ii)in subparagraph (A) by striking under section 104(b)(l) and inserting under section 104(b)(1). 
(9)Section 163(f)(2) is amended by striking 118(b)(2) and inserting 118(b). (10)Section 164(b) is amended— 
(A)in paragraph (3)(A) by striking transferred and inserting reserved; and (B)in paragraph (5) by inserting or released after transferred. 
(11)Section 165(c)(7) is amended by striking paragraphs (2), (4), (7), (8), (14), and (19) of section 133(b) and inserting paragraphs (1) through (4) of section 133(c) and section 133(b)(12). (12)Section 202(b)(3) is amended— 
(A)in subparagraph (A)(i), in the matter preceding subclause (I), by inserting (a)(6), after subsections; and (B)in subparagraph (C)(ii)(IV), by striking (III).] and inserting (III).. 
(13)Section 217(a) is amended by striking 104(b)(3) and inserting 104(b)(4). (14)Section 515 is amended by striking this chapter each place it appears and inserting sections 512 through 518. 
(b)Title 49Section 6302(b)(3)(B)(vi)(III) of title 49, United States Code, is amended by striking 6310 and inserting 6309. (c)SAFETEA–LUSection 4407 of SAFETEA–LU (Public Law 109–59; 119 Stat. 1777) is amended by striking hereby enacted into law and inserting granted. 
(d)MAP–21Effective as of July 6, 2012, and as if included therein as enacted, MAP–21 (Public Law 112–141) is amended as follows: (1)Section 1109(a)(2) (126 Stat. 444) is amended by striking fourth and inserting fifth. 
(2)Section 1203 (126 Stat. 524) is amended— (A)in subsection (a) by striking Section 150 of title 23, United States Code, is amended to read as follows and inserting Title 23, United States Code, is amended by inserting after section 149 the following; and 
(B)in subsection (b) by striking by striking the item relating to section 150 and inserting and inserting by inserting after the item relating to section 149. (3)Section 1313(a)(1) (126 Stat. 545) is amended to read as follows: 
 
(1)in the section heading by striking pilot; and. (4)Section 1314(b) (126 Stat. 549) is amended— 
(A)by inserting chapter 3 of after analysis for; and (B)by inserting a period at the end of the matter proposed to be inserted. 
(5)Section 1519(c) (126 Stat. 575) is amended— (A)by striking paragraph (3); 
(B)by redesignating paragraphs (4) through (12) as paragraphs (3) through (11), respectively; (C)in paragraph (7), as redesignated by subparagraph (B)— 
(i)by striking the period at the end of the matter proposed to be struck; and (ii)by adding a period at the end; and 
(D)in paragraph (8)(A)(i)(I), as redesignated by subparagraph (B), by striking than rail in the matter proposed to be struck and inserting than on rail. (e)Transportation Research and Innovative Technology Act of 2012Section 51001(a)(1) of the Transportation Research and Innovative Technology Act of 2012 (126 Stat. 864) is amended by striking sections 503(b), 503(d), and 509 and inserting section 503(b). 
IIInnovative Project Finance 
2001.Transportation Infrastructure Finance and Innovation Act of 1998 amendments 
(a)DefinitionsSection 601(a) of title 23, United States Code, is amended— (1)in the matter preceding paragraph (1)— 
(A)by striking In this chapter, the and inserting The; and (B)by inserting to sections 601 through 609 after apply; 
(2)in paragraph (2)— (A)in subparagraph (B) by striking and at the end; 
(B)in subparagraph (C) by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(D)capitalizing a rural projects fund.; (3)in paragraph (3) by striking this chapter and inserting the TIFIA program; 
(4)in paragraph (10)— (A)by striking (10) Master credit agreement.— and all that follows before subparagraph (A) and inserting the following:  
 
(10)Master credit agreementThe term master credit agreement means a conditional agreement to extend credit assistance for a program of related projects secured by a common security pledge covered under section 602(b)(2)(A) or for a single project covered under section 602(b)(2)(B) that does not provide for a current obligation of Federal funds, and that would—; (B)in subparagraph (A) by striking subject to the availability of future funds being made available to carry out this chapter; and inserting “subject to— 
 
(i)the availability of future funds being made available to carry out the TIFIA program; and (ii)the satisfaction of all of the conditions for the provision of credit assistance under the TIFIA program, including section 603(b)(1);; and 
(C)in subparagraph (D)— (i)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively; 
(ii)by inserting after clause (i) the following:  (ii)receiving an investment grade rating from a rating agency;; 
(iii)in clause (iii) (as so redesignated) by striking in section 602(c) and inserting under the TIFIA program, including sections 602(c) and 603(b)(1); and (iv)in clause (iv) (as so redesignated) by striking this chapter and inserting the TIFIA program; 
(5)in paragraph (12)— (A)in subparagraph (C) by striking and at the end;  
(B)in subparagraph (D)(iv) by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following: 
 
(E)a project to improve or construct public infrastructure that is located within walking distance of, and accessible to, a fixed guideway transit facility, passenger rail station, intercity bus station, or intermodal facility, including a transportation, public utility, or capital project described in section 5302(3)(G)(v) of title 49, and related infrastructure; and (F)the capitalization of a rural projects fund.; 
(6)in paragraph (15) by striking means and all that follows through the period at the end and inserting means a surface transportation infrastructure project located in an area that is outside of an urbanized area with a population greater than 150,000 individuals, as determined by the Bureau of the Census.; (7)by redesignating paragraphs (16), (17), (18), (19), and (20) as paragraphs (17), (18), (20), (21), and (22), respectively; 
(8)by inserting after paragraph (15) the following:  (16)Rural projects fundThe term rural projects fund means a fund— 
(A)established by a State infrastructure bank in accordance with section 610(d)(4); (B)capitalized with the proceeds of a secured loan made to the bank in accordance with sections 602 and 603; and 
(C)for the purpose of making loans to sponsors of rural infrastructure projects in accordance with section 610.; (9)by inserting after paragraph (18) (as so redesignated) the following: 
 
(19)State infrastructure bankThe term State infrastructure bank means an infrastructure bank established under section 610.; and (10)in paragraph (22) (as so redesignated), by inserting established under sections 602 through 609 after Department. 
(b)Determination of eligibility and project selectionSection 602 of title 23, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (1) in the matter preceding subparagraph (A), by striking this chapter and inserting the TIFIA program; (B)in paragraph (2)(A) by striking this chapter and inserting the TIFIA program; 
(C)in paragraph (3) by striking this chapter and inserting the TIFIA program; (D)in paragraph (5)— 
(i)by striking the paragraph heading and inserting Eligible project cost parameters.—; (ii)in subparagraph (A)— 
(I)in the matter preceding clause (i), by striking subparagraph (B), to be eligible for assistance under this chapter, a project and inserting subparagraph (B), a project under the TIFIA program; (II)by striking clause (i) and inserting the following: 
 
(i)$50,000,000; and; and (III)in clause (ii) by striking assistance; and 
(iii)in subparagraph (B)— (I)by striking the subparagraph designation and heading and all that follows through In the case and inserting the following: 
 
(B)Exceptions 
(i)Intelligent transportation systemsIn the case; and (II)by adding at the end the following: 
 
(ii)Transit-oriented development projectsIn the case of a project described in section 601(a)(12)(E), eligible project costs shall be reasonably anticipated to equal or exceed $10,000,000. (iii)Rural projectsIn the case of a rural infrastructure project or a project capitalizing a rural projects fund, eligible project costs shall be reasonably anticipated to equal or exceed $10,000,000, but not to exceed $100,000,000. 
(iv)Local infrastructure projectsEligible project costs shall be reasonably anticipated to equal or exceed $10,000,000 in the case of a project or program of projects— (I)in which the applicant is a local government, public authority, or instrumentality of local government; 
(II)located on a facility owned by a local government; or (III)for which the Secretary determines that a local government is substantially involved in the development of the project.; 
(E)in paragraph (9), in the matter preceding subparagraph (A), by striking this chapter and inserting the TIFIA program; and (F)in paragraph (10)— 
(i)by striking To be eligible and inserting the following:  (A)In generalExcept as provided in subparagraph (B), to be eligible; 
(ii)by striking this chapter each place it appears and inserting the TIFIA program; (iii)by striking not later than and inserting no later than; and 
(iv)by adding at the end the following:  (B)Rural projects fundIn the case of a project capitalizing a rural projects fund, the State infrastructure bank shall demonstrate, not later than 2 years after the date on which a secured loan is obligated for the project under the TIFIA program, that the bank has executed a loan agreement with a borrower for a rural infrastructure project in accordance with section 610. After the demonstration is made, the bank may draw upon the secured loan. At the end of the 2-year period, to the extent the bank has not used the loan commitment, the Secretary may extend the term of the loan or withdraw the loan commitment.; 
(2)in subsection (b) by striking paragraph (2) and inserting the following:  (2)Master credit agreements (A)Program of related projectsThe Secretary may enter into a master credit agreement for a program of related projects secured by a common security pledge on terms acceptable to the Secretary. 
(B)Adequate funding not availableIf the Secretary fully obligates funding to eligible projects for a fiscal year and adequate funding is not available to fund a credit instrument, a project sponsor of an eligible project may elect to enter into a master credit agreement and wait to execute a credit instrument until the fiscal year for which additional funds are available to receive credit assistance.; (3)in subsection (c)(1), in the matter preceding subparagraph (A), by striking this chapter and inserting the TIFIA program; and 
(4)in subsection (e) by striking this chapter and inserting the TIFIA program. (c)Secured loan terms and limitationsSection 603 of title 23, United States Code, is amended— 
(1)in subsection (a) by striking paragraph (2) and inserting the following:  (2)Limitation on refinancing of interim construction financingA loan under paragraph (1) shall not refinance interim construction financing under paragraph (1)(B)— 
(A)if the maturity of such interim construction financing is later than 1 year after the substantial completion of the project; and (B)later than 1 year after the date of substantial completion of the project.; 
(2)in subsection (b)— (A)in paragraph (2)— 
(i)by striking The amount of and inserting the following:  (A)In generalExcept as provided in subparagraph (B), the amount of; and 
(ii)by adding at the end the following:  (B)Rural projects fundIn the case of a project capitalizing a rural projects fund, the maximum amount of a secured loan made to a State infrastructure bank shall be determined in accordance with section 602(a)(5)(B)(iii).; 
(B)in paragraph (3)(A)(i)— (i)in subclause (III) by striking or at the end; 
(ii)in subclause (IV) by striking and at the end and inserting or; and (iii)by adding at the end the following: 
 
(V)in the case of a secured loan for a project capitalizing a rural projects fund, any other dedicated revenue sources available to a State infrastructure bank, including repayments from loans made by the bank for rural infrastructure projects; and; (C)in paragraph (4)(B)— 
(i)in clause (i) by striking under this chapter and inserting or a rural projects fund under the TIFIA program; and (ii)in clause (ii) by inserting and rural project funds after rural infrastructure projects; 
(D)in paragraph (5)— (i)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately; 
(ii)in the matter preceding clause (i) (as so redesignated) by striking The final and inserting the following:  (A)In generalExcept as provided in subparagraph (B), the final; and 
(iii)by adding at the end the following:  (B)Rural projects fundIn the case of a project capitalizing a rural projects fund, the final maturity date of the secured loan shall not exceed 35 years after the date on which the secured loan is obligated.; 
(E)in paragraph (8) by striking this chapter and inserting the TIFIA program; and (F)in paragraph (9)— 
(i)by striking The total Federal assistance provided on a project receiving a loan under this chapter and inserting the following:  (A)In generalThe total Federal assistance provided for a project receiving a loan under the TIFIA program; and 
(ii)by adding at the end the following:  (B)Rural projects fundA project capitalizing a rural projects fund shall satisfy subparagraph (A) through compliance with the Federal share requirement described in section 610(e)(3)(B).; and 
(3)by adding at the end the following:  (f)Streamlined application process (1)In generalNot later than 180 days after the date of enactment of the FAST Act, the Secretary shall make available an expedited application process or processes available at the request of entities seeking secured loans under the TIFIA program that use a set or sets of conventional terms established pursuant to this section. 
(2)TermsIn establishing the streamlined application process required by this subsection, the Secretary may include terms commonly included in prior credit agreements and allow for an expedited application period, including— (A)the secured loan is in an amount of not greater than $100,000,000; 
(B)the secured loan is secured and payable from pledged revenues not affected by project performance, such as a tax-backed revenue pledge, tax increment financing, or a system-backed pledge of project revenues; and (C)repayment of the loan commences not later than 5 years after disbursement.. 
(d)Program administrationSection 605 of title 23, United States Code, is amended— (1)by striking this chapter each place it appears and inserting the TIFIA program; and 
(2)by adding at the end the following:  (f)Assistance to small projects (1)Reservation of fundsOf the funds made available to carry out the TIFIA program for each fiscal year, and after the set aside under section 608(a)(5), not less than $2,000,000 shall be made available for the Secretary to use in lieu of fees collected under subsection (b) for projects under the TIFIA program having eligible project costs that are reasonably anticipated not to equal or exceed $75,000,000. 
(2)Release of fundsAny funds not used under paragraph (1) in a fiscal year shall be made available on October 1 of the following fiscal year to provide credit assistance to any project under the TIFIA program.. (e)State and local permitsSection 606 of title 23, United States Code, is amended in the matter preceding paragraph (1) by striking this chapter and inserting the TIFIA program. 
(f)RegulationsSection 607 of title 23, United States Code, is amended by striking this chapter and inserting the TIFIA program. (g)FundingSection 608 of title 23, United States Code, is amended— 
(1)by striking this chapter each place it appears and inserting the TIFIA program; and (2)in subsection (a)— 
(A)in paragraph (2) by inserting of after 504(f); (B)in paragraph (3)— 
(i)in subparagraph (A), by inserting or rural projects funds after rural infrastructure projects; and (ii)in subparagraph (B), by inserting or rural projects funds after rural infrastructure projects; 
(C)by striking paragraphs (4) and (6) and redesignating paragraph (5) as paragraph (4); and (D) by inserting at the end the following: 
 
(5)Administrative costsOf the amounts made available to carry out the TIFIA program, the Secretary may use not more than $6,875,000 for fiscal year 2016, $7,081,000 for fiscal year 2017, $7,559,000 for fiscal year 2018, $8,195,000 for fiscal year 2019, and $8,441,000 for fiscal year 2020 for the administration of the TIFIA program.. (h)Reports to CongressSection 609 of title 23, United States Code, is amended by striking this chapter (other than section 610) each place it appears and inserting the TIFIA program. 
(i)State infrastructure bank programSection 610 of title 23, United States Code, is amended— (1)in subsection (a) by adding at the end the following: 
 
(11)Rural infrastructure projectThe term rural infrastructure project has the meaning given the term in section 601. (12)Rural projects fundThe term rural projects fund has the meaning given the term in section 601.; 
(2)in subsection (d)— (A)in paragraph (1)(A) by striking each of fiscal years and all that follows through the end of subparagraph (A) and inserting each of fiscal years 2016 through 2020 under each of paragraphs (1), (2), and (5) of section 104(b); and; 
(B)in paragraph (2) by striking fiscal years 2005 through 2009 and inserting fiscal years 2016 through 2020; (C)in paragraph (3) by striking fiscal years 2005 through 2009 and inserting fiscal years 2016 through 2020; 
(D)by redesignating paragraphs (4) through (6) as paragraphs (5) through (7), respectively; (E)by inserting after paragraph (3) the following: 
 
(4)Rural projects fundSubject to subsection (j), the Secretary may permit a State entering into a cooperative agreement under this section to establish a State infrastructure bank to deposit into the rural projects fund of the bank the proceeds of a secured loan made to the bank in accordance with sections 602 and 603.; and (F)in paragraph (6) (as so redesignated) by striking section 133(d)(3) and inserting section 133(d)(1)(A)(i); 
(3)by striking subsection (e) and inserting the following:  (e)Forms of assistance from State infrastructure banks (1)In generalA State infrastructure bank established under this section may— 
(A)with funds deposited into the highway account, transit account, or rail account of the bank, make loans or provide other forms of credit assistance to a public or private entity to carry out a project eligible for assistance under this section; and (B)with funds deposited into the rural projects fund, make loans to a public or private entity to carry out a rural infrastructure project. 
(2)Subordination of loanThe amount of a loan or other form of credit assistance provided for a project described in paragraph (1) may be subordinated to any other debt financing for the project. (3)Maximum amount of assistanceA State infrastructure bank established under this section may— 
(A)with funds deposited into the highway account, transit account, or rail account of the bank, make loans or provide other forms of credit assistance to a public or private entity in an amount up to 100 percent of the cost of carrying out a project eligible for assistance under this section; and (B)with funds deposited into the rural projects fund, make loans to a public or private entity in an amount not to exceed 80 percent of the cost of carrying out a rural infrastructure project. 
(4)Initial assistanceInitial assistance provided with respect to a project from Federal funds deposited into a State infrastructure bank under this section may not be made in the form of a grant.; (4)in subsection (g)— 
(A)in paragraph (1) by striking each account and inserting the highway account, the transit account, and the rail account; and (B)in paragraph (4) by inserting , except that any loan funded from the rural projects fund of the bank shall bear interest at or below the interest rate charged for the TIFIA loan provided to the bank under section 603 after feasible; and 
(5)in subsection (k) by striking fiscal years 2005 through 2009 and inserting fiscal years 2016 through 2020. 2002.Availability payment concession model (a)Payment to States for constructionSection 121(a) of title 23, United States Code, is amended by inserting (including payments made pursuant to a long-term concession agreement, such as availability payments) after a project. 
(b)Project approval and oversightSection 106(b)(1) of title 23, United States Code, is amended by inserting (including payments made pursuant to a long-term concession agreement, such as availability payments) after construction of the project. IIIPublic Transportation 3001.Short titleThis title may be cited as the Federal Public Transportation Act of 2015. 
3002.DefinitionsSection 5302 of title 49, United States Code, is amended— (1)in paragraph (1)— 
(A)in subparagraph (C) by inserting functional before landscaping and; and (B)in subparagraph (E) by striking bicycle storage facilities and installing equipment and inserting bicycle storage shelters and parking facilities and the installation of equipment; 
(2)in paragraph (3)— (A)by striking subparagraph (F) and inserting the following: 
 
(F)leasing equipment or a facility for use in public transportation;; (B)in subparagraph (G)— 
(i)in clause (iv) by adding and at the end; (ii)in clause (v) by striking and at the end; and 
(iii)by striking clause (vi); (C)by striking subparagraph (I) and inserting the following: 
 
(I)the provision of nonfixed route paratransit transportation services in accordance with section 223 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12143), but only for grant recipients that are in compliance with applicable requirements of that Act, including both fixed route and demand responsive service, and only for amounts— (i)not to exceed 10 percent of such recipient’s annual formula apportionment under sections 5307 and 5311; or 
(ii)not to exceed 20 percent of such recipient's annual formula apportionment under sections 5307 and 5311, if, consistent with guidance issued by the Secretary, the recipient demonstrates that the recipient meets at least 2 of the following requirements: (I)Provides an active fixed route travel training program that is available for riders with disabilities. 
(II)Provides that all fixed route and paratransit operators participate in a passenger safety, disability awareness, and sensitivity training class on at least a biennial basis. (III)Has memoranda of understanding in place with employers and the American Job Center to increase access to employment opportunities for people with disabilities.; 
(D)in subparagraph (K) by striking or at the end; (E)in subparagraph (L) by striking the period at the end and inserting a semicolon; and 
(F)by adding at the end the following:  (M)associated transit improvements; or 
(N)technological changes or innovations to modify low or no emission vehicles (as defined in section 5339(c)) or facilities.; and (3)by adding at the end the following: 
 
(24)Value captureThe term value capture means recovering the increased property value to property located near public transportation resulting from investments in public transportation.. 3003.Metropolitan and statewide transportation planning (a)In generalSection 5303 of title 49, United States Code, is amended— 
(1)in subsection (a)(1) by inserting resilient after development of;  (2)in subsection (c)(2) by striking and bicycle transportation facilities and inserting , bicycle transportation facilities, and intermodal facilities that support intercity transportation, including intercity buses and intercity bus facilities and commuter vanpool providers; 
(3)in subsection (d)— (A)by redesignating paragraphs (3) through (6) as paragraphs (4) through (7), respectively; 
(B)by inserting after paragraph (2) the following:  (3)Representation (A)In generalDesignation or selection of officials or representatives under paragraph (2) shall be determined by the metropolitan planning organization according to the bylaws or enabling statute of the organization. 
(B)Public transportation representativeSubject to the bylaws or enabling statute of the metropolitan planning organization, a representative of a provider of public transportation may also serve as a representative of a local municipality. (C)Powers of certain officialsAn official described in paragraph (2)(B) shall have responsibilities, actions, duties, voting rights, and any other authority commensurate with other officials described in paragraph (2).; and 
(C)in paragraph (5), as so redesignated, by striking paragraph (5) and inserting paragraph (6); (4)in subsection (e)(4)(B) by striking subsection (d)(5) and inserting subsection (d)(6); 
(5)in subsection (g)(3)(A) by inserting tourism, natural disaster risk reduction, after economic development,; (6)in subsection (h)(1)— 
(A)in subparagraph (G) by striking and at the end; (B)in subparagraph (H) by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (I)improve the resiliency and reliability of the transportation system.; 
(7)in subsection (i)— (A)in paragraph (2)— 
(i)in subparagraph (A)(i) by striking transit and inserting public transportation facilities, intercity bus facilities; (ii)in subparagraph (G)— 
(I)by striking and provide and inserting , provide; and (II)by inserting before the period at the end the following: , and reduce the vulnerability of the existing transportation infrastructure to natural disasters; and 
(iii)in subparagraph (H) by inserting before the period at the end the following: , including consideration of the role that intercity buses may play in reducing congestion, pollution, and energy consumption in a cost-effective manner and strategies and investments that preserve and enhance intercity bus systems, including systems that are privately owned and operated; (B)in paragraph (6)(A)— 
(i)by inserting public ports, before freight shippers,; and (ii)by inserting (including intercity bus operators, employer-based commuting programs, such as a carpool program, vanpool program, transit benefit program, parking cash-out program, shuttle program, or telework program) after private providers of transportation; and 
(C)in paragraph (8) by striking paragraph (2)(C) each place it appears and inserting paragraph (2)(E); (8)in subsection (k)(3)— 
(A)in subparagraph (A) by inserting (including intercity bus operators, employer-based commuting programs, such as a carpool program, vanpool program, transit benefit program, parking cash-out program, shuttle program, or telework program), job access projects, after reduction; and (B)by adding at the end the following: 
 
(C)Congestion management planA metropolitan planning organization serving a transportation management area may develop a plan that includes projects and strategies that will be considered in the TIP of such metropolitan planning organization. Such plan shall— (i)develop regional goals to reduce vehicle miles traveled during peak commuting hours and improve transportation connections between areas with high job concentration and areas with high concentrations of low-income households; 
(ii)identify existing public transportation services, employer-based commuter programs, and other existing transportation services that support access to jobs in the region; and (iii)identify proposed projects and programs to reduce congestion and increase job access opportunities. 
(D)ParticipationIn developing the plan under subparagraph (C), a metropolitan planning organization shall consult with employers, private and non-profit providers of public transportation, transportation management organizations, and organizations that provide job access reverse commute projects or job-related services to low-income individuals.; (9)in subsection (l)— 
(A)by adding a period at the end of paragraph (1); and (B)in paragraph (2)(D) by striking of less than 200,000 and inserting with a population of 200,000 or less; 
(10)in subsection (p) by striking Funds set aside under section 104(f) and inserting Funds apportioned under section 104(b)(5); and (11)by adding at the end the following: 
 
(r)Bi-State metropolitan planning organization 
(1)Definition of bi-State MPO regionIn this subsection, the term Bi-State Metropolitan Planning Organization has the meaning given the term region in subsection (a) of Article II of the Lake Tahoe Regional Planning Compact (Public Law 96–551; 94 Stat. 3234). (2)TreatmentFor the purpose of this title, the Bi-State Metropolitan Planning Organization shall be treated as— 
(A)a metropolitan planning organization; (B)a transportation management area under subsection (k); and 
(C)an urbanized area, which is comprised of a population of 145,000 in the State of California and a population of 65,000 in the State of Nevada.. (b)Statewide and nonmetropolitan transportation planningSection 5304 of title 49, United States Code, is amended— 
(1)in subsection (a)(2) by striking and bicycle transportation facilities and inserting , bicycle transportation facilities, and intermodal facilities that support intercity transportation, including intercity buses and intercity bus facilities and commuter vanpool providers; (2)in subsection (d)— 
(A)in paragraph (1)— (i)in subparagraph (G) by striking and at the end; 
(ii)in subparagraph (H) by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(I)improve the resiliency and reliability of the transportation system.; and (B)in paragraph (2)— 
(i)in subparagraph (B)(ii) by striking urbanized; and (ii)in subparagraph (C) by striking urbanized; and 
(3)in subsection (f)(3)(A)(ii)— (A)by inserting public ports, before freight shippers,; and 
(B)by inserting (including intercity bus operators, employer-based commuting programs, such as a carpool program, vanpool program, transit benefit program, parking cash-out program, shuttle program, or telework program)  after private providers of transportation. 3004.Urbanized area formula grantsSection 5307 of title 49, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (2) by inserting or demand response service, excluding ADA complementary paratransit service, before during each place it appears; and 
(B)by adding at the end the following:  (3)Exception to the special ruleNotwithstanding paragraph (2), if a public transportation system described in such paragraph executes a written agreement with 1 or more other public transportation systems within the urbanized area to allocate funds for the purposes described in the paragraph by a method other than by measuring vehicle revenue hours, each public transportation system that is a party to the written agreement may follow the terms of the written agreement without regard to measured vehicle revenue hours referred to in the paragraph.; and  
(2)in subsection (c)(1)— (A)in subparagraph (C), by inserting in accordance with the recipient’s transit asset management plan after equipment and facilities; and 
(B)in subparagraph (K), by striking Census— and all that follows through clause (ii) and inserting the following: Census, will submit an annual report listing projects carried out in the preceding fiscal year under this section for associated transit improvements as defined in section 5302; and.  3005.Fixed guideway capital investment grants (a)In generalSection 5309 of title 49, United States Code, is amended— 
(1)in subsection (a)— (A)in paragraph (3), by striking and weekend days;  
(B)in paragraph (6)— (i)in subparagraph (A) by inserting , small start projects, after new fixed guideway capital projects; and 
(ii)by striking subparagraph (B) and inserting the following:  (B)2 or more projects that are any combination of new fixed guideway capital projects, small start projects, and core capacity improvement projects.; and 
(C)in paragraph (7)— (i)in subparagraph (A), by striking $75,000,000 and inserting $100,000,000; and 
(ii)in subparagraph (B), by striking $250,000,000 and inserting $300,000,000; (2)in subsection (d)— 
(A)in paragraph (1)(B) by striking , policies and land use patterns that promote public transportation,; and (B)in paragraph (2)(A)— 
(i)in clause (iii) by adding and after the semicolon; (ii)by striking clause (iv); and 
(iii)by redesignating clause (v) as clause (iv); (3)in subsection (g)(2)(A)(i) by striking the policies and land use patterns that support public transportation,;  
(4)in subsection (h)(6)— (A)by striking In carrying out and inserting the following: 
 
(A)In generalIn carrying out; and (B)by adding at the end the following: 
 
(B)Optional early ratingAt the request of the project sponsor, the Secretary shall evaluate and rate the project in accordance with paragraphs (4) and (5) and subparagraph (A) of this paragraph upon completion of the analysis required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).; (5)in subsection (i)— 
(A)in paragraph (1) by striking subsection (d) or (e) and inserting subsection (d), (e), or (h); (B)in paragraph (2)— 
(i)in the matter preceding subparagraph (A) by inserting new fixed guideway capital project or core capacity improvement after federally funded; (ii)by striking subparagraph (D) and inserting the following: 
 
(D)the program of interrelated projects, when evaluated as a whole— (i)meets the requirements of subsection (d)(2), subsection (e)(2), or paragraphs (3) and (4) of subsection (h), as applicable, if the program is comprised entirely of— 
(I)new fixed guideway capital projects; (II)core capacity improvement projects; or 
(III)small start projects; or (ii)meets the requirements of subsection (d)(2) if the program is comprised of any combination of new fixed guideway capital projects, small start projects, and core capacity improvement projects;; and 
(iii)in subparagraph (F), by inserting or subsection (h)(5), as applicable after subsection (f); and  (C)by striking paragraph (3)(A) and inserting the following: 
 
(A)Project advancementA project receiving a grant under this section that is part of a program of interrelated projects may not advance— (i)in the case of a small start project, from the project development phase to the construction phase unless the Secretary determines that the program of interrelated projects meets the applicable requirements of this section and there is a reasonable likelihood that the program will continue to meet such requirements; or 
(ii)in the case of a new fixed guideway capital project or a core capacity improvement project, from the project development phase to the engineering phase, or from the engineering phase to the construction phase, unless the Secretary determines that the program of interrelated projects meets the applicable requirements of this section and there is a reasonable likelihood that the program will continue to meet such requirements.; (6)in subsection (l)— 
(A)by striking paragraph (1) and inserting the following:  (1)In general (A)Estimation of net capital project costBased on engineering studies, studies of economic feasibility, and information on the expected use of equipment or facilities, the Secretary shall estimate the net capital project cost. 
(B)Grants 
(i)Grant for new fixed guideway capital projectA grant for a new fixed guideway capital project shall not exceed 80 percent of the net capital project cost. (ii)Full funding grant agreement for new fixed guideway capital projectA full funding grant agreement for a new fixed guideway capital project shall not include a share of more than 60 percent from the funds made available under this section. 
(iii)Grant for core capacity improvement projectA grant for a core capacity improvement project shall not exceed 80 percent of the net capital project cost of the incremental cost to increase the capacity in the corridor. (iv)Grant for small start projectA grant for a small start project shall not exceed 80 percent of the net capital project costs.; and 
(B)by striking paragraph (4) and inserting the following:  (4)Remaining costsThe remainder of the net capital project costs shall be provided— 
(A)in cash from non-Government sources; (B)from revenues from the sale of advertising and concessions; or 
(C)from an undistributed cash surplus, a replacement or depreciation cash fund or reserve, or new capital.; (7)by striking subsection (n) and inserting the following: 
 
(n)Availability of amounts 
(1)In generalAn amount made available or appropriated for a new fixed guideway capital project or core capacity improvement project shall remain available to that project for 4 fiscal years, including the fiscal year in which the amount is made available or appropriated. Any amounts that are unobligated to the project at the end of the 4-fiscal-year period may be used by the Secretary for any purpose under this section. (2)Use of deobligated amountsAn amount available under this section that is deobligated may be used for any purpose under this section.; and 
(8)by adding at the end the following:  (p)Special ruleFor the purposes of calculating the cost effectiveness of a project described in subsection (d) or (e), the Secretary shall not reduce or eliminate the capital costs of art and non-functional landscaping elements from the annualized capital cost calculation. 
(q)Joint public transportation and intercity passenger rail projects 
(1)In generalThe Secretary may make grants for new fixed guideway capital projects and core capacity improvement projects that provide both public transportation and intercity passenger rail service. (2)Eligible costsEligible costs for a project under this subsection shall be limited to the net capital costs of the public transportation costs attributable to the project based on projected use of the new segment or expanded capacity of the project corridor, not including project elements designed to achieve or maintain a state of good repair, as determined by the Secretary under paragraph (4). 
(3)Project justification and local financial commitmentA project under this subsection shall be evaluated for project justification and local financial commitment under subsections (d), (e), (f), and (h), as applicable to the project, based on— (A)the net capital costs of the public transportation costs attributable to the project as determined under paragraph (4); and 
(B)the share of funds dedicated to the project from sources other than this section included in the unified finance plan for the project. (4)Calculation of net capital project costThe Secretary shall estimate the net capital costs of a project under this subsection based on— 
(A)engineering studies; (B)studies of economic feasibility; 
(C)the expected use of equipment or facilities; and (D)the public transportation costs attributable to the project. 
(5)Government share of net capital project cost 
(A)Government shareThe Government share shall not exceed 80 percent of the net capital cost attributable to the public transportation costs of a project under this subsection as determined under paragraph (4). (B)Non-government shareThe remainder of the net capital cost attributable to the public transportation costs of a project under this subsection shall be provided from an undistributed cash surplus, a replacement or depreciation cash fund or reserve, or new capital.. 
(b)Expedited project delivery for capital investment grants pilot program 
(1)DefinitionsIn this subsection, the following definitions shall apply: (A)ApplicantThe term applicant means a State or local governmental authority that applies for a grant under this subsection. 
(B)Capital project; fixed guideway; local governmental authority; public transportation; state; state of good repairThe terms capital project, fixed guideway, local governmental authority, public transportation, State, and state of good repair have the meanings given those terms in section 5302 of title 49, United States Code. (C)Core capacity improvement projectThe term core capacity improvement project— 
(i)means a substantial corridor-based capital investment in an existing fixed guideway system that increases the capacity of a corridor by not less than 10 percent; and (ii)may include project elements designed to aid the existing fixed guideway system in making substantial progress towards achieving a state of good repair. 
(D)Corridor-based bus rapid transit projectThe term corridor-based bus rapid transit project means a small start project utilizing buses in which the project represents a substantial investment in a defined corridor as demonstrated by features that emulate the services provided by rail fixed guideway public transportation systems— (i)including— 
(I)defined stations; (II)traffic signal priority for public transportation vehicles; 
(III)short headway bidirectional services for a substantial part of weekdays; and (IV)any other features the Secretary may determine support a long-term corridor investment; and 
(ii)the majority of which does not operate in a separated right-of-way dedicated for public transportation use during peak periods. (E)Eligible projectThe term eligible project means a new fixed guideway capital project, a small start project, or a core capacity improvement project that has not entered into a full funding grant agreement with the Federal Transit Administration before the date of enactment of this Act. 
(F)Fixed guideway bus rapid transit projectThe term fixed guideway bus rapid transit project means a bus capital project— (i)in which the majority of the project operates in a separated right-of-way dedicated for public transportation use during peak periods; 
(ii)that represents a substantial investment in a single route in a defined corridor or subarea; and (iii)that includes features that emulate the services provided by rail fixed guideway public transportation systems, including— 
(I)defined stations; (II)traffic signal priority for public transportation vehicles; 
(III)short headway bidirectional services for a substantial part of weekdays and weekend days; and (IV)any other features the Secretary may determine are necessary to produce high-quality public transportation services that emulate the services provided by rail fixed guideway public transportation systems. 
(G)New fixed guideway capital projectThe term new fixed guideway capital project means— (i)a fixed guideway capital project that is a minimum operable segment or extension to an existing fixed guideway system; or 
(ii)a fixed guideway bus rapid transit project that is a minimum operable segment or an extension to an existing bus rapid transit system. (H)RecipientThe term recipient means a recipient of funding under chapter 53 of title 49, United States Code. 
(I)Small start projectThe term small start project means a new fixed guideway capital project, a fixed guideway bus rapid transit project, or a corridor-based bus rapid transit project for which— (i)the Federal assistance provided or to be provided under this subsection is less than $75,000,000; and 
(ii)the total estimated net capital cost is less than $300,000,000. (2)General authorityThe Secretary may make grants under this subsection to States and local governmental authorities to assist in financing— 
(A)new fixed guideway capital projects or small start projects, including the acquisition of real property, the initial acquisition of rolling stock for the system, the acquisition of rights-of-way, and relocation, for projects in the advanced stages of planning and design; and (B)core capacity improvement projects, including the acquisition of real property, the acquisition of rights-of-way, double tracking, signalization improvements, electrification, expanding system platforms, acquisition of rolling stock associated with corridor improvements increasing capacity, construction of infill stations, and such other capacity improvement projects as the Secretary determines are appropriate to increase the capacity of an existing fixed guideway system corridor by not less than 10 percent. Core capacity improvement projects do not include elements to improve general station facilities or parking, or acquisition of rolling stock alone. 
(3)Grant requirements 
(A)In generalThe Secretary may make not more than 8 grants under this subsection for eligible projects if the Secretary determines that— (i)the eligible project is part of an approved transportation plan required under sections 5303 and 5304 of title 49, United States Code; 
(ii)the applicant has, or will have— (I)the legal, financial, and technical capacity to carry out the eligible project, including the safety and security aspects of the eligible project; 
(II)satisfactory continuing control over the use of the equipment or facilities; (III)the technical and financial capacity to maintain new and existing equipment and facilities; and 
(IV)advisors providing guidance to the applicant on the terms and structure of the project that are independent from investors in the project; (iii)the eligible project is supported, or will be supported, in part, through a public-private partnership, provided such support is determined by local policies, criteria, and decisionmaking under section 5306(a) of title 49, United States Code; 
(iv)the eligible project is justified based on findings presented by the project sponsor to the Secretary, including— (I)mobility improvements attributable to the project; 
(II)environmental benefits associated with the project; (III)congestion relief associated with the project; 
(IV)economic development effects derived as a result of the project; and (V)estimated ridership projections; 
(v)the eligible project is supported by an acceptable degree of local financial commitment (including evidence of stable and dependable financing sources); and (vi)the eligible project will be operated and maintained by employees of an existing provider of fixed guideway or bus rapid transit public transportation in the service area of the project, or if none exists, by employees of an existing public transportation provider in the service area. 
(B)CertificationAn applicant that has submitted the certifications required under subparagraphs (A), (B), (C), and (H) of section 5307(c)(1) of title 49, United States Code, shall be deemed to have provided sufficient information upon which the Secretary may make the determinations required under this paragraph. (C)Technical capacityThe Secretary shall use an expedited technical capacity review process for applicants that have recently and successfully completed not less than 1 new fixed guideway capital project, small start project, or core capacity improvement project, if— 
(i)the applicant achieved budget, cost, and ridership outcomes for the project that are consistent with or better than projections; and (ii)the applicant demonstrates that the applicant continues to have the staff expertise and other resources necessary to implement a new project. 
(D)Financial commitment 
(i)RequirementsIn determining whether an eligible project is supported by an acceptable degree of local financial commitment and shows evidence of stable and dependable financing sources for purposes of subparagraph (A)(v), the Secretary shall require that— (I)each proposed source of capital and operating financing is stable, reliable, and available within the proposed eligible project timetable; and 
(II)resources are available to recapitalize, maintain, and operate the overall existing and proposed public transportation system, including essential feeder bus and other services necessary, without degradation to the existing level of public transportation services. (ii)ConsiderationsIn assessing the stability, reliability, and availability of proposed sources of financing under clause (i), the Secretary shall consider— 
(I)the reliability of the forecasting methods used to estimate costs and revenues made by the applicant and the contractors to the applicant; (II)existing grant commitments; 
(III)the degree to which financing sources are dedicated to the proposed eligible project; (IV)any debt obligation that exists or is proposed by the applicant, for the proposed eligible project or other public transportation purpose; and 
(V)private contributions to the eligible project, including cost-effective project delivery, management or transfer of project risks, expedited project schedule, financial partnering, and other public-private partnership strategies. (E)Labor standardsThe requirements under section 5333 of title 49, United States Code, shall apply to each recipient of a grant under this subsection. 
(4)Project advancementAn applicant that desires a grant under this subsection and meets the requirements of paragraph (3) shall submit to the Secretary, and the Secretary shall approve for advancement, a grant request that contains— (A)identification of an eligible project; 
(B)a schedule and finance plan for the construction and operation of the eligible project; (C)an analysis of the efficiencies of the proposed eligible project development and delivery methods and innovative financing arrangement for the eligible project, including any documents related to the— 
(i)public-private partnership required under paragraph (3)(A)(iii); and (ii)project justification required under paragraph (3)(A)(iv); and 
(D)a certification that the existing public transportation system of the applicant or, in the event that the applicant does not operate a public transportation system, the public transportation system to which the proposed project will be attached, is in a state of good repair. (5)Written notice from the secretary (A)In generalNot later than 120 days after the date on which the Secretary receives a grant request of an applicant under paragraph (4), the Secretary shall provide written notice to the applicant— 
(i)of approval of the grant request; or (ii)if the grant request does not meet the requirements under paragraph (4), of disapproval of the grant request, including a detailed explanation of the reasons for the disapproval. 
(B)Concurrent noticeThe Secretary shall provide concurrent notice of an approval or disapproval of a grant request under subparagraph (A) to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. (6)WaiverThe Secretary may grant a waiver to an applicant that does not comply with paragraph (4)(D) if— 
(A)the eligible project meets the definition of a core capacity improvement project; and (B)the Secretary certifies that the eligible project will allow the applicant to make substantial progress in achieving a state of good repair. 
(7)Selection criteriaThe Secretary may enter into a full funding grant agreement with an applicant under this subsection for an eligible project for which an application has been submitted and approved for advancement by the Secretary under paragraph (4), only if the applicant has completed the planning and activities required under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (8)Letters of intent and full funding grant agreements (A)Letters of intent (i)Amounts intended to be obligatedThe Secretary may issue a letter of intent to an applicant announcing an intention to obligate, for an eligible project under this subsection, an amount from future available budget authority specified in law that is not more than the amount stipulated as the financial participation of the Secretary in the eligible project. When a letter is issued for an eligible project under this subsection, the amount shall be sufficient to complete at least an operable segment. 
(ii)TreatmentThe issuance of a letter under clause (i) is deemed not to be an obligation under section 1108(c), 1501, or 1502(a) of title 31, United States Code, or an administrative commitment. (B)Full funding grant agreements (i)In generalExcept as provided in clause (v), an eligible project shall be carried out under this subsection through a full funding grant agreement. 
(ii)CriteriaThe Secretary shall enter into a full funding grant agreement, based on the requirements of this subparagraph, with each applicant receiving assistance for an eligible project that has received a written notice of approval under paragraph (5)(A)(i). (iii)TermsA full funding grant agreement shall— 
(I)establish the terms of participation by the Federal Government in the eligible project; (II)establish the maximum amount of Federal financial assistance for the eligible project; 
(III)include the period of time for completing construction of the eligible project, consistent with the terms of the public-private partnership agreement, even if that period extends beyond the period of an authorization; and (IV)make timely and efficient management of the eligible project easier according to the law of the United States. 
(iv)Special financial rules 
(I)In generalA full funding grant agreement under this subparagraph obligates an amount of available budget authority specified in law and may include a commitment, contingent on amounts to be specified in law in advance for commitments under this subparagraph, to obligate an additional amount from future available budget authority specified in law. (II)Statement of contingent commitmentA full funding grant agreement shall state that the contingent commitment is not an obligation of the Federal Government. 
(III)Interest and other financing costsInterest and other financing costs of efficiently carrying out a part of the eligible project within a reasonable time are a cost of carrying out the eligible project under a full funding grant agreement, except that eligible costs may not be more than the cost of the most favorable financing terms reasonably available for the eligible project at the time of borrowing. The applicant shall certify, in a way satisfactory to the Secretary, that the applicant has shown reasonable diligence in seeking the most favorable financing terms. (IV)Completion of operable segmentThe amount stipulated in an agreement under this subparagraph for a new fixed guideway capital project, core capacity improvement project, or small start project shall be sufficient to complete at least an operable segment. 
(v)Exception 
(I)In generalThe Secretary, to the maximum extent practicable, shall provide Federal assistance under this subsection for a small start project in a single grant. If the Secretary cannot provide such a single grant, the Secretary may execute an expedited grant agreement in order to include a commitment on the part of the Secretary to provide funding for the project in future fiscal years. (II)Terms of expedited grant agreementsIn executing an expedited grant agreement under this clause, the Secretary may include in the agreement terms similar to those established under clause (iii).  
(C)Limitation on amounts 
(i)In generalThe Secretary may enter into full funding grant agreements under this paragraph for eligible projects that contain contingent commitments to incur obligations in such amounts as the Secretary determines are appropriate. (ii)Appropriation requiredAn obligation may be made under this paragraph only when amounts are appropriated for obligation. 
(D)Notification to congress 
(i)In generalNot later than 30 days before the date on which the Secretary issues a letter of intent or enters into a full funding grant agreement for an eligible project under this paragraph, the Secretary shall notify, in writing, the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives of the proposed letter of intent or full funding grant agreement. (ii)ContentsThe written notification under clause (i) shall include a copy of the proposed letter of intent or full funding grant agreement for the eligible project. 
(9)Government share of net capital project cost 
(A)In generalA grant for an eligible project shall not exceed 25 percent of the net capital project cost. (B)Remainder of net capital project costThe remainder of the net capital project cost shall be provided from an undistributed cash surplus, a replacement or depreciation cash fund or reserve, or new capital. 
(C)Limitation on statutory constructionNothing in this subsection shall be construed as authorizing the Secretary to require a non-Federal financial commitment for a project that is more than 75 percent of the net capital project cost. (D)Special rule for rolling stock costsIn addition to amounts allowed pursuant to subparagraph (A), a planned extension to a fixed guideway system may include the cost of rolling stock previously purchased if the applicant satisfies the Secretary that only amounts other than amounts provided by the Federal Government were used and that the purchase was made for use on the extension. A refund or reduction of the remainder may be made only if a refund of a proportional amount of the grant of the Federal Government is made at the same time. 
(E)Failure to carry out projectIf an applicant does not carry out an eligible project for reasons within the control of the applicant, the applicant shall repay all Federal funds awarded for the eligible project from all Federal funding sources, for all eligible project activities, facilities, and equipment, plus reasonable interest and penalty charges allowable by law. (F)Crediting of funds receivedAny funds received by the Federal Government under this paragraph, other than interest and penalty charges, shall be credited to the appropriation account from which the funds were originally derived. 
(10)Availability of amounts 
(A)In generalAn amount made available for an eligible project shall remain available to that eligible project for 4 fiscal years, including the fiscal year in which the amount is made available. Any amounts that are unobligated to the eligible project at the end of the 4-fiscal-year period may be used by the Secretary for any purpose under this subsection. (B)Use of deobligated amountsAn amount available under this subsection that is deobligated may be used for any purpose under this subsection. 
(11)Annual report on expedited project delivery for capital investment grantsNot later than the first Monday in February of each year, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives a report that includes a proposed amount to be available to finance grants for anticipated projects under this subsection. (12)Before and after study and report (A)Study requiredEach recipient shall conduct a study that— 
(i)describes and analyzes the impacts of the eligible project on public transportation services and public transportation ridership; (ii)describes and analyzes the consistency of predicted and actual benefits and costs of the innovative project development and delivery methods or innovative financing for the eligible project; and 
(iii)identifies reasons for any differences between predicted and actual outcomes for the eligible project. (B)Submission of reportNot later than 2 years after an eligible project that is selected under this subsection begins revenue operations, the recipient shall submit to the Secretary a report on the results of the study conducted under subparagraph (A). 
(13)Rule of constructionNothing in this subsection shall be construed to— (A)require the privatization of the operation or maintenance of any project for which an applicant seeks funding under this subsection; 
(B)revise the determinations by local policies, criteria, and decisionmaking under section 5306(a) of title 49, United States Code; (C)alter the requirements for locally developed, coordinated, and implemented transportation plans under sections 5303 and 5304 of title 49, United States Code; or 
(D)alter the eligibilities or priorities for assistance under this subsection or section 5309 of title 49, United States Code. 3006.Enhanced mobility of seniors and individuals with disabilities (a)In generalSection 5310 of title 49, United States Code, is amended— 
(1)in subsection (a), by striking paragraph (1) and inserting the following:  (1)RecipientThe term recipient means— 
(A)a designated recipient or a State that receives a grant under this section directly; or (B)a State or local governmental entity that operates a public transportation service.; and 
(2)by adding at the end the following:  (i)Best practicesThe Secretary shall collect from, review, and disseminate to public transportation agencies— 
(1)innovative practices; (2)program models; 
(3)new service delivery options; (4)findings from activities under subsection (h); and 
(5)transit cooperative research program reports.. (b)Pilot program for innovative coordinated access and mobility (1)DefinitionsIn this subsection— 
(A)the term eligible project has the meaning given the term capital project in section 5302 of title 49, United States Code; and (B)the term eligible recipient means a recipient or subrecipient, as those terms are defined in section 5310 of title 49, United States Code. 
(2)General authorityThe Secretary may make grants under this subsection to eligible recipients to assist in financing innovative projects for the transportation disadvantaged that improve the coordination of transportation services and nonemergency medical transportation services, including— (A)the deployment of coordination technology; 
(B)projects that create or increase access to community One-Call/One-Click Centers; and (C)such other projects as determined appropriate by the Secretary. 
(3)ApplicationAn eligible recipient shall submit to the Secretary an application that, at a minimum, contains— (A)a detailed description of the eligible project; 
(B)an identification of all eligible project partners and their specific role in the eligible project, including— (i)private entities engaged in the coordination of nonemergency medical transportation services for the transportation disadvantaged; or 
(ii)nonprofit entities engaged in the coordination of nonemergency medical transportation services for the transportation disadvantaged; (C)a description of how the eligible project would— 
(i)improve local coordination or access to coordinated transportation services; (ii)reduce duplication of service, if applicable; and 
(iii)provide innovative solutions in the State or community; and (D)specific performance measures the eligible project will use to quantify actual outcomes against expected outcomes. 
(4)ReportThe Secretary shall make publicly available an annual report on the pilot program carried out under this subsection for each fiscal year, not later than December 31 of the calendar year in which that fiscal year ends. The report shall include a detailed description of the activities carried out under the pilot program, and an evaluation of the program, including an evaluation of the performance measures described in paragraph (3)(D). (5)Government share of costs (A)In generalThe Government share of the cost of an eligible project carried out under this subsection shall not exceed 80 percent. 
(B)Non-government shareThe non-Government share of the cost of an eligible project carried out under this subsection may be derived from in-kind contributions. (6)Rule of constructionFor purposes of this subsection, nonemergency medical transportation services shall be limited to services eligible under Federal programs other than programs authorized under chapter 53 of title 49, United States Code. 
(c)Coordinated mobility 
(1)DefinitionsIn this subsection, the following definitions apply: (A)Allocated cost modelThe term allocated cost model means a method of determining the cost of trips by allocating the cost to each trip purpose served by a transportation provider in a manner that is proportional to the level of transportation service that the transportation provider delivers for each trip purpose, to the extent permitted by applicable Federal laws. 
(B)CouncilThe term Council means the Interagency Transportation Coordinating Council on Access and Mobility established under Executive Order No. 13330 (49 U.S.C. 101 note). (2)Strategic planNot later than 1 year after the date of enactment of this Act, the Council shall publish a strategic plan for the Council that— 
(A)outlines the role and responsibilities of each Federal agency with respect to local transportation coordination, including nonemergency medical transportation; (B)identifies a strategy to strengthen interagency collaboration; 
(C)addresses any outstanding recommendations made by the Council in the 2005 Report to the President relating to the implementation of Executive Order No. 13330, including— (i)a cost-sharing policy endorsed by the Council; and 
(ii)recommendations to increase participation by recipients of Federal grants in locally developed, coordinated planning processes; (D)to the extent feasible, addresses recommendations by the Comptroller General concerning local coordination of transportation services; 
(E)examines and proposes changes to Federal regulations that will eliminate Federal barriers to local transportation coordination, including non-emergency medical transportation; and (F)recommends to Congress changes to Federal laws, including chapter 7 of title 42, United States Code, that will eliminate Federal barriers to local transportation coordination, including nonemergency medical transportation. 
(3)Development of cost-Sharing policy in compliance with applicable Federal lawsIn establishing the cost-sharing policy required under paragraph (2), the Council may consider, to the extent practicable— (A)the development of recommended strategies for grantees of programs funded by members of the Council, including strategies for grantees of programs that fund nonemergency medical transportation, to use the cost-sharing policy in a manner that does not violate applicable Federal laws; and 
(B)incorporation of an allocated cost model to facilitate local coordination efforts that comply with applicable requirements of programs funded by members of the Council, such as— (i)eligibility requirements; 
(ii)service delivery requirements; and (iii)reimbursement requirements. 
(4)ReportThe Council shall, concurrently with submission to the President of a report containing final recommendations of the Council, transmit such report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate. 3007.Formula grants for rural areas (a)In generalSection 5311 of title 49, United States Code, is amended— 
(1)in subsection (c)(1), by striking subparagraphs (A) and (B) and inserting the following:   (A)$5,000,000 for each fiscal year shall be distributed on a competitive basis by the Secretary. 
(B)$30,000,000 for each fiscal year shall be apportioned as formula grants, as provided in subsection (j).; (2)in subsection (g)(3)— 
(A)by redesignating subparagraphs (A) through (D) as subparagraphs (C) through (F), respectively; (B)by inserting before subparagraph (C) (as so redesignated) the following: 
 
(A)may be provided in cash from non-Government sources; (B)may be provided from revenues from the sale of advertising and concessions;; 
(C)in subparagraph (F) (as so redesignated) by inserting , including all operating and capital costs of such service whether or not offset by revenue from such service, after the costs of a private operator for the unsubsidized segment of intercity bus service; and (3)in subsection (j)(1)— 
(A)in subparagraph (A)(iii), by striking (as defined by the Bureau of the Census) and inserting (American Indian Areas, Alaska Native Areas, and Hawaiian Home Lands, as defined by the Bureau of the Census); and (B)by adding at the end the following: 
 
(E)Allocation between multiple Indian tribesIf more than 1 Indian tribe provides public transportation service on tribal lands in a single Tribal Statistical Area, and the Indian tribes do not determine how to allocate the funds apportioned under clause (iii) of subparagraph (A) between the Indian tribes, the Secretary shall allocate the funds so that each Indian tribe shall receive an amount equal to the total amount apportioned under such clause (iii) multiplied by the ratio of the number of annual unlinked passenger trips provided by each Indian tribe, as reported to the National Transit Database, to the total unlinked passenger trips provided by all Indian tribes in the Tribal Statistical Area.. (b)Conforming amendmentsSection 5311 of such title is further amended—  
(1)in subsection (b) by striking 5338(a)(2)(E) and inserting 5338(a)(2)(F);  (2)in subsection (c)— 
(A)in paragraph (1), in the matter preceding subparagraph (A), by striking 5338(a)(2)(E) and inserting 5338(a)(2)(F);  (B)in paragraph (2)(C), by striking 5338(a)(2)(E) and inserting 5338(a)(2)(F); and  
(C)in paragraph (3)(A), by striking 5338(a)(2)(E) and inserting 5338(a)(2)(F). 3008.Public transportation innovation (a)Consolidation of programsSection 5312 of title 49, United States Code, is amended— 
(1)by striking the section designation and heading and inserting the following:  5312.Public transportation innovation; (2)by redesignating subsections (a) through (f) as subsections (b) through (g), respectively; 
(3)by inserting before subsection (b) (as so redesignated) the following:  (a)In generalThe Secretary shall provide assistance for projects and activities to advance innovative public transportation research and development in accordance with the requirements of this section.; 
(4)in subsection (e) (as so redesignated)— (A)in paragraph (3)— 
(i)in the matter preceding subparagraph (A), by inserting demonstration, deployment, or evaluation before project that; (ii)in subparagraph (A), by striking and at the end; 
(iii)in subparagraph (B), by striking the period at the end and inserting ; or; and (iv)by adding at the end the following: 
 
(C)the deployment of low or no emission vehicles, zero emission vehicles, or associated advanced technology.; and (B)by striking paragraph (5) and inserting the following: 
 
(5)ProhibitionThe Secretary may not make grants under this subsection for the demonstration, deployment, or evaluation of a vehicle that is in revenue service unless the Secretary determines that the project makes significant technological advancements in the vehicle. (6)DefinitionsIn this subsection— 
(A)the term direct carbon emissions means the quantity of direct greenhouse gas emissions from a vehicle, as determined by the Administrator of the Environmental Protection Agency; (B)the term low or no emission vehicle means— 
(i)a passenger vehicle used to provide public transportation that the Secretary determines sufficiently reduces energy consumption or harmful emissions, including direct carbon emissions, when compared to a comparable standard vehicle; or (ii)a zero emission vehicle used to provide public transportation; and 
(C)the term zero emission vehicle means a low or no emission vehicle that produces no carbon or particulate matter.;  (5)by adding at the end the following: 
 
(h)Low or no emission vehicle component assessment 
(1)DefinitionsIn this subsection— (A)the term covered institution of higher education means an institution of higher education with which the Secretary enters into a contract or cooperative agreement, or to which the Secretary makes a grant, under paragraph (2)(B) to operate a facility selected under paragraph (2)(A); 
(B)the terms direct carbon emissions and low or no emission vehicle have the meanings given those terms in subsection (e)(6); (C)the term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002); and 
(D)the term low or no emission vehicle component means an item that is separately installed in and removable from a low or no emission vehicle. (2)Assessing low or no emission vehicle components (A)In generalThe Secretary shall competitively select at least one facility to conduct testing, evaluation, and analysis of low or no emission vehicle components intended for use in low or no emission vehicles. 
(B)Operation and maintenance 
(i)In generalThe Secretary shall enter into a contract or cooperative agreement with, or make a grant to, at least one institution of higher education to operate and maintain a facility selected under subparagraph (A). (ii)RequirementsAn institution of higher education described in clause (i) shall have— 
(I)capacity to carry out transportation-related advanced component and vehicle evaluation; (II)laboratories capable of testing and evaluation; and 
(III)direct access to or a partnership with a testing facility capable of emulating real-world circumstances in order to test low or no emission vehicle components installed on the intended vehicle. (C)FeesA covered institution of higher education shall establish and collect fees, which shall be approved by the Secretary, for the assessment of low or no emission vehicle components at the applicable facility selected under subparagraph (A). 
(D)Availability of amounts to pay for assessmentThe Secretary shall enter into a contract or cooperative agreement with, or make a grant to an institution of higher education under which— (i)the Secretary shall pay 50 percent of the cost of assessing a low or no emission vehicle component at the applicable facility selected under subparagraph (A) from amounts made available to carry out this section; and 
(ii)the remaining 50 percent of such cost shall be paid from amounts recovered through the fees established and collected pursuant to subparagraph (C). (E)Voluntary testingA manufacturer of a low or no emission vehicle component is not required to assess the low or no emission vehicle component at a facility selected under subparagraph (A). 
(F)Compliance with section 5318Notwithstanding whether a low or no emission vehicle component is assessed at a facility selected under subparagraph (A), each new bus model shall comply with the requirements under section 5318. (G)Separate facilityA facility selected under subparagraph (A) shall be separate and distinct from the facility operated and maintained under section 5318. 
(3)Low or no emission vehicle component performance reportsNot later than 2 years after the date of enactment of the Federal Public Transportation Act of 2015, and annually thereafter, the Secretary shall issue a report on low or no emission vehicle component assessments conducted at each facility selected under paragraph (2)(A), which shall include information related to the maintainability, reliability, performance, structural integrity, efficiency, and noise of those low or no emission vehicle components. (4)Public availability of assessmentsEach assessment conducted at a facility selected under paragraph (2)(A) shall be made publicly available, including to affected industries. 
(5)Rule of constructionNothing in this subsection shall be construed to require— (A)a low or no emission vehicle component to be tested at a facility selected under paragraph (2)(A); or 
(B)the development or disclosure of a privately funded component assessment.. (6)in subsection (f) (as so redesignated)— 
(A)by striking (f) and all that follows before paragraph (1) and inserting the following:  (g)Annual report on researchNot later than the first Monday in February of each year, the Secretary shall make available to the public on the Web site of the Department of Transportation, a report that includes—; and 
(B)in paragraph (1) by adding and at the end; (C)in paragraph (2) by striking ; and and inserting a period; and 
(D)by striking paragraph (3); and (7)by adding at the end the following: 
 
(i)Transit cooperative research program 
(1)In generalThe amounts made available under section 5338(a)(2)(G)(ii) are available for a public transportation cooperative research program. (2)Independent governing board (A)EstablishmentThe Secretary shall establish an independent governing board for the program under this subsection. 
(B)RecommendationsThe board shall recommend public transportation research, development, and technology transfer activities the Secretary considers appropriate. (3)Federal assistanceThe Secretary may make grants to, and enter into cooperative agreements with, the National Academy of Sciences to carry out activities under this subsection that the Secretary considers appropriate. 
(4)Government share of costsIf there would be a clear and direct financial benefit to an entity under a grant or contract financed under this subsection, the Secretary shall establish a Government share consistent with that benefit. (5)Limitation on applicabilitySubsections (f) and (g) shall not apply to activities carried out under this subsection.. 
(b)Conforming amendmentsSection 5312 of such title (as amended by subsection (a) of this section) is further amended— (1)in subsection (c)(1) by striking subsection (a)(2) and inserting subsection (b)(2); 
(2)in subsection (d)— (A)in paragraph (1) by striking subsection (a)(2) and inserting subsection (b)(2); and 
(B)in paragraph (2)(A) by striking subsection (b) and inserting subsection (c); (3)in subsection (e)(2) in each of subparagraphs (A) and (B) by striking subsection (a)(2) and inserting subsection (b)(2); and 
(4)in subsection (f)(2) by striking subsection (d)(4) and inserting subsection (e)(4). (c)Clerical amendmentThe analysis for chapter 53 of such title is amended by striking the item relating to section 5312 and inserting the following: 
 
 
5312. Public transportation innovation.. 
3009.Technical assistance and workforce development 
(a)In generalSection 5314 of title 49, United States Code, is amended to read as follows:  5314.Technical assistance and workforce development (a)Technical assistance and standards (1)Technical assistance and standards development (A)In generalThe Secretary may make grants and enter into contracts, cooperative agreements, and other agreements (including agreements with departments, agencies, and instrumentalities of the Government) to carry out activities that the Secretary determines will assist recipients of assistance under this chapter to— 
(i)more effectively and efficiently provide public transportation service; (ii)administer funds received under this chapter in compliance with Federal law; and 
(iii)improve public transportation. (B)Eligible activitiesThe activities carried out under subparagraph (A) may include— 
(i)technical assistance; and (ii)the development of voluntary and consensus-based standards and best practices by the public transportation industry, including standards and best practices for safety, fare collection, intelligent transportation systems, accessibility, procurement, security, asset management to maintain a state of good repair, operations, maintenance, vehicle propulsion, communications, and vehicle electronics. 
(2)Technical assistanceThe Secretary, through a competitive bid process, may enter into contracts, cooperative agreements, and other agreements with national nonprofit organizations that have the appropriate demonstrated capacity to provide public-transportation-related technical assistance under this subsection. The Secretary may enter into such contracts, cooperative agreements, and other agreements to assist providers of public transportation to— (A)comply with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) through technical assistance, demonstration programs, research, public education, and other activities related to complying with such Act; 
(B)comply with human services transportation coordination requirements and to enhance the coordination of Federal resources for human services transportation with those of the Department of Transportation through technical assistance, training, and support services related to complying with such requirements; (C)meet the transportation needs of elderly individuals; 
(D)increase transit ridership in coordination with metropolitan planning organizations and other entities through development around public transportation stations through technical assistance and the development of tools, guidance, and analysis related to market-based development around transit stations; (E)address transportation equity with regard to the effect that transportation planning, investment, and operations have for low-income and minority individuals; 
(F)facilitate best practices to promote bus driver safety; (G)meet the requirements of sections 5323(j) and 5323(m); 
(H)assist with the development and deployment of low or no emission vehicles (as defined in section 5339(c)(1)) or low or no emission vehicle components (as defined in section 5312(h)(1)); and (I)any other technical assistance activity that the Secretary determines is necessary to advance the interests of public transportation. 
(3)Annual report on technical assistanceNot later than the first Monday in February of each year, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure, the Committee on Science, Space, and Technology, and the Committee on Appropriations of the House of Representatives a report that includes— (A)a description of each project that received assistance under this subsection during the preceding fiscal year; 
(B)an evaluation of the activities carried out by each organization that received assistance under this subsection during the preceding fiscal year; (C)a proposal for allocations of amounts for assistance under this subsection for the subsequent fiscal year; and 
(D)measurable outcomes and impacts of the programs funded under subsections (b) and (c). (4)Government share of costs (A)In generalThe Government share of the cost of an activity carried out using a grant under this subsection may not exceed 80 percent. 
(B)Non-Government shareThe non-Government share of the cost of an activity carried out using a grant under this subsection may be derived from in-kind contributions. (b)Human resources and training (1)In generalThe Secretary may undertake, or make grants and contracts for, programs that address human resource needs as they apply to public transportation activities. A program may include— 
(A)an employment training program; (B)an outreach program to increase employment for veterans, females, individuals with a disability, minorities (including American Indians or Alaska Natives, Asian, Black or African Americans, native Hawaiians or other Pacific Islanders, and Hispanics) in public transportation activities; 
(C)research on public transportation personnel and training needs; (D)training and assistance for veteran and minority business opportunities; and 
(E)consensus-based national training standards and certifications in partnership with industry stakeholders. (2)Innovative public transportation frontline workforce development program (A)In generalThe Secretary shall establish a competitive grant program to assist the development of innovative activities eligible for assistance under paragraph (1). 
(B)Eligible programsA program eligible for assistance under paragraph (1) shall— (i)develop apprenticeships, on-the-job training, and instructional training for public transportation maintenance and operations occupations; 
(ii)build local, regional, and statewide public transportation training partnerships with local public transportation operators, labor union organizations, workforce development boards, and State workforce agencies to identify and address workforce skill gaps; (iii)improve safety, security, and emergency preparedness in local public transportation systems through improved safety culture and workforce communication with first responders and the riding public; and 
(iv)address current or projected workforce shortages by developing partnerships with high schools, community colleges, and other community organizations. (C)Selection of recipientsTo the maximum extent feasible, the Secretary shall select recipients that— 
(i)are geographically diverse; (ii)address the workforce and human resources needs of large public transportation providers; 
(iii)address the workforce and human resources needs of small public transportation providers; (iv)address the workforce and human resources needs of urban public transportation providers; 
(v)address the workforce and human resources needs of rural public transportation providers; (vi)advance training related to maintenance of low or no emission vehicles and facilities used in public transportation; 
(vii)target areas with high rates of unemployment; (viii)advance opportunities for minorities, women, veterans, individuals with disabilities, low-income populations, and other underserved populations; and 
(ix)address in-demand industry sector or occupation, as such term is defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102). (D)Program outcomesA recipient of assistance under this subsection shall demonstrate outcomes for any program that includes skills training, on-the-job training, and work-based learning, including— 
(i)the impact on reducing public transportation workforce shortages in the area served; (ii)the diversity of training participants;  
(iii)the number of participants obtaining certifications or credentials required for specific types of employment;  (iv)employment outcomes, including job placement, job retention, and wages, using performance metrics established in consultation with the Secretary and the Secretary of Labor and consistent with metrics used by programs under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.); and 
(v)to the extent practical, evidence that the program did not preclude workers who are participating in skills training, on-the-job training, and work-based learning from being referred to, or hired on, projects funded under this chapter without regard to the length of time of their participation in the program. (E)Report to CongressThe Secretary shall make publicly available a report on the Frontline Workforce Development Program for each fiscal year, not later than December 31 of the calendar year in which that fiscal year ends. The report shall include a detailed description of activities carried out under this paragraph, an evaluation of the program, and policy recommendations to improve program effectiveness. 
(3)Government's share of costsThe Government share of the cost of a project carried out using a grant under paragraph (1) or (2) shall be 50 percent. (4)Availability of amountsNot more than 0.5 percent of amounts made available to a recipient under sections 5307, 5337, and 5339 is available for expenditures by the recipient, with the approval of the Secretary, to pay not more than 80 percent of the cost of eligible activities under this subsection. 
(c)National transit institute 
(1)EstablishmentThe Secretary shall establish a national transit institute and award grants to a public 4-year degree-granting institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)), in order to carry out the duties of the institute. (2)Duties (A)In generalIn cooperation with the Federal Transit Administration, State transportation departments, public transportation authorities, and national and international entities, the institute established under paragraph (1) shall develop and conduct training and educational programs for Federal, State, and local transportation employees, United States citizens, and foreign nationals engaged or to be engaged in Government-aid public transportation work.  
(B)Training and educational programsThe training and educational programs developed under subparagraph (A) may include courses in recent developments, techniques, and procedures related to— (i)intermodal and public transportation planning; 
(ii)management; (iii)environmental factors; 
(iv)acquisition and joint use rights-of-way; (v)engineering and architectural design; 
(vi)procurement strategies for public transportation systems; (vii)turnkey approaches to delivering public transportation systems; 
(viii) new technologies; (ix)emission reduction technologies; 
(x)ways to make public transportation accessible to individuals with disabilities; (xi)construction, construction management, insurance, and risk management; 
(xii)maintenance; (xiii)contract administration; 
(xiv)inspection; (xv)innovative finance; 
(xvi)workplace safety; and (xvii)public transportation security. 
(3)Provision for education and trainingEducation and training of Government, State, and local transportation employees under this subsection shall be provided— (A)by the Secretary at no cost to the States and local governments for subjects that are a Government program responsibility; or 
(B)when the education and training are paid under paragraph (4), by the State, with the approval of the Secretary, through grants and contracts with public and private agencies, other institutions, individuals, and the institute. (4)Availability of amounts (A)In generalNot more than 0.5 percent of amounts made available to a recipient under sections 5307, 5337, and 5339 is available for expenditures by the recipient, with the approval of the Secretary, to pay not more than 80 percent of the cost of eligible activities under this subsection. 
(B)Existing programsA recipient may use amounts made available under subparagraph (A) to carry out existing local education and training programs for public transportation employees supported by the Secretary, the Department of Labor, or the Department of Education.. (b)Clerical amendmentThe analysis for chapter 53 of such title is amended by striking the item relating to section 5314 and inserting the following: 
 
 
5314. Technical assistance and workforce development.. 
3010.Private sector participation 
(a)In generalSection 5315 of title 49, United States Code, is amended by adding at the end the following:  (d)Rule of constructionNothing in this section shall be construed to alter— 
(1)the eligibilities, requirements, or priorities for assistance provided under this chapter; or (2)the requirements of section 5306(a).. 
(b)MAP–21 technical correctionSection 20013(d) of MAP–21 (Public Law 112–141; 126 Stat. 694) is amended by striking 5307(c) and inserting 5307(b). 3011.General provisionsSection 5323 of title 49, United States Code, is amended— 
(1)in subsection (h)— (A)in paragraph (1), by striking or at the end; 
(B)by redesignating paragraph (2) as paragraph (3); and (C)by inserting after paragraph (1) the following:  
 
(2)pay incremental costs of incorporating art or non-functional landscaping into facilities, including the costs of an artist on the design team; or; (2)in subsection (j)— 
(A)in paragraph (2), by striking subparagraph (C) and inserting the following:  (C)when procuring rolling stock (including train control, communication, traction power equipment, and rolling stock prototypes) under this chapter— 
(i)the cost of components and subcomponents produced in the United States— (I)for fiscal years 2016 and 2017, is more than 60 percent of the cost of all components of the rolling stock; 
(II)for fiscal years 2018 and 2019, is more than 65 percent of the cost of all components of the rolling stock; and (III)for fiscal year 2020 and each fiscal year thereafter, is more than 70 percent of the cost of all components of the rolling stock; and 
(ii)final assembly of the rolling stock has occurred in the United States; or; (B)by redesignating paragraphs (5) through (9) as paragraphs (7) through (11), respectively; 
(C)by inserting after paragraph (4) the following:  (5)Rolling stock frames or car shellsIn carrying out paragraph (2)(C) in the case of a rolling stock procurement receiving assistance under this chapter in which the average cost of a rolling stock vehicle in the procurement is more than $300,000, if rolling stock frames or car shells are not produced in the United States, the Secretary shall include in the calculation of the domestic content of the rolling stock the cost of steel or iron that is produced in the United States and used in the rolling stock frames or car shells. 
(6)Certification of domestic supply and disclosure 
(A)Certification of domestic supplyIf the Secretary denies an application for a waiver under paragraph (2), the Secretary shall provide to the applicant a written certification that— (i)the steel, iron, or manufactured goods, as applicable, (referred to in this subparagraph as the item) is produced in the United States in a sufficient and reasonably available amount; 
(ii)the item produced in the United States is of a satisfactory quality; and (iii)includes a list of known manufacturers in the United States from which the item can be obtained. 
(B)DisclosureThe Secretary shall disclose the waiver denial and the written certification to the public in an easily identifiable location on the website of the Department of Transportation.; (D)in paragraph (8), as so redesignated, by striking Federal Public Transportation Act of 2012 and inserting Federal Public Transportation Act of 2015; and 
(E)by inserting after paragraph (11), as so redesignated, the following:  (12)Steel and ironFor purposes of this subsection, steel and iron meeting the requirements of section 661.5(b) of title 49, Code of Federal Regulations may be considered produced in the United States. 
(13)Definition of small purchaseFor purposes of determining whether a purchase qualifies for a general public interest waiver under paragraph (2)(A) of this subsection, including under any regulation promulgated under that paragraph, the term small purchase means a purchase of not more than $150,000.;  (3)in subsection (q)(1), by striking the second sentence; and 
(4)by adding at the end the following:  (s)Value capture revenue eligible for local shareNotwithstanding any other provision of law, a recipient of assistance under this chapter may use the revenue generated from value capture financing mechanisms as local matching funds for capital projects and operating costs eligible under this chapter. 
(t)Special Condition on Charter Bus Transportation ServiceIf, in a fiscal year, the Secretary is prohibited by law from enforcing regulations related to charter bus service under part 604 of title 49, Code of Federal Regulations, for any transit agency that during fiscal year 2008 was both initially granted a 60-day period to come into compliance with such part 604, and then was subsequently granted an exception from such part— (1)the transit agency shall be precluded from receiving its allocation of urbanized area formula grant funds for such fiscal year; and 
(2)any amounts withheld pursuant to paragraph (1) shall be added to the amount that the Secretary may apportion under section 5336 in the following fiscal year.. 3012.Project management oversightSection 5327 of title 49, United States Code, is amended— 
(1)in subsection (c) by striking section 5338(i) and inserting section 5338(f) ; and (2)in subsection (d)— 
(A)in paragraph (1)— (i)by striking section 5338(i) and inserting section 5338(f); and 
(ii)by striking and at the end; and (B)by striking paragraph (2) and inserting the following: 
 
(2)a requirement that oversight— (A)begin during the project development phase of a project, unless the Secretary finds it more appropriate to begin the oversight during another phase of the project, to maximize the transportation benefits and cost savings associated with project management oversight; and 
(B)be limited to quarterly reviews of compliance by the recipient with the project management plan approved under subsection (b) unless the Secretary finds that the recipient requires more frequent oversight because the recipient has failed to meet the requirements of such plan and the project may be at risk of going over budget or becoming behind schedule; and (3)a process for recipients that the Secretary has found require more frequent oversight to return to quarterly reviews for purposes of paragraph (2)(B).. 
3013.Public transportation safety programSection 5329 of title 49, United States Code, is amended— (1)in subsection (b)(2)— 
(A)in subparagraph (C) by striking and at the end; (B)by redesignating subparagraph (D) as subparagraph (E); and 
(C)by inserting after subparagraph (C) the following:  (D)minimum safety standards to ensure the safe operation of public transportation systems that— 
(i)are not related to performance standards for public transportation vehicles developed under subparagraph (C); and (ii)to the extent practicable, take into consideration— 
(I)relevant recommendations of the National Transportation Safety Board; (II)best practices standards developed by the public transportation industry; 
(III)any minimum safety standards or performance criteria being implemented across the public transportation industry; (IV)relevant recommendations from the report under section 3020 of the Federal Public Transportation Act of 2015; and 
(V)any additional information that the Secretary determines necessary and appropriate; and;  (2)in subsection (e)— 
(A)by redesignating paragraphs (8) and (9) as paragraphs (9) and (10), respectively; and (B)by inserting after paragraph (7) the following: 
 
(8)Federal safety management 
(A)In generalIf the Secretary determines that a State safety oversight program is not being carried out in accordance with this section, has become inadequate to ensure the enforcement of Federal safety regulation, or is incapable of providing adequate safety oversight consistent with the prevention of substantial risk of death, or personal injury, the Secretary shall administer the State safety oversight program until the eligible State develops a State safety oversight program certified by the Secretary in accordance with this subsection. (B)Temporary federal oversightIn making a determination under subparagraph (A), the Secretary shall— 
(i)transmit to the eligible State and affected recipient or recipients, a written explanation of the determination or subsequent finding, including any intention to withhold funding under this section, the amount of funds proposed to be withheld, and if applicable, a formal notice of a withdrawal of State safety oversight program approval; and (ii)require the State to submit a State safety oversight program or modification for certification by the Secretary that meets the requirements of this subsection. 
(C)Failure to correctIf the Secretary determines in accordance with subparagraph (A), that a State safety oversight program or modification required pursuant to subparagraph (B)(ii), submitted by a State is not sufficient, the Secretary may— (i)withhold funds available under paragraph (6) in an amount determined by the Secretary; 
(ii) beginning 1 year after the date of the determination, withhold not more than 5 percent of the amount required to be appropriated for use in a State or an urbanized area in the State under section 5307, until the State safety oversight program or modification has been certified; and (iii)use any other authorities authorized under this chapter considered necessary and appropriate. 
(D)Administrative and oversight activitiesTo carry out administrative and oversight activities authorized by this paragraph, the Secretary may use grant funds apportioned to an eligible State, under paragraph (6), to develop or carry out a State safety oversight program.; (3)in subsection (f)(2), by inserting or the public transportation industry generally after recipients; 
(4)in subsection (g)(1)— (A)in the matter preceding subparagraph (A) by striking an eligible State, as defined in subsection (e), and inserting a recipient; 
(B)in subparagraph (C) by striking and at the end; (C)in subparagraph (D) by striking the period at the end and inserting ; and; and 
(D)by adding at the end the following:  (E)withholding not more than 25 percent of financial assistance under section 5307.; 
(5)in subsection (g)(2)(A)— (A)by inserting after funds the following: or withhold funds; and 
(B)by inserting or (1)(E) after paragraph (1)(D); and (6)by striking subsection (h) and inserting the following: 
 
(h)Restrictions and prohibitions 
(1)Restrictions and prohibitionsThe Secretary shall issue restrictions and prohibitions by whatever means are determined necessary and appropriate, without regard to section 5334(c), if, through testing, inspection, investigation, audit, or research carried out under this chapter, the Secretary determines that an unsafe condition or practice, or a combination of unsafe conditions and practices, exist such that there is a substantial risk of death or personal injury. (2)NoticeThe notice of restriction or prohibition shall describe the condition or practice, the subsequent risk and the standards and procedures required to address the restriction or prohibition. 
(3)Continued authorityNothing in this subsection shall be construed as limiting the Secretary’s authority to maintain a restriction or prohibition for as long as is necessary to ensure that the risk has been substantially addressed.. 3014.ApportionmentsSection 5336 of title 49, United States Code, is amended— 
(1)in subsection (a) in the matter preceding paragraph (1) by striking subsection (h)(4) and inserting subsection (h)(5); (2)in subsection (b)(2)(E) by striking 22.27 percent and inserting 27 percent; and 
(3)in subsection (h)— (A)by striking paragraph (1) and inserting the following:  
 
(1) $30,000,000 shall be set aside each fiscal year to carry out section 5307(h);; and (B)by striking paragraph (3) and inserting the following: 
 
(3)of amounts not apportioned under paragraphs (1) and (2)— (A)for fiscal years 2016 through 2018, 1.5 percent shall be apportioned to urbanized areas with populations of less than 200,000 in accordance with subsection (i); and 
(B)for fiscal years 2019 and 2020, 2 percent shall be apportioned to urbanized areas with populations of less than 200,000 in accordance with subsection (i);. 3015.State of good repair grants (a)In generalSection 5337 of title 49, United States Code, is amended— 
(1)in subsection (c)(2)(B), by inserting the provisions of before section 5336(b)(1);  (2)in subsection (d)— 
(A)in paragraph (2) by inserting vehicle after motorbus; and (B)by adding at the end the following: 
 
(5)Use of fundsAmounts apportioned under this subsection may be used for any project that is an eligible project under subsection (b)(1).; and (3)by adding at the end the following: 
 
(e)Government share of costs 
(1)Capital projectsA grant for a capital project under this section shall be for 80 percent of the net project cost of the project. The recipient may provide additional local matching amounts. (2)Remaining costsThe remainder of the net project cost shall be provided— 
(A)in cash from non-Government sources; (B)from revenues derived from the sale of advertising and concessions; or  
(C)from an undistributed cash surplus, a replacement or depreciation cash fund or reserve, or new capital.. (b)Conforming amendmentsSection 5337 of such title is further amended—  
(1)in subsection (c)(1) by striking 5338(a)(2)(I) and inserting 5338(a)(2)(K); and  (2)in subsection (d)(2) by striking 5338(a)(2)(I) and inserting 5338(a)(2)(K).  
3016.AuthorizationsSection 5338 of title 49, United States Code, is amended to read as follows:  5338.Authorizations (a)Grants (1)In generalThere shall be available from the Mass Transit Account of the Highway Trust Fund to carry out sections 5305, 5307, 5310, 5311, 5312, 5314, 5318, 5335, 5337, 5339, and 5340, section 20005(b) of the Federal Public Transportation Act of 2012, and sections 3006(b) of the Federal Public Transportation Act of 2015— 
(A)$9,347,604,639 for fiscal year 2016; (B)$9,534,706,043 for fiscal year 2017; 
(C)$9,733,353,407 for fiscal year 2018; (D)$9,939,380,030 for fiscal year 2019; and 
(E)$10,150,348,462 for fiscal year 2020. (2)Allocation of fundsOf the amounts made available under paragraph (1)— 
(A)$130,732,000 for fiscal year 2016, $133,398,933 for fiscal year 2017, $136,200,310 for fiscal year 2018, $139,087,757 for fiscal year 2019, and $142,036,417 for fiscal year 2020, shall be available to carry out section 5305; (B)$10,000,000 for each of fiscal years 2016 through 2020 shall be available to carry out section 20005(b) of the Federal Public Transportation Act of 2012; 
(C)$4,538,905,700 for fiscal year 2016, $4,629,683,814 for fiscal year 2017, $4,726,907,174 for fiscal year 2018, $4,827,117,606 for fiscal year 2019, and $4,929,452,499 for fiscal year 2020 shall be allocated in accordance with section 5336 to provide financial assistance for urbanized areas under section 5307; (D)$262,949,400 for fiscal year 2016, $268,208,388 for fiscal year 2017, $273,840,764 for fiscal year 2018, $279,646,188 for fiscal year 2019, and $285,574,688 for fiscal year 2020 shall be available to provide financial assistance for services for the enhanced mobility of seniors and individuals with disabilities under section 5310; 
(E)$2,000,000 for fiscal year 2016, $3,000,000 for fiscal year 2017, $3,250,000 for fiscal year 2018, $3,500,000 for fiscal year 2019 and $3,500,000 for fiscal year 2020 shall be available for the pilot program for innovative coordinated access and mobility under section 3006(b) of the Federal Public Transportation Act of 2015; (F)$619,956,000 for fiscal year 2016, $632,355,120 for fiscal year 2017, $645,634,578 for fiscal year 2018, $659,322,031 for fiscal year 2019, and $673,299,658 for fiscal year 2020 shall be available to provide financial assistance for rural areas under section 5311, of which not less than— 
(i)$35,000,000 for each of fiscal years 2016 through 2020 shall be available to carry out section 5311(c)(1); and (ii)$20,000,000 for each of fiscal years 2016 through 2020 shall be available to carry out section 5311(c)(2); 
(G)$28,000,000 for each of fiscal years 2016 through 2020 shall be available to carry out section 5312, of which— (i)$3,000,000 for each of fiscal years 2016 through 2020 shall be available to carry out section 5312(h); and 
(ii)$5,000,000 for each of fiscal years 2016 through 2020 shall be available to carry out section 5312(i); (H)$9,000,000 for each of fiscal years 2016 through 2020 shall be available to carry out section 5314; of which $5,000,000 shall be available for the national transit institute under section 5314(c); 
(I)$3,000,000 for each of fiscal years 2016 through 2020 shall be available for bus testing under section 5318; (J)$4,000,000 for each of fiscal years 2016 through 2020 shall be available to carry out section 5335; 
(K)$2,507,000,000 for fiscal year 2016, $2,549,670,000 for fiscal year 2017, $2,593,703,558 for fiscal year 2018, $2,638,366,859 for fiscal year 2019, and $2,683,798,369 for fiscal year 2020 shall be available to carry out section 5337; (L)$427,800,000 for fiscal year 2016, $436,356,000 for fiscal year 2017, $445,519,476 for fiscal year 2018, $454,964,489 for fiscal year 2019, and $464,609,736 for fiscal year 2020 shall be available for the bus and buses facilities program under section 5339(a); 
(M)$268,000,000 for fiscal year 2016, $283,600,000 for fiscal year 2017, $301,514,000 for fiscal year 2018, $322,059,980 for fiscal year 2019, and $344,044,179 for fiscal year 2020 shall be available for buses and bus facilities competitive grants under section 5339(b) and no or low emission grants under section 5339(c), of which $55,000,000 for each of fiscal years 2016 through 2020 shall be available to carry out section 5339(c); and (N)$536,261,539 for fiscal year 2016, $544,433,788 for fiscal year 2017, $552,783,547 for fiscal year 2018, $561,315,120 for fiscal year 2019 and $570,032,917 for fiscal year 2020, to carry out section 5340 to provide financial assistance for urbanized areas under section 5307 and rural areas under section 5311, of which— 
(i)$272,297,083 for fiscal year 2016, $279,129,510 for fiscal year 2017, $286,132,747 for fiscal year 2018, $293,311,066 for fiscal year 2019, $300,668,843 for fiscal year 2020 shall be for growing States under section 5340(c); and  (ii)$263,964,457 for fiscal year 2016, $265,304,279 for fiscal year 2017, $266,650,800 for fiscal year 2018, $268,004,054 for fiscal year 2019, $269,364,074 for fiscal year 2020 shall be for high density States under section 5340(d). 
(b)Research, development, demonstration, and deployment programThere are authorized to be appropriated to carry out section 5312, other than subsections (h) and (i) of that section, $20,000,000 for each of fiscal years 2016 through 2020. (c)Technical assistance and trainingThere are authorized to be appropriated to carry out section 5314, $5,000,000 for each of fiscal years 2016 through 2020. 
(d)Capital investment grantsThere are authorized to be appropriated to carry out section 5309 of this title and section 3005(b) of the Federal Public Transportation Act of 2015, $2,301,785,760 for each of fiscal years 2016 through 2020. (e)Administration (1)In generalThere are authorized to be appropriated to carry out section 5334, $115,016,543 for each of fiscal years 2016 through 2020. 
(2)Section 5329Of the amounts authorized to be appropriated under paragraph (1), not less than $5,000,000 for each of fiscal years 2016 through 2020 shall be available to carry out section 5329. (3)Section 5326Of the amounts made available under paragraph (2), not less than $2,000,000 for each of fiscal years 2016 through 2020 shall be available to carry out section 5326. 
(f)Oversight 
(1)In generalOf the amounts made available to carry out this chapter for a fiscal year, the Secretary may use not more than the following amounts for the activities described in paragraph (2): (A)0.5 percent of amounts made available to carry out section 5305. 
(B)0.75 percent of amounts made available to carry out section 5307. (C)1 percent of amounts made available to carry out section 5309. 
(D)1 percent of amounts made available to carry out section 601 of the Passenger Rail Investment and Improvement Act of 2008 (Public Law 110–432; 126 Stat. 4968). (E)0.5 percent of amounts made available to carry out section 5310. 
(F)0.5 percent of amounts made available to carry out section 5311. (G)1 percent of amounts made available to carry out section 5337, of which not less than 0.25 percent of amounts made available for this subparagraph shall be available to carry out section 5329. 
(H)0.75 percent of amounts made available to carry out section 5339. (2)ActivitiesThe activities described in this paragraph are as follows: 
(A)Activities to oversee the construction of a major capital project. (B)Activities to review and audit the safety and security, procurement, management, and financial compliance of a recipient or subrecipient of funds under this chapter. 
(C)Activities to provide technical assistance generally, and to provide technical assistance to correct deficiencies identified in compliance reviews and audits carried out under this section. (3)Government share of costsThe Government shall pay the entire cost of carrying out a contract under this subsection. 
(4)Availability of certain fundsFunds made available under paragraph (1)(C) shall be made available to the Secretary before allocating the funds appropriated to carry out any project under a full funding grant agreement. (g)Grants as contractual obligations (1)Grants financed from highway trust fundA grant or contract that is approved by the Secretary and financed with amounts made available from the Mass Transit Account of the Highway Trust Fund pursuant to this section is a contractual obligation of the Government to pay the Government share of the cost of the project. 
(2)Grants financed from general fundA grant or contract that is approved by the Secretary and financed with amounts appropriated in advance from the General Fund of the Treasury pursuant to this section is a contractual obligation of the Government to pay the Government share of the cost of the project only to the extent that amounts are appropriated for such purpose by an Act of Congress. (h)Availability of amountsAmounts made available by or appropriated under this section shall remain available until expended.. 
3017.Grants for buses and bus facilities 
(a)In generalSection 5339 of title 49, United States Code, is amended to read as follows:  5339.Grants for buses and bus facilities (a)Formula grants (1)DefinitionsIn this subsection— 
(A)the term low or no emission vehicle has the meaning given that term in subsection (c)(1); (B)the term State means a State of the United States; and 
(C)the term territory means the District of Columbia, Puerto Rico, the Northern Mariana Islands, Guam, American Samoa, and the United States Virgin Islands. (2)General authorityThe Secretary may make grants under this subsection to assist eligible recipients described in paragraph (4)(A) in financing capital projects— 
(A)to replace, rehabilitate, and purchase buses and related equipment, including technological changes or innovations to modify low or no emission vehicles or facilities; and (B)to construct bus-related facilities. 
(3)Grant requirementsThe requirements of— (A)section 5307 shall apply to recipients of grants made in urbanized areas under this subsection; and 
(B)section 5311 shall apply to recipients of grants made in rural areas under this subsection. (4)Eligible recipients (A)RecipientsEligible recipients under this subsection are— 
(i)designated recipients that allocate funds to fixed route bus operators; or (ii)State or local governmental entities that operate fixed route bus service. 
(B)SubrecipientsA recipient that receives a grant under this subsection may allocate amounts of the grant to subrecipients that are public agencies or private nonprofit organizations engaged in public transportation. (5)Distribution of grant fundsFunds allocated under section 5338(a)(2)(L) shall be distributed as follows: 
(A)National distribution$90,500,000 for each of fiscal years 2016 through 2020 shall be allocated to all States and territories, with each State receiving $1,750,000 for each such fiscal year and each territory receiving $500,000 for each such fiscal year. (B)Distribution using population and service factorsThe remainder of the funds not otherwise distributed under subparagraph (A) shall be allocated pursuant to the formula set forth in section 5336 other than subsection (b). 
(6)Transfers of apportionments 
(A)Transfer flexibility for national distribution fundsThe Governor of a State may transfer any part of the State’s apportionment under paragraph (5)(A) to supplement amounts apportioned to the State under section 5311(c) or amounts apportioned to urbanized areas under subsections (a) and (c) of section 5336. (B)Transfer flexibility for population and service factors fundsThe Governor of a State may expend in an urbanized area with a population of less than 200,000 any amounts apportioned under paragraph (5)(B) that are not allocated to designated recipients in urbanized areas with a population of 200,000 or more. 
(7)Government share of costs 
(A)Capital projectsA grant for a capital project under this subsection shall be for 80 percent of the net capital costs of the project. A recipient of a grant under this subsection may provide additional local matching amounts. (B)Remaining costsThe remainder of the net project cost shall be provided— 
(i)in cash from non-Government sources other than revenues from providing public transportation services; (ii)from revenues derived from the sale of advertising and concessions; 
(iii)from an undistributed cash surplus, a replacement or depreciation cash fund or reserve, or new capital; (iv)from amounts received under a service agreement with a State or local social service agency or private social service organization; or 
(v)from revenues generated from value capture financing mechanisms. (8)Period of availability to recipientsAmounts made available under this subsection may be obligated by a recipient for 3 fiscal years after the fiscal year in which the amount is apportioned. Not later than 30 days after the end of the 3-fiscal-year period described in the preceding sentence, any amount that is not obligated on the last day of such period shall be added to the amount that may be apportioned under this subsection in the next fiscal year. 
(9)Pilot program for cost-effective capital investment 
(A)In generalFor each of fiscal years 2016 through 2020, the Secretary shall carry out a pilot program under which an eligible recipient (as described in paragraph (4)) in an urbanized area with population of not less than 200,000 and not more than 999,999 may elect to participate in a State pool in accordance with this paragraph. (B)Purpose of state poolsThe purpose of a State pool shall be to allow for transfers of formula grant funds made available under this subsection among the designated recipients participating in the State pool in a manner that supports the transit asset management plans of the designated recipients under section 5326. 
(C)Requests for participationA State, and eligible recipients in the State described in subparagraph (A), may submit to the Secretary a request for participation in the program under procedures to be established by the Secretary. An eligible recipient for a multistate area may participate in only 1 State pool. (D)Allocations to participating statesFor each fiscal year, the Secretary shall allocate to each State participating in the program the total amount of funds that otherwise would be allocated to the urbanized areas of the eligible recipients participating in the State’s pool for that fiscal year pursuant to the formulas referred to in paragraph (5). 
(E)Allocations to eligible recipients in state poolsA State shall distribute the amount that is allocated to the State for a fiscal year under subparagraph (D) among the eligible recipients participating in the State’s pool in a manner that supports the transit asset management plans of the recipients under section 5326. (F)Allocation plansA State participating in the program shall develop an allocation plan for the period of fiscal years 2016 through 2020 to ensure that an eligible recipient participating in the State’s pool receives under the program an amount of funds that equals the amount of funds that would have otherwise been available to the eligible recipient for that period pursuant to the formulas referred to in paragraph (5). 
(G)GrantsThe Secretary shall make grants under this subsection for a fiscal year to an eligible recipient participating in a State pool following notification by the State of the allocation amount determined under subparagraph (E). (b)Buses and bus facilities competitive grants (1)In generalThe Secretary may make grants under this subsection to eligible recipients (as described in subsection (a)(4)) to assist in the financing of buses and bus facilities capital projects, including— 
(A)replacing, rehabilitating, purchasing, or leasing buses or related equipment; and (B)rehabilitating, purchasing, constructing, or leasing bus-related facilities. 
(2)Grant considerationsIn making grants under this subsection, the Secretary shall consider the age and condition of buses, bus fleets, related equipment, and bus-related facilities. (3)Statewide applicationsA State may submit a statewide application on behalf of a public agency or private nonprofit organization engaged in public transportation in rural areas or other areas for which the State allocates funds. The submission of a statewide application shall not preclude the submission and consideration of any application under this subsection from other eligible recipients (as described in subsection (a)(4)) in an urbanized area in a State. 
(4)Requirements for the secretaryThe Secretary shall— (A)disclose all metrics and evaluation procedures to be used in considering grant applications under this subsection upon issuance of the notice of funding availability in the Federal Register; and 
(B)publish a summary of final scores for selected projects, metrics, and other evaluations used in awarding grants under this subsection in the Federal Register. (5)Rural projectsNot less than 10 percent of the amounts made available under this subsection in a fiscal year shall be distributed to projects in rural areas. 
(6)Grant requirements 
(A)In generalA grant under this subsection shall be subject to the requirements of— (i)section 5307 for eligible recipients of grants made in urbanized areas; and 
(ii)section 5311 for eligible recipients of grants made in rural areas. (B)Government share of costsThe Government share of the cost of an eligible project carried out under this subsection shall not exceed 80 percent. 
(7)Availability of fundsAny amounts made available to carry out this subsection— (A)shall remain available for 3 fiscal years after the fiscal year for which the amount is made available; and 
(B)that remain unobligated at the end of the period described in subparagraph (A) shall be added to the amount made available to an eligible project in the following fiscal year. (8)LimitationOf the amounts made available under this subsection, not more than 10 percent may be awarded to a single grantee. 
(c)Low or no emission grants 
(1)DefinitionsIn this subsection— (A)the term direct carbon emissions means the quantity of direct greenhouse gas emissions from a vehicle, as determined by the Administrator of the Environmental Protection Agency; 
(B)the term eligible project means a project or program of projects in an eligible area for— (i)acquiring low or no emission vehicles; 
(ii)leasing low or no emission vehicles; (iii)acquiring low or no emission vehicles with a leased power source; 
(iv)constructing facilities and related equipment for low or no emission vehicles; (v)leasing facilities and related equipment for low or no emission vehicles; 
(vi)constructing new public transportation facilities to accommodate low or no emission vehicles; or (vii)rehabilitating or improving existing public transportation facilities to accommodate low or no emission vehicles; 
(C)the term leased power source means a removable power source, as defined in subsection (c)(3) of section 3019 of the Federal Public Transportation Act of 2015 that is made available through a capital lease under such section; (D)the term low or no emission bus means a bus that is a low or no emission vehicle; 
(E)the term low or no emission vehicle means— (i)a passenger vehicle used to provide public transportation that the Secretary determines sufficiently reduces energy consumption or harmful emissions, including direct carbon emissions, when compared to a comparable standard vehicle; or 
(ii)a zero emission vehicle used to provide public transportation; (F)the term recipient means a designated recipient, a local governmental authority, or a State that receives a grant under this subsection for an eligible project; and 
(G)the term zero emission vehicle means a low or no emission vehicle that produces no carbon or particulate matter. (2)General authorityThe Secretary may make grants to recipients to finance eligible projects under this subsection. 
(3)Grant requirements 
(A)In generalA grant under this subsection shall be subject to the requirements of section 5307. (B)Government share of costs for certain projectsSection 5323(i) applies to eligible projects carried out under this subsection, unless the recipient requests a lower grant percentage. 
(C)Combination of funding sources 
(i)Combination permittedAn eligible project carried out under this subsection may receive funding under section 5307 or any other provision of law. (ii)Government shareNothing in this subparagraph shall be construed to alter the Government share required under paragraph (7), section 5307, or any other provision of law. 
(4)Competitive processThe Secretary shall— (A)not later than 30 days after the date on which amounts are made available for obligation under this subsection for a full fiscal year, solicit grant applications for eligible projects on a competitive basis; and 
(B)award a grant under this subsection based on the solicitation under subparagraph (A) not later than the earlier of— (i)75 days after the date on which the solicitation expires; or 
(ii)the end of the fiscal year in which the Secretary solicited the grant applications. (5)ConsiderationIn awarding grants under this subsection, the Secretary shall only consider eligible projects relating to the acquisition or leasing of low or no emission buses or bus facilities that— 
(A)make greater reductions in energy consumption and harmful emissions, including direct carbon emissions, than comparable standard buses or other low or no emission buses; and (B)are part of a long-term integrated fleet management plan for the recipient. 
(6)Availability of fundsAny amounts made available to carry out this subsection— (A)shall remain available to an eligible project for 3 fiscal years after the fiscal year for which the amount is made available; and 
(B)that remain unobligated at the end of the period described in subparagraph (A) shall be added to the amount made available to an eligible project in the following fiscal year. (7)Government share of costs (A)In generalThe Federal share of the cost of an eligible project carried out under this subsection shall not exceed 80 percent. 
(B)Non-federal shareThe non-Federal share of the cost of an eligible project carried out under this subsection may be derived from in-kind contributions.. (b)Technical and conforming amendmentThe analysis for chapter 53 of title 49, United States Code, is amended by striking the item relating to section 5339 and inserting the following: 
 
 
5339. Grants for buses and bus facilities.. 
3018.Obligation ceilingNotwithstanding any other provision of law, the total of all obligations from amounts made available from the Mass Transit Account of the Highway Trust Fund by subsection (a) of section 5338 of title 49, United States Code, and section 3028 of the Federal Public Transportation Act of 2015 shall not exceed— (1)$9,347,604,639 in fiscal year 2016; 
(2)$9,733,706,043 in fiscal year 2017; (3)$9,733,353,407 in fiscal year 2018; 
(4)$9,939,380,030 in fiscal year 2019; and (5)$10,150,348,462 in fiscal year 2020. 
3019.Innovative procurement 
(a)DefinitionIn this section, the term grantee means a recipient or subrecipient of assistance under chapter 53 of title 49, United States Code. (b)Cooperative procurement (1)Definitions; general rules (A)DefinitionsIn this subsection— 
(i)the term cooperative procurement contract means a contract— (I)entered into between a State government or eligible nonprofit entity and 1 or more vendors; and 
(II)under which the vendors agree to provide an option to purchase rolling stock and related equipment to multiple participants; (ii)the term eligible nonprofit entity means— 
(I)a nonprofit cooperative purchasing organization that is not a grantee; or (II)a consortium of entities described in subclause (I); 
(iii)the terms lead nonprofit entity and lead procurement agency mean an eligible nonprofit entity or a State government, respectively, that acts in an administrative capacity on behalf of each participant in a cooperative procurement contract; (iv)the term participant means a grantee that participates in a cooperative procurement contract; and 
(v)the term participate means to purchase rolling stock and related equipment under a cooperative procurement contract using assistance provided under chapter 53 of title 49, United States Code. (B)General rules (i)Procurement not limited to intrastate participantsA grantee may participate in a cooperative procurement contract without regard to whether the grantee is located in the same State as the parties to the contract. 
(ii)Voluntary participationParticipation by grantees in a cooperative procurement contract shall be voluntary. (iii)Contract termsThe lead procurement agency or lead nonprofit entity for a cooperative procurement contract shall develop the terms of the contract. 
(iv)DurationA cooperative procurement contract— (I)subject to subclauses (II) and (III), may be for an initial term of not more than 2 years; 
(II)may include not more than 3 optional extensions for terms of not more than 1 year each; and (III)may be in effect for a total period of not more than 5 years, including each extension authorized under subclause (II). 
(v)Administrative expensesA lead procurement agency or lead nonprofit entity, as applicable, that enters into a cooperative procurement contract— (I)may charge the participants in the contract for the cost of administering, planning, and providing technical assistance for the contract in an amount that is not more than 1 percent of the total value of the contract; and 
(II)with respect to the cost described in subclause (I), may incorporate the cost into the price of the contract or directly charge the participants for the cost, but not both. (2)State cooperative procurement schedules (A)AuthorityA State government may enter into a cooperative procurement contract with 1 or more vendors if— 
(i)the vendors agree to provide an option to purchase rolling stock and related equipment to the State government and any other participant; and (ii)the State government acts throughout the term of the contract as the lead procurement agency. 
(B)Applicability of policies and proceduresIn procuring rolling stock and related equipment under a cooperative procurement contract under this subsection, a State government shall comply with the policies and procedures that apply to procurement by the State government when using non-Federal funds, to the extent that the policies and procedures are in conformance with applicable Federal law. (3)Pilot program for nonprofit cooperative procurements (A)EstablishmentThe Secretary shall establish and carry out a pilot program to demonstrate the effectiveness of cooperative procurement contracts administered by eligible nonprofit entities. 
(B)DesignationIn carrying out the program under this paragraph, the Secretary shall designate not less than 3 eligible nonprofit entities to enter into a cooperative procurement contract under which the eligible nonprofit entity acts throughout the term of the contract as the lead nonprofit entity. (C)Notice of intent to participateAt a time determined appropriate by the lead nonprofit entity, each participant in a cooperative procurement contract under this paragraph shall submit to the lead nonprofit entity a nonbinding notice of intent to participate. 
(4)Joint procurement clearinghouse 
(A)In generalThe Secretary shall establish a clearinghouse for the purpose of allowing grantees to aggregate planned rolling stock purchases and identify joint procurement participants. (B)Nonprofit consultationIn establishing the clearinghouse under subparagraph (A), the Secretary may consult with nonprofit entities with expertise in public transportation or procurement, and other stakeholders as the Secretary determines appropriate. 
(C)Information on procurementsThe clearinghouse may include information on bus size, engine type, floor type, and any other attributes necessary to identify joint procurement participants. (D)Limitations (i)AccessThe clearinghouse shall only be accessible to the Federal Transit Administration, a nonprofit entity coordinating for such clearinghouse with the Secretary, and grantees. 
(ii)ParticipationNo grantee shall be required to submit procurement information to the database. (c)Leasing arrangements (1)Capital lease defined (A)In generalIn this subsection, the term capital lease means any agreement under which a grantee acquires the right to use rolling stock or related equipment for a specified period of time, in exchange for a periodic payment. 
(B)MaintenanceA capital lease may require that the lessor provide maintenance of the rolling stock or related equipment covered by the lease. (2)Program to support innovative leasing arrangements (A)AuthorityA grantee may use assistance provided under chapter 53 of title 49, United States Code, to enter into a capital lease if— 
(i)the rolling stock or related equipment covered under the lease is eligible for capital assistance under such chapter; and (ii)there is or will be no Federal interest in the rolling stock or related equipment covered under the lease as of the date on which the lease takes effect. 
(B)Grantee requirementsA grantee that enters into a capital lease shall— (i)maintain an inventory of the rolling stock or related equipment acquired under the lease; and 
(ii)maintain on the accounting records of the grantee the liability of the grantee under the lease. (C)Eligible lease costsThe costs for which a grantee may use assistance under chapter 53 of title 49, United States Code, with respect to a capital lease, include— 
(i)the cost of the rolling stock or related equipment; (ii)associated financing costs, including interest, legal fees, and financial advisor fees; 
(iii)ancillary costs such as delivery and installation charges; and (iv)maintenance costs. 
(D)TermsA grantee shall negotiate the terms of any lease agreement that the grantee enters into. (E)Applicability of procurement requirements (i)Lease requirementsPart 639 of title 49, Code of Federal Regulations, or any successor regulation, and implementing guidance applicable to leasing shall not apply to a capital lease. 
(ii)Buy AmericaThe requirements under section 5323(j) of title 49, United States Code, shall apply to a capital lease. (3)Capital leasing of certain zero emission vehicle components (A)DefinitionsIn this paragraph— 
(i)the term removable power source— (I)means a power source that is separately installed in, and removable from, a zero emission vehicle; and 
(II)may include a battery, a fuel cell, an ultra-capacitor, or other advanced power source used in a zero emission vehicle; and (ii)the term zero emission vehicle has the meaning given the term in section 5339(c) of title 49, United States Code. 
(B)Leased power sourcesNotwithstanding any other provision of law, for purposes of this subsection, the cost of a removable power source that is necessary for the operation of a zero emission vehicle shall not be treated as part of the cost of the vehicle if the removable power source is acquired using a capital lease. (C)Eligible capital leaseA grantee may acquire a removable power source by itself through a capital lease. 
(D)Procurement regulationsFor purposes of this section, a removable power source shall be subject to section 200.88 of title 2, Code of Federal Regulations. (4)Reporting requirementNot later than 3 years after the date on which a grantee enters into a capital lease under this subsection, the grantee shall submit to the Secretary a report that contains— 
(A)an evaluation of the overall costs and benefits of leasing rolling stock; and (B)a comparison of the expected short-term and long-term maintenance costs of leasing versus buying rolling stock. 
(5)ReportThe Secretary shall make publicly available an annual report on this subsection for each fiscal year, not later than December 31 of the calendar year in which that fiscal year ends. The report shall include a detailed description of the activities carried out under this subsection, and evaluation of the program including the evaluation of the data reported in paragraph (4). (d)Buy AmericaThe requirements of section 5323(j) of title 49, United States Code, shall apply to all procurements under this section. 
3020.Review of public transportation safety standards 
(a)Review required 
(1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall begin a review of the safety standards and protocols used in public transportation systems in the United States that examines the efficacy of existing standards and protocols. (2)Contents of reviewIn conducting the review under this paragraph, the Secretary shall review— 
(A)minimum safety performance standards developed by the public transportation industry; (B)safety performance standards, practices, or protocols in use by rail fixed guideway public transportation systems, including— 
(i)written emergency plans and procedures for passenger evacuations; (ii)training programs to ensure public transportation personnel compliance and readiness in emergency situations; 
(iii)coordination plans approved by recipients with local emergency responders having jurisdiction over a rail fixed guideway public transportation system, including— (I)emergency preparedness training, drills, and familiarization programs for the first responders; and 
(II)the scheduling of regular field exercises to ensure appropriate response and effective radio and public safety communications; (iv)maintenance, testing, and inspection programs to ensure the proper functioning of— 
(I)tunnel, station, and vehicle ventilation systems; (II)signal and train control systems, track, mechanical systems, and other infrastructure; and 
(III)other systems as necessary; (v)certification requirements for train and bus operators and control center employees; 
(vi)consensus-based standards, practices, or protocols available to the public transportation industry; and (vii)any other standards, practices, or protocols the Secretary determines appropriate; and 
(C)rail and bus safety standards, practices, or protocols in use by public transportation systems, regarding— (i)rail and bus design and the workstation of rail and bus operators, as it relates to— 
(I)the reduction of blindspots that contribute to accidents involving pedestrians; and (II)protecting rail and bus operators from the risk of assault; 
(ii)scheduling fixed route rail and bus service with adequate time and access for operators to use restroom facilities; (iii)fatigue management; and 
(iv)crash avoidance and worthiness. (b)EvaluationAfter conducting the review under subsection (a), the Secretary shall, in consultation with representatives of the public transportation industry, evaluate the need to establish additional Federal minimum public transportation safety standards. 
(c)ReportAfter completing the review and evaluation required under subsections (a) and (b), and not later than 1 year after the date of enactment of this Act, the Secretary shall make available on a publicly accessible Web site, a report that includes— (1)findings based on the review conducted under subsection (a); 
(2)the outcome of the evaluation conducted under subsection (b); (3)a comprehensive set of recommendations to improve the safety of the public transportation industry, including recommendations for statutory changes if applicable; and 
(4)actions that the Secretary will take to address the recommendations provided under paragraph (3), including, if necessary, the authorities under section 5329(b)(2)(D) of title 49, United States Code. 3021.Study on evidentiary protection for public transportation safety program information (a)StudyThe Secretary shall enter into an agreement with the Transportation Research Board of the National Academies of Sciences, Engineering, and Medicine, to conduct a study to evaluate whether it is in the public interest, including public safety and the legal rights of persons injured in public transportation accidents, to withhold from discovery or admission into evidence in a Federal or State court proceeding any plan, report, data, or other information or portion thereof, submitted to, developed, produced, collected, or obtained by the Secretary or the Secretary’s representative for purposes of complying with the requirements under section 5329 of title 49, United States Code, including information related to a recipient’s safety plan, safety risks, and mitigation measures. 
(b)CoordinationIn conducting the study under subsection (a), the Transportation Research Board shall coordinate with the legal research entities of the National Academies of Sciences, Engineering, and Medicine, including the Committee on Law and Justice and the Committee on Science, Technology, and Law, and include members of those committees on the research committee established for the purposes of this section. (c)InputIn conducting the study under subsection (a), the relevant entities of the National Academies of Sciences, Engineering, and Medicine shall solicit input from the public transportation recipients, public transportation nonprofit employee labor organizations, and impacted members of the general public. 
(d)ReportNot later than 18 months after the date of enactment of this Act, the National Academies of Sciences, Engineering, and Medicine shall issue a report, with the findings of the study under subsection (a), including any recommendations on statutory changes regarding evidentiary protections that will increase public transportation safety. 3022.Improved public transportation safety measures (a)RequirementsNot later than 90 days after publication of the report required in section 3020, the Secretary shall issue a notice of proposed rulemaking on protecting public transportation operators from the risk of assault. 
(b)ConsiderationIn the proposed rulemaking, the Secretary shall consider— (1)different safety needs of drivers of different modes; 
(2)differences in operating environments; (3)the use of technology to mitigate driver assault risks; 
(4)existing experience, from both agencies and operators that already are using or testing driver assault mitigation infrastructure; and (5)the impact of the rule on future rolling stock procurements and vehicles currently in revenue service. 
(c)Savings ClauseNothing in this section may be construed as prohibiting the Secretary from issuing different comprehensive worker protections, including standards for mitigating assaults. 3023.Paratransit system under FTA approved coordinated planNotwithstanding the provisions of section 37.131(c) of title 49, Code of Federal Regulations, any paratransit system currently coordinating complementary paratransit service for more than 40 fixed route agencies shall be permitted to continue using an existing tiered, distance-based coordinated paratransit fare system, if the fare for the existing tiered, distance-based coordinated paratransit fare system is not increased by a greater percentage than any increase to the fixed route fare for the largest transit agency in the complementary paratransit service area. 
3024.Report on potential of Internet of Things 
(a)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to Congress a report on the potential of the Internet of Things to improve transportation services in rural, suburban, and urban areas. (b)ContentsThe report required under subsection (a) shall include— 
(1)a survey of the communities, cities, and States that are using innovative transportation systems to meet the needs of ageing populations; (2)best practices to protect privacy and security, as determined as a result of such survey; and 
(3)recommendations with respect to the potential of the Internet of Things to assist local, State, and Federal planners to develop more efficient and accurate projections of the transportation needs of rural, suburban, and urban communities. 3025.Report on parking safety (a)StudyThe Secretary shall conduct a study on the safety of certain transportation facilities and locations, focusing on any property damage, injuries, deaths, and other incidents that occur or originate at locations intended to encourage public use of alternative transportation, including— 
(1)carpool lots; (2)mass transit lots; 
(3)local, State, or regional rail stations; (4)rest stops; 
(5)college or university lots; (6)bike paths or walking trails; and 
(7)any other locations that the Secretary considers appropriate. (b)ReportNot later than 8 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report on the results of the study. 
(c)RecommendationsThe Secretary shall include in the report recommendations to Congress on the best ways to use innovative technologies to increase safety and ensure a better response by transit security and local, State, and Federal law enforcement to address threats to public safety. 3026.Appointment of directors of Washington Metropolitan Area Transit Authority (a)DefinitionsIn this section, the following definitions apply: 
(1)CompactThe term Compact means the Washington Metropolitan Area Transit Authority Compact (Public Law 89–774; 80 Stat. 1324). (2)Federal DirectorThe term Federal Director means— 
(A)a voting member of the Board of Directors of the Transit Authority who represents the Federal Government; and (B)a nonvoting member of the Board of Directors of the Transit Authority who serves as an alternate for a member described in subparagraph (A). 
(3)Transit AuthorityThe term Transit Authority means the Washington Metropolitan Area Transit Authority established under Article III of the Compact. (b)Appointment by Secretary of Transportation (1)In generalFor any appointment made on or after the date of enactment of this Act, the Secretary of Transportation shall have sole authority to appoint Federal Directors to the Board of Directors of the Transit Authority. 
(2)Amendment to CompactThe signatory parties to the Compact shall amend the Compact as necessary in accordance with paragraph (1). 3027.Effectiveness of public transportation changes and fundingNot later than 18 months after the date of enactment of this Act, the Comptroller General shall examine and evaluate the impact of the changes that MAP–21 had on public transportation, including— 
(1)the ability and effectiveness of public transportation agencies to provide public transportation to low-income workers in accessing jobs and being able to use reverse commute services; (2)whether services to low-income riders declined after MAP–21 was implemented; and 
(3)if guidance provided by the Federal Transit Administration encouraged public transportation agencies to maintain and support services to low-income riders to allow them to access jobs, medical services, and other life necessities. 3028.Authorization of grants for positive train control (a)In generalThere shall be available from the Mass Transit Account of the Highway Trust Fund to carry out this section $199,000,000 for fiscal year 2017 to assist in financing the installation of positive train control systems required under section 20157 of title 49, United States Code. 
(b)UsesThe amounts made available under subsection (a) of this section shall be awarded by the Secretary on a competitive basis, and grant funds awarded under this section shall not exceed 80 percent of the total cost of a project. (c)Credit assistanceAt the request of an eligible applicant under this section, the Secretary may use amounts awarded to the entity to pay the subsidy and administrative costs necessary to provide the entity Federal credit assistance under sections 502 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.), with respect to the project for which the grant was awarded. 
(d)Eligible recipientsThe amounts made available under subsection (a) of this section may be used only to assist a recipient of funds under chapter 53 of title 49, United States Code. (e)Project management oversightThe Secretary may withhold up to 1 percent from the amounts made available under subsection (a) of this section for the costs of project management oversight of grants authorized under that subsection. 
(f)Savings clauseNothing in this section may be construed as authorizing the amounts appropriated under subsection (a) to be used for any purpose other than financing the installation of positive train control systems. (g)Grants financed from highway trust fundA grant that is approved by the Secretary and financed with amounts made available from the Mass Transit Account of the Highway Trust Fund under this section is a contractual obligation of the Government to pay the Government share of the cost of the project. 
(h)Availability of amountsNotwithstanding subsection (j), amounts made available under this section shall remain available until expended. (i)Obligation limitationFunds made available under this section shall be subject to obligation limit of section 3018 of the Federal Public Transportation Act of 2015. 
(j)SunsetThe Secretary of Transportation shall provide the grants, direct loans, and loan guarantees under subsections (b) and (c) by September 30, 2018. 3029.Amendment to title 5 (a)In generalSection 5313 of title 5, United States Code, is amended by adding at the end the following: 
Federal Transit Administrator.. 
(b)Conforming amendmentSection 5314 of title 5, United States Code, is amended by striking Federal Transit Administrator.. (c)Effective dateThe amendments made by this section shall take effect on the first day of the first pay period beginning on or after the first day of the first fiscal year beginning after the date of enactment of this Act. 
3030.Technical and conforming changes 
(a)RepealSection 20008(b) of MAP–21 (49 U.S.C. 5309 note) is repealed. (b)Repeal section 5313Section 5313 of title 49, United States Code, and the item relating to that section in the analysis for chapter 53 of such title, are repealed. 
(c)Repeal of section 5319Section 5319 of title 49, United States Code, and the item relating to that section in the analysis for chapter 53 of such title, are repealed. (d)Repeal of section 5322Section 5322 of title 49, United States Code, and the item relating to that section in the analysis for chapter 53 of such title, are repealed. 
(e)Section 5325Section 5325 of title 49, United States Code is amended— (1)in subsection (e)(2), by striking at least two; and 
(2)in subsection (h), by striking Federal Public Transportation Act of 2012 and inserting Federal Public Transportation Act of 2015. (f)Section 5340Section 5340 of title 49, United States Code, is amended— 
(1)by striking subsection (b); and  (2)by inserting the following:  
 
(b)AllocationThe Secretary shall apportion the amounts made available under section 5338(b)(2)(N) in accordance with subsection (c) and subsection (d). . (g)Chapter 105 of title 49, United States CodeSection 10501(c) of title 49, United States Code, is amended— 
(1)in paragraph (1)— (A)in subparagraph (A)(i), by striking section 5302(a) and inserting section 5302; and 
(B)in subparagraph (B)— (i)by striking mass transportation and inserting public transportation; and 
(ii)by striking section 5302(a) and inserting section 5302; and (2)in paragraph (2)(A), by striking mass transportation and inserting public transportation. 
IVHighway traffic safety 
4001.Authorization of appropriations 
(a)In generalThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): (1)Highway safety programsFor carrying out section 402 of title 23, United States Code— 
(A)$243,500,000 for fiscal year 2016; (B)$252,300,000 for fiscal year 2017; 
(C)$261,200,000 for fiscal year 2018; (D)$270,400,000 for fiscal year 2019; and 
(E)$279,800,000 for fiscal year 2020. (2)Highway safety research and developmentFor carrying out section 403 of title 23, United States Code— 
(A)$137,800,000 for fiscal year 2016; (B)$140,700,000 for fiscal year 2017; 
(C)$143,700,000 for fiscal year 2018; (D)$146,700,000 for fiscal year 2019; and 
(E)$149,800,000 for fiscal year 2020. (3)National priority safety programsFor carrying out section 405 of title 23, United States Code— 
(A)$274,700,000 for fiscal year 2016; (B)$277,500,000 for fiscal year 2017; 
(C)$280,200,000 for fiscal year 2018; (D)$283,000,000 for fiscal year 2019; and 
(E)$285,900,000 for fiscal year 2020. (4)National driver registerFor the National Highway Traffic Safety Administration to carry out chapter 303 of title 49, United States Code— 
(A)$5,100,000 for fiscal year 2016; (B)$5,200,000 for fiscal year 2017; 
(C)$5,300,000 for fiscal year 2018; (D)$5,400,000 for fiscal year 2019; and 
(E)$5,500,000 for fiscal year 2020. (5)High-visibility enforcement programFor carrying out section 404 of title 23, United States Code— 
(A)$29,300,000 for fiscal year 2016; (B)$29,500,000 for fiscal year 2017; 
(C)$29,900,000 for fiscal year 2018; (D)$30,200,000 for fiscal year 2019; and 
(E)$30,500,000 for fiscal year 2020. (6)Administrative expensesFor administrative and related operating expenses of the National Highway Traffic Safety Administration in carrying out chapter 4 of title 23, United States Code, and this title— 
(A)$25,832,000 for fiscal year 2016; (B)$26,072,000 for fiscal year 2017; 
(C)$26,329,000 for fiscal year 2018; (D)$26,608,000 for fiscal year 2019; and 
(E)$26,817,000 for fiscal year 2020. (b)Prohibition on other usesExcept as otherwise provided in chapter 4 of title 23, United States Code, and chapter 303 of title 49, United States Code, the amounts made available from the Highway Trust Fund (other than the Mass Transit Account) for a program under such chapters— 
(1)shall only be used to carry out such program; and (2)may not be used by States or local governments for construction purposes. 
(c)Applicability of title 23Except as otherwise provided in chapter 4 of title 23, United States Code, and chapter 303 of title 49, United States Code, amounts made available under subsection (a) for fiscal years 2016 through 2020 shall be available for obligation in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code. (d)Regulatory authorityGrants awarded under this title shall be carried out in accordance with regulations issued by the Secretary. 
(e)State matching requirementsIf a grant awarded under chapter 4 of title 23, United States Code, requires a State to share in the cost, the aggregate of all expenditures for highway safety activities made during a fiscal year by the State and its political subdivisions (exclusive of Federal funds) for carrying out the grant (other than planning and administration) shall be available for the purpose of crediting the State during such fiscal year for the non-Federal share of the cost of any other project carried out under chapter 4 of title 23, United States Code (other than planning or administration), without regard to whether such expenditures were made in connection with such project. (f)Grant application and deadlineTo receive a grant under chapter 4 of title 23, United States Code, a State shall submit an application, and the Secretary shall establish a single deadline for such applications to enable the award of grants early in the next fiscal year. 
4002.Highway safety programsSection 402 of title 23, United States Code, is amended— (1)in subsection (a)(2)(A)— 
(A)in clause (vi) by striking and at the end; (B)in clause (vii) by inserting and after the semicolon; and 
(C)by adding at the end the following:  (viii)to increase driver awareness of commercial motor vehicles to prevent crashes and reduce injuries and fatalities;; 
(2)in subsection (c)(4), by adding at the end the following:  (C)SurveyA State in which an automated traffic enforcement system is installed shall expend funds apportioned to that State under this section to conduct a biennial survey that the Secretary shall make publicly available through the Internet Web site of the Department of Transportation that includes— 
(i)a list of automated traffic enforcement systems in the State; (ii)adequate data to measure the transparency, accountability, and safety attributes of each automated traffic enforcement system; and 
(iii)a comparison of each automated traffic enforcement system with— (I)Speed Enforcement Camera Systems Operational Guidelines (DOT HS 810 916, March 2008); and 
(II)Red Light Camera Systems Operational Guidelines (FHWA–SA–05–002, January 2005).; (3)by striking subsection (g) and inserting the following: 
 
(g)RestrictionNothing in this section may be construed to authorize the appropriation or expenditure of funds for highway construction, maintenance, or design (other than design of safety features of highways to be incorporated into guidelines).; (4)in subsection (k)— 
(A)by redesignating paragraphs (3) through (5) as paragraphs (4) through (6), respectively;  (B)by inserting after paragraph (2) the following: 
 
(3)Electronic submissionThe Secretary, in coordination with the Governors Highway Safety Association, shall develop procedures to allow States to submit highway safety plans under this subsection, including any attachments to the plans, in electronic form.; and (C)in paragraph (6)(A), as so redesignated, by striking 60 days and inserting 45 days; and 
(5)in subsection (m)(2)(B)— (A)in clause (vii) by striking and at the end; 
(B)in clause (viii) by striking the period at the end and inserting a semicolon; and  (C)by adding at the end the following: 
 
(ix)increase driver awareness of commercial motor vehicles to prevent crashes and reduce injuries and fatalities; and (x)support for school-based driver’s education classes to improve teen knowledge about— 
(I)safe driving practices; and (II)State graduated driving license requirements, including behind-the-wheel training required to meet those requirements.. 
4003.Highway safety research and developmentSection 403 of title 23, United States Code, is amended— (1)in subsection (h)— 
(A)in paragraph (1) by striking may and inserting shall; (B)by striking paragraph (2) and inserting the following: 
 
(2)FundingThe Secretary shall obligate from funds made available to carry out this section for the period covering fiscal years 2017 through 2020 not more than $21,248,000 to conduct the research described in paragraph (1).;  (C)in paragraph (3) by striking If the Administrator utilizes the authority under paragraph (1), the and inserting The; and 
(D)in paragraph (4) by striking If the Administrator conducts the research authorized under paragraph (1), the and inserting The; and  (2)by adding at the end the following: 
 
(i)Limitation on drug and alcohol survey dataThe Secretary shall establish procedures and guidelines to ensure that any person participating in a program or activity that collects data on drug or alcohol use by drivers of motor vehicles and is carried out under this section is informed that the program or activity is voluntary. (j)Federal shareThe Federal share of the cost of any project or activity carried out under this section may be not more than 100 percent.. 
4004.High-visibility enforcement program 
(a)In generalSection 404 of title 23, United States Code, is amended to read as follows:  404.High-visibility enforcement program (a)In generalThe Secretary shall establish and administer a program under which not less than 3 campaigns will be carried out in each of fiscal years 2016 through 2020. 
(b)PurposeThe purpose of each campaign carried out under this section shall be to achieve outcomes related to not less than 1 of the following objectives: (1)Reduce alcohol-impaired or drug-impaired operation of motor vehicles. 
(2)Increase use of seatbelts by occupants of motor vehicles. (c)AdvertisingThe Secretary may use, or authorize the use of, funds available to carry out this section to pay for the development, production, and use of broadcast and print media advertising and Internet-based outreach in carrying out campaigns under this section. In allocating such funds, consideration shall be given to advertising directed at non-English speaking populations, including those who listen to, read, or watch nontraditional media. 
(d)Coordination with StatesThe Secretary shall coordinate with States in carrying out the campaigns under this section, including advertising funded under subsection (c), with consideration given to— (1)relying on States to provide law enforcement resources for the campaigns out of funding made available under sections 402 and 405; and 
(2)providing, out of National Highway Traffic Safety Administration resources, most of the means necessary for national advertising and education efforts associated with the campaigns. (e)Use of fundsFunds made available to carry out this section may be used only for activities described in subsection (c). 
(f)DefinitionsIn this section, the following definitions apply: (1)CampaignThe term campaign means a high-visibility traffic safety law enforcement campaign. 
(2)StateThe term State has the meaning given that term in section 401.. (b)Clerical amendmentThe analysis for chapter 4 of title 23, United States Code, is amended by striking the item relating to section 404 and inserting the following: 
 
 
404. High-visibility enforcement program.. 
4005.National priority safety programs 
(a)General authoritySection 405(a) of title 23, United States Code, is amended to read as follows:  (a)General authoritySubject to the requirements of this section, the Secretary shall manage programs to address national priorities for reducing highway deaths and injuries. Funds shall be allocated according to the following: 
(1)Occupant protectionIn each fiscal year, 13 percent of the funds provided under this section shall be allocated among States that adopt and implement effective occupant protection programs to reduce highway deaths and injuries resulting from individuals riding unrestrained or improperly restrained in motor vehicles (as described in subsection (b)). (2)State traffic safety information system improvementsIn each fiscal year, 14.5 percent of the funds provided under this section shall be allocated among States that meet requirements with respect to State traffic safety information system improvements (as described in subsection (c)). 
(3)Impaired driving countermeasuresIn each fiscal year, 52.5 percent of the funds provided under this section shall be allocated among States that meet requirements with respect to impaired driving countermeasures (as described in subsection (d)). (4)Distracted drivingIn each fiscal year, 8.5 percent of the funds provided under this section shall be allocated among States that adopt and implement effective laws to reduce distracted driving (as described in subsection (e)). 
(5)Motorcyclist safetyIn each fiscal year, 1.5 percent of the funds provided under this section shall be allocated among States that implement motorcyclist safety programs (as described in subsection (f)). (6)State graduated driver licensing lawsIn each fiscal year, 5 percent of the funds provided under this section shall be allocated among States that adopt and implement graduated driver licensing laws (as described in subsection (g)). 
(7)Nonmotorized safetyIn each fiscal year, 5 percent of the funds provided under this section shall be allocated among States that meet requirements with respect to nonmotorized safety (as described in subsection (h)). (8)TransfersNotwithstanding paragraphs (1) through (7), the Secretary shall reallocate, before the last day of any fiscal year, any amounts remaining available to carry out any of the activities described in subsections (b) through (h) to increase the amount made available under section 402, in order to ensure, to the maximum extent possible, that all such amounts are obligated during such fiscal year. 
(9)Maintenance of effort 
(A)CertificationAs part of the grant application required in section 402(k)(3)(F), a State receiving a grant in any fiscal year under subsection (b), (c), or (d) of this section shall provide certification that the lead State agency responsible for programs described in any of those subsections is maintaining aggregate expenditures at or above the average level of such expenditures in the 2 fiscal years prior to the date of enactment of the FAST Act. (B)WaiverUpon the request of a State, the Secretary may waive or modify the requirements under subparagraph (A) for not more than 1 fiscal year if the Secretary determines that such a waiver would be equitable due to exceptional or uncontrollable circumstances. 
(10)Political subdivisionsA State may provide the funds awarded under this section to a political subdivision of the State or an Indian tribal government.. (b)High seatbelt use rateSection 405(b)(4)(B) of title 23, United States Code, is amended by striking “75 percent” and inserting “100 percent”. 
(c)Impaired driving countermeasuresSection 405(d) of title 23, United States Code, is amended— (1)by striking paragraph (4) and inserting the following: 
 
(4)Use of grant amounts 
(A)Required programsHigh-range States shall use grant funds for— (i)high-visibility enforcement efforts; and 
(ii)any of the activities described in subparagraph (B) if— (I)the activity is described in the statewide plan; and 
(II)the Secretary approves the use of funding for such activity. (B)Authorized programsMedium-range and low-range States may use grant funds for— 
(i)any of the purposes described in subparagraph (A); (ii)hiring a full-time or part-time impaired driving coordinator of the State's activities to address the enforcement and adjudication of laws regarding driving while impaired by alcohol, drugs, or the combination of alcohol and drugs; 
(iii)court support of high-visibility enforcement efforts, training and education of criminal justice professionals (including law enforcement, prosecutors, judges, and probation officers) to assist such professionals in handling impaired driving cases, hiring traffic safety resource prosecutors, hiring judicial outreach liaisons, and establishing driving while intoxicated courts; (iv)alcohol ignition interlock programs; 
(v)improving blood-alcohol concentration testing and reporting; (vi)paid and earned media in support of high-visibility enforcement efforts, conducting standardized field sobriety training, advanced roadside impaired driving evaluation training, and drug recognition expert training for law enforcement, and equipment and related expenditures used in connection with impaired driving enforcement in accordance with criteria established by the National Highway Traffic Safety Administration; 
(vii)training on the use of alcohol and drug screening and brief intervention; (viii)training for and implementation of impaired driving assessment programs or other tools designed to increase the probability of identifying the recidivism risk of a person convicted of driving under the influence of alcohol, drugs, or a combination of alcohol and drugs and to determine the most effective mental health or substance abuse treatment or sanction that will reduce such risk; 
(ix)developing impaired driving information systems; and (x)costs associated with a 24-7 sobriety program. 
(C)Other programsLow-range States may use grant funds for any expenditure designed to reduce impaired driving based on problem identification and may use not more than 50 percent of funds made available under this subsection for any project or activity eligible for funding under section 402. Medium-range and high-range States may use funds for any expenditure designed to reduce impaired driving based on problem identification upon approval by the Secretary.; (2)in paragraph (6)— 
(A)by amending the paragraph heading to read as follows: Additional grants.—; (B)in subparagraph (A) by amending the subparagraph heading to read as follows: Grants to states with alcohol-ignition interlock laws.—; 
(C)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; (D)by inserting after subparagraph (A), the following: 
 
(B)Grants to States with 24-7 sobriety programsThe Secretary shall make a separate grant under this subsection to each State that— (i)adopts and is enforcing a law that requires all individuals convicted of driving under the influence of alcohol or of driving while intoxicated to receive a restriction on driving privileges; and 
(ii)provides a 24-7 sobriety program.; (E)in subparagraph (C), as redesignated, by inserting and subparagraph (B) after subparagraph (A); 
(F)in subparagraph (D), as redesignated, by inserting and subparagraph (B) after subparagraph (A); (G)by amending subparagraph (E), as redesignated, to read as follows: 
 
(E)Funding 
(i)Funding for grants to States with alcohol-ignition interlock lawsNot more than 12 percent of the amounts made available to carry out this subsection in a fiscal year shall be made available by the Secretary for making grants under subparagraph (A). (ii)Funding for grants to States with 24-7 sobriety programsNot more than 3 percent of the amounts made available to carry out this subsection in a fiscal year shall be made available by the Secretary for making grants under subparagraph (B).; and 
(H)by adding at the end the following:  (F)ExceptionsA State alcohol-ignition interlock law under subparagraph (A) may include exceptions for the following circumstances: 
(i)The individual is required to operate an employer’s motor vehicle in the course and scope of employment and the business entity that owns the vehicle is not owned or controlled by the individual. (ii)The individual is certified by a medical doctor as being unable to provide a deep lung breath sample for analysis by an ignition interlock device. 
(iii)A State-certified ignition interlock provider is not available within 100 miles of the individual’s residence.; and (3)in paragraph (7)— 
(A)in subparagraph (A)— (i)in the matter preceding clause (i)— 
(I)by striking or a State agency and inserting or an agency with jurisdiction; and (II)by inserting bond, before sentence; 
(ii)in clause (i) by striking who plead guilty or and inserting who was arrested for, plead guilty to, or; and (iii)in clause (ii)(I) by inserting at a testing location after per day; and 
(B)in subparagraph (D) by striking the second period at the end. (d)Distracted driving grantsSection 405(e) of title 23, United States Code, is amended to read as follows: 
 
(e)Distracted driving grants 
(1)In generalThe Secretary shall award a grant under this subsection to any State that includes distracted driving awareness as part of the State’s driver’s license examination, and enacts and enforces a law that meets the requirements set forth in paragraphs (2) and (3). (2)Prohibition on texting while drivingA State law meets the requirements set forth in this paragraph if the law— 
(A)prohibits a driver from texting through a personal wireless communications device while driving; (B)makes violation of the law a primary offense;  
(C)establishes a minimum fine for a violation of the law; and  (D)does not provide for an exemption that specifically allows a driver to text through a personal wireless communication device while stopped in traffic. 
(3)Prohibition on youth cell phone use while driving or stopped in trafficA State law meets the requirements set forth in this paragraph if the law— (A)prohibits a driver from using a personal wireless communications device while driving if the driver is— 
(i)younger than 18 years of age; or (ii)in the learner’s permit or intermediate license stage set forth in subsection (g)(2)(B); 
(B)makes violation of the law a primary offense;  (C)establishes a minimum fine for a violation of the law; and 
(D)does not provide for an exemption that specifically allows a driver to text through a personal wireless communication device while stopped in traffic. (4)Permitted exceptionsA law that meets the requirements set forth in paragraph (2) or (3) may provide exceptions for— 
(A)a driver who uses a personal wireless communications device to contact emergency services; (B)emergency services personnel who use a personal wireless communications device while— 
(i)operating an emergency services vehicle; and (ii)engaged in the performance of their duties as emergency services personnel; 
(C)an individual employed as a commercial motor vehicle driver or a school bus driver who uses a personal wireless communications device within the scope of such individual's employment if such use is permitted under the regulations promulgated pursuant to section 31136 of title 49; and (D)any additional exceptions determined by the Secretary through a rulemaking process. 
(5)Use of grant funds 
(A)In generalExcept as provided in subparagraph (B), amounts received by a State under this subsection shall be used— (i)to educate the public through advertising containing information about the dangers of texting or using a cell phone while driving; 
(ii)for traffic signs that notify drivers about the distracted driving law of the State; or (iii)for law enforcement costs related to the enforcement of the distracted driving law. 
(B)Flexibility 
(i)Not more than 50 percent of amounts received by a State under this subsection may be used for any eligible project or activity under section 402. (ii)Not more than 75 percent of amounts received by a State under this subsection may be used for any eligible project or activity under section 402 if the State has conformed its distracted driving data to the most recent Model Minimum Uniform Crash Criteria published by the Secretary. 
(6)Additional distracted driving grants 
(A)In generalNotwithstanding paragraph (1), for each of fiscal years 2017 and 2018, the Secretary shall use up to 25 percent of the amounts available for grants under this subsection to award grants to any State that— (i)in fiscal year 2017— 
(I)certifies that it has enacted a basic text messaging statute that— (aa)is applicable to drivers of all ages; and 
(bb)makes violation of the basic text messaging statute a primary offense or secondary enforcement action as allowed by State statute; and (II)is otherwise ineligible for a grant under this subsection; and 
(ii)in fiscal year 2018— (I)certifies that it has enacted a basic text messaging statute that— 
(aa)is applicable to drivers of all ages; and (bb)makes violation of the basic text messaging statute a primary offense;  
(II)imposes fines for violations; (III)has a statute that prohibits drivers who are younger than 18 years of age from using a personal wireless communications device while driving; and 
(IV)is otherwise ineligible for a grant under this subsection. (B)Use of grant funds (i)In generalNotwithstanding paragraph (5) and subject to clauses (ii) and (iii) of this subparagraph, amounts received by a State under subparagraph (A) may be used for activities related to the enforcement of distracted driving laws, including for public information and awareness purposes. 
(ii)Fiscal year 2017In fiscal year 2017, up to 15 percent of the amounts received by a State under subparagraph (A) may be used for any eligible project or activity under section 402. (iii)Fiscal year 2018In fiscal year 2018, up to 25 percent of the amounts received by a State under subparagraph (A) may be used for any eligible project or activity under section 402. 
(7)Allocation to support state distracted driving lawsOf the amounts available under this subsection in a fiscal year for distracted driving grants, the Secretary may expend not more than $5,000,000 for the development and placement of broadcast media to reduce distracted driving of motor vehicles. (8)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the State’s apportionment under section 402 for fiscal year 2009. 
(9)DefinitionsIn this subsection, the following definitions apply: (A)DrivingThe term driving— 
(i)means operating a motor vehicle on a public road; and (ii)does not include operating a motor vehicle when the vehicle has pulled over to the side of, or off, an active roadway and has stopped in a location where it can safely remain stationary. 
(B)Personal wireless communications deviceThe term personal wireless communications device— (i)means a device through which personal wireless services (as defined in section 332(c)(7)(C)(i) of the Communications Act of 1934 (47 U.S.C. 332(c)(7)(C)(i))) are transmitted; and 
(ii)does not include a global navigation satellite system receiver used for positioning, emergency notification, or navigation purposes. (C)Primary offenseThe term primary offense means an offense for which a law enforcement officer may stop a vehicle solely for the purpose of issuing a citation in the absence of evidence of another offense. 
(D)Public roadThe term public road has the meaning given such term in section 402(c). (E)TextingThe term texting means reading from or manually entering data into a personal wireless communications device, including doing so for the purpose of SMS texting, emailing, instant messaging, or engaging in any other form of electronic data retrieval or electronic data communication.. 
(e)Motorcyclist safetySection 405(f) of title 23, United States Code, is amended— (1)by striking paragraph (2) and inserting the following: 
 
(2)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the State’s apportionment under section 402 for fiscal year 2009, except that the amount of a grant awarded to a State for a fiscal year may not exceed 25 percent of the amount apportioned to the State under such section for fiscal year 2009.; (2)in paragraph (4) by adding at the end the following: 
 
(C)FlexibilityNot more than 50 percent of grant funds received by a State under this subsection may be used for any eligible project or activity under section 402 if the State is in the lowest 25 percent of all States for motorcycle deaths per 10,000 motorcycle registrations based on the most recent data that conforms with criteria established by the Secretary.; and (3)by adding at the end the following: 
 
(6)Share-the-road model languageNot later than 1 year after the date of enactment of this paragraph, the Secretary shall update and provide to the States model language, for use in traffic safety education courses, driver's manuals, and other driver training materials, that provides instruction for drivers of motor vehicles on the importance of sharing the road safely with motorcyclists.. (f)Minimum requirements for State graduated driver licensing incentive grant programSection 405(g) of title 23, United States Code, is amended— 
(1)in paragraph (2)— (A)in subparagraph (A) by striking 21 and inserting 18; and 
(B)by amending subparagraph (B) to read as follows:  (B)Licensing processA State is in compliance with the 2-stage licensing process described in this subparagraph if the State’s driver’s license laws include— 
(i)a learner’s permit stage that— (I)is at least 6 months in duration; 
(II)contains a prohibition on the driver using a personal wireless communications device (as defined in subsection (e)) while driving except under an exception permitted under paragraph (4) of that subsection, and makes a violation of the prohibition a primary offense; (III)requires applicants to successfully pass a vision and knowledge assessment prior to receiving a learner’s permit; 
(IV)requires that the driver be accompanied and supervised at all times while the driver is operating a motor vehicle by a licensed driver who is at least 21 years of age or is a State-certified driving instructor; (V)has a requirement that the driver— 
(aa)complete a State-certified driver education or training course; or (bb)obtain at least 50 hours of behind-the-wheel training, with at least 10 hours at night, with a licensed driver; and 
(VI)remains in effect until the driver— (aa)reaches 16 years of age and enters the intermediate stage; or 
(bb)reaches 18 years of age; (ii)an intermediate stage that— 
(I)commences immediately after the expiration of the learner’s permit stage and successful completion of a driving skills assessment; (II)is at least 6 months in duration; 
(III)prohibits the driver from using a personal wireless communications device (as defined in subsection (e)) while driving except under an exception permitted under paragraph (4) of that subsection, and makes a violation of the prohibition a primary offense; (IV)for the first 6 months of the intermediate stage, restricts driving at night between the hours of 10:00 p.m. and 5:00 a.m. when not supervised by a licensed driver 21 years of age or older, excluding transportation to work, school, religious activities, or emergencies; 
(V)prohibits the driver from operating a motor vehicle with more than 1 nonfamilial passenger younger than 21 years of age unless a licensed driver who is at least 21 years of age is in the motor vehicle; and (VI)remains in effect until the driver reaches 17 years of age; and 
(iii)learner’s permit and intermediate stages that each require, in addition to any other penalties imposed by State law, that the granting of an unrestricted driver’s license be automatically delayed for any individual who, during the learner’s permit or intermediate stage, is convicted of a driving-related offense during the first 6 months, including— (I)driving while intoxicated; 
(II)misrepresentation of the individual's age; (III)reckless driving; 
(IV)driving without wearing a seat belt; (V)speeding; or 
(VI)any other driving-related offense, as determined by the Secretary.; and (2)by adding at the end the following: 
 
(6)Special ruleNotwithstanding paragraph (5), up to 100 percent of grant funds received by a State under this subsection may be used for any eligible project or activity under section 402, if the State is in the lowest 25 percent of all States for the number of drivers under age 18 involved in fatal crashes in the State per the total number of drivers under age 18 in the State based on the most recent data that conforms with criteria established by the Secretary.. (g)Nonmotorized safetySection 405 of title 23, United States Code, is amended by adding at the end the following: 
 
(h)Nonmotorized safety 
(1)General authoritySubject to the requirements under this subsection, the Secretary shall award grants to States for the purpose of decreasing pedestrian and bicycle fatalities and injuries that result from crashes involving a motor vehicle. (2)Federal shareThe Federal share of the cost of a project carried out by a State using amounts from a grant awarded under this subsection may not exceed 80 percent. 
(3)EligibilityA State shall receive a grant under this subsection in a fiscal year if the annual combined pedestrian and bicycle fatalities in the State exceed 15 percent of the total annual crash fatalities in the State, based on the most recently reported final data from the Fatality Analysis Reporting System. (4)Use of grant amountsGrant funds received by a State under this subsection may be used for— 
(A)training of law enforcement officials on State laws applicable to pedestrian and bicycle safety; (B)enforcement mobilizations and campaigns designed to enforce State traffic laws applicable to pedestrian and bicycle safety; and 
(C)public education and awareness programs designed to inform motorists, pedestrians, and bicyclists of State traffic laws applicable to pedestrian and bicycle safety. (5)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in proportion to the State's apportionment under section 402 for fiscal year 2009.. 
4006.Tracking processSection 412 of title 23, United States Code, is amended by adding at the end the following:   (f)Tracking processThe Secretary shall develop a process to identify and mitigate possible systemic issues across States and regional offices by reviewing oversight findings and recommended actions identified in triennial State management reviews.. 
4007.Stop motorcycle checkpoint fundingNotwithstanding section 153 of title 23, United States Code, the Secretary may not provide a grant or any funds to a State, county, town, township, Indian tribe, municipality, or other local government that may be used for any program— (1)to check helmet usage; or 
(2)to create checkpoints that specifically target motorcycle operators or motorcycle passengers. 4008.Marijuana-impaired driving (a)StudyThe Secretary, in consultation with the heads of other Federal agencies as appropriate, shall conduct a study on marijuana-impaired driving. 
(b)Issues To be examinedIn conducting the study, the Secretary shall examine, at a minimum, the following: (1)Methods to detect marijuana-impaired driving, including devices capable of measuring marijuana levels in motor vehicle operators. 
(2)A review of impairment standard research for driving under the influence of marijuana. (3)Methods to differentiate the cause of a driving impairment between alcohol and marijuana. 
(4)State-based policies on marijuana-impaired driving. (5)The role and extent of marijuana impairment in motor vehicle accidents. 
(c)Report 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in cooperation with other Federal agencies as appropriate, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study. (2)ContentsThe report shall include, at a minimum, the following: 
(A)FindingsThe findings of the Secretary based on the study, including, at a minimum, the following: (i)An assessment of methodologies and technologies for measuring driver impairment resulting from the use of marijuana, including the use of marijuana in combination with alcohol. 
(ii)A description and assessment of the role of marijuana as a causal factor in traffic crashes and the extent of the problem of marijuana-impaired driving. (iii)A description and assessment of current State laws relating to marijuana-impaired driving. 
(iv)A determination whether an impairment standard for drivers under the influence of marijuana is feasible and could reduce vehicle accidents and save lives. (B)RecommendationsThe recommendations of the Secretary based on the study, including, at a minimum, the following: 
(i)Effective and efficient methods for training law enforcement personnel, including drug recognition experts, to detect or measure the level of impairment of a motor vehicle operator who is under the influence of marijuana by the use of technology or otherwise. (ii)If feasible, an impairment standard for driving under the influence of marijuana. 
(iii)Methodologies for increased data collection regarding the prevalence and effects of marijuana-impaired driving. (d)Marijuana definedIn this section, the term marijuana includes all substances containing tetrahydrocannabinol. 
4009.Increasing public awareness of the dangers of drug-impaired driving 
(a)Additional actionsThe Administrator of the National Highway Traffic Safety Administration, in consultation with the White House Office of National Drug Control Policy, the Secretary of Health and Human Services, State highway safety offices, and other interested parties, as determined by the Administrator, shall identify and carry out additional actions that should be undertaken by the Administration to assist States in their efforts to increase public awareness of the dangers of drug-impaired driving, including the dangers of driving while under the influence of heroin or prescription opioids. (b)ReportNot later than 60 days after the date of enactment of this Act, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes the additional actions undertaken by the Administration pursuant to subsection (a). 
4010.National priority safety program grant eligibilityNot later than 60 days after the date on which the Secretary awards grants under section 405 of title 23, United States Code, the Secretary shall make available on a publicly available Internet Web site of the Department of Transportation— (1)an identification of— 
(A)the States that were awarded grants under such section; (B)the States that applied and were not awarded grants under such section; and 
(C)the States that did not apply for a grant under such section; and (2)a list of deficiencies that made a State ineligible for a grant under such section for each State under paragraph (1)(B). 
4011.Data collectionSection 1906 of SAFETEA–LU (23 U.S.C. 402 note) is amended— (1)in subsection (a)(1)— 
(A)by striking (A) has enacted and all that follows through (B) is maintaining and inserting is maintaining; and (B)by striking and any passengers; 
(2)by striking subsection (b) and inserting the following:  (b)Use of grant fundsA grant received by a State under subsection (a) shall be used by the State for the costs of— 
(1)collecting and maintaining data on traffic stops; and (2)evaluating the results of the data.; 
(3)by striking subsection (c) and redesignating subsections (d) and (e) as subsections (c) and (d), respectively; (4)in subsection (c)(2), as so redesignated, by striking A State and inserting On or after October 1, 2015, a State; and 
(5)in subsection (d), as so redesignated— (A)in the subsection heading by striking Authorization of Appropriations and inserting Funding; 
(B)by striking paragraph (1) and inserting the following:  (1)In generalFrom funds made available under section 403 of title 23, United States Code, the Secretary shall set aside $7,500,000 for each of fiscal years 2017 through 2020 to carry out this section.;  
(C)in paragraph (2)— (i)by striking authorized by and inserting made available under; and 
(ii)by striking percent, and all that follows through the period at the end and inserting percent.; and (D)by adding at the end the following:  
 
(3)Other usesThe Secretary may reallocate, before the last day of any fiscal year, amounts remaining available under paragraph (1) to increase the amounts made available to carry out any of other activities authorized under section 403 of title 23, United States Code, in order to ensure, to the maximum extent possible, that all such amounts are obligated during such fiscal year.. 4012.Study on the national roadside survey of alcohol and drug use by driversNot later than 180 days after the date on which the Comptroller General of the United States reviews and reports on the overall value of the National Roadside Survey to researchers and other public safety stakeholders, the differences between a National Roadside Survey site and typical law enforcement checkpoints, and the effectiveness of the National Roadside Survey methodology at protecting the privacy of the driving public, as requested by the Committee on Appropriations of the Senate on June 5, 2014 (Senate Report 113–182), the Secretary shall report to Congress on the National Highway Traffic Safety Administration's progress toward reviewing that report and implementing any recommendations made in that report. 
4013.Barriers to data collection reportNot later than 180 days after the date of enactment of this Act, the Administrator of the National Highway Traffic Safety Administration shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that— (1)identifies any legal and technical barriers to capturing adequate data on the prevalence of the use of wireless communications devices while driving; and 
(2)provides recommendations on how to address such barriers. 4014.Technical correctionsTitle 23, United States Code, is amended as follows: 
(1)Section 402 is amended— (A)in subsection (b)(1)— 
(i)in subparagraph (C) by striking paragraph (3) and inserting paragraph (2); and (ii)in subparagraph (E)— 
(I)by striking in which and inserting for which; and (II)by striking under subsection (f) and inserting under subsection (k); and 
(B)in subsection (k)(5), as redesignated by this Act, by striking under paragraph (2)(A) and inserting under paragraph (3)(A). (2)Section 403(e) is amended by striking chapter 301 and inserting chapter 301 of title 49. 
(3)Section 405 is amended— (A)in subsection (d)— 
(i)in paragraph (5) by striking under section 402(c) and inserting under section 402; and (ii)in paragraph (6)(D), as redesignated by this Act, by striking on the basis of the apportionment formula set forth in section 402(c) and inserting in proportion to the State’s apportionment under section 402 for fiscal year 2009; and 
(B)in subsection (f)(4)(A)(iv)— (i)by striking such as the and inserting including; and 
(ii)by striking developed under subsection (g). 4015.Effective date for certain programsNotwithstanding any other provision of this Act, except for the technical corrections in section 4014, the amendments made by this Act to sections 164, 402, and 405 of title 23, United States Code, shall be effective on October 1, 2016. 
VMotor Carrier Safety 
AMotor Carrier Safety Grant Consolidation 
5101.Grants to States 
(a)Motor carrier safety assistance programSection 31102 of title 49, United States Code, is amended to read as follows:  31102.Motor carrier safety assistance program (a)In generalThe Secretary of Transportation shall administer a motor carrier safety assistance program funded under section 31104. 
(b)GoalThe goal of the program is to ensure that the Secretary, States, local governments, other political jurisdictions, federally recognized Indian tribes, and other persons work in partnership to establish programs to improve motor carrier, commercial motor vehicle, and driver safety to support a safe and efficient surface transportation system by— (1)making targeted investments to promote safe commercial motor vehicle transportation, including the transportation of passengers and hazardous materials; 
(2)investing in activities likely to generate maximum reductions in the number and severity of commercial motor vehicle crashes and in fatalities resulting from such crashes; (3)adopting and enforcing effective motor carrier, commercial motor vehicle, and driver safety regulations and practices consistent with Federal requirements; and 
(4)assessing and improving statewide performance by setting program goals and meeting performance standards, measures, and benchmarks. (c)State plans (1)In generalIn carrying out the program, the Secretary shall prescribe procedures for a State to submit a multiple-year plan, and annual updates thereto, under which the State agrees to assume responsibility for improving motor carrier safety by adopting and enforcing State regulations, standards, and orders that are compatible with the regulations, standards, and orders of the Federal Government on commercial motor vehicle safety and hazardous materials transportation safety. 
(2)ContentsThe Secretary shall approve a State plan if the Secretary determines that the plan is adequate to comply with the requirements of this section, and the plan— (A)implements performance-based activities, including deployment and maintenance of technology to enhance the efficiency and effectiveness of commercial motor vehicle safety programs; 
(B)designates a lead State commercial motor vehicle safety agency responsible for administering the plan throughout the State; (C)contains satisfactory assurances that the lead State commercial motor vehicle safety agency has or will have the legal authority, resources, and qualified personnel necessary to enforce the regulations, standards, and orders; 
(D)contains satisfactory assurances that the State will devote adequate resources to the administration of the plan and enforcement of the regulations, standards, and orders; (E)provides a right of entry (or other method a State may use that the Secretary determines is adequate to obtain necessary information) and inspection to carry out the plan; 
(F)provides that all reports required under this section be available to the Secretary on request; (G)provides that the lead State commercial motor vehicle safety agency will adopt the reporting requirements and use the forms for recordkeeping, inspections, and investigations that the Secretary prescribes; 
(H)requires all registrants of commercial motor vehicles to demonstrate knowledge of applicable safety regulations, standards, and orders of the Federal Government and the State; (I)provides that the State will grant maximum reciprocity for inspections conducted under the North American Inspection Standards through the use of a nationally accepted system that allows ready identification of previously inspected commercial motor vehicles; 
(J)ensures that activities described in subsection (h), if financed through grants to the State made under this section, will not diminish the effectiveness of the development and implementation of the programs to improve motor carrier, commercial motor vehicle, and driver safety as described in subsection (b); (K)ensures that the lead State commercial motor vehicle safety agency will coordinate the plan, data collection, and information systems with the State highway safety improvement program required under section 148(c) of title 23; 
(L)ensures participation in appropriate Federal Motor Carrier Safety Administration information technology and data systems and other information systems by all appropriate jurisdictions receiving motor carrier safety assistance program funding; (M)ensures that information is exchanged among the States in a timely manner; 
(N)provides satisfactory assurances that the State will undertake efforts that will emphasize and improve enforcement of State and local traffic safety laws and regulations related to commercial motor vehicle safety; (O)provides satisfactory assurances that the State will address national priorities and performance goals, including— 
(i)activities aimed at removing impaired commercial motor vehicle drivers from the highways of the United States through adequate enforcement of regulations on the use of alcohol and controlled substances and by ensuring ready roadside access to alcohol detection and measuring equipment; (ii)activities aimed at providing an appropriate level of training to State motor carrier safety assistance program officers and employees on recognizing drivers impaired by alcohol or controlled substances; and 
(iii)when conducted with an appropriate commercial motor vehicle inspection, criminal interdiction activities, and appropriate strategies for carrying out those interdiction activities, including interdiction activities that affect the transportation of controlled substances (as defined in section 102 of the Comprehensive Drug Abuse Prevention and Control Act of 1970 (21 U.S.C. 802) and listed in part 1308 of title 21, Code of Federal Regulations, as updated and republished from time to time) by any occupant of a commercial motor vehicle; (P)provides that the State has established and dedicated sufficient resources to a program to ensure that— 
(i)the State collects and reports to the Secretary accurate, complete, and timely motor carrier safety data; and (ii)the State participates in a national motor carrier safety data correction system prescribed by the Secretary; 
(Q)ensures that the State will cooperate in the enforcement of financial responsibility requirements under sections 13906, 31138, and 31139 and regulations issued under those sections; (R)ensures consistent, effective, and reasonable sanctions; 
(S)ensures that roadside inspections will be conducted at locations that are adequate to protect the safety of drivers and enforcement personnel; (T)provides that the State will include in the training manuals for the licensing examination to drive noncommercial motor vehicles and commercial motor vehicles information on best practices for driving safely in the vicinity of noncommercial and commercial motor vehicles; 
(U)provides that the State will enforce the registration requirements of sections 13902 and 31134 by prohibiting the operation of any vehicle discovered to be operated by a motor carrier without a registration issued under those sections or to be operated beyond the scope of the motor carrier's registration; (V)provides that the State will conduct comprehensive and highly visible traffic enforcement and commercial motor vehicle safety inspection programs in high-risk locations and corridors; 
(W)except in the case of an imminent hazard or obvious safety hazard, ensures that an inspection of a vehicle transporting passengers for a motor carrier of passengers is conducted at a bus station, terminal, border crossing, maintenance facility, destination, or other location where a motor carrier may make a planned stop (excluding a weigh station); (X)ensures that the State will transmit to its roadside inspectors notice of each Federal exemption granted under section 31315(b) of this title and sections 390.23 and 390.25 of title 49, Code of Federal Regulations, and provided to the State by the Secretary, including the name of the person that received the exemption and any terms and conditions that apply to the exemption; 
(Y)except as provided in subsection (d), provides that the State— (i)will conduct safety audits of interstate and, at the State’s discretion, intrastate new entrant motor carriers under section 31144(g); and 
(ii)if the State authorizes a third party to conduct safety audits under section 31144(g) on its behalf, the State verifies the quality of the work conducted and remains solely responsible for the management and oversight of the activities; (Z)provides that the State agrees to fully participate in the performance and registration information systems management under section 31106(b) not later than October 1, 2020, by complying with the conditions for participation under paragraph (3) of that section, or demonstrates to the Secretary an alternative approach for identifying and immobilizing a motor carrier with serious safety deficiencies in a manner that provides an equivalent level of safety; 
(AA)in the case of a State that shares a land border with another country, provides that the State— (i)will conduct a border commercial motor vehicle safety program focusing on international commerce that includes enforcement and related projects; or 
(ii)will forfeit all funds calculated by the Secretary based on border-related activities if the State declines to conduct the program described in clause (i) in its plan; and (BB)in the case of a State that meets the other requirements of this section and agrees to comply with the requirements established in subsection (l)(3), provides that the State may fund operation and maintenance costs associated with innovative technology deployment under subsection (l)(3) with motor carrier safety assistance program funds authorized under section 31104(a)(1). 
(3)Publication 
(A)In generalSubject to subparagraph (B), the Secretary shall publish each approved State multiple-year plan, and each annual update thereto, on a publically accessible Internet Web site of the Department of Transportation not later than 30 days after the date the Secretary approves the plan or update. (B)LimitationBefore publishing an approved State multiple-year plan or annual update under subparagraph (A), the Secretary shall redact any information identified by the State that, if disclosed— 
(i)would reasonably be expected to interfere with enforcement proceedings; or (ii)would reveal enforcement techniques or procedures that would reasonably be expected to risk circumvention of the law. 
(d)Exclusion of U.S. territoriesThe requirement that a State conduct safety audits of new entrant motor carriers under subsection (c)(2)(Y) does not apply to a territory of the United States unless required by the Secretary. (e)Intrastate compatibilityThe Secretary shall prescribe regulations specifying tolerance guidelines and standards for ensuring compatibility of intrastate commercial motor vehicle safety laws, including regulations, with Federal motor carrier safety regulations to be enforced under subsections (b) and (c). To the extent practicable, the guidelines and standards shall allow for maximum flexibility while ensuring a degree of uniformity that will not diminish motor vehicle safety. 
(f)Maintenance of effort 
(1)BaselineExcept as provided under paragraphs (2) and (3) and in accordance with section 5107 of the FAST Act, a State plan under subsection (c) shall provide that the total expenditure of amounts of the lead State commercial motor vehicle safety agency responsible for administering the plan will be maintained at a level each fiscal year that is at least equal to— (A)the average level of that expenditure for fiscal years 2004 and 2005; or 
(B)the level of that expenditure for the year in which the Secretary implements a new allocation formula under section 5106 of the FAST Act. (2)Adjusted baseline after fiscal year 2017At the request of a State, the Secretary may evaluate additional documentation related to the maintenance of effort and may make reasonable adjustments to the maintenance of effort baseline after the year in which the Secretary implements a new allocation formula under section 5106 of the FAST Act, and this adjusted baseline will replace the maintenance of effort requirement under paragraph (1). 
(3)WaiversAt the request of a State, the Secretary may waive or modify the requirements of this subsection for a total of 1 fiscal year if the Secretary determines that the waiver or modification is reasonable, based on circumstances described by the State, to ensure the continuation of commercial motor vehicle enforcement activities in the State. (4)Level of State expendituresIn estimating the average level of a State’s expenditures under paragraph (1), the Secretary— 
(A)may allow the State to exclude State expenditures for federally sponsored demonstration and pilot programs and strike forces; (B)may allow the State to exclude expenditures for activities related to border enforcement and new entrant safety audits; and 
(C)shall require the State to exclude State matching amounts used to receive Federal financing under section 31104. (g)Use of unified carrier registration fees agreementAmounts generated under section 14504a and received by a State and used for motor carrier safety purposes may be included as part of the State's match required under section 31104 or maintenance of effort required by subsection (f). 
(h)Use of grants To enforce other lawsWhen approved as part of a State’s plan under subsection (c), the State may use motor carrier safety assistance program funds received under this section— (1)if the activities are carried out in conjunction with an appropriate inspection of a commercial motor vehicle to enforce Federal or State commercial motor vehicle safety regulations, for— 
(A)enforcement of commercial motor vehicle size and weight limitations at locations, excluding fixed-weight facilities, such as near steep grades or mountainous terrains, where the weight of a commercial motor vehicle can significantly affect the safe operation of the vehicle, or at ports where intermodal shipping containers enter and leave the United States; and (B)detection of and enforcement actions taken as a result of criminal activity, including the trafficking of human beings, in a commercial motor vehicle or by any occupant, including the operator, of the commercial motor vehicle; and 
(2)for documented enforcement of State traffic laws and regulations designed to promote the safe operation of commercial motor vehicles, including documented enforcement of such laws and regulations relating to noncommercial motor vehicles when necessary to promote the safe operation of commercial motor vehicles, if— (A)the number of motor carrier safety activities, including roadside safety inspections, conducted in the State is maintained at a level at least equal to the average level of such activities conducted in the State in fiscal years 2004 and 2005; and 
(B)the State does not use more than 10 percent of the basic amount the State receives under a grant awarded under section 31104(a)(1) for enforcement activities relating to noncommercial motor vehicles necessary to promote the safe operation of commercial motor vehicles unless the Secretary determines that a higher percentage will result in significant increases in commercial motor vehicle safety. (i)Evaluation of plans and award of grants (1)AwardsThe Secretary shall establish criteria for the application, evaluation, and approval of State plans under this section. Subject to subsection (j), the Secretary may allocate the amounts made available under section 31104(a)(1) among the States. 
(2)Opportunity to cureIf the Secretary disapproves a plan under this section, the Secretary shall give the State a written explanation of the reasons for disapproval and allow the State to modify and resubmit the plan for approval. (j)Allocation of funds (1)In generalThe Secretary, by regulation, shall prescribe allocation criteria for funds made available under section 31104(a)(1). 
(2)Annual allocationsOn October 1 of each fiscal year, or as soon as practicable thereafter, and after making a deduction under section 31104(c), the Secretary shall allocate amounts made available under section 31104(a)(1) to carry out this section for the fiscal year among the States with plans approved under this section in accordance with the criteria prescribed under paragraph (1). (3)Elective adjustmentsSubject to the availability of funding and notwithstanding fluctuations in the data elements used by the Secretary to calculate the annual allocation amounts, after the creation of a new allocation formula under section 5106 of the FAST Act, the Secretary may not make elective adjustments to the allocation formula that decrease a State’s Federal funding levels by more than 3 percent in a fiscal year. The 3 percent limit shall not apply to the withholding provisions of subsection (k). 
(k)Plan monitoring 
(1)In generalOn the basis of reports submitted by the lead State agency responsible for administering a State plan approved under this section and an investigation by the Secretary, the Secretary shall periodically evaluate State implementation of and compliance with the State plan. (2)Withholding of funds (A)DisapprovalIf, after notice and an opportunity to be heard, the Secretary finds that a State plan previously approved under this section is not being followed or has become inadequate to ensure enforcement of State regulations, standards, or orders described in subsection (c)(1), or the State is otherwise not in compliance with the requirements of this section, the Secretary may withdraw approval of the State plan and notify the State. Upon the receipt of such notice, the State plan shall no longer be in effect and the Secretary shall withhold all funding to the State under this section. 
(B)Noncompliance withholdingIn lieu of withdrawing approval of a State plan under subparagraph (A), the Secretary may, after providing notice to the State and an opportunity to be heard, withhold funding from the State to which the State would otherwise be entitled under this section for the period of the State's noncompliance. In exercising this option, the Secretary may withhold— (i)up to 5 percent of funds during the fiscal year that the Secretary notifies the State of its noncompliance; 
(ii)up to 10 percent of funds for the first full fiscal year of noncompliance; (iii)up to 25 percent of funds for the second full fiscal year of noncompliance; and 
(iv)not more than 50 percent of funds for the third and any subsequent full fiscal year of noncompliance. (3)Judicial reviewA State adversely affected by a determination under paragraph (2) may seek judicial review under chapter 7 of title 5. Notwithstanding the disapproval of a State plan under paragraph (2)(A) or the withholding of funds under paragraph (2)(B), the State may retain jurisdiction in an administrative or a judicial proceeding that commenced before the notice of disapproval or withholding if the issues involved are not related directly to the reasons for the disapproval or withholding. 
(l)High priority program 
(1)In generalThe Secretary shall administer a high priority program funded under section 31104(a)(2) for the purposes described in paragraphs (2) and (3). (2)Activities related to motor carrier safetyThe Secretary may make discretionary grants to and enter into cooperative agreements with States, local governments, federally recognized Indian tribes, other political jurisdictions as necessary, and any person to carry out high priority activities and projects that augment motor carrier safety activities and projects planned in accordance with subsections (b) and (c), including activities and projects that— 
(A)increase public awareness and education on commercial motor vehicle safety; (B)target unsafe driving of commercial motor vehicles and noncommercial motor vehicles in areas identified as high risk crash corridors; 
(C)improve the safe and secure movement of hazardous materials; (D)improve safe transportation of goods and persons in foreign commerce; 
(E)demonstrate new technologies to improve commercial motor vehicle safety; (F)support participation in performance and registration information systems management under section 31106(b)— 
(i)for entities not responsible for submitting the plan under subsection (c); or (ii)for entities responsible for submitting the plan under subsection (c)— 
(I)before October 1, 2020, to achieve compliance with the requirements of participation; and (II)beginning on October 1, 2020, or once compliance is achieved, whichever is sooner, for special initiatives or projects that exceed routine operations required for participation; 
(G)conduct safety data improvement projects— (i)that complete or exceed the requirements under subsection (c)(2)(P) for entities not responsible for submitting the plan under subsection (c); or 
(ii)that exceed the requirements under subsection (c)(2)(P) for entities responsible for submitting the plan under subsection (c); and (H)otherwise improve commercial motor vehicle safety and compliance with commercial motor vehicle safety regulations. 
(3)Innovative technology deployment grant program 
(A)In generalThe Secretary shall establish an innovative technology deployment grant program to make discretionary grants to eligible States for the innovative technology deployment of commercial motor vehicle information systems and networks. (B)PurposesThe purposes of the program shall be— 
(i)to advance the technological capability and promote the deployment of intelligent transportation system applications for commercial motor vehicle operations, including commercial motor vehicle, commercial driver, and carrier-specific information systems and networks; and (ii)to support and maintain commercial motor vehicle information systems and networks— 
(I)to link Federal motor carrier safety information systems with State commercial motor vehicle systems; (II)to improve the safety and productivity of commercial motor vehicles and drivers; and 
(III)to reduce costs associated with commercial motor vehicle operations and Federal and State commercial motor vehicle regulatory requirements. (C)EligibilityTo be eligible for a grant under this paragraph, a State shall— 
(i)have a commercial motor vehicle information systems and networks program plan approved by the Secretary that describes the various systems and networks at the State level that need to be refined, revised, upgraded, or built to accomplish deployment of commercial motor vehicle information systems and networks capabilities; (ii)certify to the Secretary that its commercial motor vehicle information systems and networks deployment activities, including hardware procurement, software and system development, and infrastructure modifications— 
(I)are consistent with the national intelligent transportation systems and commercial motor vehicle information systems and networks architectures and available standards; and (II)promote interoperability and efficiency to the extent practicable; and 
(iii)agree to execute interoperability tests developed by the Federal Motor Carrier Safety Administration to verify that its systems conform with the national intelligent transportation systems architecture, applicable standards, and protocols for commercial motor vehicle information systems and networks. (D)Use of fundsGrant funds received under this paragraph may be used— 
(i)for deployment activities and activities to develop new and innovative advanced technology solutions that support commercial motor vehicle information systems and networks; (ii)for planning activities, including the development or updating of program or top level design plans in order to become eligible or maintain eligibility under subparagraph (C); and 
(iii)for the operation and maintenance costs associated with innovative technology. (E)Secretary authorizationThe Secretary is authorized to award a State funding for the operation and maintenance costs associated with innovative technology deployment with funds made available under sections 31104(a)(1) and 31104(a)(2).. 
(b)Commercial motor vehicle operators grant programSection 31103 of title 49, United States Code, is amended to read as follows:  31103.Commercial motor vehicle operators grant program (a)In generalThe Secretary shall administer a commercial motor vehicle operators grant program funded under section 31104. 
(b)PurposeThe purpose of the grant program is to train individuals in the safe operation of commercial motor vehicles (as defined in section 31301). (c)VeteransIn administering grants under this section, the Secretary shall award priority to grant applications for programs to train former members of the armed forces (as defined in section 101 of title 10) in the safe operation of such vehicles.. 
(c)Authorization of AppropriationsSection 31104 of title 49, United States Code, as amended by this Act, is further amended on the effective date set forth in subsection (f) to read as follows:  31104.Authorization of appropriations (a)Financial assistance programsThe following sums are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account): 
(1)Motor carrier safety assistance programSubject to paragraph (2) and subsection (c), to carry out section 31102 (except subsection (l))— (A)$292,600,000 for fiscal year 2017; 
(B)$298,900,000 for fiscal year 2018; (C)$304,300,000 for fiscal year 2019; and 
(D)$308,700,000 for fiscal year 2020. (2)High priority activities programSubject to subsection (c), to carry out section 31102(l)— 
(A)$42,200,000 for fiscal year 2017; (B)$43,100,000 for fiscal year 2018; 
(C)$44,000,000 for fiscal year 2019; and (D)$44,900,000 for fiscal year 2020. 
(3)Commercial motor vehicle operators grant programTo carry out section 31103— (A)$1,000,000 for fiscal year 2017; 
(B)$1,000,000 for fiscal year 2018; (C)$1,000,000 for fiscal year 2019; and 
(D)$1,000,000 for fiscal year 2020. (4)Commercial driver's license program implementation programSubject to subsection (c), to carry out section 31313— 
(A)$31,200,000 for fiscal year 2017; (B)$31,800,000 for fiscal year 2018; 
(C)$32,500,000 for fiscal year 2019; and (D)$33,200,000 for fiscal year 2020. 
(b)Reimbursement and payment to recipients for Government share of costs 
(1)In generalAmounts made available under subsection (a) shall be used to reimburse financial assistance recipients proportionally for the Federal Government's share of the costs incurred. (2)Reimbursement amountsThe Secretary shall reimburse a recipient, in accordance with a financial assistance agreement made under section 31102, 31103, or 31313, an amount that is at least 85 percent of the costs incurred by the recipient in a fiscal year in developing and implementing programs under such sections. The Secretary shall pay the recipient an amount not more than the Federal Government share of the total costs approved by the Federal Government in the financial assistance agreement. The Secretary shall include a recipient's in-kind contributions in determining the reimbursement. 
(3)VouchersEach recipient shall submit vouchers at least quarterly for costs the recipient incurs in developing and implementing programs under sections 31102, 31103, and 31313. (c)Deductions for partner training and program supportOn October 1 of each fiscal year, or as soon after that date as practicable, the Secretary may deduct from amounts made available under paragraphs (1), (2), and (4) of subsection (a) for that fiscal year not more than 1.50 percent of those amounts for partner training and program support in that fiscal year. The Secretary shall use at least 75 percent of those deducted amounts to train non-Federal Government employees and to develop related training materials in carrying out such programs. 
(d)Grants and cooperative agreements as contractual obligationsThe approval of a financial assistance agreement by the Secretary under section 31102, 31103, or 31313 is a contractual obligation of the Federal Government for payment of the Federal Government's share of costs in carrying out the provisions of the grant or cooperative agreement. (e)Eligible activitiesThe Secretary shall establish criteria for eligible activities to be funded with financial assistance agreements under this section and publish those criteria in a notice of funding availability before the financial assistance program application period. 
(f)Period of availability of financial assistance agreement funds for recipient expendituresThe period of availability for a recipient to expend funds under a grant or cooperative agreement authorized under subsection (a) is as follows: (1)For grants made for carrying out section 31102, other than section 31102(l), for the fiscal year in which the Secretary approves the financial assistance agreement and for the next fiscal year. 
(2)For grants made or cooperative agreements entered into for carrying out section 31102(l)(2), for the fiscal year in which the Secretary approves the financial assistance agreement and for the next 2 fiscal years. (3)For grants made for carrying out section 31102(l)(3), for the fiscal year in which the Secretary approves the financial assistance agreement and for the next 4 fiscal years. 
(4)For grants made for carrying out section 31103, for the fiscal year in which the Secretary approves the financial assistance agreement and for the next fiscal year. (5)For grants made or cooperative agreements entered into for carrying out section 31313, for the fiscal year in which the Secretary approves the financial assistance agreement and for the next 4 fiscal years. 
(g)Contract authority; initial date of availabilityAmounts authorized from the Highway Trust Fund (other than the Mass Transit Account) by this section shall be available for obligation on the date of their apportionment or allocation or on October 1 of the fiscal year for which they are authorized, whichever occurs first. (h)Availability of fundingAmounts made available under this section shall remain available until expended. 
(i)ReallocationAmounts not expended by a recipient during the period of availability shall be released back to the Secretary for reallocation for any purpose under section 31102, 31103, or 31313 or this section to ensure, to the maximum extent possible, that all such amounts are obligated.. (d)Clerical amendmentThe analysis for chapter 311 of title 49, United States Code, is amended by striking the items relating to sections 31102, 31103, and 31104 and inserting the following: 
 
 
31102. Motor carrier safety assistance program. 
31103. Commercial motor vehicle operators grant program. 
31104. Authorization of appropriations.. 
(e)Conforming amendments 
(1)Safety fitness of owners and operator; safety reviews of new operatorsSection 31144(g) of title 49, United States Code, is amended by striking paragraph (5). (2)Information systems; performance and registration information programSection 31106(b) of title 49, United States Code, is amended by striking paragraph (4). 
(3)Border enforcement grantsSection 31107 of title 49, United States Code, and the item relating to that section in the analysis for chapter 311 of that title, are repealed. (4)Performance and registration information system managementSection 31109 of title 49, United States Code, and the item relating to that section in the analysis for chapter 311 of that title, are repealed. 
(5)Commercial vehicle information systems and networks deploymentSection 4126 of SAFETEA–LU (49 U.S.C. 31106 note), and the item relating to that section in the table of contents contained in section 1(b) of that Act, are repealed. (6)Safety data improvement programSection 4128 of SAFETEA–LU (49 U.S.C. 31100 note), and the item relating to that section in the table of contents contained in section 1(b) of that Act, are repealed. 
(7)Grant program for commercial motor vehicle operatorsSection 4134 of SAFETEA–LU (49 U.S.C. 31301 note), and the item relating to that section in the table of contents contained in section 1(b) of that Act, are repealed. (8)Maintenance of effort as condition on grants to StatesSection 103(c) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31102 note) is repealed. 
(9)State compliance with CDL requirementsSection 103(e) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31102 note) is repealed. (10)Border staffing standardsSection 218(d) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31133 note) is amended— 
(A)in paragraph (1) by striking section 31104(f)(2)(B) of title 49, United States Code and inserting section 31104(a)(1) of title 49, United States Code; and (B)by striking paragraph (3). 
(11)Winter home heating oil delivery State flexibility programSection 346 of the National Highway System Designation Act of 1995 (49 U.S.C. 31166 note), and the item relating to that section in the table of contents in section 1(b) of that Act, are repealed. (f)Effective dateThe amendments made by this section shall take effect on October 1, 2016. 
(g)TransitionNotwithstanding the amendments made by this section, the Secretary shall carry out sections 31102, 31103, and 31104 of title 49, United States Code, and any sections repealed under subsection (e), as necessary, as those sections were in effect on the day before October 1, 2016, with respect to applications for grants, cooperative agreements, or contracts under those sections submitted before October 1, 2016. 5102.Performance and registration information systems managementSection 31106(b) of title 49, United States Code, is amended in the subsection heading by striking Program and inserting Systems Management. 
5103.Authorization of appropriations 
(a)In generalSubchapter I of chapter 311 of title 49, United States Code, is amended by adding at the end the following:  31110.Authorization of appropriations (a)Administrative expensesThere is authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account) for the Secretary of Transportation to pay administrative expenses of the Federal Motor Carrier Safety Administration— 
(1)$267,400,000 for fiscal year 2016; (2)$277,200,000 for fiscal year 2017; 
(3)$283,000,000 for fiscal year 2018; (4)$284,000,000 for fiscal year 2019; and 
(5)$288,000,000 for fiscal year 2020. (b)Use of fundsThe funds authorized by this section shall be used for— 
(1)personnel costs; (2)administrative infrastructure; 
(3)rent; (4)information technology; 
(5)programs for research and technology, information management, regulatory development, and the administration of performance and registration information systems management under section 31106(b); (6)programs for outreach and education under subsection (c); 
(7)other operating expenses; (8)conducting safety reviews of new operators; and 
(9)such other expenses as may from time to time become necessary to implement statutory mandates of the Federal Motor Carrier Safety Administration not funded from other sources. (c)Outreach and education program (1)In generalThe Secretary may conduct, through any combination of grants, contracts, cooperative agreements, and other activities, an internal and external outreach and education program to be administered by the Administrator of the Federal Motor Carrier Safety Administration. 
(2)Federal shareThe Federal share of an outreach and education project for which a grant, contract, or cooperative agreement is made under this subsection may be up to 100 percent of the cost of the project. (3)FundingFrom amounts made available under subsection (a), the Secretary shall make available not more than $4,000,000 each fiscal year to carry out this subsection. 
(d)Contract authority; initial date of availabilityAmounts authorized from the Highway Trust Fund (other than the Mass Transit Account) by this section shall be available for obligation on the date of their apportionment or allocation or on October 1 of the fiscal year for which they are authorized, whichever occurs first. (e)Funding availabilityAmounts made available under this section shall remain available until expended. 
(f)Contractual obligationThe approval of funds by the Secretary under this section is a contractual obligation of the Federal Government for payment of the Federal Government's share of costs.. (b)Clerical amendmentThe analysis for chapter 311 of title 49, United States Code, is amended by adding at the end of the items relating to subchapter I the following: 
 
 
31110. Authorization of appropriations.. 
(c)Conforming amendments 
(1)Administrative expenses; authorization of appropriationsSection 31104 of title 49, United States Code, is amended— (A)by striking subsection (i); and 
(B)by redesignating subsections (j) and (k) as subsections (i) and (j), respectively. (2)Use of amounts made available under subsection (i)Section 4116(d) of SAFETEA–LU (49 U.S.C. 31104 note) is amended by striking section 31104(i) and inserting section 31110. 
(3)International cooperationSection 31161 of title 49, United States Code, is amended by striking section 31104(i) and inserting section 31110. (4)SAFETEA–LU; outreach and educationSection 4127 of SAFETEA–LU (119 Stat. 1741; Public Law 109–59), and the item relating to that section in the table of contents contained in section 1(b) of that Act, are repealed. 
5104.Commercial driver's license program implementation 
(a)In generalSection 31313 of title 49, United States Code, is amended to read as follows:  31313.Commercial driver's license program implementation financial assistance program (a)Financial assistance program (1)In generalThe Secretary of Transportation shall administer a financial assistance program for commercial driver’s license program implementation for the purposes described in paragraphs (2) and (3). 
(2)State commercial driver's license program implementation grantsIn carrying out the program, the Secretary may make a grant to a State agency in a fiscal year— (A)to assist the State in complying with the requirements of section 31311; and 
(B)in the case of a State that is making a good faith effort toward substantial compliance with the requirements of section 31311, to improve the State’s implementation of its commercial driver's license program, including expenses— (i)for computer hardware and software; 
(ii)for publications, testing, personnel, training, and quality control; (iii)for commercial driver's license program coordinators; and 
(iv)to implement or maintain a system to notify an employer of an operator of a commercial motor vehicle of the suspension or revocation of the operator's commercial driver's license consistent with the standards developed under section 32303(b) of the Commercial Motor Vehicle Safety Enhancement Act of 2012 (49 U.S.C. 31304 note). (3)Priority activitiesThe Secretary may make a grant to or enter into a cooperative agreement with a State agency, local government, or any person in a fiscal year for research, development and testing, demonstration projects, public education, and other special activities and projects relating to commercial drivers licensing and motor vehicle safety that— 
(A)benefit all jurisdictions of the United States; (B)address national safety concerns and circumstances; 
(C)address emerging issues relating to commercial driver's license improvements; (D)support innovative ideas and solutions to commercial driver's license program issues; or 
(E)address other commercial driver’s license issues, as determined by the Secretary. (b)ProhibitionsA recipient may not use financial assistance funds awarded under this section to rent, lease, or buy land or buildings. 
(c)ReportThe Secretary shall issue an annual report on the activities carried out under this section. (d)ApportionmentAll amounts made available to carry out this section for a fiscal year shall be apportioned to a recipient described in subsection (a)(3) according to criteria prescribed by the Secretary. 
(e)FundingFor fiscal years beginning after September 30, 2016, this section shall be funded under section 31104.. (b)Clerical amendmentThe analysis for chapter 313 of title 49, United States Code, is amended by striking the item relating to section 31313 and inserting the following: 
 
 
31313. Commercial driver's license program implementation financial assistance program.. 
5105.Extension of Federal motor carrier safety programs for fiscal year 2016 
(a)Motor carrier safety assistance program grant extensionSection 31104(a) of title 49, United States Code, is amended by striking paragraphs (10) and (11) and inserting the following:  (10)$218,000,000 for fiscal year 2015; and 
(11)$218,000,000 for fiscal year 2016.. (b)Extension of grant programsSection 4101(c) of SAFETEA–LU (119 Stat. 1715; Public Law 109–59) is amended to read as follows: 
 
(c)Authorization of appropriationsThe following sums are authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account): (1)Commercial driver's license program improvement grantsFor carrying out the commercial driver’s license program improvement grants program under section 31313 of title 49, United States Code, $30,000,000 for fiscal year 2016. 
(2)Border enforcement grantsFor border enforcement grants under section 31107 of that title $32,000,000 for fiscal year 2016. (3)Performance and registration information systems management grant programFor the performance and registration information systems management grant program under section 31109 of that title $5,000,000 for fiscal year 2016. 
(4)Commercial vehicle information systems and networks deploymentFor carrying out the commercial vehicle information systems and networks deployment program under section 4126 of this Act $25,000,000 for fiscal year 2016. (5)Safety data improvement grantsFor safety data improvement grants under section 4128 of this Act $3,000,000 for fiscal year 2016..  
(c)High-Priority activitiesSection 31104(j)(2) of title 49, United States Code, as redesignated by this subtitle, is amended by striking 2015 the first place it appears and all that follows through for States, and inserting 2016 for States,. (d)New entrant auditsSection 31144(g)(5)(B) of title 49, United States Code, is amended to read as follows: 
 
(B)Set asideThe Secretary shall set aside from amounts made available under section 31104(a) up to $32,000,000 for fiscal year 2016 for audits of new entrant motor carriers conducted under this paragraph.. (e)Grant program for commercial motor vehicle operatorsSection 4134(c) of SAFETEA–LU (49 U.S.C. 31301 note) is amended to read as follows: 
 
(c)FundingFrom amounts made available under section 31110 of title 49, United States Code, the Secretary shall make available, $1,000,000 for fiscal year 2016 to carry out this section.. (f)Commercial vehicle information systems and networks deployment (1)In generalSection 4126 of SAFETEA–LU (49 U.S.C. 31106 note; 119 Stat. 1738; Public Law 109–59) is amended— 
(A)in subsection (c)— (i)in paragraph (2) by adding at the end the following: Funds deobligated by the Secretary from previous year grants shall not be counted toward the $2,500,000 maximum aggregate amount for core deployment.; and 
(ii)in paragraph (3) by adding at the end the following: Funds may also be used for planning activities, including the development or updating of program or top level design plans.; and (B)in subsection (d)(4) by adding at the end the following: Funds may also be used for planning activities, including the development or updating of program or top level design plans.. 
(2)Innovative technology deployment programFor fiscal year 2016, the commercial vehicle information systems and networks deployment program under section 4126 of SAFETEA–LU (119 Stat. 1738; Public Law 109–59) may also be referred to as the innovative technology deployment program. 5106.Motor carrier safety assistance program allocation (a)Working group (1)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a motor carrier safety assistance program formula working group (in this section referred to as the working group). 
(2)Membership 
(A)In generalSubject to subparagraph (B), the working group shall consist of representatives of the following: (i)The Federal Motor Carrier Safety Administration. 
(ii)The lead State commercial motor vehicle safety agencies responsible for administering the plan required by section 31102 of title 49, United States Code. (iii)An organization representing State agencies responsible for enforcing a program for inspection of commercial motor vehicles. 
(iv)Such other persons as the Secretary considers necessary. (B)CompositionRepresentatives of State commercial motor vehicle safety agencies shall comprise at least 51 percent of the membership. 
(3)New allocation formulaThe working group shall analyze requirements and factors for the establishment of a new allocation formula for the motor carrier safety assistance program under section 31102 of title 49, United States Code. (4)RecommendationNot later than 1 year after the date the working group is established under paragraph (1), the working group shall make a recommendation to the Secretary regarding a new allocation formula for the motor carrier safety assistance program. 
(5)ExemptionThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group established under this subsection. (6)PublicationThe Administrator of the Federal Motor Carrier Safety Administration shall publish on a publicly accessible Internet Web site of the Federal Motor Carrier Safety Administration— 
(A)detailed summaries of the meetings of the working group; and (B)the final recommendation of the working group provided to the Secretary. 
(b)Notice of proposed rulemakingAfter receiving the recommendation of the working group under subsection (a)(4), the Secretary shall publish in the Federal Register a notice seeking public comment on the establishment of a new allocation formula for the motor carrier safety assistance program. (c)Basis for formulaThe Secretary shall ensure that the new allocation formula for the motor carrier safety assistance program is based on factors that reflect, at a minimum— 
(1)the relative needs of the States to comply with section 31102 of title 49, United States Code; (2)the relative administrative capacities of and challenges faced by States in complying with that section; 
(3)the average of each State’s new entrant motor carrier inventory for the 3-year period prior to the date of enactment of this Act; (4)the number of international border inspection facilities and border crossings by commercial vehicles in each State; and 
(5)any other factors the Secretary considers appropriate. (d)Funding amounts prior to development of new allocation formula (1)Interim formulaPrior to the development of the new allocation formula for the motor carrier safety assistance program, the Secretary may calculate the interim funding amounts for that program in fiscal year 2017 (and later fiscal years, as necessary) under section 31104(a)(1) of title 49, United States Code, as amended by this subtitle, by using the following methodology: 
(A)The Secretary shall calculate the funding amount to a State using the allocation formula the Secretary used to award motor carrier safety assistance program funding in fiscal year 2016 under section 31102 of title 49, United States Code. (B)The Secretary shall average the funding awarded or other equitable amounts to a State in fiscal years 2013, 2014, and 2015 for— 
(i)border enforcement grants under section 31107 of title 49, United States Code; and (ii)new entrant audit grants under section 31144(g)(5) of that title. 
(C)The Secretary shall add the amounts calculated in subparagraphs (A) and (B). (2)AdjustmentsSubject to the availability of funding and notwithstanding fluctuations in the data elements used by the Secretary, the initial amounts resulting from the calculation described in paragraph (1) shall be adjusted to ensure that, for each State, the amount shall not be less than 97 percent of the average amount of funding received or other equitable amounts in fiscal years 2013, 2014, and 2015 for— 
(A)motor carrier safety assistance program funds awarded to the State under section 31102 of title 49, United States Code; (B)border enforcement grants awarded to the State under section 31107 of title 49, United States Code; and 
(C)new entrant audit grants awarded to the State under section 31144(g)(5) of title 49, United States Code. (3)Immediate reliefOn the date of enactment of this Act, and for the 3 fiscal years following the implementation of the new allocation formula, the Secretary shall terminate the withholding of motor carrier safety assistance program funds from a State if the State was subject to the withholding of such funds for matters of noncompliance immediately prior to the date of enactment of this Act. 
(4)Future withholdingsBeginning on the date that the new allocation formula for the motor carrier safety assistance program is implemented, the Secretary shall impose all future withholdings in accordance with section 31102(k) of title 49, United States Code, as amended by this subtitle. (e)Termination of working groupThe working group established under subsection (a) shall terminate on the date of the implementation of the new allocation formula for the motor carrier safety assistance program. 
5107.Maintenance of effort calculation 
(a)Before new allocation formula 
(1)Fiscal year 2017If a new allocation formula for the motor carrier safety assistance program has not been established under this subtitle for fiscal year 2017, the Secretary shall calculate for fiscal year 2017 the maintenance of effort baseline required under section 31102(f) of title 49, United States Code, as amended by this subtitle, by averaging the expenditures for fiscal years 2004 and 2005 required by section 31102(b)(4) of title 49, United States Code, as that section was in effect on the day before the date of enactment of this Act. (2)Subsequent fiscal yearsThe Secretary may use the methodology for calculating the maintenance of effort baseline specified in paragraph (1) for fiscal year 2018 and subsequent fiscal years if a new allocation formula for the motor carrier safety assistance program has not been established for that fiscal year. 
(b)Beginning with new allocation formation 
(1)In generalSubject to paragraphs (2) and (3)(B), beginning on the date that a new allocation formula for the motor carrier safety assistance program is established under this subtitle, upon the request of a State, the Secretary may waive or modify the baseline maintenance of effort required of the State by section 31102(f) of title 49, United States Code, as amended by this subtitle, for the purpose of establishing a new baseline maintenance of effort if the Secretary determines that a waiver or modification— (A)is equitable due to reasonable circumstances; 
(B)will ensure the continuation of commercial motor vehicle enforcement activities in the State; and (C)is necessary to ensure that the total amount of State maintenance of effort and matching expenditures required under sections 31102 and 31104 of title 49, United States Code, as amended by this subtitle, does not exceed a sum greater than the average of the total amount of State maintenance of effort and matching expenditures required under those sections for the 3 fiscal years prior to the date of enactment of this Act. 
(2)Adjustment methodologyIf requested by a State, the Secretary may modify the maintenance of effort baseline referred to in paragraph (1) for the State according to the following methodology: (A)The Secretary shall establish the maintenance of effort baseline for the State using the average baseline of fiscal years 2004 and 2005, as required by section 31102(b)(4) of title 49, United States Code, as that section was in effect on the day before the date of enactment of this Act. 
(B)The Secretary shall calculate the average required match by a lead State commercial motor vehicle safety agency for fiscal years 2013, 2014, and 2015 for motor carrier safety assistance grants established at 20 percent by section 31103 of title 49, United States Code, as that section was in effect on the day before the date of enactment of this Act. (C)The Secretary shall calculate the estimated match required under section 31104(b) of title 49, United States Code, as amended by this subtitle. 
(D)The Secretary shall subtract the amount in subparagraph (B) from the amount in subparagraph (C) and— (i)if the number is greater than 0, the Secretary shall subtract the number from the amount in subparagraph (A); or 
(ii)if the number is not greater than 0, the Secretary shall calculate the maintenance of effort using the methodology in subparagraph (A). (3)Maintenance of effort amount (A)In generalThe Secretary shall use the amount calculated under paragraph (2) as the baseline maintenance of effort required under section 31102(f) of title 49, United States Code, as amended by this subtitle. 
(B)DeadlineIf a State does not request a waiver or modification under this subsection before September 30 during the first fiscal year that the Secretary implements a new allocation formula for the motor carrier safety assistance program under this subtitle, the Secretary shall calculate the maintenance of effort using the methodology described in paragraph (2)(A). (4)Maintenance of effort describedThe maintenance of effort calculated under this section is the amount required under section 31102(f) of title 49, United States Code, as amended by this subtitle. 
(c)Termination of effectivenessThe authority of the Secretary under this section shall terminate effective on the date that a new maintenance of effort baseline is calculated based on a new allocation formula for the motor carrier safety assistance program implemented under section 31102 of title 49, United States Code. BFederal Motor Carrier Safety Administration Reform IRegulatory Reform 5201.Notice of cancellation of insuranceSection 13906(e) of title 49, United States Code, is amended by inserting or suspend after revoke. 
5202.RegulationsSection 31136 of title 49, United States Code, is amended— (1)by redesignating subsection (f) as subsection (g) and transferring such subsection to appear at the end of section 31315 of such title; and 
(2)by adding at the end the following:  (f)Regulatory impact analysis (1)In generalWithin each regulatory impact analysis of a proposed or final major rule issued by the Federal Motor Carrier Safety Administration, the Secretary shall, whenever practicable— 
(A)consider the effects of the proposed or final rule on different segments of the motor carrier industry; and (B)formulate estimates and findings based on the best available science. 
(2)ScopeTo the extent feasible and appropriate, and consistent with law, an analysis described in paragraph (1) shall— (A)use data that is representative of commercial motor vehicle operators or motor carriers, or both, that will be impacted by the proposed or final rule; and 
(B)consider the effects on commercial truck and bus carriers of various sizes and types. (g)Public participation (1)In generalIf a proposed rule under this part is likely to lead to the promulgation of a major rule, the Secretary, before publishing such proposed rule, shall— 
(A)issue an advance notice of proposed rulemaking; or (B)proceed with a negotiated rulemaking. 
(2)RequirementsEach advance notice of proposed rulemaking issued under paragraph (1) shall— (A)identify the need for a potential regulatory action; 
(B)identify and request public comment on the best available science or technical information relevant to analyzing potential regulatory alternatives; (C)request public comment on the available data and costs with respect to regulatory alternatives reasonably likely to be considered as part of the rulemaking; and 
(D)request public comment on available alternatives to regulation. (3)WaiverThis subsection does not apply to a proposed rule if the Secretary, for good cause, finds (and incorporates the finding and a brief statement of reasons for such finding in the proposed or final rule) that an advance notice of proposed rulemaking is impracticable, unnecessary, or contrary to the public interest. 
(h)Rule of constructionNothing in subsection (f) or (g) may be construed to limit the contents of an advance notice of proposed rulemaking.. 5203.Guidance (a)In general (1)Date of issuance and point of contactEach guidance document issued by the Federal Motor Carrier Safety Administration shall have a date of issuance or a date of revision, as applicable, and shall include the name and contact information of a point of contact at the Administration who can respond to questions regarding the guidance. 
(2)Public accessibility 
(A)In generalEach guidance document issued or revised by the Federal Motor Carrier Safety Administration shall be published on a publicly accessible Internet Web site of the Department on the date of issuance or revision. (B)RedactionThe Administrator of the Federal Motor Carrier Safety Administration may redact from a guidance document published under subparagraph (A) any information that would reveal investigative techniques that would compromise Administration enforcement efforts. 
(3)Incorporation into regulationsNot later than 5 years after the date on which a guidance document is published under paragraph (2) or during an applicable review under subsection (c), whichever is earlier, the Secretary shall revise regulations to incorporate the guidance document to the extent practicable. (4)ReissuanceIf a guidance document is not incorporated into regulations in accordance with paragraph (3), the Administrator shall— 
(A)reissue an updated version of the guidance document; and (B)review and reissue an updated version of the guidance document every 5 years until the date on which the guidance document is removed or incorporated into applicable regulations. 
(b)Initial reviewNot later than 1 year after the date of enactment of this Act, the Administrator shall review all guidance documents issued by the Federal Motor Carrier Safety Administration and in effect on such date of enactment to ensure that such documents are current, are readily accessible to the public, and meet the standards specified in subparagraphs (A), (B), and (C) of subsection (c)(1). (c)Regular review (1)In generalSubject to paragraph (2), not less than once every 5 years, the Administrator shall conduct a comprehensive review of the guidance documents issued by the Federal Motor Carrier Safety Administration to determine whether such documents are— 
(A)consistent and clear; (B)uniformly and consistently enforced; and 
(C)still necessary. (2)Notice and commentPrior to beginning a review under paragraph (1), the Administrator shall publish in the Federal Register a notice and request for comment that solicits input from stakeholders on which guidance documents should be updated or eliminated. 
(3)Report 
(A)In generalNot later than 60 days after the date on which a review under paragraph (1) is completed, the Administrator shall publish on a publicly accessible Internet Web site of the Department a report detailing the review and a full inventory of the guidance documents of the Administration. (B)ContentsA report under subparagraph (A) shall include a summary of the response of the Administration to comments received under paragraph (2). 
(d)Guidance document definedIn this section, the term guidance document means a document issued by the Federal Motor Carrier Safety Administration that— (1)provides an interpretation of a regulation of the Administration; or 
(2)includes an enforcement policy of the Administration available to the public. 5204.Petitions (a)In generalThe Administrator of the Federal Motor Carrier Safety Administration shall— 
(1)publish on a publicly accessible Internet Web site of the Department a summary of all petitions for regulatory action submitted to the Administration; (2)prioritize the petitions submitted based on the likelihood of safety improvements resulting from the regulatory action requested; 
(3)not later than 180 days after the date a summary of a petition is published under paragraph (1), formally respond to such petition by indicating whether the Administrator will accept, deny, or further review the petition; (4)prioritize responses to petitions consistent with a petition’s potential to reduce crashes, improve enforcement, and reduce unnecessary burdens; and 
(5)not later than 60 days after the date of receipt of a petition, publish on a publicly accessible Internet Web site of the Department an updated inventory of the petitions described in paragraph (1), including any applicable disposition information for those petitions. (b)Treatment of multiple petitionsThe Administrator may treat multiple similar petitions as a single petition for the purposes of subsection (a).  
(c)Petition definedIn this section, the term petition means a request for— (1)a new regulation; 
(2)a regulatory interpretation or clarification; or (3)a determination by the Administrator that a regulation should be modified or eliminated because it is— 
(A)no longer— (i)consistent and clear; 
(ii)current with the operational realities of the motor carrier industry; or (iii)uniformly enforced; 
(B)ineffective; or (C)overly burdensome. 
5205.Inspector standardsNot later than 90 days after the date of enactment of this Act, the Administrator of the Federal Motor Carrier Safety Administration shall revise the regulations under part 385 of title 49, Code of Federal Regulations, as necessary, to incorporate by reference the certification standards for roadside inspectors issued by the Commercial Vehicle Safety Alliance. 5206.Applications (a)Review processSection 31315(b) of title 49, United States Code, is amended— 
(1)in paragraph (1)— (A)in the first sentence by striking paragraph (3) and inserting this subsection; and 
(B)by striking the second sentence; (2)by redesignating paragraphs (2) through (7) as paragraphs (4) through (9), respectively; and 
(3)by inserting after paragraph (1) the following:  (2)Length of exemption and renewalAn exemption may be granted under paragraph (1) for no longer than 5 years and may be renewed, upon request, for subsequent 5-year periods if the Secretary continues to make the finding under paragraph (1). 
(3)Opportunity for resubmissionIf the Secretary denies an application under paragraph (1) and the applicant can reasonably address the reason for the denial, the Secretary may allow the applicant to resubmit the application.. (b)Administrative exemptions (1)In generalThe Secretary shall make permanent the following limited exemptions: 
(A)Perishable construction products, as published in the Federal Register on April 2, 2015 (80 Fed. Reg. 17819). (B)Transport of commercial bee hives, as published in the Federal Register on June 19, 2015 (80 Fed. Reg. 35425). 
(C)Safe transport of livestock, as published in the Federal Register on June 12, 2015 (80 Fed. Reg. 33584). (2)Additional administrative exemptionsAny exemption from any provision of the regulations under part 395 of title 49, Code of Federal Regulations, that is in effect on the date of enactment of this Act— 
(A)except as otherwise provided in section 31315(b) of title 49, shall be valid for a period of 5 years from the date such exemption was granted; and (B)may be subject to renewal under section 31315(b)(2) of title 49, United States Code. 
IICompliance, Safety, Accountability Reform 
5221.Correlation study 
(a)In generalThe Administrator of the Federal Motor Carrier Safety Administration (referred to in this part as the Administrator) shall commission the National Research Council of the National Academies to conduct a study of— (1)the Compliance, Safety, Accountability program of the Federal Motor Carrier Safety Administration (referred to in this part as the CSA program); and 
(2)the Safety Measurement System utilized by the CSA program (referred to in this part as the SMS). (b)Scope of studyIn carrying out the study commissioned pursuant to subsection (a), the National Research Council— 
(1)shall analyze— (A)the accuracy with which the Behavior Analysis and Safety Improvement Categories (referred to in this part as BASIC)— 
(i)identify high risk carriers; and (ii)predict or are correlated with future crash risk, crash severity, or other safety indicators for motor carriers, including the highest risk carriers; 
(B)the methodology used to calculate BASIC percentiles and identify carriers for enforcement, including the weights assigned to particular violations and the tie between crash risk and specific regulatory violations, with respect to accurately identifying and predicting future crash risk for motor carriers; (C)the relative value of inspection information and roadside enforcement data; 
(D)any data collection gaps or data sufficiency problems that may exist and the impact of those gaps and problems on the efficacy of the CSA program; (E)the accuracy of safety data, including the use of crash data from crashes in which a motor carrier was free from fault; 
(F)whether BASIC percentiles for motor carriers of passengers should be calculated separately from motor carriers of freight; (G)the differences in the rates at which safety violations are reported to the Federal Motor Carrier Safety Administration for inclusion in the SMS by various enforcement authorities, including States, territories, and Federal inspectors; and 
(H)how members of the public use the SMS and what effect making the SMS information public has had on reducing crashes and eliminating unsafe motor carriers from the industry; and (2)shall consider— 
(A)whether the SMS provides comparable precision and confidence, through SMS alerts and percentiles, for the relative crash risk of individual large and small motor carriers; (B)whether alternatives to the SMS would identify high risk carriers more accurately; and 
(C)the recommendations and findings of the Comptroller General of the United States and the Inspector General of the Department, and independent review team reports, issued before the date of enactment of this Act. (c)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall— 
(1)submit a report containing the results of the study commissioned pursuant to subsection (a) to— (A)the Committee on Commerce, Science, and Transportation of the Senate; 
(B)the Committee on Transportation and Infrastructure of the House of Representatives; and (C)the Inspector General of the Department; and 
(2)publish the report on a publicly accessible Internet Web site of the Department. (d)Corrective action plan (1)In generalNot later than 120 days after the Administrator submits the report under subsection (c), if that report identifies a deficiency or opportunity for improvement in the CSA program or in any element of the SMS, the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a corrective action plan that— 
(A)responds to the deficiencies or opportunities identified by the report; (B)identifies how the Federal Motor Carrier Safety Administration will address such deficiencies or opportunities; and 
(C)provides an estimate of the cost, including with respect to changes in staffing, enforcement, and data collection, necessary to address such deficiencies or opportunities. (2)Program reformsThe corrective action plan submitted under paragraph (1) shall include an implementation plan that— 
(A)includes benchmarks; (B)includes programmatic reforms, revisions to regulations, or proposals for legislation; and 
(C)shall be considered in any rulemaking by the Department that relates to the CSA program, including the SMS or data analysis under the SMS. (e)Inspector General reviewNot later than 120 days after the Administrator submits a corrective action plan under subsection (d), the Inspector General of the Department shall— 
(1)review the extent to which such plan addresses— (A)recommendations contained in the report submitted under subsection (c); and 
(B)relevant recommendations issued by the Comptroller General or the Inspector General before the date of enactment of this Act; and (2)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the responsiveness of the corrective action plan to the recommendations described in paragraph (1). 
5222.Beyond compliance 
(a)In generalNot later than 18 months after the date of enactment of this Act, the Administrator shall allow recognition, including credit or an improved SMS percentile, for a motor carrier that— (1)installs advanced safety equipment; 
(2)uses enhanced driver fitness measures; (3)adopts fleet safety management tools, technologies, and programs; or 
(4)satisfies other standards determined appropriate by the Administrator. (b)ImplementationThe Administrator shall carry out subsection (a) by— 
(1)incorporating a methodology into the CSA program; or (2)establishing a safety BASIC in the SMS. 
(c)Process 
(1)In generalThe Administrator, after providing notice and an opportunity for comment, shall develop a process for identifying and reviewing advanced safety equipment, enhanced driver fitness measures, fleet safety management tools, technologies, and programs, and other standards for use by motor carriers to receive recognition, including credit or an improved SMS percentile, for purposes of subsection (a). (2)ContentsA process developed under paragraph (1) shall— 
(A)provide for a petition process for reviewing advanced safety equipment, enhanced driver fitness measures, fleet safety management tools, technologies, and programs, and other standards; and (B)seek input and participation from industry stakeholders, including commercial motor vehicle drivers, technology manufacturers, vehicle manufacturers, motor carriers, law enforcement, safety advocates, and the Motor Carrier Safety Advisory Committee. 
(d)QualificationThe Administrator, after providing notice and an opportunity for comment, shall develop technical or other performance standards with respect to advanced safety equipment, enhanced driver fitness measures, fleet safety management tools, technologies, and programs, and other standards for purposes of subsection (a). (e)MonitoringThe Administrator may authorize qualified entities to monitor motor carriers that receive recognition, including credit or an improved SMS percentile, under this section through a no-cost contract structure.  
(f)Dissemination of informationThe Administrator shall maintain on a publicly accessible Internet Web site of the Department information on— (1)the advanced safety equipment, enhanced driver fitness measures, fleet safety management tools, technologies, and programs, and other standards eligible for recognition, including credit or an improved SMS percentile; 
(2)any petitions for review of advanced safety equipment, enhanced driver fitness measures, fleet safety management tools, technologies, and programs, and other standards; and (3)any relevant statistics relating to the use of advanced safety equipment, enhanced driver fitness measures, fleet safety management tools, technologies, and programs, and other standards. 
(g)ReportNot later than 3 years after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the— (1)number of motor carriers receiving recognition, including credit or an improved SMS percentile, under this section; and 
(2)safety performance of such carriers. 5223.Data certification (a)In generalOn and after the date that is 1 day after the date of enactment of this Act, no information regarding analysis of violations, crashes in which a determination is made that the motor carrier or the commercial motor vehicle driver is not at fault, alerts, or the relative percentile for each BASIC developed under the CSA program may be made available to the general public until the Inspector General of the Department certifies that— 
(1)the report required under section 5221(c) has been submitted in accordance with that section; (2)any deficiencies identified in the report required under section 5221(c) have been addressed; 
(3)if applicable, the corrective action plan under section 5221(d) has been implemented; (4)the Administrator of the Federal Motor Carrier Safety Administration has fully implemented or satisfactorily addressed the issues raised in the report titled Modifying the Compliance, Safety, Accountability Program Would Improve the Ability to Identify High Risk Carriers of the Government Accountability Office and dated February 2014 (GAO–14–114); and 
(5)the Secretary has initiated modification of the CSA program in accordance with section 5222. (b)Limitation on the use of CSA analysisInformation regarding alerts and the relative percentile for each BASIC developed under the CSA program may not be used for safety fitness determinations until the Inspector General of the Department makes the certification under subsection (a). 
(c)Continued public availability of dataNotwithstanding any other provision of this section, inspection and violation information submitted to the Federal Motor Carrier Safety Administration by commercial motor vehicle inspectors and qualified law enforcement officials, out-of-service rates, and absolute measures shall remain available to the public. (d)Exceptions (1)In generalNotwithstanding any other provision of this section— 
(A)the Federal Motor Carrier Safety Administration and State and local commercial motor vehicle enforcement agencies may use the information referred to in subsection (a) for purposes of investigation and enforcement prioritization; (B)a motor carrier and a commercial motor vehicle driver may access information referred to in subsection (a) that relates directly to the motor carrier or driver, respectively; and 
(C)a data analysis of motorcoach operators may be provided online with a notation indicating that the ratings or alerts listed are not intended to imply any Federal safety rating of the carrier. (2)NotationThe notation described in paragraph (1)(C) shall include the following: Readers should not draw conclusions about a carrier’s overall safety condition simply based on the data displayed in this system. Unless a motor carrier has received an UNSATISFACTORY safety rating under part 385 of title 49, Code of Federal Regulations, or has otherwise been ordered to discontinue operations by the Federal Motor Carrier Safety Administration, it is authorized to operate on the Nation’s roadways.. 
(3)Rule of constructionNothing in this section may be construed to restrict the official use by State enforcement agencies of the data collected by State enforcement personnel. 5224.Data improvement (a)Functional specificationsThe Administrator shall develop functional specifications to ensure the consistent and accurate input of data into systems and databases relating to the CSA program. 
(b)FunctionalityThe functional specifications developed pursuant to subsection (a)— (1)shall provide for the hardcoding and smart logic functionality for roadside inspection data collection systems and databases; and 
(2)shall be made available to public and private sector developers. (c)Effective data managementThe Administrator shall ensure that internal systems and databases accept and effectively manage data using uniform standards. 
(d)Consultation with the StatesBefore implementing the functional specifications developed pursuant to subsection (a) or the standards described in subsection (c), the Administrator shall seek input from the State agencies responsible for enforcing section 31102 of title 49, United States Code. 5225.Accident review (a)In generalNot later than 1 year after a certification under section 5223, the Secretary shall task the Motor Carrier Safety Advisory Committee with reviewing the treatment of preventable crashes under the SMS. 
(b)DutiesNot later than 6 months after being tasked under subsection (a), the Motor Carrier Safety Advisory Committee shall make recommendations to the Secretary on a process to allow motor carriers and drivers to request that the Administrator make a determination with respect to the preventability of a crash, if such a process has not yet been established by the Secretary. (c)ReportThe Secretary shall— 
(1)review and consider the recommendations provided by the Motor Carrier Safety Advisory Committee; and (2)report to Congress on how the Secretary intends to address the treatment of preventable crashes. 
(d)Preventable definedIn this section, the term preventable has the meaning given that term in Appendix B of part 385 of title 49, Code of Federal Regulations, as in effect on the date of enactment of this Act. CCommercial Motor Vehicle Safety 5301.Windshield technology (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall revise the regulations in section 393.60(e) of title 49, Code of Federal Regulations (relating to the prohibition on obstructions to the driver's field of view) to exempt from that section the voluntary mounting on a windshield of vehicle safety technology likely to achieve a level of safety that is equivalent to or greater than the level of safety that would be achieved absent the exemption. 
(b)Vehicle safety technology definedIn this section, the term vehicle safety technology includes a fleet-related incident management system, performance or behavior management system, speed management system, lane departure warning system, forward collision warning or mitigation system, and active cruise control system and any other technology that the Secretary considers applicable. (c)Rule of constructionFor purposes of this section, any windshield mounted technology with a short term exemption under part 381 of title 49, Code of Federal Regulations, on the date of enactment of this Act, shall be considered likely to achieve a level of safety that is equivalent to or greater than the level of safety that would be achieved absent an exemption under subsection (a). 
5302.Prioritizing statutory rulemakingsThe Administrator of the Federal Motor Carrier Safety Administration shall prioritize the completion of each outstanding rulemaking required by statute before beginning any other rulemaking, unless the Secretary determines that there is a significant need for such other rulemaking and notifies Congress of such determination. 5303.Safety reporting system (a)In generalNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the cost and feasibility of establishing a self-reporting system for commercial motor vehicle drivers or motor carriers with respect to en route equipment failures. 
(b)ContentsThe report required under subsection (a) shall include— (1)an analysis of— 
(A)alternatives for the reporting of equipment failures in real time, including an Internet Web site or telephone hotline; (B)the ability of a commercial motor vehicle driver or a motor carrier to provide to the Federal Motor Carrier Safety Administration proof of repair of a self-reported equipment failure; 
(C)the ability of the Federal Motor Carrier Safety Administration to ensure that self-reported equipment failures proven to be repaired are not used in the calculation of Behavior Analysis and Safety Improvement Category scores; (D)the ability of roadside inspectors to access self-reported equipment failures; 
(E)the cost to establish and administer a self-reporting system; (F)the ability for a self-reporting system to track individual commercial motor vehicles through unique identifiers; and 
(G)whether a self-reporting system would yield demonstrable safety benefits; (2)an identification of any regulatory or statutory impediments to the implementation of a self-reporting system; and 
(3)recommendations on implementing a self-reporting system. 5304.New entrant safety review program (a)In generalThe Secretary shall conduct an assessment of the new operator safety review program under section 31144(g) of title 49, United States Code, including the program’s effectiveness in reducing crashes, fatalities, and injuries involving commercial motor vehicles and improving commercial motor vehicle safety. 
(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall publish on a publicly accessible Internet Web site of the Department and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the assessment conducted under subsection (a), including any recommendations for improving the effectiveness of the program (including recommendations for legislative changes). 5305.High risk carrier reviews (a)In generalThe Secretary shall ensure that a review is completed on each motor carrier that demonstrates through performance data that it poses the highest safety risk. At a minimum, a review shall be conducted whenever a motor carrier is among the highest risk carriers for 4 consecutive months. 
(b)ReportThe Secretary shall post on a public Web site a report on the actions the Secretary has taken to comply with this section, including the number of high risk carriers identified and the high risk carriers reviewed. (c)Conforming amendmentSection 4138 of SAFETEA–LU (49 U.S.C. 31144 note), and the item relating to that section in the table of contents in section 1(b) of that Act, are repealed. 
5306.Post-accident report review 
(a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary shall convene a working group— (1)to review the data elements of post-accident reports, for tow-away accidents involving commercial motor vehicles, that are reported to the Federal Government; and 
(2)to report to the Secretary its findings and any recommendations, including best practices for State post-accident reports to achieve the data elements described in subsection (c). (b)CompositionNot less than 51 percent of the working group should be composed of individuals representing the States or State law enforcement officials. The remaining members of the working group shall represent industry, labor, safety advocates, and other interested parties. 
(c)ConsiderationsThe working group shall consider requiring additional data elements, including— (1)the primary cause of the accident, if the primary cause can be determined; and 
(2)the physical characteristics of the commercial motor vehicle and any other vehicle involved in the accident, including— (A)the vehicle configuration; 
(B)the gross vehicle weight, if the weight can be readily determined; (C)the number of axles; and 
(D)the distance between axles, if the distance can be readily determined. (d)ReportNot later than 1 year after the date of enactment of this Act, the Secretary shall— 
(1)review the findings of the working group; (2)identify the best practices for State post-accident reports that are reported to the Federal Government, including identifying the data elements that should be collected following a tow-away commercial motor vehicle accident; and 
(3)recommend to the States the adoption of new data elements to be collected following reportable commercial motor vehicle accidents. (e)TerminationThe working group shall terminate not more than 180 days after the date on which the Secretary makes recommendations under subsection (d)(3). 
5307.Implementing safety requirements 
(a)In generalFor each rulemaking described in subsection (c), not later than 30 days after the date of enactment of this Act and every 180 days thereafter until the rulemaking is complete, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a written notification that includes— (1)for a rulemaking with a statutory deadline— 
(A)an explanation of why the deadline was not met; and (B)an expected date of completion of the rulemaking; and 
(2)for a rulemaking without a statutory deadline, an expected date of completion of the rulemaking. (b)Additional contentsA notification submitted under subsection (a) shall include— 
(1)an updated rulemaking timeline; (2)a list of factors causing delays in the completion of the rulemaking; and 
(3)any other details associated with the status of the rulemaking. (c)RulemakingsThe Secretary shall submit a written notification under subsection (a) for each of the following rulemakings: 
(1)The rulemaking required under section 31306a(a)(1) of title 49, United States Code. (2)The rulemaking required under section 31137(a) of title 49, United States Code. 
(3)The rulemaking required under section 31305(c) of title 49, United States Code. (4)The rulemaking required under section 31601 of division C of MAP–21 (49 U.S.C. 30111 note). 
(5)A rulemaking concerning motor carrier safety fitness determinations. (6)A rulemaking concerning commercial motor vehicle safety required by an Act of Congress enacted on or after August 1, 2005, and incomplete for more than 2 years. 
DCommercial Motor Vehicle Drivers 
5401.Opportunities for veterans 
(a)Standards for training and testing of veteran operatorsSection 31305 of title 49, United States Code, is amended by adding at the end the following:  (d)Standards for training and testing of veteran operators (1)In generalNot later than December 31, 2016, the Secretary shall modify the regulations prescribed under subsections (a) and (c) to— 
(A)exempt a covered individual from all or a portion of a driving test if the covered individual had experience in the armed forces or reserve components driving vehicles similar to a commercial motor vehicle; (B)ensure that a covered individual may apply for an exemption under subparagraph (A) during, at least, the 1-year period beginning on the date on which such individual separates from service in the armed forces or reserve components; and 
(C)credit the training and knowledge a covered individual received in the armed forces or reserve components driving vehicles similar to a commercial motor vehicle for purposes of satisfying minimum standards for training and knowledge. (2)DefinitionsIn this subsection, the following definitions apply: 
(A)Armed forcesThe term armed forces has the meaning given that term in section 101(a) of title 10. (B)Covered individualThe term covered individual means an individual over the age of 21 years who is— 
(i)a former member of the armed forces; or (ii)a former member of the reserve components. 
(C)Reserve componentsThe term reserve components means— (i)the Army National Guard of the United States; 
(ii)the Army Reserve; (iii)the Navy Reserve; 
(iv)the Marine Corps Reserve; (v)the Air National Guard of the United States; 
(vi)the Air Force Reserve; and (vii)the Coast Guard Reserve.. 
(b)Implementation of administrative recommendationsNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with the Secretary of Defense, shall implement the recommendations contained in the report submitted under section 32308 of MAP–21 (49 U.S.C. 31301 note) that are not implemented as a result of the amendment in subsection (a). (c)Implementation of the military commercial driver’s license actNot later than December 31, 2015, the Secretary shall issue final regulations to implement the exemption to the domicile requirement under section 31311(a)(12)(C) of title 49, United States Code. 
(d)Conforming amendmentSection 31311(a)(12)(C)(ii) of title 49, United States Code, is amended to read as follows:  (ii)is an active duty member of— 
(I)the armed forces (as that term is defined in section 101(a) of title 10); or (II)the reserve components (as that term is defined in section 31305(d)(2) of this title); and. 
5402.Drug-free commercial drivers 
(a)In generalSection 31306 of title 49, United States Code, is amended— (1)in subsection (b)(1)— 
(A)by redesignating subparagraph (B) as subparagraph (C); (B)in subparagraph (A) by striking The regulations shall permit such motor carriers to conduct preemployment testing of such employees for the use of alcohol.; and 
(C)by inserting after subparagraph (A) the following:  (B)The regulations prescribed under subparagraph (A) shall permit motor carriers— 
(i)to conduct preemployment testing of commercial motor vehicle operators for the use of alcohol; and (ii)to use hair testing as an acceptable alternative to urine testing— 
(I)in conducting preemployment testing for the use of a controlled substance; and (II)in conducting random testing for the use of a controlled substance if the operator was subject to hair testing for preemployment testing.; 
(2)in subsection (b)(2)— (A)in subparagraph (A) by striking and at the end; 
(B)in subparagraph (B) by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(C)shall provide an exemption from hair testing for commercial motor vehicle operators with established religious beliefs that prohibit the cutting or removal of hair.; and (3)in subsection (c)(2)— 
(A)in the matter preceding subparagraph (A) by inserting for urine testing, and technical guidelines for hair testing, before including mandatory guidelines; (B)in subparagraph (B) by striking and at the end; 
(C)in subparagraph (C) by inserting and after the semicolon; and (D)by adding at the end the following: 
 
(D)laboratory protocols and cut-off levels for hair testing to detect the use of a controlled substance;. (b)GuidelinesNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall issue scientific and technical guidelines for hair testing as a method of detecting the use of a controlled substance for purposes of section 31306 of title 49, United States Code. 
5403.Medical certification of veterans for commercial driver’s licenses 
(a)In generalIn the case of a physician-approved veteran operator, the qualified physician of such operator may, subject to the requirements of subsection (b), perform a medical examination and provide a medical certificate for purposes of compliance with the requirements of section 31149 of title 49, United States Code. (b)CertificationThe certification described under subsection (a) shall include— 
(1)assurances that the physician performing the medical examination meets the requirements of a qualified physician under this section; and (2)certification that the physical condition of the operator is adequate to enable such operator to operate a commercial motor vehicle safely. 
(c)National registry of medical examinersThe Secretary, in consultation with the Secretary of Veterans Affairs, shall develop a process for qualified physicians to perform a medical examination and provide a medical certificate under subsection (a) and include such physicians on the national registry of medical examiners established under section 31149(d) of title 49, United States Code. (d)DefinitionsIn this section, the following definitions apply: 
(1)Physician-approved veteran operatorThe term physician-approved veteran operator means an operator of a commercial motor vehicle who— (A)is a veteran who is enrolled in the health care system established under section 1705(a) of title 38, United States Code; and 
(B)is required to have a current valid medical certificate pursuant to section 31149 of title 49, United States Code. (2)Qualified physicianThe term qualified physician means a physician who— 
(A)is employed in the Department of Veterans Affairs; (B)is familiar with the standards for, and physical requirements of, an operator certified pursuant to section 31149 of title 49, United States Code; and 
(C)has never, with respect to such section, been found to have acted fraudulently, including by fraudulently awarding a medical certificate. (3)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code.  
(e)Statutory constructionNothing in this section shall be construed to change any statutory penalty associated with fraud or abuse. 5404.Commercial driver pilot program (a)In generalThe Secretary shall establish a pilot program under section 31315(c) of title 49, United States Code, to study the feasibility, benefits, and safety impacts of allowing a covered driver to operate a commercial motor vehicle in interstate commerce. 
(b)Data collectionThe Secretary shall collect and analyze data relating to accidents in which— (1)a covered driver participating in the pilot program is involved; and 
(2)a driver under the age of 21 operating a commercial motor vehicle in intrastate commerce is involved. (c)LimitationsA driver participating in the pilot program may not— 
(1)transport— (A)passengers; or 
(B)hazardous cargo; or (2)operate a vehicle in special configuration. 
(d)Working group 
(1)EstablishmentThe Secretary shall conduct, monitor, and evaluate the pilot program in consultation with a working group to be established by the Secretary consisting of representatives of the armed forces, industry, drivers, safety advocacy organizations, and State licensing and enforcement officials. (2)DutiesThe working group shall review the data collected under subsection (b) and provide recommendations to the Secretary on the feasibility, benefits, and safety impacts of allowing a covered driver to operate a commercial motor vehicle in interstate commerce. 
(e)ReportNot later than 1 year after the date on which the pilot program is concluded, the Secretary shall submit to Congress a report describing the findings of the pilot program and the recommendations of the working group. (f)DefinitionsIn this section, the following definitions apply: 
(1)AccidentThe term accident has the meaning given that term in section 390.5 of title 49, Code of Federal Regulations, as in effect on the date of enactment of this Act. (2)Armed forcesThe term armed forces has the meaning given that term in section 101(a) of title 10, United States Code. 
(3)Commercial motor vehicleThe term commercial motor vehicle has the meaning given that term in section 31301 of title 49, United States Code. (4)Covered driverThe term covered driver means an individual who is— 
(A)between the ages of 18 and 21; (B)a member or former member of the— 
(i)armed forces; or (ii)reserve components (as defined in section 31305(d)(2) of title 49, United States Code, as added by this Act); and 
(C)qualified in a Military Occupational Specialty to operate a commercial motor vehicle or similar vehicle. EGeneral Provisions 5501.Delays in goods movement (a)Report (1)In generalNot later than 1 year after the date of enactment of this Act, the Inspector General of the Department shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the average length of time that operators of commercial motor vehicles are delayed before the loading and unloading of such vehicles and at other points in the pick-up and delivery process. 
(2)ContentsThe report under paragraph (1) shall include— (A)an assessment of how delays impact— 
(i)the economy; (ii)the efficiency of the transportation system; 
(iii)motor carrier safety, including the extent to which delays result in violations of motor carrier safety regulations; and (iv)the livelihood of motor carrier drivers; and 
(B)recommendations on how delays could be mitigated. (b)Collection of dataNot later than 2 years after the date of enactment of this Act, the Secretary shall establish by regulation a process to collect data on delays experienced by operators of commercial motor vehicles before the loading and unloading of such vehicles and at other points in the pick-up and delivery process. 
5502.Emergency route working group 
(a)In general 
(1)EstablishmentNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a working group to determine best practices for expeditious State approval of special permits for vehicles involved in emergency response and recovery. (2)MembersThe working group shall include representatives from— 
(A)State highway transportation departments or agencies; (B)relevant modal agencies within the Department; 
(C)emergency response or recovery experts; (D)relevant safety groups; and 
(E)entities affected by special permit restrictions during emergency response and recovery efforts. (b)ConsiderationsIn determining best practices under subsection (a), the working group shall consider whether— 
(1)impediments currently exist that prevent expeditious State approval of special permits for vehicles involved in emergency response and recovery; (2)it is possible to pre-identify and establish emergency routes between States through which infrastructure repair materials could be delivered following a natural disaster or emergency; 
(3)a State could pre-designate an emergency route identified under paragraph (2) as a certified emergency route if a motor vehicle that exceeds the otherwise applicable Federal and State truck length or width limits may safely operate along such route during periods of declared emergency and recovery from such periods; and (4)an online map could be created to identify each pre-designated emergency route under paragraph (3), including information on specific limitations, obligations, and notification requirements along that route. 
(c)Report 
(1) SubmissionNot later than 1 year after the date of enactment of this Act, the working group shall submit to the Secretary a report on its findings under this section and any recommendations for the implementation of best practices for expeditious State approval of special permits for vehicles involved in emergency response and recovery. (2)PublicationNot later than 30 days after the date the Secretary receives the report under paragraph (1), the Secretary shall publish the report on a publicly accessible Internet Web site of the Department. 
(d)NotificationNot later than 6 months after the date the Secretary receives the report under subsection (c)(1), the Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on the actions the Secretary and the States have taken to implement the recommendations included in the report. (e)TerminationThe working group shall terminate 1 year after the date the Secretary receives the report under subsection (c)(1). 
5503.Household goods consumer protection working group 
(a)Working groupThe Secretary shall establish a working group for the purpose of developing recommendations on how to best convey to consumers relevant information with respect to the Federal laws concerning the interstate transportation of household goods by motor carrier. (b)MembershipThe Secretary shall ensure that the working group is comprised of individuals with expertise in consumer affairs, educators with expertise in how people learn most effectively, and representatives of the household goods moving industry. 
(c)Recommendations 
(1)ContentsThe recommendations developed by the working group shall include recommendations on— (A)condensing publication ESA 03005 of the Federal Motor Carrier Safety Administration into a format that is more easily used by consumers; 
(B)using state-of-the-art education techniques and technologies, including optimizing the use of the Internet as an educational tool; and (C)reducing and simplifying the paperwork required of motor carriers and shippers in interstate transportation. 
(2)DeadlineNot later than 1 year after the date of enactment of this Act— (A)the working group shall make the recommendations described in paragraph (1); and 
(B)the Secretary shall publish the recommendations on a publicly accessible Internet Web site of the Department. (d)ReportNot later than 1 year after the date on which the working group makes its recommendations under subsection (c)(2), the Secretary shall issue a report to Congress on the implementation of such recommendations. 
(e)TerminationThe working group shall terminate 1 year after the date the working group makes its recommendations under subsection (c)(2). 5504.Technology improvements (a)In generalNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall conduct a comprehensive analysis of the information technology and data collection and management systems of the Federal Motor Carrier Safety Administration. 
(b)RequirementsThe study conducted under subsection (a) shall— (1)evaluate the efficacy of the existing information technology, data collection, processing systems, data correction procedures, and data management systems and programs, including their interaction with each other and their efficacy in meeting user needs; 
(2)identify any redundancies among the systems, procedures, and programs described in paragraph (1); (3)explore the feasibility of consolidating data collection and processing systems; 
(4)evaluate the ability of the systems, procedures, and programs described in paragraph (1) to meet the needs of— (A)the Federal Motor Carrier Safety Administration, at both the headquarters and State levels; 
(B)the State agencies that implement the motor carrier safety assistance program under section 31102 of title 49, United States Code; and (C)other users; 
(5)evaluate the adaptability of the systems, procedures, and programs described in paragraph (1), in order to make necessary future changes to ensure user needs are met in an easier, timely, and more cost-efficient manner; (6)investigate and make recommendations regarding— 
(A)deficiencies in existing data sets impacting program effectiveness; and (B)methods to improve user interfaces; and 
(7)identify the appropriate role the Federal Motor Carrier Safety Administration should take with respect to software and information systems design, development, and maintenance for the purpose of improving the efficacy of the systems, procedures, and programs described in paragraph (1). 5505.Notification regarding motor carrier registrationNot later than 30 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate written notification of the actions the Secretary is taking to ensure, to the greatest extent practicable, that each application for registration under section 13902 of title 49, United States Code, is processed not later than 30 days after the date on which the application is received by the Secretary. 
5506.Report on commercial driver’s license skills test delaysNot later than 18 months after the date of enactment of this Act, and each year thereafter, the Administrator of the Federal Motor Carrier Safety Administration shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that— (1)describes, for each State, the status of skills testing for applicants for a commercial driver’s license, including— 
(A)the average wait time from the date an applicant requests to take a skills test to the date the applicant has the opportunity to complete such test; (B)the average wait time from the date an applicant, upon failure of a skills test, requests a retest to the date the applicant has the opportunity to complete such retest; 
(C)the actual number of qualified commercial driver’s license examiners available to test applicants; and (D)the number of testing sites available through the State department of motor vehicles and whether this number has increased or decreased from the previous year; and 
(2)describes specific steps that the Administrator is taking to address skills testing delays in States that have average skills test or retest wait times of more than 7 days from the date an applicant requests to test or retest to the date the applicant has the opportunity to complete such test or retest. 5507.Electronic logging device requirementsSection 31137(b) of title 49, United States Code, is amended— 
(1)in paragraph (1)(C) by striking apply to and inserting except as provided in paragraph (3), apply to; and (2)by adding at the end the following: 
 
(3)ExceptionA motor carrier, when transporting a motor home or recreation vehicle trailer within the definition of the term driveaway-towaway operation (as defined in section 390.5 of title 49, Code of Federal Regulations), may comply with the hours of service requirements by requiring each driver to use— (A)a paper record of duty status form; or 
(B)an electronic logging device.. 5508.Technical corrections (a)Title 49Title 49, United States Code, is amended as follows: 
(1)Section 13902(i)(2) is amended by inserting except as before described. (2)Section 13903(d) is amended by striking (d) Registration as Motor Carrier Required.— and all that follows through (1) In general.—A freight forwarder and inserting (d) Registration as Motor Carrier Required.—A freight forwarder. 
(3)Section 13905(d)(2)(D) is amended— (A)by striking the Secretary finds that— and all that follows through (i) the motor carrier, and inserting the Secretary finds that the motor carrier,; and 
(B)by adding a period at the end. (4)Section 14901(h) is amended by striking Household Goods in the heading. 
(5)Section 14916 is amended by striking the section designation and heading and inserting the following:  14916. Unlawful brokerage activities. (b)MAP–21Effective as of July 6, 2012, and as if included therein as enacted, MAP–21 (Public Law 112–141) is amended as follows: 
(1)Section 32108(a)(4) (126 Stat. 782) is amended by inserting for before each additional day in the matter proposed to be struck. (2)Section 32301(b)(3) (126 Stat. 786) is amended by striking by amending (a) to read as follows: and inserting by striking subsection (a) and inserting the following:. 
(3)Section 32302(c)(2)(B) (126 Stat. 789) is amended by striking section 32303(c)(1) and inserting section 32302(c)(1). (4)Section 32921(b) (126 Stat. 828) is amended, in the matter to be inserted, by striking (A) In addition and inserting the following: 
 
(A)In generalIn addition. (5)Section 32931(c) (126 Stat. 829) is amended— 
(A)by striking Secretary and inserting Secretary of Transportation in the matter to be struck; and (B)by striking Secretary and inserting Secretary of Transportation in the matter to be inserted. 
(c)Motor Carrier Safety Improvement Act of 1999Section 229(a)(1) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31136 note) is amended by inserting of title 49, United States Code, after sections 31136 and 31502. 5509.Minimum financial responsibility (a)Transporting propertyIf the Secretary proceeds with a rulemaking to determine whether to increase the minimum levels of financial responsibility required under section 31139 of title 49, United States Code, the Secretary shall consider, prior to issuing a final rule— 
(1)the rulemaking’s potential impact on— (A)the safety of motor vehicle transportation; and 
(B)the motor carrier industry; (2)the ability of the insurance industry to provide the required amount of insurance; 
(3)the extent to which current minimum levels of financial responsibility adequately cover— (A)medical care; 
(B)compensation; and (C)other identifiable costs; 
(4)the frequency with which insurance claims exceed current minimum levels of financial responsibility in fatal accidents; and (5)the impact of increased levels on motor carrier safety and accident reduction. 
(b)Transporting passengers 
(1)In generalPrior to initiating a rulemaking to change the minimum levels of financial responsibility under section 31138 of title 49, United States Code, the Secretary shall complete a study specific to the minimum financial responsibility requirements for motor carriers of passengers. (2)Study contentsA study under paragraph (1) shall include, to the extent practicable— 
(A)a review of accidents, injuries, and fatalities in the over-the-road bus and school bus industries; (B)a review of insurance held by over-the-road bus and public and private school bus companies, including companies of various sizes, and an analysis of whether such insurance is adequate to cover claims; 
(C)an analysis of whether and how insurance affects the behavior and safety record of motor carriers of passengers, including with respect to crash reduction; and (D)an analysis of the anticipated impacts of an increase in financial responsibility on insurance premiums for passenger carriers and service availability. 
(3)ConsultationIn conducting a study under paragraph (1), the Secretary shall consult with— (A)representatives of the over-the-road bus and private school bus transportation industries, including representatives of bus drivers; and 
(B)insurers of motor carriers of passengers. (4)ReportIf the Secretary undertakes a study under paragraph (1), the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the study. 
5510.Safety study regarding double-decker motorcoaches 
(a)StudyThe Secretary, in consultation with State transportation safety and law enforcement officials, shall conduct a study regarding the safety operations, fire suppression capability, tire loads, and pavement impacts of operating a double-decker motorcoach equipped with a device designed by the motorcoach manufacturer to attach to the rear of the motorcoach for use in transporting passenger baggage. (b)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit a report containing the results of the study to— 
(1)the Committee on Transportation and Infrastructure of the House of Representatives; and  (2)the Committee on Commerce, Science, and Transportation of the Senate. 
5511.GAO review of school bus safetyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a review of the following: (1)Existing Federal and State rules and guidance, as of the date of the review, concerning school bus transportation of elementary school and secondary school students engaging in home-to-school transport or other transport determined by the Comptroller General to be a routine part of kindergarten through grade 12 education, including regulations and guidance regarding driver training programs, capacity requirements, programs for special needs students, inspection standards, vehicle age requirements, best practices, and public access to inspection results and crash records. 
(2)Any correlation between public or private school bus fleet operators whose vehicles are involved in an accident as defined by section 390.5 of title 49, Code of Federal Regulations, and each of the following: (A)A failure by those same operators of State or local safety inspections. 
(B)The average age or odometer readings of the school buses in the fleets of such operators. (C)Violations of Federal laws administered by the Department of Transportation, or of State law equivalents of such laws. 
(D)Violations of State or local law relating to illegal passing of a school bus. (3)A regulatory framework comparison of public and private school bus operations. 
(4)Expert recommendations on best practices for safe and reliable school bus transportation, including driver training programs, inspection standards, school bus age and odometer reading maximums for retirement, the percentage of buses in a local bus fleet needed as spare buses, and capacity levels per school bus for different age groups. 5512.Access to National Driver RegisterSection 30305(b) of title 49, United States Code, is amended by adding at the end the following: 
 
(13)The Administrator of the Federal Motor Carrier Safety Administration may request the chief driver licensing official of a State to provide information under subsection (a) of this section about an individual in connection with a safety investigation under the Administrator’s jurisdiction.. 5513.Report on design and implementation of wireless roadside inspection systems (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report regarding the design, development, testing, and implementation of wireless roadside inspection systems. 
(b)ElementsThe report required under subsection (a) shall include a determination as to whether Federal wireless roadside inspection systems— (1)conflict with existing electronic screening systems, or create capabilities already available; 
(2)require additional statutory authority to incorporate generated inspection data into the safety measurement system or the safety fitness determinations program; and (3)provide appropriate restrictions to specifically address privacy concerns of affected motor carriers and operators. 
5514.Regulation of tow truck operationsSection 14501(c)(2)(C) of title 49, United States Code, is amended by striking the price of and all that follows through transportation is and inserting the regulation of tow truck operations. 5515.Study on commercial motor vehicle driver commuting (a)Effects of commutingThe Administrator of the Federal Motor Carrier Safety Administration shall conduct a study on the safety effects of motor carrier operator commutes exceeding 150 minutes. 
(b)ReportNot later than 18 months after the date of enactment of this Act, the Administrator shall submit to Congress a report containing the findings under the study. 5516.Additional State authorityNotwithstanding any other provision of law, South Dakota shall be provided the opportunity to update and revise the routes designated as qualifying Federal-aid Primary System highways under section 31111(e) of title 49, United States Code, as long as the update shifts routes to divided highways or does not increase centerline miles by more than 5 percent and is expected to increase safety performance. 
5517.Report on motor carrier financial responsibility 
(a)In generalNot later than January 1, 2017, the Secretary shall publish on a publicly accessible Internet Web site of the Department a report on the minimum levels of financial responsibility required under section 31139 of title 49, United States Code. (b)ContentsThe report required under subsection (a) shall include, to the extent practicable, an analysis of— 
(1)the differences between State insurance requirements and Federal requirements; (2)the extent to which current minimum levels of financial responsibility adequately cover— 
(A)medical care; (B)compensation; and 
(C)other identifiable costs; and (3)the frequency with which insurance claims exceed the current minimum levels of financial responsibility. 
5518.Covered farm vehiclesSection 32934(b)(1) of MAP–21 (49 U.S.C. 31136 note) is amended by striking from and all that follows through the period at end and inserting the following: from—  
(A)a requirement described in subsection (a) or a compatible State requirement; or (B)any other minimum standard provided by a State relating to the operation of that vehicle.. 
5519.Operators of hi-rail vehicles 
(a)In generalIn the case of a commercial motor vehicle driver subject to the hours of service requirements in part 395 of title 49, Code of Federal Regulations, who is driving a hi-rail vehicle, the maximum on duty time under section 395.3 of such title for such driver shall not include time in transportation to or from a duty assignment if such time in transportation— (1)does not exceed 2 hours per calendar day or a total of 30 hours per calendar month; and 
(2)is fully and accurately accounted for in records to be maintained by the motor carrier and such records are made available upon request of the Federal Motor Carrier Safety Administration or the Federal Railroad Administration. (b)Hi-Rail vehicle definedIn this section, the term hi-rail vehicle means an internal rail flaw detection vehicle equipped with flange hi-rails. 
5520.Automobile transporter 
(a)Automobile transporter definedSection 31111(a)(1) of title 49, United States Code, is amended— (1)by striking specifically; and 
(2)by adding at the end the following: An automobile transporter shall not be prohibited from the transport of cargo or general freight on a backhaul, so long as it complies with weight limitations for a truck tractor and semitrailer combination.. (b)Truck tractor definedSection 31111(a)(3)(B) of title 49, United States Code, is amended— 
(1)by striking only; and (2)by inserting before the period at the end the following: or any other commodity, including cargo or general freight on a backhaul. 
(c)Backhaul definedSection 31111(a) of title 49, United States Code, is amended by adding at the end the following:  (5)BackhaulThe term backhaul means the return trip of a vehicle transporting cargo or general freight, especially when carrying goods back over all or part of the same route.. 
(d)Stinger-Steered Automobile TransportersSection 31111(b)(1) of title 49, United States Code, is amended— (1)in subparagraph (E) by striking or at the end; 
(2)in subparagraph (F) by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following: 
 
(G)imposes a vehicle length limitation of less than 80 feet on a stinger-steered automobile transporter with a front overhang of less than 4 feet and a rear overhang of less than 6 feet; or. 5521.Ready mix concrete delivery vehiclesSection 31502 of title 49, United States Code, is amended by adding at the end the following: 
 
(f)Ready mixed concrete delivery vehicles 
(1)In generalNotwithstanding any other provision of law, regulations issued under this section or section 31136 (including section 395.1(e)(1)(ii) of title 49, Code of Federal Regulations) regarding reporting, recordkeeping, or documentation of duty status shall not apply to any driver of a ready mixed concrete delivery vehicle if— (A) the driver operates within a 100 air-mile radius of the normal work reporting location; 
(B)the driver returns to the work reporting location and is released from work within 14 consecutive hours;  (C)the driver has at least 10 consecutive hours off duty following each 14 hours on duty;  
(D)the driver does not exceed 11 hours maximum driving time following 10 consecutive hours off duty; and  (E)the motor carrier that employs the driver maintains and retains for a period of 6 months accurate and true time records that show—  
(i)the time the driver reports for duty each day; (ii)the total number of hours the driver is on duty each day; 
(iii)the time the driver is released from duty each day; and (iv)the total time for the preceding driving week the driver is used for the first time or intermittently.  
(2)DefinitionIn this section, the term driver of a ready mixed concrete delivery vehicle means a driver of a vehicle designed to deliver ready mixed concrete on a daily basis and is equipped with a mechanism under which the vehicle’s propulsion engine provides the power to operate a mixer drum to agitate and mix the product en route to the delivery site. . 5522.Transportation of construction materials and equipmentSection 229(e)(4) of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31136 note) is amended— 
(1)by striking 50 air mile radius and inserting 75 air mile radius; and (2)by striking the driver. and inserting the driver, except that a State, upon notice to the Secretary, may establish a different air mile radius limitation for purposes of this paragraph if such limitation is between 50 and 75 air miles and applies only to movements that take place entirely within the State.. 
5523.Commercial delivery of light- and medium-duty trailers 
(a)DefinitionsSection 31111(a) of title 49, United States Code, is amended by adding at the end the following:  (6)Trailer transporter towing unitThe term trailer transporter towing unit means a power unit that is not used to carry property when operating in a towaway trailer transporter combination.  
(7)Towaway trailer transporter combinationThe term towaway trailer transporter combination means a combination of vehicles consisting of a trailer transporter towing unit and 2 trailers or semitrailers—  (A)with a total weight that does not exceed 26,000 pounds; and  
(B)in which the trailers or semitrailers carry no property and constitute inventory property of a manufacturer, distributor, or dealer of such trailers or semitrailers.. (b)General limitationsSection 31111(b)(1) of such title is amended by adding at the end the following:  
 
(H)has the effect of imposing an overall length limitation of less than 82 feet on a towaway trailer transporter combination.. (c)Conforming Amendments 
(1)Property-carrying unit limitationSection 31112(a)(1) of such title is amended by inserting before the period at the end the following: , but not including a trailer or a semitrailer transported as part of a towaway trailer transporter combination (as defined in section 31111(a)).  (2)Access to Interstate SystemSection 31114(a)(2) of such title is amended by inserting any towaway trailer transporter combination (as defined in section 31111(a)), after passengers,.  
5524.Exemptions from requirements for certain welding trucks used in pipeline industry 
(a)Covered motor vehicle definedIn this section, the term covered motor vehicle means a motor vehicle that— (1)is traveling in the State in which the vehicle is registered or another State; 
(2)is owned by a welder; (3)is a pick-up style truck; 
(4)is equipped with a welding rig that is used in the construction or maintenance of pipelines; and (5)has a gross vehicle weight and combination weight rating and weight of 15,000 pounds or less. 
(b)Federal requirementsA covered motor vehicle, including the individual operating such vehicle and the employer of such individual, shall be exempt from the following: (1)Any requirement relating to registration as a motor carrier, including the requirement to obtain and display a Department of Transportation number, established under chapters 139 and 311 of title 49, United States Code. 
(2)Any requirement relating to driver qualifications established under chapter 311 of title 49, United States Code. (3)Any requirement relating to driving of commercial motor vehicles established under chapter 311 of title 49, United States Code. 
(4)Any requirement relating to parts and accessories and inspection, repair, and maintenance of commercial motor vehicles established under chapter 311 of title 49, United States Code. (5)Any requirement relating to hours of service of drivers, including maximum driving and on duty time, established under chapter 315 of title 49, United States Code. 
5525.Report 
(a)In generalNot later than 4 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the safety and enforcement impacts of sections 5520, 5521, 5522, 5523, 5524, and 7208 of this Act. (b)ConsultationIn preparing the report required under subsection (a), the Secretary shall consult with States, State law enforcement agencies, entities impacted by the sections described in subsection (a), and other entities the Secretary considers appropriate. 
VIInnovation 
6001.Short titleThis title may be cited as the Transportation for Tomorrow Act of 2015. 6002.Authorization of appropriations (a)In generalThe following amounts are authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account): 
(1)Highway research and development programTo carry out section 503(b) of title 23, United States Code, $125,000,000 for each of fiscal years 2016 through 2020. (2)Technology and innovation deployment programTo carry out section 503(c) of title 23, United States Code— 
(A)$67,000,000 for fiscal year 2016; (B)$67,500,000 for fiscal year 2017; 
(C)$67,500,000 for fiscal year 2018; (D)$67,500,000 for fiscal year 2019; and 
(E)$67,500,000 for fiscal year 2020. (3)Training and educationTo carry out section 504 of title 23, United States Code, $24,000,000 for each of fiscal years 2016 through 2020. 
(4)Intelligent transportation systems programTo carry out sections 512 through 518 of title 23, United States Code, $100,000,000 for each of fiscal years 2016 through 2020. (5)University transportation centers programTo carry out section 5505 of title 49, United States Code— 
(A)$72,500,000 for fiscal year 2016; (B)$75,000,000 for fiscal year 2017; 
(C)$75,000,000 for fiscal year 2018; (D)$77,500,000 for fiscal year 2019; and 
(E)$77,500,000 for fiscal year 2020. (6)Bureau of transportation statisticsTo carry out chapter 63 of title 49, United States Code, $26,000,000 for each of fiscal years 2016 through 2020. 
(b)AdministrationThe Federal Highway Administration shall— (1)administer the programs described in paragraphs (1), (2), and (3) of subsection (a); and 
(2)in consultation with relevant modal administrations, administer the programs described in subsection (a)(4). (c)Applicability of title 23, United States CodeFunds authorized to be appropriated by subsection (a) shall— 
(1)be available for obligation in the same manner as if those funds were apportioned under chapter 1 of title 23, United States Code, except that the Federal share of the cost of a project or activity carried out using those funds shall be 80 percent, unless otherwise expressly provided by this Act (including the amendments by this Act) or otherwise determined by the Secretary; and (2)remain available until expended and not be transferable, except as otherwise provided in this Act. 
6003.Technology and innovation deployment programSection 503(c)(3) of title 23, United States Code, is amended— (1)in subparagraph (C) by striking 2013 through 2014 and inserting 2016 through 2020; and 
(2)by adding at the end the following:  (D)Publication (i)In generalNot less frequently than annually, the Secretary shall issue and make available to the public on an Internet website a report on the cost and benefits from deployment of new technology and innovations that substantially and directly resulted from the program established under this paragraph. 
(ii)InclusionsThe report under clause (i) may include an analysis of— (I)Federal, State, and local cost savings; 
(II)project delivery time improvements; (III)reduced fatalities; and 
(IV)congestion impacts.. 6004.Advanced transportation and congestion management technologies deploymentSection 503(c) of title 23, United States Code, is amended by adding at the end the following: 
 
(4)Advanced transportation technologies deployment 
(A)In generalNot later than 6 months after the date of enactment of this paragraph, the Secretary shall establish an advanced transportation and congestion management technologies deployment initiative to provide grants to eligible entities to develop model deployment sites for large scale installation and operation of advanced transportation technologies to improve safety, efficiency, system performance, and infrastructure return on investment. (B)CriteriaThe Secretary shall develop criteria for selection of an eligible entity to receive a grant under this paragraph, including how the deployment of technology will— 
(i)reduce costs and improve return on investments, including through the enhanced use of existing transportation capacity; (ii)deliver environmental benefits that alleviate congestion and streamline traffic flow; 
(iii)measure and improve the operational performance of the applicable transportation network; (iv)reduce the number and severity of traffic crashes and increase driver, passenger, and pedestrian safety; 
(v)collect, disseminate, and use real-time traffic, transit, parking, and other transportation-related information to improve mobility, reduce congestion, and provide for more efficient and accessible transportation; (vi)monitor transportation assets to improve infrastructure management, reduce maintenance costs, prioritize investment decisions, and ensure a state of good repair; 
(vii)deliver economic benefits by reducing delays, improving system performance, and providing for the efficient and reliable movement of goods and services; or (viii)accelerate the deployment of vehicle-to-vehicle, vehicle-to-infrastructure, autonomous vehicles, and other technologies. 
(C)Applications 
(i)RequestNot later than 6 months after the date of enactment of this paragraph, and for every fiscal year thereafter, the Secretary shall request applications in accordance with clause (ii). (ii)ContentsAn application submitted under this subparagraph shall include the following: 
(I)PlanA plan to deploy and provide for the long-term operation and maintenance of advanced transportation and congestion management technologies to improve safety, efficiency, system performance, and return on investment. (II)ObjectivesQuantifiable system performance improvements, such as— 
(aa)reducing traffic-related crashes, congestion, and costs; (bb)optimizing system efficiency; and 
(cc)improving access to transportation services. (III)ResultsQuantifiable safety, mobility, and environmental benefit projections such as data-driven estimates of how the project will improve the region’s transportation system efficiency and reduce traffic congestion. 
(IV)PartnershipsA plan for partnering with the private sector or public agencies, including multimodal and multijurisdictional entities, research institutions, organizations representing transportation and technology leaders, or other transportation stakeholders. (V)LeveragingA plan to leverage and optimize existing local and regional advanced transportation technology investments. 
(D)Grant selection 
(i)Grant awardsNot later than 1 year after the date of enactment of this paragraph, and for every fiscal year thereafter, the Secretary shall award grants to not less than 5 and not more than 10 eligible entities. (ii)Geographic diversityIn awarding a grant under this paragraph, the Secretary shall ensure, to the extent practicable, that grant recipients represent diverse geographic areas of the United States, including urban and rural areas. 
(iii)Technology diversityIn awarding a grant under this paragraph, the Secretary shall ensure, to the extent practicable, that grant recipients represent diverse technology solutions. (E)Use of grant fundsA grant recipient may use funds awarded under this paragraph to deploy advanced transportation and congestion management technologies, including— 
(i)advanced traveler information systems; (ii)advanced transportation management technologies; 
(iii)infrastructure maintenance, monitoring, and condition assessment; (iv)advanced public transportation systems; 
(v)transportation system performance data collection, analysis, and dissemination systems; (vi)advanced safety systems, including vehicle-to-vehicle and vehicle-to-infrastructure communications, technologies associated with autonomous vehicles, and other collision avoidance technologies, including systems using cellular technology; 
(vii)integration of intelligent transportation systems with the Smart Grid and other energy distribution and charging systems; (viii)electronic pricing and payment systems; or 
(ix)advanced mobility and access technologies, such as dynamic ridesharing and information systems to support human services for elderly and disabled individuals. (F)Report to SecretaryFor each eligible entity that receives a grant under this paragraph, not later than 1 year after the entity receives the grant, and each year thereafter, the entity shall submit a report to the Secretary that describes— 
(i)deployment and operational costs of the project compared to the benefits and savings the project provides; and (ii)how the project has met the original expectations projected in the deployment plan submitted with the application, such as— 
(I)data on how the project has helped reduce traffic crashes, congestion, costs, and other benefits of the deployed systems; (II)data on the effect of measuring and improving transportation system performance through the deployment of advanced technologies; 
(III)the effectiveness of providing real-time integrated traffic, transit, and multimodal transportation information to the public to make informed travel decisions; and (IV)lessons learned and recommendations for future deployment strategies to optimize transportation efficiency and multimodal system performance. 
(G)ReportNot later than 3 years after the date that the first grant is awarded under this paragraph, and each year thereafter, the Secretary shall make available to the public on an Internet website a report that describes the effectiveness of grant recipients in meeting their projected deployment plans, including data provided under subparagraph (F) on how the program has— (i)reduced traffic-related fatalities and injuries; 
(ii)reduced traffic congestion and improved travel time reliability; (iii)reduced transportation-related emissions; 
(iv)optimized multimodal system performance; (v)improved access to transportation alternatives; 
(vi)provided the public with access to real-time integrated traffic, transit, and multimodal transportation information to make informed travel decisions; (vii)provided cost savings to transportation agencies, businesses, and the traveling public; or 
(viii)provided other benefits to transportation users and the general public. (H)Additional grantsThe Secretary may cease to provide additional grant funds to a recipient of a grant under this paragraph if— 
(i)the Secretary determines from such recipient’s report that the recipient is not carrying out the requirements of the grant; and (ii)the Secretary provides written notice 60 days prior to withholding funds to the Committees on Transportation and Infrastructure and Science, Space, and Technology of the House of Representatives and the Committees on Environment and Public Works and Commerce, Science, and Transportation of the Senate. 
(I)Funding 
(i)In generalFrom funds made available to carry out subsection (b), this subsection, and sections 512 through 518, the Secretary shall set aside for grants awarded under subparagraph (D) $60,000,000 for each of fiscal years 2016 through 2020. (ii)Expenses for the SecretaryOf the amounts set aside under clause (i), the Secretary may set aside $2,000,000 each fiscal year for program reporting, evaluation, and administrative costs related to this paragraph. 
(J)Federal shareThe Federal share of the cost of a project for which a grant is awarded under this subsection shall not exceed 50 percent of the cost of the project. (K)Grant limitationThe Secretary may not award more than 20 percent of the amount described under subparagraph (I) in a fiscal year to a single grant recipient. 
(L)Expenses for grant recipientsA grant recipient under this paragraph may use not more than 5 percent of the funds awarded each fiscal year to carry out planning and reporting requirements. (M)Grant flexibility (i)In generalIf, by August 1 of each fiscal year, the Secretary determines that there are not enough grant applications that meet the requirements described in subparagraph (C) to carry out this section for a fiscal year, the Secretary shall transfer to the programs specified in clause (ii)— 
(I)any of the funds reserved for the fiscal year under subparagraph (I) that the Secretary has not yet awarded under this paragraph; and (II)an amount of obligation limitation equal to the amount of funds that the Secretary transfers under subclause (I). 
(ii)ProgramsThe programs referred to in clause (i) are— (I)the program under subsection (b); 
(II)the program under this subsection; and (III)the programs under sections 512 through 518. 
(iii)DistributionAny transfer of funds and obligation limitation under clause (i) shall be divided among the programs referred to in that clause in the same proportions as the Secretary originally reserved funding from the programs for the fiscal year under subparagraph (I). (N)DefinitionsIn this paragraph, the following definitions apply: 
(i)Eligible entityThe term eligible entity means a State or local government, a transit agency, metropolitan planning organization representing a population of over 200,000, or other political subdivision of a State or local government or a multijurisdictional group or a consortia of research institutions or academic institutions. (ii)Advanced and congestion management transportation technologiesThe term advanced transportation and congestion management technologies means technologies that improve the efficiency, safety, or state of good repair of surface transportation systems, including intelligent transportation systems. 
(iii)Multijurisdictional groupThe term multijurisdictional group means a any combination of State governments, local governments, metropolitan planning agencies, transit agencies, or other political subdivisions of a State for which each member of the group— (I)has signed a written agreement to implement the advanced transportation technologies deployment initiative across jurisdictional boundaries; and 
(II)is an eligible entity under this paragraph.. 6005.Intelligent transportation system goalsSection 514(a) of title 23, United States Code, is amended— 
(1)in paragraph (4) by striking and at the end; (2)in paragraph (5) by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (6)enhancement of the national freight system and support to national freight policy goals..  
6006.Intelligent transportation system purposesSection 514(b) of title 23, United States Code, is amended— (1)in paragraph (8) by striking and at the end; 
(2)in paragraph (9) by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(10)to assist in the development of cybersecurity research in cooperation with relevant modal administrations of the Department of Transportation and other Federal agencies to help prevent hacking, spoofing, and disruption of connected and automated transportation vehicles.. 6007.Intelligent transportation system program reportSection 515(h)(4) of title 23, United States Code, is amended in the matter preceding subparagraph (A)— 
(1)by striking February 1 of each year after the date of enactment of the Transportation Research and Innovative Technology Act of 2012 and inserting May 1 of each year; and (2)by striking submit to Congress and inserting make available to the public on a Department of Transportation website. 
6008.Intelligent transportation system national architecture and standardsSection 517(a)(3) of title 23, United States Code, is amended by striking memberships are comprised of, and represent, and inserting memberships include representatives of. 6009.Communication systems deployment reportSection 518(a) of title 23, United States Code, is amended in the matter preceding paragraph (1) by striking Not later than 3 and all that follows through House of Representatives and inserting Not later than July 6, 2016, the Secretary shall make available to the public on a Department of Transportation website a report. 
6010.Infrastructure development 
(a)In generalChapter 5 of title 23, United States Code, is amended by adding at the end the following:  519.Infrastructure developmentFunds made available to carry out this chapter for operational tests of intelligent transportation systems— 
(1)shall be used primarily for the development of intelligent transportation system infrastructure, equipment, and systems; and (2)to the maximum extent practicable, shall not be used for the construction of physical surface transportation infrastructure unless the construction is incidental and critically necessary to the implementation of an intelligent transportation system project..  
(b)Technical and conforming amendments 
(1)Clerical amendmentThe analysis for chapter 5 of title 23, United States Code, is amended by adding at the end the following:   519. Infrastructure development..  (2)Technical amendmentThe item relating to section 512 in the analysis for chapter 5 of title 23, United States Code, is amended to read as follows: 
 
 
512. National ITS program plan.. 
6011.Departmental research programs 
(a)Assistant Secretary for Research and TechnologySection 102(e)(1) of title 49, United States Code, is amended— (1)in the matter preceding subparagraph (A) by striking 5 and inserting 6; and 
(2)in subparagraph (A) by inserting an Assistant Secretary for Research and Technology, after Governmental Affairs,. (b)Research activitiesSection 330 of title 49, United States Code, is amended— 
(1)in the section heading by striking contracts and inserting activities; (2)in subsection (a) by striking The Secretary of and inserting In general.—The Secretary of; 
(3)in subsection (b) by striking In carrying and inserting Responsibilities.—In carrying; (4)in subsection (c) by striking The Secretary and inserting Publications.—The Secretary; and 
(5)by adding at the end the following:  (d)DutiesThe Secretary shall provide for the following: 
(1)Coordination, facilitation, and review of Department of Transportation research and development programs and activities. (2)Advancement, and research and development, of innovative technologies, including intelligent transportation systems. 
(3)Comprehensive transportation statistics research, analysis, and reporting. (4)Education and training in transportation and transportation-related fields. 
(5)Activities of the Volpe National Transportation Systems Center. (6)Coordination in support of multimodal and multidisciplinary research activities. 
(e)Additional authoritiesThe Secretary may— (1)enter into grants and cooperative agreements with Federal agencies, State and local government agencies, other public entities, private organizations, and other persons to conduct research into transportation service and infrastructure assurance and to carry out other research activities of the Department of Transportation; 
(2)carry out, on a cost-shared basis, collaborative research and development to encourage innovative solutions to multimodal transportation problems and stimulate the deployment of new technology with— (A)non-Federal entities, including State and local governments, foreign governments, institutions of higher education, corporations, institutions, partnerships, sole proprietorships, and trade associations that are incorporated or established under the laws of any State; 
(B)Federal laboratories; and (C)other Federal agencies; and 
(3)directly initiate contracts, grants, cooperative research and development agreements (as defined in section 12(d) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a(d))), and other agreements to fund, and accept funds from, the Transportation Research Board of the National Academies, State departments of transportation, cities, counties, institutions of higher education, associations, and the agents of those entities to carry out joint transportation research and technology efforts. (f)Federal share (1)In generalSubject to paragraph (2), the Federal share of the cost of an activity carried out under subsection (e)(3) shall not exceed 50 percent. 
(2)ExceptionIf the Secretary determines that the activity is of substantial public interest or benefit, the Secretary may approve a greater Federal share. (3)Non-federal shareAll costs directly incurred by the non-Federal partners, including personnel, travel, facility, and hardware development costs, shall be credited toward the non-Federal share of the cost of an activity described in subsection (e)(3). 
(g)Program evaluation and oversightFor each of fiscal years 2016 through 2020, the Secretary is authorized to expend not more than 1 1/2 percent of the amounts authorized to be appropriated for the coordination, evaluation, and oversight of the programs administered by the Office of the Assistant Secretary for Research and Technology. (h)Use of technologyThe research, development, or use of a technology under a contract, grant, cooperative research and development agreement, or other agreement entered into under this section, including the terms under which the technology may be licensed and the resulting royalties may be distributed, shall be subject to the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.). 
(i)Waiver of advertising requirementsSection 6101 of title 41 shall not apply to a contract, grant, or other agreement entered into under this section.. (c)Clerical amendmentThe item relating to section 330 in the analysis of chapter 3 of title 49, United States Code, is amended to read as follows: 
 
 
330. Research activities.. 
(d)Technical and conforming amendments 
(1)Title 5 amendments 
(A)Positions at level IISection 5313 of title 5, United States Code, is amended by striking The Under Secretary of Transportation for Security.. (B)Positions at level IVSection 5315 of title 5, United States Code, is amended in the undesignated item relating to Assistant Secretaries of Transportation by striking (4) and inserting (5). 
(C)Positions at level VSection 5316 of title 5, United States Code, is amended by striking Associate Deputy Secretary, Department of Transportation.. (2)Bureau of Transportation StatisticsSection 6302 of title 49, United States Code, is amended by striking subsection (a) and inserting the following: 
 
(a)In generalThere shall be within the Department of Transportation the Bureau of Transportation Statistics.. 6012.Research and Innovative Technology Administration (a)RepealSection 112 of title 49, United States Code, is repealed. 
(b)Clerical amendmentThe analysis for chapter 1 of title 49, United States Code, is amended by striking the item relating to section 112. 6013.Web-based training for emergency respondersSection 5115(a) of title 49, United States Code, is amended in the first sentence by inserting , including online curriculum as appropriate, after a current curriculum of courses. 
6014.Hazardous materials research and developmentSection 5118 of title 49, United States Code, is amended— (1)in subsection (a)(2)— 
(A)in subparagraph (A) by striking and at the end; (B)in subparagraph (B) by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (C)coordinate, as appropriate, with other Federal agencies.; and 
(2)by adding at the end the following:  (c)Cooperative research (1)In generalAs part of the program established under subsection (a), the Secretary may carry out cooperative research on hazardous materials transport. 
(2)National AcademiesThe Secretary may enter into an agreement with the National Academies to support research described in paragraph (1). (3)ResearchResearch conducted under this subsection may include activities relating to— 
(A)emergency planning and response, including information and programs that can be readily assessed and implemented in local jurisdictions; (B)risk analysis and perception and data assessment; 
(C)commodity flow data, including voluntary collaboration between shippers and first responders for secure data exchange of critical information; (D)integration of safety and security; 
(E)cargo packaging and handling; (F)hazmat release consequences; and 
(G)materials and equipment testing..  6015.Office of Intermodalism (a)RepealSection 5503 of title 49, United States Code, is repealed. 
(b)Clerical amendmentThe analysis for chapter 55 of title 49, United States Code, is amended by striking the item relating to section 5503. 6016.University transportation centersSection 5505 of title 49, United States Code, is amended to read as follows: 
 
5505.University transportation centers program 
(a)University transportation centers program 
(1)Establishment and operationThe Secretary shall make grants under this section to eligible nonprofit institutions of higher education to establish and operate university transportation centers. (2)Role of centersThe role of each university transportation center referred to in paragraph (1) shall be— 
(A)to advance transportation expertise and technology in the varied disciplines that comprise the field of transportation through education, research, and technology transfer activities; (B)to provide for a critical transportation knowledge base outside of the Department of Transportation; and 
(C)to address critical workforce needs and educate the next generation of transportation leaders. (b)Competitive selection process (1)ApplicationsTo receive a grant under this section, a consortium of nonprofit institutions of higher education shall submit to the Secretary an application that is in such form and contains such information as the Secretary may require. 
(2)Restriction 
(A)LimitationA lead institution of a consortium of nonprofit institutions of higher education, as applicable, may only receive 1 grant per fiscal year for each of the transportation centers described under paragraphs (2), (3), and (4) of subsection (c). (B)Exception for consortium members that are not lead institutionsSubparagraph (A) shall not apply to a nonprofit institution of higher education that is a member of a consortium of nonprofit institutions of higher education but not the lead institution of such consortium. 
(3)CoordinationThe Secretary shall solicit grant applications for national transportation centers, regional transportation centers, and Tier 1 university transportation centers with identical advertisement schedules and deadlines. (4)General selection criteria (A)In generalExcept as otherwise provided by this section, the Secretary shall award grants under this section in nonexclusive candidate topic areas established by the Secretary that address the research priorities identified in chapter 65. 
(B)CriteriaThe Secretary, in consultation with the Assistant Secretary for Research and Technology and the Administrator of the Federal Highway Administration and other modal administrations as appropriate, shall select each recipient of a grant under this section through a competitive process based on the assessment of the Secretary relating to— (i)the demonstrated ability of the recipient to address each specific topic area described in the research and strategic plans of the recipient; 
(ii)the demonstrated research, technology transfer, and education resources available to the recipient to carry out this section; (iii)the ability of the recipient to provide leadership in solving immediate and long-range national and regional transportation problems; 
(iv)the ability of the recipient to carry out research, education, and technology transfer activities that are multimodal and multidisciplinary in scope; (v)the demonstrated commitment of the recipient to carry out transportation workforce development programs through— 
(I)degree-granting programs or programs that provide other industry-recognized credentials; and (II)outreach activities to attract new entrants into the transportation field, including women and underrepresented populations; 
(vi)the demonstrated ability of the recipient to disseminate results and spur the implementation of transportation research and education programs through national or statewide continuing education programs; (vii)the demonstrated commitment of the recipient to the use of peer review principles and other research best practices in the selection, management, and dissemination of research projects; 
(viii)the strategic plan submitted by the recipient describing the proposed research to be carried out by the recipient and the performance metrics to be used in assessing the performance of the recipient in meeting the stated research, technology transfer, education, and outreach goals; and (ix)the ability of the recipient to implement the proposed program in a cost-efficient manner, such as through cost sharing and overall reduced overhead, facilities, and administrative costs. 
(5)Transparency 
(A)In generalThe Secretary shall provide to each applicant, upon request, any materials, including copies of reviews (with any information that would identify a reviewer redacted), used in the evaluation process of the proposal of the applicant. (B)ReportsThe Secretary shall submit to the Committees on Transportation and Infrastructure and Science, Space, and Technology of the House of Representatives and the Committee on Environment and Public Works of the Senate a report describing the overall review process under paragraph (4) that includes— 
(i)specific criteria of evaluation used in the review; (ii)descriptions of the review process; and 
(iii)explanations of the selected awards. (6)Outside stakeholdersThe Secretary shall, to the maximum extent practicable, consult external stakeholders, including the Transportation Research Board of the National Research Council of the National Academies, to evaluate and competitively review all proposals. 
(c)Grants 
(1)In generalNot later than 1 year after the date of enactment of this section, the Secretary shall select grant recipients under subsection (b) and make grant amounts available to the selected recipients. (2)National transportation centers (A)In generalSubject to subparagraph (B), the Secretary shall provide grants to 5 consortia that the Secretary determines best meet the criteria described in subsection (b)(4). 
(B)Restrictions 
(i)In generalFor each fiscal year, a grant made available under this paragraph shall be not greater than $4,000,000 and not less than $2,000,000 per recipient. (ii)Focused researchA consortium receiving a grant under this paragraph shall focus research on 1 of the transportation issue areas specified in section 6503(c). 
(C)Matching requirement 
(i)In generalAs a condition of receiving a grant under this paragraph, a grant recipient shall match 100 percent of the amounts made available under the grant. (ii)SourcesThe matching amounts referred to in clause (i) may include amounts made available to the recipient under— 
(I)section 504(b) of title 23; or (II)section 505 of title 23. 
(3)Regional university transportation centers 
(A)Location of regional centersOne regional university transportation center shall be located in each of the 10 Federal regions that comprise the Standard Federal Regions established by the Office of Management and Budget in the document entitled Standard Federal Regions and dated April 1974 (circular A–105). (B)Selection criteriaIn conducting a competition under subsection (b), the Secretary shall provide grants to 10 consortia on the basis of— 
(i)the criteria described in subsection (b)(4); (ii)the location of the lead center within the Federal region to be served; and 
(iii)whether the consortium of institutions demonstrates that the consortium has a well-established, nationally recognized program in transportation research and education, as evidenced by— (I)recent expenditures by the institution in highway or public transportation research; 
(II)a historical track record of awarding graduate degrees in professional fields closely related to highways and public transportation; and (III)an experienced faculty who specialize in professional fields closely related to highways and public transportation. 
(C)RestrictionsFor each fiscal year, a grant made available under this paragraph shall be not greater than $3,000,000 and not less than $1,500,000 per recipient. (D)Matching requirements (i)In generalAs a condition of receiving a grant under this paragraph, a grant recipient shall match 100 percent of the amounts made available under the grant. 
(ii)SourcesThe matching amounts referred to in clause (i) may include amounts made available to the recipient under— (I)section 504(b) of title 23; or 
(II)section 505 of title 23. (E)Focused researchThe Secretary shall make a grant to 1 of the 10 regional university transportation centers established under this paragraph for the purpose of furthering the objectives described in subsection (a)(2) in the field of comprehensive transportation safety, congestion, connected vehicles, connected infrastructure, and autonomous vehicles. 
(4)Tier 1 university transportation centers 
(A)In generalThe Secretary shall provide grants of not greater than $2,000,000 and not less than $1,000,000 to not more than 20 recipients to carry out this paragraph. (B)Matching requirement (i)In generalAs a condition of receiving a grant under this paragraph, a grant recipient shall match 50 percent of the amounts made available under the grant. 
(ii)SourcesThe matching amounts referred to in clause (i) may include amounts made available to the recipient under— (I)section 504(b) of title 23; or 
(II)section 505 of title 23. (C)Focused researchIn awarding grants under this section, consideration shall be given to minority institutions, as defined by section 365 of the Higher Education Act of 1965 (20 U.S.C. 1067k), or consortia that include such institutions that have demonstrated an ability in transportation-related research. 
(d)Program coordination 
(1)In generalThe Secretary shall— (A)coordinate the research, education, and technology transfer activities carried out by grant recipients under this section; and 
(B)disseminate the results of that research through the establishment and operation of a publicly accessible online information clearinghouse. (2)Annual review and evaluationNot less frequently than annually, and consistent with the plan developed under section 6503, the Secretary shall— 
(A)review and evaluate the programs carried out under this section by grant recipients; and (B)submit to the Committees on Transportation and Infrastructure and Science, Space, and Technology of the House of Representatives and the Committees on Environment and Public Works and Commerce, Science, and Transportation of the Senate a report describing that review and evaluation. 
(3)Program evaluation and oversightFor each of fiscal years 2016 through 2020, the Secretary shall expend not more than 1 and a half percent of the amounts made available to the Secretary to carry out this section for any coordination, evaluation, and oversight activities of the Secretary under this section. (e)Limitation on availability of amountsAmounts made available to the Secretary to carry out this section shall remain available for obligation by the Secretary for a period of 3 years after the last day of the fiscal year for which the amounts are authorized. 
(f)Information collectionAny survey, questionnaire, or interview that the Secretary determines to be necessary to carry out reporting requirements relating to any program assessment or evaluation activity under this section, including customer satisfaction assessments, shall not be subject to chapter 35 of title 44.. 6017.Bureau of Transportation StatisticsSection 6302 of title 49, United States Code, is amended by adding at the end the following: 
 
(d)Independence of Bureau 
(1)In generalThe Director shall not be required— (A)to obtain the approval of any other officer or employee of the Department with respect to the collection or analysis of any information; or 
(B)prior to publication, to obtain the approval of any other officer or employee of the United States Government with respect to the substance of any statistical technical reports or press releases lawfully prepared by the Director. (2)Budget authorityThe Director shall have a significant role in the disposition and allocation of the authorized budget of the Bureau, including— 
(A)all hiring, grants, cooperative agreements, and contracts awarded by the Bureau to carry out this section; and (B)the disposition and allocation of amounts paid to the Bureau for cost-reimbursable projects. 
(3)ExceptionsThe Secretary shall direct external support functions, such as the coordination of activities involving multiple modal administrations. (4)Information technologyThe Department Chief Information Officer shall consult with the Director to ensure decisions related to information technology guarantee the protection of the confidentiality of information provided solely for statistical purposes, in accordance with the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note; Public Law 107–347)..  
6018.Port performance freight statistics program 
(a)In generalChapter 63 of title 49, United States Code, is amended by adding at the end the following:  6314.Port performance freight statistics program (a)In generalThe Director shall establish, on behalf of the Secretary, a port performance statistics program to provide nationally consistent measures of performance of, at a minimum— 
(1)the Nation’s top 25 ports by tonnage; (2)the Nation’s top 25 ports by 20-foot equivalent unit; and 
(3)the Nation’s top 25 ports by dry bulk. (b)Reports (1)Port capacity and throughputNot later than January 15 of each year, the Director shall submit an annual report to Congress that includes statistics on capacity and throughput at the ports described in subsection (a). 
(2)Port performance measuresThe Director shall collect port performance measures for each of the United States ports referred to in subsection (a) that— (A)receives Federal assistance; or 
(B)is subject to Federal regulation to submit necessary information to the Bureau that includes statistics on capacity and throughput as applicable to the specific configuration of the port. (c)Recommendations (1)In generalThe Director shall obtain recommendations for— 
(A)port performance measures, including specifications and data measurements to be used in the program established under subsection (a); and (B)a process for the Department to collect timely and consistent data, including identifying safeguards to protect proprietary information described in subsection (b)(2). 
(2)Working groupNot later than 60 days after the date of the enactment of the Transportation for Tomorrow Act of 2015, the Director shall commission a working group composed of— (A)operating administrations of the Department; 
(B)the Coast Guard; (C)the Federal Maritime Commission; 
(D)U.S. Customs and Border Protection; (E)the Marine Transportation System National Advisory Council; 
(F)the Army Corps of Engineers; (G)the Saint Lawrence Seaway Development Corporation; 
(H)the Bureau of Labor Statistics; (I)the Maritime Advisory Committee for Occupational Safety and Health; 
(J)the Advisory Committee on Supply Chain Competitiveness; (K)1 representative from the rail industry; 
(L)1 representative from the trucking industry; (M)1 representative from the maritime shipping industry; 
(N)1 representative from a labor organization for each industry described in subparagraphs (K) through (M); (O)1 representative from the International Longshoremen’s Association; 
(P)1 representative from the International Longshore and Warehouse Union; (Q)1 representative from a port authority; 
(R)1 representative from a terminal operator; (S)representatives of the National Freight Advisory Committee of the Department; and 
(T)representatives of the Transportation Research Board of the National Academies of Sciences, Engineering, and Medicine. (3)RecommendationsNot later than 1 year after the date of the enactment of the Transportation for Tomorrow Act of 2015, the working group commissioned under paragraph (2) shall submit its recommendations to the Director. 
(d)Access to dataThe Director shall ensure that— (1)the statistics compiled under this section— 
(A)are readily accessible to the public; and (B)are consistent with applicable security constraints and confidentiality interests; and 
(2)the data acquired, regardless of source, shall be protected in accordance with the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note; Public Law 107–347).. (b)Prohibition on certain disclosures; copies of reportsSection 6307(b) of such title is amended, by inserting or section 6314(b) after section 6302(b)(3)(B) each place it appears. 
(c)Clerical amendmentThe table of sections for chapter 63 of such title is amended by adding at the end the following:   6314. Port performance freight statistics program..  6019.Research planning (a)FindingsCongress finds that— 
(1)Federal transportation research planning— (A)should be coordinated by the Office of the Secretary; and 
(B)should be, to the extent practicable, multimodal and not occur solely within the sub-agencies of the Department; (2)managing a multimodal research portfolio within the Office of the Secretary will— 
(A)help identify opportunities in which research could be applied across modes; and (B)prevent duplication of efforts and waste of limited Federal resources; 
(3)the Assistant Secretary for Research and Technology at the Department of Transportation will— (A)give stakeholders a formal opportunity to address concerns; 
(B)ensure unbiased research; and (C)improve the overall research products of the Department; and 
(4)increasing transparency of transportation research and development efforts will— (A)build stakeholder confidence in the final product; and 
(B)lead to the improved implementation of research findings. (b)Research planning (1)In generalSubtitle III of title 49, United States Code, is amended by inserting after chapter 63 the following: 
 
65Research Planning 
 
Sec.  
6501. Annual modal research plans. 
6502. Consolidated research database. 
6503. Transportation research and development 5-year strategic plan. 
6501.Annual modal research plans 
(a)Modal plans required 
(1)In generalNot later than May 1 of each year, the head of each modal administration and joint program office of the Department of Transportation shall submit to the Assistant Secretary for Research and Technology of the Department of Transportation (referred to in this chapter as the Assistant Secretary) a comprehensive annual modal research plan for the upcoming fiscal year and a detailed outlook for the following fiscal year. (2)Relationship to strategic planEach plan submitted under paragraph (1), after the plan required in 2016, shall be consistent with the strategic plan developed under section 6503. 
(b)Review 
(1)In generalNot later than September 1 of each year, the Assistant Secretary, for each plan and outlook submitted pursuant to subsection (a), shall— (A)review the scope of the research; and 
(B) 
(i)approve the plan and outlook; or (ii)request that the plan and outlook be revised and resubmitted for approval. 
(2)PublicationsNot later than January 30 of each year, the Secretary shall publish on a public website each plan and outlook that has been approved under paragraph (1)(B)(i). (3)Rejection of duplicative research effortsThe Assistant Secretary may not approve any plan submitted by the head of a modal administration or joint program office pursuant to subsection (a) if any of the projects described in the plan duplicate significant aspects of research efforts of any other modal administration. 
(c)Funding limitationsNo funds may be expended by the Department of Transportation on research that has been determined by the Assistant Secretary under subsection (b)(3) to be duplicative unless— (1)the research is required by an Act of Congress; 
(2)the research was part of a contract that was funded before the date of enactment of this chapter; (3)the research updates previously commissioned research; or 
(4)the Assistant Secretary certifies to Congress that such research is necessary, and provides justification for such certification. (d)Certification (1)In generalThe Secretary shall annually certify to Congress that— 
(A)each modal research plan has been reviewed; and (B)there is no duplication of study for research directed, commissioned, or conducted by the Department of Transportation. 
(2)Corrective action planIf the Secretary, after submitting a certification under paragraph (1), identifies duplication of research within the Department of Transportation, the Secretary shall— (A)notify Congress of the duplicative research; and 
(B)submit to Congress a corrective action plan to eliminate the duplicative research. 6502.Consolidated research database (a)Research abstract database (1)In generalThe Secretary shall annually publish on a public website a comprehensive database of all research projects conducted by the Department of Transportation, including, to the extent practicable, research funded through University Transportation Centers. 
(2)ContentsThe database published under paragraph (1) shall, to the extent practicable— (A)include the consolidated modal research plans approved under section 6501(b)(1)(B)(i); 
(B)describe the research objectives, progress, findings, and allocated funds for each research project; (C)identify research projects with multimodal applications; 
(D)specify how relevant modal administrations have assisted, will contribute to, or plan to use the findings from the research projects identified under paragraph (1); (E)identify areas in which more than 1 modal administration is conducting research on a similar subject or a subject that has a bearing on more than 1 mode; 
(F)indicate how the findings of research are being disseminated to improve the efficiency, effectiveness, and safety of transportation systems; and (G)describe the public and stakeholder input to the research plans submitted under section 6501(a)(1). 
(b)Funding reportIn conjunction with each of the annual budget requests submitted by the President under section 1105 of title 31, the Secretary shall annually publish on a public website and submit to the appropriate committees of Congress a report that describes— (1)the amount spent in the last full fiscal year on transportation research and development with specific descriptions of projects funded at $5,000,000 or more; and 
(2)the amount proposed in the current budget for transportation research and development with specific descriptions of projects funded at $5,000,000 or more. (c)Performance plans and reportsIn the plans and reports submitted under sections 1115 and 1116 of title 31, the Secretary shall include— 
(1)a summary of the Federal transportation research and development activities for the previous fiscal year in each topic area; (2)the amount spent in each topic area; 
(3)a description of the extent to which the research and development is meeting the expectations described in section 6503(c)(1); and (4)any amendments to the strategic plan developed under section 6503. 
6503.Transportation research and development 5-year strategic plan 
(a)In generalThe Secretary shall develop a 5-year transportation research and development strategic plan to guide future Federal transportation research and development activities. (b)ConsistencyThe strategic plan developed under subsection (a) shall be consistent with— 
(1)section 306 of title 5; (2)sections 1115 and 1116 of title 31; and 
(3)any other research and development plan within the Department of Transportation. (c)ContentsThe strategic plan developed under subsection (a) shall— 
(1)describe how the plan furthers the primary purposes of the transportation research and development program, which shall include— (A)improving mobility of people and goods; 
(B)reducing congestion; (C)promoting safety; 
(D)improving the durability and extending the life of transportation infrastructure; (E)preserving the environment; and 
(F)preserving the existing transportation system; (2)for each of the purposes referred to in paragraph (1), list the primary proposed research and development activities that the Department of Transportation intends to pursue to accomplish that purpose, which may include— 
(A)fundamental research pertaining to the applied physical and natural sciences; (B)applied science and research; 
(C)technology development research; and (D)social science research; and 
(3)for each research and development activity— (A)identify the anticipated annual funding levels for the period covered by the strategic plan; and 
(B)describe the research findings the Department expects to discover at the end of the period covered by the strategic plan. (d)ConsiderationsThe Secretary shall ensure that the strategic plan developed under this section— 
(1)reflects input from a wide range of external stakeholders; (2)includes and integrates the research and development programs of all of the modal administrations of the Department of Transportation, including aviation, transit, rail, and maritime and joint programs; 
(3)takes into account research and development by other Federal, State, local, private sector, and nonprofit institutions; (4)not later than December 31, 2016, is published on a public website; and 
(5)takes into account how research and development by other Federal, State, private sector, and nonprofit institutions— (A)contributes to the achievement of the purposes identified under subsection (c)(1); and 
(B)avoids unnecessary duplication of those efforts. (e)Interim reportNot later than 2 1/2 years after the date of enactment of this chapter, the Secretary may publish on a public website an interim report that— 
(1)provides an assessment of the 5-year research and development strategic plan of the Department of Transportation described in this section; and (2)includes a description of the extent to which the research and development is or is not successfully meeting the purposes described under subsection (c)(1).. 
(c)Technical and conforming amendmentThe table of chapters for subtitle III of title 49, United States Code, is amended by adding at the end the following:   63.Bureau of Transportation Statistics6301 65.Research planning6501. (d)Technical and conforming amendments (1)Chapter 5 of title 23Chapter 5 of title 23, United States Code, is amended— 
(A)by striking section 508; (B)in the table of contents, by striking the item relating to section 508; 
(C)in section 502— (i)in subsection (a)(9), by striking transportation research and technology development strategic plan developed under section 508 and inserting transportation research and development strategic plan under section 6503 of title 49; and 
(ii)in subsection (b)(4), by striking transportation research and development strategic plan of the Secretary developed under section 508 and inserting transportation research and development strategic plan under section 6503 of title 49; and (D)in section 512(b), by striking as part of the transportation research and development strategic plan developed under section 508. 
(2)Intelligent transportation systemsThe Intelligent Transportation Systems Act of 1998 (23 U.S.C. 502 note; Public Law 105–178) is amended— (A)in section 5205(b), by striking as part of the Surface Transportation Research and Development Strategic Plan developed under section 508 of title 23 and inserting as part of the transportation research and development strategic plan under section 6503 of title 49; and 
(B)in section 5206(e)(2)(A), by striking or the Surface Transportation Research and Development Strategic Plan developed under section 508 of title 23 and inserting or the transportation research and development strategic plan under section 6503 of title 49. (3)Intelligent transportation system researchSection 5305(h)(3)(A) of SAFETEA–LU (23 U.S.C. 512 note; Public Law 109–59) is amended by striking the strategic plan under section 508 of title 23, United States Code and inserting the 5-year strategic plan under 6503 of title 49, United States Code. 
6020.Surface transportation system funding alternatives 
(a)In generalThe Secretary shall establish a program to provide grants to States to demonstrate user-based alternative revenue mechanisms that utilize a user fee structure to maintain the long-term solvency of the Highway Trust Fund. (b)ApplicationTo be eligible for a grant under this section, a State or group of States shall submit to the Secretary an application in such form and containing such information as the Secretary may require. 
(c)ObjectivesThe Secretary shall ensure that the activities carried out using funds provided under this section meet the following objectives: (1)To test the design, acceptance, and implementation of 2 or more future user-based alternative revenue mechanisms. 
(2)To improve the functionality of such user-based alternative revenue mechanisms. (3)To conduct outreach to increase public awareness regarding the need for alternative funding sources for surface transportation programs and to provide information on possible approaches. 
(4)To provide recommendations regarding adoption and implementation of user-based alternative revenue mechanisms. (5)To minimize the administrative cost of any potential user-based alternative revenue mechanisms. 
(d)Use of fundsA State or group of States receiving funds under this section to test the design, acceptance, and implementation of a user-based alternative revenue mechanism— (1)shall address— 
(A)the implementation, interoperability, public acceptance, and other potential hurdles to the adoption of the user-based alternative revenue mechanism; (B)the protection of personal privacy; 
(C)the use of independent and private third-party vendors to collect fees and operate the user-based alternative revenue mechanism; (D)market-based congestion mitigation, if appropriate; 
(E)equity concerns, including the impacts of the user-based alternative revenue mechanism on differing income groups, various geographic areas, and the relative burdens on rural and urban drivers; (F)ease of compliance for different users of the transportation system; and 
(G)the reliability and security of technology used to implement the user-based alternative revenue mechanism; and (2)may address— 
(A)the flexibility and choices of user-based alternative revenue mechanisms, including the ability of users to select from various technology and payment options; (B)the cost of administering the user-based alternative revenue mechanism; and 
(C)the ability of the administering entity to audit and enforce user compliance. (e)ConsiderationThe Secretary shall consider geographic diversity in awarding grants under this section. 
(f)Limitations on revenue collectedAny revenue collected through a user-based alternative revenue mechanism established using funds provided under this section shall not be considered a toll under section 301 of title 23, United States Code. (g)Federal shareThe Federal share of the cost of an activity carried out under this section may not exceed 50 percent of the total cost of the activity. 
(h)Report to SecretaryNot later than 1 year after the date on which the first eligible entity receives a grant under this section, and each year thereafter, each recipient of a grant under this section shall submit to the Secretary a report that describes— (1)how the demonstration activities carried out with grant funds meet the objectives described in subsection (c); and 
(2)lessons learned for future deployment of alternative revenue mechanisms that utilize a user fee structure. (i)Biennial reportsNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter until the completion of the demonstration activities under this section, the Secretary shall make available to the public on an Internet website a report describing the progress of the demonstration activities. 
(j)FundingOf the funds authorized to carry out section 503(b) of title 23, United States Code— (1)$15,000,000 shall be used to carry out this section for fiscal year 2016; and 
(2)$20,000,000 shall be used to carry out this section for each of fiscal years 2017 through 2020. (k)Grant flexibilityIf, by August 1 of each fiscal year, the Secretary determines that there are not enough grant applications that meet the requirements of this section for a fiscal year, Secretary shall transfer to the program under section 503(b) of title 23, United States Code— 
(1)any of the funds reserved for the fiscal year under subsection (j) that the Secretary has not yet awarded under this section; and (2)an amount of obligation limitation equal to the amount of funds that the Secretary transfers under paragraph (1). 
6021.Future interstate study 
(a)Future interstate system studyNot later than 180 days after the date of enactment of this Act, the Secretary shall enter into an agreement with the Transportation Research Board of the National Academies to conduct a study on the actions needed to upgrade and restore the Dwight D. Eisenhower National System of Interstate and Defense Highways to its role as a premier system that meets the growing and shifting demands of the 21st century. (b)MethodologiesIn conducting the study, the Transportation Research Board shall build on the methodologies examined and recommended in the report prepared for the American Association of State Highway and Transportation Officials titled National Cooperative Highway Research Program Project 20–24(79): Specifications for a National Study of the Future 3R, 4R, and Capacity Needs of the Interstate System, dated December 2013. 
(c)Contents of studyThe study— (1)shall include specific recommendations regarding the features, standards, capacity needs, application of technologies, and intergovernmental roles to upgrade the Interstate System, including any revisions to law (including regulations) that the Transportation Research Board determines appropriate; and 
(2)is encouraged to build on the institutional knowledge in the highway industry in applying the techniques involved in implementing the study. (d)ConsiderationsIn carrying out the study, the Transportation Research Board shall determine the need for reconstruction and improvement of the Interstate System by considering— 
(1)future demands on transportation infrastructure determined for national planning purposes, including commercial and private traffic flows to serve future economic activity and growth; (2)the expected condition of the current Interstate System over the period of 50 years beginning on the date of enactment of this Act, including long-term deterioration and reconstruction needs; 
(3)features that would take advantage of technological capabilities to address modern standards of construction, maintenance, and operations, for purposes of safety, and system management, taking into further consideration system performance and cost; (4)those National Highway System routes that should be added to the existing Interstate System to more efficiently serve national traffic flows; and 
(5)the resources necessary to maintain and improve the Interstate System, including the resources required to upgrade the National Highway System routes identified in paragraph (4) to Interstate standards. (e)ConsultationIn carrying out the study, the Transportation Research Board— 
(1)shall convene and consult with a panel of national experts, including operators and users of the Interstate System and private sector stakeholders; and (2)is encouraged to consult with— 
(A)the Federal Highway Administration; (B)States; 
(C)planning agencies at the metropolitan, State, and regional levels; (D)the motor carrier industry; 
(E)freight shippers; (F)highway safety groups; and 
(G)other appropriate entities. (f)ReportNot later than 3 years after the date of enactment of this Act, the Transportation Research Board shall submit to the Secretary, the Committee on Environment and Public Works of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the study conducted under this section. 
(g)FundingFrom amounts authorized to carry out the Highway Research and Development Program, the Secretary shall use to carry out this section not more than $5,000,000 for fiscal year 2016. 6022.Highway efficiency (a)Study (1)In generalThe Secretary may examine the impact of pavement durability and sustainability on vehicle fuel consumption, vehicle wear and tear, road conditions, and road repairs. 
(2)MethodologyIn carrying out the study, the Secretary shall— (A)conduct a thorough review of relevant peer-reviewed research published during at least the past 5 years; 
(B)analyze impacts of different types of pavement on all motor vehicle types, including commercial vehicles; (C)specifically examine the impact of pavement deformation and deflection; and 
(D)analyze impacts of different types of pavement on road conditions and road repairs. (3)ConsultationIn carrying out the study, the Secretary shall consult with— 
(A)modal administrations of the Department and other Federal agencies, including the National Institute of Standards and Technology; (B)State departments of transportation; 
(C)industry stakeholders; and (D)appropriate academic experts. 
(b)Report 
(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall publish on a public website a report describing the results of the study. (2)ContentsThe report shall include— 
(A)a summary of the different types of pavements analyzed in the study and the impacts of pavement durability and sustainability on safety, vehicle fuel consumption, vehicle wear and tear, road conditions, and road repairs; and (B)recommendations for State and local governments on best practice methods for improving pavement durability and sustainability to maximize vehicle fuel economy, improve safety, ride quality, and road conditions, and to minimize the need for road and vehicle repairs. 
6023.Transportation technology policy working groupTo improve the scientific pursuit and research procedures concerning transportation, the Secretary may convene an interagency working group— (1)to identify opportunities for coordination between the Department and universities and the private sector; and 
(2)to identify and develop a plan to address related workforce development needs. 6024.Collaboration and supportThe Secretary may solicit the support of, and identify opportunities to collaborate with, other Federal research agencies and national laboratories to assist in the effective and efficient pursuit and resolution of research challenges identified by the Secretary. 
6025.GAO reportNot later than 2 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that— (1)assesses the status of autonomous transportation technology policy developed by public entities in the United States; 
(2)assesses the organizational readiness of the Department to address autonomous vehicle technology challenges, including consumer privacy protections; and (3)recommends implementation paths for autonomous transportation technology, applications, and policies that are based on the assessment described in paragraph (2). 
6026.Traffic congestion 
(a)Congestion researchThe Secretary may conduct research on the reduction of traffic congestion. (b)ConsiderationThe Secretary may— 
(1)recommend research to accelerate the adoption of transportation management systems that allow traffic to flow in the safest and most efficient manner possible while alleviating current and future traffic congestion challenges; (2)assess and analyze traffic, transit, and freight data from various sources relevant to efforts to reduce traffic congestion so as to maximize mobility, efficiency, and capacity while decreasing congestion and travel times; 
(3)examine the use and integration of multiple data types from multiple sources and technologies, including road weather data, arterial and highway traffic conditions, transit vehicle arrival and departure times, real time navigation routing, construction zone information, and reports of incidents, to suggest improvements in effective communication of such data and information in real time; (4)develop and disseminate suggested strategies and solutions to reduce congestion for high-density traffic regions and to provide mobility in the event of an emergency or natural disaster; and 
(5)collaborate with other relevant Federal agencies, State and local agencies, industry and industry associations, and university research centers to fulfill goals and objectives under this section. (c)Identifying informationThe Secretary shall ensure that information used pursuant to this section does not contain identifying information of any individual. 
(d)ReportNot later than 1 year after the completion of research under this section, the Secretary may make available on a public website a report on any activities under this section. 6027.Smart cities transportation planning study (a)In generalThe Secretary may conduct a study of digital technologies and information technologies, including shared mobility, data, transportation network companies, and on-demand transportation services— 
(1)to understand the degree to which cities are adopting those technologies; (2)to assess future planning, infrastructure, and investment needs; and 
(3)to provide best practices to plan for smart cities in which information and technology are used— (A)to improve city operations; 
(B)to grow the local economy; (C)to improve response in times of emergencies and natural disasters; and 
(D)to improve the lives of city residents. (b)ComponentsThe study conducted under subsection (a) shall— 
(1)identify broad issues that influence the ability of the United States to plan for and invest in smart cities, including barriers to collaboration and access to scientific information; and (2)review how the expanded use of digital technologies, mobile devices, and information may— 
(A)enhance the efficiency and effectiveness of existing transportation networks; (B)optimize demand management services; 
(C)impact low-income and other disadvantaged communities; (D)assess opportunities to share, collect, and use data; 
(E)change current planning and investment strategies; and (F)provide opportunities for enhanced coordination and planning. 
(c)ReportingNot later than 18 months after the date of enactment of this Act, the Secretary may publish the report containing the results of the study conducted under subsection (a) to a public website. 6028.Performance management data support program (a)Performance management data supportThe Administrator of the Federal Highway Administration shall develop, use, and maintain data sets and data analysis tools to assist metropolitan planning organizations, States, and the Federal Highway Administration in carrying out performance management analyses (including the performance management requirements under section 150 of title 23, United States Code). 
(b)InclusionsThe data analysis activities authorized under subsection (a) may include— (1)collecting and distributing vehicle probe data describing traffic on Federal-aid highways; 
(2)collecting household travel behavior data to assess local and cross-jurisdictional travel, including to accommodate external and through travel; (3)enhancing existing data collection and analysis tools to accommodate performance measures, targets, and related data, so as to better understand trip origin and destination, trip time, and mode; 
(4)enhancing existing data analysis tools to improve performance predictions and travel models in reports described in section 150(e) of title 23, United States Code; and (5)developing tools— 
(A)to improve performance analysis; and (B)to evaluate the effects of project investments on performance. 
(c)FundingFrom amounts authorized to carry out the Highway Research and Development Program, the Administrator of the Federal Highway Administration may use up to $10,000,000 for each of fiscal years 2016 through 2020 to carry out this section. VIIHazardous Materials Transportation 7001.Short titleThis title may be cited as the Hazardous Materials Transportation Safety Improvement Act of 2015. 
AAuthorizations 
7101.Authorization of appropriationsSection 5128 of title 49, United States Code, is amended to read as follows:  5128.Authorization of appropriations (a)In generalThere are authorized to be appropriated to the Secretary to carry out this chapter (except sections 5107(e), 5108(g)(2), 5113, 5115, 5116, and 5119)— 
(1)$53,000,000 for fiscal year 2016; (2)$55,000,000 for fiscal year 2017; 
(3)$57,000,000 for fiscal year 2018; (4)$58,000,000 for fiscal year 2019; and 
(5)$60,000,000 for fiscal year 2020. (b)Hazardous materials emergency preparedness fundFrom the Hazardous Materials Emergency Preparedness Fund established under section 5116(h), the Secretary may expend, for each of fiscal years 2016 through 2020— 
(1)$21,988,000 to carry out section 5116(a); (2)$150,000 to carry out section 5116(e); 
(3)$625,000 to publish and distribute the Emergency Response Guidebook under section 5116(h)(3); and (4)$1,000,000 to carry out section 5116(i). 
(c)Hazardous materials training grantsFrom the Hazardous Materials Emergency Preparedness Fund established pursuant to section 5116(h), the Secretary may expend $4,000,000 for each of fiscal years 2016 through 2020 to carry out section 5107(e). (d)Community Safety GrantsOf the amounts made available under subsection (a) to carry out this chapter, the Secretary shall withhold $1,000,000 for each of fiscal years 2016 through 2020 to carry out section 5107(i). 
(e)Credits to appropriations 
(1)ExpensesIn addition to amounts otherwise made available to carry out this chapter, the Secretary may credit amounts received from a State, Indian tribe, or other public authority or private entity for expenses the Secretary incurs in providing training to the State, Indian tribe, authority, or entity. (2)Availability of amountsAmounts made available under this section shall remain available until expended.. 
BHazardous material safety and improvement 
7201.National emergency and disaster responseSection 5103 of title 49, United States Code, is amended— (1)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively; and 
(2)by inserting after subsection (b) the following:  (c)Federally declared disasters and emergencies (1)In generalThe Secretary may by order waive compliance with any part of an applicable standard prescribed under this chapter without prior notice and comment and on terms the Secretary considers appropriate if the Secretary determines that— 
(A)it is in the public interest to grant the waiver; (B)the waiver is not inconsistent with the safety of transporting hazardous materials; and 
(C)the waiver is necessary to facilitate the safe movement of hazardous materials into, from, and within an area of a major disaster or emergency that has been declared under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). (2)Period of waiverA waiver under this subsection may be issued for a period of not more than 60 days and may be renewed upon application to the Secretary only after notice and an opportunity for a hearing on the waiver. The Secretary shall immediately revoke the waiver if continuation of the waiver would not be consistent with the goals and objectives of this chapter. 
(3)Statement of reasonsThe Secretary shall include in any order issued under this section the reasons for granting the waiver.. 7202.Motor carrier safety permitsSection 5109(h) of title 49, United States Code, is amended to read as follows: 
 
(h)Limitation on denialThe Secretary may not deny a non-temporary permit held by a motor carrier pursuant to this section based on a comprehensive review of that carrier triggered by safety management system scores or out-of-service disqualification standards, unless— (1)the carrier has the opportunity, prior to the denial of such permit, to submit a written description of corrective actions taken and other documentation the carrier wishes the Secretary to consider, including a corrective action plan; and 
(2)the Secretary determines the actions or plan is insufficient to address the safety concerns identified during the course of the comprehensive review.. 7203.Improving the effectiveness of planning and training grants (a)Planning and training grantsSection 5116 of title 49, United States Code, is amended— 
(1)by redesignating subsections (c) through (k) as subsections (b) through (j), respectively, (2)by striking subsection (b); and 
(3)by striking subsection (a) and inserting the following:  (a)Planning and training grants (1)The Secretary shall make grants to States and Indian tribes— 
(A)to develop, improve, and carry out emergency plans under the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.), including ascertaining flow patterns of hazardous material on lands under the jurisdiction of a State or Indian tribe, and between lands under the jurisdiction of a State or Indian tribe and lands of another State or Indian tribe; (B)to decide on the need for regional hazardous material emergency response teams; and 
(C)to train public sector employees to respond to accidents and incidents involving hazardous material. (2)To the extent that a grant is used to train emergency responders under paragraph (1)(C), the State or Indian tribe shall provide written certification to the Secretary that the emergency responders who receive training under the grant will have the ability to protect nearby persons, property, and the environment from the effects of accidents or incidents involving the transportation of hazardous material in accordance with existing regulations or National Fire Protection Association standards for competence of responders to accidents and incidents involving hazardous materials. 
(3)The Secretary may make a grant to a State or Indian tribe under paragraph (1) of this subsection only if— (A)the State or Indian tribe certifies that the total amount the State or Indian tribe expends (except amounts of the Federal Government) for the purpose of the grant will at least equal the average level of expenditure for the last 5 years; and 
(B)any emergency response training provided under the grant shall consist of— (i)a course developed or identified under section 5115 of this title; or 
(ii)any other course the Secretary determines is consistent with the objectives of this section. (4)A State or Indian tribe receiving a grant under this subsection shall ensure that planning and emergency response training under the grant is coordinated with adjacent States and Indian tribes. 
(5)A training grant under paragraph (1)(C) may be used— (A)to pay— 
(i)the tuition costs of public sector employees being trained; (ii)travel expenses of those employees to and from the training facility; 
(iii)room and board of those employees when at the training facility; and (iv)travel expenses of individuals providing the training; 
(B)by the State, political subdivision, or Indian tribe to provide the training; and (C)to make an agreement with a person (including an authority of a State, a political subdivision of a State or Indian tribe, or a local jurisdiction), subject to approval by the Secretary, to provide the training if— 
(i)the agreement allows the Secretary and the State or Indian tribe to conduct random examinations, inspections, and audits of the training without prior notice; (ii)the person agrees to have an auditable accounting system; and 
(iii)the State or Indian tribe conducts at least one on-site observation of the training each year. (6)The Secretary shall allocate amounts made available for grants under this subsection among eligible States and Indian tribes based on the needs of the States and Indian tribes for emergency response planning and training. In making a decision about those needs, the Secretary shall consider— 
(A)the number of hazardous material facilities in the State or on land under the jurisdiction of the Indian tribe; (B)the types and amounts of hazardous material transported in the State or on such land; 
(C)whether the State or Indian tribe imposes and collects a fee for transporting hazardous material; (D)whether such fee is used only to carry out a purpose related to transporting hazardous material; 
(E)the past record of the State or Indian tribe in effectively managing planning and training grants; and (F)any other factors the Secretary determines are appropriate to carry out this subsection.. 
(b)Technical and conforming amendments 
(1)Section 5108(g) of title 49, United States Code, is amended by striking 5116(i) each place it appears and inserting 5116(h). (2)Section 5116 of such title is amended— 
(A)in subsection (d), as so redesignated, by striking subsections (a)(2)(A) and (b)(2)(A) and inserting subsection (a)(3)(A); (B)in subsection (h), as so redesignated— 
(i)in paragraph (1) by inserting and section 5107(e) after section; (ii)in paragraph (2) by striking (f) and inserting (e); and 
(iii)in paragraph (4) by striking 5108(g)(2) and 5115 and inserting 5107(e) and 5108(g)(2); (C)in subsection (i), as so redesignated, by striking subsection (b) and inserting subsection (a); and 
(D)in subsection (j), as so redesignated— (i)by striking planning grants allocated under subsection (a), training grants under subsection (b), and grants under subsection (j) of this section and under section 5107 and inserting planning and training grants under subsection (a) and grants under subsection (i) of this section and under subsections (e) and (i) of section 5107; and 
(ii)by redesignating subparagraphs (A) through (D) as paragraphs (1) through (4), respectively. (c)Savings ClauseNothing in this section may be construed to prohibit the Secretary from recovering and deobligating funds from grants that are not managed or expended in compliance with a grant agreement. 
7204.Improving publication of special permits and approvalsSection 5117 of title 49, United States Code, is amended— (1)in subsection (b)— 
(A)by striking an application for a special permit and inserting an application for a new special permit or a modification to an existing special permit; and (B)by inserting after the second sentence the following: The Secretary shall make available to the public on the Department of Transportation’s Internet Web site any special permit other than a new special permit or a modification to an existing special permit and shall give the public an opportunity to inspect the safety analysis and comment on the application for a period of not more than 15 days.; and 
(2)in subsection (c)— (A)by striking publish and inserting make available to the public; 
(B)by striking in the Federal Register; (C)by striking 180 and inserting 120; and 
(D)by striking the special permit each place it appears and inserting a special permit or approval; and (3)by adding at the end the following: 
 
(g)Disclosure of final actionThe Secretary shall periodically, but at least every 120 days— (1)publish in the Federal Register notice of the final disposition of each application for a new special permit, modification to an existing special permit, or approval during the preceding quarter; and 
(2)make available to the public on the Department of Transportation’s Internet Web site notice of the final disposition of any other special permit during the preceding quarter.. 7205.Enhanced reportingSection 5121(h) of title 49, United States Code, is amended by striking transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate and inserting make available to the public on the Department of Transportation’s Internet Web site. 
7206.Wetlines 
(a)WithdrawalNot later than 30 days after the date of enactment of this Act, the Secretary shall withdraw the proposed rule described in the notice of proposed rulemaking issued on January 27, 2011, entitled Safety Requirements for External Product Piping on Cargo Tanks Transporting Flammable Liquids (76 Fed. Reg. 4847). (b)Savings clauseNothing in this section shall prohibit the Secretary from issuing standards or regulations regarding the safety of external product piping on cargo tanks transporting flammable liquids after the withdrawal is carried out pursuant to subsection (a). 
7207.GAO study on acceptance of classification examinations 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall evaluate and transmit to the Secretary, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate, a report on the standards, metrics, and protocols that the Secretary uses to regulate the performance of persons approved to recommend hazard classifications pursuant to section 173.56(b) of title 49, Code of Federal Regulations (commonly referred to as third-party labs). (b)EvaluationThe evaluation required under subsection (a) shall— 
(1)identify what standards and protocols are used to approve such persons, assess the adequacy of such standards and protocols to ensure that persons seeking approval are qualified and capable of performing classifications, and make recommendations to address any deficiencies identified; (2)assess the adequacy of the Secretary’s oversight of persons approved to perform the classifications, including the qualification of individuals engaged in the oversight of approved persons, and make recommendations to enhance oversight sufficiently to ensure that classifications are issued as required; 
(3)identify what standards and protocols exist to rescind, suspend, or deny approval of persons who perform such classifications, assess the adequacy of such standards and protocols, and make recommendations to enhance such standards and protocols if necessary; and (4)include annual data for fiscal years 2005 through 2015 on the number of applications received for new classifications pursuant to section 173.56(b) of title 49, Code of Federal Regulations, of those applications how many classifications recommended by persons approved by the Secretary were changed to another classification and the reasons for the change, and how many hazardous materials incidents have been attributed to a classification recommended by such approved persons in the United States. 
(c)Action planNot later than 180 days after receiving the report required under subsection (a), the Secretary shall make available to the public a plan describing any actions the Secretary will take to establish standards, metrics, and protocols based on the findings and recommendations in the report to ensure that persons approved to perform classification examinations required under section 173.56(b) of title 49, Code of Federal Regulations, can sufficiently perform such examinations in a manner that meets the hazardous materials regulations. (d)RegulationsIf the report required under subsection (a) recommends new regulations in order for the Secretary to have confidence in the accuracy of classification recommendations rendered by persons approved to perform classification examinations required under section 173.56(b) of title 49, Code of Federal Regulations, the Secretary shall consider such recommendations, and if determined appropriate, issue regulations to address the recommendations not later than 18 months after the date of the publication of the plan under subsection (c). 
7208.Hazardous materials endorsement exemptionThe Secretary shall allow a State, at the discretion of the State, to waive the requirement for a holder of a Class A commercial driver’s license to obtain a hazardous materials endorsement under part 383 of title 49, Code of Federal Regulations, if the license holder— (1)is acting within the scope of the license holder’s employment as an employee of a custom harvester operation, agrichemical business, farm retail outlet and supplier, or livestock feeder; and 
(2)is operating a service vehicle that is— (A)transporting diesel in a quantity of 3,785 liters (1,000 gallons) or less; and 
(B)clearly marked with a flammable or combustible placard, as appropriate. CSafe transportation of flammable liquids by rail 7301.Community safety grantsSection 5107 of title 49, United States Code, is amended by adding at the end the following: 
 
(i)Community Safety GrantsThe Secretary shall establish a competitive program for making grants to nonprofit organizations for— (1)conducting national outreach and training programs to assist communities in preparing for and responding to accidents and incidents involving the transportation of hazardous materials, including Class 3 flammable liquids by rail; and 
(2)training State and local personnel responsible for enforcing the safe transportation of hazardous materials, including Class 3 flammable liquids..  7302.Real-time emergency response information (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary, in consultation with appropriate Federal agencies, shall issue regulations that— 
(1)require a Class I railroad transporting hazardous materials— (A)to generate accurate, real-time, and electronic train consist information, including— 
(i)the identity, quantity, and location of hazardous materials on a train; (ii)the point of origin and destination of the train; 
(iii)any emergency response information or resources required by the Secretary; and (iv)an emergency response point of contact designated by the Class I railroad; and 
(B)to enter into a memorandum of understanding with each applicable fusion center to provide the fusion center with secure and confidential access to the electronic train consist information described in subparagraph (A) for each train transporting hazardous materials in the jurisdiction of the fusion center; (2)require each applicable fusion center to provide the electronic train consist information described in paragraph (1)(A) to State and local first responders, emergency response officials, and law enforcement personnel that are involved in the response to or investigation of an accident, incident, or public health or safety emergency involving the rail transportation of hazardous materials and that request such electronic train consist information; 
(3)require each Class I railroad to provide advanced notification and information on high-hazard flammable trains to each State emergency response commission, consistent with the notification content requirements in Emergency Order Docket No. DOT–OST–2014–0067, including— (A)a reasonable estimate of the number of implicated trains that are expected to travel, per week, through each county within the applicable State; 
(B)updates to such estimate prior to making any material changes to any volumes or frequencies of trains traveling through a county; (C)identification and a description of the Class 3 flammable liquid being transported on such trains; 
(D)applicable emergency response information, as required by regulation; (E)identification of the routes over which such liquid will be transported; and 
(F)a point of contact at the Class I railroad responsible for serving as the point of contact for State emergency response centers and local emergency responders related to the Class I railroad’s transportation of such liquid. (4)require each applicable State emergency response commission to provide to a political subdivision of a State, or public agency responsible for emergency response or law enforcement, upon request of the political subdivision or public agency, the information the commission receives from a Class I railroad pursuant to paragraph (3), including, for any such political subdivision or public agency responsible for emergency response or law enforcement that makes an initial request for such information, any updates received by the State emergency response commission. 
(5)prohibit any Class I railroad, employee, or agent from withholding, or causing to be withheld, the train consist information from first responders, emergency response officials, and law enforcement personnel described in paragraph (2) in the event of an incident, accident, or public health or safety emergency involving the rail transportation of hazardous materials; (6)establish security and confidentiality protections, including protections from the public release of proprietary information or security-sensitive information, to prevent the release to unauthorized persons any electronic train consist information or advanced notification or information provided by Class I railroads under this section; and 
(7)allow each Class I railroad to enter into a memorandum of understanding with any Class II railroad or Class III railroad that operates trains over the Class I railroad’s line to incorporate the Class II railroad or Class III railroad’s train consist information within the existing framework described in paragraph (1). (b)DefinitionsIn this section: 
(1)Applicable fusion centerThe term applicable fusion center means a fusion center with responsibility for a geographic area in which a Class I railroad operates. (2)Class I railroad; Class II railroad; Class III railroadThe terms Class I railroad, Class II railroad, and Class III railroad have the meaning given those terms in section 20102 of title 49, United States Code. 
(3)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term flammable liquid in section 173.120(a) of title 49, Code of Federal Regulations. (4)Fusion centerThe term fusion center has the meaning given the term in section 210A(j) of the Homeland Security Act of 2002 (6 U.S.C. 124h(j)). 
(5)Hazardous materialThe term hazardous material means a substance or material the Secretary designates as hazardous under section 5103 of title 49, United States Code. (6)High-hazard flammable trainThe term high-hazard flammable train means a single train transporting 20 or more tank cars loaded with a Class 3 flammable liquid in a continuous block or a single train transporting 35 or more tank cars loaded with a Class 3 flammable liquid throughout the train consist. 
(7)Train consistThe term train consist includes, with regard to a specific train, the number of rail cars and the commodity transported by each rail car. (c)Savings clauseNothing in this section may be construed to prohibit a Class I railroad from voluntarily entering into a memorandum of understanding, as described in subsection (a)(1)(B), with a State emergency response commission or an entity representing or including first responders, emergency response officials, and law enforcement personnel. 
7303.Emergency response 
(a)In generalThe Comptroller General of the United States shall conduct a study to determine whether limitations or weaknesses exist in the emergency response information carried by train crews transporting hazardous materials. (b)ContentsIn conducting the study under subsection (a), the Comptroller General shall evaluate the differences between the emergency response information carried by train crews transporting hazardous materials and the emergency response guidance provided in the Emergency Response Guidebook issued by the Department of Transportation. 
(c)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report of the findings of the study under subsection (a) and any recommendations for legislative action. 7304.Phase-out of all tank cars used to transport Class 3 flammable liquids (a)In generalExcept as provided for in subsection (b), beginning on the date of enactment of this Act, all DOT–111 specification railroad tank cars used to transport Class 3 flammable liquids shall meet the DOT–117, DOT–117P, or DOT–117R specifications in part 179 of title 49, Code of Federal Regulations, regardless of train composition. 
(b)Phase-Out scheduleCertain tank cars not meeting DOT–117, DOT–117P, or DOT–117R specifications on the date of enactment of this Act may be used, regardless of train composition, until the following end-dates: (1)For transport of unrefined petroleum products in Class 3 flammable service, including crude oil— 
(A)January 1, 2018, for non-jacketed DOT–111 tank cars; (B)March 1, 2018, for jacketed DOT–111 tank cars; 
(C)April 1, 2020, for non-jacketed CPC–1232 tank cars; and (D)May 1, 2025, for jacketed CPC–1232 tank cars. 
(2)For transport of ethanol— (A)May 1, 2023, for non-jacketed and jacketed DOT–111 tank cars; 
(B)July 1, 2023, for non-jacketed CPC–1232 tank cars; and (C)May 1, 2025, for jacketed CPC–1232 tank cars. 
(3)For transport of Class 3 flammable liquids in Packing Group I, other than Class 3 flammable liquids specified in paragraphs (1) and (2), May 1, 2025. (4)For transport of Class 3 flammable liquids in Packing Groups II and III, other than Class 3 flammable liquids specified in paragraphs (1) and (2), May 1, 2029. 
(c)Retrofitting shop capacityThe Secretary may extend the deadlines established under paragraphs (3) and (4) of subsection (b) for a period not to exceed 2 years if the Secretary determines that insufficient retrofitting shop capacity will prevent the phase-out of tank cars not meeting the DOT–117, DOT–117P, or DOT–117R specifications by the deadlines set forth in such paragraphs. (d)Conforming Regulatory Amendments (1)In generalImmediately after the date of enactment of this section, the Secretary— 
(A)shall remove or revise the date-specific deadlines in any applicable regulations or orders to the extent necessary to conform with the requirements of this section; and (B)may not enforce any such date-specific deadlines or requirements that are inconsistent with the requirements of this section. 
(2)ImplementationNothing in this section shall be construed to require the Secretary to issue regulations, except as required under paragraph (1), to implement this section. (e)Savings clauseNothing in this section shall be construed to prohibit the Secretary from implementing the final rule issued on May 08, 2015, entitled Enhanced Tank Car Standards and Operational Controls for High-Hazard Flammable Trains (80 Fed. Reg. 26643), other than the provisions of the final rule that are inconsistent with this section. 
(f)Class 3 flammable liquid definedIn this section, the term Class 3 flammable liquid has the meaning given the term flammable liquid in section 173.120(a) of title 49, Code of Federal Regulations. 7305.Thermal blankets (a)RequirementsNot later than 180 days after the date of enactment of this Act, the Secretary shall issue such regulations as are necessary to require that each tank car built to meet the DOT–117 specification and each non-jacketed tank car modified to meet the DOT–117R specification be equipped with an insulating blanket with at least ½-inch-thick material that has been approved by the Secretary pursuant to section 179.18(c) of title 49, Code of Federal Regulations. 
(b)Savings clauseNothing in this section shall prohibit the Secretary from approving new or alternative technologies or materials as they become available that provide a level of safety at least equivalent to the level of safety provided for under subsection (a). 7306.Minimum requirements for top fittings protection for class DOT–117R tank cars (a)Protective HousingExcept as provided in subsections (b) and (c), top fittings on DOT specification 117R tank cars shall be located inside a protective housing not less than ½-inch in thickness and constructed of a material having a tensile strength not less than 65 kilopound per square inch and conform to the following specifications: 
(1)The protective housing shall be as tall as the tallest valve or fitting involved and the height of a valve or fitting within the protective housing must be kept to the minimum compatible with their proper operation. (2)The protective housing or cover may not reduce the flow capacity of the pressure relief device below the minimum required. 
(3)The protective housing shall provide a means of drainage with a minimum flow area equivalent to six 1-inch diameter holes. (4)When connected to the nozzle or fittings cover plate and subject to a horizontal force applied perpendicular to and uniformly over the projected plane of the protective housing, the tensile connection strength of the protective housing shall be designed to be— 
(A)no greater than 70 percent of the nozzle to tank tensile connection strength; (B)no greater than 70 percent of the cover plate to nozzle connection strength; and 
(C)no less than either 40 percent of the nozzle to tank tensile connection strength or the shear strength of twenty ½-inch bolts. (b)Pressure Relief Devices (1)The pressure relief device shall be located inside the protective housing, unless space does not permit. If multiple pressure relief devices are equipped, no more than 1 may be located outside of a protective housing. 
(2)The highest point on any pressure relief device located outside of a protective housing may not be more than 12 inches above the tank jacket. (3)The highest point on the closure of any unused pressure relief device nozzle may not be more than 6 inches above the tank jacket. 
(c)Alternative ProtectionAs an alternative to the protective housing requirements in subsection (a) of this section, the tank car may be equipped with a system that prevents the release of product from any top fitting in the case of an incident where any top fitting would be sheared off. (d)ImplementationNothing in this section shall be construed to require the Secretary to issue regulations to implement this section. 
(e)Savings ClauseNothing in this section shall prohibit the Secretary from approving new technologies, methods or requirements that provide a level of safety equivalent to or greater than the level of safety provided for in this section. 7307.Rulemaking on oil spill response plansThe Secretary shall, not later than 30 days after the date of enactment of this Act and every 90 days thereafter until a final rule based on the advanced notice of proposed rulemaking issued on August 1, 2014, entitled Hazardous Materials: Oil Spill Response Plans for High-Hazard Flammable Trains (79 Fed. Reg. 45079) is promulgated, notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate in writing of— 
(1)the status of such rulemaking; (2)any reasons why such final rule has not been implemented; 
(3)a plan for completing such final rule as soon as practicable; and (4)the estimated date of completion of such final rule. 
7308.Modification reporting 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall implement a reporting requirement to monitor industry-wide progress toward modifying rail tank cars used to transport Class 3 flammable liquids by the applicable deadlines established in section 7304. (b)Tank car dataThe Secretary shall collect data from shippers and rail tank car owners on— 
(1)the total number of tank cars modified to meet the DOT–117R specification, or equivalent, specifying— (A)the type or specification of each tank car before it was modified, including non-jacketed DOT–111, jacketed DOT–111, non-jacketed DOT–111 meeting the CPC–1232 standard, or jacketed DOT–111 meeting the CPC–1232 standard; and 
(B)the identification number of each Class 3 flammable liquid carried by each tank car in the past year; (2)the total number of tank cars built to meet the DOT–117 specification, or equivalent; and 
(3)the total number of tank cars used or likely to be used to transport Class 3 flammable liquids that have not been modified, specifying— (A)the type or specification of each tank car not modified, including the non-jacketed DOT–111, jacketed DOT–111, non-jacketed DOT–111 meeting the CPC–1232 standard, or jacketed DOT–111 meeting the CPC–1232 standard; and 
(B)the identification number of each Class 3 flammable liquid carried by each tank car in the past year. (c)Tank car shop dataThe Secretary shall conduct a survey of tank car facilities modifying tank cars to the DOT–117R specification, or equivalent, or building new tank cars to the DOT–117 specification, or equivalent, to generate statistically-valid estimates of the anticipated number of tank cars those facilities expect to modify to DOT–117R specification, or equivalent, or build to the DOT–117 specification, or equivalent. 
(d)FrequencyThe Secretary shall collect the data under subsection (b) and conduct the survey under subsection (c) annually until May 1, 2029. (e)Information protections (1)In generalThe Secretary shall only report data in industry-wide totals and shall treat company-specific information as confidential business information. 
(2)Level of confidentialityThe Secretary shall ensure the data collected under subsection (b) and the survey data under subsection (c) have the same level of confidentiality as required by the Confidential Information Protection and Statistical Efficiency Act of 2002 (44 U.S.C. 3501 note), as administered by the Bureau of Transportation Statistics. (3)DesigneeThe Secretary may— 
(A)designate the Director of the Bureau of Transportation Statistics to collect data under subsection (b) and the survey data under subsection (c); and (B)direct the Director to ensure the confidentially of company-specific information to the maximum extent permitted by law. 
(f)ReportEach year, not later than 60 days after the date that both the collection of the data under subsection (b) and the survey under subsection (c) are complete, the Secretary shall submit a written report on the aggregate results, without company-specific information, to— (1)the Committee on Commerce, Science, and Transportation of the Senate; and 
(2)the Committee on Transportation and Infrastructure of the House of Representatives. (g)Definition of Class 3 flammable liquidIn this section, the term Class 3 flammable liquid has the meaning given the term flammable liquid in section 173.120 of title 49, Code of Federal Regulations. 
7309.Report on crude oil characteristics research studyNot later than 180 days after the research completion of the comprehensive Crude Oil Characteristics Research Sampling, Analysis, and Experiment Plan study at Sandia National Laboratories, the Secretary of Energy, in cooperation with the Secretary of Transportation, shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate, the Committee on Energy and Natural Resources of the Senate, the Committee on Transportation and Infrastructure of the House of Representatives, and the Committee on Energy and Commerce of the House of Representatives that contains— (1)the results of the comprehensive Crude Oil Characteristics Research Sampling, Analysis, and Experiment Plan study; and 
(2)recommendations, based on the findings of the study, for— (A)regulations by the Secretary of Transportation or the Secretary of Energy to improve the safe transport of crude oil; and 
(B)legislation to improve the safe transport of crude oil. 7310.Hazardous materials by rail liability study (a)In generalNot later than 120 days after the date of enactment of this Act, the Secretary shall initiate a study on the levels and structure of insurance for railroad carriers transporting hazardous materials. 
(b)Contentsln conducting the study under subsection (a), the Secretary shall evaluate— (1)the level and structure of insurance, including self-insurance, available in the private market against the full liability potential for damages arising from an accident or incident involving a train transporting hazardous materials;  
(2)the level and structure of insurance that would be necessary and appropriate— (A)to efficiently allocate risk and financial responsibility for claims; and 
(B)to ensure that a railroad carrier transporting hazardous materials can continue to operate despite the risk of an accident or incident; and (3)the potential applicability, for a train transporting hazardous materials, of an alternative insurance model, including— 
(A)a secondary liability coverage pool or pools to supplement commercial insurance; and (B)other models administered by the Federal Government. 
(c)ReportNot later than 1 year after the date the study under subsection (a) is initiated, the Secretary shall submit a report containing the results of the study and recommendations for addressing liability issues with rail transportation of hazardous materials to— (1)the Committee on Commerce, Science, and Transportation of the Senate; and 
(2)the Committee on Transportation and Infrastructure of the House of Representatives. (d)Definitionsln this section: 
(1)Hazardous materialThe term hazardous material means a substance or material the Secretary designates as hazardous under section 5103 of title 49, United States Code. (2)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code. 
7311.Study and testing of electronically controlled pneumatic brakes 
(a)Government accountability office study 
(1)In generalThe Comptroller General of the United States shall conduct an independent evaluation of ECP brake systems, pilot program data, and the Department’s research and analysis on the costs, benefits, and effects of ECP brake systems. (2)Study elementsIn completing the independent evaluation under paragraph (1), the Comptroller General shall examine the following issues related to ECP brake systems: 
(A)Data and modeling results on safety benefits relative to conventional brakes and to other braking technologies or systems, such as distributed power and 2-way end-of-train devices. (B)Data and modeling results on business benefits, including the effects of dynamic braking. 
(C)Data on costs, including up-front capital costs and on-going maintenance costs. (D)Analysis of potential operational benefits and challenges, including the effects of potential locomotive and car segregation, technical reliability issues, and network disruptions. 
(E)Analysis of potential implementation challenges, including installation time, positive train control integration complexities, component availability issues, and tank car shop capabilities. (F)Analysis of international experiences with the use of advanced braking technologies. 
(3)ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the independent evaluation under paragraph (1). (b)Emergency braking application testing (1)In generalThe Secretary shall enter into an agreement with the National Academy of Sciences to— 
(A)complete testing of ECP brake systems during emergency braking application, including more than 1 scenario involving the uncoupling of a train with 70 or more DOT–117 specification or DOT–117R specification tank cars; and (B)transmit, not later than 18 months after the date of enactment of this Act, to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the testing. 
(2)Independent expertsIn completing the testing under paragraph (1)(A), the National Academy of Sciences may contract with 1 or more engineering or rail experts, as appropriate, that— (A)are not railroad carriers, entities funded by such carriers, or entities directly impacted by the final rule issued on May 8, 2015, entitled Enhanced Tank Car Standards and Operational Controls for High-Hazard Flammable Trains (80 Fed. Reg. 26643); and 
(B)have relevant experience in conducting railroad safety technology tests or similar crash tests. (3)Testing frameworkIn completing the testing under paragraph (1), the National Academy of Sciences and each contractor described in paragraph (2) shall ensure that the testing objectively, accurately, and reliably measures the performance of ECP brake systems relative to other braking technologies or systems, such as distributed power and 2-way end-of-train devices, including differences in— 
(A)the number of cars derailed; (B)the number of cars punctured; 
(C)the measures of in-train forces; and (D)the stopping distance. 
(4)FundingThe Secretary shall provide funding, as part of the agreement under paragraph (1), to the National Academy of Sciences for the testing required under this section— (A)using sums made available to carry out sections 20108 and 5118 of title 49, United States Code; and 
(B)to the extent funding under subparagraph (A) is insufficient or unavailable to fund the testing required under this section, using such sums as are necessary from the amounts appropriated to the Secretary, the Federal Railroad Administration, or the Pipeline and Hazardous Materials Safety Administration, or a combination thereof. (5)Equipment (A)ReceiptThe National Academy of Sciences and each contractor described in paragraph (2) may receive or use rolling stock, track, and other equipment or infrastructure from a railroad carrier or other private entity for the purposes of conducting the testing required under this section. 
(B)Contracted useNotwithstanding paragraph (2)(A), to facilitate testing, the National Academy of Sciences and each contractor may contract with a railroad carrier or any other private entity for the use of such carrier or entity’s rolling stock, track, or other equipment and receive technical assistance on their use. (c)Evidence-Based approach (1)AnalysisThe Secretary shall— 
(A)not later than 90 days after the report date, fully incorporate the results of the evaluation under subsection (a) and the testing under subsection (b) and update the regulatory impact analysis of the final rule described in subsection (b)(2)(A) of the costs, benefits, and effects of the applicable ECP brake system requirements; (B)as soon as practicable after completion of the updated analysis under subparagraph (A), solicit public comment in the Federal Register on the analysis for a period of not more than 30 days; and 
(C)not later than 60 days after the end of the public comment period under subparagraph (B), post the final updated regulatory impact analysis on the Department of Transportation’s Internet Web site. (2)DeterminationNot later than 2 years after the date of enactment of this Act, the Secretary shall— 
(A)determine, based on whether the final regulatory impact analysis described in paragraph (1)(C) demonstrates that the benefits, including safety benefits, of the applicable ECP brake system requirements exceed the costs of such requirements, whether the applicable ECP brake system requirements are justified; (B)if the applicable ECP brake system requirements are justified, publish in the Federal Register the determination and reasons for such determination; and 
(C)if the Secretary does not publish the determination under subparagraph (B), repeal the applicable ECP brake system requirements. (3)Savings clauseNothing in this section shall be construed to prohibit the Secretary from implementing the final rule described under subsection (b)(2)(A) prior to the determination required under subsection (c)(2) of this section, or require the Secretary to promulgate a new rule on the provisions of such final rule, other than on the applicable ECP brake system requirements, if the Secretary does not determine that the applicable ECP brake system requirements are justified pursuant to this subsection. 
(d)DefinitionsIn this section, the following definitions apply: (1)Applicable ECP brake system requirementsThe term applicable ECP brake system requirements means sections 174.310(a)(3)(ii), 174.310(a)(3)(iii), 174.310(a)(5)(v), 179.202–10, 179.202–12(g), and 179.202–13(i) of title 49, Code of Federal Regulations, and any other regulation in effect on the date of enactment of this Act requiring the installation of ECP brakes or operation in ECP brake mode. 
(2)Class 3 flammable liquidThe term Class 3 flammable liquid has the meaning given the term flammable liquid in section 173.120(a) of title 49, Code of Federal Regulations. (3)ECPThe term ECP means electronically controlled pneumatic when applied to a brake or brakes. 
(4)ECP brake modeThe term ECP brake mode includes any operation of a rail car or an entire train using an ECP brake system. (5)ECP brake system (A)In generalThe term ECP brake system means a train power braking system actuated by compressed air and controlled by electronic signals from the locomotive or an ECP–EOT to the cars in the consist for service and emergency applications in which the brake pipe is used to provide a constant supply of compressed air to the reservoirs on each car but does not convey braking signals to the car. 
(B)InclusionsThe term ECP brake system includes dual mode and stand-alone ECP brake systems. (6)Railroad carrierThe term railroad carrier has the meaning given the term in section 20102 of title 49, United States Code. 
(7)Report dateThe term report date means the date that the reports under subsections (a)(3) and (b)(1)(B) are required to be transmitted pursuant to those subsections. VIIIMultimodal Freight Transportation 8001.Multimodal freight transportation (a)In generalSubtitle IX of title 49, United States Code, is amended to read as follows: 
 
IXMultimodal Freight Transportation 
 
ChapterSec. 
701.Multimodal freight policy70101 
702.Multimodal freight transportation planning and information70201 
701Multimodal freight policy 
 
Sec. 
70101. National multimodal freight policy. 
70102. National freight strategic plan. 
70103. National Multimodal Freight Network. 
70101.National multimodal freight policy 
(a)In generalIt is the policy of the United States to maintain and improve the condition and performance of the National Multimodal Freight Network established under section 70103 to ensure that the Network provides a foundation for the United States to compete in the global economy and achieve the goals described in subsection (b). (b)GoalsThe goals of the national multimodal freight policy are— 
(1)to identify infrastructure improvements, policies, and operational innovations that— (A)strengthen the contribution of the National Multimodal Freight Network to the economic competitiveness of the United States; 
(B)reduce congestion and eliminate bottlenecks on the National Multimodal Freight Network; and (C)increase productivity, particularly for domestic industries and businesses that create high-value jobs; 
(2)to improve the safety, security, efficiency, and resiliency of multimodal freight transportation; (3)to achieve and maintain a state of good repair on the National Multimodal Freight Network; 
(4)to use innovation and advanced technology to improve the safety, efficiency, and reliability of the National Multimodal Freight Network; (5)to improve the economic efficiency and productivity of the National Multimodal Freight Network; 
(6)to improve the reliability of freight transportation; (7)to improve the short- and long-distance movement of goods that— 
(A)travel across rural areas between population centers;  (B)travel between rural areas and population centers; and 
(C)travel from the Nation’s ports, airports, and gateways to the National Multimodal Freight Network; (8)to improve the flexibility of States to support multi-State corridor planning and the creation of multi-State organizations to increase the ability of States to address multimodal freight connectivity; 
(9)to reduce the adverse environmental impacts of freight movement on the National Multimodal Freight Network; and (10)to pursue the goals described in this subsection in a manner that is not burdensome to State and local governments. 
(c)ImplementationThe Under Secretary of Transportation for Policy, who shall be responsible for the oversight and implementation of the national multimodal freight policy, shall— (1)carry out sections 70102 and 70103; 
(2)assist with the coordination of modal freight planning; and (3)identify interagency data sharing opportunities to promote freight planning and coordination. 
70102.National freight strategic plan 
(a)In generalNot later than 2 years after the date of enactment of this section, the Under Secretary of Transportation for Policy shall— (1)develop a national freight strategic plan in accordance with this section; and 
(2)publish the plan on the public Internet Web site of the Department of Transportation. (b)ContentsThe national freight strategic plan shall include— 
(1)an assessment of the condition and performance of the National Multimodal Freight Network established under section 70103; (2)forecasts of freight volumes for the succeeding 5-, 10-, and 20-year periods; 
(3)an identification of major trade gateways and national freight corridors that connect major population centers, trade gateways, and other major freight generators; (4)an identification of bottlenecks on the National Multimodal Freight Network that create significant freight congestion, based on a quantitative methodology developed by the Under Secretary, which shall include, at a minimum— 
(A)information from the Freight Analysis Framework of the Federal Highway Administration; and (B)to the maximum extent practicable, an estimate of the cost of addressing each bottleneck and any operational improvements that could be implemented; 
(5)an assessment of statutory, regulatory, technological, institutional, financial, and other barriers to improved freight transportation performance, and a description of opportunities for overcoming the barriers; (6)a process for addressing multistate projects and encouraging jurisdictions to collaborate; 
(7)strategies to improve freight intermodal connectivity; (8)an identification of corridors providing access to energy exploration, development, installation, or production areas; 
(9)an identification of corridors providing access to major areas for manufacturing, agriculture, or natural resources; (10)an identification of best practices for improving the performance of the National Multimodal Freight Network, including critical commerce corridors and rural and urban access to critical freight corridors; and 
(11)an identification of best practices to mitigate the impacts of freight movement on communities. (c)UpdatesNot later than 5 years after the date of completion of the national freight strategic plan under subsection (a), and every 5 years thereafter, the Under Secretary shall update the plan and publish the updated plan on the public Internet Web site of the Department of Transportation. 
(d)ConsultationThe Under Secretary shall develop and update the national freight strategic plan— (1)after providing notice and an opportunity for public comment; and 
(2)in consultation with State departments of transportation, metropolitan planning organizations, and other appropriate public and private transportation stakeholders. 70103.National Multimodal Freight Network (a)In generalThe Under Secretary of Transportation for Policy shall establish a National Multimodal Freight Network in accordance with this section— 
(1)to assist States in strategically directing resources toward improved system performance for the efficient movement of freight on the Network; (2)to inform freight transportation planning; 
(3)to assist in the prioritization of Federal investment; and (4)to assess and support Federal investments to achieve the national multimodal freight policy goals described in section 70101(b) of this title and the national highway freight program goals described in section 167 of title 23. 
(b)Interim network 
(1)In generalNot later than 180 days after the date of enactment of this section, the Under Secretary shall establish an interim National Multimodal Freight Network in accordance with this subsection. (2)Network componentsThe interim National Multimodal Freight Network shall include— 
(A)the National Highway Freight Network, as established under section 167 of title 23; (B)the freight rail systems of Class I railroads, as designated by the Surface Transportation Board; 
(C)the public ports of the United States that have total annual foreign and domestic trade of at least 2,000,000 short tons, as identified by the Waterborne Commerce Statistics Center of the Army Corps of Engineers, using the data from the latest year for which such data is available; (D)the inland and intracoastal waterways of the United States, as described in section 206 of the Inland Waterways Revenue Act of 1978 (33 U.S.C. 1804); 
(E)the Great Lakes, the St. Lawrence Seaway, and coastal and ocean routes along which domestic freight is transported; (F)the 50 airports located in the United States with the highest annual landed weight, as identified by the Federal Aviation Administration; and 
(G)other strategic freight assets, including strategic intermodal facilities and freight rail lines of Class II and Class III railroads, designated by the Under Secretary as critical to interstate commerce. (c)Final network (1)In generalNot later than 1 year after the date of enactment of this section, the Under Secretary, after soliciting input from stakeholders, including multimodal freight system users, transportation providers, metropolitan planning organizations, local governments, ports, airports, railroads, and States, through a public process to identify critical freight facilities and corridors, including critical commerce corridors, that are vital to achieve the national multimodal freight policy goals described in section 70101(b) of this title and the national highway freight program goals described in section 167 of title 23, and after providing notice and an opportunity for comment on a draft system, shall designate a National Multimodal Freight Network with the goal of— 
(A)improving network and intermodal connectivity; and (B)using measurable data as part of the assessment of the significance of freight movement, including the consideration of points of origin, destinations, and linking components of domestic and international supply chains. 
(2)FactorsIn designating or redesignating the National Multimodal Freight Network, the Under Secretary shall consider— (A)origins and destinations of freight movement within, to, and from the United States; 
(B)volume, value, tonnage, and the strategic importance of freight; (C)access to border crossings, airports, seaports, and pipelines; 
(D)economic factors, including balance of trade; (E)access to major areas for manufacturing, agriculture, or natural resources; 
(F)access to energy exploration, development, installation, and production areas; (G)intermodal links and intersections that promote connectivity; 
(H)freight choke points and other impediments contributing to significant measurable congestion, delay in freight movement, or inefficient modal connections; (I)impacts on all freight transportation modes and modes that share significant freight infrastructure; 
(J)facilities and transportation corridors identified by a multi-State coalition, a State, a State freight advisory committee, or a metropolitan planning organization, using national or local data, as having critical freight importance to the region; (K)major distribution centers, inland intermodal facilities, and first- and last-mile facilities; and 
(L)the significance of goods movement, including consideration of global and domestic supply chains. (3)ConsiderationsIn designating or redesignating the National Multimodal Freight Network, the Under Secretary shall— 
(A)use, to the extent practicable, measurable data to assess the significance of goods movement, including the consideration of points of origin, destinations, and linking components of the United States global and domestic supply chains; (B)consider— 
(i)the factors described in paragraph (2); and (ii)any changes in the economy that affect freight transportation network demand; and 
(C)provide the States with an opportunity to submit proposed designations in accordance with paragraph (4). (4)State input (A)In generalEach State that proposes additional designations for the National Multimodal Freight Network shall— 
(i)consider nominations for additional designations from metropolitan planning organizations and State freight advisory committees, as applicable, within the State; (ii)consider nominations for additional designations from owners and operators of port, rail, pipeline, and airport facilities; and 
(iii)ensure that additional designations are consistent with the State transportation improvement program or freight plan. (B)Critical rural freight facilities and corridorsAs part of the designations under subparagraph (A), a State may designate a freight facility or corridor within the borders of the State as a critical rural freight facility or corridor if the facility or corridor— 
(i)is a rural principal arterial; (ii)provides access or service to energy exploration, development, installation, or production areas; 
(iii)provides access or service to— (I)a grain elevator; 
(II)an agricultural facility; (III)a mining facility; 
(IV)a forestry facility; or (V)an intermodal facility; 
(iv)connects to an international port of entry; (v)provides access to a significant air, rail, water, or other freight facility in the State; or 
(vi)has been determined by the State to be vital to improving the efficient movement of freight of importance to the economy of the State. (C)Limitation (i)In generalA State may propose additional designations to the National Multimodal Freight Network in the State in an amount that is not more than 20 percent of the total mileage designated by the Under Secretary in the State. 
(ii)Determination by Under SecretaryThe Under Secretary shall determine how to apply the limitation under clause (i) to the components of the National Multimodal Freight Network. (D)Submission and certificationA State shall submit to the Under Secretary— 
(i)a list of any additional designations proposed to be added under this paragraph; and (ii)a certification that— 
(I)the State has satisfied the requirements of subparagraph (A); and (II)the designations referred to in clause (i) address the factors for designation described in this subsection. 
(d)Redesignation of National Multimodal Freight NetworkNot later than 5 years after the initial designation under subsection (c), and every 5 years thereafter, the Under Secretary, using the designation factors described in subsection (c), shall redesignate the National Multimodal Freight Network. 702Multimodal freight transportation planning and information  Sec. 70201. State freight advisory committees. 70202. State freight plans. 70203. Transportation investment data and planning tools. 70204. Savings provision. 70201.State freight advisory committees (a)In generalThe Secretary of Transportation shall encourage each State to establish a freight advisory committee consisting of a representative cross-section of public and private sector freight stakeholders, including representatives of ports, freight railroads, shippers, carriers, freight-related associations, third-party logistics providers, the freight industry workforce, the transportation department of the State, and local governments. 
(b)Role of committeeA freight advisory committee of a State described in subsection (a) shall— (1)advise the State on freight-related priorities, issues, projects, and funding needs; 
(2)serve as a forum for discussion for State transportation decisions affecting freight mobility; (3)communicate and coordinate regional priorities with other organizations; 
(4)promote the sharing of information between the private and public sectors on freight issues; and (5)participate in the development of the freight plan of the State described in section 70202. 
70202.State freight plans 
(a)In generalEach State that receives funding under section 167 of title 23 shall develop a freight plan that provides a comprehensive plan for the immediate and long-range planning activities and investments of the State with respect to freight. (b)Plan contentsA State freight plan described in subsection (a) shall include, at a minimum— 
(1)an identification of significant freight system trends, needs, and issues with respect to the State; (2)a description of the freight policies, strategies, and performance measures that will guide the freight-related transportation investment decisions of the State; 
(3)when applicable, a listing of— (A)multimodal critical rural freight facilities and corridors designated within the State under section 70103 of this title; and 
(B)critical rural and urban freight corridors designated within the State under section 167 of title 23; (4)a description of how the plan will improve the ability of the State to meet the national multimodal freight policy goals described in section 70101(b) of this title and the national highway freight program goals described in section 167 of title 23; 
(5)a description of how innovative technologies and operational strategies, including freight intelligent transportation systems, that improve the safety and efficiency of freight movement, were considered; (6)in the case of roadways on which travel by heavy vehicles (including mining, agricultural, energy cargo or equipment, and timber vehicles) is projected to substantially deteriorate the condition of the roadways, a description of improvements that may be required to reduce or impede the deterioration; 
(7)an inventory of facilities with freight mobility issues, such as bottlenecks, within the State, and for those facilities that are State owned or operated, a description of the strategies the State is employing to address the freight mobility issues; (8)consideration of any significant congestion or delay caused by freight movements and any strategies to mitigate that congestion or delay; 
(9)a freight investment plan that, subject to subsection (c)(2), includes a list of priority projects and describes how funds made available to carry out section 167 of title 23 would be invested and matched; and (10)consultation with the State freight advisory committee, if applicable. 
(c)Relationship to long-Range plan 
(1)IncorporationA State freight plan described in subsection (a) may be developed separately from or incorporated into the statewide strategic long-range transportation plan required by section 135 of title 23. (2)Fiscal constraintThe freight investment plan component of a freight plan shall include a project, or an identified phase of a project, only if funding for completion of the project can reasonably be anticipated to be available for the project within the time period identified in the freight investment plan. 
(d)Planning periodA State freight plan described in subsection (a) shall address a 5-year forecast period. (e)Updates (1)In generalA State shall update a State freight plan described in subsection (a) not less frequently than once every 5 years. 
(2)Freight investment planA State may update a freight investment plan described in subsection (b)(9) more frequently than is required under paragraph (1). 70203.Transportation investment data and planning tools (a)In generalNot later than 1 year after the date of enactment of this section, the Secretary of Transportation shall— 
(1)begin development of new tools and improvement of existing tools to support an outcome-oriented, performance-based approach to evaluate proposed freight-related and other transportation projects, including— (A)methodologies for systematic analysis of benefits and costs on a national or regional basis; 
(B)tools for ensuring that the evaluation of freight-related and other transportation projects could consider safety, economic competitiveness, urban and rural access, environmental sustainability, and system condition in the project selection process; (C)improved methods for data collection and trend analysis; 
(D)encouragement of public-private collaboration to carry out data sharing activities while maintaining the confidentiality of all proprietary data; and (E)other tools to assist in effective transportation planning; 
(2)identify transportation-related model data elements to support a broad range of evaluation methods and techniques to assist in making transportation investment decisions; and (3)at a minimum, in consultation with other relevant Federal agencies, consider any improvements to existing freight flow data collection efforts that could reduce identified freight data gaps and deficiencies and help improve forecasts of freight transportation demand. 
(b)ConsultationThe Secretary shall consult with Federal, State, and other stakeholders to develop, improve, and implement the tools and collect the data described in subsection (a). 70204.Savings provisionNothing in this subtitle provides additional authority to regulate or direct private activity on freight networks designated under this subtitle.. 
(b)Clerical amendmentThe analysis of subtitles for title 49, United States Code, is amended by striking the item relating to subtitle IX and inserting the following:   IX.Multimodal Freight Transportation70101. IXNational Surface Transportation and Innovative Finance Bureau 9001.National Surface Transportation and Innovative Finance Bureau (a)In generalChapter 1 of title 49, United States Code, is amended by adding at the end the following: 
 
116.National Surface Transportation and Innovative Finance Bureau 
(a)EstablishmentThe Secretary of Transportation shall establish a National Surface Transportation and Innovative Finance Bureau in the Department. (b)PurposesThe purposes of the Bureau shall be— 
(1)to provide assistance and communicate best practices and financing and funding opportunities to eligible entities for the programs referred to in subsection (d)(1); (2)to administer the application processes for programs within the Department in accordance with subsection (d); 
(3)to promote innovative financing best practices in accordance with subsection (e); (4)to reduce uncertainty and delays with respect to environmental reviews and permitting in accordance with subsection (f); and 
(5)to reduce costs and risks to taxpayers in project delivery and procurement in accordance with subsection (g). (c)Executive Director (1)AppointmentThe Bureau shall be headed by an Executive Director, who shall be appointed in the competitive service by the Secretary, with the approval of the President. 
(2)DutiesThe Executive Director shall— (A)report to the Under Secretary of Transportation for Policy; 
(B)be responsible for the management and oversight of the daily activities, decisions, operations, and personnel of the Bureau; (C)support the Council on Credit and Finance established under section 117 in accordance with this section; and 
(D)carry out such additional duties as the Secretary may prescribe. (d)Administration of certain application processes (1)In generalThe Bureau shall administer the application processes for the following programs: 
(A)The infrastructure finance programs authorized under chapter 6 of title 23. (B)The railroad rehabilitation and improvement financing program authorized under sections 501 through 503 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821–823). 
(C)Amount allocations authorized under section 142(m) of the Internal Revenue Code of 1986. (D)The nationally significant freight and highway projects program under section 117 of title 23. 
(2)Congressional notificationThe Executive Director shall ensure that the congressional notification requirements for each program referred to in paragraph (1) are followed in accordance with the statutory provisions applicable to the program. (3)ReportsThe Executive Director shall ensure that the reporting requirements for each program referred to in paragraph (1) are followed in accordance with the statutory provisions applicable to the program. 
(4)CoordinationIn administering the application processes for the programs referred to in paragraph (1), the Executive Director shall coordinate with appropriate officials in the Department and its modal administrations responsible for administering such programs. (5)Streamlining approval processesNot later than 1 year after the date of enactment of this section, the Executive Director shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Environment and Public Works of the Senate a report that— 
(A)evaluates the application processes for the programs referred to in paragraph (1); (B)identifies administrative and legislative actions that would improve the efficiency of the application processes without diminishing Federal oversight; and 
(C)describes how the Executive Director will implement administrative actions identified under subparagraph (B) that do not require an Act of Congress. (6)Procedures and transparency (A)ProceduresWith respect to the programs referred to in paragraph (1), the Executive Director shall— 
(i)establish procedures for analyzing and evaluating applications and for utilizing the recommendations of the Council on Credit and Finance; (ii)establish procedures for addressing late-arriving applications, as applicable, and communicating the Bureau’s decisions for accepting or rejecting late applications to the applicant and the public; and 
(iii)document major decisions in the application evaluation process through a decision memorandum or similar mechanism that provides a clear rationale for such decisions. (B)Review (i)In generalThe Comptroller General of the United States shall review the compliance of the Executive Director with the requirements of this paragraph. 
(ii)RecommendationsThe Comptroller General may make recommendations to the Executive Director in order to improve compliance with the requirements of this paragraph. (iii)ReportNot later than 3 years after the date of enactment of this section, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Commerce, Science, and Transportation of the Senate a report on the results of the review conducted under clause (i), including findings and recommendations for improvement. 
(e)Innovative financing best practices 
(1)In generalThe Bureau shall work with the modal administrations within the Department, eligible entities, and other public and private interests to develop and promote best practices for innovative financing and public-private partnerships. (2)ActivitiesThe Bureau shall carry out paragraph (1)— 
(A)by making Federal credit assistance programs more accessible to eligible recipients; (B)by providing advice and expertise to eligible entities that seek to leverage public and private funding; 
(C)by sharing innovative financing best practices and case studies from eligible entities with other eligible entities that are interested in utilizing innovative financing methods; and (D)by developing and monitoring— 
(i)best practices with respect to standardized State public-private partnership authorities and practices, including best practices related to— (I)accurate and reliable assumptions for analyzing public-private partnership procurements; 
(II)procedures for the handling of unsolicited bids; (III)policies with respect to noncompete clauses; and 
(IV)other significant terms of public-private partnership procurements, as determined appropriate by the Bureau; (ii)standard contracts for the most common types of public-private partnerships for transportation facilities; and 
(iii)analytical tools and other techniques to aid eligible entities in determining the appropriate project delivery model, including a value for money analysis. (3)TransparencyThe Bureau shall— 
(A)ensure the transparency of a project receiving credit assistance under a program referred to in subsection (d)(1) and procured as a public-private partnership by— (i)requiring the sponsor of the project to undergo a value for money analysis or a comparable analysis prior to deciding to advance the project as a public-private partnership; 
(ii)requiring the analysis required under subparagraph (A), and other key terms of the relevant public-private partnership agreement, to be made publicly available by the project sponsor at an appropriate time; (iii)not later than 3 years after the date of completion of the project, requiring the sponsor of the project to conduct a review regarding whether the private partner is meeting the terms of the relevant public-private partnership agreement; and 
(iv)providing a publicly available summary of the total level of Federal assistance in such project; and (B)develop guidance to implement this paragraph that takes into consideration variations in State and local laws and requirements related to public-private partnerships. 
(4)Support to project sponsorsAt the request of an eligible entity, the Bureau shall provide technical assistance to the eligible entity regarding proposed public-private partnership agreements for transportation facilities, including assistance in performing a value for money analysis or comparable analysis. (f)Environmental review and permitting (1)In generalThe Bureau shall take actions that are appropriate and consistent with the Department’s goals and policies to improve the delivery timelines for projects carried out under the programs referred to in subsection (d)(1). 
(2)ActivitiesThe Bureau shall carry out paragraph (1)— (A)by serving as the Department’s liaison to the Council on Environmental Quality; 
(B)by coordinating efforts to improve the efficiency and effectiveness of the environmental review and permitting process; (C)by providing technical assistance and training to field and headquarters staff of Federal agencies on policy changes and innovative approaches to the delivery of projects; and 
(D)by identifying, developing, and tracking metrics for permit reviews and decisions by Federal agencies for projects under the National Environmental Policy Act of 1969. (3)Support to project sponsorsAt the request of an eligible entity that is carrying out a project under a program referred to in subsection (d)(1), the Bureau, in coordination with the appropriate modal administrations within the Department, shall provide technical assistance with regard to the compliance of the project with the requirements of the National Environmental Policy Act 1969 and relevant Federal environmental permits. 
(g)Project procurement 
(1)In generalThe Bureau shall promote best practices in procurement for a project receiving assistance under a program referred to in subsection (d)(1) by developing, in coordination with modal administrations within the Department as appropriate, procurement benchmarks in order to ensure accountable expenditure of Federal assistance over the life cycle of the project. (2)Procurement benchmarksTo the maximum extent practicable, the procurement benchmarks developed under paragraph (1) shall— 
(A)establish maximum thresholds for acceptable project cost increases and delays in project delivery; (B)establish uniform methods for States to measure cost and delivery changes over the life cycle of a project; and 
(C)be tailored, as necessary, to various types of project procurements, including design-bid-build, design-build, and public-private partnerships. (3)Data collectionThe Bureau shall— 
(A)collect information related to procurement benchmarks developed under paragraph (1), including project specific information detailed under paragraph (2); and (B)provide on a publicly accessible Internet Web site of the Department a report on the information collected under subparagraph (A). 
(h)Elimination and consolidation of duplicative offices 
(1)Elimination of officesThe Secretary may eliminate any office within the Department if the Secretary determines that— (A)the purposes of the office are duplicative of the purposes of the Bureau; and 
(B)the elimination of the office does not adversely affect the obligations of the Secretary under any Federal law. (2)Consolidation of offices and office functionsThe Secretary may consolidate any office or office function within the Department into the Bureau that the Secretary determines has duties, responsibilities, resources, or expertise that support the purposes of the Bureau. 
(3)Staffing and budgetary resources 
(A)In generalThe Secretary shall ensure that the Bureau is adequately staffed and funded. (B)StaffingThe Secretary may transfer to the Bureau a position within the Department from any office that is eliminated or consolidated under this subsection if the Secretary determines that the position is necessary to carry out the purposes of the Bureau. 
(C)Savings provisionIf the Secretary transfers a position to the Bureau under subparagraph (B), the Secretary, in coordination with the appropriate modal administration, shall ensure that the transfer of the position does not adversely affect the obligations of the modal administration under any Federal law. (D)Budgetary resources (i)Transfer of funds from eliminated or consolidated officesDuring the 2-year period beginning on the date of enactment of this section, the Secretary may transfer to the Bureau funds allocated to any office or office function that is eliminated or consolidated under this subsection to carry out the purposes of the Bureau. 
(ii)Transfer of funds allocated to administrative costsDuring the 2-year period beginning on the date of enactment of this section, the Secretary may transfer to the Bureau funds allocated to the administrative costs of processing applications for the programs referred to in subsection (d)(1). (4)NotificationNot later than 90 days after the date of enactment of this section, and every 90 days thereafter, the Secretary shall notify the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Commerce, Science, and Transportation of the Senate of— 
(A)the offices eliminated under paragraph (1) and the rationale for elimination of the offices; (B)the offices and office functions consolidated under paragraph (2) and the rationale for consolidation of the offices and office functions; 
(C)the actions taken under paragraph (3) and the rationale for taking such actions; and (D)any additional legislative actions that may be needed. 
(i)Savings provisions 
(1)Laws and regulationsNothing in this section may be construed to change a law or regulation with respect to a program referred to in subsection (d)(1). (2)ResponsibilitiesNothing in this section may be construed to abrogate the responsibilities of an agency, operating administration, or office within the Department otherwise charged by a law or regulation with other aspects of program administration, oversight, or project approval or implementation for the programs and projects subject to this section. 
(3)ApplicabilityNothing in this section may be construed to affect any pending application under 1 or more of the programs referred to in subsection (d)(1) that was received by the Secretary on or before the date of enactment of this section. (j)DefinitionsIn this section, the following definitions apply: 
(1)BureauThe term Bureau means the National Surface Transportation and Innovative Finance Bureau of the Department. (2)DepartmentThe term Department means the Department of Transportation. 
(3)Eligible entityThe term eligible entity means an eligible applicant receiving financial or credit assistance under 1 or more of the programs referred to in subsection (d)(1). (4)Executive DirectorThe term Executive Director means the Executive Director of the Bureau.  
(5)Multimodal projectThe term multimodal project means a project involving the participation of more than 1 modal administration or secretarial office within the Department. (6)ProjectThe term project means a highway project, public transportation capital project, freight or passenger rail project, or multimodal project.. 
(b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following:   116. National Surface Transportation and Innovative Finance Bureau.. 9002.Council on Credit and Finance (a)In generalChapter 1 of title 49, United States Code, as amended by this Act, is further amended by adding at the end the following: 
 
117.Council on Credit and Finance 
(a)EstablishmentThe Secretary of Transportation shall establish a Council on Credit and Finance in accordance with this section. (b)Membership (1)In generalThe Council shall be composed of the following members: 
(A)The Deputy Secretary of Transportation. (B)The Under Secretary of Transportation for Policy. 
(C)The Chief Financial Officer and Assistant Secretary for Budget and Programs. (D)The General Counsel of the Department of Transportation. 
(E)The Assistant Secretary for Transportation Policy. (F)The Administrator of the Federal Highway Administration. 
(G)The Administrator of the Federal Transit Administration. (H)The Administrator of the Federal Railroad Administration. 
(2)Additional membersThe Secretary may designate up to 3 additional officials of the Department to serve as at-large members of the Council. (3)Chairperson and vice chairperson (A)ChairpersonThe Deputy Secretary of Transportation shall serve as the chairperson of the Council. 
(B)Vice chairpersonThe Chief Financial Officer and Assistant Secretary for Budget and Programs shall serve as the vice chairperson of the Council. (4)Executive DirectorThe Executive Director of the National Surface Transportation and Innovative Finance Bureau shall serve as a nonvoting member of the Council. 
(c)DutiesThe Council shall— (1)review applications for assistance submitted under the programs referred to in subparagraphs (A), (B), and (C) of section 116(d)(1); 
(2)review applications for assistance submitted under the program referred to in section 116(d)(1)(D), as determined appropriate by the Secretary; (3)make recommendations to the Secretary regarding the selection of projects to receive assistance under such programs; 
(4)review, on a regular basis, projects that received assistance under such programs; and (5)carry out such additional duties as the Secretary may prescribe.. 
(b)Clerical amendmentThe analysis for such chapter is further amended by adding at the end the following:   117. Council on Credit and Finance.. XSport Fish Restoration and Recreational Boating Safety 10001.Allocations (a)AuthorizationSection 3 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777b) is amended by striking 57 percent and inserting 58.012 percent. 
(b)In generalSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— (1)in subsection (a)— 
(A)in the matter preceding paragraph (1)— (i)by striking For each and all that follows through the balance and inserting For each fiscal year through fiscal year 2021, the balance; and 
(ii)by striking multistate conservation grants under section 14 and inserting activities under section 14(e); (B)in paragraph (1), by striking 18.5 percent and inserting 18.673 percent; 
(C)in paragraph (2) by striking 18.5 percent and inserting 17.315 percent; (D)by striking paragraphs (3) and (4); 
(E)by redesignating paragraph (5) as paragraph (4); and (F)by inserting after paragraph (2) the following: 
 
(3)Boating infrastructure improvement 
(A)In generalAn amount equal to 4 percent to the Secretary of the Interior for qualified projects under section 5604(c) of the Clean Vessel Act of 1992 (33 U.S.C. 1322 note) and section 7404(d) of the Sportfishing and Boating Safety Act of 1998 (16 U.S.C. 777g–1(d)). (B)LimitationNot more than 75 percent of the amount under subparagraph (A) shall be available for projects under either of the sections referred to in subparagraph (A).; 
(2)in subsection (b)— (A)in paragraph (1)(A) by striking for each and all that follows through the Secretary and inserting for each fiscal year through fiscal year 2021, the Secretary; 
(B)by redesignating paragraph (2) as paragraph (3); (C)by inserting after paragraph (1) the following: 
 
(2)Set-aside for Coast Guard administration 
(A)In generalFrom the annual appropriation made in accordance with section 3, for each of fiscal years 2016 through 2021, the Secretary of the department in which the Coast Guard is operating may use no more than the amount specified in subparagraph (B) for the fiscal year for the purposes set forth in section 13107(c) of title 46, United States Code. The amount specified in subparagraph (B) for a fiscal year may not be included in the amount of the annual appropriation distributed under subsection (a) for the fiscal year. (B)Available amountsThe available amount referred to in subparagraph (A) is— 
(i)for fiscal year 2016, $7,700,000; and (ii)for fiscal year 2017 and each fiscal year thereafter, the sum of— 
(I)the available amount for the preceding fiscal year; and (II)the amount determined by multiplying— 
(aa)the available amount for the preceding fiscal year; and (bb)the change, relative to the preceding fiscal year, in the Consumer Price Index for All Urban Consumers published by the Department of Labor.; and 
(D)in paragraph (3), as so redesignated— (i)in subparagraph (A), by striking until the end of the fiscal year. and inserting until the end of the subsequent fiscal year.; and 
(ii)in subparagraph (B) by striking under subsection (e) and inserting under subsection (c); (3)in subsection (c)— 
(A)by striking (c) The Secretary and inserting (c)(1) The Secretary,; (B)by striking grants under section 14 of this title and inserting activities under section 14(e); 
(C)by striking 57 percent and inserting 58.012 percent; and (D)by adding at the end the following: 
 
(2) The Secretary shall deduct from the amount to be apportioned under paragraph (1) the amounts used for grants under section 14(a).; and (4)in subsection (e)(1), by striking those subsections, and inserting those paragraphs,. 
(c)Submission and approval of plans and projectsSection 6(d) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777e(d)) is amended by striking for appropriations and inserting from appropriations. (d)Unexpended or unobligated fundsSection 8(b)(2) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777g(b)(2)) is amended by striking 57 percent and inserting 58.012 percent. 
(e)CooperationSection 12 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777k) is amended— (1)by striking 57 percent and inserting 58.012 percent; and 
(2)by striking under section 4(b) and inserting under section 4(c). (f)Other activitiesSection 14 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777m) is amended— 
(1)in subsection (a)(1), by striking of each annual appropriation made in accordance with the provisions of section 3; and (2)in subsection (e)— 
(A)in the matter preceding paragraph (1) by striking Of amounts made available under section 4(b) for each fiscal year— and inserting Not more than $1,200,000 of each annual appropriation made in accordance with the provisions of section 3 shall be distributed to the Secretary of the Interior for use as follows:; and (B)in paragraph (1)(D) by striking ; and and inserting a period. 
(g)RepealThe Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777 et seq.) is amended— (1)by striking section 15; and 
(2)by redesignating section 16 as section 15. 10002.Recreational boating safetySection 13107 of title 46, United States Code, is amended— 
(1)in subsection (a)— (A)by striking (1) Subject to paragraph (2) and subsection (c), and inserting Subject to subsection (c),; 
(B)by striking the sum of (A) the amount made available from the Boat Safety Account for that fiscal year under section 15 of the Dingell-Johnson Sport Fish Restoration Act and (B); and (C)by striking paragraph (2); and 
(2)in subsection (c)— (A)by striking the subsection designation and paragraph (1) and inserting the following: 
 
(c) 
(1) 
(A)The Secretary may use amounts made available each fiscal year under section 4(b)(2) of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c(b)(2)) for payment of expenses of the Coast Guard for investigations, personnel, and activities directly related to— (i)administering State recreational boating safety programs under this chapter; or 
(ii)coordinating or carrying out the national recreational boating safety program under this title. (B)Of the amounts used by the Secretary each fiscal year under subparagraph (A)— 
(i)not less than $2,100,000 is available to ensure compliance with chapter 43 of this title; and (ii)not more than $1,500,000 is available to conduct by grant or contract a survey of levels of recreational boating participation and related matters in the United States.; and 
(B)in paragraph (2)— (i)by striking No funds and inserting On and after October 1, 2016, no funds; and 
(ii)by striking traditionally. XIRail 11001.Short titleThis title may be cited as the Passenger Rail Reform and Investment Act of 2015.  
AAuthorizations 
11101.Authorization of grants to Amtrak 
(a)Northeast corridorThere are authorized to be appropriated to the Secretary for the use of Amtrak for activities associated with the Northeast Corridor the following amounts: (1)For fiscal year 2016, $450,000,000. 
(2)For fiscal year 2017, $474,000,000. (3)For fiscal year 2018, $515,000,000. 
(4)For fiscal year 2019, $557,000,000. (5)For fiscal year 2020, $600,000,000. 
(b)National networkThere are authorized to be appropriated to the Secretary for the use of Amtrak for activities associated with the National Network the following amounts: (1)For fiscal year 2016, $1,000,000,000. 
(2)For fiscal year 2017, $1,026,000,000. (3)For fiscal year 2018, $1,085,000,000. 
(4)For fiscal year 2019, $1,143,000,000. (5)For fiscal year 2020, $1,200,000,000. 
(c)Project management oversightThe Secretary may withhold up to one half of 1 percent of the amount appropriated under subsections (a) and (b) for the costs of management oversight of Amtrak. (d)Gulf coast working groupOf the total amount made available to the Office of the Secretary of Transportation and the Federal Railroad Administration, for each of fiscal years 2016 and 2017, $500,000 shall be used to convene the Gulf Coast rail service working group established under section 11304 of this Act and carry out its responsibilities under such section. 
(e)CompetitionIn administering grants to Amtrak under section 24319 of title 49, United States Code, the Secretary may withhold, from amounts that would otherwise be made available to Amtrak, such sums as are necessary from the amount appropriated under subsection (b) of this section to cover the operating subsidy described in section 24711(b)(1)(E)(ii) of title 49, United States Code. (f)State-supported route committeeThe Secretary may withhold up to $2,000,000 from the amount appropriated in each fiscal year under subsection (b) of this section for the use of the State-Supported Route Committee established under section 24712 of title 49, United States Code. 
(g)Northeast corridor commissionThe Secretary may withhold up to $5,000,000 from the amount appropriated in each fiscal year under subsection (a) of this section for the use of the Northeast Corridor Commission established under section 24905 of title 49, United States Code. (h)Northeast CorridorFor purposes of this section, the term Northeast Corridor means the Northeast Corridor main line between Boston, Massachusetts, and the District of Columbia, and facilities and services used to operate and maintain that line.  
(i)Small business participation studyOf the total amount made available to the Office of the Secretary of Transportation and the Federal Railroad Administration, for each of fiscal years 2016 and 2017, $1,500,000 shall be used to implement the small business participation study authorized under section 11310 of this Act. 11102.Consolidated rail infrastructure and safety improvements (a)In generalThere are authorized to be appropriated to the Secretary for grants under section 24407 of title 49, United States Code, (as added by section 11301 of this Act), the following amounts: 
(1)For fiscal year 2016, $98,000,000. (2)For fiscal year 2017, $190,000,000. 
(3)For fiscal year 2018, $230,000,000. (4)For fiscal year 2019, $255,000,000. 
(5)For fiscal year 2020, $330,000,000. (b)Project management oversightThe Secretary may withhold up to 1 percent from the amount appropriated under subsection (a) of this section for the costs of project management oversight of grants carried out under section 24407 of title 49, United States Code. 
11103.Federal-State partnership for state of good repair 
(a)In generalThere are authorized to be appropriated to the Secretary for grants under section 24911 of title 49, United States Code, (as added by section 11302 of this Act), the following amounts: (1)For fiscal year 2016, $82,000,000. 
(2)For fiscal year 2017, $140,000,000. (3)For fiscal year 2018, $175,000,000. 
(4)For fiscal year 2019, $300,000,000. (5)For fiscal year 2020, $300,000,000. 
(b)Project management oversightThe Secretary may withhold up to 1 percent from the amount appropriated under subsection (a) of this section for the costs of project management oversight of grants carried out under section 24911 of title 49, United States Code. 11104.Restoration and enhancement grants (a)In generalThere are authorized to be appropriated to the Secretary for grants under section 24408 of title 49, United States Code, (as added by section 11303 of this Act), $20,000,000 for each of fiscal years 2016 through 2020. 
(b)Project management oversightThe Secretary may withhold up to 1 percent from the amount appropriated under subsection (a) of this section for the costs of project management oversight of grants carried out under section 24408 of title 49, United States Code.  11105.Authorization of appropriations for Amtrak Office of Inspector GeneralThere are authorized to be appropriated to the Office of Inspector General of Amtrak the following amounts: 
(1)For fiscal year 2016, $20,000,000. (2)For fiscal year 2017, $20,500,000. 
(3)For fiscal year 2018, $21,000,000. (4)For fiscal year 2019, $21,500,000. 
(5)For fiscal year 2020, $22,000,000. 11106.Definitions (a)Title 49 amendmentsSection 24102 of title 49, United States Code, is amended— 
(1)by redesignating paragraphs (5) through (9) as paragraphs (7) through (11), respectively; (2)by inserting after paragraph (4) the following new paragraphs: 
 
(5)long-distance route means a route described in subparagraph (C) of paragraph (7). (6)National Network includes long-distance routes and State-supported routes.; and 
(3)by adding at the end the following new paragraphs:  (12)state-of-good-repair means a condition in which physical assets, both individually and as a system, are— 
(A)performing at a level at least equal to that called for in their as-built or as-modified design specification during any period when the life cycle cost of maintaining the assets is lower than the cost of replacing them; and (B)sustained through regular maintenance and replacement programs. 
(13)State-supported route means a route described in subparagraph (B) or (D) of paragraph (7), or in section 24702, that is operated by Amtrak, excluding those trains operated by Amtrak on the routes described in paragraph (7)(A).. (b)Conforming amendments (1)Section 217 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24702 note) is amended by striking 24102(5)(D) and inserting 24102(7)(D). 
(2)Section 209(a) of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended by striking 24102(5)(B) and (D) and inserting 24102(7)(B) and (D). BAmtrak reforms 11201.Accounts (a)In generalChapter 243 of title 49, United States Code, is amended by adding at the end the following: 
 
24317.Accounts 
(a)PurposeThe purpose of this section is to— (1)promote the effective use and stewardship by Amtrak of Amtrak revenues, Federal, State, and third party investments, appropriations, grants and other forms of financial assistance, and other sources of funds; and 
(2)enhance the transparency of the assignment of revenues and costs among Amtrak business lines while ensuring the health of the Northeast Corridor and National Network. (b)Account structureNot later than 180 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Secretary of Transportation, in consultation with Amtrak, shall define an account structure and improvements to accounting methodologies, as necessary, to support, at a minimum, the Northeast Corridor and the National Network. 
(c)Financial sourcesIn defining the account structure and improvements to accounting methodologies required under subsection (b), the Secretary shall ensure, to the greatest extent practicable, that Amtrak assigns the following: (1)For the Northeast Corridor account, all revenues, appropriations, grants and other forms of financial assistance, compensation, and other sources of funds associated with the Northeast Corridor, including— 
(A)grant funds appropriated for the Northeast Corridor pursuant to section 11101(a) of the Passenger Rail Reform and Investment Act of 2015 or any subsequent Act; (B)compensation received from commuter rail passenger transportation providers for such providers’ share of capital and operating costs on the Northeast Corridor provided to Amtrak pursuant to section 24905(c); and 
(C)any operating surplus of the Northeast Corridor, as allocated pursuant to section 24318. (2)For the National Network account, all revenues, appropriations, grants and other forms of financial assistance, compensation, and other sources of funds associated with the National Network, including— 
(A)grant funds appropriated for the National Network pursuant to section 11101(b) of the Passenger Rail Reform and Investment Act of 2015 or any subsequent Act; (B)compensation received from States provided to Amtrak pursuant to section 209 of the Passenger Rail Investment and Improvement Act of 2008 (42 U.S.C. 24101 note); and 
(C)any operating surplus of the National Network, as allocated pursuant to section 24318. (d)Financial usesIn defining the account structure and improvements to accounting methodologies required under subsection (b), the Secretary shall ensure, to the greatest extent practicable, that amounts assigned to the Northeast Corridor and National Network accounts shall be used by Amtrak for the following: 
(1)For the Northeast Corridor, all associated costs, including— (A)operating activities; 
(B)capital activities as described in section 24904(a)(2)(E); (C)acquiring, rehabilitating, manufacturing, remanufacturing, overhauling, or improving equipment and associated facilities used for intercity rail passenger transportation by Northeast Corridor train services; 
(D)payment of principal and interest on loans for capital projects described in this paragraph or for capital leases attributable to the Northeast Corridor; (E)other capital projects on the Northeast Corridor, determined appropriate by the Secretary, and consistent with section 24905(c)(1)(A)(i); and 
(F)if applicable, capital projects described in section 24904(b). (2)For the National Network, all associated costs, including— 
(A)operating activities; (B)capital activities; and 
(C)the payment of principal and interest on loans or capital leases attributable to the National Network. (e)Implementation and reporting (1)In generalNot later than 1 year after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, Amtrak, in consultation with the Secretary, shall implement any account structures and improvements defined under subsection (b) so that Amtrak is able to produce profit and loss statements for each of the business lines described in section 24320(b)(1) and, as appropriate, each of the asset categories described in section 24320(c)(1) that identify sources and uses of— 
(A)revenues; (B)appropriations; and 
(C)transfers between business lines. (2)Updated profit and loss statementsNot later than 1 month after the implementation under paragraph (1), and monthly thereafter, Amtrak shall submit updated profit and loss statements for each of the business lines and asset categories to the Secretary. 
(f)Account managementFor the purposes of account management, Amtrak may transfer funds between the Northeast Corridor account and National Network account without prior notification and approval under subsection (g) if such transfers— (1)do not materially impact Amtrak’s ability to achieve its anticipated financial, capital, and operating performance goals for the fiscal year; and 
(2)would not materially change any grant agreement entered into pursuant to section 24319(d), or other agreements made pursuant to applicable Federal law. (g)Transfer authority (1)In generalIf Amtrak determines that a transfer between the accounts defined under subsection (b) does not meet the account management standards established under subsection (f), Amtrak may transfer funds between the Northeast Corridor and National Network accounts if— 
(A)Amtrak notifies the Amtrak Board of Directors, including the Secretary, at least 10 days prior to the expected date of transfer; and  (B)solely for a transfer that will materially change a grant agreement, the Secretary approves. 
(2)ReportNot later than 5 days after the Amtrak Board of Directors receives notification from Amtrak under paragraph (1)(A), the Board shall transmit to the Secretary, the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives, and the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate, a report that includes— (A)the amount of the transfer; and 
(B)a detailed explanation of the reason for the transfer, including— (i)the effects on Amtrak services funded by the account from which the transfer is drawn, in comparison to a scenario in which no transfer was made; and 
(ii)the effects on Amtrak services funded by the account receiving the transfer, in comparison to a scenario in which no transfer was made. (3)NotificationsNot later than 5 days after the date that Amtrak notifies the Amtrak Board of Directors of a transfer under paragraph (1) to or from an account, Amtrak shall transmit to the State-Supported Route Committee and Northeast Corridor Commission a letter that includes the information described under subparagraphs (A) and (B) of paragraph (2). 
(h)ReportNot later than 2 years after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, Amtrak shall submit to the Secretary a report assessing the account and reporting structure established under this section and providing any recommendations for further action. Not later than 180 days after the date of receipt of such report, the Secretary shall provide an assessment that supplements Amtrak’s report and submit the Amtrak report with the supplemental assessment to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. (i)Definition of Northeast CorridorNotwithstanding section 24102, for purposes of this section, the term Northeast Corridor means the Northeast Corridor main line between Boston, Massachusetts, and the District of Columbia, and facilities and services used to operate and maintain that line.. 
(b)Conforming amendmentThe table of contents for chapter 243 is amended by adding at the end the following:   24317. Accounts.. 11202.Amtrak grant process (a)Requirements and proceduresChapter 243 of title 49, United States Code, is further amended by adding at the end the following: 
 
24318.Costs and revenues 
(a)AllocationNot later than 180 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, Amtrak shall establish and maintain internal controls to ensure Amtrak’s costs, revenues, and other compensation are appropriately allocated to the Northeast Corridor, including train services or infrastructure, or the National Network, including proportional shares of common and fixed costs. (b)Rule of constructionNothing in this section shall be construed to limit the ability of Amtrak to enter into an agreement with 1 or more States to allocate operating and capital costs under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note). 
(c)Definition of Northeast CorridorNotwithstanding section 24102, for purposes of this section, the term Northeast Corridor means the Northeast Corridor main line between Boston, Massachusetts, and the District of Columbia, and facilities and services used to operate and maintain that line. 24319.Grant process (a)Procedures for grant requestsNot later than 90 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Secretary of Transportation shall establish and transmit to the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives substantive and procedural requirements, including schedules, for grant requests under this section. 
(b)Grant requestsAmtrak shall transmit to the Secretary grant requests for Federal funds appropriated to the Secretary of Transportation for the use of Amtrak. (c)ContentsA grant request under subsection (b) shall, as applicable— 
(1)describe projected operating and capital costs for the upcoming fiscal year for Northeast Corridor activities, including train services and infrastructure, and National Network activities, including State-supported routes and long-distance routes, in comparison to prior fiscal year actual financial performance; (2)describe the capital projects to be funded, with cost estimates and an estimated timetable for completion of the projects covered by the request; and 
(3)assess Amtrak's financial condition. (d)Review and approval (1)Thirty-day approval process (A)In generalNot later than 30 days after the date that Amtrak submits a grant request under this section, the Secretary of Transportation shall complete a review of the request and provide notice to Amtrak that— 
(i)the request is approved; or (ii)the request is disapproved, including the reason for the disapproval and an explanation of any incomplete or deficient items. 
(B)Grant agreementIf a grant request is approved, the Secretary shall enter into a grant agreement with Amtrak. (2)Fifteen-day modification periodNot later than 15 days after the date of a notice under paragraph (1)(A)(ii), Amtrak shall submit a modified request for the Secretary’s review. 
(3)Modified requestsNot later than 15 days after the date that Amtrak submits a modified request under paragraph (2), the Secretary shall either approve the modified request, or, if the Secretary finds that the request is still incomplete or deficient, the Secretary shall identify in writing to the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives the remaining deficiencies and recommend a process for resolving the outstanding portions of the request. (e)Payments to Amtrak (1)In generalA grant agreement entered into under subsection (d) shall specify the operations, services, and other activities to be funded by the grant. The grant agreement shall include provisions, consistent with the requirements of this chapter, to measure Amtrak’s performance and ensure accountability in delivering the operations, services, or activities to be funded by the grant. 
(2)ScheduleExcept as provided in paragraph (3), in each fiscal year for which amounts are appropriated to the Secretary for the use of Amtrak, and for which the Secretary and Amtrak have entered into a grant agreement under subsection (d), the Secretary shall disburse grant funds to Amtrak on the following schedule: (A)50 percent on October 1. 
(B)25 percent on January 1. (C)25 percent on April 1. 
(3)ExceptionsThe Secretary may make a payment to Amtrak of appropriated funds— (A)more frequently than the schedule under paragraph (2) if Amtrak, for good cause, requests more frequent payment before the end of a payment period; or 
(B)with a different frequency or in different percentage allocations in the event of a continuing resolution or in the absence of an appropriations Act for the duration of a fiscal year. (f)Availability of amounts and early appropriationsAmounts appropriated to the Secretary for the use of Amtrak shall remain available until expended. Amounts for capital acquisitions and improvements may be appropriated for a fiscal year before the fiscal year in which the amounts will be obligated. 
(g)Limitations on useAmounts appropriated to the Secretary for the use of Amtrak may not be used to cross-subsidize operating losses or capital costs of commuter rail passenger or freight rail transportation. (h)Definition of Northeast CorridorNotwithstanding section 24102, for purposes of this section, the term Northeast Corridor means the Northeast Corridor main line between Boston, Massachusetts, and the District of Columbia, and facilities and services used to operate and maintain that line. . 
(b)Conforming amendmentsThe table of contents for chapter 243 is further amended by adding at the end the following:   24318. Costs and revenues. 24319. Grant process.. (c)Repeals (1)Establishment of grant processSection 206 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) and the item relating to that section in the table of contents of that Act are repealed. 
(2)Authorization of appropriationsSection 24104 of title 49, United States Code, and the item relating to that section in the table of contents of chapter 241 are repealed. 11203.5-year business line and asset plans (a)Amtrak 5-Year Business Line and Asset PlansChapter 243 of title 49, United States Code, is further amended by inserting after section 24319 the following: 
 
24320.Amtrak 5-year business line and asset plans 
(a)In general 
(1)Final plansNot later than February 15 of each year, Amtrak shall submit to Congress and the Secretary of Transportation final 5-year business line plans and 5-year asset plans prepared in accordance with this section. These final plans shall form the basis for Amtrak's general and legislative annual report to the President and Congress required by section 24315(b). Each plan shall cover a period of 5 fiscal years, beginning with the first fiscal year after the date on which the plan is completed. (2)Fiscal constraintEach plan prepared under this section shall be based on funding levels authorized or otherwise available to Amtrak in a fiscal year. In the absence of an authorization or appropriation of funds for a fiscal year, the plans shall be based on the amount of funding available in the previous fiscal year, plus inflation. Amtrak may include an appendix to the asset plan required in subsection (c) that describes any funding needs in excess of amounts authorized or otherwise available to Amtrak in a fiscal year. 
(b)Amtrak 5-Year Business Line Plans 
(1)Amtrak business linesAmtrak shall prepare a 5-year business line plan for each of the following business lines and services: (A)Northeast Corridor train services. 
(B)State-supported routes operated by Amtrak. (C)Long-distance routes operated by Amtrak. 
(D)Ancillary services operated by Amtrak, including commuter operations and other revenue generating activities as determined by the Secretary in coordination with Amtrak. (2)Contents of 5-year business line plansThe 5-year business line plan for each business line shall include, at a minimum— 
(A)a statement of Amtrak's objectives, goals, and service plan for the business line, in consultation with any entities that are contributing capital or operating funding to support passenger rail services within those business lines, and aligned with Amtrak's Strategic Plan and 5-year asset plans under subsection (c); (B)all projected revenues and expenditures for the business line, including identification of revenues and expenditures incurred by— 
(i)passenger operations; (ii)non-passenger operations that are directly related to the business line; and 
(iii)governmental funding sources, including revenues and other funding received from States; (C)projected ridership levels for all passenger operations; 
(D)estimates of long-term and short-term debt and associated principal and interest payments (both current and forecasts); (E)annual profit and loss statements and forecasts and balance sheets; 
(F)annual cash flow forecasts; (G)a statement describing the methodologies and significant assumptions underlying estimates and forecasts; 
(H)specific performance measures that demonstrate year over year changes in the results of Amtrak’s operations; (I)financial performance for each route within each business line, including descriptions of the cash operating loss or contribution and productivity for each route; 
(J)specific costs and savings estimates resulting from reform initiatives; (K)prior fiscal year and projected equipment reliability statistics; and 
(L)an identification and explanation of any major adjustments made from previously-approved plans. (3)5-year business line plans processIn meeting the requirements of this section, Amtrak shall— 
(A)consult with the Secretary in the development of the business line plans; (B)for the Northeast Corridor business line plan, consult with the Northeast Corridor Commission and transmit to the Commission the final plan under subsection (a)(1), and consult with other entities, as appropriate; 
(C)for the State-supported route business line plan, consult with the State-Supported Route Committee established under section 24712;  (D)for the long-distance route business line plan, consult with any States or Interstate Compacts that provide funding for such routes, as appropriate; 
(E)ensure that Amtrak's general and legislative annual report, required under section 24315(b), to the President and Congress is consistent with the information in the 5-year business line plans; and (F)identify the appropriate Amtrak officials that are responsible for each business line. 
(4)Definition of Northeast CorridorNotwithstanding section 24102, for purposes of this section, the term Northeast Corridor means the Northeast Corridor main line between Boston, Massachusetts, and the District of Columbia, and facilities and services used to operate and maintain that line.  (c)Amtrak 5-Year Asset plans (1)Asset categoriesAmtrak shall prepare a 5-year asset plan for each of the following asset categories: 
(A)Infrastructure, including all Amtrak-controlled Northeast Corridor assets and other Amtrak-owned infrastructure, and the associated facilities that support the operation, maintenance, and improvement of those assets. (B)Passenger rail equipment, including all Amtrak-controlled rolling stock, locomotives, and mechanical shop facilities that are used to overhaul equipment. 
(C)Stations, including all Amtrak-controlled passenger rail stations and elements of other stations for which Amtrak has legal responsibility or intends to make capital investments. (D)National assets, including national reservations, security, training and training centers, and other assets associated with Amtrak’s national rail passenger transportation system. 
(2)Contents of 5-year asset plansEach asset plan shall include, at a minimum— (A)a summary of Amtrak's 5-year strategic plan for each asset category, including goals, objectives, any relevant performance metrics, and statutory or regulatory actions affecting the assets; 
(B)an inventory of existing Amtrak capital assets, to the extent practicable, including information regarding shared use or ownership, if applicable; (C)a prioritized list of proposed capital investments that— 
(i)categorizes each capital project as being primarily associated with— (I)normalized capital replacement; 
(II)backlog capital replacement; (III)improvements to support service enhancements or growth; 
(IV)strategic initiatives that will improve overall operational performance, lower costs, or otherwise improve Amtrak's corporate efficiency; or (V)statutory, regulatory, or other legal mandates; 
(ii)identifies each project or program that is associated with more than 1 category described in clause (i); and (iii)describes the anticipated business outcome of each project or program identified under this subparagraph, including an assessment of— 
(I)the potential effect on passenger operations, safety, reliability, and resilience; (II)the potential effect on Amtrak's ability to meet regulatory requirements if the project or program is not funded; and 
(III)the benefits and costs; and (D)annual profit and loss statements and forecasts and balance sheets for each asset category. 
(3)5-year asset plan processIn meeting the requirements of this subsection, Amtrak shall— (A)consult with each business line described in subsection (b)(1) in the preparation of each 5-year asset plan and ensure integration of each 5-year asset plan with the 5-year business line plans; 
(B)as applicable, consult with the Northeast Corridor Commission, the State-Supported Route Committee, and owners of assets affected by 5-year asset plans; and (C)identify the appropriate Amtrak officials that are responsible for each asset category. 
(4)Evaluation of national assets costsThe Secretary shall— (A)evaluate the costs and scope of all national assets; and 
(B)determine the activities and costs that are— (i)required in order to ensure the efficient operations of a national rail passenger system; 
(ii)appropriate for allocation to 1 of the other Amtrak business lines; and (iii)extraneous to providing an efficient national rail passenger system or are too costly relative to the benefits or performance outcomes they provide. 
(5)Definition of national assetsIn this section, the term national assets means the Nation’s core rail assets shared among Amtrak services, including national reservations, security, training and training centers, and other assets associated with Amtrak’s national rail passenger transportation system. (6)Restructuring of national assetsNot later than 1 year after the date of completion of the evaluation under paragraph (4), the Administrator of the Federal Railroad Administration, in consultation with the Amtrak Board of Directors, the governors of each relevant State, and the Mayor of the District of Columbia, or their designees, shall restructure or reallocate, or both, the national assets costs in accordance with the determination under that section, including making appropriate updates to Amtrak’s cost accounting methodology and system. 
(7)Exemption 
(A)In generalUpon written request from the Amtrak Board of Directors, the Secretary may exempt Amtrak from including in a plan required under this subsection any information described in paragraphs (1) and (2). (B)Public availabilityThe Secretary shall make available to the public on the Department’s Internet Web site any exemption granted under subparagraph (A) and a detailed justification for granting such exemption. 
(C)Inclusion in planAmtrak shall include in the plan required under this subsection any request granted under subparagraph (A) and justification under subparagraph (B). (d)Standards to promote financial stabilityIn preparing plans under this section, Amtrak shall— 
(1)apply sound budgetary practices, including reducing costs and other expenditures, improving productivity, increasing revenues, or combinations of such practices; and (2)use the categories specified in the financial accounting and reporting system developed under section 203 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note).. 
(b)Effective datesThe requirement for Amtrak to submit 5-year business line plans under section 24320(a)(1) of title 49, United States Code, shall take effect on February 15, 2017, the due date of the first business line plans. The requirement for Amtrak to submit 5-year asset plans under section 24320(a)(1) of such title shall take effect on February 15, 2019, the due date of the first asset plans. (c)Conforming amendmentsThe table of contents for chapter 243 of title 49, United States Code, is amended by adding at the end the following: 
 
 
24320. Amtrak 5-year business line and asset plans.. 
(d)Repeal of 5-Year Financial PlanSection 204 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note), and the item relating to that section in the table of contents of that Act, are repealed. 11204.State-supported route committee (a)AmendmentChapter 247 of title 49, United States Code, is amended by adding at the end the following: 
 
24712.State-supported routes operated by Amtrak 
(a)State-Supported Route Committee 
(1)EstablishmentNot later than 180 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Secretary of Transportation shall establish the State-Supported Route Committee (referred to in this section as the Committee) to promote mutual cooperation and planning pertaining to the rail operations of Amtrak and related activities of trains operated by Amtrak on State-supported routes and to further implement section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note). (2)Membership (A)In generalThe Committee shall consist of— 
(i)members representing Amtrak; (ii)members representing the Department of Transportation, including the Federal Railroad Administration; and 
(iii)members representing States. (B)Non-voting membersThe Committee may invite and accept other non-voting members to participate in Committee activities, as appropriate. 
(3)DecisionmakingThe Committee shall establish a bloc voting system under which, at a minimum— (A)there are 3 separate voting blocs to represent the Committee’s voting members, including— 
(i)1 voting bloc to represent the members described in paragraph (2)(A)(i); (ii)1 voting bloc to represent the members described in paragraph (2)(A)(ii); and 
(iii)1 voting bloc to represent the members described in paragraph (2)(A)(iii); (B)each voting bloc has 1 vote; 
(C)the vote of the voting bloc representing the members described in paragraph (2)(A)(iii) requires the support of at least two-thirds of that voting bloc’s members; and (D)the Committee makes decisions by unanimous consent of the 3 voting blocs. 
(4)Meetings; rules and proceduresThe Committee shall convene a meeting and shall define and implement the rules and procedures governing the Committee’s proceedings not later than 180 days after the date of establishment of the Committee by the Secretary. The rules and procedures shall— (A)incorporate and further describe the decisionmaking procedures to be used in accordance with paragraph (3); and 
(B)be adopted in accordance with such decisionmaking procedures. (5)Committee decisionsDecisions made by the Committee in accordance with the Committee’s rules and procedures, once established, are binding on all Committee members. 
(6)Cost allocation methodology 
(A)In generalSubject to subparagraph (B), the Committee may amend the cost allocation methodology required and previously approved under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note). (B)Procedures for changing methodologyThe rules and procedures implemented under paragraph (4) shall include procedures for changing the cost allocation methodology. 
(C)RequirementsThe cost allocation methodology shall— (i)ensure equal treatment in the provision of like services of all States and groups of States; and 
(ii)allocate to each route the costs incurred only for the benefit of that route and a proportionate share, based upon factors that reasonably reflect relative use, of costs incurred for the common benefit of more than 1 route. (b)Invoices and reportsNot later than April 15, 2016, and monthly thereafter, Amtrak shall provide to each State that sponsors a State-supported route a monthly invoice of the cost of operating such route, including fixed costs and third-party costs. The Committee shall determine the frequency and contents of financial and performance reports that Amtrak shall provide to the States, as well as the planning and demand reports that the States shall provide to Amtrak. 
(c)Dispute resolution 
(1)Request for dispute resolutionIf a dispute arises with respect to the rules and procedures implemented under subsection (a)(4), an invoice or a report provided under subsection (b), implementation or compliance with the cost allocation methodology developed under section 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) or amended under subsection (a)(6) of this section, either Amtrak or the State may request that the Surface Transportation Board conduct dispute resolution under this subsection. (2)ProceduresThe Surface Transportation Board shall establish procedures for resolution of disputes brought before it under this subsection, which may include provision of professional mediation services. 
(3)Binding effectA decision of the Surface Transportation Board under this subsection shall be binding on the parties to the dispute. (4)ObligationNothing in this subsection shall affect the obligation of a State to pay an amount not in dispute. 
(d)Assistance 
(1)In generalThe Secretary may provide assistance to the parties in the course of negotiations for a contract for operation of a State-supported route. (2)Financial assistanceFrom among available funds, the Secretary shall provide— 
(A)financial assistance to Amtrak or 1 or more States to perform requested independent technical analysis of issues before the Committee; and (B)administrative expenses that the Secretary determines necessary. 
(e)Performance metricsIn negotiating a contract for operation of a State-supported route, Amtrak and the State or States that sponsor the route shall consider including provisions that provide penalties and incentives for performance. (f)Statement of goals and objectives (1)In generalThe Committee shall develop a statement of goals, objectives, and associated recommendations concerning the future of State-supported routes operated by Amtrak. The statement shall identify the roles and responsibilities of Committee members and any other relevant entities, such as host railroads, in meeting the identified goals and objectives, or carrying out the recommendations. The Committee may consult with such relevant entities, as the Committee considers appropriate, when developing the statement. 
(2)Transmission of statement of goals and objectivesNot later than 2 years after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Committee shall transmit the statement developed under paragraph (1) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. (g)Rule of ConstructionThe decisions of the Committee— 
(1)shall pertain to the rail operations of Amtrak and related activities of trains operated by Amtrak on State-sponsored routes; and (2)shall not pertain to the rail operations or related activities of services operated by other rail carriers on State-supported routes. 
(h)Definition of StateIn this section, the term State means any of the 50 States, including the District of Columbia, that sponsor the operation of trains by Amtrak on a State-supported route, or a public entity that sponsors such operation on such a route.. (b)Technical and conforming amendments (1)Table of contentsThe table of contents for chapter 247 of title 49, United States Code, is amended by adding at the end the following: 
 
 
24712. State-supported routes operated by Amtrak.. 
(2)Passenger Rail Investment and Improvement ActSection 209 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended— (A)by striking subsection (b); and 
(B)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively. 11205.Composition of Amtrak’s Board of DirectorsSection 24302 of title 49, United States Code, is amended— 
(1)in subsection (a)(1)— (A)by striking 9 directors and inserting 10 directors; 
(B)in subparagraph (B) by inserting , who shall serve as a nonvoting member of the Board after Amtrak; and (C)in subparagraph (C) by striking 7 and inserting 8; and 
(2)in subsection (e), by inserting who are eligible to vote after serving.  11206.Route and service planning decisionsSection 208 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended to read as follows: 
 
208.Methodologies for Amtrak route and service planning decisions 
(a)Methodology developmentNot later than 180 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, Amtrak shall obtain the services of an independent entity to develop and recommend objective methodologies for Amtrak to use in determining what intercity rail passenger transportation routes and services it should provide, including the establishment of new routes, the elimination of existing routes, and the contraction or expansion of services or frequencies over such routes. (b)ConsiderationsAmtrak shall require the independent entity, in developing the methodologies described in subsection (a), to consider— 
(1)the current and expected performance and service quality of intercity rail passenger transportation operations, including cost recovery, on-time performance, ridership, on-board services, stations, facilities, equipment, and other services; (2)the connectivity of a route with other routes; 
(3)the transportation needs of communities and populations that are not well served by intercity rail passenger transportation service or by other forms of intercity transportation; (4)the methodologies of Amtrak and major intercity rail passenger transportation service providers in other countries for determining intercity passenger rail routes and services; 
(5)the financial and operational effects on the overall network, including the effects on direct and indirect costs; (6)the views of States, rail carriers that own infrastructure over which Amtrak operates, Interstate Compacts established by Congress and States, Amtrak employee representatives, stakeholder organizations, and other interested parties; and 
(7)the funding levels that will be available under authorization levels that have been enacted into law. (c)RecommendationsNot later than 1 year after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the recommendations developed by the independent entity under subsection (a). 
(d)Consideration of recommendationsNot later than 90 days after the date on which the recommendations are transmitted under subsection (c), the Amtrak Board of Directors shall consider the adoption of each recommendation and transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report explaining the reasons for adopting or not adopting each recommendation.. 11207.Food and beverage reform (a)AmendmentChapter 243 of title 49, United States Code, is further amended by adding at the end the following new section: 
 
24321.Food and beverage reform 
(a)PlanNot later than 90 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, Amtrak shall develop and begin implementing a plan to eliminate, within 5 years of such date of enactment, the operating loss associated with providing food and beverage service on board Amtrak trains. (b)ConsiderationsIn developing and implementing the plan, Amtrak shall consider a combination of cost management and revenue generation initiatives, including— 
(1)scheduling optimization; (2)on-board logistics; 
(3)product development and supply chain efficiency; (4)training, awards, and accountability; 
(5)technology enhancements and process improvements; and (6)ticket revenue allocation. 
(c)Savings clauseAmtrak shall ensure that no Amtrak employee holding a position as of the date of enactment of the Passenger Rail Reform and Investment Act of 2015 is involuntarily separated because of— (1)the development and implementation of the plan required under subsection (a); or 
(2)any other action taken by Amtrak to implement this section. (d)No Federal funding for operating lossesBeginning on the date that is 5 years after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, no Federal funds may be used to cover any operating loss associated with providing food and beverage service on a route operated by Amtrak or a rail carrier that operates a route in lieu of Amtrak pursuant to section 24711. 
(e)ReportNot later than 120 days after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, and annually thereafter for 5 years, Amtrak shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report containing the plan developed pursuant to subsection (a) and a description of progress in the implementation of the plan.. (b)Conforming amendmentThe table of sections for chapter 243 of title 49, United States Code, is further amended by adding at the end the following new item: 
 
 
24321. Food and beverage reform.. 
11208.Rolling stock purchases 
(a)AmendmentChapter 243 of title 49, United States Code, is further amended by adding at the end the following new section:  24322.Rolling stock purchases (a)In generalPrior to entering into any contract in excess of $100,000,000 for rolling stock and locomotive procurements Amtrak shall submit a business case analysis to the Secretary of Transportation, the Committee on Commerce, Science, and Transportation and the Committee on Appropriations of the Senate and the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives, on the utility of such procurements. 
(b)ContentsThe business case analysis shall— (1)include a cost and benefit comparison that describes the total lifecycle costs and the anticipated benefits related to revenue, operational efficiency, reliability, and other factors; 
(2)set forth the total payments by fiscal year; (3)identify the specific source and amounts of funding for each payment, including Federal funds, State funds, Amtrak profits, Federal, State, or private loans or loan guarantees, and other funding; 
(4)include an explanation of whether any payment under the contract will increase Amtrak’s funding request in its general and legislative annual report required under section 24315(b) in a particular fiscal year; and (5)describe how Amtrak will adjust the procurement if future funding is not available. 
(c)Rule of constructionNothing in this section shall be construed as requiring Amtrak to disclose confidential information regarding a potential vendor’s proposed pricing or other sensitive business information prior to contract execution or prohibiting Amtrak from entering into a contract after submission of a business case analysis under subsection (a).. (b)Conforming amendmentThe table of sections for chapter 243 of title 49, United States Code, is further amended by adding at the end the following new item: 
 
 
24322. Rolling stock purchases.. 
11209.Local products and promotional events 
(a)In generalNot later than 6 months after the date of enactment of this Act, Amtrak shall establish a pilot program for a State or States that sponsor a State-supported route operated by Amtrak to facilitate— (1)onboard purchase and sale of local food and beverage products; and 
(2)partnerships with local entities to hold promotional events on trains or in stations. (b)Program designThe pilot program under paragraph (1) shall— 
(1)allow a State or States to nominate and select a local food and beverage products supplier or suppliers or local promotional event partner; (2)allow a State or States to charge a reasonable price or fee for local food and beverage products or promotional events and related activities to help defray the costs of program administration and State-supported routes; and 
(3)provide a mechanism to ensure that State products can effectively be handled and integrated into existing food and beverage services, including compliance with all applicable regulations and standards governing such services. (c)Program administrationThe pilot program shall— 
(1)for local food and beverage products, ensure the products are integrated into existing food and beverage services, including compliance with all applicable regulations and standards; (2)for promotional events, ensure the events are held in compliance with all applicable regulations and standards, including terms to address insurance requirements; and 
(3)require an annual report that documents revenues and costs and indicates whether the products or events resulted in a reduction in the financial contribution of a State or States to the applicable State-supported route. (d)ReportNot later than 4 years after the date of enactment of this Act, Amtrak shall report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on which States have participated in the pilot programs under this section. The report shall summarize the financial and operational outcomes of the pilot programs and include any plan for future action. 
(e)Rule of constructionNothing in this section shall be construed as limiting Amtrak’s ability to operate special trains in accordance with section 216 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24308 note). 11210.Amtrak pilot program for passengers transporting domesticated cats and dogs (a)In generalNot later than 1 year after the date of enactment of this Act, Amtrak shall develop a pilot program that allows passengers to transport domesticated cats or dogs on certain trains operated by Amtrak. 
(b)Pet policyIn developing the pilot program required under subsection (a), Amtrak shall— (1)in the case of a passenger train that is comprised of more than 1 car, designate, where feasible, at least 1 car in which a ticketed passenger may transport a domesticated cat or dog in the same manner as carry-on baggage if— 
(A)the cat or dog is contained in a pet kennel; (B)the pet kennel complies with Amtrak size requirements for carriage of carry-on baggage; 
(C)the passenger is traveling on a train operating on a route described in subparagraph (A), (B), or (D) of section 24102(7) of title 49, United States Code; and (D)the passenger pays a fee described in paragraph (3); 
(2)allow a ticketed passenger to transport a domesticated cat or dog on a train in the same manner as cargo if— (A)the cat or dog is contained in a pet kennel; 
(B)the pet kennel complies with Amtrak size requirements for carriage of carry-on baggage; (C)the passenger is traveling on a train operating on a route described in subparagraph (A), (B), or (D) of section 24102(7) of title 49, United States Code; 
(D)the cargo area is temperature controlled in a manner protective of cat and dog safety and health; and (E)the passenger pays a fee described in paragraph (3); and 
(3)collect fees for each cat or dog transported by a ticketed passenger in an amount that, in the aggregate and at a minimum, covers the full costs of the pilot program. (c)ReportNot later than 1 year after the pilot program required under subsection (a) is first implemented, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing an evaluation of the pilot program. 
(d)Limitation on statutory construction 
(1)Service animalsThe pilot program under subsection (a) shall be separate from and in addition to the policy governing Amtrak passengers traveling with service animals. Nothing in this section may be interpreted to limit or waive the rights of passengers to transport service animals. (2)Additional train carsNothing in this section may be interpreted to require Amtrak to add additional train cars or modify existing train cars. 
(3)Federal fundsNo Federal funds may be used to implement the pilot program required under this section. 11211.Right-of-way leveraging (a)Request for proposals (1)In generalNot later than 1 year after the date of enactment of this Act, Amtrak shall issue a Request for Proposals seeking qualified persons or entities to utilize right-of-way and real estate owned, controlled, or managed by Amtrak for telecommunications systems, energy distribution systems, and other activities considered appropriate by Amtrak. 
(2)ContentsThe Request for Proposals shall provide sufficient information on the right-of-way and real estate assets to enable respondents to propose an arrangement that will monetize or generate additional revenue from such assets through revenue sharing or leasing agreements with Amtrak, to the extent possible. (3)DeadlineAmtrak shall set a deadline for the submission of proposals that is not later than 1 year after the issuance of the Request for Proposals under paragraph (1). 
(b)Consideration of proposalsNot later than 180 days after the deadline for the receipt of proposals under subsection (a), the Amtrak Board of Directors shall review and consider each qualified proposal. Amtrak may enter into such agreements as are necessary to implement any qualified proposal. (c)ReportNot later than 1 year after the deadline for the receipt of proposals under subsection (a), Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the Request for Proposals required by this section, including summary information of any proposals submitted to Amtrak and any proposals accepted by the Amtrak Board of Directors. 
(d)Savings ClauseNothing in this section shall be construed to limit Amtrak’s ability to utilize right-of-way or real estate assets that it currently owns, controls, or manages or constrain Amtrak’s ability to enter into agreements with other parties to utilize such assets. 11212.Station development (a)Report on development optionsNot later than 1 year after the date of enactment of this Act, Amtrak shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that describes— 
(1)options to enhance economic development and accessibility of and around Amtrak stations and terminals, for the purposes of— (A)improving station condition, functionality, capacity, and customer amenities; 
(B)generating additional investment capital and development-related revenue streams; (C)increasing ridership and revenue; and 
(D)strengthening multimodal connections, including transit, intercity buses, roll-on and roll-off bicycles, and airports, as appropriate; and (2)options for additional Amtrak stops that would have a positive incremental financial impact to Amtrak, based on Amtrak feasibility studies that demonstrate a financial benefit to Amtrak by generating additional revenue that exceeds any incremental costs. 
(b)Request for informationNot later than 90 days after the date the report is submitted under subsection (a), Amtrak shall issue a Request for Information for 1 or more owners of stations served by Amtrak to formally express an interest in completing the requirements of this section. (c)Proposals (1)Request for proposalsNot later than 180 days after the date the Request for Information is issued under subsection (b), Amtrak shall issue a Request for Proposals from qualified persons, including small business concerns owned and controlled by socially and economically disadvantaged individuals and veteran-owned small businesses, to lead, participate, or partner with Amtrak, a station owner that responded under subsection (b), and other entities in enhancing development in and around such stations and terminals using applicable options identified under subsection (a) at facilities selected by Amtrak. 
(2)Consideration of proposalsNot later than 1 year after the date the Request for Proposals is issued under paragraph (1), the Amtrak Board of Directors shall review and consider qualified proposals submitted under paragraph (1). Amtrak or a station owner that responded under subsection (b) may enter into such agreements as are necessary to implement any qualified proposal. (d)ReportNot later than 4 years after the date of enactment of this Act, Amtrak shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the Request for Proposals process required under this section, including summary information of any qualified proposals submitted to Amtrak and any proposals acted upon by Amtrak or a station owner that responded under subsection (b). 
(e)DefinitionsIn this section, the terms small business concern, socially and economically disadvantaged individual, and veteran-owned small business have the meanings given the terms in section 11310(c) of this Act. (f)Savings clauseNothing in this section shall be construed to limit Amtrak’s ability to develop its stations, terminals, or other assets, to constrain Amtrak’s ability to enter into and carry out agreements with other parties to enhance development at or around Amtrak stations or terminals, or to affect any station development initiatives ongoing as of the date of enactment of this Act. 
11213.Amtrak boarding procedures 
(a)ReportNot later than 9 months after the date of enactment of this Act, the Amtrak Office of Inspector General shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that— (1)evaluates Amtrak’s boarding procedures for passengers, including passengers using or transporting nonmotorized transportation, such as bicycles, at its 15 stations through which the most people pass; 
(2)compares Amtrak’s boarding procedures to— (A)boarding procedures of providers of commuter railroad passenger transportation at stations shared with Amtrak; 
(B)international intercity passenger rail boarding procedures; and (C)fixed guideway transit boarding procedures; and 
(3)makes recommendations, as appropriate, to improve Amtrak’s boarding procedures, including recommendations regarding the queuing of passengers and free-flow of all station users and facility improvements needed to achieve the recommendations. (b)Consideration of recommendationsNot later than 6 months after the report is submitted under subsection (a), the Amtrak Board of Directors shall consider each recommendation provided under subsection (a)(3) for implementation at appropriate locations across the Amtrak system. 
11214.Amtrak debtSection 205 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended— (1)by striking as of the date of enactment of this Act each place it appears; 
(2)in subsection (a)— (A)by inserting , to the extent provided in advance in appropriations Acts after Amtrak’s indebtedness; and 
(B)by striking the second sentence; (3)in subsection (b) by striking The Secretary of the Treasury, in consultation and inserting To the extent amounts are provided in advance in appropriations Acts, the Secretary of the Treasury, in consultation; 
(4)in subsection (d), by inserting , to the extent provided in advance in appropriations Acts after as appropriate; (5)in subsection (e)— 
(A)in paragraph (1) by striking by section 102 of this division; and (B)in paragraph (2) by striking by section 102 and inserting for Amtrak; 
(6)in subsection (g) by inserting , unless that debt receives credit assistance, including direct loans and loan guarantees, under chapter 6 of title 23, United States Code or title V of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 821 et seq.) after Secretary; and (7)by striking subsection (h). 
11215.Elimination of duplicative reportingNot later than 1 year after the date of enactment of this Act, the Secretary shall— (1)review existing Amtrak reporting requirements and identify where the existing requirements are duplicative with the business line and asset plans required by section 24320 of title 49, United States Code, or any other planning or reporting requirements under Federal law or regulation; 
(2)if the duplicative requirements identified under paragraph (1) are administrative, eliminate such requirements; and (3)submit to Congress a report with any recommendations for repealing any other duplicative requirements. 
CIntercity Passenger Rail Policy 
11301.Consolidated rail infrastructure and safety improvements 
(a)In generalChapter 244 of title 49, United States Code, is amended by adding at the end the following:  24407.Consolidated rail infrastructure and safety improvements (a)General authorityThe Secretary may make grants under this section to an eligible recipient to assist in financing the cost of improving passenger and freight rail transportation systems in terms of safety, efficiency, or reliability. 
(b)Eligible recipientsThe following entities are eligible to receive a grant under this section: (1)A State. 
(2)A group of States. (3)An Interstate Compact. 
(4)A public agency or publicly chartered authority established by 1 or more States. (5)A political subdivision of a State. 
(6)Amtrak or another rail carrier that provides intercity rail passenger transportation (as defined in section 24102). (7)A Class II railroad or Class III railroad (as those terms are defined in section 20102). 
(8)Any rail carrier or rail equipment manufacturer in partnership with at least 1 of the entities described in paragraphs (1) through (5). (9)The Transportation Research Board and any entity with which it contracts in the development of rail-related research, including cooperative research programs. 
(10)A University transportation center engaged in rail-related research. (11)A non-profit labor organization representing a class or craft of employees of rail carriers or rail carrier contractors. 
(c)Eligible projectsThe following projects are eligible to receive grants under this section: (1)Deployment of railroad safety technology, including positive train control and rail integrity inspection systems. 
(2)A capital project as defined in section 24401(2), except that a project shall not be required to be in a State rail plan developed under chapter 227. (3)A capital project identified by the Secretary as being necessary to address congestion challenges affecting rail service. 
(4)A capital project identified by the Secretary as being necessary to reduce congestion and facilitate ridership growth in intercity passenger rail transportation along heavily traveled rail corridors. (5)A highway-rail grade crossing improvement project, including installation, repair, or improvement of grade separations, railroad crossing signals, gates, and related technologies, highway traffic signalization, highway lighting and crossing approach signage, roadway improvements such as medians or other barriers, railroad crossing panels and surfaces, and safety engineering improvements to reduce risk in quiet zones or potential quiet zones. 
(6)A rail line relocation and improvement project. (7)A capital project to improve short-line or regional railroad infrastructure. 
(8)The preparation of regional rail and corridor service development plans and corresponding environmental analyses. (9)Any project that the Secretary considers necessary to enhance multimodal connections or facilitate service integration between rail service and other modes, including between intercity rail passenger transportation and intercity bus service or commercial air service. 
(10)The development and implementation of a safety program or institute designed to improve rail safety. (11)Any research that the Secretary considers necessary to advance any particular aspect of rail-related capital, operations, or safety improvements. 
(12)Workforce development and training activities, coordinated to the extent practicable with the existing local training programs supported by the Department of Transportation, the Department of Labor, and the Department of Education. (d)Application processThe Secretary shall prescribe the form and manner of filing an application under this section. 
(e)Project selection criteria 
(1)In generalIn selecting a recipient of a grant for an eligible project, the Secretary shall— (A)give preference to a proposed project for which the proposed Federal share of total project costs does not exceed 50 percent; and 
(B)after factoring in preference to projects under subparagraph (A), select projects that will maximize the net benefits of the funds appropriated for use under this section, considering the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project and factoring in the other considerations described in paragraph (2). (2)Other considerationsThe Secretary shall also consider the following: 
(A)The degree to which the proposed project’s business plan considers potential private sector participation in the financing, construction, or operation of the project. (B)The recipient’s past performance in developing and delivering similar projects, and previous financial contributions. 
(C)Whether the recipient has or will have the legal, financial, and technical capacity to carry out the proposed project, satisfactory continuing control over the use of the equipment or facilities, and the capability and willingness to maintain the equipment or facilities. (D)If applicable, the consistency of the proposed project with planning guidance and documents set forth by the Secretary or required by law or State rail plans developed under chapter 227. 
(E)If applicable, any technical evaluation ratings the proposed project received under previous competitive grant programs administered by the Secretary. (F)Such other factors as the Secretary considers relevant to the successful delivery of the project. 
(3)BenefitsThe benefits described in paragraph (1)(B) may include the effects on system and service performance, including measures such as improved safety, competitiveness, reliability, trip or transit time, resilience, efficiencies from improved integration with other modes, the ability to meet existing or anticipated demand, and any other benefits. (f)Performance measuresThe Secretary shall establish performance measures for each grant recipient to assess progress in achieving strategic goals and objectives. The Secretary may require a grant recipient to periodically report information related to such performance measures. 
(g)Rural areas 
(1)In generalOf the amounts appropriated under this section, at least 25 percent shall be available for projects in rural areas. The Secretary shall consider a project to be in a rural area if all or the majority of the project (determined by the geographic location or locations where the majority of the project funds will be spent) is located in a rural area. (2)Definition of rural areaIn this subsection, the term rural area means any area not in an urbanized area, as defined by the Bureau of the Census. 
(h)Federal share of total project costs 
(1)Total project costsThe Secretary shall estimate the total costs of a project under this section based on the best available information, including any available engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities. (2)Federal shareThe Federal share of total project costs under this section shall not exceed 80 percent. 
(3)Treatment of passenger rail revenueIf Amtrak or another rail carrier is an applicant under this section, Amtrak or the other rail carrier, as applicable, may use ticket and other revenues generated from its operations and other sources to satisfy the non-Federal share requirements. (i)ApplicabilityExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the requirements of this chapter. 
(j)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended. (k)LimitationThe requirements of sections 24402, 24403, and 24404 and the definition contained in 24401(1) shall not apply to this section. 
(l)Special transportation circumstances 
(1)In generalIn carrying out this chapter, the Secretary shall allocate an appropriate portion of the amounts available to programs in this chapter to provide grants to States— (A)in which there is no intercity passenger rail service, for the purpose of funding freight rail capital projects that are on a State rail plan developed under chapter 227 that provide public benefits (as defined in chapter 227), as determined by the Secretary; or 
(B)in which the rail transportation system is not physically connected to rail systems in the continental United States or may not otherwise qualify for a grant under this section due to the unique characteristics of the geography of that State or other relevant considerations, for the purpose of funding transportation-related capital projects. (2)DefinitionFor the purposes of this subsection, the term appropriate portion means a share, for each State subject to paragraph (1), not less than the share of the total railroad route miles in such State of the total railroad route miles in the United States, excluding from all totals the route miles exclusively used for tourist, scenic, and excursion railroad operations. . 
(b)Conforming amendmentThe table of contents of chapter 244 of title 49, United States Code, is amended by adding after the item relating to section 24406 the following:   24407. Consolidated rail infrastructure and safety improvements.. (c)Repeals (1)Sections 20154 and 20167 of chapter 201 of title 49, United States Code, and the items relating to such sections in the table of contents of such chapter, are repealed. 
(2)Section 24105 of chapter 241 of title 49, United States Code, and the item relating to such section in the table of contents of such chapter, is repealed. (3)Chapter 225 of title 49, United States Code, and the item relating to such chapter in the table of contents of subtitle V of such title, is repealed. 
(4)Section 22108 of chapter 221 of title 49, United States Code, and the item relating to such section in the table of contents of such chapter, are repealed. 11302.Federal-State partnership for state of good repair (a)AmendmentChapter 249 of title 49, United States Code, is amended by inserting after section 24910 the following: 
 
24911.Federal-State partnership for state of good repair 
(a)DefinitionsIn this section: (1)ApplicantThe term applicant means— 
(A)a State (including the District of Columbia); (B)a group of States; 
(C)an Interstate Compact; (D)a public agency or publicly chartered authority established by 1 or more States; 
(E)a political subdivision of a State; (F)Amtrak, acting on its own behalf or under a cooperative agreement with 1 or more States; or 
(G)any combination of the entities described in subparagraphs (A) through (F). (2)Capital projectThe term capital project means— 
(A)a project primarily intended to replace, rehabilitate, or repair major infrastructure assets utilized for providing intercity rail passenger service, including tunnels, bridges, stations, and other assets, as determined by the Secretary; or (B)a project primarily intended to improve intercity passenger rail performance, including reduced trip times, increased train frequencies, higher operating speeds, and other improvements, as determined by the Secretary. 
(3)Intercity rail passenger transportationThe term intercity rail passenger transportation has the meaning given the term in section 24102. (4)Northeast CorridorThe term Northeast Corridor means— 
(A)the main rail line between Boston, Massachusetts and the District of Columbia; (B)the branch rail lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York; and 
(C)facilities and services used to operate and maintain lines described in subparagraphs (A) and (B). (5)Qualified railroad assetThe term qualified railroad asset means infrastructure, equipment, or a facility that— 
(A)is owned or controlled by an eligible applicant; (B)is contained in the planning document developed under section 24904 and for which a cost-allocation policy has been developed under section 24905(c), or is contained in an equivalent planning document and for which a similar cost-allocation policy has been developed; and  
(C)was not in a state of good repair on the date of enactment of the Passenger Rail Reform and Investment Act of 2015. (b)Grant program authorizedThe Secretary of Transportation shall develop and implement a program for issuing grants to applicants, on a competitive basis, to fund capital projects that reduce the state of good repair backlog with respect to qualified railroad assets. 
(c)Eligible projectsProjects eligible for grants under this section include capital projects to replace or rehabilitate qualified railroad assets, including— (1)capital projects to replace existing assets in-kind; 
(2)capital projects to replace existing assets with assets that increase capacity or provide a higher level of service; (3)capital projects to ensure that service can be maintained while existing assets are brought to a state of good repair; and 
(4)capital projects to bring existing assets into a state of good repair. (d)Project selection criteriaIn selecting an applicant for a grant under this section, the Secretary shall— 
(1)give preference to eligible projects for which— (A)Amtrak is not the sole applicant; 
(B)applications were submitted jointly by multiple applicants; and (C)the proposed Federal share of total project costs does not exceed 50 percent; and 
(2)take into account— (A)the cost-benefit analysis of the proposed project, including anticipated private and public benefits relative to the costs of the proposed project, including— 
(i)effects on system and service performance; (ii)effects on safety, competitiveness, reliability, trip or transit time, and resilience; 
(iii)efficiencies from improved integration with other modes; and (iv)ability to meet existing or anticipated demand; 
(B)the degree to which the proposed project’s business plan considers potential private sector participation in the financing, construction, or operation of the proposed project; (C)the applicant’s past performance in developing and delivering similar projects, and previous financial contributions; 
(D)whether the applicant has, or will have— (i)the legal, financial, and technical capacity to carry out the project; 
(ii)satisfactory continuing control over the use of the equipment or facilities; and (iii)the capability and willingness to maintain the equipment or facilities; 
(E)if applicable, the consistency of the project with planning guidance and documents set forth by the Secretary or required by law; and (F)any other relevant factors, as determined by the Secretary. 
(e)Northeast corridor projects 
(1)Compliance with usage agreementsGrant funds may not be provided under this section to an eligible recipient for an eligible project located on the Northeast Corridor unless Amtrak and the public authorities providing commuter rail passenger transportation on the Northeast Corridor are in compliance with section 24905(c)(2). (2)Capital investment planWhen selecting projects located on the Northeast Corridor, the Secretary shall consider the appropriate sequence and phasing of projects as contained in the Northeast Corridor capital investment plan developed pursuant to section 24904(a). 
(f)Federal share of total project costs 
(1)Total project costThe Secretary shall estimate the total cost of a project under this section based on the best available information, including engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities. (2)Federal shareThe Federal share of total costs for a project under this section shall not exceed 80 percent. 
(3)Treatment of Amtrak revenueIf Amtrak is an applicant under this section, Amtrak may use ticket and other revenues generated from its operations and other sources to satisfy the non-Federal share requirements. (g)Letters of intent (1)In generalThe Secretary shall, to the maximum extent practicable, issue a letter of intent to a grantee under this section that— 
(A)announces an intention to obligate, for a major capital project under this section, an amount from future available budget authority specified in law that is not more than the amount stipulated as the financial participation of the Secretary in the project; and (B)states that the contingent commitment— 
(i)is not an obligation of the Federal Government; and (ii)is subject to the availability of appropriations for grants under this section and subject to Federal laws in force or enacted after the date of the contingent commitment. 
(2)Congressional notification 
(A)In generalNot later than 30 days before issuing a letter under paragraph (1), the Secretary shall submit written notification to— (i)the Committee on Commerce, Science, and Transportation of the Senate; 
(ii)the Committee on Appropriations of the Senate; (iii)the Committee on Transportation and Infrastructure of the House of Representatives; and 
(iv)the Committee on Appropriations of the House of Representatives. (B)ContentsThe notification submitted pursuant to subparagraph (A) shall include— 
(i)a copy of the proposed letter; (ii)the criteria used under subsection (d) for selecting the project for a grant award; and 
(iii)a description of how the project meets such criteria. (3)Appropriations requiredAn obligation or administrative commitment may be made under this section only when amounts are appropriated for such purpose. 
(h)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended. (i)Grant conditionsExcept as specifically provided in this section, the use of any amounts appropriated for grants under this section shall be subject to the grant conditions under section 24405.. 
(b)Conforming amendmentThe table of contents for chapter 249 is amended by inserting after the item relating to section 24910 the following:   24911. Federal-State partnership for state of good repair.. 11303.Restoration and enhancement grants (a)In generalChapter 244 of title 49, United States Code, is further amended by adding at the end the following: 
 
24408.Restoration and enhancement grants 
(a)Applicant definedNotwithstanding section 24401(1), in this section, the term applicant means— (1)a State, including the District of Columbia;  
(2)a group of States; (3)an Interstate Compact; 
(4)a public agency or publicly chartered authority established by 1 or more States; (5)a political subdivision of a State; 
(6)Amtrak or another rail carrier that provides intercity rail passenger transportation; (7)Any rail carrier in partnership with at least 1 of the entities described in paragraphs (1) through (5); and 
(8)any combination of the entities described in paragraphs (1) through (7). (b)Grants authorizedThe Secretary of Transportation shall develop and implement a program for issuing operating assistance grants to applicants, on a competitive basis, for the purpose of initiating, restoring, or enhancing intercity rail passenger transportation. 
(c)ApplicationAn applicant for a grant under this section shall submit to the Secretary— (1)a capital and mobilization plan that— 
(A)describes any capital investments, service planning actions (such as environmental reviews), and mobilization actions (such as qualification of train crews) required for initiation of intercity rail passenger transportation; and (B)includes the timeline for undertaking and completing each of the investments and actions referred to in subparagraph (A); 
(2)an operating plan that describes the planned operation of the service, including— (A)the identity and qualifications of the train operator; 
(B)the identity and qualifications of any other service providers; (C)service frequency; 
(D)the planned routes and schedules; (E)the station facilities that will be utilized; 
(F)projected ridership, revenues, and costs; (G)descriptions of how the projections under subparagraph (F) were developed; 
(H)the equipment that will be utilized, how such equipment will be acquired or refurbished, and where such equipment will be maintained; and (I)a plan for ensuring safe operations and compliance with applicable safety regulations; 
(3)a funding plan that— (A)describes the funding of initial capital costs and operating costs for the first 3 years of operation; 
(B)includes a commitment by the applicant to provide the funds described in subparagraph (A) to the extent not covered by Federal grants and revenues; and (C)describes the funding of operating costs and capital costs, to the extent necessary, after the first 3 years of operation; and 
(4)a description of the status of negotiations and agreements with— (A)each of the railroads or regional transportation authorities whose tracks or facilities would be utilized by the service; 
(B)the anticipated railroad carrier, if such entity is not part of the applicant group; and (C)any other service providers or entities expected to provide services or facilities that will be used by the service, including any required access to Amtrak systems, stations, and facilities if Amtrak is not part of the applicant group. 
(d)PrioritiesIn awarding grants under this section, the Secretary shall give priority to applications— (1)for which planning, design, any environmental reviews, negotiation of agreements, acquisition of equipment, construction, and other actions necessary for initiation of service have been completed or nearly completed; 
(2)that would restore service over routes formerly operated by Amtrak, including routes described in section 11304 of the Passenger Rail Reform and Investment Act of 2015; (3)that would provide daily or daytime service over routes where such service did not previously exist; 
(4)that include funding (including funding from railroads), or other significant participation by State, local, and regional governmental and private entities; (5)that include a funding plan that demonstrates the intercity rail passenger service will be financially sustainable beyond the 3-year grant period; 
(6)that would provide service to regions and communities that are underserved or not served by other intercity public transportation; (7)that would foster economic development, particularly in rural communities and for disadvantaged populations; 
(8)that would provide other non-transportation benefits; and (9)that would enhance connectivity and geographic coverage of the existing national network of intercity rail passenger service. 
(e)Limitations 
(1)DurationFederal operating assistance grants authorized under this section for any individual intercity rail passenger transportation route may not provide funding for more than 3 years and may not be renewed. (2)LimitationNot more than 6 of the operating assistance grants awarded pursuant to subsection (b) may be simultaneously active. 
(3)Maximum fundingGrants described in paragraph (1) may not exceed— (A)80 percent of the projected net operating costs for the first year of service; 
(B)60 percent of the projected net operating costs for the second year of service; and (C)40 percent of the projected net operating costs for the third year of service. 
(f)Use with capital grants and other Federal fundingA recipient of an operating assistance grant under subsection (b) may use that grant in combination with other Federal grants awarded that would benefit the applicable service. (g)AvailabilityAmounts appropriated for carrying out this section shall remain available until expended. 
(h)Coordination with AmtrakIf the Secretary awards a grant under this section to a rail carrier other than Amtrak, Amtrak may be required consistent with section 24711(c)(1) of this title to provide access to its reservation system, stations, and facilities that are directly related to operations to such carrier, to the extent necessary to carry out the purposes of this section. The Secretary may award an appropriate portion of the grant to Amtrak as compensation for this access. (i)Conditions (1)Grant agreementThe Secretary shall require a grant recipient under this section to enter into a grant agreement that requires such recipient to provide similar information regarding the route performance, financial, and ridership projections, and capital and business plans that Amtrak is required to provide, and such other data and information as the Secretary considers necessary. 
(2)Installments; terminationThe Secretary may— (A)award grants under this section in installments, as the Secretary considers appropriate; and 
(B)terminate any grant agreement upon— (i)the cessation of service; or 
(ii)the violation of any other term of the grant agreement. (3)Grant conditionsThe Secretary shall require each recipient of a grant under this section to comply with the grant requirements of section 24405. 
(j)ReportNot later than 4 years after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Secretary, after consultation with grant recipients under this section, shall submit to Congress a report that describes— (1)the implementation of this section; 
(2)the status of the investments and operations funded by such grants; (3)the performance of the routes funded by such grants; 
(4)the plans of grant recipients for continued operation and funding of such routes; and (5)any legislative recommendations.. 
(b)Conforming amendments 
(1)Chapter 244Chapter 244 of title 49, United States Code, is further amended— (A)in the table of contents by adding at the end the following: 
 
 
24408. Restoration and enhancement grants.; 
(B)in the chapter heading by striking Intercity passenger rail service corridor capital assistance and inserting Rail improvement grants; (C)in section 24402 by striking subsection (j); and 
(D)in section 24405— (i)in subsection (b)(2) by striking (43 and inserting (45; 
(ii)in subsection (c)(2)(B) by striking protective arrangements established and inserting protective arrangements that are equivalent to the protective arrangements established;  (iii)in subsection (d)(1), in the matter preceding subparagraph (A), by inserting or unless Amtrak ceased providing intercity passenger railroad transportation over the affected route more than 3 years before the commencement of new service after unless such service was provided solely by Amtrak to another entity; and 
(iv)in subsection (f) by striking under this chapter for commuter rail passenger transportation, as defined in section 24102(4) of this title. and inserting under this chapter for commuter rail passenger transportation (as defined in section 24102(3)).; and (2)Table of chapters amendmentThe item relating to chapter 244 in the table of chapters of subtitle V of title 49, United States Code, is amended by striking Intercity passenger rail service corridor capital assistance and inserting Rail improvement grants. 
11304.Gulf Coast rail service working group 
(a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall convene a working group to evaluate the restoration of intercity rail passenger service in the Gulf Coast region between New Orleans, Louisiana, and Orlando, Florida. (b)MembershipThe working group convened pursuant to subsection (a) shall consist of representatives of— 
(1)the Federal Railroad Administration, which shall serve as chair of the working group; (2)Amtrak; 
(3)the States along the proposed route or routes; (4)regional transportation planning organizations and metropolitan planning organizations, municipalities, and communities along the proposed route or routes, which shall be selected by the Administrator; 
(5)the Southern Rail Commission; (6)railroad carriers whose tracks may be used for such service; and 
(7)other entities determined appropriate by the Secretary, which may include other railroad carriers that express an interest in Gulf Coast service. (c)ResponsibilitiesThe working group shall— 
(1)evaluate all options for restoring intercity rail passenger service in the Gulf Coast region, including options outlined in the report transmitted to Congress pursuant to section 226 of the Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law 110–432); (2)select a preferred option for restoring such service; 
(3)develop a prioritized inventory of capital projects and other actions required to restore such service and cost estimates for such projects or actions; and (4)identify Federal and non-Federal funding sources required to restore such service, including options for entering into public-private partnerships to restore such service. 
(d)ReportNot later than 9 months after the date of enactment of this Act, the working group shall submit a report to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that includes— (1)the preferred option selected under subsection (c)(2) and the reasons for selecting such option; 
(2)the information described in subsection (c)(3); (3)the funding sources identified under subsection (c)(4); 
(4)the costs and benefits of restoring intercity rail passenger transportation in the region; and (5)any other information the working group determines appropriate. 
(e)FundingFrom funds made available under section 11101(d), the Secretary shall provide— (1)financial assistance to the working group to perform requested independent technical analysis of issues before the working group; and 
(2)administrative expenses that the Secretary determines necessary. 11305.Northeast Corridor Commission (a)CompositionSection 24905(a) of title 49, United States Code, is amended— 
(1)in paragraph (1)— (A)in the matter preceding subparagraph (A) by inserting , infrastructure investments, after rail operations; 
(B)by striking subparagraph (B) and inserting the following:  (B)members representing the Department of Transportation, including the Office of the Secretary, the Federal Railroad Administration, and the Federal Transit Administration;; and 
(C)in subparagraph (D) by inserting and commuter after freight; and (2)by amending paragraph (6) to read as follows: 
 
(6)The members of the Commission shall elect co-chairs consisting of 1 member described in paragraph (1)(B) and 1 member described in paragraph (1)(C).. (b)Statement of goals and recommendationsSection 24905(b) of title 49, United States Code, is amended— 
(1)in paragraph (1) by inserting and periodically update after develop; (2)in paragraph (2)(A) by striking beyond those specified in the state-of-good-repair plan under section 211 of the Passenger Rail Investment and Improvement Act of 2008; and 
(3)by adding at the end the following:  (3)Submission of statement of goals, recommendations, and performance reportsThe Commission shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives— 
(A)any updates made to the statement of goals developed under paragraph (1) not later than 60 days after such updates are made; and (B)annual performance reports and recommendations for improvements, as appropriate, issued not later than March 31 of each year, for the prior fiscal year, which summarize— 
(i)the operations and performance of commuter, intercity, and freight rail transportation along the Northeast Corridor; and (ii)the delivery of the capital investment plan described in section 24904.. 
(c)Cost allocation policySection 24905(c) of title 49, United States Code, is amended— (1)in the subsection heading by striking Access costs and inserting Allocation of costs; 
(2)in paragraph (1)— (A)in the paragraph heading by striking formula and inserting policy; 
(B)in the matter preceding subparagraph (A) by striking Within 2 years after the date of enactment of the Passenger Rail Investment and Improvement Act of 2008, the Commission and inserting The Commission; (C)in subparagraph (A) by striking formula and inserting policy; and 
(D)by striking subparagraphs (B) through (D) and inserting the following:  (B)develop a proposed timetable for implementing the policy; 
(C)submit the policy and the timetable developed under subparagraph (B) to the Surface Transportation Board, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives; (D)not later than October 1, 2015, adopt and implement the policy in accordance with the timetable; and 
(E)with the consent of a majority of its members, petition the Surface Transportation Board to appoint a mediator to assist the Commission members through nonbinding mediation to reach an agreement under this section.; (3)in paragraph (2)— 
(A)by striking formula proposed in and inserting policy developed under; and (B)in the second sentence— 
(i)by striking the timetable, the Commission shall petition the Surface Transportation Board to and inserting paragraph (1)(D) or fail to comply with the policy thereafter, the Surface Transportation Board shall; and (ii)by striking amounts for such services in accordance with section 24904(c) of this title and inserting for such usage in accordance with the procedures and procedural schedule applicable to a proceeding under section 24903(c), after taking into consideration the policy developed under paragraph (1)(A), as applicable; 
(4)in paragraph (3), by striking formula and inserting policy; and (5)by adding at the end the following: 
 
(4)Request for dispute resolutionIf a dispute arises with the implementation of, or compliance with, the policy developed under paragraph (1), the Commission, Amtrak, or public authorities providing commuter rail passenger transportation on the Northeast Corridor may request that the Surface Transportation Board conduct dispute resolution. The Surface Transportation Board shall establish procedures for resolution of disputes brought before it under this paragraph, which may include the provision of professional mediation services.. (d)Conforming amendments (1)Title 49Section 24905 of title 49, United States Code, is amended— 
(A)in the section heading by striking Infrastructure and Operations Advisory; (B)in subsection (a)— 
(i)in the heading by striking Infrastructure and Operations Advisory; and (ii)by striking Infrastructure and Operations Advisory;  
(C)by striking subsection (d); (D)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively; 
(E)in subsection (d), as so redesignated— (i)by striking to the Commission and inserting to the Secretary for the use of the Commission and the Northeast Corridor Safety Committee; and 
(ii)by striking for the period encompassing fiscal years 2009 through 2013 to carry out this section and inserting to carry out this section during fiscal years 2016 through 2020, in addition to any amounts withheld under section 11101(g) of the Passenger Rail Reform and Investment Act of 2015; and (F)in subsection (e)(2), as so redesignated, by striking on the main line. and inserting on the main line and meet annually with the Commission on the topic of Northeast Corridor safety and security.. 
(2)Table of contentsThe table of contents for chapter 249 of title 49, United States Code, is amended by striking the item relating to section 24905 and inserting the following:   24905. Northeast Corridor Commission.. 11306.Northeast corridor planning (a)AmendmentChapter 249 of title 49, United States Code, is amended— 
(1)by redesignating section 24904 as section 24903; and (2)by inserting after section 24903, as so redesignated, the following: 
 
24904.Northeast Corridor planning 
(a)Northeast Corridor Capital Investment Plan 
(1)RequirementNot later than May 1 of each year, the Northeast Corridor Commission established under section 24905 (referred to in this section as the Commission) shall— (A)develop a capital investment plan for the Northeast Corridor; and 
(B)submit the capital investment plan to the Secretary of Transportation and the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. (2)ContentsThe capital investment plan shall— 
(A)reflect coordination and network optimization across the entire Northeast Corridor; (B)integrate the individual capital and service plans developed by each operator using the methods described in the cost allocation policy developed under section 24905(c); 
(C)cover a period of 5 fiscal years, beginning with the first fiscal year after the date on which the plan is completed; (D)notwithstanding section 24902(b), identify, prioritize, and phase the implementation of projects and programs to achieve the service outcomes identified in the Northeast Corridor service development plan and the asset condition needs identified in the Northeast Corridor asset management plans, once available, and consider— 
(i)the benefits and costs of capital investments in the plan; (ii)project and program readiness; 
(iii)the operational impacts; and (iv)Federal and non-Federal funding availability; 
(E)categorize capital projects and programs as primarily associated with— (i)normalized capital replacement and basic infrastructure renewals; 
(ii)replacement or rehabilitation of major Northeast Corridor infrastructure assets, including tunnels, bridges, stations, and other assets; (iii)statutory, regulatory, or other legal mandates; 
(iv)improvements to support service enhancements or growth; or (v)strategic initiatives that will improve overall operational performance or lower costs; 
(F)identify capital projects and programs that are associated with more than 1 category described in subparagraph (E); (G)describe the anticipated outcomes of each project or program, including an assessment of— 
(i)the potential effect on passenger accessibility, operations, safety, reliability, and resiliency; (ii)the ability of infrastructure owners and operators to meet regulatory requirements if the project or program is not funded; and 
(iii)the benefits and costs; and (H)include a financial plan. 
(3)Financial planThe financial plan under paragraph (2)(H) shall— (A)identify funding sources and financing methods; 
(B)identify the expected allocated shares of costs pursuant to the cost allocation policy developed under section 24905(c); (C)identify the projects and programs that the Commission expects will receive Federal financial assistance; and 
(D)identify the eligible entity or entities that the Commission expects will receive the Federal financial assistance described under subparagraph (C) and implement each capital project. (b)Failure To Develop a Capital Investment PlanIf a capital investment plan has not been developed by the Commission for a given fiscal year, then the funds assigned to the Northeast Corridor account established under section 24317(b) for that fiscal year may be spent only on— 
(1)capital projects described in clause (i) or (iii) of subsection (a)(2)(E) of this section; or (2)capital projects described in subsection (a)(2)(E)(iv) or (v) of this section that are for the sole benefit of Amtrak. 
(c)Northeast Corridor Asset Management 
(1)ContentsWith regard to its infrastructure, Amtrak and each State and public transportation entity that owns infrastructure that supports or provides for intercity rail passenger transportation on the Northeast Corridor shall develop an asset management system and develop and update, as necessary, a Northeast Corridor asset management plan for each service territory described in subsection (a) that— (A)is consistent with the Federal Transit Administration process, as authorized under section 5326, when implemented; and 
(B)includes, at a minimum— (i)an inventory of all capital assets owned by the developer of the asset management plan; 
(ii)an assessment of asset condition; (iii)a description of the resources and processes necessary to bring or maintain those assets in a state of good repair, including decision-support tools and investment prioritization methods; and 
(iv)a description of changes in asset condition since the previous version of the plan. (2)TransmittalEach entity described in paragraph (1) shall transmit to the Commission— 
(A)not later than 2 years after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, a Northeast Corridor asset management plan developed under paragraph (1); and (B)at least biennially thereafter, an update to such plan. 
(d)Northeast Corridor service development plan updatesNot less frequently than once every 10 years, the Commission shall update the Northeast Corridor service development plan. (e)Definition of Northeast CorridorIn this section, the term Northeast Corridor means the main line between Boston, Massachusetts, and the District of Columbia, and the Northeast Corridor branch lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York, including the facilities and services used to operate and maintain those lines. . 
(b)Conforming amendments 
(1)Note and mortgageSection 24907(a) of title 49, United States Code, is amended by striking section 24904 of this title and inserting section 24903. (2)Table of contentsThe table of contents for chapter 249 of title 49, United States Code, is amended— 
(A)by redesignating the item relating to section 24904 as relating to section 24903; and (B)by inserting after the item relating to section 24903, as so redesignated, the following: 
 
 
24904. Northeast Corridor planning.. 
(3)RepealSection 211 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24902 note) is repealed. 11307.Competition (a)Competitive passenger rail service pilot programSection 24711 of title 49, United States Code, is amended to read as follows: 
 
24711.Competitive passenger rail service pilot program 
(a)In generalNot later than 18 months after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Secretary of Transportation shall promulgate a rule to implement a pilot program for competitive selection of eligible petitioners described in subsection (b)(3) in lieu of Amtrak to operate not more than 3 long-distance routes (as defined in section 24102) operated by Amtrak on the date of enactment of such Act. (b)Pilot program requirements (1)In generalThe pilot program shall— 
(A)allow a petitioner described in paragraph (3) to petition the Secretary to provide intercity rail passenger transportation over a long-distance route described in subsection (a) for an operation period of 4 years from the date of commencement of service by the winning bidder and, at the option of the Secretary, consistent with the rule promulgated under subsection (a), allow the contract to be renewed for 1 additional operation period of 4 years; (B)require the Secretary to— 
(i)notify the petitioner and Amtrak of receipt of the petition under subparagraph (A) and to publish in the Federal Register a notice of receipt not later than 30 days after the date of receipt; (ii)establish a deadline, of not more than 120 days after the notice of receipt is published in the Federal Register under clause (i), by which both the petitioner and Amtrak, if Amtrak chooses to do so, would be required to submit a complete bid to provide intercity rail passenger transportation over the applicable route; and 
(iii)upon selecting a winning bid, publish in the Federal Register the identity of the winning bidder, the long distance route that the bidder will operate, a detailed justification of the reasons why the Secretary selected the bid, and any other information the Secretary determines appropriate for public comment for a reasonable period of time not to exceed 30 days after the date on which the Secretary selects the bid; (C)require that each bid— 
(i)describe the capital needs, financial projections, and operational plans, including staffing plans, for the service, and such other factors as the Secretary considers appropriate; and (ii)be made available by the winning bidder to the public after the bid award with any appropriate redactions for confidential or proprietary information; 
(D)for a route that receives funding from a State or States, require that for each bid received from a petitioner described in paragraph (3), other than such State or States, the Secretary have the concurrence of the State or States that provide funding for that route; and (E)for a winning bidder that is not or does not include Amtrak, require the Secretary to execute a contract not later than 270 days after the deadline established under subparagraph (B)(ii) and award to the winning bidder— 
(i)subject to paragraphs (4) and (5), the right and obligation to provide intercity rail passenger transportation over that route subject to such performance standards as the Secretary may require; and (ii)an operating subsidy, as determined by the Secretary, for— 
(I)the first year at a level that does not exceed 90 percent of the level in effect for that specific route during the fiscal year preceding the fiscal year in which the petition was received, adjusted for inflation; and (II)any subsequent years at the level calculated under subclause (I), adjusted for inflation. 
(2)LimitationThe requirements under paragraph (1)(E), including the amounts of operating subsidies in the first and any subsequent years under paragraph (1)(E)(ii), shall not apply to a winning bidder that is or includes Amtrak. (3)Eligible petitionersThe following parties are eligible to submit petitions under paragraph (1): 
(A)A rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route, or another rail carrier that has a written agreement with a rail carrier or rail carriers that own such infrastructure. (B)A State, group of States, or State-supported joint powers authority or other sub-State governance entity responsible for provision of intercity rail passenger transportation with a written agreement with the rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route and that host or would host the intercity rail passenger transportation. 
(C)A State, group of States, or State-supported joint powers authority or other sub-State governance entity responsible for provision of intercity rail passenger transportation and a rail carrier with a written agreement with another rail carrier or rail carriers that own the infrastructure over which Amtrak operates a long-distance route and that host or would host the intercity rail passenger transportation. (4)Performance standardsThe performance standards required under paragraph (1)(E)(i) shall meet or exceed the performance required of or achieved by Amtrak on the applicable route during the last fiscal year. 
(5)Agreement governing access issuesUnless the winning bidder already has applicable access rights or agreements in place or includes a rail carrier that owns the infrastructure used in the operation of the route, a winning bidder that is not or does not include Amtrak shall enter into a written agreement governing access issues between the winning bidder and the rail carrier or rail carriers that own the infrastructure over which the winning bidder would operate and that host or would host the intercity rail passenger transportation. (c)Access to facilities; employeesIf the Secretary awards the right and obligation to provide intercity rail passenger transportation over a route described in this section to an eligible petitioner— 
(1)the Secretary shall, if necessary to carry out the purposes of this section, require Amtrak to provide access to the Amtrak-owned reservation system, stations, and facilities directly related to operations of the awarded routes to the eligible petitioner awarded a contract under this section, in accordance with subsection (g); (2)an employee of any person, except as provided in a collective bargaining agreement, used by such eligible petitioner in the operation of a route under this section shall be considered an employee of that eligible petitioner and subject to the applicable Federal laws and regulations governing similar crafts or classes of employees of Amtrak; and 
(3)the winning bidder shall provide hiring preference to qualified Amtrak employees displaced by the award of the bid, consistent with the staffing plan submitted by the bidder, and shall be subject to the grant conditions under section 24405. (d)Cessation of serviceIf an eligible petitioner awarded a route under this section ceases to operate the service or fails to fulfill an obligation under a contract required under subsection (b)(1)(E), the Secretary, in collaboration with the Surface Transportation Board, shall take any necessary action consistent with this title to enforce the contract and ensure the continued provision of service, including— 
(1)the installment of an interim rail carrier; (2)providing to the interim rail carrier under paragraph (1) an operating subsidy necessary to provide service; and 
(3)rebidding the contract to operate the intercity rail passenger transportation. (e)Budget authority (1)In generalThe Secretary shall provide to a winning bidder that is not or does not include Amtrak and that is selected under this section any appropriations withheld under section 11101(e) of the Passenger Rail Reform and Investment Act of 2015, or any subsequent appropriation for the same purpose, necessary to cover the operating subsidy described in subsection (b)(1)(E)(ii). 
(2)Attributable costsIf the Secretary selects a winning bidder that is not or does not include Amtrak, the Secretary shall provide to Amtrak an appropriate portion of the appropriations under section 11101(b) of the Passenger Rail Reform and Investment Act of 2015, or any subsequent appropriation for the same purpose, to cover any cost directly attributable to the termination of Amtrak service on the route and any indirect costs to Amtrak imposed on other Amtrak routes as a result of losing service on the route operated by the winning bidder. Any amount provided by the Secretary to Amtrak under this paragraph shall not be deducted from or have any effect on the operating subsidy described in subsection (b)(1)(E)(ii). (f)ReportingIf the Secretary does not promulgate the final rule before the deadline under subsection (a), the Secretary shall, not later than 19 months after the date of enactment of the Passenger Rail Reform and Investment Act of 2015 and every 90 days thereafter until the rule is complete, notify the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives in writing— 
(1)the reasons why the rule has not been issued; (2)a plan for completing the rule as soon as reasonably practicable; and 
(3)the estimated date of completion of the rule. (g)Disputes (1)Petitioning Surface Transportation BoardIf Amtrak and the eligible petitioner awarded a route under this section cannot agree upon terms to carry out subsection (c)(1), either party may petition the Surface Transportation Board for a determination as to— 
(A)whether access to Amtrak’s facility or equipment, or the provisions of services by Amtrak, is necessary under subsection (c)(1); and (B)whether the operation of Amtrak’s other services will not be unreasonably impaired by such access. 
(2)Surface Transportation Board determinationIf the Surface Transportation Board determines access to Amtrak’s facilities or equipment, or the provision of services by Amtrak, is necessary under paragraph (1)(A) and the operation of Amtrak’s other services will not be unreasonably impaired under paragraph (1)(B), the Board shall issue an order that— (A)requires Amtrak to provide the applicable facilities, equipment, and services; and 
(B)determines reasonable compensation, liability, and other terms for the use of the facilities and equipment and the provision of the services. (h)LimitationNot more than 3 long-distance routes may be selected under this section for operation by a winning bidder that is not or does not include Amtrak.  
(i)Preservation of Right to Competition on State-Supported RoutesNothing in this section shall be construed as prohibiting a State from introducing competition for intercity rail passenger transportation or services on its State-supported route or routes. (j)Savings ClauseNothing in this section shall affect Amtrak’s access rights to railroad rights-of-way and facilities.. 
(b)Conforming amendmentThe table of contents for section 24711 of title 49, United States Code, is amended to read as follows:   24711. Competitive passenger rail service pilot program.. (c)ReportNot later than 4 years after the date of implementation of the pilot program under section 24711 of title 49, United States Code, and quadrennially thereafter until the pilot program is discontinued, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the pilot program to date and any recommendations for further action. 
11308.Performance-based proposals 
(a)Solicitation of proposals 
(1)In generalNot later than 30 days after the date of enactment of this Act, the Secretary shall issue a request for proposals for projects for the financing, design, construction, operation, and maintenance of a high-speed passenger rail system operating within a high-speed rail corridor, including— (A)the Northeast Corridor; 
(B)the California Corridor; (C)the Empire Corridor; 
(D)the Pacific Northwest Corridor; (E)the South Central Corridor; 
(F)the Gulf Coast Corridor; (G)the Chicago Hub Network; 
(H)the Florida Corridor; (I)the Keystone Corridor; 
(J)the Northern New England Corridor; and (K)the Southeast Corridor. 
(2)SubmissionProposals shall be submitted to the Secretary not later than 180 days after the publication of the request for proposals under paragraph (1). (3)Performance standardProposals submitted under paragraph (2) shall meet any standards established by the Secretary. For corridors with existing intercity passenger rail service, proposals shall also be designed to achieve a reduction of existing minimum intercity rail service trip times between the main corridor city pairs by a minimum of 25 percent. In the case of a proposal submitted with respect to paragraph (1)(A), the proposal shall be designed to achieve a 2-hour or less express service between Washington, District of Columbia, and New York City, New York. 
(4)ContentsA proposal submitted under this subsection shall include— (A)the names and qualifications of the persons submitting the proposal and the entities proposed to finance, design, construct, operate, and maintain the railroad, railroad equipment, and related facilities, stations, and infrastructure; 
(B)a detailed description of the proposed rail service, including possible routes, required infrastructure investments and improvements, equipment needs and type, train frequencies, peak and average operating speeds, and trip times; (C)a description of how the project would comply with all applicable Federal rail safety and security laws, orders, and regulations; 
(D)the locations of proposed stations, which maximize the usage of existing infrastructure to the extent possible, and the populations such stations are intended to serve; (E)the type of equipment to be used, including any technologies, to achieve trip time goals; 
(F)a description of any proposed legislation needed to facilitate all aspects of the project; (G)a financing plan identifying— 
(i)projected revenue, and sources thereof; (ii)the amount of any requested public contribution toward the project, and proposed sources; 
(iii)projected annual ridership projections for the first 10 years of operations; (iv)annual operations and capital costs; 
(v)the projected levels of capital investments required both initially and in subsequent years to maintain a state-of-good-repair necessary to provide the initially proposed level of service or higher levels of service; (vi)projected levels of private investment and sources thereof, including the identity of any person or entity that has made or is expected to make a commitment to provide or secure funding and the amount of such commitment; and 
(vii)projected funding for the full fair market compensation for any asset, property right or interest, or service acquired from, owned, or held by a private person or Federal entity that would be acquired, impaired, or diminished in value as a result of a project, except as otherwise agreed to by the private person or entity; (H)a description of how the project would contribute to the development of a national high-speed passenger rail system and an intermodal plan describing how the system will facilitate convenient travel connections with other transportation services; 
(I)a description of how the project will ensure compliance with Federal laws governing the rights and status of employees associated with the route and service, including those specified in section 24405 of title 49, United States Code; (J)a description of how the design, construction, implementation, and operation of the project will accommodate and allow for future growth of existing and projected intercity, commuter, and freight rail service; 
(K)a description of how the project would comply with Federal and State environmental laws and regulations, of what environmental impacts would result from the project, and of how any adverse impacts would be mitigated; and (L)a description of the project's impacts on highway and aviation congestion, energy consumption, land use, and economic development in the service area. 
(b)Determination and establishment of commissionsNot later than 90 days after receipt of the proposals under subsection (a), the Secretary shall— (1)make a determination as to whether any such proposals— 
(A)contain the information required under paragraphs (3) and (4) of subsection (a); (B)are sufficiently credible to warrant further consideration; 
(C)are likely to result in a positive impact on the Nation's transportation system; and (D)are cost-effective and in the public interest; 
(2)establish a commission for each corridor with 1 or more proposals that the Secretary determines satisfy the requirements of paragraph (1); and (3)forward to each commission established under paragraph (2) the applicable proposals for review and consideration. 
(c)Commissions 
(1)MembersEach commission established under subsection (b)(2) shall include— (A)the Governors of the affected States, or their respective designees; 
(B)mayors of appropriate municipalities with stops along the proposed corridor, or their respective designees; (C)a representative from each freight railroad carrier using the relevant corridor, if applicable; 
(D)a representative from each transit authority using the relevant corridor, if applicable; (E)representatives of nonprofit employee labor organizations representing affected railroad employees; and 
(F)the President of Amtrak or his or her designee. (2)Appointment and selectionThe Secretary shall appoint the members under paragraph (1). In selecting each commission's members to fulfill the requirements under subparagraphs (B) and (E) of paragraph (1), the Secretary shall consult with the Chairperson and Ranking Member of the Committee on Commerce, Science, and Transportation of the Senate and of the Committee on Transportation and Infrastructure of the House of Representatives. 
(3)Chairperson and vice-chairperson selectionThe Chairperson and Vice-Chairperson shall be elected from among members of each commission. (4)Quorum and vacancy (A)QuorumA majority of the members of each commission shall constitute a quorum. 
(B)VacancyAny vacancy in each commission shall not affect its powers and shall be filled in the same manner in which the original appointment was made. (d)Commission consideration (1)In generalEach commission established under subsection (b)(2) shall be responsible for reviewing the proposal or proposals forwarded to it under that subsection and, not later than 90 days after the establishment of the commission, shall transmit to the Secretary a report, including— 
(A)a summary of each proposal received; (B)services to be provided under each proposal, including projected ridership, revenues, and costs; 
(C)proposed public and private contributions for each proposal; (D)the advantages offered by the proposal over existing intercity passenger rail services; 
(E)public operating subsidies or assets needed for the proposed project; (F)possible risks to the public associated with the proposal, including risks associated with project financing, implementation, completion, safety, and security; 
(G)a ranked list of the proposals recommended for further consideration under subsection (e) in accordance with each proposal's projected positive impact on the Nation's transportation system; (H)an identification of any proposed Federal legislation that would facilitate implementation of the projects and Federal legislation that would be required to implement the projects; and 
(I)any other recommendations by the commission concerning the proposed projects. (2)Verbal presentationProposers shall be given an opportunity to make a verbal presentation to the commission to explain their proposals. 
(3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for the use of each commission established under subsection (b)(2) such sums as are necessary to carry out this section. (e)Selection by Secretary (1)In generalNot later than 60 days after receiving the recommended proposals of the commissions established under subsection (b)(2), the Secretary shall— 
(A)review such proposals and select any proposal that provides substantial benefits to the public and the national transportation system, is cost-effective, offers significant advantages over existing services, and meets other relevant factors determined appropriate by the Secretary; and (B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing any proposal with respect to subsection (a)(1)(A) that is selected by the Secretary under subparagraph (A) of this paragraph, all the information regarding the proposal provided to the Secretary under subsection (d), and any other information the Secretary considers relevant. 
(2)Subsequent reportFollowing the submission of the report under paragraph (1)(B), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing any proposal with respect to subparagraphs (B) through (K) of subsection (a)(1) that are selected by the Secretary under paragraph (1) of this subsection, all the information regarding the proposal provided to the Secretary under subsection (d), and any other information the Secretary considers relevant. (3)Limitation on report submissionThe report required under paragraph (2) shall not be submitted by the Secretary until the report submitted under paragraph (1)(B) has been considered through a hearing by the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the report submitted under paragraph (1)(B). 
(f)No actions without additional authorityNo Federal agency may take any action to implement, establish, facilitate, or otherwise act upon any proposal submitted under this section, other than those actions specifically authorized by this section, without explicit statutory authority enacted after the date of enactment of this Act. (g)Adequate resourcesBefore taking any action authorized under this section the Secretary shall certify to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives that the Secretary has sufficient resources that are adequate to undertake the program established under this section. 
(h)DefinitionsIn this section: (1)Intercity passenger railThe term intercity passenger rail has the meaning given the term in section 24102 of title 49, United States Code. 
(2)StateThe term State means any of the 50 States or the District of Columbia. 11309.Large capital project requirementsSection 24402 of title 49, United States Code, is amended by inserting after subsection (i) the following: 
 
(j)Large capital project requirements 
(1)In generalFor a grant awarded under this chapter for an amount in excess of $1,000,000,000, the following conditions shall apply: (A)The Secretary may not obligate any funding unless the applicant demonstrates, to the satisfaction of the Secretary, that the applicant has committed, and will be able to fulfill, the non-Federal share required for the grant within the applicant’s proposed project completion timetable. 
(B)The Secretary may not obligate any funding for work activities that occur after the completion of final design unless— (i)the applicant submits a financial plan to the Secretary that generally identifies the sources of the non-Federal funding required for any subsequent segments or phases of the corridor service development program covering the project for which the grant is awarded; 
(ii)the grant will result in a useable segment, a transportation facility, or equipment, that has operational independence; and (iii)the intercity passenger rail benefits anticipated to result from the grant, such as increased speed, improved on-time performance, reduced trip time, increased frequencies, new service, safety improvements, improved accessibility, or other significant enhancements, are detailed by the grantee and approved by the Secretary. 
(C) 
(i)The Secretary shall ensure that the project is maintained to the level of utility that is necessary to support the benefits approved under subparagraph (B)(iii) for a period of 20 years from the date on which the useable segment, transportation facility, or equipment described in subparagraph (B)(ii) is placed in service. (ii)If the project property is not maintained as required under clause (i) for a 12-month period, the grant recipient shall refund a pro-rata share of the Federal contribution, based upon the percentage remaining of the 20-year period that commenced when the project property was placed in service. 
(2)Early workThe Secretary may allow a grantee subject to this subsection to engage in at-risk work activities subsequent to the conclusion of final design if the Secretary determines that such work activities are reasonable and necessary.. 11310.Small business participation study (a)StudyThe Secretary shall conduct a nationwide disparity and availability study on the availability and use of small business concerns owned and controlled by socially and economically disadvantaged individuals and veteran-owned small businesses in publicly funded intercity rail passenger transportation projects. 
(b)ReportNot later than 2 years after the date of enactment of this Act, the Secretary shall submit a report containing the results of the study conducted under subsection (a) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. (c)DefinitionsIn this section: 
(1)Small business concernThe term small business concern has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632), except that the term does not include any concern or group of concerns controlled by the same socially and economically disadvantaged individual or individuals that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the Secretary for inflation. (2)Socially and economically disadvantaged individualThe term socially and economically disadvantaged individual has the meaning given such term in section 8(d) of the Small Business Act (15 U.S.C. 637(d)) and relevant subcontracting regulations issued pursuant to such Act, except that women shall be presumed to be socially and economically disadvantaged individuals for purposes of this section. 
(3)Veteran-owned small businessThe term veteran-owned small business has the meaning given the term small business concern owned and controlled by veterans in section 3(q)(3) of the Small Business Act (15 U.S.C. 632(q)(3)), except that the term does not include any concern or group of concerns controlled by the same veterans that have average annual gross receipts during the preceding 3 fiscal years in excess of $22,410,000, as adjusted annually by the Secretary for inflation. 11311.Shared-use study (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with Amtrak, commuter rail passenger transportation authorities, other railroad carriers, railroad carriers that own rail infrastructure over which both passenger and freight trains operate, States, the Surface Transportation Board, the Northeast Corridor Commission established under section 24905 of title 49, United States Code, the State-Supported Route Committee established under section 24712 of such title, and groups representing rail passengers and customers, as appropriate, shall complete a study that evaluates— 
(1)the shared use of right-of-way by passenger and freight rail systems; and (2)the operational, institutional, and legal structures that would best support improvements to the systems referred to in paragraph (1). 
(b)Areas of studyIn conducting the study under subsection (a), the Secretary shall evaluate— (1)the access and use of railroad right-of-way by a rail carrier that does not own the right-of-way, such as passenger rail services that operate over privately-owned right-of-way, including an analysis of— 
(A)access agreements; (B)costs of access; and 
(C)the resolution of disputes relating to such access or costs; (2)the effectiveness of existing contractual, statutory, and regulatory mechanisms for establishing, measuring, and enforcing train performance standards, including— 
(A)the manner in which passenger train delays are recorded; (B)the assignment of responsibility for such delays; and 
(C)the use of incentives and penalties for performance; (3)the strengths and weaknesses of the existing mechanisms described in paragraph (2) and possible approaches to address the weaknesses; 
(4)mechanisms for measuring and maintaining public benefits resulting from publicly funded freight or passenger rail improvements, including improvements directed towards shared-use right-of-way by passenger and freight rail; (5)approaches to operations, capacity, and cost estimation modeling that— 
(A)allow for transparent decisionmaking; and (B)protect the proprietary interests of all parties; 
(6)liability requirements and arrangements, including— (A)whether to expand statutory liability limits to additional parties; 
(B)whether to revise the current statutory liability limits; (C)whether current insurance levels of passenger rail operators are adequate and whether to establish minimum insurance requirements for such passenger rail operators; and 
(D)whether to establish alternative insurance models, including other models administered by the Federal Government; (7)the effect on rail passenger services, operations, liability limits, and insurance levels of the assertion of sovereign immunity by a State; and 
(8)other issues identified by the Secretary. (c)ReportNot later than 60 days after the study under subsection (a) is complete, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— 
(1)the results of the study; and (2)any recommendations for further action, including any legislative proposals consistent with such recommendations. 
(d)ImplementationThe Secretary shall integrate, as appropriate, the recommendations submitted under subsection (c) into the financial assistance programs under subtitle V of title 49, United States Code, and section 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822). 11312.Northeast Corridor through-ticketing and procurement efficiencies (a)Through-Ticketing Study (1)In generalNot later than 3 years after the date of enactment of this Act, the Northeast Corridor Commission established under section 24905(a) of title 49, United States Code (referred to in this section as the Commission), in consultation with Amtrak and the commuter rail passenger transportation providers along the Northeast Corridor, shall complete a study on the feasibility of and options for permitting through-ticketing between Amtrak service and commuter rail services on the Northeast Corridor. 
(2)ContentsIn completing the study under paragraph (1), the Northeast Corridor Commission shall— (A)examine the current state of intercity and commuter rail ticketing technologies, policies, and other relevant aspects on the Northeast Corridor; 
(B)consider and recommend technology, process, policy, or other options that would permit through-ticketing to allow intercity and commuter rail passengers to purchase, in a single transaction, travel that utilizes Amtrak and connecting commuter rail services; (C)consider options to expand through-ticketing to include local transit services; 
(D)summarize costs, benefits, opportunities, and impediments to developing such through-ticketing options; and (E)develop a proposed methodology, including cost and schedule estimates, for carrying out a pilot program on through-ticketing on the Northeast Corridor. 
(3)ReportNot later than 60 days after the date the study under paragraph (1) is complete, the Commission shall submit to the Secretary, the Committee on Commerce, Science, and Transportation of the Senate, and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— (A)the results of the study; and 
(B)any recommendations for further action. (4)ReviewNot later than 180 days after receipt of the report under paragraph (3), the Secretary shall review the report and recommend best practices in developing through ticketing for other areas outside of the Northeast Corridor. The Secretary shall transmit the best practices to the State-Supported Route Committee established under section 24712 of title 49, United States Code. 
(b)Joint procurement study 
(1)In generalNot later than 3 years after the date of enactment of this Act, the Secretary, in cooperation with the Commission, Amtrak, and commuter rail transportation authorities on the Northeast Corridor, shall complete a study of the potential benefits resulting from Amtrak and such authorities undertaking select joint procurements for common materials, assets, and equipment when expending Federal funds for such joint procurements. (2)ContentsIn completing the study under paragraph (1), the Secretary shall consider— 
(A)the types of materials, assets, and equipment that are regularly purchased by Amtrak and such authorities that are similar and could be jointly procured; (B)the potential benefits of such joint procurements, including lower procurement costs, better pricing, greater market relevancy, and other efficiencies; 
(C)the potential costs of such joint procurements; (D)any significant impediments to undertaking joint procurements, including any necessary harmonization and reconciliation of Federal and State procurement or safety regulations or standards and other requirements; and 
(E)whether to create Federal incentives or requirements relating to considering or carrying out joint procurements when expending Federal funds. (3)TransmissionNot later than 60 days after completing the study required under this subsection, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes— 
(A)the results of the study; and (B)any recommendations for further action. 
(c)Northeast CorridorIn this section, the term Northeast Corridor means the Northeast Corridor main line between Boston, Massachusetts, and the District of Columbia, and the Northeast Corridor branch lines connecting to Harrisburg, Pennsylvania, Springfield, Massachusetts, and Spuyten Duyvil, New York, including the facilities and services used to operate and maintain those lines. 11313.Data and analysis (a)DataNot later than 3 years after the date of enactment of this Act, the Secretary, in consultation with the Surface Transportation Board, Amtrak, freight railroads, State and local governments, and regional business, tourism, and economic development agencies shall conduct a data needs assessment to— 
(1)support the development of an efficient and effective intercity passenger rail network; (2)identify the data needed to conduct cost-effective modeling and analysis for intercity passenger rail development programs; 
(3)determine limitations to the data used for inputs; (4)develop a strategy to address such limitations; 
(5)identify barriers to accessing existing data; (6)develop recommendations regarding whether the authorization of additional data collection for intercity passenger rail travel is warranted; and 
(7)determine which entities should be responsible for generating or collecting needed data. (b)Benefit-Cost AnalysisNot later than 180 days after the date of enactment of this Act, the Secretary shall enhance the usefulness of assessments of benefits and costs for intercity passenger rail and freight rail projects by— 
(1)providing ongoing guidance and training on developing benefit and cost information for rail projects; (2)providing more direct and consistent requirements for assessing benefits and costs across transportation funding programs, including the appropriate use of discount rates; 
(3)requiring applicants to clearly communicate the methodology used to calculate the project benefits and costs, including non-proprietary information on— (A)assumptions underlying calculations; 
(B)strengths and limitations of data used; and (C)the level of uncertainty in estimates of project benefits and costs; and 
(4)ensuring that applicants receive clear and consistent guidance on values to apply for key assumptions used to estimate potential project benefits and costs. (c)Confidential dataThe Secretary shall protect all sensitive and confidential information to the greatest extent permitted by law. Nothing in this section shall require any entity to provide information to the Secretary in the absence of a voluntary agreement. 
11314.Amtrak Inspector General 
(a)Authority 
(1)In generalThe Inspector General of Amtrak shall have the authority available to other Inspectors General, as necessary in carrying out the duties specified in the Inspector General Act of 1978 (5 U.S.C. App.), to investigate any alleged violation of sections 286, 287, 371, 641, 1001, 1002 and 1516 of title 18, United States Code. (2)AgencyFor purposes of sections 286, 287, 371, 641, 1001, 1002, and 1516 of title 18, United States Code, Amtrak and the Amtrak Office of Inspector General, shall be considered a corporation in which the United States has a proprietary interest as set forth in section 6 of such title. 
(b)AssessmentThe Inspector General of Amtrak shall— (1)not later than 60 days after the date of enactment of this Act, initiate an assessment to determine whether current expenditures or procurements involving Amtrak’s fulfillment of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) utilize competitive, market-driven provisions that are applicable throughout the entire term of such related expenditures or procurements; and 
(2)not later than 6 months after the date of enactment of this Act, transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the assessment under paragraph (1). (c)LimitationThe authority provided by subsection (a) shall be effective only with respect to a fiscal year for which Amtrak receives a Federal subsidy. 
11315.Miscellaneous provisions 
(a)Title 49 amendments 
(1)AuthoritySection 22702(b)(4) of title 49, United States Code, is amended by striking 5 years for reapproval by the Secretary and inserting 4 years for acceptance by the Secretary. (2)Contents of State rail plansSection 22705(a) of title 49, United States Code, is amended by striking paragraph (12). 
(b)Passenger Rail Investment and Improvement Act amendmentsSection 305 of the Passenger Rail Investment and Improvement Act of 2008 (49 U.S.C. 24101 note) is amended— (1)in subsection (a) by inserting after equipment manufacturers, the following: nonprofit organizations representing employees who perform overhaul and maintenance of passenger railroad equipment,; 
(2)in subsection (c) by striking , and may establish a corporation, which may be owned or jointly-owned by Amtrak, participating States, or other entities, to perform these functions; and (3)in subsection (e) by striking and establishing a jointly-owned corporation to manage that equipment. 
(c)Certain projectsA project described in 1307(a)(3) of SAFETEA–LU (Public Law 109–59) may be eligible for the Railroad Rehabilitation and Improvement Financing program if the Secretary determines such project meets the requirements of sections 502 and 503 of the Railroad Revitalization and Regulatory Reform Act of 1976. (d)Clarification (1)AmendmentSection 20157(g) of title 49, United States Code, is amended by adding at the end the following new paragraph: 
 
(4)Clarification 
(A)ProhibitionsThe Secretary is prohibited from— (i)approving or disapproving a revised plan submitted under subsection (a)(1); 
(ii)considering a revised plan under subsection (a)(1) as a request for amendment under section 236.1021 of title 49, Code of Federal Regulations; or (iii)requiring the submission, as part of the revised plan under subsection (a)(1), of— 
(I)only a schedule and sequence under subsection (a)(2)(A)(iii)(VII); or (II)both a schedule and sequence under subsection (a)(2)(A)(iii)(VII) and an alternative schedule and sequence under subsection (a)(2)(B). 
(B)Civil penalty authorityExcept as provided in paragraph (2) and this paragraph, nothing in this subsection shall be construed to limit the Secretary’s authority to assess civil penalties pursuant to subsection (e), consistent with the requirements of this section. (C)Retained review authorityThe Secretary retains the authority to review revised plans submitted under subsection (a)(1) and is authorized to require modifications of those plans to the extent necessary to ensure that such plans include the descriptions under subsection (a)(2)(A)(i), the contents under subsection (a)(2)(A)(ii), and the year or years, totals, and summary under subsection (a)(2)(A)(iii)(I) through (VI).. 
(2)Conforming amendmentSection 20157(g)(3) of title 49, United States Code, is amended by striking by paragraph (2) and subsection (k) and inserting to conform with this section. 11316.Technical and conforming amendments (a)Assistance to families of passengers involved in rail passenger accidentsSection 1139 of title 49, United States Code, is amended— 
(1)in subsection (a)(1), by striking phone number and inserting telephone number; (2)in subsection (a)(2), by striking post trauma communication with families and inserting post-trauma communication with families; and 
(3)in subsection (j), by striking railroad passenger accident each place it appears and inserting rail passenger accident. (b)Solid Waste Rail Transfer Facility Land-Use ExemptionSection 10909 of title 49, United States Code, is amended— 
(1)in subsection (b), in the matter preceding paragraph (1), by striking Clean Railroad Act of 2008 and inserting Clean Railroads Act of 2008; and (2)in subsection (e), by striking Upon the granting of petition from the State and inserting Upon the granting of a petition from the State. 
(c)Rulemaking processSection 20116 of title 49, United States Code, is amended— (1)by inserting (2) before the code, rule, standard, requirement, or practice has been subject to notice and comment under a rule or order issued under this part. and indenting accordingly; 
(2)by inserting (1) after unless and indenting accordingly; (3)in paragraph (1), as redesignated, by striking order, or  and inserting order; or; and 
(4)in the matter preceding paragraph (1), as redesignated, by striking unless and inserting unless—. (d)Enforcement reportSection 20120(a) of title 49, United States Code, is amended— 
(1)in the matter preceding paragraph (1), by striking website and inserting Web site; (2)in paragraph (1), by striking accident and incidence reporting and inserting accident and incident reporting; 
(3)in paragraph (2)(G), by inserting and at the end; and (4)in paragraph (5)(B), by striking Administrative Hearing Officer or Administrative Law Judge and inserting administrative hearing officer or administrative law judge. 
(e)Railroad safety risk reduction programSection 20156 of title 49, United States Code, is amended— (1)in subsection (c), by inserting a comma after In developing its railroad safety risk reduction program; and 
(2)in subsection (g)(1)— (A)by inserting a comma after good faith; and 
(B)by striking non-profit and inserting nonprofit. (f)Roadway User Sight Distance at Highway-Rail Grade CrossingsSection 20159 of title 49, United States Code, is amended by striking the Secretary and inserting the Secretary of Transportation. 
(g)National crossing inventorySection 20160 of title 49, United States Code, is amended— (1)in subsection (a)(1), by striking concerning each previously unreported crossing through which it operates or with respect to the trackage over which it operates and inserting concerning each previously unreported crossing through which it operates with respect to the trackage over which it operates; and 
(2)in subsection (b)(1)(A), by striking concerning each crossing through which it operates or with respect to the trackage over which it operates and inserting concerning each crossing through which it operates with respect to the trackage over which it operates. (h)Minimum training standards and plansSection 20162(a)(3) of title 49, United States Code, is amended by striking railroad compliance with Federal standards and inserting railroad carrier compliance with Federal standards. 
(i)Development and use of rail safety technologySection 20164(a) of title 49, United States Code, is amended by striking after enactment of the Railroad Safety Enhancement Act of 2008 and inserting after the date of enactment of the Rail Safety Improvement Act of 2008. (j)Rail Safety Improvement Act of 2008 (1)Table of contentsSection 1(b) of division A of the Rail Safety Improvement Act of 2008 (Public Law 110–432; 122 Stat. 4848) is amended— 
(A)in the item relating to section 307 by striking website and inserting Web site; (B)in the item relating to title VI by striking solid waste facilities and inserting solid waste rail transfer facilities; and 
(C)in the item relating to section 602 by striking solid waste transfer facilities and inserting solid waste rail transfer facilities. (2)DefinitionsSection 2(a)(1) of division A of the Rail Safety Improvement Act of 2008 (Public Law 110–432; 122 Stat. 4849) is amended in the matter preceding subparagraph (A), by inserting a comma after at grade. 
(3)Railroad safety strategySection 102(a)(6) of title I of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20101 note) is amended by striking Improving the safety of railroad bridges, tunnels, and related infrastructure to prevent accidents, incidents, injuries, and fatalities caused by catastrophic failures and other bridge and tunnel failures. and inserting Improving the safety of railroad bridges, tunnels, and related infrastructure to prevent accidents, incidents, injuries, and fatalities caused by catastrophic and other failures of such infrastructure.. (4)Operation LifesaverSection 206(a) of title II of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note) is amended by striking Public Service Announcements and inserting public service announcements. 
(5)Update of Federal Railroad Administration's Web SiteSection 307 of title III of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 103 note) is amended— (A)in the heading by striking Federal Railroad Administration's website and inserting Federal Railroad Administration Web site; 
(B)by striking website each place it appears and inserting Web site; and (C)by striking website's and inserting Web site's. 
(6)Alcohol and controlled substance testing for maintenance-of-way employeesSection 412 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20140 note) is amended by striking Secretary of Transportation and inserting Secretary. (7)Tunnel informationSection 414 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20103 note) is amended— 
(A)by striking parts 171.8, 173.115 and inserting sections 171.8, 173.115; and (B)by striking part 1520.5 and inserting section 1520.5. 
(8)Safety inspections in MexicoSection 416 of title IV of division A of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20107 note) is amended— (A)in the matter preceding paragraph (1), by striking Secretary of Transportation and inserting Secretary; and 
(B)in paragraph (4), by striking subsection and inserting section. (9)Heading of title VIThe heading of title VI of division A of the Rail Safety Improvement Act of 2008 (122 Stat. 4900) is amended by striking solid waste facilities and inserting solid waste rail transfer facilities. 
(10)Heading of section 602The heading of section 602 of title VI of division A of the Rail Safety Improvement Act of 2008 (122 Stat. 4900) is amended by striking solid waste transfer facilities and inserting solid waste rail transfer facilities. (k)Contingent interest recoveriesSection 22106(b) of title 49, United States Code, is amended by striking interest thereof and inserting interest thereon. 
(l)MissionSection 24101(b) of title 49, United States Code, is amended by striking of subsection (d) and inserting set forth in subsection (c). (m)Table of contents amendmentThe table of contents for chapter 243 of title 49, United States Code, is amended by striking the item relating to section 24316 and inserting the following: 
 
 
24316. Plans to address the needs of families of passengers involved in rail passenger accidents.. 
(n)AmtrakChapter 247 of title 49, United States Code, is amended— (1)in section 24706— 
(A)in subsection (a)— (i)in paragraph (1) by striking a discontinuance under section 24704 or or; and 
(ii)in paragraph (2) by striking section 24704 or; and (B)in subsection (b) by striking section 24704 or; and 
(2)in section 24709 by striking The Secretary of the Treasury and the Attorney General, and inserting The Secretary of Homeland Security,. (o)Rail cooperative research programSection 24910(b) of title 49, United States Code, is amended— 
(1)in paragraph (12) by striking and at the end; (2)in paragraph (13) by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following:  (14)to improve overall safety of intercity passenger and freight rail operations.. 
(p)Secretarial oversightSection 24403 of title 49, United States Code, is amended by striking subsection (b). DSafety 11401.Highway-rail grade crossing safety (a)Model State Highway-Rail Grade Crossing Action Plan (1)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the Federal Railroad Administration shall develop a model of a State-specific highway-rail grade crossing action plan and distribute the plan to each State. 
(2)ContentsThe plan developed under paragraph (1) shall include— (A)methodologies, tools, and data sources for identifying and evaluating highway-rail grade crossing safety risks, including the public safety risks posed by blocked highway-rail grade crossings due to idling trains; 
(B)best practices to reduce the risk of highway-rail grade crossing accidents or incidents and to alleviate the blockage of highway-rail grade crossings due to idling trains, including strategies for— (i)education, including model stakeholder engagement plans or tools; 
(ii)engineering, including the benefits and costs of different designs and technologies used to mitigate highway-rail grade crossing safety risks; and (iii)enforcement, including the strengths and weaknesses associated with different enforcement methods; 
(C)for each State, a customized list and data set of the highway-rail grade crossing accidents or incidents in that State over the past 3 years, including the location, number of deaths, and number of injuries for each accident or incident, and a list of highway-rail grade crossings in that State that have experienced multiple accidents or incidents over the past 3 years; and (D)contact information of a Department of Transportation safety official available to assist the State in adapting the model plan to satisfy the requirements under subsection (b). 
(b)State Highway-Rail Grade Crossing Action Plans 
(1)RequirementsNot later than 18 months after the Administrator develops and distributes the model plan under subsection (a), the Administrator shall promulgate a rule that requires— (A)each State, except the 10 States identified under section 202 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note), to develop and implement a State highway-rail grade crossing action plan; and 
(B)each State identified under section 202 of the Rail Safety Improvement Act of 2008 (49 U.S.C. 22501 note) to— (i)update the State action plan under such section; and 
(ii)submit to the Administrator— (I)the updated State action plan; and 
(II)a report describing what the State did to implement its previous State action plan under such section and how the State will continue to reduce highway-rail grade crossing safety risks. (2)ContentsEach State plan required under this subsection shall— 
(A)identify highway-rail grade crossings that have experienced recent highway-rail grade crossing accidents or incidents or multiple highway-rail grade crossing accidents or incidents, or are at high-risk for accidents or incidents; (B)identify specific strategies for improving safety at highway-rail grade crossings, including highway-rail grade crossing closures or grade separations; and 
(C)designate a State official responsible for managing implementation of the State action plan under subparagraph (A) or (B) of paragraph (1), as applicable. (3)AssistanceThe Administrator shall provide assistance to each State in developing and carrying out, as appropriate, the State action plan under this subsection. 
(4)Public availabilityEach State shall submit a final State plan under this subsection to the Administrator for publication. The Administrator shall make each approved State plan publicly available on an official Internet Web site. (5)ConditionsThe Secretary may condition the awarding of a grant to a State under chapter 244 of title 49, United States Code, on that State submitting an acceptable State action plan under this subsection.  
(6)Review of action plansNot later than 60 days after the date of receipt of a State action plan under this subsection, the Administrator shall— (A)if the State action plan is approved, notify the State and publish the State action plan under paragraph (4); and 
(B)if the State action plan is incomplete or deficient, notify the State of the specific areas in which the plan is deficient and allow the State to complete the plan or correct the deficiencies and resubmit the plan under paragraph (1). (7)DeadlineNot later than 60 days after the date of a notice under paragraph (6)(B), a State shall complete the plan or correct the deficiencies and resubmit the plan. 
(8)Failure to complete or correct planIf a State fails to meet the deadline under paragraph (7), the Administrator shall post on the Web site under paragraph (4) a notice that the State has an incomplete or deficient highway-rail grade crossing action plan. (c)ReportNot later than the date that is 3 years after the Administrator publishes the final rule under subsection (b)(1), the Administrator shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on— 
(1)the specific strategies identified by States to improve safety at highway-rail grade crossings, including crossings with multiple accidents or incidents; and (2)the progress each State described under subsection (b)(1)(B) has made in implementing its action plan. 
(d)Railway-Highway Crossings FundsThe Secretary may use funds made available to carry out section 130 of title 23, United States Code, to provide States with funds to develop a State highway-rail grade crossing action plan under subsection (b)(1)(A) or to update a State action plan under subsection (b)(1)(B).  (e)DefinitionsIn this section: 
(1)Highway-rail grade crossingThe term highway-rail grade crossing means a location within a State, other than a location where 1 or more railroad tracks cross 1 or more railroad tracks at grade, where— (A)a public highway, road, or street, or a private roadway, including associated sidewalks and pathways, crosses 1 or more railroad tracks either at grade or grade-separated; or 
(B)a pathway explicitly authorized by a public authority or a railroad carrier that is dedicated for the use of non-vehicular traffic, including pedestrians, bicyclists, and others, that is not associated with a public highway, road, or street, or a private roadway, crosses 1 or more railroad tracks either at grade or grade-separated. (2)StateThe term State means a State of the United States or the District of Columbia. 
11402.Private highway-rail grade crossings 
(a)In generalThe Secretary, in consultation with railroad carriers, shall conduct a study to— (1)determine whether limitations or weaknesses exist regarding the availability and usefulness for safety purposes of data on private highway-rail grade crossings; and 
(2)evaluate existing engineering practices on private highway-rail grade crossings. (b)ContentsIn conducting the study under subsection (a), the Secretary shall make recommendations as necessary to improve— 
(1)the utility of the data on private highway-rail grade crossings; and (2)the implementation of private highway-rail crossing safety measures, including signage and warning systems. 
(c)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report of the findings of the study and any recommendations for further action. 11403.Study on use of locomotive horns at highway-rail grade crossings (a)StudyThe Comptroller General of the United States shall submit a report to Congress containing the results of a study evaluating the final rule issued on August 17, 2006, entitled Use of Locomotive Horns at Highway-Rail Grade Crossings (71 Fed. Reg. 47614), including— 
(1)the effectiveness of such final rule; (2)the benefits and costs of establishing quiet zones; and 
(3)any barriers to establishing quiet zones. (b)Savings clauseNothing in this section shall be construed to limit or preclude any planned retrospective review by the Secretary of the final rule described in subsection (a). 
11404.Positive train control at grade crossings effectiveness studyAfter the Secretary certifies that each Class I railroad carrier and each entity providing regularly scheduled intercity or commuter rail passenger transportation is in compliance with the positive train control requirements under section 20157(a) of title 49, United States Code, the Secretary shall— (1)conduct a study of the possible effectiveness of positive train control and related technologies on reducing collisions at highway-rail grade crossings; and 
(2)submit a report containing the results of the study conducted under paragraph (1) to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives. 11405.Bridge inspection reportsSection 417(d) of the Rail Safety Improvement Act of 2008 (49 U.S.C. 20103 note) is amended— 
(1)by striking The Secretary and inserting the following:  (1)In generalThe Secretary; and 
(2)by adding at the end the following:  (2)Availability of bridge condition (A)In generalA State or political subdivision of a State may file a request with the Secretary for a public version of a bridge inspection report generated under subsection (b)(5) for a bridge located in such State or political subdivision’s jurisdiction. 
(B)Public version of reportIf the Secretary determines that the request is reasonable, the Secretary shall require a railroad to submit a public version of the most recent bridge inspection report, such as a summary form, for a bridge subject to a request under subparagraph (A). The public version of a bridge inspection report shall include the date of last inspection, length of bridge, location of bridge, type of bridge, type of structure, feature crossed by bridge, and railroad contact information, along with a general statement on the condition of the bridge. (C)Provision of reportThe Secretary shall provide to a State or political subdivision of a State a public version of a bridge inspection report submitted under subparagraph (B). 
(D)Technical assistanceThe Secretary, upon the reasonable request of State or political subdivision of a State, shall provide technical assistance to such State or political subdivision of a State to facilitate the understanding of a bridge inspection report.. 11406.Speed limit action plans (a)In generalNot later than 90 days after the date of enactment of this Act, each railroad carrier providing intercity rail passenger transportation or commuter rail passenger transportation, in consultation with any applicable host railroad carrier, shall survey its entire system and identify each main track location where there is a reduction of more than 20 miles per hour from the approach speed to a curve, bridge, or tunnel and the maximum authorized operating speed for passenger trains at that curve, bridge, or tunnel. 
(b)Action plansNot later than 120 days after the date that the survey under subsection (a) is complete, a railroad carrier described in subsection (a) shall submit to the Secretary an action plan that— (1)identifies each main track location where there is a reduction of more than 20 miles per hour from the approach speed to a curve, bridge, or tunnel and the maximum authorized operating speed for passenger trains at that curve, bridge, or tunnel; 
(2)describes appropriate actions to enable warning and enforcement of the maximum authorized speed for passenger trains at each location identified under paragraph (1), including— (A)modification to automatic train control systems, if applicable, or other signal systems; 
(B)increased crew size;  (C)installation of signage alerting train crews of the maximum authorized speed for passenger trains in each location identified under paragraph (1); 
(D)installation of alerters; (E)increased crew communication; and 
(F)other practices; (3)contains milestones and target dates for implementing each appropriate action described under paragraph (2); and 
(4)ensures compliance with the maximum authorized speed at each location identified under paragraph (1). (c)ApprovalNot later than 90 days after the date on which an action plan is submitted under subsection (b), the Secretary shall approve, approve with conditions, or disapprove the action plan. 
(d)Alternative safety measuresThe Secretary may exempt from the requirements of this section each segment of track for which operations are governed by a positive train control system certified under section 20157 of title 49, United States Code, or any other safety technology or practice that would achieve an equivalent or greater level of safety in reducing derailment risk. (e)ReportNot later than 6 months after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes— 
(1)the actions railroad carriers have taken in response to Safety Advisory 2013–08, entitled Operational Tests and Inspections for Compliance With Maximum Authorized Train Speeds and Other Speed Restrictions; (2)the actions railroad carriers have taken in response to Safety Advisory 2015–03, entitled Operational and Signal Modifications for Compliance with Maximum Authorized Passenger Train Speeds and Other Speed Restrictions; and 
(3)the actions the Federal Railroad Administration has taken to evaluate or incorporate the information and findings arising from the safety advisories referred to in paragraphs (1) and (2) into the development of regulatory action and oversight activities. (f)Savings clauseNothing in this section shall prohibit the Secretary from applying the requirements of this section to other segments of track at high risk of overspeed derailment. 
11407.Alerters 
(a)In generalThe Secretary shall promulgate a rule to require a working alerter in the controlling locomotive of each passenger train in intercity rail passenger transportation (as defined in section 24102 of title 49, United States Code) or commuter rail passenger transportation (as defined in section 24102 of title 49, United States Code). (b)Rulemaking (1)In generalThe Secretary may promulgate a rule to specify the essential functionalities of a working alerter, including the manner in which the alerter can be reset. 
(2)Alternate practice or technologyThe Secretary may require or allow a technology or practice in lieu of a working alerter if the Secretary determines that the technology or practice would achieve an equivalent or greater level of safety in enhancing or ensuring appropriate locomotive control. 11408.Signal protection (a)In generalNot later than 18 months after the date of enactment of this Act, the Secretary shall initiate a rulemaking to require that on-track safety regulations, whenever practicable and consistent with other safety requirements and operational considerations, include requiring implementation of redundant signal protection for maintenance-of-way work crews who depend on a train dispatcher to provide signal protection. 
(b)Alternative safety measuresThe Secretary shall consider exempting from any final requirements of this section each segment of track for which operations are governed by a positive train control system certified under section 20157 of title 49, United States Code, or any other safety technology or practice that would achieve an equivalent or greater level of safety in providing additional signal protection. 11409.Commuter rail track inspections (a)In generalThe Secretary shall evaluate track inspection regulations to determine if a railroad carrier providing commuter rail passenger transportation on high density commuter railroad lines should be required to inspect the lines in the same manner as is required for other commuter railroad lines. 
(b)RulemakingConsidering safety, including railroad carrier employee and contractor safety, system capacity, and other relevant factors, the Secretary may promulgate a rule for high density commuter railroad lines. If, after the evaluation under subsection (a), the Secretary determines that it is necessary to promulgate a rule, the Secretary shall specifically consider the following regulatory requirements for high density commuter railroad lines: (1)At least once every 2 weeks— 
(A)traverse each main line by vehicle; or (B)inspect each main line on foot. 
(2)At least once each month, traverse and inspect each siding by vehicle or by foot. (c)ReportIf, after the evaluation under subsection (a), the Secretary determines it is not necessary to revise the regulations under this section, the Secretary, not later than 18 months after the date of enactment of this Act, shall transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report explaining the reasons for not revising the regulations. 
(d)ConstructionNothing in this section may be construed to limit the authority of the Secretary to promulgate regulations or issue orders under any other law. 11410.Post-accident assessment (a)In generalThe Secretary, in cooperation with the National Transportation Safety Board and Amtrak, shall conduct a post-accident assessment of the Amtrak Northeast Regional Train #188 crash on May 12, 2015. 
(b)ElementsThe assessment conducted pursuant to subsection (a) shall include— (1)a review of Amtrak’s compliance with the plan for addressing the needs of the families of passengers involved in any rail passenger accident, which was submitted pursuant to section 24316 of title 49, United States Code; 
(2)a review of Amtrak’s compliance with the emergency preparedness plan required under section 239.101(a) of title 49, Code of Federal Regulations; (3)a determination of any additional action items that should be included in the plans referred to in paragraphs (1) and (2) to meet the needs of the passengers involved in the crash and their families, including— 
(A)notification of emergency contacts; (B)dedicated and trained staff to manage family assistance; 
(C)the establishment of a family assistance center at the accident locale or other appropriate location; (D)a system for identifying and recovering items belonging to passengers that were lost in the crash; and 
(E)the establishment of a single customer service entity within Amtrak to coordinate the response to the needs of the passengers involved in the crash and their families; and (4)recommendations for any additional training needed by Amtrak staff to better implement the plans referred to in paragraphs (1) and (2), including the establishment of a regular schedule for training drills and exercises. 
(c)Report to CongressNot later than 1 year after the date of enactment of this Act, Amtrak shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes— (1)Amtrak’s plan to achieve the recommendations referred to in subsection (b)(4); and 
(2)any steps that have been taken to address any deficiencies identified through the assessment. 11411.Recording devices (a)In generalSubchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following: 
 
20168.Installation of audio and image recording devices 
(a)In generalNot later than 2 years after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Secretary of Transportation shall promulgate regulations to require each railroad carrier that provides regularly scheduled intercity rail passenger or commuter rail passenger transportation to the public to install inward- and outward-facing image recording devices in all controlling locomotive cabs and cab car operating compartments in such passenger trains. (b)Device standardsEach inward- and outward-facing image recording device shall— 
(1)have a minimum 12-hour continuous recording capability; (2)have crash and fire protections for any in-cab image recordings that are stored only within a controlling locomotive cab or cab car operating compartment; and 
(3)have recordings accessible for review during an accident or incident investigation. (c)ReviewThe Secretary shall establish a process to review and approve or disapprove an inward- or outward-facing image recording device for compliance with the standards described in subsection (b). 
(d)UsesA railroad carrier subject to the requirements of subsection (a) that has installed an inward- or outward-facing image recording device approved under subsection (c) may use recordings from that inward- or outward-facing image recording device for the following purposes: (1)Verifying that train crew actions are in accordance with applicable safety laws and the railroad carrier's operating rules and procedures, including a system-wide program for such verification. 
(2)Assisting in an investigation into the causation of a reportable accident or incident. (3)Documenting a criminal act or monitoring unauthorized occupancy of the controlling locomotive cab or car operating compartment. 
(4)Other purposes that the Secretary considers appropriate. (e)Discretion (1)In generalThe Secretary may— 
(A)require in-cab audio recording devices for the purposes described in subsection (d); and (B)define in appropriate technical detail the essential features of the devices required under subparagraph (A). 
(2)ExemptionsThe Secretary may exempt any railroad carrier subject to the requirements of subsection (a) or any part of the carrier’s operations from the requirements under subsection (a) if the Secretary determines that the carrier has implemented an alternative technology or practice that provides an equivalent or greater safety benefit or that is better suited to the risks of the operation. (f)TamperingA railroad carrier subject to the requirements of subsection (a) may take appropriate enforcement or administrative action against any employee that tampers with or disables an audio or inward- or outward-facing image recording device installed by the railroad carrier. 
(g)Preservation of dataEach railroad carrier subject to the requirements of subsection (a) shall preserve recording device data for 1 year after the date of a reportable accident or incident. (h)Information protectionsThe Secretary may not disclose publicly any part of an in-cab audio or image recording or transcript of oral communications by or among train employees or other operating employees responsible for the movement and direction of the train, or between such operating employees and company communication centers, related to an accident or incident investigated by the Secretary. The Secretary may make public any part of a transcript or any written depiction of visual information that the Secretary determines is relevant to the accident at the time a majority of the other factual reports on the accident or incident are released to the public. 
(i)Prohibited useAn in-cab audio or image recording obtained by a railroad carrier under this section may not be used to retaliate against an employee. (j)Savings clauseNothing in this section may be construed as requiring a railroad carrier to cease or restrict operations upon a technical failure of an inward- or outward-facing image recording device or in-cab audio device. Such railroad carrier shall repair or replace the failed inward- or outward-facing image recording device as soon as practicable.. 
(b)Conforming amendmentThe table of contents for subchapter II of chapter 201 of title 49, United States Code, is amended by adding at the end the following:   20168. Installation of audio and image recording devices.. 11412.Railroad police officers (a)In generalSection 28101 of title 49, United States Code, is amended— 
(1)by striking employed by each place it appears and inserting directly employed by or contracted by; (2)in subsection (b), by inserting or agent, as applicable, after an employee; and 
(3)by adding at the end the following:  (c)Transfers (1)In generalIf a railroad police officer directly employed by or contracted by a rail carrier and certified or commissioned as a police officer under the laws of a State transfers primary employment or residence from the certifying or commissioning State to another State or jurisdiction, the railroad police officer, not later than 1 year after the date of transfer, shall apply to be certified or commissioned as a police office under the laws of the State of new primary employment or residence. 
(2)Interim periodDuring the period beginning on the date of transfer and ending 1 year after the date of transfer, a railroad police officer directly employed by or contracted by a rail carrier and certified or commissioned as a police officer under the laws of a State may enforce the laws of the new jurisdiction in which the railroad police officer resides, to the same extent as provided in subsection (a). (d)Training (1)In generalA State may recognize as meeting that State's basic police officer certification or commissioning requirements for qualification as a rail police officer under this section any individual who successfully completes a program at a State-recognized police training academy in another State or at a Federal law enforcement training center and who is certified or commissioned as a police officer by that other State. 
(2)Rule of constructionNothing in this subsection shall be construed as superseding or affecting any State training requirements related to criminal law, criminal procedure, motor vehicle code, any other State law, or State-mandated comparative or annual in-service training academy or Federal law enforcement training center.. (b)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary shall revise the regulations in part 207 of title 49, Code of Federal Regulations (relating to railroad police officers), to permit a railroad to designate an individual, who is commissioned in the individual's State of legal residence or State of primary employment and directly employed by or contracted by a railroad to enforce State laws for the protection of railroad property, personnel, passengers, and cargo, to serve in the States in which the railroad owns property. 
(c)Conforming amendments 
(1)Amtrak rail policeSection 24305(e) of title 49, United States Code, is amended— (A)by striking may employ and inserting may directly employ or contract with; 
(B)by striking employed by and inserting directly employed by or contracted by; and (C)by striking employed without and inserting directly employed or contracted without. 
(2)ExceptionsSection 922(z)(2)(B) of title 18, United States Code, is amended by striking employed by and inserting directly employed by or contracted by. 11413.Repair and replacement of damaged track inspection equipment (a)In generalSubchapter I of chapter 201 of title 49, United States Code, is amended by adding at the end the following: 
 
20121.Repair and replacement of damaged track inspection equipmentThe Secretary of Transportation may receive and expend cash, or receive and utilize spare parts and similar items, from non-United States Government sources to repair damages to or replace United States Government-owned automated track inspection cars and equipment as a result of third-party liability for such damages, and any amounts collected under this section shall be credited directly to the Railroad Safety and Operations account of the Federal Railroad Administration and shall remain available until expended for the repair, operation, and maintenance of automated track inspection cars and equipment in connection with the automated track inspection program.. (b)Conforming amendmentThe table of contents for subchapter I of chapter 201 of title 49, United States Code, is amended by adding at the end the following: 
 
 
20121. Repair and replacement of damaged track inspection equipment.. 
11414.Report on vertical track deflection 
(a)ReportNot later than 9 months after the date of enactment of this Act, the Secretary shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report detailing research conducted or procured by the Federal Railroad Administration on developing a system that measures vertical track deflection (in this section referred to as VTD) from a moving rail car, including the ability of such system to identify poor track support from fouled ballast, deteriorated cross ties, or other conditions. (b)ContentsThe report required under subsection (a) shall include— 
(1)the findings and results of testing of VTD instrumentation during field trials on revenue service track; (2)the findings and results of subsequent testing of VTD instrumentation on a Federal Railroad Administration automated track inspection program geometry car; 
(3)if considered appropriate by the Secretary based on the report and related research, a plan for developing quantitative inspection criteria for poor track support using existing VTD instrumentation on Federal Railroad Administration automated track inspection program geometry cars; and (4)if considered appropriate by the Secretary based on the report and related research, a plan for installing VTD instrumentation on all remaining Federal Railroad Administration automated track inspection program geometry cars not later than 3 years after the date of enactment of this Act. 
11415.Rail passenger liability 
(a)Amtrak incidentNotwithstanding any other provision of law, the aggregate allowable awards to all rail passengers, against all defendants, for all claims, including claims for punitive damages, arising from a single accident or incident involving Amtrak occurring on May 12, 2015, shall not exceed $295,000,000.  (b)Adjustment based on Consumer Price IndexThe liability cap under section 28103(a)(2) of title 49, United States Code, shall be adjusted on the date of enactment of this Act to reflect the change in the Consumer Price Index-All Urban Consumers between such date and December 2, 1997, and the Secretary shall provide appropriate public notice of such adjustment. The adjustment of the liability cap shall be effective 30 days after such notice. Every fifth year after the date of enactment of this Act, the Secretary shall adjust such liability cap to reflect the change in the Consumer Price Index-All Urban Consumers since the last adjustment. The Secretary shall provide appropriate public notice of each such adjustment, and the adjustment shall become effective 30 days after such notice. 
EProject Delivery 
11501.Short titleThis subtitle may be cited as the Track, Railroad, and Infrastructure Network Act or the TRAIN Act.  11502.Treatment of improvements to rail and transit under preservation requirements (a)Title 23 amendmentSection 138 of title 23, United States Code, is further amended by adding at the end the following:  
 
(f)Rail and transit 
(1)In generalImprovements to, or the maintenance, rehabilitation, or operation of, railroad or rail transit lines or elements thereof that are in use or were historically used for the transportation of goods or passengers shall not be considered a use of a historic site under subsection (a), regardless of whether the railroad or rail transit line or element thereof is listed on, or eligible for listing on, the National Register of Historic Places. (2)Exceptions (A)In generalParagraph (1) shall not apply to— 
(i)stations; or (ii)bridges or tunnels located on— 
(I)railroad lines that have been abandoned; or (II)transit lines that are not in use. 
(B)Clarification with respect to certain bridges and tunnelsThe bridges and tunnels referred to in subparagraph (A)(ii) do not include bridges or tunnels located on railroad or transit lines— (i)over which service has been discontinued; or 
(ii)that have been railbanked or otherwise reserved for the transportation of goods or passengers.. (b)Title 49 amendmentSection 303 of title 49, United States Code, is further amended— 
(1)in subsection (c), in the matter preceding paragraph (1), by striking subsection (d) and inserting subsections (d) and (h); and (2)by adding at the end the following: 
 
(h)Rail and transit 
(1)In generalImprovements to, or the maintenance, rehabilitation, or operation of, railroad or rail transit lines or elements thereof that are in use or were historically used for the transportation of goods or passengers shall not be considered a use of a historic site under subsection (c), regardless of whether the railroad or rail transit line or element thereof is listed on, or eligible for listing on, the National Register of Historic Places. (2)Exceptions (A)In generalParagraph (1) shall not apply to— 
(i)stations; or (ii)bridges or tunnels located on— 
(I)railroad lines that have been abandoned; or (II)transit lines that are not in use. 
(B)Clarification with respect to certain bridges and tunnelsThe bridges and tunnels referred to in subparagraph (A)(ii) do not include bridges or tunnels located on railroad or transit lines— (i)over which service has been discontinued; or 
(ii)that have been railbanked or otherwise reserved for the transportation of goods or passengers.. 11503.Efficient environmental reviews (a)AmendmentTitle 49, United States Code, is amended by inserting after chapter 241 the following new chapter:  
 
242Project delivery 
 
Sec. 
24201. Efficient environmental reviews. 
24201.Efficient environmental reviews 
(a)Efficient environmental reviews 
(1)In generalThe Secretary of Transportation shall apply the project development procedures, to the greatest extent feasible, described in section 139 of title 23 to any railroad project that requires the approval of the Secretary under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (2)Regulations and proceduresIn carrying out paragraph (1), the Secretary shall incorporate into agency regulations and procedures pertaining to railroad projects described in paragraph (1) aspects of such project development procedures, or portions thereof, determined appropriate by the Secretary in a manner consistent with this section, that increase the efficiency of the review of railroad projects. 
(3)DiscretionThe Secretary may choose not to incorporate into agency regulations and procedures pertaining to railroad projects described in paragraph (1) such project development procedures that could only feasibly apply to highway projects, public transportation capital projects, and multimodal projects. (4)ApplicabilitySubsection (l) of section 139 of title 23 shall apply to railroad projects described in paragraph (1), except that the limitation on claims of 150 days shall be 2 years. 
(b)Additional categorical exclusionsNot later than 6 months after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Secretary shall— (1)survey the use by the Federal Railroad Administration of categorical exclusions in transportation projects since 2005; and 
(2)publish in the Federal Register for notice and public comment a review of the survey that includes a description of— (A)the types of actions categorically excluded; and 
(B)any actions the Secretary is considering for new categorical exclusions, including those that would conform to those of other modal administrations. (c)New categorical exclusionsNot later than 1 year after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Secretary shall publish a notice of proposed rulemaking to propose new and existing categorical exclusions for railroad projects that require the approval of the Secretary under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), including those identified under subsection (b), and develop a process for considering new categorical exclusions to the extent that the categorical exclusions meet the criteria for a categorical exclusion under section 1508.4 of title 40, Code of Federal Regulations. 
(d)TransparencyThe Secretary shall maintain and make publicly available, including on the Internet, a database that identifies project-specific information on the use of a categorical exclusion on any railroad project carried out under this title. (e)Protections for existing agreements and NEPANothing in subtitle E of the Passenger Rail Reform and Investment Act of 2015, or any amendment made by such subtitle, shall affect any existing environmental review process, program, agreement, or funding arrangement approved by the Secretary under title 49, as that title was in effect on the day preceding the date of enactment of such subtitle.. 
(b)Savings clauseExcept as expressly provided in section 41003(f) and subsection (o) of section 139 of title 23, United States Code, the requirements and other provisions of title 41 of this Act shall not apply to— (1)programs administered now and in the future by the Department of Transportation or its operating administrations under title 23, 46, or 49, United States Code, including direct loan and loan guarantee programs, or other Federal statutes or programs or projects administered by an agency pursuant to their authority under title 49, United States Code; or 
(2)any project subject to section 2045 of the Water Resources Development Act of 2007 (33 U.S.C. 2348). (c)Table of chapters amendmentThe table of chapters of subtitle V of title 49, United States Code, is amended by inserting after the item relating to chapter 241 the following: 
 
 
242.Project delivery24201. 
11504.Railroad rights-of-way 
(a)AmendmentChapter 242 of title 49, United States Code, (as added by this Act) is amended by adding at the end the following:  24202.Railroad rights-of-way (a)In generalNot later than 1 year after the date of enactment of the Passenger Rail Reform and Investment Act of 2015, the Secretary shall submit a proposed exemption of railroad rights-of-way from the review under section 306108 of title 54 to the Advisory Council on Historic Preservation for consideration, consistent with the exemption for interstate highways approved on March 10, 2005 (70 Fed. Reg. 11,928). 
(b)Final exemptionNot later than 180 days after the date on which the Secretary submits the proposed exemption under subsection (a) to the Council, the Council shall issue a final exemption of railroad rights-of-way from review under chapter 3061 of title 54 consistent with the exemption for interstate highways approved on March 10, 2005 (70 Fed. Reg. 11,928).. (b)Conforming amendmentThe table of contents for chapter 242 of title 49, United States Code, (as added by this Act) is amended by adding at the end the following: 
 
 
24202. Railroad rights-of-way.. 
FFinancing 
11601.Short title; references 
(a)Short titleThis subtitle may be cited as the Railroad Infrastructure Financing Improvement Act. (b)References to the Railroad Revitalization and Regulatory Reform Act of 1976Except as otherwise expressly provided, wherever in this subtitle an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.). 
11602.DefinitionsSection 501 (45 U.S.C. 821) is amended— (1)by redesignating paragraph (8) as paragraph (10); 
(2)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; (3)by inserting after paragraph (5) the following: 
 
(6)The term investment-grade rating means a rating of BBB minus, Baa 3, bbb minus, BBB(low), or higher assigned by a rating agency.; (4)by inserting after paragraph (8), as redesignated, the following: 
 
(9)The term master credit agreement means an agreement to make 1 or more direct loans or loan guarantees at future dates for a program of related projects on terms acceptable to the Secretary.; and (5)by adding at the end the following: 
 
(11)The term project obligation means a note, bond, debenture, or other debt obligation issued by a borrower in connection with the financing of a project, other than a direct loan or loan guarantee under this title. (12)The term railroad has the meaning given the term railroad carrier in section 20102 of title 49, United States Code. 
(13)The term rating agency means a credit rating agency registered with the Securities and Exchange Commission as a nationally recognized statistical rating organization (as defined in section 3(a) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a))). (14)The term substantial completion means— 
(A)the opening of a project to passenger or freight traffic; or (B)a comparable event, as determined by the Secretary and specified in the terms of the direct loan or loan guarantee provided by the Secretary.. 
11603.Eligible applicantsSection 502(a) (45 U.S.C. 822(a)) is amended— (1)in paragraph (5), by striking one railroad and inserting 1 of the entities described in paragraph (1), (2), (3), (4), or (6); and 
(2)by amending paragraph (6) to read as follows:  (6)solely for the purpose of constructing a rail connection between a plant or facility and a railroad, limited option freight shippers that own or operate a plant or other facility.. 
11604.Eligible purposes 
(a)In generalSection 502(b)(1) (45 U.S.C. 822(b)(1)) is amended— (1)in subparagraph (A), by inserting , and costs related to these activities, including pre-construction costs after shops; 
(2)in subparagraph (B), by striking subparagraph (A); or and inserting subparagraph (A) or (C);;  (3)in subparagraph (C), by striking the period at the end and inserting a semicolon; and 
(4)by adding at the end the following:  (D)reimburse planning and design expenses relating to activities described in subparagraph (A) or (C); or  
(E)finance economic development, including commercial and residential development, and related infrastructure and activities, that— (i)incorporates private investment; 
(ii)is physically or functionally related to a passenger rail station or multimodal station that includes rail service; (iii)has a high probability of the applicant commencing the contracting process for construction not later than 90 days after the date on which the direct loan or loan guarantee is obligated for the project under this title; and 
(iv)has a high probability of reducing the need for financial assistance under any other Federal program for the relevant passenger rail station or service by increasing ridership, tenant lease payments, or other activities that generate revenue exceeding costs.. (b)Required non-Federal match for transit-oriented development projectsSection 502(h) (45 U.S.C. 822(h)) is amended by adding at the end the following: 
 
(4)The Secretary shall require each recipient of a direct loan or loan guarantee under this section for a project described in subsection (b)(1)(E) to provide a non-Federal match of not less than 25 percent of the total amount expended by the recipient for such project.. (c)SunsetSection 502(b) (45 U.S.C. 822(b)) is amended by adding at the end the following: 
 
(3)SunsetThe Secretary may provide a direct loan or loan guarantee under this section for a project described in paragraph (1)(E) only during the 4-year period beginning on the date of enactment of the Passenger Rail Reform and Investment Act of 2015.. 11605.Program administration (a)Application processing proceduresSection 502(i) (45 U.S.C. 822(i)) is amended to read as follows: 
 
(i)Application processing procedures 
(1)Application status noticesNot later than 30 days after the date that the Secretary receives an application under this section, or additional information and material under paragraph (2)(B), the Secretary shall provide the applicant written notice as to whether the application is complete or incomplete. (2)Incomplete applicationsIf the Secretary determines that an application is incomplete, the Secretary shall— 
(A)provide the applicant with a description of all of the specific information or material that is needed to complete the application, including any information required by an independent financial analyst; and (B)allow the applicant to resubmit the application with the information and material described under subparagraph (A) to complete the application. 
(3)Application approvals and disapprovals 
(A)In generalNot later than 60 days after the date the Secretary notifies an applicant that an application is complete under paragraph (1), the Secretary shall provide the applicant written notice as to whether the Secretary has approved or disapproved the application. (B)Actions by the Office of Management and BudgetIn order to enable compliance with the time limit under subparagraph (A), the Office of Management and Budget shall take any action required with respect to the application within that 60-day period. 
(4)Expedited processingThe Secretary shall implement procedures and measures to economize the time and cost involved in obtaining an approval or a disapproval of an application for a direct loan or loan guarantee under this title. (5)DashboardThe Secretary shall post on the Department of Transportation's Internet Web site a monthly report that includes, for each application— 
(A)the applicant type; (B)the location of the project; 
(C)a brief description of the project, including its purpose; (D)the requested direct loan or loan guarantee amount; 
(E)the date on which the Secretary provided application status notice under paragraph (1); and (F)the date that the Secretary provided notice of approval or disapproval under paragraph (3).. 
(b)Administration of direct loans and loan guaranteesSection 503 (45 U.S.C. 823) is amended— (1)in subsection (a) by striking the period at the end and inserting , including a program guide, a standard term sheet, and specific timetables.; 
(2)by redesignating subsections (c) through (l) as subsections (d) through (m), respectively; (3)by striking (b) Assignment of loan guarantees.— and inserting (c) Assignment of loan guarantees.—; 
(4)in subsection (d), as so redesignated— (A)in paragraph (1) by striking ; and and inserting a semicolon; 
(B)in paragraph (2) by striking the period at the end and inserting ; and; and (C)by adding at the end the following: 
 
(3)the modification cost has been covered under section 502(f).; and (5)by striking subsection (l), as so redesignated, and inserting the following: 
 
(l)Charges and loan servicing 
(1)PurposesThe Secretary may collect from each applicant, obligor, or loan party a reasonable charge for— (A)the cost of evaluating the application, amendments, modifications, and waivers, including for evaluating project viability, applicant creditworthiness, and the appraisal of the value of the equipment or facilities for which the direct loan or loan guarantee is sought, and for making necessary determinations and findings; 
(B)the cost of award management and project management oversight; (C)the cost of services from expert firms, including counsel, and independent financial advisors to assist in the underwriting, auditing, servicing, and exercise of rights with respect to direct loans and loan guarantees; and 
(D)the cost of all other expenses incurred as a result of a breach of any term or condition or any event of default on a direct loan or loan guarantee. (2)StandardsThe Secretary may charge different amounts under this subsection based on the different costs incurred under paragraph (1). 
(3)Servicer 
(A)In generalThe Secretary may appoint a financial entity to assist the Secretary in servicing a direct loan or loan guarantee under this title. (B)DutiesA servicer appointed under subparagraph (A) shall act as the agent of the Secretary in serving a direct loan or loan guarantee under this title. 
(C)FeesA servicer appointed under subparagraph (A) shall receive a servicing fee from the obligor or other loan party, subject to approval by the Secretary. (4)Safety and operations accountAmounts collected under this subsection shall— 
(A)be credited directly to the Safety and Operations account of the Federal Railroad Administration; and (B)remain available until expended to pay for the costs described in this subsection.. 
11606.Loan terms and repayment 
(a)Prerequisites for assistanceSection 502(g)(1) (45 U.S.C. 822(g)(1)) is amended by striking 35 years from the date of its execution and inserting the following: the lesser of— 
(A)35 years after the date of substantial completion of the project; or (B)the estimated useful life of the rail equipment or facilities to be acquired, rehabilitated, improved, developed, or established.  
(b)Repayment schedulesSection 502(j) (45 U.S.C. 822(j)) is amended— (1)in paragraph (1) by striking the sixth anniversary date of the original loan disbursement and inserting 5 years after the date of substantial completion; and 
(2)by adding at the end the following:  (3)Deferred payments (A)In generalIf at any time after the date of substantial completion the obligor is unable to pay the scheduled loan repayments of principal and interest on a direct loan provided under this section, the Secretary, subject to subparagraph (B), may allow, for a maximum aggregate time of 1 year over the duration of the direct loan, the obligor to add unpaid principal and interest to the outstanding balance of the direct loan. 
(B)InterestA payment deferred under subparagraph (A) shall— (i)continue to accrue interest under paragraph (2) until the loan is fully repaid; and 
(ii)be scheduled to be amortized over the remaining term of the loan. (4)Prepayments (A)Use of excess revenuesWith respect to a direct loan provided by the Secretary under this section, any excess revenues that remain after satisfying scheduled debt service requirements on the project obligations and direct loan and all deposit requirements under the terms of any trust agreement, bond resolution, or similar agreement securing project obligations may be applied annually to prepay the direct loan without penalty. 
(B)Use of proceeds of refinancingThe direct loan may be prepaid at any time without penalty from the proceeds of refinancing from non-Federal funding sources.. (c)Sale of direct loansSection 502 (45 U.S.C. 822) is amended by adding at the end the following: 
 
(k)Sale of direct loans 
(1)In generalSubject to paragraph (2) and as soon as practicable after substantial completion of a project, the Secretary, after notifying the obligor, may sell to another entity or reoffer into the capital markets a direct loan for the project if the Secretary determines that the sale or reoffering has a high probability of being made on favorable terms. (2)Consent of obligorIn making a sale or reoffering under paragraph (1), the Secretary may not change the original terms and conditions of the secured loan without the prior written consent of the obligor.. 
(d)NonsubordinationSection 502 (45 U.S.C. 822) is further amended by adding at the end the following:  (l)Nonsubordination (1)In generalExcept as provided in paragraph (2), a direct loan provided by the Secretary under this section shall not be subordinated to the claims of any holder of project obligations in the event of bankruptcy, insolvency, or liquidation of the obligor. 
(2)Preexisting indentures 
(A)In generalThe Secretary may waive the requirement under paragraph (1) for a public agency borrower that is financing ongoing capital programs and has outstanding senior bonds under a preexisting indenture if— (i)the direct loan is rated in the A category or higher; 
(ii)the direct loan is secured and payable from pledged revenues not affected by project performance, such as a tax-based revenue pledge or a system-backed pledge of project revenues; and (iii)the program share, under this title, of eligible project costs is 50 percent or less. 
(B)LimitationThe Secretary may impose limitations for the waiver of the nonsubordination requirement under this paragraph if the Secretary determines that such limitations would be in the financial interest of the Federal Government. .  11607.Credit risk premiums (a)Infrastructure PartnersSection 502(f) (45 U.S.C. 822(f)) is amended— 
(1)in paragraph (1) by striking the first sentence and inserting the following: In lieu of or in combination with appropriations of budget authority to cover the costs of direct loans and loan guarantees as required under section 504(b)(1) of the Federal Credit Reform Act of 1990 (2 U.S.C. 661c(b)(1)), including the cost of a modification thereof, the Secretary may accept on behalf of an applicant for assistance under this section a commitment from a non-Federal source, including a State or local government or agency or public benefit corporation or public authority thereof, to fund in whole or in part credit risk premiums and modification costs with respect to the loan that is the subject of the application or modification.; (2)in paragraph (2)— 
(A)in subparagraph (D), by adding and after the semicolon; (B)by striking subparagraph (E); and 
(C)by redesignating subparagraph (F) as subparagraph (E); (3)by striking paragraph (4); 
(4)by redesignating paragraph (3) as paragraph (4); (5)by inserting after paragraph (2) the following: 
 
(3)CreditworthinessAn applicant may propose and the Secretary shall accept as a basis for determining the amount of the credit risk premium under paragraph (2) any of the following in addition to the value of any tangible asset: (A)The net present value of a future stream of State or local subsidy income or other dedicated revenues to secure the direct loan or loan guarantee. 
(B)Adequate coverage requirements to ensure repayment, on a non-recourse basis, from cash flows generated by the project or any other dedicated revenue source, including— (i)tolls; 
(ii)user fees; or (iii)payments owing to the obligor under a public-private partnership. 
(C)An investment-grade rating on the direct loan or loan guarantee, as applicable, except that if the total amount of the direct loan or loan guarantee is greater than $75,000,000, the applicant shall have an investment-grade rating from at least 2 rating agencies on the direct loan or loan guarantee.; and (6)in paragraph (4), as redesignated, by striking amounts and inserting amounts (and in the case of a modification, before the modification is executed), to the extent appropriations are not available to the Secretary to meet the costs of direct loans and loan guarantees, including costs of modifications thereof. 
(b)Savings ClauseAll provisions under sections 502 through 504 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 801 et seq.) as they existed on the day before enactment of this Act shall apply to direct loans provided by the Secretary prior to the date of enactment of this Act, and nothing in this title may be construed to limit the payback of a credit risk premium, with interest accrued thereon, if a direct loan provided by the Secretary under such sections has been paid back in full, prior to the date of enactment of this Act. 11608.Master credit agreementsSection 502 (45 U.S.C. 822) is further amended by adding at the end the following: 
 
(m)Master credit agreements 
(1)In generalSubject to subsection (d) and paragraph (2) of this subsection, the Secretary may enter into a master credit agreement that is contingent on all of the conditions for the provision of a direct loan or loan guarantee, as applicable, under this title and other applicable requirements being satisfied prior to the issuance of the direct loan or loan guarantee. (2)ConditionsEach master credit agreement shall— 
(A)establish the maximum amount and general terms and conditions of each applicable direct loan or loan guarantee; (B)identify 1 or more dedicated non-Federal revenue sources that will secure the repayment of each applicable direct loan or loan guarantee; 
(C)provide for the obligation of funds for the direct loans or loan guarantees contingent on and after all requirements have been met for the projects subject to the master credit agreement; and (D)provide 1 or more dates, as determined by the Secretary, before which the master credit agreement results in each of the direct loans or loan guarantees or in the release of the master credit agreement.. 
11609.Priorities and conditions 
(a)Priority projectsSection 502(c) (45 U.S.C. 822(c)) is amended— (1)in paragraph (1), by inserting , including projects for the installation of a positive train control system (as defined in section 20157(i) of title 49, United States Code) after public safety; 
(2)by moving paragraph (3) to appear before paragraph (2), and redesignating those paragraphs accordingly; (3)in paragraph (5), by inserting or chapter 227 of title 49 after section 135 of title 23; 
(4)by redesignating paragraphs (6) through (8) as paragraphs (7) through (9), respectively; and (5)by inserting after paragraph (5) the following: 
 
(6)improve railroad stations and passenger facilities and increase transit-oriented development;. (b)Conditions of assistanceSection 502(h)(2) (45 U.S.C. 822(h)(2)) is amended by inserting , if applicable after project. 
11610.Savings provisions 
(a)In generalExcept as provided in subsection (b) and section 11607(b), this subtitle, and the amendments made by this subtitle, shall not affect any direct loan (or direct loan obligation) or an outstanding loan guarantee (or loan guarantee commitment) that was in effect prior to the date of enactment of this Act. Any such transaction entered into before the date of enactment of this Act shall be administered until completion under its terms as if this Act were not enacted. (b)Modification costsAt the discretion of the Secretary, the authority to accept modification costs on behalf of an applicant under section 502(f) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(f)), as amended by section 11607 of this Act, may apply with respect to any direct loan (or direct loan obligation) or an outstanding loan guarantee (or loan guarantee commitment) that was in effect prior to the date of enactment of this Act. 
11611.Report on leveraging RRIF 
(a)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that analyzes how the Railroad Rehabilitation and Improvement Financing Program can be used to improve passenger rail infrastructure. (b)Report ContentsThe report required under subsection (a) shall include— 
(1)illustrative examples of projects that could be financed under such Program; (2)potential repayment sources for such projects, including tax-increment financing, user fees, tolls, and other dedicated revenue sources; and 
(3)estimated costs and benefits of using the Program relative to other options, including a comparison of the length of time such projects would likely be completed without Federal credit assistance. BComprehensive Transportation and Consumer Protection Act of 2015 XXIVMotor Vehicle Safety AVehicle Safety 24101.Authorization of appropriations (a)In generalSubject to subsection (b), there is authorized to be appropriated to the Secretary to carry out chapter 301 of title 49, and part C of subtitle VI of title 49, United States Code, amounts as follows: 
(1)$132,730,000 for fiscal year 2016. (2)$135,517,330 for fiscal year 2017. 
(3)$138,363,194 for fiscal year 2018. (4)$141,268,821 for fiscal year 2019. 
(5)$144,235,466 for fiscal year 2020. (b)Additional authorization of appropriations if a certification is made (1)In generalIn addition to the amounts authorized to be appropriated under subsection (a) to carry out chapter 301 of title 49, and part C of subtitle VI of title 49, United States Code, if the certification described in paragraph (2) is made during a fiscal year there is authorized to be appropriated to the Secretary for that purpose for that fiscal year and subsequent fiscal years an additional amount as follows: 
(A)$46,270,000 for fiscal year 2016. (B)$51,537,670 for fiscal year 2017. 
(C)$57,296,336 for fiscal year 2018. (D)$62,999,728 for fiscal year 2019. 
(E)$69,837,974 for fiscal year 2020. (2)Certification describedThe certification described in this paragraph is a certification made by the Secretary and submitted to Congress that the National Highway Traffic Safety Administration has implemented all of the recommendations in the Office of Inspector General Audit Report issued June 18, 2015 (ST–2015–063). As part of the certification, the Secretary shall review the actions the National Highway Traffic Safety Administration has taken to implement the recommendations and issue a report to Congress detailing how the recommendations were implemented. The Secretary shall not delegate or assign the responsibility under this paragraph. 
24102.Inspector general recommendations 
(a)In generalNot later than 90 days after the date of enactment of this Act, and periodically thereafter until the completion date, the Department of Transportation Inspector General shall report to the appropriate committees of Congress on whether and what progress has been made to implement the recommendations in the Office of Inspector General Audit Report issued June 18, 2015 (ST–2015–063). (b)Implementation progressThe Administrator of the National Highway Traffic Safety Administration shall— 
(1)not later than 90 days after the date of enactment of this Act, and periodically thereafter until the completion date, provide a briefing to the appropriate committees of Congress on the actions the Administrator has taken to implement the recommendations in the audit report described in subsection (a), including a plan for implementing any remaining recommendations; and (2)not later than 1 year after the date of enactment of this Act, issue a final report to the appropriate committees of Congress on the implementation of all of the recommendations in the audit report described in subsection (a). 
(c)DefinitionsIn this section: (1)Appropriate committees of congressThe term appropriate committees of Congress means the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives. 
(2)Completion dateThe term completion date means the date that the National Highway Traffic Safety Administration has implemented all of the recommendations in the Office of Inspector General Audit Report issued June 18, 2015 (ST–2015–063). 24103.Improvements in availability of recall information (a)Vehicle recall informationNot later than 2 years after the date of enactment of this Act, the Secretary shall implement current information technology, web design trends, and best practices that will help ensure that motor vehicle safety recall information available to the public on the Federal website is readily accessible and easy to use, including— 
(1)by improving the organization, availability, readability, and functionality of the website; (2)by accommodating high-traffic volume; and 
(3)by establishing best practices for scheduling routine website maintenance. (b)Government accountability office public awareness report (1)In generalThe Comptroller General shall study the current use by consumers, dealers, and manufacturers of the safety recall information made available to the public, including the usability and content of the Federal and manufacturers’ websites and the National Highway Traffic Safety Administration’s efforts to publicize and educate consumers about safety recall information. 
(2)ReportNot later than 2 years after the date of enactment of this Act, the Comptroller General shall issue a report with the findings of the study under paragraph (1), including recommending any actions the Secretary can take to improve public awareness and use of the websites for safety recall information. (c)Promotion of public awarenessSection 31301(c) of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30166 note) is amended to read as follows: 
 
(c)Promotion of public awarenessThe Secretary shall improve public awareness of safety recall information made publicly available by periodically updating the method of conveying that information to consumers, dealers, and manufacturers, such as through public service announcements.. (d)Consumer guidanceNot later than 1 year after the date of enactment of this Act, the Secretary shall make available to the public on the Internet detailed guidance for consumers submitting safety complaints, including— 
(1)a detailed explanation of what information a consumer should include in a complaint; and (2)a detailed explanation of the possible actions the National Highway Traffic Safety Administration can take to address a complaint and respond to the consumer, including information on— 
(A)the consumer records, such as photographs and police reports, that could assist with an investigation; and (B)the length of time a consumer should retain the records described in subparagraph (A). 
(e)Vin search 
(1)In generalThe Secretary, in coordination with industry, including manufacturers and dealers, shall study— (A)the feasibility of searching multiple vehicle identification numbers at a time to retrieve motor vehicle safety recall information; and 
(B)the feasibility of making the search mechanism described under subparagraph (A) publicly available. (2)ConsiderationsIn conducting the study under paragraph (1), the Secretary shall consider the potential costs, and potential risks to privacy and security in implementing such a search mechanism. 
24104.Recall process 
(a)Notification improvement 
(1)In generalNot later than 270 days after the date of enactment of this Act, the Secretary shall prescribe a final rule revising the regulations under section 577.7 of title 49, Code of Federal Regulations, to include notification by electronic means in addition to notification by first class mail. (2)Definition of electronic meansIn this subsection, the term electronic means includes electronic mail and may include such other means of electronic notification, such as social media or targeted online campaigns, as determined by the Secretary. 
(b)Notification by manufacturerSection 30118(c) of title 49, United States Code, is amended by inserting or electronic mail after certified mail. (c)Recall completion rates report (1)In generalNot later than 1 year after the date of enactment of this Act, and biennially thereafter for 4 years, the Secretary shall— 
(A)conduct an analysis of vehicle safety recall completion rates to assess potential actions by the National Highway Traffic Safety Administration to improve vehicle safety recall completion rates; and (B)submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the results of the analysis. 
(2)ContentsEach report shall include— (A)the annual recall completion rate by manufacturer, model year, component (such as brakes, fuel systems, and air bags), and vehicle type (passenger car, sport utility vehicle, passenger van, and pick-up truck) for each of the 5 years before the year the report is submitted; 
(B)the methods by which the Secretary has conducted analyses of these recall completion rates to determine trends and identify risk factors associated with lower recall rates; and (C)the actions the Secretary has planned to improve recall completion rates based on the results of this data analysis. 
(d)Inspector general audit of vehicle recalls 
(1)In generalThe Department of Transportation Inspector General shall conduct an audit of the National Highway Traffic Safety Administration’s management of vehicle safety recalls. (2)ContentsThe audit shall include a determination of whether the National Highway Traffic Safety Administration— 
(A)appropriately monitors recalls to ensure the appropriateness of scope and adequacy of recall completion rates and remedies; (B)ensures manufacturers provide safe remedies, at no cost to consumers; 
(C)is capable of coordinating recall remedies and processes; and (D)can improve its policy on consumer notice to combat effects of recall fatigue. 
24105.Pilot grant program for state notification to consumers of motor vehicle recall status 
(a)In generalNot later than October 1, 2016, the Secretary shall implement a 2-year pilot program to evaluate the feasibility and effectiveness of a State process for informing consumers of open motor vehicle recalls at the time of motor vehicle registration in the State. (b)GrantsTo carry out this program, the Secretary may make a grant to each eligible State, but not more than 6 eligible States in total, that agrees to comply with the requirements under subsection (c). Funds made available to a State under this section shall be used by the State for the pilot program described in subsection (a). 
(c)EligibilityTo be eligible for a grant, a State shall— (1)submit an application in such form and manner as the Secretary prescribes; 
(2)agree to notify, at the time of registration, each owner or lessee of a motor vehicle presented for registration in the State of any open recall on that vehicle; (3)provide the open motor vehicle recall information at no cost to each owner or lessee of a motor vehicle presented for registration in the State; and 
(4)provide such other information as the Secretary may require. (d)AwardsIn selecting an applicant for an award under this section, the Secretary shall consider the State’s methodology for determining open recalls on a motor vehicle, for informing consumers of the open recalls, and for determining performance. 
(e)Performance periodEach grant awarded under this section shall require a 2-year performance period. (f)ReportNot later than 90 days after the completion of the performance period under subsection (e), a grantee shall provide to the Secretary a report of performance containing such information as the Secretary considers necessary to evaluate the extent to which open recalls have been remedied. 
(g)EvaluationNot later than 180 days after the completion of the pilot program, the Secretary shall evaluate the extent to which open recalls identified have been remedied. (h)DefinitionsIn this section: 
(1)ConsumerThe term consumer includes owner and lessee. (2)Motor vehicleThe term motor vehicle has the meaning given the term under section 30102(a) of title 49, United States Code. 
(3)Open recallThe term open recall means a recall for which a notification by a manufacturer has been provided under section 30119 of title 49, United States Code, and that has not been remedied under section 30120 of that title. (4)RegistrationThe term registration means the process for registering motor vehicles in the State. 
(5)StateThe term State has the meaning given the term under section 101(a) of title 23, United States Code. 24106.Recall obligations under bankruptcySection 30120A of title 49, United States Code, is amended by striking chapter 11 of title 11, and inserting chapter 7 or chapter 11 of title 11. 
24107.Dealer requirement to check for open recallSection 30120(f) of title 49, United States Code, is amended— (1)by inserting (1) In general. A manufacturer and indenting appropriately;  
(2)in paragraph (1), as redesignated, by striking the period at the end and inserting the following:  if— 
(A)at the time of providing service for each of the manufacturer’s motor vehicles it services, the dealer notifies the owner or the individual requesting the service of any open recall; and (B)the notification requirement under subparagraph (A) is specified in a franchise, operating, or other agreement between the dealer and the manufacturer.; and 
(3)by adding at the end the following:  (2)Definition of open recallIn this subsection, the term open recall means a recall for which a notification by a manufacturer has been provided under section 30119 and that has not been remedied under this section.. 
24108.Extension of time period for remedy of tire defectsSection 30120(b) of title 49, United States Code, is amended— (1)in paragraph (1), by striking 60 days and inserting 180 days; and 
(2)in paragraph (2), by striking 60-day each place it appears and inserting 180-day. 24109.Rental car safety (a)Short titleThis section may be cited as the Raechel and Jacqueline Houck Safe Rental Car Act of 2015. 
(b)DefinitionsSection 30102(a) of title 49, United States Code, is amended— (1)by redesignating paragraphs (10) and (11) as paragraphs (12) and (13), respectively; 
(2)by redesignating paragraphs (1) through (9) as paragraphs (2) through (10), respectively; (3)by inserting before paragraph (2), as redesignated, the following: 
 
(1)covered rental vehicle means a motor vehicle that— (A)has a gross vehicle weight rating of 10,000 pounds or less; 
(B)is rented without a driver for an initial term of less than 4 months; and (C)is part of a motor vehicle fleet of 35 or more motor vehicles that are used for rental purposes by a rental company.; and 
(4)by inserting after paragraph (10), as redesignated, the following:  (11)rental company means a person who— 
(A)is engaged in the business of renting covered rental vehicles; and (B)uses for rental purposes a motor vehicle fleet of 35 or more covered rental vehicles, on average, during the calendar year.. 
(c)Remedies for defects and noncomplianceSection 30120(i) of title 49, United States Code, is amended— (1)in the subsection heading, by adding , or rental at the end; 
(2)in paragraph (1)— (A)by striking (1) If notification and inserting the following: 
 
(1)In generalIf notification; (B)by indenting subparagraphs (A) and (B) four ems from the left margin; 
(C)by inserting or the manufacturer has provided to a rental company notification about a covered rental vehicle in the company’s possession at the time of notification after time of notification; (D)by striking the dealer may sell or lease, and inserting the dealer or rental company may sell, lease, or rent; and 
(E)in subparagraph (A), by striking sale or lease and inserting sale, lease, or rental agreement; (3)by amending paragraph (2) to read as follows: 
 
(2)Rule of constructionNothing in this subsection may be construed to prohibit a dealer or rental company from offering the vehicle or equipment for sale, lease, or rent.; and (4)by adding at the end the following: 
 
(3)Specific rules for rental companies 
(A)In generalExcept as otherwise provided under this paragraph, a rental company shall comply with the limitations on sale, lease, or rental set forth in subparagraph (C) and paragraph (1) as soon as practicable, but not later than 24 hours after the earliest receipt of the notice to owner under subsection (b) or (c) of section 30118 (including the vehicle identification number for the covered vehicle) by the rental company, whether by electronic means or first class mail. (B)Special rule for large vehicle fleetsNotwithstanding subparagraph (A), if a rental company receives a notice to owner covering more than 5,000 motor vehicles in its fleet, the rental company shall comply with the limitations on sale, lease, or rental set forth in subparagraph (C) and paragraph (1) as soon as practicable, but not later than 48 hours after the earliest receipt of the notice to owner under subsection (b) or (c) of section 30118 (including the vehicle identification number for the covered vehicle) by the rental company, whether by electronic means or first class mail. 
(C)Special rule for when remedies not immediately availableIf a notification required under subsection (b) or (c) of section 30118 indicates that the remedy for the defect or noncompliance is not immediately available and specifies actions to temporarily alter the vehicle that eliminate the safety risk posed by the defect or noncompliance, the rental company, after causing the specified actions to be performed, may rent (but may not sell or lease) the motor vehicle. Once the remedy for the rental vehicle becomes available to the rental company, the rental company may not rent the vehicle until the vehicle has been remedied, as provided in subsection (a). (D)Inapplicability to junk automobilesNotwithstanding paragraph (1), this subsection does not prohibit a rental company from selling a covered rental vehicle if such vehicle— 
(i)meets the definition of a junk automobile under section 201 of the Anti-Car Theft Act of 1992 (49 U.S.C. 30501); (ii)is retitled as a junk automobile pursuant to applicable State law; and 
(iii)is reported to the National Motor Vehicle Information System, if required under section 204 of such Act (49 U.S.C. 30504).. (d)Making safety devices and elements inoperativeSection 30122(b) of title 49, United States Code, is amended by inserting rental company, after dealer, each place such term appears. 
(e)Inspections, investigations, and recordsSection 30166 of title 49, United States Code, is amended— (1)in subsection (c)(2), by striking or dealer each place such term appears and inserting dealer, or rental company; 
(2)in subsection (e), by striking or dealer each place such term appears and inserting dealer, or rental company; and (3)in subsection (f), by striking or to owners and inserting , rental companies, or other owners. 
(f)Research authorityThe Secretary of Transportation may conduct a study of— (1)the effectiveness of the amendments made by this section; and 
(2)other activities of rental companies (as defined in section 30102(a)(11) of title 49, United States Code) related to their use and disposition of motor vehicles that are the subject of a notification required under section 30118 of title 49, United States Code. (g)Study (1)Additional requirementSection 32206(b)(2) of the Moving Ahead for Progress in the 21st Century Act (Public Law 112–141; 126 Stat. 785) is amended— 
(A)in subparagraph (E), by striking and at the end; (B)by redesignating subparagraph (F) as subparagraph (G); and 
(C)by inserting after subparagraph (E) the following:  (F)evaluate the completion of safety recall remedies on rental trucks; and. 
(2)ReportSection 32206(c) of such Act is amended— (A)in paragraph (1), by striking subsection (b) and inserting subparagraphs (A) through (E) and (G) of subsection (b)(2);  
(B)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; (C)by striking Report. Not later and inserting the following: 
 
(c)Reports 
(1)Initial reportNot later; and (D)by adding at the end the following: 
 
(2)Safety recall remedy reportNot later than 1 year after the date of the enactment of the Raechel and Jacqueline Houck Safe Rental Car Act of 2015, the Secretary shall submit a report to the congressional committees set forth in paragraph (1) that contains— (A)the findings of the study conducted pursuant to subsection (b)(2)(F); and 
(B)any recommendations for legislation that the Secretary determines to be appropriate.. (h)Public commentsThe Secretary shall solicit comments regarding the implementation of this section from members of the public, including rental companies, consumer organizations, automobile manufacturers, and automobile dealers. 
(i)Rule of constructionNothing in this section or the amendments made by this section— (1)may be construed to create or increase any liability, including for loss of use, for a manufacturer as a result of having manufactured or imported a motor vehicle subject to a notification of defect or noncompliance under subsection (b) or (c) of section 30118 of title 49, United States Code; or 
(2)shall supersede or otherwise affect the contractual obligations, if any, between such a manufacturer and a rental company (as defined in section 30102(a) of title 49, United States Code). (j)RulemakingThe Secretary may promulgate rules, as appropriate, to implement this section and the amendments made by this section. 
(k)Effective dateThe amendments made by this section shall take effect on the date that is 180 days after the date of enactment of this Act. 24110.Increase in civil penalties for violations of motor vehicle safety (a)Increase in civil penaltiesSection 30165(a) of title 49, United States Code, is amended— 
(1)in paragraph (1)— (A)by striking $5,000 and inserting $21,000; and 
(B)by striking $35,000,000 and inserting $105,000,000; and (2)in paragraph (3)— 
(A)by striking $5,000 and inserting $21,000; and (B)by striking $35,000,000 and inserting $105,000,000. 
(b)Effective dateThe amendments made by subsection (a) of this section take effect on the date that the Secretary certifies to Congress that the National Highway Traffic Safety Administration has issued the final rule required by section 31203(b) of the Moving Ahead for Progress In the 21st Century Act (Public Law 112–141; 126 Stat. 758; 49 U.S.C. 30165 note). (c)Publication of effective dateThe Secretary shall publish notice of the effective date under subsection (b) of this section in the Federal Register. 
24111.Electronic odometer disclosuresSection 32705(g) of title 49, United States Code, is amended— (1)by inserting (1) before Not later than and indenting appropriately; and 
(2)by adding at the end the following:  (2)Notwithstanding paragraph (1) and subject to paragraph (3), a State, without approval from the Secretary under subsection (d), may allow for written disclosures or notices and related matters to be provided electronically if— 
(A)in compliance with— (i)the requirements of subchapter 1 of chapter 96 of title 15; or 
(ii)the requirements of a State law under section 7002(a) of title 15; and (B)the disclosures or notices otherwise meet the requirements under this section, including appropriate authentication and security measures. 
(3)Paragraph (2) ceases to be effective on the date the regulations under paragraph (1) become effective.. 24112.Corporate responsibility for NHTSA reportsSection 30166(o) of title 49, United States Code, is amended— 
(1)in paragraph (1), by striking may and inserting shall; and (2)by adding at the end the following: 
 
(3)DeadlineNot later than 1 year after the date of enactment of the Comprehensive Transportation and Consumer Protection Act of 2015, the Secretary shall issue a final rule under paragraph (1).. 24113.Direct vehicle notification of recalls (a)Recall notification reportNot later than 1 year after the date of enactment of this Act, the Secretary shall issue a report on the feasibility of a technical system that would operate in each new motor vehicle to indicate when the vehicle is subject to an open recall. 
(b)Definition of open recallIn this section the term open recall means a recall for which a notification by a manufacturer has been provided under section 30119 of title 49, United States Code, and that has not been remedied under section 30120 of that title. 24114.Unattended children warningSection 31504(a) of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 30111 note) is amended by striking may and inserting shall. 
24115.Tire pressure monitoring system 
(a)Proposed ruleNot later than 1 year after the date of enactment of this Act, the Secretary shall publish a proposed rule that— (1)updates the standards pertaining to tire pressure monitoring systems to ensure that a tire pressure monitoring system that is installed in a new motor vehicle after the effective date of such updated standards cannot be overridden, reset, or recalibrated in such a way that the system will no longer detect when the inflation pressure in one or more of the vehicle’s tires has fallen to or below a significantly underinflated pressure level; and 
(2)does not contain any provision that has the effect of prohibiting the availability of direct or indirect tire pressure monitoring systems that meet the requirements of the standards updated pursuant to paragraph (1). (b)Final ruleNot later than 2 years after the date of enactment of this Act, after providing the public with sufficient opportunity for notice and comment on the proposed rule published pursuant to subsection (a), the Secretary shall issue a final rule based on the proposed rule described in subsection (a) that— 
(1)allows a manufacturer to install a tire pressure monitoring system that can be reset or recalibrated to accommodate— (A)the repositioning of tire sensor locations on vehicles with split inflation pressure recommendations; 
(B)tire rotation; or  (C)replacement tires or wheels of a different size than the original equipment tires or wheels; and 
(2)to address the accommodations described in subparagraphs (A), (B), and (C) of paragraph (1), ensures that a tire pressure monitoring system that is reset or recalibrated according to the manufacturer’s instructions would illuminate the low tire pressure warning telltale when a tire is significantly underinflated until the tire is no longer significantly underinflated.  (c)Significantly underinflated pressure level definedIn this section, the term significantly underinflated pressure level means a pressure level that is— 
(1)below the level at which the low tire pressure warning telltale must illuminate, consistent with the TPMS detection requirements contained in S4.2(a) of section 571.138 of title 49, Code of Federal Regulations, or any corresponding similar or successor regulation or ruling (as determined by the Secretary); and (2)in the case of a replacement wheel or tire, below the recommended cold inflation pressure of the wheel or tire manufacturer. 
24116.Information regarding components involved in recallSection 30119 of title 49, United States Code, is amended by adding at the end the following:  (g)Information regarding components involved in recallA manufacturer that is required to furnish a report under section 573.6 of title 49, Code of Federal Regulations (or any successor regulation) for a defect or noncompliance in a motor vehicle or in an item of original or replacement equipment shall, if such defect or noncompliance involves a specific component or components, include in such report, with respect to such component or components, the following information: 
(1)The name of the component or components. (2)A description of the component or components. 
(3)The part number of the component or components, if any.. BResearch And Development And Vehicle Electronics 24201.Report on operations of the council for vehicle electronics, vehicle software, and emerging technologiesNot later than 1 year after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report regarding the operations of the Council for Vehicle Electronics, Vehicle Software, and Emerging Technologies established under section 31401 of the Moving Ahead for Progress in the 21st Century Act (49 U.S.C. 105 note). The report shall include information about the accomplishments of the Council, the role of the Council in integrating and aggregating electronic and emerging technologies expertise across the National Highway Traffic Safety Administration, the role of the Council in coordinating with other Federal agencies, and the priorities of the Council over the next 5 years. 
24202.Cooperation with foreign governments 
(a)Title 49 amendmentSection 30182(b) of title 49, United States Code, is amended— (1)in paragraph (4), by striking ; and and inserting a semicolon; 
(2)in paragraph (5), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (5) the following: 
 
(6)in coordination with Department of State, enter into cooperative agreements and collaborative research and development agreements with foreign governments.. (b)Title 23 amendmentSection 403 of title 23, United States Code, is amended— 
(1)in subsection (b)(2)(C), by inserting foreign government (in coordination with the Department of State) after institution,; and (2)in subsection (c)(1)(A), by inserting foreign governments, after local governments,. 
(c)AuditThe Department of Transportation Inspector General shall conduct an audit of the Secretary of Transportation’s management and oversight of cooperative agreements and collaborative research and development agreements, including any cooperative agreements between the Secretary of Transportation and foreign governments under section 30182(b)(6) of title 49, United States Code, and subsections (b)(2)(C) and (c)(1)(A) of title 23, United States Code. CMiscellaneous Provisions IDRIVER PRIVACY ACT OF 2015 24301.Short titleThis part may be cited as the Driver Privacy Act of 2015. 
24302.Limitations on data retrieval from vehicle event data recorders 
(a)Ownership of dataAny data retained by an event data recorder (as defined in section 563.5 of title 49, Code of Federal Regulations), regardless of when the motor vehicle in which it is installed was manufactured, is the property of the owner, or, in the case of a leased vehicle, the lessee of the motor vehicle in which the event data recorder is installed. (b)PrivacyData recorded or transmitted by an event data recorder described in subsection (a) may not be accessed by a person other than an owner or a lessee of the motor vehicle in which the event data recorder is installed unless— 
(1)a court or other judicial or administrative authority having jurisdiction— (A)authorizes the retrieval of the data; and 
(B)to the extent that there is retrieved data, the data is subject to the standards for admission into evidence required by that court or other administrative authority; (2)an owner or a lessee of the motor vehicle provides written, electronic, or recorded audio consent to the retrieval of the data for any purpose, including the purpose of diagnosing, servicing, or repairing the motor vehicle, or by agreeing to a subscription that describes how data will be retrieved and used; 
(3)the data is retrieved pursuant to an investigation or inspection authorized under section 1131(a) or 30166 of title 49, United States Code, and the personally identifiable information of an owner or a lessee of the vehicle and the vehicle identification number is not disclosed in connection with the retrieved data, except that the vehicle identification number may be disclosed to the certifying manufacturer; (4)the data is retrieved for the purpose of determining the need for, or facilitating, emergency medical response in response to a motor vehicle crash; or 
(5)the data is retrieved for traffic safety research, and the personally identifiable information of an owner or a lessee of the vehicle and the vehicle identification number is not disclosed in connection with the retrieved data. 24303.Vehicle event data recorder study (a)In generalNot later than 1 year after the date of enactment of this Act, the Administrator of the National Highway Traffic Safety Administration shall submit to Congress a report that contains the results of a study conducted by the Administrator to determine the amount of time event data recorders installed in passenger motor vehicles should capture and record for retrieval vehicle-related data in conjunction with an event in order to provide sufficient information to investigate the cause of motor vehicle crashes. 
(b)RulemakingNot later than 2 years after submitting the report required under subsection (a), the Administrator of the National Highway Traffic Safety Administration shall promulgate regulations to establish the appropriate period during which event data recorders installed in passenger motor vehicles may capture and record for retrieval vehicle-related data to the time necessary to provide accident investigators with vehicle-related information pertinent to crashes involving such motor vehicles. IISAFETY THROUGH INFORMED CONSUMERS ACT OF 2015 24321.Short titleThis part may be cited as the Safety Through Informed Consumers Act of 2015. 
24322.Passenger motor vehicle informationSection 32302 of title 49, United States Code, is amended by inserting after subsection (b) the following:  (c)Crash avoidanceNot later than 1 year after the date of enactment of the Safety Through Informed Consumers Act of 2015, the Secretary shall promulgate a rule to ensure that crash avoidance information is indicated next to crashworthiness information on stickers placed on motor vehicles by their manufacturers.. 
IIITIRE EFFICIENCY, SAFETY, AND REGISTRATION ACT OF 2015 
24331.Short titleThis part may be cited as the Tire Efficiency, Safety, and Registration Act of 2015 or the TESR Act. 24332.Tire fuel efficiency minimum performance standardsSection 32304A of title 49, United States Code, is amended— 
(1)in the section heading, by inserting AND STANDARDS after CONSUMER TIRE INFORMATION; (2)in subsection (a)— 
(A)in the heading, by striking Rulemaking and inserting Consumer Tire Information; and (B)in paragraph (1), by inserting (referred to in this section as the Secretary) after Secretary of Transportation; 
(3)by redesignating subsections (b) through (e) as subsections (e) though (h), respectively; and (4)by inserting after subsection (a) the following: 
 
(b)Promulgation of regulations for tire fuel efficiency minimum performance standards 
(1)In generalThe Secretary, after consultation with the Secretary of Energy and the Administrator of the Environmental Protection Agency, shall promulgate regulations for tire fuel efficiency minimum performance standards for— (A)passenger car tires with a maximum speed capability equal to or less than 149 miles per hour or 240 kilometers per hour; and 
(B)passenger car tires with a maximum speed capability greater than 149 miles per hour or 240 kilometers per hour. (2)Tire fuel efficiency minimum performance standards (A)Standard basis and test proceduresThe minimum performance standards promulgated under paragraph (1) shall be expressed in terms of the rolling resistance coefficient measured using the test procedure specified in section 575.106 of title 49, Code of Federal Regulations (as in effect on the date of enactment of this Act). 
(B)No disparate effect on high performance tiresThe Secretary shall ensure that the minimum performance standards promulgated under paragraph (1) will not have a disproportionate effect on passenger car high performance tires with a maximum speed capability greater than 149 miles per hour or 240 kilometers per hour. (C)Applicability (i)In generalThis subsection applies to new pneumatic tires for use on passenger cars. 
(ii)ExceptionsThis subsection does not apply to light truck tires, deep tread tires, winter-type snow tires, space-saver or temporary use spare tires, or tires with nominal rim diameters of 12 inches or less. (c)Promulgation of regulations for tire wet traction minimum performance standards (1)In generalThe Secretary shall promulgate regulations for tire wet traction minimum performance standards to ensure that passenger tire wet traction capability is not reduced to achieve improved tire fuel efficiency. 
(2)Tire wet traction minimum performance standards 
(A)Basis of standardThe minimum performance standards promulgated under paragraph (1) shall be expressed in terms of peak coefficient of friction. (B)Test proceduresAny test procedure promulgated under this subsection shall be consistent with any test procedure promulgated under subsection (a). 
(C)BenchmarkingThe Secretary shall conduct testing to benchmark the wet traction performance of tire models available for sale in the United States as of the date of enactment of this Act to ensure that the minimum performance standards promulgated under paragraph (1) are tailored to— (i)tires sold in the United States; and 
(ii)the needs of consumers in the United States. (D)Applicability (i)In generalThis subsection applies to new pneumatic tires for use on passenger cars. 
(ii)ExceptionsThis subsection does not apply to light truck tires, deep tread tires, winter-type snow tires, space-saver or temporary use spare tires, or tires with nominal rim diameters of 12 inches or less. (d)Coordination among regulations (1)CompatibilityThe Secretary shall ensure that the test procedures and requirements promulgated under subsections (a), (b), and (c) are compatible and consistent. 
(2)Combined effect of rulesThe Secretary shall evaluate the regulations promulgated under subsections (b) and (c) to ensure that compliance with the minimum performance standards promulgated under subsection (b) will not diminish wet traction performance of affected tires. (3)Rulemaking deadlinesThe Secretary shall promulgate— 
(A)the regulations under subsections (b) and (c) not later than 24 months after the date of enactment of this Act; and (B)the regulations under subsection (c) not later than the date of promulgation of the regulations under subsection (b).. 
24333.Tire registration by independent sellersParagraph (3) of section 30117(b) of title 49, United States Code, is amended to read as follows:  (3)Rulemaking (A)In generalThe Secretary shall initiate a rulemaking to require a distributor or dealer of tires that is not owned or controlled by a manufacturer of tires to maintain records of— 
(i)the name and address of tire purchasers and lessors; (ii)information identifying the tire that was purchased or leased; and 
(iii)any additional records the Secretary considers appropriate.  (B)Electronic transmissionThe rulemaking carried out under subparagraph (A) shall require a distributor or dealer of tires that is not owned or controlled by a manufacturer of tires to electronically transmit the records described in clauses (i), (ii), and (iii) of subparagraph (A) to the manufacturer of the tires or the designee of the manufacturer by secure means at no cost to tire purchasers or lessors.  
(C)Satisfaction of requirementsA regulation promulgated under subparagraph (A) may be considered to satisfy the requirements of paragraph (2)(B). . 24334.Tire identification study and report (a)StudyThe Secretary shall conduct a study to examine the feasibility of requiring all manufacturers of tires subject to section 30117(b) of title 49, United States Code, to— 
(1)include electronic identification on every tire that reflects all of the information currently required in the tire identification number; and (2)ensure that the same type and format of electronic information technology is used on all tires.  
(b)ReportThe Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on the results of the study required by paragraph (1). 24335.Tire recall database (a)In generalThe Secretary shall establish a publicly available and searchable electronic database of tire recall information that is reported to the Administrator of the National Highway Traffic Safety Administration. 
(b)Tire identification numberThe database established under subsection (a) shall be searchable by Tire Identification Number (TIN) and any other criteria that assists consumers in determining whether a tire is subject to a recall. IVALTERNATIVE FUEL VEHICLES 24341.Regulatory parity for natural gas vehiclesThe Administrator of the Environmental Protection Agency shall revise the regulations issued in sections 600.510-12(c)(2)(vi) and 600.510-12(c)(2) (vii)(A) of title 40, Code of Federal Regulations, to replace references to the year 2019 with the year 2016. 
VMOTOR VEHICLE SAFETY WHISTLEBLOWER ACT 
24351.Short titleThis part may be cited as the Motor Vehicle Safety Whistleblower Act. 24352.Motor vehicle safety whistleblower incentives and protections (a)In generalSubchapter IV of chapter 301 of title 49, United States Code, is amended by adding at the end the following: 
 
30172.Whistleblower incentives and protections 
(a)DefinitionsIn this section: (1)Covered actionThe term covered action means any administrative or judicial action, including any related administrative or judicial action, brought by the Secretary or the Attorney General under this chapter that in the aggregate results in monetary sanctions exceeding $1,000,000. 
(2)Monetary sanctionsThe term monetary sanctions means monies, including penalties and interest, ordered or agreed to be paid. (3)Original informationThe term original information means information that— 
(A)is derived from the independent knowledge or analysis of an individual; (B)is not known to the Secretary from any other source, unless the individual is the original source of the information; and 
(C)is not exclusively derived from an allegation made in a judicial or an administrative action, in a governmental report, a hearing, an audit, or an investigation, or from the news media, unless the individual is a source of the information. (4)Part supplierThe term part supplier means a manufacturer of motor vehicle equipment. 
(5)Successful resolutionThe term successful resolution, with respect to a covered action, includes any settlement or adjudication of the covered action. (6)WhistleblowerThe term whistleblower means any employee or contractor of a motor vehicle manufacturer, part supplier, or dealership who voluntarily provides to the Secretary original information relating to any motor vehicle defect, noncompliance, or any violation or alleged violation of any notification or reporting requirement of this chapter, which is likely to cause unreasonable risk of death or serious physical injury. 
(b)Awards 
(1)In generalIf the original information that a whistleblower provided to the Secretary leads to the successful resolution of a covered action, the Secretary, subject to subsection (c), may pay an award or awards to one or more whistleblowers in an aggregate amount of— (A)not less than 10 percent, in total, of collected monetary sanctions; and 
(B)not more than 30 percent, in total, of collected monetary sanctions. (2)Payment of awardsAny amount payable under paragraph (1) shall be paid from the monetary sanctions collected, and any monetary sanctions so collected shall be available for such payment. 
(c)Determination of awards; denial of awards 
(1)Determination of awards 
(A)DiscretionThe determination of whether, to whom, or in what amount to make an award shall be in the discretion of the Secretary subject to the provisions in subsection (b)(1). (B)CriteriaIn determining an award made under subsection (b), the Secretary shall take into consideration— 
(i)if appropriate, whether a whistleblower reported or attempted to report the information internally to an applicable motor vehicle manufacturer, part supplier, or dealership; (ii)the significance of the original information provided by the whistleblower to the successful resolution of the covered action; 
(iii)the degree of assistance provided by the whistleblower and any legal representative of the whistleblower in the covered action; and (iv)such additional factors as the Secretary considers relevant. 
(2)Denial of awardsNo award under subsection (b) shall be made— (A)to any whistleblower who is convicted of a criminal violation related to the covered action for which the whistleblower otherwise could receive an award under this section; 
(B)to any whistleblower who, acting without direction from an applicable motor vehicle manufacturer, part supplier, or dealership, or agent thereof, deliberately causes or substantially contributes to the alleged violation of a requirement of this chapter; (C)to any whistleblower who submits information to the Secretary that is based on the facts underlying the covered action submitted previously by another whistleblower; 
(D)to any whistleblower who fails to provide the original information to the Secretary in such form as the Secretary may require by regulation; or (E)if the applicable motor vehicle manufacturer, parts supplier, or dealership has an internal reporting mechanism in place to protect employees from retaliation, to any whistleblower who fails to report or attempt to report the information internally through such mechanism, unless— 
(i)the whistleblower reasonably believed that such an internal report would have resulted in retaliation, notwithstanding section 30171(a); (ii)the whistleblower reasonably believed that the information— 
(I)was already internally reported; (II)was already subject to or part of an internal inquiry or investigation; or 
(III)was otherwise already known to the motor vehicle manufacturer, part supplier, or dealership; or (iii)the Secretary has good cause to waive this requirement. 
(d)RepresentationA whistleblower may be represented by counsel. (e)No contract necessaryNo contract with the Secretary is necessary for any whistleblower to receive an award under subsection (b). 
(f)Protection of whistleblowers; confidentiality 
(1)In generalNotwithstanding section 30167, and except as provided in paragraphs (4) and (5) of this subsection, the Secretary, and any officer or employee of the Department of Transportation, shall not disclose any information, including information provided by a whistleblower to the Secretary, which could reasonably be expected to reveal the identity of a whistleblower, except in accordance with the provisions of section 552a of title 5, unless— (A)required to be disclosed to a defendant or respondent in connection with a public proceeding instituted by the Secretary or any entity described in paragraph (5); 
(B)the whistleblower provides prior written consent for the information to be disclosed; or (C)the Secretary, or other officer or employee of the Department of Transportation, receives the information through another source, such as during an inspection or investigation under section 30166, and has authority under other law to release the information. 
(2)RedactionThe Secretary, and any officer or employee of the Department of Transportation, shall take reasonable measures to not reveal the identity of the whistleblower when disclosing any information under paragraph (1). (3)Section 552(b)(3)(b)For purposes of section 552 of title 5, paragraph (1) of this subsection shall be considered a statute described in subsection (b)(3)(B) of that section. 
(4)EffectNothing in this subsection is intended to limit the ability of the Attorney General to present such evidence to a grand jury or to share such evidence with potential witnesses or defendants in the course of an ongoing criminal investigation. (5)Availability to government agencies (A)In generalWithout the loss of its status as confidential in the hands of the Secretary, all information referred to in paragraph (1) may, in the discretion of the Secretary, when determined by the Secretary to be necessary or appropriate to accomplish the purposes of this chapter and in accordance with subparagraph (B), be made available to the following: 
(i)The Department of Justice. (ii)An appropriate department or agency of the Federal Government, acting within the scope of its jurisdiction. 
(B)Maintenance of informationEach entity described in subparagraph (A) shall maintain information described in that subparagraph as confidential, in accordance with the requirements in paragraph (1). (g)Provision of false informationA whistleblower who knowingly and intentionally makes any false, fictitious, or fraudulent statement or representation, or who makes or uses any false writing or document knowing the same to contain any false, fictitious, or fraudulent statement or entry, shall not be entitled to an award under this section and shall be subject to prosecution under section 1001 of title 18. 
(h)Appeals 
(1)In generalAny determination made under this section, including whether, to whom, or in what amount to make an award, shall be in the discretion of the Secretary. (2)AppealsAny determination made by the Secretary under this section may be appealed by a whistleblower to the appropriate court of appeals of the United States not later than 30 days after the determination is issued by the Secretary. 
(3)ReviewThe court shall review the determination made by the Secretary in accordance with section 706 of title 5. (i)RegulationNot later than 18 months after the date of enactment of this section, the Secretary shall promulgate regulations on the requirements of this section, consistent with this section.. 
(b)Rule of construction 
(1)Original informationInformation submitted to the Secretary of Transportation by a whistleblower in accordance with the requirements of section 30172 of title 49, United States Code, shall not lose its status as original information solely because the whistleblower submitted the information prior to the effective date of the regulations issued under subsection (i) of that section if that information was submitted after the date of enactment of this Act. (2)AwardsA whistleblower may receive an award under section 30172 of title 49, United States Code, regardless of whether the violation underlying the covered action occurred prior to the date of enactment of this Act, and may receive an award prior to the Secretary of Transportation promulgating the regulations under subsection (i) of that section. 
(c)Conforming amendmentsThe table of contents of subchapter IV of chapter 301 of title 49, United States Code, is amended by adding at the end the following:   30172. Whistleblower incentives and protections.. DAdditional Motor Vehicle Provisions 24401.Required reporting of NHTSA agendaNot later than December 1 of the year beginning after the date of enactment of this Act, and each year thereafter, the Administrator of the National Highway Traffic Safety Administration shall publish on the public website of the Administration, and file with the Committees on Energy and Commerce and Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate an annual plan for the following calendar year detailing the Administration’s projected activities, including— 
(1)the Administrator’s policy priorities; (2)any rulemakings projected to be commenced; 
(3)any plans to develop guidelines; (4)any plans to restructure the Administration or to establish or alter working groups; 
(5)any planned projects or initiatives of the Administration, including the working groups and advisory committees of the Administration; and (6)any projected dates or timetables associated with any of the items described in paragraphs (1) through (5). 
24402.Application of remedies for defects and noncomplianceSection 30120(g)(1) of title 49, United States Code, is amended by striking 10 calendar years and inserting 15 calendar years. 24403.Retention of safety records by manufacturers (a)RuleNot later than 18 months after the date of enactment of this Act, the Secretary of Transportation shall issue a final rule pursuant to section 30117 of title 49, United States Code, requiring each manufacturer of motor vehicles or motor vehicle equipment to retain all motor vehicle safety records required to be maintained by manufacturers under section 576.6 of title 49, Code of Federal Regulations, for a period of not less than 10 calendar years from the date on which they were generated or acquired by the manufacturer. 
(b)ApplicationThe rule required by subsection (a) shall apply with respect to any record described in such subsection that is in the possession of a manufacturer on the effective date of such rule. 24404.Nonapplication of prohibitions relating to noncomplying motor vehicles to vehicles used for testing or evaluationSection 30112(b) of title 49, United States Code, is amended— 
(1)in paragraph (8), by striking ; or and inserting a semicolon; (2)in paragraph (9), by striking the period at the end and inserting ; or; and 
(3)by adding at the end the following new paragraph:  (10)the introduction of a motor vehicle in interstate commerce solely for purposes of testing or evaluation by a manufacturer that agrees not to sell or offer for sale the motor vehicle at the conclusion of the testing or evaluation and that prior to the date of enactment of this paragraph— 
(A)has manufactured and distributed motor vehicles into the United States that are certified to comply with all applicable Federal motor vehicle safety standards; (B)has submitted to the Secretary appropriate manufacturer identification information under part 566 of title 49, Code of Federal Regulations; and 
(C)if applicable, has identified an agent for service of process in accordance with part 551 of such title.. 24405.Treatment of low-volume manufacturers (a)Exemption from vehicle safety standards for low-volume manufacturersSection 30114 of title 49, United States Code, is amended— 
(1)by striking The and inserting (a) Vehicles used for particular purposes. The; and  (2)by adding at the end the following new subsection: 
 
(b)Exemption for low-volume manufacturers 
(1)In generalThe Secretary shall— (A)exempt from section 30112(a) of this title not more than 325 replica motor vehicles per year that are manufactured or imported by a low-volume manufacturer; and 
(B)except as provided in paragraph (4) of this subsection, limit any such exemption to the Federal Motor Vehicle Safety Standards applicable to motor vehicles and not motor vehicle equipment. (2)Registration requirementTo qualify for an exemption under paragraph (1), a low-volume manufacturer shall register with the Secretary at such time, in such manner, and under such terms that the Secretary determines appropriate. The Secretary shall establish terms that ensure that no person may register as a low-volume manufacturer if the person is registered as an importer under section 30141 of this title. 
(3)Permanent label requirement 
(A)In generalThe Secretary shall require a low-volume manufacturer to affix a permanent label to a motor vehicle exempted under paragraph (1) that identifies the specified standards and regulations for which such vehicle is exempt from section 30112(a), states that the vehicle is a replica, and designates the model year such vehicle replicates. (B)Written noticeThe Secretary may require a low-volume manufacturer of a motor vehicle exempted under paragraph (1) to deliver written notice of the exemption to— 
(i)the dealer; and (ii)the first purchaser of the motor vehicle, if the first purchaser is not an individual that purchases the motor vehicle for resale. 
(C)Reporting requirementA low-volume manufacturer shall annually submit a report to the Secretary including the number and description of the motor vehicles exempted under paragraph (1) and a list of the exemptions described on the label affixed under subparagraph (A). (4)Effect on other provisionsAny motor vehicle exempted under this subsection shall also be exempted from sections 32304, 32502, and 32902 of this title and from section 3 of the Automobile Information Disclosure Act (15 U.S.C. 1232). 
(5)Limitation and public noticeThe Secretary shall have 90 days to review and approve or deny a registration submitted under paragraph (2). If the Secretary determines that any such registration submitted is incomplete, the Secretary shall have an additional 30 days for review. Any registration not approved or denied within 90 days after initial submission, or 120 days if the registration submitted is incomplete, shall be deemed approved. The Secretary shall have the authority to revoke an existing registration based on a failure to comply with requirements set forth in this subsection or a finding by the Secretary of a safety-related defect or unlawful conduct under this chapter that poses a significant safety risk. The registrant shall be provided a reasonable opportunity to correct all deficiencies, if such are correctable based on the sole discretion of the Secretary. An exemption granted by the Secretary to a low-volume manufacturer under this subsection may not be transferred to any other person, and shall expire at the end of the calendar year for which it was granted with respect to any volume authorized by the exemption that was not applied by the low-volume manufacturer to vehicles built during that calendar year. The Secretary shall maintain an up-to-date list of registrants and a list of the make and model of motor vehicles exempted under paragraph (1) on at least an annual basis and publish such list in the Federal Register or on a website operated by the Secretary. (6)Limitation of liability for original manufacturers, licensors or owners of product configuration, trade dress, or design patentsThe original manufacturer, its successor or assignee, or current owner, who grants a license or otherwise transfers rights to a low-volume manufacturer shall incur no liability to any person or entity under Federal or State statute, regulation, local ordinance, or under any Federal or State common law for such license or assignment to a low-volume manufacturer. 
(7)DefinitionsIn this subsection: (A)Low-volume manufacturerThe term low-volume manufacturer means a motor vehicle manufacturer, other than a person who is registered as an importer under section 30141 of this title, whose annual worldwide production, including by a parent or subsidiary of the manufacturer, if applicable, is not more than 5,000 motor vehicles. 
(B)Replica motor vehicleThe term replica motor vehicle means a motor vehicle produced by a low-volume manufacturer and that— (i)is intended to resemble the body of another motor vehicle that was manufactured not less than 25 years before the manufacture of the replica motor vehicle; and 
(ii)is manufactured under a license for the product configuration, trade dress, trademark, or patent, for the motor vehicle that is intended to be replicated from the original manufacturer, its successors or assignees, or current owner of such product configuration, trade dress, trademark, or patent rights. (8)ConstructionExcept as provided in paragraphs (1) and (4), a registrant shall be considered a motor vehicle manufacturer for purposes of parts A and C of subtitle VI of this title. Nothing shall be construed to exempt a registrant from complying with the requirements under sections 30116 through 30120A of this title if the motor vehicle excepted under paragraph (1) contains a defect related to motor vehicle safety.  
(9)State registrationNothing in this subsection shall be construed to preempt, affect, or supersede any State titling or registration law or regulation for a replica motor vehicle, or exempt a person from complying with such law or regulation. . (b)Vehicle emission compliance standards for low-volume motor vehicle manufacturersSection 206(a) of the Clean Air Act (42 U.S.C. 7525(a)) is amended by adding at the end the following new paragraph: 
 
(5) 
(A)A motor vehicle engine (including all engine emission controls) may be installed in an exempted specially produced motor vehicle if the motor vehicle engine is from a motor vehicle that is covered by a certificate of conformity issued by the Administrator for the model year in which the exempted specially produced motor vehicle is produced, or the motor vehicle engine is covered by an Executive order subject to regulations promulgated by the California Air Resources Board for the model year in which the exempted specially produced motor vehicle is produced, and— (i)the manufacturer of the engine supplies written instructions to the Administrator and the manufacturer of the exempted specially produced motor vehicle explaining how to install the engine and maintain functionality of the engine’s emission control system and the on-board diagnostic system (commonly known as OBD), except with respect to evaporative emissions; 
(ii)the manufacturer of the exempted specially produced motor vehicle installs the engine in accordance with such instructions and certifies such installation in accordance with subparagraph (E); (iii)the installation instructions include emission control warranty information from the engine manufacturer in compliance with section 207, including where warranty repairs can be made, emission control labels to be affixed to the vehicle, and the certificate of conformity number for the applicable vehicle in which the engine was originally intended or the applicable Executive order number for the engine; and 
(iv)the manufacturer of the exempted specially produced motor vehicle does not produce more than 325 such vehicles in the calendar year in which the vehicle is produced. (B)A motor vehicle containing an engine compliant with the requirements of subparagraph (A) shall be treated as meeting the requirements of section 202 applicable to new vehicles produced or imported in the model year in which the exempted specially produced motor vehicle is produced or imported. 
(C)Engine installations that are not performed in accordance with installation instructions provided by the manufacturer and alterations to the engine not in accordance with the installation instructions shall— (i)be treated as prohibited acts by the installer under section 203 and any applicable regulations; and 
(ii)subject to civil penalties under section 205(a), civil actions under section 205(b), and administrative assessment of penalties under section 205(c). (D)The manufacturer of an exempted specially produced motor vehicle that has an engine compliant with the requirements of subparagraph (A) shall provide to the purchaser of such vehicle all information received by the manufacturer from the engine manufacturer, including information regarding emissions warranties from the engine manufacturer and all emissions-related recalls by the engine manufacturer. 
(E)To qualify to install an engine under this paragraph, and sell, offer for sale, introduce into commerce, deliver for introduction into commerce or import an exempted specially produced motor vehicle, a manufacturer of exempted specially produced motor vehicles shall register with the Administrator at such time and in such manner as the Administrator determines appropriate. The manufacturer shall submit an annual report to the Administrator that includes— (i)a description of the exempted specially produced motor vehicles and engines installed in such vehicles; 
(ii)the certificate of conformity number issued to the motor vehicle in which the engine was originally intended or the applicable Executive order number for the engine; and (iii)a certification that it produced all exempted specially produced motor vehicles according to the written instructions from the engine manufacturer, and otherwise that the engine conforms in all material respects to the description in the application for the applicable certificate of conformity or Executive order. 
(F)Exempted specially produced motor vehicles compliant with this paragraph shall be exempted from— (i)motor vehicle certification testing under this section; and 
(ii)vehicle emission control inspection and maintenance programs required under section 110. (G) (i)Except as provided in subparagraphs (A) through (F), a person engaged in the manufacturing or assembling of exempted specially produced motor vehicles shall be considered a manufacturer for purposes of this Act. 
(ii)Nothing in this paragraph shall be construed to exempt any person from the prohibitions in section 203(a)(3) or the requirements in sections 208, 206(c), or 202(m)(5). (H)In this paragraph: 
(i)The term exempted specially produced motor vehicle means a light-duty vehicle or light-duty truck produced by a low-volume manufacturer and that— (I)is intended to resemble the body of another motor vehicle that was manufactured not less than 25 years before the manufacture of the exempted specially produced motor vehicle; and 
(II)is manufactured under a license for the product configuration, trade dress, trademark, or patent, for the motor vehicle that is intended to be replicated from the original manufacturer, its successors or assignees, or current owner of such product configuration, trade dress, trademark, or patent rights. (ii)The term low-volume manufacturer means a motor vehicle manufacturer, other than a person who is registered as an importer under section 30141 of title 49, United States Code, whose annual worldwide production, including by a parent or subsidiary of the manufacturer, if applicable, is not more than 5,000 motor vehicles.. 
(c)ImplementationNot later than 12 months after the date of enactment of this Act, the Secretary of Transportation and the Administrator of the Environmental Protection Agency shall issue such regulations as may be necessary to implement the amendments made by subsections (a) and (b), respectively. 24406.Motor vehicle safety guidelinesSection 30111 of title 49, United States Code, is amended by adding at the end the following new subsection: 
 
(f)Motor vehicle safety guidelines 
(1)In generalNo guidelines issued by the Secretary with respect to motor vehicle safety shall confer any rights on any person, State, or locality, nor shall operate to bind the Secretary or any person to the approach recommended in such guidelines. In any enforcement action with respect to motor vehicle safety, the Secretary shall allege a violation of a provision of this subtitle, a motor vehicle safety standard issued under this subtitle, or another relevant statute or regulation. The Secretary may not base an enforcement action on, or execute a consent order based on, practices that are alleged to be inconsistent with any such guidelines, unless the practices allegedly violate a provision of this subtitle, a motor vehicle safety standard issued under this subtitle, or another relevant statute or regulation. (2)Rule of constructionNothing in this subsection shall be construed to confer any authority upon or negate any authority of the Secretary to issue guidelines under this chapter.. 
24407.Improvement of data collection on child occupants in vehicle crashes 
(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary shall revise the crash investigation data collection system of the National Highway Traffic Safety Administration to include the collection of the following data in connection with vehicle crashes whenever a child restraint system was in use in a vehicle involved in a crash: (1)The type or types of child restraint systems in use during the crash in any vehicle involved in the crash, including whether a five-point harness or belt-positioning booster. 
(2)If a five-point harness child restraint system was in use during the crash, whether the child restraint system was forward-facing or rear-facing in the vehicle concerned. (b)ConsultationIn implementing subsection (a), the Secretary shall work with law enforcement officials, safety advocates, the medical community, and research organizations to improve the recordation of data described in subsection (a) in police and other applicable incident reports. 
(c)ReportNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Energy and Commerce of the House of Representatives a report on child occupant crash data collection in the crash investigation data collection system of the National Highway Traffic Safety Administration pursuant to the revision required by subsection (a). CFinance XXXIHighway trust fund and related taxes AExtension of trust fund expenditure authority and related taxes 31101.Extension of Highway Trust Fund expenditure authority (a)Highway Trust FundSection 9503 of the Internal Revenue Code of 1986 is amended— 
(1)by striking December 5, 2015 in subsections (b)(6)(B), (c)(1), and (e)(3) and inserting October 1, 2020, and (2)by striking Surface Transportation Extension Act of 2015, Part II in subsections (c)(1) and (e)(3) and inserting FAST Act. 
(b)Sport Fish Restoration and Boating Trust FundSection 9504 of such Code is amended— (1)by striking Surface Transportation Extension Act of 2015, Part II each place it appears in subsection (b)(2) and inserting FAST Act, and 
(2)by striking December 5, 2015 in subsection (d)(2) and inserting October 1, 2020. (c)Leaking Underground Storage Tank Trust FundSection 9508(e)(2) of such Code is amended by striking December 5, 2015 and inserting October 1, 2020. 
31102.Extension of highway-related taxes 
(a)In general 
(1)Each of the following provisions of the Internal Revenue Code of 1986 is amended by striking September 30, 2016 and inserting September 30, 2022: (A)Section 4041(a)(1)(C)(iii)(I). 
(B)Section 4041(m)(1)(B). (C)Section 4081(d)(1). 
(2)Each of the following provisions of such Code is amended by striking October 1, 2016 and inserting October 1, 2022: (A)Section 4041(m)(1)(A). 
(B)Section 4051(c). (C)Section 4071(d). 
(D)Section 4081(d)(3). (b)Extension of tax, Etc., on use of certain heavy vehiclesEach of the following provisions of the Internal Revenue Code of 1986 is amended by striking 2017 each place it appears and inserting 2023: 
(1)Section 4481(f). (2)Subsections (c)(4) and (d) of section 4482. 
(c)Floor stocks refundsSection 6412(a)(1) of the Internal Revenue Code of 1986 is amended— (1)by striking October 1, 2016 each place it appears and inserting October 1, 2022; 
(2)by striking March 31, 2017 each place it appears and inserting March 31, 2023; and (3)by striking January 1, 2017 and inserting January 1, 2023. 
(d)Extension of certain exemptions 
(1)Section 4221(a) of the Internal Revenue Code of 1986 is amended by striking October 1, 2016 and inserting October 1, 2022. (2)Section 4483(i) of such Code is amended by striking October 1, 2017 and inserting October 1, 2023. 
(e)Extension of transfers of certain taxes 
(1)In generalSection 9503 of the Internal Revenue Code of 1986 is amended— (A)in subsection (b)— 
(i)by striking October 1, 2016 each place it appears in paragraphs (1) and (2) and inserting October 1, 2022; (ii)by striking October 1, 2016 in the heading of paragraph (2) and inserting October 1, 2022; 
(iii)by striking September 30, 2016 in paragraph (2) and inserting September 30, 2022; and (iv)by striking July 1, 2017 in paragraph (2) and inserting July 1, 2023; and 
(B)in subsection (c)(2), by striking July 1, 2017 and inserting July 1, 2023. (2)Motorboat and small-engine fuel tax transfers (A)In generalParagraphs (3)(A)(i) and (4)(A) of section 9503(c) of such Code are each amended by striking October 1, 2016 and inserting October 1, 2022. 
(B)Conforming amendments to land and water conservation fundSection 200310 of title 54, United States Code, is amended— (i)by striking October 1, 2017 each place it appears and inserting October 1, 2023; and 
(ii)by striking October 1, 2016 and inserting October 1, 2022. (f)Effective dateThe amendments made by this section shall take effect on October 1, 2016. 
BAdditional transfers to Highway Trust Fund 
31201.Further additional transfers to trust fundSubsection (f) of section 9503 of the Internal Revenue Code of 1986 is amended by redesignating paragraph (8) as paragraph (10) and inserting after paragraph (7) the following new paragraphs:  (8)Further transfers to trust fundOut of money in the Treasury not otherwise appropriated, there is hereby appropriated— 
(A)$51,900,000,000 to the Highway Account (as defined in subsection (e)(5)(B)) in the Highway Trust Fund; and (B)$18,100,000,000 to the Mass Transit Account in the Highway Trust Fund. 
(9)Additional increase in fund balanceThere is hereby transferred to the Highway Account (as defined in subsection (e)(5)(B)) in the Highway Trust Fund amounts appropriated from the Leaking Underground Storage Tank Trust Fund under section 9508(c)(4).. 31202.Transfer to Highway Trust Fund of certain motor vehicle safety penalties (a)In generalParagraph (5) of section 9503(b) of the Internal Revenue Code of 1986 is amended— 
(1)by striking There are hereby and inserting the following:  (A)In generalThere are hereby, and 
(2)by adding at the end the following new paragraph:  (B)Penalties related to motor vehicle safety (i)In generalThere are hereby appropriated to the Highway Trust Fund amounts equivalent to covered motor vehicle safety penalty collections. 
(ii)Covered motor vehicle safety penalty collectionsFor purposes of this subparagraph, the term covered motor vehicle safety penalty collections means any amount collected in connection with a civil penalty under section 30165 of title 49, United States Code, reduced by any award authorized by the Secretary of Transportation to be paid to any person in connection with information provided by such person related to a violation of chapter 301 of such title which is a predicate to such civil penalty.. (b)Effective dateThe amendments made by this section shall apply to amounts collected after the date of the enactment of this Act. 
31203.Appropriation from Leaking Underground Storage Tank Trust Fund 
(a)In generalSubsection (c) of section 9508 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (4)Additional transfer to highway trust fundOut of amounts in the Leaking Underground Storage Tank Trust Fund there is hereby appropriated— 
(A)on the date of the enactment of the FAST Act, $100,000,000, (B)on October 1, 2016, $100,000,000, and 
(C)on October 1, 2017, $100,000,000,to be transferred under section 9503(f)(9) to the Highway Account (as defined in section 9503(e)(5)(B)) in the Highway Trust Fund.. (b)Conforming amendmentSection 9508(c)(1) of the Internal Revenue Code of 1986 is amended by striking paragraphs (2) and (3) and inserting paragraphs (2), (3), and (4). 
XXXIIOffsets 
ATax provisions 
32101.Revocation or denial of passport in case of certain unpaid taxes 
(a)In generalSubchapter D of chapter 75 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:  7345.Revocation or denial of passport in case of certain tax delinquencies (a)In generalIf the Secretary receives certification by the Commissioner of Internal Revenue that an individual has a seriously delinquent tax debt, the Secretary shall transmit such certification to the Secretary of State for action with respect to denial, revocation, or limitation of a passport pursuant to section 32101 of the FAST Act. 
(b)Seriously delinquent tax debt 
(1)In generalFor purposes of this section, the term seriously delinquent tax debt means an unpaid, legally enforceable Federal tax liability of an individual— (A)which has been assessed, 
(B)which is greater than $50,000, and (C)with respect to which— 
(i)a notice of lien has been filed pursuant to section 6323 and the administrative rights under section 6320 with respect to such filing have been exhausted or have lapsed, or (ii)a levy is made pursuant to section 6331. 
(2)ExceptionsSuch term shall not include— (A)a debt that is being paid in a timely manner pursuant to an agreement to which the individual is party under section 6159 or 7122, and 
(B)a debt with respect to which collection is suspended with respect to the individual— (i)because a due process hearing under section 6330 is requested or pending, or 
(ii)because an election under subsection (b) or (c) of section 6015 is made or relief under subsection (f) of such section is requested. (c)Reversal of certification (1)In generalIn the case of an individual with respect to whom the Commissioner makes a certification under subsection (a), the Commissioner shall notify the Secretary (and the Secretary shall subsequently notify the Secretary of State) if such certification is found to be erroneous or if the debt with respect to such certification is fully satisfied or ceases to be a seriously delinquent tax debt by reason of subsection (b)(2). 
(2)Timing of notice 
(A)Full satisfaction of debtIn the case of a debt that has been fully satisfied or has become legally unenforceable, such notification shall be made not later than the date required for issuing the certificate of release of lien with respect to such debt under section 6325(a). (B)Innocent spouse reliefIn the case of an individual who makes an election under subsection (b) or (c) of section 6015, or requests relief under subsection (f) of such section, such notification shall be made not later than 30 days after any such election or request. 
(C)Installment agreement or offer-in-compromiseIn the case of an installment agreement under section 6159 or an offer-in-compromise under section 7122, such notification shall be made not later than 30 days after such agreement is entered into or such offer is accepted by the Secretary. (D)Erroneous certificationIn the case of a certification found to be erroneous, such notification shall be made as soon as practicable after such finding. 
(d)Contemporaneous notice to individualThe Commissioner shall contemporaneously notify an individual of any certification under subsection (a), or any reversal of certification under subsection (c), with respect to such individual. Such notice shall include a description in simple and nontechnical terms of the right to bring a civil action under subsection (e). (e)Judicial review of certification (1)In generalAfter the Commissioner notifies an individual under subsection (d), the taxpayer may bring a civil action against the United States in a district court of the United States or the Tax Court to determine whether the certification was erroneous or whether the Commissioner has failed to reverse the certification. 
(2)DeterminationIf the court determines that such certification was erroneous, then the court may order the Secretary to notify the Secretary of State that such certification was erroneous. (f)Adjustment for inflationIn the case of a calendar year beginning after 2016, the dollar amount in subsection (a) shall be increased by an amount equal to— 
(1)such dollar amount, multiplied by (2)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2015 for calendar year 1992 in subparagraph (B) thereof.If any amount as adjusted under the preceding sentence is not a multiple of $1,000, such amount shall be rounded to the nearest multiple of $1,000. 
(g)Delegation of certificationA certification under subsection (a) or reversal of certification under subsection (c) may only be delegated by the Commissioner of Internal Revenue to the Deputy Commissioner for Services and Enforcement, or the Commissioner of an operating division, of the Internal Revenue Service.. (b)Information included in notice of lien and levy (1)Notice of lienSection 6320(a)(3) of such Code is amended by striking and at the end of subparagraph (C), by striking the period at the end of subparagraph (D) and inserting ; and, and by adding at the end the following new subparagraph: 
 
(E)the provisions of section 7345 relating to the certification of seriously delinquent tax debts and the denial, revocation, or limitation of passports of individuals with such debts pursuant to section 32101 of the FAST Act.. (2)Notice of levySection 6331(d)(4) of such Code is amended by striking and at the end of subparagraph (E), by striking the period at the end of subparagraph (F) and inserting , and, and by adding at the end the following new subparagraph: 
 
(G)the provisions of section 7345 relating to the certification of seriously delinquent tax debts and the denial, revocation, or limitation of passports of individuals with such debts pursuant to section 32101 of the FAST Act.. (c)Authority for information sharing (1)In generalSection 6103(k) of such Code is amended by adding at the end the following new paragraph: 
 
(11)Disclosure of return information to Department of State for purposes of passport revocation under section 7345 
(A)In generalThe Secretary shall, upon receiving a certification described in section 7345, disclose to the Secretary of State return information with respect to a taxpayer who has a seriously delinquent tax debt described in such section. Such return information shall be limited to— (i)the taxpayer identity information with respect to such taxpayer, and 
(ii)the amount of such seriously delinquent tax debt. (B)Restriction on disclosureReturn information disclosed under subparagraph (A) may be used by officers and employees of the Department of State for the purposes of, and to the extent necessary in, carrying out the requirements of section 32101 of the FAST Act.. 
(2)Conforming amendmentParagraph (4) of section 6103(p) of such Code is amended by striking or (10) each place it appears in subparagraph (F)(ii) and in the matter preceding subparagraph (A) and inserting , (10), or (11). (d)Time for certification of seriously delinquent tax debt postponed by reason of service in combat zoneSection 7508(a) of such Code is amended by striking the period at the end of paragraph (2) and inserting ; and and by adding at the end the following new paragraph: 
 
(3)Any certification of a seriously delinquent tax debt under section 7345.. (e)Authority to deny or revoke passport (1)Denial (A)In generalExcept as provided under subparagraph (B), upon receiving a certification described in section 7345 of the Internal Revenue Code of 1986 from the Secretary of the Treasury, the Secretary of State shall not issue a passport to any individual who has a seriously delinquent tax debt described in such section. 
(B)Emergency and humanitarian situationsNotwithstanding subparagraph (A), the Secretary of State may issue a passport, in emergency circumstances or for humanitarian reasons, to an individual described in such subparagraph. (2)Revocation (A)In generalThe Secretary of State may revoke a passport previously issued to any individual described in paragraph (1)(A). 
(B)Limitation for return to united statesIf the Secretary of State decides to revoke a passport under subparagraph (A), the Secretary of State, before revocation, may— (i)limit a previously issued passport only for return travel to the United States; or 
(ii)issue a limited passport that only permits return travel to the United States. (3)Hold harmlessThe Secretary of the Treasury, the Secretary of State, and any of their designees shall not be liable to an individual for any action with respect to a certification by the Commissioner of Internal Revenue under section 7345 of the Internal Revenue Code of 1986. 
(f)Revocation or denial of passport in case of individual without social security account number 
(1)Denial 
(A)In generalExcept as provided under subparagraph (B), upon receiving an application for a passport from an individual that either— (i)does not include the social security account number issued to that individual, or 
(ii)includes an incorrect or invalid social security number willfully, intentionally, negligently, or recklessly provided by such individual,the Secretary of State is authorized to deny such application and is authorized to not issue a passport to the individual. (B)Emergency and humanitarian situationsNotwithstanding subparagraph (A), the Secretary of State may issue a passport, in emergency circumstances or for humanitarian reasons, to an individual described in subparagraph (A). 
(2)Revocation 
(A)In generalThe Secretary of State may revoke a passport previously issued to any individual described in paragraph (1)(A). (B)Limitation for return to United StatesIf the Secretary of State decides to revoke a passport under subparagraph (A), the Secretary of State, before revocation, may— 
(i)limit a previously issued passport only for return travel to the United States; or (ii)issue a limited passport that only permits return travel to the United States. 
(g)Removal of certification from record when debt ceases to be seriously delinquentIf pursuant to subsection (c) or (e) of section 7345 of the Internal Revenue Code of 1986 the Secretary of State receives from the Secretary of the Treasury a notice that an individual ceases to have a seriously delinquent tax debt, the Secretary of State shall remove from the individual’s record the certification with respect to such debt. (h)Clerical amendmentThe table of sections for subchapter D of chapter 75 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item: 
 
 
Sec. 7345. Revocation or denial of passport in case of certain tax delinquencies.. 
(i)Effective dateThe provisions of, and amendments made by, this section shall take effect on the date of the enactment of this Act. 32102.Reform of rules relating to qualified tax collection contracts (a)Requirement To collect certain inactive tax receivables under qualified tax collection contractsSection 6306 of the Internal Revenue Code of 1986 is amended by redesignating subsections (c) through (f) as subsections (d) through (g), respectively, and by inserting after subsection (b) the following new subsection: 
 
(c)Collection of inactive tax receivables 
(1)In generalNotwithstanding any other provision of law, the Secretary shall enter into one or more qualified tax collection contracts for the collection of all outstanding inactive tax receivables. (2)Inactive tax receivablesFor purposes of this section— 
(A)In generalThe term inactive tax receivable means any tax receivable if— (i)at any time after assessment, the Internal Revenue Service removes such receivable from the active inventory for lack of resources or inability to locate the taxpayer, 
(ii)more than 1⁄3 of the period of the applicable statute of limitation has lapsed and such receivable has not been assigned for collection to any employee of the Internal Revenue Service, or (iii)in the case of a receivable which has been assigned for collection, more than 365 days have passed without interaction with the taxpayer or a third party for purposes of furthering the collection of such receivable. 
(B)Tax receivableThe term tax receivable means any outstanding assessment which the Internal Revenue Service includes in potentially collectible inventory.. (b)Certain tax receivables not eligible for collection under qualified tax collection contractsSection 6306 of the Internal Revenue Code of 1986, as amended by subsection (a), is amended by redesignating subsections (d) through (g) as subsections (e) through (h), respectively, and by inserting after subsection (c) the following new subsection: 
 
(d)Certain tax receivables not eligible for collection under qualified tax collections contractsA tax receivable shall not be eligible for collection pursuant to a qualified tax collection contract if such receivable— (1)is subject to a pending or active offer-in-compromise or installment agreement, 
(2)is classified as an innocent spouse case, (3)involves a taxpayer identified by the Secretary as being— 
(A)deceased, (B)under the age of 18, 
(C)in a designated combat zone, or (D)a victim of tax-related identity theft, 
(4)is currently under examination, litigation, criminal investigation, or levy, or (5)is currently subject to a proper exercise of a right of appeal under this title.. 
(c)Contracting prioritySection 6306 of the Internal Revenue Code of 1986, as amended by the preceding provisions of this section, is amended by redesignating subsection (h) as subsection (i) and by inserting after subsection (g) the following new subsection:  (h)Contracting priorityIn contracting for the services of any person under this section, the Secretary shall utilize private collection contractors and debt collection centers on the schedule required under section 3711(g) of title 31, United States Code, including the technology and communications infrastructure established therein, to the extent such private collection contractors and debt collection centers are appropriate to carry out the purposes of this section.. 
(d)Disclosure of return informationSection 6103(k) of the Internal Revenue Code of 1986, as amended by section 32101, is amended by adding at the end the following new paragraph:  (12)Qualified tax collection contractorsPersons providing services pursuant to a qualified tax collection contract under section 6306 may, if speaking to a person who has identified himself or herself as having the name of the taxpayer to which a tax receivable (within the meaning of such section) relates, identify themselves as contractors of the Internal Revenue Service and disclose the business name of the contractor, and the nature, subject, and reason for the contact. Disclosures under this paragraph shall be made only in such situations and under such conditions as have been approved by the Secretary.. 
(e)Taxpayers affected by federally declared disastersSection 6306 of the Internal Revenue Code of 1986, as amended by the preceding provisions of this section, is amended by redesignating subsection (i) as subsection (j) and by inserting after subsection (h) the following new subsection:  (i)Taxpayers in presidentially declared disaster areasThe Secretary may prescribe procedures under which a taxpayer determined to be affected by a Federally declared disaster (as defined by section 165(i)(5)) may request— 
(1)relief from immediate collection measures by contractors under this section, and (2)a return of the inactive tax receivable to the inventory of the Internal Revenue Service to be collected by an employee thereof.. 
(f)Report to Congress 
(1)In generalSection 6306 of the Internal Revenue Code of 1986, as amended by the preceding provisions of this section, is amended by redesignating subsection (j) as subsection (k) and by inserting after subsection (i) the following new subsection:  (j)Report to CongressNot later than 90 days after the last day of each fiscal year (beginning with the first such fiscal year ending after the date of the enactment of this subsection), the Secretary shall submit to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate a report with respect to qualified tax collection contracts under this section which shall include— 
(1)annually, with respect to such fiscal year— (A)the total number and amount of tax receivables provided to each contractor for collection under this section, 
(B)the total amounts collected (and amounts of installment agreements entered into under subsection (b)(1)(B)) with respect to each contractor and the collection costs incurred (directly and indirectly) by the Internal Revenue Service with respect to such amounts, (C)the impact of such contracts on the total number and amount of unpaid assessments, and on the number and amount of assessments collected by Internal Revenue Service personnel after initial contact by a contractor, 
(D)the amount of fees retained by the Secretary under subsection (e) and a description of the use of such funds, and (E)a disclosure safeguard report in a form similar to that required under section 6103(p)(5), and 
(2)biannually (beginning with the second report submitted under this subsection)— (A)an independent evaluation of contractor performance, and 
(B)a measurement plan that includes a comparison of the best practices used by the private collectors to the collection techniques used by the Internal Revenue Service and mechanisms to identify and capture information on successful collection techniques used by the contractors that could be adopted by the Internal Revenue Service.. (2)Repeal of existing reporting requirements with respect to qualified tax collection contractsSection 881 of the American Jobs Creation Act of 2004 is amended by striking subsection (e). 
(g)Effective dates 
(1)In generalThe amendments made by subsections (a) and (b) shall apply to tax receivables identified by the Secretary after the date of the enactment of this Act. (2)Contracting priorityThe Secretary shall begin entering into contracts and agreements as described in the amendment made by subsection (c) within 3 months after the date of the enactment of this Act. 
(3)DisclosuresThe amendment made by subsection (d) shall apply to disclosures made after the date of the enactment of this Act. (4)Procedures; report to congressThe amendments made by subsections (e) and (f) shall take effect on the date of the enactment of this Act. 
32103.Special compliance personnel program 
(a)In generalSubsection (e) of section 6306 of the Internal Revenue Code of 1986, as redesignated by section 52106, is amended by striking for collection enforcement activities of the Internal Revenue Service in paragraph (2) and inserting to fund the special compliance personnel program account under section 6307. (b)Special compliance personnel program accountSubchapter A of chapter 64 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section: 
 
6307.Special compliance personnel program account 
(a)Establishment of a special compliance personnel program accountThe Secretary shall establish an account within the Department for carrying out a program consisting of the hiring, training, and employment of special compliance personnel, and shall transfer to such account from time to time amounts retained by the Secretary under section 6306(e)(2). (b)RestrictionsThe program described in subsection (a) shall be subject to the following restrictions: 
(1)No funds shall be transferred to such account except as described in subsection (a). (2)No other funds from any other source shall be expended for special compliance personnel employed under such program, and no funds from such account shall be expended for the hiring of any personnel other than special compliance personnel. 
(3)Notwithstanding any other authority, the Secretary is prohibited from spending funds out of such account for any purpose other than for costs under such program associated with the employment of special compliance personnel and the retraining and reassignment of current noncollections personnel as special compliance personnel, and to reimburse the Internal Revenue Service or other government agencies for the cost of administering qualified tax collection contracts under section 6306. (c)ReportingNot later than March of each year, the Commissioner of Internal Revenue shall submit a report to the Committees on Finance and Appropriations of the Senate and the Committees on Ways and Means and Appropriations of the House of Representatives consisting of the following: 
(1)For the preceding fiscal year, all funds received in the account established under subsection (a), administrative and program costs for the program described in such subsection, the number of special compliance personnel hired and employed under the program, and the amount of revenue actually collected by such personnel. (2)For the current fiscal year, all actual and estimated funds received or to be received in the account, all actual and estimated administrative and program costs, the number of all actual and estimated special compliance personnel hired and employed under the program, and the actual and estimated revenue actually collected or to be collected by such personnel. 
(3)For the following fiscal year, an estimate of all funds to be received in the account, all estimated administrative and program costs, the estimated number of special compliance personnel hired and employed under the program, and the estimated revenue to be collected by such personnel. (d)DefinitionsFor purposes of this section— 
(1)Special compliance personnelThe term special compliance personnel means individuals employed by the Internal Revenue Service as field function collection officers or in a similar position, or employed to collect taxes using the automated collection system or an equivalent replacement system. (2)Program costsThe term program costs means— 
(A)total salaries (including locality pay and bonuses), benefits, and employment taxes for special compliance personnel employed or trained under the program described in subsection (a), and (B)direct overhead costs, salaries, benefits, and employment taxes relating to support staff, rental payments, office equipment and furniture, travel, data processing services, vehicle costs, utilities, telecommunications, postage, printing and reproduction, supplies and materials, lands and structures, insurance claims, and indemnities for special compliance personnel hired and employed under this section.For purposes of subparagraph (B), the cost of management and supervision of special compliance personnel shall be taken into account as direct overhead costs to the extent such costs, when included in total program costs under this paragraph, do not represent more than 10 percent of such total costs.. 
(c)Clerical amendmentThe table of sections for subchapter A of chapter 64 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 6306 the following new item:   Sec. 6307. Special compliance personnel program account.. (d)Effective dateThe amendment made by subsection (a) shall apply to amounts collected and retained by the Secretary after the date of the enactment of this Act. 
32104.Repeal of modification of automatic extension of return due date for certain employee benefit plans 
(a)In generalSection 2006(b) of the Surface Transportation and Veterans Health Care Choice Improvement Act of 2015 is amended by striking paragraph (3). (b)Effective dateThe amendment made by this section shall apply to returns for taxable years beginning after December 31, 2015. 
BFees and receipts 
32201.Adjustment for inflation of fees for certain customs services 
(a)In generalSection 13031 of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c) is amended by adding at the end the following:  (l)Adjustment of fees for inflation (1)In generalThe Secretary of the Treasury shall adjust the fees established under subsection (a), and the limitations on such fees under paragraphs (2), (3), (5), (6), (8), and (9) of subsection (b), on April 1, 2016, and at the beginning of each fiscal year thereafter, to reflect the percentage (if any) of the increase in the average of the Consumer Price Index for the preceding 12-month period compared to the Consumer Price Index for fiscal year 2014. 
(2)Special rules for calculation of adjustmentIn adjusting under paragraph (1) the amount of the fees established under subsection (a), and the limitations on such fees under paragraphs (2), (3), (5), (6), (8), and (9) of subsection (b), the Secretary— (A)shall round the amount of any increase in the Consumer Price Index to the nearest dollar; and 
(B)may ignore any such increase of less than 1 percent. (3)Consumer Price Index definedFor purposes of this subsection, the term Consumer Price Index means the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.. 
(b)Use of feesThe fees collected as a result of the amendments made by this section shall be deposited in the Customs User Fee Account, shall be available for reimbursement of customs services and inspections costs, and shall be available only to the extent provided in appropriations Acts. (c)Conforming amendmentsSection 13031 of the Consolidated Omnibus Budget Reconciliation Act of 1985 (19 U.S.C. 58c), as amended by subsections (a) and (b), is further amended— 
(1)in subsection (a), in the matter preceding paragraph (1), by inserting (subject to adjustment under subsection (l)) after following fees; and (2)in subsection (b)— 
(A)in paragraph (2), by inserting (subject to adjustment under subsection (l)) after in fees; (B)in paragraph (3), by inserting (subject to adjustment under subsection (l)) after in fees; 
(C)in paragraph (5)(A), by inserting (subject to adjustment under subsection (l)) after in fees; (D)in paragraph (6), by inserting (subject to adjustment under subsection (l)) after in fees; 
(E)in paragraph (8)(A)— (i)in clause (i), by inserting or (l) after subsection (a)(9)(B); and 
(ii)in clause (ii), by inserting (subject to adjustment under subsection (l)) after $3; and (F)in paragraph (9)— 
(i)in subparagraph (A)— (I)in the matter preceding clause (i), by inserting and subject to adjustment under subsection (l) after Tariff Act of 1930; and 
(II)in clause (ii)(I), by inserting (subject to adjustment under subsection (l)) after bill of lading; and (ii)in subparagraph (B)(i), by inserting (subject to adjustment under subsection (l)) after bill of lading. 
32202.Limitation on surplus funds of Federal reserve banksSection 7(a) of the Federal Reserve Act (12 U.S.C. 289(a)) is amended by adding at the end the following:  (3)Limitation on surplus funds (A)In generalThe aggregate amount of the surplus funds of the Federal reserve banks may not exceed $10,000,000,000. 
(B)Transfer to the general fundAny amounts of the surplus funds of the Federal reserve banks that exceed, or would exceed, the limitation under subparagraph (A) shall be transferred to the Board of Governors of the Federal Reserve System for transfer to the Secretary of the Treasury for deposit in the general fund of the Treasury.. 32203.Dividends of Federal reserve banks (a)In generalSection 7(a)(1) of the Federal Reserve Act (12 15 U.S.C. 289(a)(1)) is amended— 
(1)by amending subparagraph (A) to read as follows:  (A)Dividend amountAfter all necessary expenses of a Federal reserve bank have been paid or provided for, the stockholders of the bank shall be entitled to receive an annual dividend on paid-in capital stock of— 
(i)in the case of a stockholder with total consolidated assets of more than $10,000,000,000, the smaller of— (I)the rate equal to the high yield of the 10-year Treasury note auctioned at the last auction held prior to the payment of such dividend; and 
(II)6 percent; and (ii)in the case of a stockholder with total consolidated assets of $10,000,000,000 or less, 6 percent.; and 
(2)by adding at the end the following:  (C)Inflation adjustmentThe Board of Governors of the Federal Reserve System shall annually adjust the dollar amounts of total consolidated assets specified under subparagraph (A) to reflect the change in the Gross Domestic Product Price Index, published by the Bureau of Economic Analysis.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on January 1, 2016. 32204.Strategic Petroleum Reserve drawdown and sale (a)Drawdown and sale (1)In generalNotwithstanding section 161 of the Energy Policy and Conservation Act (42 U.S.C. 6241), except as provided in subsections (b) and (c), the Secretary of Energy shall drawdown and sell from the Strategic Petroleum Reserve— 
(A)the quantity of barrels of crude oil that the Secretary of Energy determines to be appropriate to maximize the financial return to United States taxpayers for each of fiscal years 2016 and 2017; (B)16,000,000 barrels of crude oil during fiscal year 2023; 
(C)25,000,000 barrels of crude oil during fiscal year 2024; and (D)25,000,000 barrels of crude oil during fiscal year 2025. 
(2)Deposit of amounts received from saleAmounts received from a sale under paragraph (1) shall be deposited in the general fund of the Treasury during the fiscal year in which the sale occurs. (b)Emergency protectionThe Secretary shall not draw down and sell crude oil under this section in quantities that would limit the authority to sell petroleum products under section 161(h) of the Energy Policy and Conservation Act (42 U.S.C. 6241(h)) in the full quantity authorized by that subsection. 
(c)Increase; limitation 
(1)IncreaseThe Secretary of Energy may increase the drawdown and sales under subparagraphs (A) through (I) of subsection (a)(1) as the Secretary of Energy determines to be appropriate to maximize the financial return to United States taxpayers. (2)LimitationThe Secretary of Energy shall not drawdown or conduct sales of crude oil under this section after the date on which a total of $6,200,000,000 has been deposited in the general fund of the Treasury from sales authorized under this section. 
32205.RepealEffective as of November 2, 2015, the date of the enactment of the Bipartisan Budget Act of 2015 (Public Law 114–74), section 201 of such Act and the amendments made by such section are repealed, and the provisions of law amended by such section are hereby restored to appear as if such section had not been enacted into law. COutlays 32301.Interest on overpaymentSection 111 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1721) is amended— 
(1)by striking subsections (h) and (i); (2)by redesignating subsections (j) through (l) as subsections (h) through (j), respectively; and 
(3)in subsection (h) (as so redesignated), by striking the fourth sentence. DBudgetary effects 32401.Budgetary effectsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010. 
DMiscellaneous 
XLIFederal Permitting Improvement 
41001.DefinitionsIn this title: (1)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code. 
(2)Agency CERPOThe term agency CERPO means the chief environmental review and permitting officer of an agency, as designated by the head of the agency under section 41002(b)(2)(A)(iii)(I). (3)AuthorizationThe term authorization means any license, permit, approval, finding, determination, or other administrative decision issued by an agency that is required or authorized under Federal law in order to site, construct, reconstruct, or commence operations of a covered project administered by a Federal agency or, in the case of a State that chooses to participate in the environmental review and authorization process in accordance with section 41003(c)(3)(A), a State agency. 
(4)Cooperating agencyThe term cooperating agency means any agency with— (A)jurisdiction under Federal law; or 
(B)special expertise as described in section 1501.6 of title 40, Code of Federal Regulations (as in effect on the date of enactment of this Act). (5)CouncilThe term Council means the Federal Infrastructure Permitting Improvement Steering Council established under section 41002(a). 
(6)Covered project 
(A)In generalThe term covered project means any activity in the United States that requires authorization or environmental review by a Federal agency involving construction of infrastructure for renewable or conventional energy production, electricity transmission, surface transportation, aviation, ports and waterways, water resource projects, broadband, pipelines, manufacturing, or any other sector as determined by a majority vote of the Council that— (i) (I)is subject to NEPA; 
(II)is likely to require a total investment of more than $200,000,000; and (III)does not qualify for abbreviated authorization or environmental review processes under any applicable law; or 
(ii)is subject to NEPA and the size and complexity of which, in the opinion of the Council, make the project likely to benefit from enhanced oversight and coordination, including a project likely to require— (I)authorization from or environmental review involving more than 2 Federal agencies; or 
(II)the preparation of an environmental impact statement under NEPA. (B)ExclusionThe term covered project does not include— 
(i)any project subject to section 139 of title 23, United States Code; or (ii)any project subject to section 2045 of the Water Resources Development Act of 2007 (33 U.S.C. 2348). 
(7)DashboardThe term Dashboard means the Permitting Dashboard required under section 41003(b). (8)Environmental assessmentThe term environmental assessment means a concise public document for which a Federal agency is responsible under section 1508.9 of title 40, Code of Federal Regulations (or successor regulations). 
(9)Environmental document 
(A)In generalThe term environmental document means an environmental assessment, finding of no significant impact, notice of intent, environmental impact statement, or record of decision. (B)InclusionsThe term environmental document includes— 
(i)any document that is a supplement to a document described in subparagraph (A); and (ii)a document prepared pursuant to a court order. 
(10)Environmental impact statementThe term environmental impact statement means the detailed written statement required under section 102(2)(C) of NEPA. (11)Environmental reviewThe term environmental review means the agency procedures and processes for applying a categorical exclusion or for preparing an environmental assessment, an environmental impact statement, or other document required under NEPA. 
(12)Executive DirectorThe term Executive Director means the Executive Director appointed by the President under section 41002(b)(1)(A). (13)Facilitating agencyThe term facilitating agency means the agency that receives the initial notification from the project sponsor required under section 41003(a). 
(14)InventoryThe term inventory means the inventory of covered projects established by the Executive Director under section 41002(c)(1)(A). (15)Lead agencyThe term lead agency means the agency with principal responsibility for an environmental review of a covered project under NEPA and parts 1500 through 1508 of title 40, Code of Federal Regulations (or successor regulations). 
(16)NEPAThe term NEPA means the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (17)Participating agencyThe term participating agency means an agency participating in an environmental review or authorization for a covered project in accordance with section 41003. 
(18)Project sponsorThe term project sponsor means an entity, including any private, public, or public-private entity, seeking an authorization for a covered project. 41002.Federal Permitting Improvement Council (a)EstablishmentThere is established the Federal Permitting Improvement Steering Council. 
(b)Composition 
(1)ChairThe Executive Director shall— (A)be appointed by the President; and 
(B)serve as Chair of the Council. (2)Council members (A)In general (i)Designation by head of agencyEach individual listed in subparagraph (B) shall designate a member of the agency in which the individual serves to serve on the Council. 
(ii)QualificationsA councilmem-ber described in clause (i) shall hold a position in the agency of deputy secretary (or the equivalent) or higher. (iii)Support (I)In generalConsistent with guidance provided by the Director of the Office of Management and Budget, each individual listed in subparagraph (B) shall designate 1 or more appropriate members of the agency in which the individual serves to serve as an agency CERPO. 
(II)ReportingIn carrying out the duties of the agency CERPO under this title, an agency CERPO shall report directly to a deputy secretary (or the equivalent) or higher. (B)Heads of agenciesThe individuals that shall each designate a councilmember under this subparagraph are as follows: 
(i)The Secretary of Agriculture. (ii)The Secretary of the Army. 
(iii)The Secretary of Commerce. (iv)The Secretary of the Interior. 
(v)The Secretary of Energy. (vi)The Secretary of Transportation. 
(vii)The Secretary of Defense. (viii)The Administrator of the Environmental Protection Agency. 
(ix)The Chairman of the Federal Energy Regulatory Commission. (x)The Chairman of the Nuclear Regulatory Commission. 
(xi)The Secretary of Homeland Security. (xii)The Secretary of Housing and Urban Development. 
(xiii)The Chairman of the Advisory Council on Historic Preservation. (xiv)Any other head of a Federal agency that the Executive Director may invite to participate as a member of the Council. 
(3)Additional membersIn addition to the members listed in paragraphs (1) and (2), the Chairman of the Council on Environmental Quality and the Director of the Office of Management and Budget shall also be members of the Council. (c)Duties (1)Executive Director (A)Inventory developmentThe Executive Director, in consultation with the Council, shall— 
(i)not later than 180 days after the date of enactment of this Act, establish an inventory of covered projects that are pending the environmental review or authorization of the head of any Federal agency; (ii) (I)categorize the projects in the inventory as appropriate, based on sector and project type; and 
(II)for each category, identify the types of environmental reviews and authorizations most commonly involved; and (iii)add a covered project to the inventory after receiving a notice described in section 41003(a)(1). 
(B)Facilitating agency designationThe Executive Director, in consultation with the Council, shall— (i)designate a facilitating agency for each category of covered projects described in subparagraph (A)(ii); and 
(ii)publish the list of designated facilitating agencies for each category of projects in the inventory on the Dashboard in an easily accessible format. (C)Performance schedules (i)In generalNot later than 1 year after the date of enactment of this Act, the Executive Director, in consultation with the Council, shall develop recommended performance schedules, including intermediate and final completion dates, for environmental reviews and authorizations most commonly required for each category of covered projects described in subparagraph (A)(ii). 
(ii)Requirements 
(I)In generalThe performance schedules shall reflect employment of the use of the most efficient applicable processes, including the alignment of Federal reviews of projects and reduction of permitting and project delivery time. (II)Limit (aa)In generalThe final completion dates in any performance schedule for the completion of an environmental review or authorization under clause (i) shall not exceed the average time to complete an environmental review or authorization for a project within that category. 
(bb)Calculation of average timeThe average time referred to in item (aa) shall be calculated on the basis of data from the preceding 2 calendar years and shall run from the period beginning on the date on which the Executive Director must make a specific entry for the project on the Dashboard under section 41003(b)(2) (except that, for projects initiated before that duty takes effect, the period beginning on the date of filing of a completed application), and ending on the date of the issuance of a record of decision or other final agency action on the review or authorization. (cc)Completion dateEach performance schedule shall specify that any decision by an agency on an environmental review or authorization must be issued not later than 180 days after the date on which all information needed to complete the review or authorization (including any hearing that an agency holds on the matter) is in the possession of the agency. 
(iii)Review and revisionNot later than 2 years after the date on which the performance schedules are established under this subparagraph, and not less frequently than once every 2 years thereafter, the Executive Director, in consultation with the Council, shall review and revise the performance schedules. (D)GuidanceThe Executive Director, in consultation with the Council, may recommend to the Director of the Office of Management and Budget or to the Council on Environmental Quality, as appropriate, that guidance be issued as necessary for agencies— 
(i)to carry out responsibilities under this title; and (ii)to effectuate the adoption by agencies of the best practices and recommendations of the Council described in paragraph (2). 
(2)Council 
(A)Recommendations 
(i)In generalThe Council shall make recommendations to the Executive Director with respect to the designations under paragraph (1)(B) and the performance schedules under paragraph (1)(C). (ii)UpdateThe Council may update the recommendations described in clause (i). 
(B)Best practicesNot later than 1 year after the date of enactment of this Act, and not less frequently than annually thereafter, the Council shall issue recommendations on the best practices for— (i)enhancing early stakeholder engagement, including fully considering and, as appropriate, incorporating recommendations provided in public comments on any proposed covered project; 
(ii)ensuring timely decisions regarding environmental reviews and authorizations, including through the development of performance metrics; (iii)improving coordination between Federal and non-Federal governmental entities, including through the development of common data standards and terminology across agencies; 
(iv)increasing transparency; (v)reducing information collection requirements and other administrative burdens on agencies, project sponsors, and other interested parties; 
(vi)developing and making available to applicants appropriate geographic information systems and other tools; (vii)creating and distributing training materials useful to Federal, State, tribal, and local permitting officials; and 
(viii)addressing other aspects of infrastructure permitting, as determined by the Council. (C)MeetingsThe Council shall meet not less frequently than annually with groups or individuals representing State, tribal, and local governments that are engaged in the infrastructure permitting process. 
(3)Agency CERPOsAn agency CERPO shall— (A)advise the respective agency councilmember on matters related to environmental reviews and authorizations; 
(B)provide technical support, when requested to facilitate efficient and timely processes for environmental reviews and authorizations for covered projects under the jurisdictional responsibility of the agency, including supporting timely identification and resolution of potential disputes within the agency or between the agency and other Federal agencies; (C)analyze agency environmental review and authorization processes, policies, and authorities and make recommendations to the respective agency councilmember for ways to standardize, simplify, and improve the efficiency of the processes, policies, and authorities, including by implementing guidance issued under paragraph (1)(D) and other best practices, including the use of information technology and geographic information system tools within the agency and across agencies, to the extent consistent with existing law; and 
(D)review and develop training programs for agency staff that support and conduct environmental reviews or authorizations. (d)Administrative supportThe Director of the Office of Management and Budget shall designate a Federal agency, other than an agency that carries out or provides support only for projects that are not covered projects, to provide administrative support for the Executive Director, and the designated agency shall, as reasonably necessary, provide support and staff to enable the Executive Director to fulfill the duties of the Executive Director under this title. 
41003.Permitting process improvement 
(a)Project initiation and designation of participating agencies 
(1)Notice 
(A)In generalA project sponsor of a covered project shall submit to the Executive Director and the facilitating agency notice of the initiation of a proposed covered project. (B)Default designationIf, at the time of submission of the notice under subparagraph (A), the Executive Director has not designated a facilitating agency under section 41002(c)(1)(B) for the categories of projects noticed, the agency that receives the notice under subparagraph (A) shall be designated as the facilitating agency. 
(C)ContentsEach notice described in subparagraph (A) shall include— (i)a statement of the purposes and objectives of the proposed project; 
(ii)a concise description, including the general location of the proposed project and a summary of geospatial information, if available, illustrating the project area and the locations, if any, of environmental, cultural, and historic resources; (iii)a statement regarding the technical and financial ability of the project sponsor to construct the proposed project; 
(iv)a statement of any Federal financing, environmental reviews, and authorizations anticipated to be required to complete the proposed project; and (v)an assessment that the proposed project meets the definition of a covered project under section 41001 and a statement of reasons supporting the assessment. 
(2)Invitation 
(A)In generalNot later than 45 days after the date on which the Executive Director must make a specific entry for the project on the Dashboard under subsection (b)(2)(A), the facilitating agency or lead agency, as applicable, shall— (i)identify all Federal and non-Federal agencies and governmental entities likely to have financing, environmental review, authorization, or other responsibilities with respect to the proposed project; and 
(ii)invite all Federal agencies identified under clause (i) to become a participating agency or a cooperating agency, as appropriate, in the environmental review and authorization management process described in section 41005. (B)DeadlinesEach invitation made under subparagraph (A) shall include a deadline for a response to be submitted to the facilitating or lead agency, as applicable. 
(3)Participating and cooperating agencies 
(A)In generalAn agency invited under paragraph (2) shall be designated as a participating or cooperating agency for a covered project, unless the agency informs the facilitating or lead agency, as applicable, in writing before the deadline under paragraph (2)(B) that the agency— (i)has no jurisdiction or authority with respect to the proposed project; or 
(ii)does not intend to exercise authority related to, or submit comments on, the proposed project. (B)Changed circumstancesOn request and a showing of changed circumstances, the Executive Director may designate an agency that has opted out under subparagraph (A)(ii) to be a participating or cooperating agency, as appropriate. 
(4)Effect of designationThe designation described in paragraph (3) shall not— (A)give the participating agency authority or jurisdiction over the covered project; or 
(B)expand any jurisdiction or authority a cooperating agency may have over the proposed project. (5)Lead agency designation (A)In generalOn establishment of the lead agency, the lead agency shall assume the responsibilities of the facilitating agency under this title. 
(B)Redesignation of facilitating agencyIf the lead agency assumes the responsibilities of the facilitating agency under subparagraph (A), the facilitating agency may be designated as a cooperative or participating agency. (6)Change of facilitating or lead agency (A)In generalOn the request of a participating agency or project sponsor, the Executive Director may designate a different agency as the facilitating or lead agency, as applicable, for a covered project, if the facilitating or lead agency or the Executive Director receives new information regarding the scope or nature of a covered project that indicates that the project should be placed in a different category under section 41002(c)(1)(B). 
(B)Resolution of disputeThe Chairman of the Council on Environmental Quality shall resolve any dispute over designation of a facilitating or lead agency for a particular covered project. (b)Permitting Dashboard (1)Requirement to maintain (A)In generalThe Executive Director, in coordination with the Administrator of General Services, shall maintain an online database to be known as the Permitting Dashboard to track the status of Federal environmental reviews and authorizations for any covered project in the inventory described in section 41002(c)(1)(A). 
(B)Specific and searchable entryThe Dashboard shall include a specific and searchable entry for each covered project. (2)Additions (A)In general (i)Existing projectsNot later than 14 days after the date on which the Executive Director adds a project to the inventory under section 41002(c)(1)(A), the Executive Director shall create a specific entry on the Dashboard for the covered project. 
(ii)New projectsNot later than 14 days after the date on which the Executive Director receives a notice under subsection (a)(1), the Executive Director shall create a specific entry on the Dashboard for the covered project, unless the Executive Director, facilitating agency, or lead agency, as applicable, determines that the project is not a covered project. (B)ExplanationIf the facilitating agency or lead agency, as applicable, determines that the project is not a covered project, the project sponsor may submit a further explanation as to why the project is a covered project not later than 14 days after the date of the determination under subparagraph (A). 
(C)Final determinationNot later than 14 days after receiving an explanation described in subparagraph (B), the Executive Director shall— (i)make a final and conclusive determination as to whether the project is a covered project; and 
(ii)if the Executive Director determines that the project is a covered project, create a specific entry on the Dashboard for the covered project. (3)Postings by agencies (A)In generalFor each covered project added to the Dashboard under paragraph (2), the facilitating or lead agency, as applicable, and each cooperating and participating agency shall post to the Dashboard— 
(i)a hyperlink that directs to a website that contains, to the extent consistent with applicable law— (I)the notification submitted under subsection (a)(1); 
(II) 
(aa)where practicable, the application and supporting documents, if applicable, that have been submitted by a project sponsor for any required environmental review or authorization; or (bb)a notice explaining how the public may obtain access to such documents; 
(III)a description of any Federal agency action taken or decision made that materially affects the status of a covered project; (IV)any significant document that supports the action or decision described in subclause (III); and 
(V)a description of the status of any litigation to which the agency is a party that is directly related to the project, including, if practicable, any judicial document made available on an electronic docket maintained by a Federal, State, or local court; and (ii)any document described in clause (i) that is not available by hyperlink on another website. 
(B)DeadlineThe information described in subparagraph (A) shall be posted to the website made available by hyperlink on the Dashboard not later than 5 business days after the date on which the Federal agency receives the information. (4)Postings by the Executive DirectorThe Executive Director shall publish to the Dashboard— 
(A)the permitting timetable established under subparagraph (A) or (C) of subsection (c)(2); (B)the status of the compliance of each agency with the permitting timetable; 
(C)any modifications of the permitting timetable; (D)an explanation of each modification described in subparagraph (C); and 
(E)any memorandum of understanding established under subsection (c)(3)(B). (c)Coordination and timetables (1)Coordinated project plan (A)In generalNot later than 60 days after the date on which the Executive Director must make a specific entry for the project on the Dashboard under subsection (b)(2)(A), the facilitating or lead agency, as applicable, in consultation with each coordinating and participating agency, shall establish a concise plan for coordinating public and agency participation in, and completion of, any required Federal environmental review and authorization for the project. 
(B)Required informationThe Coordinated Project Plan shall include the following information and be updated by the facilitating or lead agency, as applicable, at least once per quarter: (i)A list of, and roles and responsibilities for, all entities with environmental review or authorization responsibility for the project. 
(ii)A permitting timetable, as described in paragraph (2), setting forth a comprehensive schedule of dates by which all environmental reviews and authorizations, and to the maximum extent practicable, State permits, reviews and approvals must be made. (iii)A discussion of potential avoidance, minimization, and mitigation strategies, if required by applicable law and known. 
(iv)Plans and a schedule for public and tribal outreach and coordination, to the extent required by applicable law. (C)Memorandum of understandingThe coordinated project plan described in subparagraph (A) may be incorporated into a memorandum of understanding. 
(2)Permitting timetable 
(A)EstablishmentAs part of the coordination project plan under paragraph (1), the facilitating or lead agency, as applicable, in consultation with each cooperating and participating agency, the project sponsor, and any State in which the project is located, and, subject to subparagraph (C), with the concurrence of each cooperating agency, shall establish a permitting timetable that includes intermediate and final completion dates for action by each participating agency on any Federal environmental review or authorization required for the project. (B)Factors for considerationIn establishing the permitting timetable under subparagraph (A), the facilitating or lead agency shall follow the performance schedules established under section 41002(c)(1)(C), but may vary the timetable based on relevant factors, including— 
(i)the size and complexity of the covered project; (ii)the resources available to each participating agency; 
(iii)the regional or national economic significance of the project; (iv)the sensitivity of the natural or historic resources that may be affected by the project; 
(v)the financing plan for the project; and (vi)the extent to which similar projects in geographic proximity to the project were recently subject to environmental review or similar procedures under State law. 
(C)Dispute resolution 
(i)In generalThe Executive Director, in consultation with appropriate agency CERPOs and the project sponsor, shall, as necessary, mediate any disputes regarding the permitting timetable referred to under subparagraph (A). (ii)DisputesIf a dispute remains unresolved 30 days after the date on which the dispute was submitted to the Executive Director, the Director of the Office of Management and Budget, in consultation with the Chairman of the Council on Environmental Quality, shall facilitate a resolution of the dispute and direct the agencies party to the dispute to resolve the dispute by the end of the 60-day period beginning on the date of submission of the dispute to the Executive Director. 
(iii)Final resolutionAny action taken by the Director of the Office of Management and Budget in the resolution of a dispute under clause (ii) shall— (I)be final and conclusive; and 
(II)not be subject to judicial review. (D)Modification after approval (i)In generalThe facilitating or lead agency, as applicable, may modify a permitting timetable established under subparagraph (A) only if— 
(I)the facilitating or lead agency, as applicable, and the affected cooperating agencies, after consultation with the participating agencies and the project sponsor, agree to a different completion date; (II)the facilitating agency or lead agency, as applicable, or the affected cooperating agency provides a written justification for the modification; and 
(III)in the case of a modification that would necessitate an extension of a final completion date under a permitting timetable established under subparagraph (A) to a date more than 30 days after the final completion date originally established under subparagraph (A), the facilitating or lead agency submits a request to modify the permitting timetable to the Executive Director, who shall consult with the project sponsor and make a determination on the record, based on consideration of the relevant factors described under subparagraph (B), whether to grant the facilitating or lead agency, as applicable, authority to make such modification. (ii)Completion dateA completion date in the permitting timetable may not be modified within 30 days of the completion date. 
(iii)Limitation on length of modifications 
(I)In generalExcept as provided in subclause (II), the total length of all modifications to a permitting timetable authorized or made under this subparagraph, other than for reasons outside the control of Federal, State, local, or tribal governments, may not extend the permitting timetable for a period of time greater than half of the amount of time from the establishment of the permitting timetable under subparagraph (A) to the last final completion date originally established under subparagraph (A). (II)Additional extensionsThe Director of the Office of Management and Budget, after consultation with the project sponsor, may permit the Executive Director to authorize additional extensions of a permitting timetable beyond the limit prescribed by subclause (I). In such a case, the Director of the Office of Management and Budget shall transmit, not later than 5 days after making a determination to permit an authorization of extension under this subclause, a report to Congress explaining why such modification is required. Such report shall explain to Congress with specificity why the original permitting timetable and the modifications authorized by the Executive Director failed to be adequate. The lead or facilitating agency, as applicable, shall transmit to Congress, the Director of the Office of Management and Budget, and the Executive Director a supplemental report on progress toward the final completion date each year thereafter, until the permit review is completed or the project sponsor withdraws its notice or application or other request to which this title applies under section 41010. 
(iv)Limitation on judicial reviewThe following shall not be subject to judicial review: (I)A determination by the Executive Director under clause (i)(III). 
(II)A determination under clause (iii)(II) by the Director of the Office of Management and Budget to permit the Executive Director to authorize extensions of a permitting timetable. (E)Consistency with other time periodsA permitting timetable established under subparagraph (A) shall be consistent with any other relevant time periods established under Federal law and shall not prevent any cooperating or participating agency from discharging any obligation under Federal law in connection with the project. 
(F)Conforming to permitting timetables 
(i)In generalEach Federal agency shall conform to the completion dates set forth in the permitting timetable established under subparagraph (A), or with any completion date modified under subparagraph (D). (ii)Failure to conformIf a Federal agency fails to conform with a completion date for agency action on a covered project or is at significant risk of failing to conform with such a completion date, the agency shall— 
(I)promptly submit to the Executive Director for publication on the Dashboard an explanation of the specific reasons for failing or significantly risking failing to conform to the completion date and a proposal for an alternative completion date; (II)in consultation with the facilitating or lead agency, as applicable, establish an alternative completion date; and 
(III)each month thereafter until the agency has taken final action on the delayed authorization or review, submit to the Executive Director for posting on the Dashboard a status report describing any agency activity related to the project. (G)Abandonment of covered project (i)In generalIf the facilitating or lead agency, as applicable, has a reasonable basis to doubt the continuing technical or financial ability of the project sponsor to construct the covered project, the facilitating or lead agency may request the project sponsor provide an updated statement regarding the ability of the project sponsor to complete the project. 
(ii)Failure to respondIf the project sponsor fails to respond to a request described in clause (i) by the date that is 30 days after receiving the request, the lead or facilitating agency, as applicable, shall notify the Executive Director, who shall publish an appropriate notice on the Dashboard. (iii)Publication to DashboardOn publication of a notice under clause (ii), the completion dates in the permitting timetable shall be tolled and agencies shall be relieved of the obligation to comply with subparagraph (F) until such time as the project sponsor submits to the facilitating or lead agency, as applicable, an updated statement regarding the technical and financial ability of the project sponsor to construct the project. 
(3)Cooperating State, local, or tribal governments 
(A)State authorityIf the Federal environmental review is being implemented within the boundaries of a State, the State, consistent with State law, may choose to participate in the environmental review and authorization process under this subsection and to make subject to the process all State agencies that— (i)have jurisdiction over the covered project; 
(ii)are required to conduct or issue a review, analysis, opinion, or statement for the covered project; or (iii)are required to make a determination on issuing a permit, license, or other approval or decision for the covered project. 
(B)CoordinationTo the maximum extent practicable under applicable law, the facilitating or lead agency, as applicable, shall coordinate the Federal environmental review and authorization processes under this subsection with any State, local, or tribal agency responsible for conducting any separate review or authorization of the covered project to ensure timely and efficient completion of environmental reviews and authorizations. (C)Memorandum of understanding (i)In generalAny coordination plan between the facilitating or lead agency, as applicable, and any State, local, or tribal agency shall, to the maximum extent practicable, be included in a memorandum of understanding. 
(ii)Submission to Executive DirectorThe facilitating or lead agency, as applicable, shall submit to the Executive Director each memorandum of understanding described in clause (i). (D)ApplicabilityThe requirements under this title shall only apply to a State or an authorization issued by a State if the State has chosen to participate in the environmental review and authorization process pursuant to this paragraph. 
(d)Early consultationThe facilitating or lead agency, as applicable, shall provide an expeditious process for project sponsors to confer with each cooperating and participating agency involved and, not later than 60 days after the date on which the project sponsor submits a request under this subsection, to have each such agency provide to the project sponsor information concerning— (1)the availability of information and tools, including pre-application toolkits, to facilitate early planning efforts; 
(2)key issues of concern to each agency and to the public; and (3)issues that must be addressed before an environmental review or authorization can be completed. 
(e)Cooperating agency 
(1)In generalA lead agency may designate a participating agency as a cooperating agency in accordance with part 1501 of title 40, Code of Federal Regulations (or successor regulations). (2)Effect on other designationThe designation described in paragraph (1) shall not affect any designation under subsection (a)(3). 
(3)Limitation on designationAny agency not designated as a participating agency under subsection (a)(3) shall not be designated as a cooperating agency under paragraph (1). (f)Reporting status of other projects on Dashboard (1)In generalOn request of the Executive Director, the Secretary and the Secretary of the Army shall use best efforts to provide information for inclusion on the Dashboard on projects subject to section 139 of title 23, United States Code, and section 2045 of the Water Resources Development Act of 2007 (33 U.S.C. 2348) likely to require— 
(A)a total investment of more than $200,000,000; and (B)an environmental impact statement under NEPA. 
(2)Effect of inclusion on DashboardInclusion on the Dashboard of information regarding projects subject to section 139 of title 23, United States Code, or section 2045 of the Water Resources Development Act of 2007 (33 U.S.C. 2348) shall not subject those projects to any requirements of this title. 41004.Interstate compacts (a)In generalThe consent of Congress is given for 3 or more contiguous States to enter into an interstate compact establishing regional infrastructure development agencies to facilitate authorization and review of covered projects, under State law or in the exercise of delegated permitting authority described under section 41006, that will advance infrastructure development, production, and generation within the States that are parties to the compact. 
(b)Regional infrastructureFor the purpose of this title, a regional infrastructure development agency referred to in subsection (a) shall have the same authorities and responsibilities of a State agency. 41005.Coordination of required reviews (a)Concurrent reviewsTo integrate environmental reviews and authorizations, each agency shall, to the maximum extent practicable— 
(1)carry out the obligations of the agency with respect to a covered project under any other applicable law concurrently, and in conjunction with, other environmental reviews and authorizations being conducted by other cooperating or participating agencies, including environmental reviews and authorizations required under NEPA, unless the agency determines that doing so would impair the ability of the agency to carry out the statutory obligations of the agency; and (2)formulate and implement administrative, policy, and procedural mechanisms to enable the agency to ensure completion of the environmental review process in a timely, coordinated, and environmentally responsible manner. 
(b)Adoption, incorporation by reference, and use of documents 
(1)State environmental documents; supplemental documents 
(A)Use of existing documents 
(i)In generalOn the request of a project sponsor, a lead agency shall consider and, as appropriate, adopt or incorporate by reference, the analysis and documentation that has been prepared for a covered project under State laws and procedures as the documentation, or part of the documentation, required to complete an environmental review for the covered project, if the analysis and documentation were, as determined by the lead agency in consultation with the Council on Environmental Quality, prepared under circumstances that allowed for opportunities for public participation and consideration of alternatives, environmental consequences, and other required analyses that are substantially equivalent to what would have been available had the documents and analysis been prepared by a Federal agency pursuant to NEPA. (ii)Guidance by CEQThe Council on Environmental Quality may issue guidance to carry out this subsection. 
(B)NEPA obligationsAn environmental document adopted under subparagraph (A) or a document that includes documentation incorporated under subparagraph (A) may serve as the documentation required for an environmental review or a supplemental environmental review required to be prepared by a lead agency under NEPA. (C)Supplementation of State documentsIf the lead agency adopts or incorporates analysis and documentation described in subparagraph (A), the lead agency shall prepare and publish a supplemental document if the lead agency determines that during the period after preparation of the analysis and documentation and before the adoption or incorporation— 
(i)a significant change has been made to the covered project that is relevant for purposes of environmental review of the project; or (ii)there has been a significant circumstance or new information has emerged that is relevant to the environmental review for the covered project. 
(D)CommentsIf a lead agency prepares and publishes a supplemental document under subparagraph (C), the lead agency shall solicit comments from other agencies and the public on the supplemental document for a period of not more than 45 days, beginning on the date on which the supplemental document is published, unless— (i)the lead agency, the project sponsor, and any cooperating agency agree to a longer deadline; or 
(ii)the lead agency extends the deadline for good cause. (E)Notice of outcome of environmental reviewA lead agency shall issue a record of decision or finding of no significant impact, as appropriate, based on the document adopted under subparagraph (A) and any supplemental document prepared under subparagraph (C). 
(c)Alternatives analysis 
(1)Participation 
(A)In generalAs early as practicable during the environmental review, but not later than the commencement of scoping for a project requiring the preparation of an environmental impact statement, the lead agency shall engage the cooperating agencies and the public to determine the range of reasonable alternatives to be considered for a covered project. (B)DeterminationThe determination under subparagraph (A) shall be completed not later than the completion of scoping. 
(2)Range of alternatives 
(A)In generalFollowing participation under paragraph (1) and subject to subparagraph (B), the lead agency shall determine the range of reasonable alternatives for consideration in any document that the lead agency is responsible for preparing for the covered project. (B)Alternatives required by lawIn determining the range of alternatives under subparagraph (A), the lead agency shall include all alternatives required to be considered by law. 
(3)Methodologies 
(A)In generalThe lead agency shall determine, in collaboration with each cooperating agency at appropriate times during the environmental review, the methodologies to be used and the level of detail required in the analysis of each alternative for a covered project. (B)Environmental reviewA cooperating agency shall use the methodologies referred to in subparagraph (A) when conducting any required environmental review, to the extent consistent with existing law. 
(4)Preferred alternativeWith the concurrence of the cooperating agencies with jurisdiction under Federal law and at the discretion of the lead agency, the preferred alternative for a project, after being identified, may be developed to a higher level of detail than other alternatives to facilitate the development of mitigation measures or concurrent compliance with other applicable laws if the lead agency determines that the development of the higher level of detail will not prevent— (A)the lead agency from making an impartial decision as to whether to accept another alternative that is being considered in the environmental review; and 
(B)the public from commenting on the preferred and other alternatives. (d)Environmental review comments (1)Comments on draft environmental impact statementFor comments by an agency or the public on a draft environmental impact statement, the lead agency shall establish a comment period of not less than 45 days and not more than 60 days after the date on which a notice announcing availability of the environmental impact statement is published in the Federal Register, unless— 
(A)the lead agency, the project sponsor, and any cooperating agency agree to a longer deadline; or (B)the lead agency, in consultation with each cooperating agency, extends the deadline for good cause. 
(2)Other review and comment periodsFor all other review or comment periods in the environmental review process described in parts 1500 through 1508 of title 40, Code of Federal Regulations (or successor regulations), the lead agency shall establish a comment period of not more than 45 days after the date on which the materials on which comment is requested are made available, unless— (A)the lead agency, the project sponsor, and any cooperating agency agree to a longer deadline; or 
(B)the lead agency extends the deadline for good cause. (e)Issue identification and resolution (1)CooperationThe lead agency and each cooperating and participating agency shall work cooperatively in accordance with this section to identify and resolve issues that could delay completion of an environmental review or an authorization required for the project under applicable law or result in the denial of any approval under applicable law. 
(2)Lead agency responsibilities 
(A)In generalThe lead agency shall make information available to each cooperating and participating agency and project sponsor as early as practicable in the environmental review regarding the environmental, historic, and socioeconomic resources located within the project area and the general locations of the alternatives under consideration. (B)Sources of informationThe information described in subparagraph (A) may be based on existing data sources, including geographic information systems mapping. 
(3)Cooperating and participating agency responsibilitiesEach cooperating and participating agency shall— (A)identify, as early as practicable, any issues of concern regarding any potential environmental impacts of the covered project, including any issues that could substantially delay or prevent an agency from completing any environmental review or authorization required for the project; and 
(B)communicate any issues described in subparagraph (A) to the project sponsor. (f)Categories of projectsThe authorities granted under this section may be exercised for an individual covered project or a category of covered projects. 
41006.Delegated State permitting programs 
(a)In generalIf a Federal statute permits a Federal agency to delegate to or otherwise authorize a State to issue or otherwise administer a permit program in lieu of the Federal agency, the Federal agency with authority to carry out the statute shall— (1)on publication by the Council of best practices under section 41002(c)(2)(B), initiate a national process, with public participation, to determine whether and the extent to which any of the best practices are generally applicable on a delegation- or authorization-wide basis to permitting under the statute; and 
(2)not later than 2 years after the date of enactment of this Act, make model recommendations for State modifications of the applicable permit program to reflect the best practices described in section 41002(c)(2)(B), as appropriate. (b)Best practicesLead and cooperating agencies may share with State, tribal, and local authorities best practices involved in review of covered projects and invite input from State, tribal, and local authorities regarding best practices. 
41007.Litigation, judicial review, and savings provision 
(a)Limitations on claims 
(1)In generalNotwithstanding any other provision of law, a claim arising under Federal law seeking judicial review of any authorization issued by a Federal agency for a covered project shall be barred unless— (A)the action is filed not later than 2 years after the date of publication in the Federal Register of the final record of decision or approval or denial of a permit, unless a shorter time is specified in the Federal law under which judicial review is allowed; and 
(B)in the case of an action pertaining to an environmental review conducted under NEPA— (i)the action is filed by a party that submitted a comment during the environmental review; and 
(ii)any commenter filed a sufficiently detailed comment so as to put the lead agency on notice of the issue on which the party seeks judicial review, or the lead agency did not provide a reasonable opportunity for such a comment on that issue. (2)New information (A)In generalThe head of a lead agency or participating agency shall consider new information received after the close of a comment period if the information satisfies the requirements under regulations implementing NEPA. 
(B)Separate actionIf Federal law requires the preparation of a supplemental environmental impact statement or other supplemental environmental document, the preparation of such document shall be considered a separate final agency action and the deadline for filing a claim for judicial review of the agency action shall be 2 years after the date on which a notice announcing the final agency action is published in the Federal Register, unless a shorter time is specified in the Federal law under which judicial review is allowed. (3)Rule of constructionNothing in this subsection creates a right to judicial review or places any limit on filing a claim that a person has violated the terms of an authorization. 
(b)Preliminary injunctive reliefIn addition to considering any other applicable equitable factors, in any action seeking a temporary restraining order or preliminary injunction against an agency or a project sponsor in connection with review or authorization of a covered project, the court shall— (1)consider the potential effects on public health, safety, and the environment, and the potential for significant negative effects on jobs resulting from an order or injunction; and 
(2)not presume that the harms described in paragraph (1) are reparable. (c)Judicial reviewExcept as provided in subsection (a), nothing in this title affects the reviewability of any final Federal agency action in a court of competent jurisdiction. 
(d)Savings clauseNothing in this title— (1)supersedes, amends, or modifies any Federal statute or affects the responsibility of any Federal officer to comply with or enforce any statute; or 
(2)creates a presumption that a covered project will be approved or favorably reviewed by any agency. (e)LimitationsNothing in this section preempts, limits, or interferes with— 
(1)any practice of seeking, considering, or responding to public comment; or (2)any power, jurisdiction, responsibility, or authority that a Federal, State, or local governmental agency, metropolitan planning organization, Indian tribe, or project sponsor has with respect to carrying out a project or any other provisions of law applicable to any project, plan, or program. 
41008.Reports 
(a)Report to Congress 
(1)In generalNot later than April 15 of each year for 10 years beginning on the date of enactment of this Act, the Executive Director shall submit to Congress a report detailing the progress accomplished under this title during the previous fiscal year. (2)ContentsThe report described in paragraph (1) shall assess the performance of each participating agency and lead agency based on the best practices described in section 41002(c)(2)(B), including— 
(A)agency progress in making improvements consistent with those best practices; and (B)agency compliance with the performance schedules established under section 41002(c)(1)(C). 
(3)Opportunity To include commentsEach councilmember, with input from the respective agency CERPO, shall have the opportunity to include comments concerning the performance of the agency in the report described in paragraph (1). (b)Comptroller general reportNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that describes— 
(1)agency progress in making improvements consistent with the best practices issued under section 41002(c)(2)(B); and (2)agency compliance with the performance schedules established under section 41002(c)(1)(C). 
41009.Funding for governance, oversight, and processing of environmental reviews and permits 
(a)In generalThe heads of agencies listed in section 41002(b)(2)(B), with the guidance of the Director of the Office of Management and Budget and in consultation with the Executive Director, may, after public notice and opportunity for comment, issue regulations establishing a fee structure for project proponents to reimburse the United States for reasonable costs incurred in conducting environmental reviews and authorizations for covered projects. (b)Reasonable costsAs used in this section, the term reasonable costs shall include costs to implement the requirements and authorities required under sections 41002 and 41003, including the costs to agencies and the costs of operating the Council. 
(c)Fee structureThe fee structure established under subsection (a) shall— (1)be developed in consultation with affected project proponents, industries, and other stakeholders; 
(2)exclude parties for which the fee would impose an undue financial burden or is otherwise determined to be inappropriate; and (3)be established in a manner that ensures that the aggregate amount of fees collected for a fiscal year is estimated not to exceed 20 percent of the total estimated costs for the fiscal year for the resources allocated for the conduct of the environmental reviews and authorizations covered by this title, as determined by the Director of the Office of Management and Budget. 
(d)Environmental review and permitting improvement fund 
(1)In generalAll amounts collected pursuant to this section shall be deposited into a separate fund in the Treasury of the United States to be known as the Environmental Review Improvement Fund (referred to in this section as the Fund). (2)AvailabilityAmounts in the Fund shall be available to the Executive Director, without appropriation or fiscal year limitation, solely for the purposes of administering, implementing, and enforcing this title, including the expenses of the Council. 
(3)TransferThe Executive Director, with the approval of the Director of the Office of Management and Budget, may transfer amounts in the Fund to other agencies to facilitate timely and efficient environmental reviews and authorizations for proposed covered projects. (e)Effect on permittingThe regulations adopted pursuant to subsection (a) shall ensure that the use of funds accepted under subsection (d) will not impact impartial decision-making with respect to environmental reviews or authorizations, either substantively or procedurally. 
(f)Transfer of appropriated funds 
(1)In generalThe heads of agencies listed in section 41002(b)(2)(B) shall have the authority to transfer, in accordance with section 1535 of title 31, United States Code, funds appropriated to those agencies and not otherwise obligated to other affected Federal agencies for the purpose of implementing the provisions of this title. (2)LimitationAppropriations under title 23, United States Code and appropriations for the civil works program of the Army Corps of Engineers shall not be available for transfer under paragraph (1). 
41010.ApplicationThis title applies to any covered project for which— (1)a notice is filed under section 41003(a)(1); or 
(2)an application or other request for a Federal authorization is pending before a Federal agency 90 days after the date of enactment of this Act. 41011.GAO ReportNot later than 3 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that includes an analysis of whether the provisions of this title could be adapted to streamline the Federal permitting process for smaller projects that are not covered projects. 
41012.Savings provisionNothing in this title amends the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). 41013.SunsetThis title shall terminate 7 years after the date of enactment of this Act. 
41014.PlacementThe Office of the Law Revision Counsel is directed to place sections 41001 through 41013 of this title in chapter 55 of title 42, United States Code, as subchapter IV. XLIIAdditional provisions 42001.GAO report on refunds to registered vendors of kerosene used in noncommercial aviationNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall— 
(1)conduct a study regarding payments made to vendors of kerosene used in noncommercial aviation under section 6427(l)(4)(C)(ii) of the Internal Revenue Code of 1986; and (2)submit to the appropriate committees of Congress a report describing the results of such study, which shall include estimates of— 
(A)the number of vendors of kerosene used in noncommercial aviation who are registered under section 4101 of such Code; (B)the number of vendors of kerosene used in noncommercial aviation who are not so registered; 
(C)the number of vendors described in subparagraph (A) who receive payments under section 6427(l)(4)(C)(ii) of such Code;  (D)the excess of— 
(i)the amount of payments which would be made under section 6427(l)(4)(C)(ii) of such Code if all vendors of kerosene used in noncommercial aviation were registered and filed claims for such payments, over (ii)the amount of payments actually made under such section; and 
(E)the number of cases of diesel truck operators fraudulently using kerosene taxed for use in aviation. XLIIIPayments to certified States and Indian tribes 43001.Payments from Abandoned Mine Reclamation FundSection 411(h) of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1240a(h)) is amended— 
(1)in paragraph (1)(C)— (A)by striking Payments and inserting the following: 
 
(i)In generalPayments; and (B)by adding at the end the following: 
 
(ii)Certain payments requiredNot withstanding any other provision of this Act, as soon as practicable, but not later than December 10, 2015, of the 7 equal installments referred to in clause (i), the Secretary shall pay to any certified State or Indian tribe to which the total annual payment under this subsection was limited to $15,000,000 in 2013 and $28,000,000 in fiscal year 2014— (I)the final 2 installments in 2 separate payments of $82,700,000 each; and 
(II)2 separate payments of $38,250,000 each.; and (2)by striking paragraphs (5) and (6). 
EExport-Import Bank of the United States 
50001.Short titleThis division may be cited as the Export-Import Bank Reform and Reauthorization Act of 2015. LITaxpayer protection provisions and increased accountability 51001.Reduction in authorized amount of outstanding loans, guarantees, and insuranceSection 6(a) of the Export-Import Bank Act of 1945 (12 U.S.C. 635e(a)) is amended— 
(1)by redesignating paragraph (3) as paragraph (4); and (2)by striking paragraph (2) and inserting the following: 
 
(2)Applicable amount definedIn this subsection, the term applicable amount, for each of fiscal years 2015 through 2019, means $135,000,000,000. (3)Freezing of lending cap if default rate is 2 percent or moreIf the rate calculated under section 8(g)(1) is 2 percent or more for a quarter, the Bank may not exceed the amount of loans, guarantees, and insurance outstanding on the last day of that quarter until the rate calculated under section 8(g)(1) is less than 2 percent.. 
51002.Increase in loss reserves 
(a)In generalSection 6 of the Export-Import Bank Act of 1945 (12 U.S.C. 635e) is amended— (1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following:  (b)Reserve requirementThe Bank shall build to and hold in reserve, to protect against future losses, an amount that is not less than 5 percent of the aggregate amount of disbursed and outstanding loans, guarantees, and insurance of the Bank..  
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date that is one year after the date of the enactment of this Act. 51003.Review of fraud controlsSection 17(b) of the Export-Import Bank Reauthorization Act of 2012 (12 U.S.C. 635a–6(b)) is amended to read as follows: 
 
(b)Review of fraud controlsNot later than 4 years after the date of the enactment of the Export-Import Bank Reform and Reauthorization Act of 2015, and every 4 years thereafter, the Comptroller General of the United States shall— (1)review the adequacy of the design and effectiveness of the controls used by the Export-Import Bank of the United States to prevent, detect, and investigate fraudulent applications for loans and guarantees and the compliance by the Bank with the controls, including by auditing a sample of Bank transactions; and 
(2)submit a written report regarding the findings of the review and providing such recommendations with respect to the controls described in paragraph (1) as the Comptroller General deems appropriate to— (A)the Committee on Banking, Housing, and Urban Affairs and the Committee on Appropriations of the Senate; and 
(B)the Committee on Financial Services and the Committee on Appropriations of the House of Representatives.. 51004.Office of EthicsSection 3 of the Export-Import Bank Act of 1945 (12 U.S.C. 635a) is amended by adding at the end the following: 
 
(k)Office of Ethics 
(1)EstablishmentThere is established an Office of Ethics within the Bank, which shall oversee all ethics issues within the Bank. (2)Head of office (A)In generalThe head of the Office of Ethics shall be the Chief Ethics Officer, who shall report to the Board of Directors. 
(B)AppointmentNot later than 180 days after the date of the enactment of the Export-Import Bank Reform and Reauthorization Act of 2015, the Chief Ethics Officer shall be— (i)appointed by the President of the Bank from among persons— 
(I)with a background in law who have experience in the fields of law and ethics; and (II)who are not serving in a position requiring appointment by the President of the United States before being appointed to be Chief Ethics Officer; and 
(ii)approved by the Board. (C)Designated agency ethics officialThe Chief Ethics Officer shall serve as the designated agency ethics official for the Bank pursuant to the Ethics in Government Act of 1978 (5 U.S.C. App. 101 et seq.). 
(3)DutiesThe Office of Ethics has jurisdiction over all employees of, and ethics matters relating to, the Bank. With respect to employees of the Bank, the Office of Ethics shall— (A)recommend administrative actions to establish or enforce standards of official conduct; 
(B)refer to the Office of the Inspector General of the Bank alleged violations of— (i)the standards of ethical conduct applicable to employees of the Bank under parts 2635 and 6201 of title 5, Code of Federal Regulations; 
(ii)the standards of ethical conduct established by the Chief Ethics Officer; and (iii)any other laws, rules, or regulations governing the performance of official duties or the discharge of official responsibilities that are applicable to employees of the Bank; 
(C)report to appropriate Federal or State authorities substantial evidence of a violation of any law applicable to the performance of official duties that may have been disclosed to the Office of Ethics; and (D)render advisory opinions regarding the propriety of any current or proposed conduct of an employee or contractor of the Bank, and issue general guidance on such matters as necessary.. 
51005.Chief Risk OfficerSection 3 of the Export-Import Bank Act of 1945 (12 U.S.C. 635a), as amended by section 91004, is further amended by adding at the end the following:  (l)Chief Risk Officer (1)In generalThere shall be a Chief Risk Officer of the Bank, who shall— 
(A)oversee all issues relating to risk within the Bank; and (B)report to the President of the Bank. 
(2)AppointmentNot later than 180 days after the date of the enactment of the Export-Import Bank Reform and Reauthorization Act of 2015, the Chief Risk Officer shall be— (A)appointed by the President of the Bank from among persons— 
(i)with a demonstrated ability in the general management of, and knowledge of and extensive practical experience in, financial risk evaluation practices in large governmental or business entities; and (ii)who are not serving in a position requiring appointment by the President of the United States before being appointed to be Chief Risk Officer; and 
(B)approved by the Board. (3)DutiesThe duties of the Chief Risk Officer are— 
(A)to be responsible for all matters related to managing and mitigating all risk to which the Bank is exposed, including the programs and operations of the Bank; (B)to establish policies and processes for risk oversight, the monitoring of management compliance with risk limits, and the management of risk exposures and risk controls across the Bank; 
(C)to be responsible for the planning and execution of all Bank risk management activities, including policies, reporting, and systems to achieve strategic risk objectives; (D)to develop an integrated risk management program that includes identifying, prioritizing, measuring, monitoring, and managing internal control and operating risks and other identified risks; 
(E)to ensure that the process for risk assessment and underwriting for individual transactions considers how each such transaction considers the effect of the transaction on the concentration of exposure in the overall portfolio of the Bank, taking into account fees, collateralization, and historic default rates; and (F)to review the adequacy of the use by the Bank of qualitative metrics to assess the risk of default under various scenarios.. 
51006.Risk Management Committee 
(a)In generalSection 3 of the Export-Import Bank Act of 1945 (12 U.S.C. 635a), as amended by sections 91004 and 91005, is further amended by adding at the end the following:  (m)Risk management committee (1)EstablishmentThere is established a management committee to be known as the Risk Management Committee. 
(2)MembershipThe membership of the Risk Management Committee shall be the members of the Board of Directors, with the President and First Vice President of the Bank serving as ex officio members. (3)DutiesThe duties of the Risk Management Committee shall be— 
(A)to oversee, in conjunction with the Office of the Chief Financial Officer of the Bank— (i)periodic stress testing on the entire Bank portfolio, reflecting different market, industry, and macroeconomic scenarios, and consistent with common practices of commercial and multilateral development banks; and 
(ii)the monitoring of industry, geographic, and obligor exposure levels; and (B)to review all required reports on the default rate of the Bank before submission to Congress under section 8(g).. 
(b)Termination of Audit CommitteeNot later than 180 days after the date of the enactment of this Act, the Board of Directors of the Export-Import Bank of the United States shall revise the bylaws of the Bank to terminate the Audit Committee established by section 7 of the bylaws. 51007.Independent audit of bank portfolio (a)AuditThe Inspector General of the Export-Import Bank of the United States shall conduct an audit or evaluation of the portfolio risk management procedures of the Bank, including a review of the implementation by the Bank of the duties assigned to the Chief Risk Officer under section 3(l) of the Export-Import Bank Act of 1945, as amended by section 51005. 
(b)ReportNot later than 1 year after the date of the enactment of this Act, and not less frequently than every 3 years thereafter, the Inspector General shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a written report containing all findings and determinations made in carrying out subsection (a). 51008.Pilot program for reinsurance (a)In generalNotwithstanding any provision of the Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.), the Export-Import Bank of the United States (in this section referred to as the Bank) may establish a pilot program under which the Bank may enter into contracts and other arrangements to share risks associated with the provision of guarantees, insurance, or credit, or the participation in the extension of credit, by the Bank under that Act. 
(b)Limitations on Amount of Risk-Sharing 
(1)Per contract or other arrangementThe aggregate amount of liability the Bank may transfer through risk-sharing pursuant to a contract or other arrangement entered into under subsection (a) may not exceed $1,000,000,000. (2)Per yearThe aggregate amount of liability the Bank may transfer through risk-sharing during a fiscal year pursuant to contracts or other arrangements entered into under subsection (a) during that fiscal year may not exceed $10,000,000,000. 
(c)Annual reportsNot later than 1 year after the date of the enactment of this Act, and annually thereafter through 2019, the Bank shall submit to Congress a written report that contains a detailed analysis of the use of the pilot program carried out under subsection (a) during the year preceding the submission of the report. (d)Rule of constructionNothing in this section shall be construed to affect, impede, or revoke any authority of the Bank. 
(e)TerminationThe pilot program carried out under subsection (a) shall terminate on September 30, 2019. LIIPromotion of small business exports 52001.Increase in small business lending requirements (a)In generalSection 2(b)(1)(E)(v) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)(E)(v)) is amended by striking 20 percent and inserting 25 percent. 
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to fiscal year 2016 and each fiscal year thereafter. 52002.Report on programs for small- and medium-sized businesses (a)In generalSection 8 of the Export-Import Bank Act of 1945 (12 U.S.C. 635g) is amended by adding at the end the following: 
 
(k)Report on Programs for Small- and Medium-Sized BusinessesThe Bank shall include in its annual report to Congress under subsection (a) a report on the programs of the Bank for United States businesses with less than $250,000,000 in annual sales.. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to the report of the Export-Import Bank of the United States submitted to Congress under section 8 of the Export-Import Bank Act of 1945 (12 U.S.C. 635g) for the first year that begins after the date of the enactment of this Act. 
LIIIModernization of operations 
53001.Electronic payments and documentsSection 2(b)(1) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)) is amended by adding at the end the following:  (M)Not later than 2 years after the date of the enactment of the Export-Import Bank Reform and Reauthorization Act of 2015, the Bank shall implement policies— 
(i)to accept electronic documents with respect to transactions whenever possible, including copies of bills of lading, certifications, and compliance documents, in such manner so as not to undermine any potential civil or criminal enforcement related to the transactions; and (ii)to accept electronic payments in all of its programs.. 
53002.Reauthorization of information technology updatingSection 3(j) of the Export-Import Act of 1945 (12 U.S.C. 635a(j)) is amended— (1)in paragraph (1), in the matter preceding subparagraph (A), by striking 2012, 2013, and 2014 and inserting 2015 through 2019; 
(2)in paragraph (2)(B), by striking (I) the funds and inserting (i) the funds; and (3)in paragraph (3), by striking 2012, 2013, and 2014 and inserting 2015 through 2019. 
LIVGeneral provisions 
54001.Extension of authority 
(a)In generalSection 7 of the Export-Import Bank Act of 1945 (12 U.S.C. 635f) is amended by striking 2014 and inserting 2019. (b)Dual-Use ExportsSection 1(c) of Public Law 103–428 (12 U.S.C. 635 note) is amended by striking September 30, 2014 and inserting the date on which the authority of the Export-Import Bank of the United States expires under section 7 of the Export-Import Bank Act of 1945 (12 U.S.C. 635f). 
(c)Sub-Saharan Africa Advisory CommitteeSection 2(b)(9)(B)(iii) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(9)(B)(iii)) is amended by striking September 30, 2014 and inserting the date on which the authority of the Bank expires under section 7. (d)Effective dateThe amendments made by this section shall take effect on the earlier of the date of the enactment of this Act or June 30, 2015. 
54002.Certain updated loan terms and amounts 
(a)Loan Terms for Medium-Term FinancingSection 2(a)(2)(A) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(a)(2)(A)) is amended— (1)in clause (i), by striking ; and and inserting a semicolon; and 
(2)by adding at the end the following:  (iii)with principal amounts of not more than $25,000,000; and. 
(b)Competitive opportunities relating to insuranceSection 2(d)(2) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(d)(2)) is amended by striking $10,000,000 and inserting $25,000,000. (c)Export amounts for small business loansSection 3(g)(3) of the Export-Import Bank Act of 1945 (12 U.S.C. 635a(g)(3)) is amended by striking $10,000,000 and inserting $25,000,000. 
(d)Consideration of environmental effectsSection 11(a)(1)(A) of the Export-Import Bank Act of 1945 (12 U.S.C. 635i–5(a)(1)(A)) is amended by striking $10,000,000 or more and inserting the following: $25,000,000 (or, if less than $25,000,000, the threshold established pursuant to international agreements, including the Common Approaches for Officially Supported Export Credits and Environmental and Social Due Diligence, as adopted by the Organisation for Economic Co-operation and Development Council on June 28, 2012, and the risk-management framework adopted by financial institutions for determining, assessing, and managing environmental and social risk in projects (commonly referred to as the Equator Principles)) or more. (e)Effective dateThe amendments made by this section shall apply with respect to fiscal year 2016 and each fiscal year thereafter. 
LVOther matters 
55001.Prohibition on discrimination based on industrySection 2 of the Export-Import Bank Act of 1945 (6 U.S.C. 635 et seq.) is amended by adding at the end the following:  (k)Prohibition on discrimination based on industry (1)In generalExcept as provided in this Act, the Bank may not— 
(A)deny an application for financing based solely on the industry, sector, or business that the application concerns; or (B)promulgate or implement policies that discriminate against an application based solely on the industry, sector, or business that the application concerns. 
(2)ApplicabilityThe prohibitions under paragraph (1) apply only to applications for financing by the Bank for projects concerning the exploration, development, production, or export of energy sources and the generation or transmission of electrical power, or combined heat and power, regardless of the energy source involved.. 55002.Negotiations to end export credit financing (a)In generalSection 11 of the Export-Import Bank Reauthorization Act of 2012 (12 U.S.C. 635a–5) is amended— 
(1)in subsection (a)— (A)in the matter preceding paragraph (1), by striking Secretary of the Treasury (in this section referred to as the Secretary) and inserting President; and 
(B)in paragraph (1)— (i)by striking (OECD) and inserting (in this section referred to as the OECD); and 
(ii)by striking ultimate goal of eliminating and inserting possible goal of eliminating, before the date that is 10 years after the date of the enactment of the Export-Import Bank Reform and Reauthorization Act of 2015,; (2)in subsection (b), by striking Secretary each place it appears and inserting President; and 
(3)by adding at the end the following:  (c)Report on strategyNot later than 180 days after the date of the enactment of the Export-Import Bank Reform and Reauthorization Act of 2015, the President shall submit to Congress a proposal, and a strategy for achieving the proposal, that the United States Government will pursue with other major exporting countries, including OECD members and non-OECD members, to eliminate over a period of not more than 10 years subsidized export-financing programs, tied aid, export credits, and all other forms of government-supported export subsidies. 
(d)Negotiations with non-OECD membersThe President shall initiate and pursue negotiations with countries that are not OECD members to bring those countries into a multilateral agreement establishing rules and limitations on officially supported export credits. (e)Annual reports on progress of negotiationsNot later than 180 days after the date of the enactment of the Export-Import Bank Reform and Reauthorization Act of 2015, and annually thereafter through calendar year 2019, the President shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on the progress of any negotiations described in subsection (d).. 
(b)Effective dateThe amendments made by paragraphs (1) and (2) of subsection (a) shall apply with respect to reports required to be submitted under section 11(b) of the Export-Import Bank Reauthorization Act of 2012 (12 U.S.C. 635a–5(b)) after the date of the enactment of this Act. 55003.Study of financing for information and communications technology systems (a)Analysis of information and communications technology industry use of bank productsThe Export-Import Bank of the United States (in this section referred to as the Bank) shall conduct a study of the extent to which the products offered by the Bank are available and used by companies that export information and communications technology services and related goods. 
(b)ElementsIn conducting the study required by subsection (a), the Bank shall examine the following: (1)The number of jobs in the United States that are supported by the export of information and communications technology services and related goods, and the degree to which access to financing will increase exports of such services and related goods. 
(2)The reduction in the financing by the Bank of exports of information and communications technology services from 2003 through 2014. (3)The activities of foreign export credit agencies to facilitate the export of information and communications technology services and related goods. 
(4)Specific proposals for how the Bank could provide additional financing for the exportation of information and communications technology services and related goods through risk-sharing with other export credit agencies and other third parties. (5)Proposals for new products the Bank could offer to provide financing for exports of information and communications technology services and related goods, including— 
(A)the extent to which the Bank is authorized to offer new products; (B)the extent to which the Bank would need additional authority to offer new products to meet the needs of the information and communications technology industry; 
(C)specific proposals for changes in law that would enable the Bank to provide increased financing for exports of information and communications technology services and related goods in compliance with the credit and risk standards of the Bank; (D)specific proposals that would enable the Bank to provide increased outreach to the information and communications technology industry about the products the Bank offers; and 
(E)specific proposals for changes in law that would enable the Bank to provide the financing to build information and communications technology infrastructure, in compliance with the credit and risk standards of the Bank, to allow for market access opportunities for United States information and communications technology companies to provide services on the infrastructure being financed by the Bank. (c)ReportNot later than 180 days after the date of the enactment of this Act, the Bank shall submit to Congress a report that contains the results of the study required by subsection (a). 
FEnergy Security 
61001.Emergency preparedness for energy supply disruptions 
(a)FindingCongress finds that recent natural disasters have underscored the importance of having resilient oil and natural gas infrastructure and effective ways for industry and government to communicate to address energy supply disruptions. (b)Authorization for activities to enhance emergency preparedness for natural disastersThe Secretary of Energy shall develop and adopt procedures to— 
(1)improve communication and coordination between the Department of Energy’s energy response team, Federal partners, and industry; (2)leverage the Energy Information Administration’s subject matter expertise within the Department’s energy response team to improve supply chain situation assessments; 
(3)establish company liaisons and direct communication with the Department’s energy response team to improve situation assessments; (4)streamline and enhance processes for obtaining temporary regulatory relief to speed up emergency response and recovery; 
(5)facilitate and increase engagement among States, the oil and natural gas industry, and the Department in developing State and local energy assurance plans; (6)establish routine education and training programs for key government emergency response positions with the Department and States; and 
(7)involve States and the oil and natural gas industry in comprehensive drill and exercise programs. (c)CooperationThe activities carried out under subsection (b) shall include collaborative efforts with State and local government officials and the private sector. 
(d)ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall submit to Congress a report describing the effectiveness of the activities authorized under this section. 61002.Resolving environmental and grid reliability conflicts (a)Compliance with or violation of environmental laws while under emergency orderSection 202(c) of the Federal Power Act (16 U.S.C. 824a(c)) is amended— 
(1)by inserting (1) after (c); and (2)by adding at the end the following: 
 
(2)With respect to an order issued under this subsection that may result in a conflict with a requirement of any Federal, State, or local environmental law or regulation, the Commission shall ensure that such order requires generation, delivery, interchange, or transmission of electric energy only during hours necessary to meet the emergency and serve the public interest, and, to the maximum extent practicable, is consistent with any applicable Federal, State, or local environmental law or regulation and minimizes any adverse environmental impacts. (3)To the extent any omission or action taken by a party, that is necessary to comply with an order issued under this subsection, including any omission or action taken to voluntarily comply with such order, results in noncompliance with, or causes such party to not comply with, any Federal, State, or local environmental law or regulation, such omission or action shall not be considered a violation of such environmental law or regulation, or subject such party to any requirement, civil or criminal liability, or a citizen suit under such environmental law or regulation. 
(4) 
(A)An order issued under this subsection that may result in a conflict with a requirement of any Federal, State, or local environmental law or regulation shall expire not later than 90 days after it is issued. The Commission may renew or reissue such order pursuant to paragraphs (1) and (2) for subsequent periods, not to exceed 90 days for each period, as the Commission determines necessary to meet the emergency and serve the public interest. (B)In renewing or reissuing an order under subparagraph (A), the Commission shall consult with the primary Federal agency with expertise in the environmental interest protected by such law or regulation, and shall include in any such renewed or reissued order such conditions as such Federal agency determines necessary to minimize any adverse environmental impacts to the extent practicable. The conditions, if any, submitted by such Federal agency shall be made available to the public. The Commission may exclude such a condition from the renewed or reissued order if it determines that such condition would prevent the order from adequately addressing the emergency necessitating such order and provides in the order, or otherwise makes publicly available, an explanation of such determination. 
(5)If an order issued under this subsection is subsequently stayed, modified, or set aside by a court pursuant to section 313 or any other provision of law, any omission or action previously taken by a party that was necessary to comply with the order while the order was in effect, including any omission or action taken to voluntarily comply with the order, shall remain subject to paragraph (3).. (b)Temporary connection or construction by municipalitiesSection 202(d) of the Federal Power Act (16 U.S.C. 824a(d)) is amended by inserting or municipality before engaged in the transmission or sale of electric energy. 
61003.Critical electric infrastructure security 
(a)Critical electric infrastructure securityPart II of the Federal Power Act (16 U.S.C. 824 et seq.) is amended by adding after section 215 the following new section:  215A.Critical electric infrastructure security (a)DefinitionsFor purposes of this section: 
(1)Bulk-power system; electric reliability organization; regional entityThe terms bulk-power system, Electric Reliability Organization, and regional entity have the meanings given such terms in paragraphs (1), (2), and (7) of section 215(a), respectively. (2)Critical electric infrastructureThe term critical electric infrastructure means a system or asset of the bulk-power system, whether physical or virtual, the incapacity or destruction of which would negatively affect national security, economic security, public health or safety, or any combination of such matters. 
(3)Critical electric infrastructure informationThe term critical electric infrastructure information means information related to critical electric infrastructure, or proposed critical electrical infrastructure, generated by or provided to the Commission or other Federal agency, other than classified national security information, that is designated as critical electric infrastructure information by the Commission or the Secretary pursuant to subsection (d). Such term includes information that qualifies as critical energy infrastructure information under the Commission’s regulations. (4)Defense critical electric infrastructureThe term defense critical electric infrastructure means any electric infrastructure located in any of the 48 contiguous States or the District of Columbia that serves a facility designated by the Secretary pursuant to subsection (c), but is not owned or operated by the owner or operator of such facility. 
(5)Electromagnetic pulseThe term electromagnetic pulse means 1 or more pulses of electromagnetic energy emitted by a device capable of disabling or disrupting operation of, or destroying, electronic devices or communications networks, including hardware, software, and data, by means of such a pulse. (6)Geomagnetic stormThe term geomagnetic storm means a temporary disturbance of the Earth’s magnetic field resulting from solar activity. 
(7)Grid security emergencyThe term grid security emergency means the occurrence or imminent danger of— (A) (i)a malicious act using electronic communication or an electromagnetic pulse, or a geomagnetic storm event, that could disrupt the operation of those electronic devices or communications networks, including hardware, software, and data, that are essential to the reliability of critical electric infrastructure or of defense critical electric infrastructure; and 
(ii)disruption of the operation of such devices or networks, with significant adverse effects on the reliability of critical electric infrastructure or of defense critical electric infrastructure, as a result of such act or event; or (B) (i)a direct physical attack on critical electric infrastructure or on defense critical electric infrastructure; and 
(ii)significant adverse effects on the reliability of critical electric infrastructure or of defense critical electric infrastructure as a result of such physical attack. (8)SecretaryThe term Secretary means the Secretary of Energy. 
(b)Authority to address grid security emergency 
(1)AuthorityWhenever the President issues and provides to the Secretary a written directive or determination identifying a grid security emergency, the Secretary may, with or without notice, hearing, or report, issue such orders for emergency measures as are necessary in the judgment of the Secretary to protect or restore the reliability of critical electric infrastructure or of defense critical electric infrastructure during such emergency. As soon as practicable but not later than 180 days after the date of enactment of this section, the Secretary shall, after notice and opportunity for comment, establish rules of procedure that ensure that such authority can be exercised expeditiously. (2)Notification of CongressWhenever the President issues and provides to the Secretary a written directive or determination under paragraph (1), the President shall promptly notify congressional committees of relevant jurisdiction, including the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate, of the contents of, and justification for, such directive or determination. 
(3)ConsultationBefore issuing an order for emergency measures under paragraph (1), the Secretary shall, to the extent practicable in light of the nature of the grid security emergency and the urgency of the need for action, consult with appropriate governmental authorities in Canada and Mexico, entities described in paragraph (4), the Electricity Sub-sector Coordinating Council, the Commission, and other appropriate Federal agencies regarding implementation of such emergency measures. (4)ApplicationAn order for emergency measures under this subsection may apply to— 
(A)the Electric Reliability Organization; (B)a regional entity; or 
(C)any owner, user, or operator of critical electric infrastructure or of defense critical electric infrastructure within the United States. (5)Expiration and reissuance (A)In generalExcept as provided in subparagraph (B), an order for emergency measures issued under paragraph (1) shall expire no later than 15 days after its issuance. 
(B)ExtensionsThe Secretary may reissue an order for emergency measures issued under paragraph (1) for subsequent periods, not to exceed 15 days for each such period, provided that the President, for each such period, issues and provides to the Secretary a written directive or determination that the grid security emergency identified under paragraph (1) continues to exist or that the emergency measure continues to be required. (6)Cost recovery (A)Critical electric infrastructureIf the Commission determines that owners, operators, or users of critical electric infrastructure have incurred substantial costs to comply with an order for emergency measures issued under this subsection and that such costs were prudently incurred and cannot reasonably be recovered through regulated rates or market prices for the electric energy or services sold by such owners, operators, or users, the Commission shall, consistent with the requirements of section 205, after notice and an opportunity for comment, establish a mechanism that permits such owners, operators, or users to recover such costs. 
(B)Defense critical electric infrastructureTo the extent the owner or operator of defense critical electric infrastructure is required to take emergency measures pursuant to an order issued under this subsection, the owners or operators of a critical defense facility or facilities designated by the Secretary pursuant to subsection (c) that rely upon such infrastructure shall bear the full incremental costs of the measures. (7)Temporary access to classified informationThe Secretary, and other appropriate Federal agencies, shall, to the extent practicable and consistent with their obligations to protect classified information, provide temporary access to classified information related to a grid security emergency for which emergency measures are issued under paragraph (1) to key personnel of any entity subject to such emergency measures to enable optimum communication between the entity and the Secretary and other appropriate Federal agencies regarding the grid security emergency. 
(c)Designation of critical defense facilitiesNot later than 180 days after the date of enactment of this section, the Secretary, in consultation with other appropriate Federal agencies and appropriate owners, users, or operators of infrastructure that may be defense critical electric infrastructure, shall identify and designate facilities located in the 48 contiguous States and the District of Columbia that are— (1)critical to the defense of the United States; and 
(2)vulnerable to a disruption of the supply of electric energy provided to such facility by an external provider.The Secretary may, in consultation with appropriate Federal agencies and appropriate owners, users, or operators of defense critical electric infrastructure, periodically revise the list of designated facilities as necessary. (d)Protection and sharing of critical electric infrastructure information (1)Protection of critical electric infrastructure informationCritical electric infrastructure information— 
(A)shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code; and (B)shall not be made available by any Federal, State, political subdivision or tribal authority pursuant to any Federal, State, political subdivision or tribal law requiring public disclosure of information or records. 
(2)Designation and sharing of critical electric infrastructure informationNot later than one year after the date of enactment of this section, the Commission, after consultation with the Secretary, shall promulgate such regulations as necessary to— (A)establish criteria and procedures to designate information as critical electric infrastructure information; 
(B)prohibit the unauthorized disclosure of critical electric infrastructure information; (C)ensure there are appropriate sanctions in place for Commissioners, officers, employees, or agents of the Commission or the Department of Energy who knowingly and willfully disclose critical electric infrastructure information in a manner that is not authorized under this section; and 
(D)taking into account standards of the Electric Reliability Organization, facilitate voluntary sharing of critical electric infrastructure information with, between, and by— (i)Federal, State, political subdivision, and tribal authorities; 
(ii)the Electric Reliability Organization; (iii)regional entities; 
(iv)information sharing and analysis centers established pursuant to Presidential Decision Directive 63; (v)owners, operators, and users of critical electric infrastructure in the United States; and 
(vi)other entities determined appropriate by the Commission. (3)Authority to designateInformation may be designated by the Commission or the Secretary as critical electric infrastructure information pursuant to the criteria and procedures established by the Commission under paragraph (2)(A). 
(4)ConsiderationsIn exercising their respective authorities under this subsection, the Commission and the Secretary shall take into consideration the role of State commissions in reviewing the prudence and cost of investments, determining the rates and terms of conditions for electric services, and ensuring the safety and reliability of the bulk-power system and distribution facilities within their respective jurisdictions. (5)ProtocolsThe Commission and the Secretary shall, in consultation with Canadian and Mexican authorities, develop protocols for the voluntary sharing of critical electric infrastructure information with Canadian and Mexican authorities and owners, operators, and users of the bulk-power system outside the United States. 
(6)No required sharing of informationNothing in this section shall require a person or entity in possession of critical electric infrastructure information to share such information with Federal, State, political subdivision, or tribal authorities, or any other person or entity. (7)Submission of information to CongressNothing in this section shall permit or authorize the withholding of information from Congress, any committee or subcommittee thereof, or the Comptroller General. 
(8)Disclosure of nonprotected informationIn implementing this section, the Commission and the Secretary shall segregate critical electric infrastructure information or information that reasonably could be expected to lead to the disclosure of the critical electric infrastructure information within documents and electronic communications, wherever feasible, to facilitate disclosure of information that is not designated as critical electric infrastructure information. (9)Duration of designationInformation may not be designated as critical electric infrastructure information for longer than 5 years, unless specifically re-designated by the Commission or the Secretary, as appropriate. 
(10)Removal of designationThe Commission or the Secretary, as appropriate, shall remove the designation of critical electric infrastructure information, in whole or in part, from a document or electronic communication if the Commission or the Secretary, as appropriate, determines that the unauthorized disclosure of such information could no longer be used to impair the security or reliability of the bulk-power system or distribution facilities. (11)Judicial review of designationsNotwithstanding section 313(b), with respect to a petition filed by a person to which an order under this section applies, any determination by the Commission or the Secretary concerning the designation of critical electric infrastructure information under this subsection shall be subject to review under chapter 7 of title 5, United States Code, except that such review shall be brought in the district court of the United States in the district in which the complainant resides, or has his principal place of business, or in the District of Columbia. In such a case the court shall examine in camera the contents of documents or electronic communications that are the subject of the determination under review to determine whether such documents or any part thereof were improperly designated or not designated as critical electric infrastructure information. 
(e)Security clearancesThe Secretary shall facilitate and, to the extent practicable, expedite the acquisition of adequate security clearances by key personnel of any entity subject to the requirements of this section, to enable optimum communication with Federal agencies regarding threats to the security of the critical electric infrastructure. The Secretary, the Commission, and other appropriate Federal agencies shall, to the extent practicable and consistent with their obligations to protect classified and critical electric infrastructure information, share timely actionable information regarding grid security with appropriate key personnel of owners, operators, and users of the critical electric infrastructure. (f)Clarifications of liability (1)Compliance with or violation of this ActExcept as provided in paragraph (4), to the extent any action or omission taken by an entity that is necessary to comply with an order for emergency measures issued under subsection (b)(1), including any action or omission taken to voluntarily comply with such order, results in noncompliance with, or causes such entity not to comply with any rule, order, regulation, or provision of this Act, including any reliability standard approved by the Commission pursuant to section 215, such action or omission shall not be considered a violation of such rule, order, regulation, or provision. 
(2)Relation to section 202(c)Except as provided in paragraph (4), an action or omission taken by an owner, operator, or user of critical electric infrastructure or of defense critical electric infrastructure to comply with an order for emergency measures issued under subsection (b)(1) shall be treated as an action or omission taken to comply with an order issued under section 202(c) for purposes of such section. (3)Sharing or receipt of informationNo cause of action shall lie or be maintained in any Federal or State court for the sharing or receipt of information under, and that is conducted in accordance with, subsection (d). 
(4)Rule of constructionNothing in this subsection shall be construed to require dismissal of a cause of action against an entity that, in the course of complying with an order for emergency measures issued under subsection (b)(1) by taking an action or omission for which they would be liable but for paragraph (1) or (2 ), takes such action or omission in a grossly negligent manner.. (b)Conforming amendments (1)JurisdictionSection 201(b)(2) of the Federal Power Act (16 U.S.C. 824(b)(2)) is amended by inserting 215A, after 215, each place it appears. 
(2)Public utilitySection 201(e) of the Federal Power Act (16 U.S.C. 824(e)) is amended by inserting 215A, after 215,. (c)Enhanced grid security (1)DefinitionsIn this subsection: 
(A)Critical electric infrastructure; critical electric infrastructure informationThe terms critical electric infrastructure and critical electric infrastructure information have the meanings given those terms in section 215A of the Federal Power Act. (B)Sector-Specific AgencyThe term Sector-Specific Agency has the meaning given that term in the Presidential Policy Directive entitled Critical Infrastructure Security and Resilience, numbered 21, and dated February 12, 2013. 
(2)Sector-Specific Agency for Cybersecurity for the Energy Sector 
(A)In generalThe Department of Energy shall be the lead Sector-Specific Agency for cybersecurity for the energy sector. (B)DutiesAs head of the designated Sector-Specific Agency for cybersecurity, the duties of the Secretary of Energy shall include— 
(i)coordinating with the Department of Homeland Security and other relevant Federal departments and agencies; (ii)collaborating with— 
(I)critical electric infrastructure owners and operators; and (II)as appropriate— 
(aa)independent regulatory agencies; and (bb)State, local, tribal, and territorial entities; 
(cc)serving as a day-to-day Federal interface for the dynamic prioritization and coordination of sector-specific activities; (dd)carrying out incident management responsibilities consistent with applicable law (including regulations) and other appropriate policies or directives; 
(ee)providing, supporting, or facilitating technical assistance and consultations for the energy sector to identify vulnerabilities and help mitigate incidents, as appropriate; and (ff)supporting the reporting requirements of the Department of Homeland Security under applicable law by providing, on an annual basis, sector-specific critical electric infrastructure information. 
61004.Strategic Transformer Reserve 
(a)FindingCongress finds that the storage of strategically located spare large power transformers and emergency mobile substations will reduce the vulnerability of the United States to multiple risks facing electric grid reliability, including physical attack, cyber attack, electromagnetic pulse, geomagnetic disturbances, severe weather, and seismic events. (b)DefinitionsIn this section: 
(1)Bulk-power systemThe term bulk-power system has the meaning given such term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)). (2)Critically damaged large power transformerThe term critically damaged large power transformer means a large power transformer that— 
(A)has sustained extensive damage such that— (i)repair or refurbishment is not economically viable; or 
(ii)the extensive time to repair or refurbish the large power transformer would create an extended period of instability in the bulk-power system; and (B)prior to sustaining such damage, was part of the bulk-power system. 
(3)Critical electric infrastructureThe term critical electric infrastructure has the meaning given that term in section 215A of the Federal Power Act. (4)Electric reliability organizationThe term Electric Reliability Organization has the meaning given such term in section 215(a) of the Federal Power Act (16 U.S.C. 824o(a)). 
(5)Emergency mobile substationThe term emergency mobile substation means a mobile substation or mobile transformer that is— (A)assembled and permanently mounted on a trailer that is capable of highway travel and meets relevant Department of Transportation regulations; and 
(B)intended for express deployment and capable of being rapidly placed into service. (6)Large power transformerThe term large power transformer means a power transformer with a maximum nameplate rating of 100 megavolt-amperes or higher, including related critical equipment, that is, or is intended to be, a part of the bulk-power system. 
(7)SecretaryThe term Secretary means the Secretary of Energy. (8)Spare large power transformerThe term spare large power transformer means a large power transformer that is stored within the Strategic Transformer Reserve to be available to temporarily replace a critically damaged large power transformer. 
(c)Strategic Transformer Reserve Plan 
(1)PlanNot later than 1 year after the date of enactment of this Act, the Secretary, acting through the Office of Electricity Delivery and Energy Reliability, shall, in consultation with the Federal Energy Regulatory Commission, the Electricity Sub-sector Coordinating Council, the Electric Reliability Organization, and owners and operators of critical electric infrastructure and defense and military installations, prepare and submit to Congress a plan to establish a Strategic Transformer Reserve for the storage, in strategically located facilities, of spare large power transformers and emergency mobile substations in sufficient numbers to temporarily replace critically damaged large power transformers and substations that are critical electric infrastructure or serve defense and military installations. (2)InclusionsThe Strategic Transformer Reserve plan shall include a description of— 
(A)the appropriate number and type of spare large power transformers necessary to provide or restore sufficient resiliency to the bulk-power system, critical electric infrastructure, and defense and military installations to mitigate significant impacts to the electric grid resulting from— (i)physical attack; 
(ii)cyber attack; (iii)electromagnetic pulse attack; 
(iv)geomagnetic disturbances; (v)severe weather; or 
(vi)seismic events; (B)other critical electric grid equipment for which an inventory of spare equipment, including emergency mobile substations, is necessary to provide or restore sufficient resiliency to the bulk-power system, critical electric infrastructure, and defense and military installations; 
(C)the degree to which utility sector actions or initiatives, including individual utility ownership of spare equipment, joint ownership of spare equipment inventory, sharing agreements, or other spare equipment reserves or arrangements, satisfy the needs identified under subparagraphs (A) and (B); (D)the potential locations for, and feasibility and appropriate number of, strategic storage locations for reserve equipment, including consideration of— 
(i)the physical security of such locations; (ii)the protection of the confidentiality of such locations; and 
(iii)the proximity of such locations to sites of potentially critically damaged large power transformers and substations that are critical electric infrastructure or serve defense and military installations, so as to enable efficient delivery of equipment to such sites; (E)the necessary degree of flexibility of spare large power transformers to be included in the Strategic Transformer Reserve to conform to different substation configurations, including consideration of transformer— 
(i)power and voltage rating for each winding; (ii)overload requirements; 
(iii)impedance between windings; (iv)configuration of windings; and 
(v)tap requirements; (F)an estimate of the direct cost of the Strategic Transformer Reserve, as proposed, including— 
(i)the cost of storage facilities; (ii)the cost of the equipment; and 
(iii)management, maintenance, and operation costs; (G)the funding options available to establish, stock, manage, and maintain the Strategic Transformer Reserve, including consideration of fees on owners and operators of bulk-power system facilities, critical electric infrastructure, and defense and military installations relying on the Strategic Transformer Reserve, use of Federal appropriations, and public-private cost-sharing options; 
(H)the ease and speed of transportation, installation, and energization of spare large power transformers to be included in the Strategic Transformer Reserve, including consideration of factors such as— (i)transformer transportation weight; 
(ii)transformer size; (iii)topology of critical substations; 
(iv)availability of appropriate transformer mounting pads; (v)flexibility of the spare large power transformers as described in subparagraph (E); and 
(vi)ability to rapidly transition a spare large power transformer from storage to energization; (I)eligibility criteria for withdrawal of equipment from the Strategic Transformer Reserve; 
(J)the process by which owners or operators of critically damaged large power transformers or substations that are critical electric infrastructure or serve defense and military installations may apply for a withdrawal from the Strategic Transformer Reserve; (K)the process by which equipment withdrawn from the Strategic Transformer Reserve is returned to the Strategic Transformer Reserve or is replaced; 
(L)possible fees to be paid by users of equipment withdrawn from the Strategic Transformer Reserve; (M)possible fees to be paid by owners and operators of large power transformers and substations that are critical electric infrastructure or serve defense and military installations to cover operating costs of the Strategic Transformer Reserve; 
(N)the domestic and international large power transformer supply chain; (O)the potential reliability, cost, and operational benefits of including emergency mobile substations in any Strategic Transformer Reserve established under this section; and 
(P)other considerations for designing, constructing, stocking, funding, and managing the Strategic Transformer Reserve. (d)Disclosure of informationAny information included in the Strategic Transformer Reserve plan, or shared in the preparation and development of such plan, the disclosure of which could cause harm to critical electric infrastructure, shall be exempt from disclosure under section 552(b)(3) of title 5, United States Code, and any State, tribal, or local law requiring disclosure of information or records. 
61005.Energy security valuation 
(a)Establishment of energy security valuation methodsNot later than 1 year after the date of enactment of this Act, the Secretary of Energy, in collaboration with the Secretary of State, shall develop and transmit, after public notice and comment, to the Committee on Energy and Commerce and the Committee on Foreign Affairs of the House of Representatives and the Committee on Energy and Natural Resources and the Committee on Foreign Relations of the Senate a report that includes recommended United States energy security valuation methods. In developing the report, the Secretaries may consider the recommendations of the Administration’s Quadrennial Energy Review released on April 21, 2015. The report shall— (1)evaluate and define United States energy security to reflect modern domestic and global energy markets and the collective needs of the United States and its allies and partners; 
(2)identify transparent and uniform or coordinated procedures and criteria to ensure that energy-related actions that significantly affect the supply, distribution, or use of energy are evaluated with respect to their potential impact on energy security, including their impact on— (A)consumers and the economy; 
(B)energy supply diversity and resiliency; (C)well-functioning and competitive energy markets; 
(D)United States trade balance; and (E)national security objectives; and 
(3)include a recommended implementation strategy that identifies and aims to ensure that the procedures and criteria referred to in paragraph (2) are— (A)evaluated consistently across the Federal Government; and 
(B)weighed appropriately and balanced with environmental considerations required by Federal law. (b)ParticipationIn developing the report referred to in subsection (a), the Secretaries may consult with relevant Federal, State, private sector, and international participants, as appropriate and consistent with applicable law. 
GFinancial Services 
LXXIImproving Access to Capital for Emerging Growth Companies 
71001.Filing requirement for public filing prior to public offeringSection 6(e)(1) of the Securities Act of 1933 (15 U.S.C. 77f(e)(1)) is amended by striking 21 days and inserting 15 days. 71002.Grace period for change of status of emerging growth companiesSection 6(e)(1) of the Securities Act of 1933 (15 U.S.C. 77f(e)(1)) is further amended by adding at the end the following: An issuer that was an emerging growth company at the time it submitted a confidential registration statement or, in lieu thereof, a publicly filed registration statement for review under this subsection but ceases to be an emerging growth company thereafter shall continue to be treated as an emerging market growth company for the purposes of this subsection through the earlier of the date on which the issuer consummates its initial public offering pursuant to such registrations statement or the end of the 1-year period beginning on the date the company ceases to be an emerging growth company.. 
71003.Simplified disclosure requirements for emerging growth companiesSection 102 of the Jumpstart Our Business Startups Act (Public Law 112–106) is amended by adding at the end the following:  (d)Simplified disclosure requirementsWith respect to an emerging growth company (as such term is defined under section 2 of the Securities Act of 1933): 
(1)Requirement to include notice on Forms S–1 and F–1Not later than 30 days after the date of enactment of this subsection, the Securities and Exchange Commission shall revise its general instructions on Forms S–1 and F–1 to indicate that a registration statement filed (or submitted for confidential review) by an issuer prior to an initial public offering may omit financial information for historical periods otherwise required by regulation S–X (17 CFR 210.1–01 et seq.) as of the time of filing (or confidential submission) of such registration statement, provided that— (A)the omitted financial information relates to a historical period that the issuer reasonably believes will not be required to be included in the Form S–1 or F–1 at the time of the contemplated offering; and 
(B)prior to the issuer distributing a preliminary prospectus to investors, such registration statement is amended to include all financial information required by such regulation S–X at the date of such amendment. (2)Reliance by issuersEffective 30 days after the date of enactment of this subsection, an issuer filing a registration statement (or submitting the statement for confidential review) on Form S–1 or Form F–1 may omit financial information for historical periods otherwise required by regulation S–X (17 CFR 210.1–01 et seq.) as of the time of filing (or confidential submission) of such registration statement, provided that— 
(A)the omitted financial information relates to a historical period that the issuer reasonably believes will not be required to be included in the Form S–1 or Form F–1 at the time of the contemplated offering; and (B)prior to the issuer distributing a preliminary prospectus to investors, such registration statement is amended to include all financial information required by such regulation S–X at the date of such amendment.. 
LXXIIDisclosure Modernization and Simplification 
72001.Summary page for form 10–KNot later than the end of the 180-day period beginning on the date of the enactment of this Act, the Securities and Exchange Commission shall issue regulations to permit issuers to submit a summary page on form 10–K (17 CFR 249.310), but only if each item on such summary page includes a cross-reference (by electronic link or otherwise) to the material contained in form 10–K to which such item relates. 72002.Improvement of regulation S–KNot later than the end of the 180-day period beginning on the date of the enactment of this Act, the Securities and Exchange Commission shall take all such actions to revise regulation S–K (17 CFR 229.10 et seq.)— 
(1)to further scale or eliminate requirements of regulation S–K, in order to reduce the burden on emerging growth companies, accelerated filers, smaller reporting companies, and other smaller issuers, while still providing all material information to investors; (2)to eliminate provisions of regulation S–K, required for all issuers, that are duplicative, overlapping, outdated, or unnecessary; and 
(3)for which the Commission determines that no further study under section 72203 is necessary to determine the efficacy of such revisions to regulation S–K. 72003.Study on modernization and simplification of regulation S–K (a)StudyThe Securities and Exchange Commission shall carry out a study of the requirements contained in regulation S–K (17 CFR 229.10 et seq.). Such study shall— 
(1)determine how best to modernize and simplify such requirements in a manner that reduces the costs and burdens on issuers while still providing all material information; (2)emphasize a company by company approach that allows relevant and material information to be disseminated to investors without boilerplate language or static requirements while preserving completeness and comparability of information across registrants; and 
(3)evaluate methods of information delivery and presentation and explore methods for discouraging repetition and the disclosure of immaterial information. (b)ConsultationIn conducting the study required under subsection (a), the Commission shall consult with the Investor Advisory Committee and the Advisory Committee on Small and Emerging Companies. 
(c)ReportNot later than the end of the 360-day period beginning on the date of enactment of this Act, the Commission shall issue a report to the Congress containing— (1)all findings and determinations made in carrying out the study required under subsection (a); 
(2)specific and detailed recommendations on modernizing and simplifying the requirements in regulation S–K in a manner that reduces the costs and burdens on companies while still providing all material information; and (3)specific and detailed recommendations on ways to improve the readability and navigability of disclosure documents and to discourage repetition and the disclosure of immaterial information. 
(d)RulemakingNot later than the end of the 360-day period beginning on the date that the report is issued to the Congress under subsection (c), the Commission shall issue a proposed rule to implement the recommendations of the report issued under subsection (c). (e)Rule of constructionRevisions made to regulation S–K by the Commission under section 202 shall not be construed as satisfying the rulemaking requirements under this section. 
LXXIIIBullion and Collectible Coin Production Efficiency and Cost Savings 
73001.Technical correctionsTitle 31, United States Code, is amended— (1)in section 5112— 
(A)in subsection (q)— (i)by striking paragraphs (3) and (8); and 
(ii)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (3), (4), (5), and (6), respectively; (B)in subsection (t)(6)(B), by striking 90 percent silver and 10 percent copper and inserting not less than 90 percent silver; and 
(C)in subsection (v)— (i)in paragraph (1), by striking Subject to and all that follows through the Secretary shall and inserting The Secretary shall; 
(ii)in paragraph (2)(A), by striking The Secretary and inserting To the greatest extent possible, the Secretary; (iii)in paragraph (5), by inserting after may issue the following: collectible versions of; and 
(iv)by striking paragraph (8); and (2)in section 5132(a)(2)(B)(i), by striking 90 percent silver and 10 percent copper and inserting not less than 90 percent silver. 
73002.American Eagle Silver Bullion 30th AnniversaryProof and uncirculated versions of coins issued by the Secretary of the Treasury pursuant to subsection (e) of section 5112 of title 31, United States Code, during calendar year 2016 shall have a smooth edge incused with a designation that notes the 30th anniversary of the first issue of coins under such subsection.  LXXIVSBIC Advisers Relief 74001.Advisers of SBICs and venture capital fundsSection 203(l) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(l)) is amended— 
(1)by striking No investment adviser and inserting the following:  (1)In generalNo investment adviser; and 
(2)by adding at the end the following:  (2)Advisers of SBICsFor purposes of this subsection, a venture capital fund includes an entity described in subparagraph (A), (B), or (C) of subsection (b)(7) (other than an entity that has elected to be regulated or is regulated as a business development company pursuant to section 54 of the Investment Company Act of 1940).. 
74002.Advisers of SBICs and private fundsSection 203(m) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3(m)) is amended by adding at the end the following:  (3)Advisers of SBICsFor purposes of this subsection, the assets under management of a private fund that is an entity described in subparagraph (A), (B), or (C) of subsection (b)(7) (other than an entity that has elected to be regulated or is regulated as a business development company pursuant to section 54 of the Investment Company Act of 1940) shall be excluded from the limit set forth in paragraph (1).. 
74003.Relationship to State lawSection 203A(b)(1) of the Investment Advisers Act of 1940 (15 U.S.C. 80b–3a(b)(1)) is amended— (1)in subparagraph (A), by striking or at the end; 
(2)in subparagraph (B), by striking the period at the end and inserting ; or; and (3)by adding at the end the following: 
 
(C)that is not registered under section 203 because that person is exempt from registration as provided in subsection (b)(7) of such section, or is a supervised person of such person.. LXXVEliminate Privacy Notice Confusion 75001.Exception to annual privacy notice requirement under the Gramm-Leach-Bliley ActSection 503 of the Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by adding at the end the following: 
 
(f)Exception to annual notice requirementA financial institution that— (1)provides nonpublic personal information only in accordance with the provisions of subsection (b)(2) or (e) of section 502 or regulations prescribed under section 504(b), and 
(2)has not changed its policies and practices with regard to disclosing nonpublic personal information from the policies and practices that were disclosed in the most recent disclosure sent to consumers in accordance with this section,shall not be required to provide an annual disclosure under this section until such time as the financial institution fails to comply with any criteria described in paragraph (1) or (2).. LXXVIReforming Access for Investments in Startup Enterprises 76001.Exempted transactions (a)Exempted transactionsSection 4 of the Securities Act of 1933 (15 U.S.C. 77d) is amended— 
(1)in subsection (a), by adding at the end the following new paragraph:  (7)transactions meeting the requirements of subsection (d).;  
(2)by redesignating the second subsection (b) (relating to securities offered and sold in compliance with Rule 506 of Regulation D) as subsection (c); and (3)by adding at the end the following: 
 
(d)Certain accredited investor transactionsThe transactions referred to in subsection (a)(7) are transactions meeting the following requirements: (1)Accredited investor requirementEach purchaser is an accredited investor, as that term is defined in section 230.501(a) of title 17, Code of Federal Regulations (or any successor regulation). 
(2)Prohibition on general solicitation or advertisingNeither the seller, nor any person acting on the seller’s behalf, offers or sells securities by any form of general solicitation or general advertising. (3)Information requirementIn the case of a transaction involving the securities of an issuer that is neither subject to section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m; 78o(d)), nor exempt from reporting pursuant to section 240.12g3–2(b) of title 17, Code of Federal Regulations, nor a foreign government (as defined in section 230.405 of title 17, Code of Federal Regulations) eligible to register securities under Schedule B, the seller and a prospective purchaser designated by the seller obtain from the issuer, upon request of the seller, and the seller in all cases makes available to a prospective purchaser, the following information (which shall be reasonably current in relation to the date of resale under this section): 
(A)The exact name of the issuer and the issuer’s predecessor (if any). (B)The address of the issuer’s principal executive offices. 
(C)The exact title and class of the security. (D)The par or stated value of the security. 
(E)The number of shares or total amount of the securities outstanding as of the end of the issuer’s most recent fiscal year. (F)The name and address of the transfer agent, corporate secretary, or other person responsible for transferring shares and stock certificates. 
(G)A statement of the nature of the business of the issuer and the products and services it offers, which shall be presumed reasonably current if the statement is as of 12 months before the transaction date. (H)The names of the officers and directors of the issuer. 
(I)The names of any persons registered as a broker, dealer, or agent that shall be paid or given, directly or indirectly, any commission or remuneration for such person's participation in the offer or sale of the securities. (J)The issuer’s most recent balance sheet and profit and loss statement and similar financial statements, which shall— 
(i)be for such part of the 2 preceding fiscal years as the issuer has been in operation; (ii)be prepared in accordance with generally accepted accounting principles or, in the case of a foreign private issuer, be prepared in accordance with generally accepted accounting principles or the International Financial Reporting Standards issued by the International Accounting Standards Board; 
(iii)be presumed reasonably current if— (I)with respect to the balance sheet, the balance sheet is as of a date less than 16 months before the transaction date; and 
(II)with respect to the profit and loss statement, such statement is for the 12 months preceding the date of the issuer’s balance sheet; and (iv)if the balance sheet is not as of a date less than 6 months before the transaction date, be accompanied by additional statements of profit and loss for the period from the date of such balance sheet to a date less than 6 months before the transaction date. 
(K)To the extent that the seller is a control person with respect to the issuer, a brief statement regarding the nature of the affiliation, and a statement certified by such seller that they have no reasonable grounds to believe that the issuer is in violation of the securities laws or regulations. (4)Issuers disqualifiedThe transaction is not for the sale of a security where the seller is an issuer or a subsidiary, either directly or indirectly, of the issuer. 
(5)Bad actor prohibitionNeither the seller, nor any person that has been or will be paid (directly or indirectly) remuneration or a commission for their participation in the offer or sale of the securities, including solicitation of purchasers for the seller is subject to an event that would disqualify an issuer or other covered person under Rule 506(d)(1) of Regulation D (17 CFR 230.506(d)(1)) or is subject to a statutory disqualification described under section 3(a)(39) of the Securities Exchange Act of 1934. (6)Business requirementThe issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership, and is not a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that the issuer’s primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person. 
(7)Underwriter prohibitionThe transaction is not with respect to a security that constitutes the whole or part of an unsold allotment to, or a subscription or participation by, a broker or dealer as an underwriter of the security or a redistribution. (8)Outstanding class requirementThe transaction is with respect to a security of a class that has been authorized and outstanding for at least 90 days prior to the date of the transaction. 
(e)Additional requirements 
(1)In generalWith respect to an exempted transaction described under subsection (a)(7): (A)Securities acquired in such transaction shall be deemed to have been acquired in a transaction not involving any public offering. 
(B)Such transaction shall be deemed not to be a distribution for purposes of section 2(a)(11). (C)Securities involved in such transaction shall be deemed to be restricted securities within the meaning of Rule 144 (17 CFR 230.144). 
(2)Rule of constructionThe exemption provided by subsection (a)(7) shall not be the exclusive means for establishing an exemption from the registration requirements of section 5.. (b)Exemption in connection with certain exempt offeringsSection 18(b)(4) of the Securities Act of 1933 (15 U.S.C. 77r(b)(4)) is amended— 
(1)by redesignating the second subparagraph (D) and subparagraph (E) as subparagraphs (E) and (F), respectively; (2)in subparagraph (E), as so redesignated, by striking ; or and inserting a semicolon; 
(3)in subparagraph (F), as so redesignated, by striking the period and inserting ; or; and (4)by adding at the end the following new subparagraph: 
 
(G)section 4(a)(7).. LXXVIIPreservation Enhancement and Savings Opportunity 77001.Distributions and residual receiptsSection 222 of the Low-Income Housing Preservation and Resident Homeownership Act of 1990 (12 U.S.C. 4112) is amended by adding at the end the following new subsection: 
 
(e)Distribution and residual receipts 
(1)AuthorityAfter the date of the enactment of this subsection, the owner of a property subject to a plan of action or use agreement pursuant to this section shall be entitled to distribute— (A)annually, all surplus cash generated by the property, but only if the owner is in material compliance with such use agreement including compliance with prevailing physical condition standards established by the Secretary; and 
(B)notwithstanding any conflicting provision in such use agreement, any funds accumulated in a residual receipts account, but only if the owner is in material compliance with such use agreement and has completed, or set aside sufficient funds for completion of, any capital repairs identified by the most recent third party capital needs assessment. (2)Operation of propertyAn owner that distributes any amounts pursuant to paragraph (1) shall— 
(A)continue to operate the property in accordance with the affordability provisions of the use agreement for the property for the remaining useful life of the property; (B)as required by the plan of action for the property, continue to renew or extend any project-based rental assistance contract for a term of not less than 20 years; and 
(C)if the owner has an existing multi-year project-based rental assistance contract for less than 20 years, have the option to extend the contract to a 20-year term.. 77002.Future refinancingsSection 214 of the Low-Income Housing Preservation and Resident Homeownership Act of 1990 (12 U.S.C. 4104) is amended by adding at the end the following new subsection: 
 
(c)Future financingNeither this section, nor any plan of action or use agreement implementing this section, shall restrict an owner from obtaining a new loan or refinancing an existing loan secured by the project, or from distributing the proceeds of such a loan; except that, in conjunction with such refinancing— (1)the owner shall provide for adequate rehabilitation pursuant to a capital needs assessment to ensure long-term sustainability of the property satisfactory to the lender or bond issuance agency; 
(2)any resulting budget-based rent increase shall include debt service on the new financing, commercially reasonable debt service coverage, and replacement reserves as required by the lender; and (3)for tenants of dwelling units not covered by a project- or tenant-based rental subsidy, any rent increases resulting from the refinancing transaction may not exceed 10 percent per year, except that— 
(A)any tenant occupying a dwelling unit as of time of the refinancing may not be required to pay for rent and utilities, for the duration of such tenancy, an amount that exceeds the greater of— (i)30 percent of the tenant’s income; or 
(ii)the amount paid by the tenant for rent and utilities immediately before such refinancing; and (B)this paragraph shall not apply to any tenant who does not provide the owner with proof of income.Paragraph (3) may not be construed to limit any rent increases resulting from increased operating costs for a project.. 
77003.ImplementationThe Secretary of Housing and Urban Development shall issue any guidance that the Secretary considers necessary to carry out the provisions added by the amendments made by this title not later than the expiration of the 120-day period beginning on the date of the enactment of this Act. LXXVIIITenant Income Verification Relief 78001.Reviews of family incomes (a)In generalThe second sentence of paragraph (1) of section 3(a) of the United States Housing Act of 1937 (42 U.S.C. 1437a(a)(1)) is amended by inserting before the period at the end the following: ; except that, in the case of any family with a fixed income, as defined by the Secretary, after the initial review of the family’s income, the public housing agency or owner shall not be required to conduct a review of the family’s income for any year for which such family certifies, in accordance with such requirements as the Secretary shall establish, which shall include policies to adjust for inflation-based income changes, that 90 percent or more of the income of the family consists of fixed income, and that the sources of such income have not changed since the previous year, except that the public housing agency or owner shall conduct a review of each such family’s income not less than once every 3 years. 
(b)Housing choice voucher programSubparagraph (A) of section 8(o)(5) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(5)(A)) is amended by striking not less than annually and inserting as required by section 3(a)(1) of this Act. LXXIXHousing Assistance Efficiency 79001.Authority to administer rental assistanceSubsection (g) of section 423 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11383(g)) is amended by inserting private nonprofit organization, after unit of general local government,. 
79002.Reallocation of fundsParagraph (1) of section 414(d) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11373(d)(1)) is amended by striking twice and inserting once. LXXXChild Support Assistance 80001.Requests for consumer reports by State or local child support enforcement agenciesParagraph (4) of section 604(a) of the Fair Credit Reporting Act (15 U.S.C. 1681b(a)(4)) is amended— 
(1)in subparagraph (A), by striking or determining the appropriate level of such payments and inserting , determining the appropriate level of such payments, or enforcing a child support order, award, agreement, or judgment; (2)in subparagraph (B)— 
(A)by striking paternity and inserting parentage; and (B)by adding and at the end; 
(3)by striking subparagraph (C); and (4)by redesignating subparagraph (D) as subparagraph (C). 
LXXXIPrivate Investment in Housing 
81001.Budget-neutral demonstration program for energy and water conservation improvements at multifamily residential units 
(a)EstablishmentThe Secretary of Housing and Urban Development (in this section referred to as the Secretary) shall establish a demonstration program under which the Secretary may execute budget-neutral, performance-based agreements in fiscal years 2016 through 2019 that result in a reduction in energy or water costs with such entities as the Secretary determines to be appropriate under which the entities shall carry out projects for energy or water conservation improvements at not more than 20,000 residential units in multifamily buildings participating in— (1)the project-based rental assistance program under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), other than assistance provided under section 8(o) of that Act; 
(2)the supportive housing for the elderly program under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q); or (3)the supportive housing for persons with disabilities program under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)). 
(b)Requirements 
(1)Payments contingent on savings 
(A)In generalThe Secretary shall provide to an entity a payment under an agreement under this section only during applicable years for which an energy or water cost savings is achieved with respect to the applicable multifamily portfolio of properties, as determined by the Secretary, in accordance with subparagraph (B). (B)Payment methodology (i)In generalEach agreement under this section shall include a pay-for-success provision that— 
(I)shall serve as a payment threshold for the term of the agreement; and (II)requires that payments shall be contingent on realized cost savings associated with reduced utility consumption in the participating properties. 
(ii)LimitationsA payment made by the Secretary under an agreement under this section— (I)shall be contingent on documented utility savings; and 
(II)shall not exceed the utility savings achieved by the date of the payment, and not previously paid, as a result of the improvements made under the agreement. (C)Third-party verificationSavings payments made by the Secretary under this section shall be based on a measurement and verification protocol that includes at least— 
(i)establishment of a weather-normalized and occupancy-normalized utility consumption baseline established pre-retrofit; (ii)annual third-party confirmation of actual utility consumption and cost for utilities; 
(iii)annual third-party validation of the tenant utility allowances in effect during the applicable year and vacancy rates for each unit type; and (iv)annual third-party determination of savings to the Secretary.An agreement under this section with an entity shall provide that the entity shall cover costs associated with third-party verification under this subparagraph. 
(2)Terms of performance-based agreementsA performance-based agreement under this section shall include— (A)the period that the agreement will be in effect and during which payments may be made, which may not be longer than 12 years; 
(B)the performance measures that will serve as payment thresholds during the term of the agreement; (C)an audit protocol for the properties covered by the agreement; 
(D)a requirement that payments shall be contingent on realized cost savings associated with reduced utility consumption in the participating properties; and (E)such other requirements and terms as determined to be appropriate by the Secretary. 
(3)Entity eligibilityThe Secretary shall— (A)establish a competitive process for entering into agreements under this section; and 
(B)enter into such agreements only with entities that, either jointly or individually, demonstrate significant experience relating to— (i)financing or operating properties receiving assistance under a program identified in subsection (a); 
(ii)oversight of energy or water conservation programs, including oversight of contractors; and (iii)raising capital for energy or water conservation improvements from charitable organizations or private investors. 
(4)Geographical diversityEach agreement entered into under this section shall provide for the inclusion of properties with the greatest feasible regional and State variance. (5)PropertiesA property may only be included in the demonstration under this section only if the property is subject to affordability restrictions for at least 15 years after the date of the completion of any conservation improvements made to the property under the demonstration program. Such restrictions may be made through an extended affordability agreement for the property under a new housing assistance payments contract with the Secretary of Housing and Urban Development or through an enforceable covenant with the owner of the property. 
(c)Plan and reports 
(1)PlanNot later than 90 days after the date of enactment of this Act, the Secretary shall submit to the Committees on Appropriations and Financial Services of the House of Representatives and the Committees on Appropriations and Banking, Housing, and Urban Affairs of the Senate a detailed plan for the implementation of this section. (2)ReportsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Secretary shall— 
(A)conduct an evaluation of the program under this section; and (B)submit to Congress a report describing each evaluation conducted under subparagraph (A). 
(d)FundingFor each fiscal year during which an agreement under this section is in effect, the Secretary may use to carry out this section any funds appropriated to the Secretary for the renewal of contracts under a program described in subsection (a). LXXXIICapital Access for Small Community Financial Institutions 82001.Privately insured credit unions authorized to become members of a Federal home loan bank (a)In generalSection 4(a) of the Federal Home Loan Bank Act (12 U.S.C. 1424(a)) is amended by adding at the end the following new paragraph: 
 
(5)Certain privately insured credit unions 
(A)In generalSubject to the requirements of subparagraph (B), a credit union shall be treated as an insured depository institution for purposes of determining the eligibility of such credit union for membership in a Federal home loan bank under paragraphs (1), (2), and (3). (B)Certification by appropriate supervisor (i)In generalFor purposes of this paragraph and subject to clause (ii), a credit union which lacks Federal deposit insurance and which has applied for membership in a Federal home loan bank may be treated as meeting all the eligibility requirements for Federal deposit insurance only if the appropriate supervisor of the State in which the credit union is chartered has determined that the credit union meets all the eligibility requirements for Federal deposit insurance as of the date of the application for membership. 
(ii)Certification deemed validIf, in the case of any credit union to which clause (i) applies, the appropriate supervisor of the State in which such credit union is chartered fails to make a determination pursuant to such clause by the end of the 6-month period beginning on the date of the application, the credit union shall be deemed to have met the requirements of clause (i). (C)Security interests of federal home loan bank not avoidableNotwithstanding any provision of State law authorizing a conservator or liquidating agent of a credit union to repudiate contracts, no such provision shall apply with respect to— 
(i)any extension of credit from any Federal home loan bank to any credit union which is a member of any such bank pursuant to this paragraph; or (ii)any security interest in the assets of such credit union securing any such extension of credit. 
(D)Protection for certain Federal home loan bank advancesNotwithstanding any State law to the contrary, if a Bank makes an advance under section 10 to a State-chartered credit union that is not federally insured— (i)the Bank’s interest in any collateral securing such advance has the same priority and is afforded the same standing and rights that the security interest would have had if the advance had been made to a federally insured credit union; and 
(ii)the Bank has the same right to access such collateral that the Bank would have had if the advance had been made to a federally insured credit union.. (b)Copies of audits of private insurers of certain depository institutions required To be provided to supervisory agenciesSection 43(a)(2)(A) of the Federal Deposit Insurance Act (12 U.S.C. 1831t(a)(2)(A)) is amended— 
(1)in clause (i), by striking and at the end; (2)in clause (ii), by striking the period at the end and inserting ; and; and 
(3)by inserting at the end the following new clause:  (iii)in the case of depository institutions described in subsection (e)(2)(A) the deposits of which are insured by the private insurer which are members of a Federal home loan bank, to the Federal Housing Finance Agency, not later than 7 days after the audit is completed.. 
82002.GAO ReportNot later than 18 months after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit a report to Congress— (1)on the adequacy of insurance reserves held by a private deposit insurer that insures deposits in an entity described in section 43(e)(2)(A) of the Federal Deposit Insurance Act (12 U.S.C. 1831t(e)(2)(A)); and 
(2)for an entity described in paragraph (1) the deposits of which are insured by a private deposit insurer, information on the level of compliance with Federal regulations relating to the disclosure of a lack of Federal deposit insurance. LXXXIIISmall Bank Exam Cycle Reform 83001.Smaller institutions qualifying for 18-month examination cycleSection 10(d) of the Federal Deposit Insurance Act (12 U.S.C. 1820(d)) is amended— 
(1)in paragraph (4)— (A)in subparagraph (A), by striking $500,000,000 and inserting $1,000,000,000; and 
(B)in subparagraph (C)(ii), by striking $100,000,000 and inserting $200,000,000; and (2)in paragraph (10)— 
(A)by striking $100,000,000 and inserting $200,000,000; and (B)by striking $500,000,000 and inserting $1,000,000,000. 
LXXXIVSmall Company Simple Registration 
84001.Forward incorporation by reference for Form S–1Not later than 45 days after the date of the enactment of this Act, the Securities and Exchange Commission shall revise Form S–1 so as to permit a smaller reporting company (as defined in section 230.405 of title 17, Code of Federal Regulations) to incorporate by reference in a registration statement filed on such form any documents that such company files with the Commission after the effective date of such registration statement. LXXXVHolding Company Registration Threshold Equalization 85001.Registration threshold for savings and loan holding companiesThe Securities Exchange Act of 1934 (15 U.S.C. 78a et seq.) is amended— 
(1)in section 12(g)— (A)in paragraph (1)(B), by inserting after is a bank the following: , a savings and loan holding company (as defined in section 10 of the Home Owners' Loan Act),; and 
(B)in paragraph (4), by inserting after case of a bank the following: , a savings and loan holding company (as defined in section 10 of the Home Owners' Loan Act),; and (2)in section 15(d), by striking case of bank and inserting the following: case of a bank, a savings and loan holding company (as defined in section 10 of the Home Owners' Loan Act),. 
LXXXVIRepeal of indemnification requirements 
86001.Repeal 
(a)Derivatives clearing organizationsSection 5b(k)(5) of the Commodity Exchange Act (7 U.S.C. 7a–1(k)(5)) is amended to read as follows:  (5)Confidentiality agreementBefore the Commission may share information with any entity described in paragraph (4), the Commission shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 8 relating to the information on swap transactions that is provided.. 
(b)Swap data repositoriesSection 21 of the Commodity Exchange Act (7 U.S.C. 24a(d)) is amended— (1)in subsection (c)(7)— 
(A)in the matter preceding subparagraph (A), by striking all and inserting swap; and (B)in subparagraph (E)— 
(i)in clause (ii), by striking and at the end; and (ii)by adding at the end the following: 
 
(iv)other foreign authorities; and; and (2)by striking subsection (d) and inserting the following: 
 
(d)Confidentiality agreementBefore the swap data repository may share information with any entity described in subsection (c)(7), the swap data repository shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 8 relating to the information on swap transactions that is provided.. (c)Security-based swap data repositoriesSection 13(n)(5) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(n)(5)) is amended— 
(1)in subparagraph (G)— (A)in the matter preceding clause (i), by striking all and inserting security-based swap; and 
(B)in clause (v)— (i)in subclause (II), by striking ; and and inserting a semicolon; 
(ii)in subclause (III), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following: 
 
(IV)other foreign authorities.; and (2)by striking subparagraph (H) and inserting the following: 
 
(H)Confidentiality agreementBefore the security-based swap data repository may share information with any entity described in subparagraph (G), the security-based swap data repository shall receive a written agreement from each entity stating that the entity shall abide by the confidentiality requirements described in section 24 relating to the information on security-based swap transactions that is provided.. (d)Effective dateThe amendments made by this section shall take effect as if enacted as part of the Dodd-Frank Wall Street Reform and Consumer Protection Act (Public Law 111–203). 
LXXXVIITreatment of debt or equity instruments of smaller institutions 
87001.Date for determining consolidated assetsSection 171(b)(4)(C) of the Financial Stability Act of 2010 (12 U.S.C. 5371(b)(4)(C)) is amended by inserting or March 31, 2010, after December 31, 2009,. LXXXVIIIState licensing efficiency 88001.Short titleThis title may be cited as the State Licensing Efficiency Act of 2015. 
88002.Background checksSection 1511(a) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5110(a)) is amended— (1)by inserting and other financial service providers after State-licensed loan originators; and 
(2)by inserting or other financial service providers before the period at the end. LXXXIXHelping Expand Lending Practices in Rural Communities 89001.Short titleThis title may be cited as the Helping Expand Lending Practices in Rural Communities Act of 2015 or the HELP Rural Communities Act of 2015. 
89002.Designation of rural area 
(a)ApplicationNot later than 90 days after the date of the enactment of this Act, the Bureau of Consumer Financial Protection shall establish an application process under which a person who lives or does business in a State may, with respect to an area identified by the person in such State that has not been designated by the Bureau as a rural area for purposes of a Federal consumer financial law (as defined under section 1002 of the Consumer Financial Protection Act of 2010), apply for such area to be so designated. (b)Evaluation criteriaWhen evaluating an application submitted under subsection (a), the Bureau shall take into consideration the following factors: 
(1)Criteria used by the Director of the Bureau of the Census for classifying geographical areas as rural or urban. (2)Criteria used by the Director of the Office of Management and Budget to designate counties as metropolitan or micropolitan or neither. 
(3)Criteria used by the Secretary of Agriculture to determine property eligibility for rural development programs. (4)The Department of Agriculture rural-urban commuting area codes. 
(5)A written opinion provided by the State’s bank supervisor, as defined under section 3(r) of the Federal Deposit Insurance Act (12 U.S.C. 1813(r)). (6)Population density. 
(c)Rule of constructionIf, at any time prior to the submission of an application under subsection (a), the area subject to review has been designated as nonrural by any Federal agency described under subsection (b) using any of the criteria described under subsection (b), the Bureau shall not be required to consider such designation in its evaluation. (d)Public comment period (1)In generalNot later than 60 days after receiving an application submitted under subsection (a), the Bureau shall— 
(A)publish such application in the Federal Register; and (B)make such application available for public comment for not fewer than 90 days. 
(2) Limitation on additional applicationsNothing in this section shall be construed to require the Bureau, during the public comment period with respect to an application submitted under subsection (a), to accept an additional application with respect to the area that is the subject of the initial application. (e)Decision on designationNot later than 90 days after the end of the public comment period under subsection (d)(1) for an application, the Bureau shall— 
(1)grant or deny such application, in whole or in part; and (2)publish such grant or denial in the Federal Register, along with an explanation of what factors the Bureau relied on in making such determination. 
(f)Subsequent applicationsA decision by the Bureau under subsection (e) to deny an application for an area to be designated as a rural area shall not preclude the Bureau from accepting a subsequent application submitted under subsection (a) for such area to be so designated, so long as such subsequent application is made after the end of the 90-day period beginning on the date that the Bureau denies the application under subsection (e). (g)SunsetThis section shall cease to have any force or effect after the end of the 2-year period beginning on the date of the enactment of this Act. 
89003.Operations in rural areasThe Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended— (1)in section 129C(b)(2)(E)(iv)(I), by striking predominantly; and 
(2)in section 129D(c)(1), by striking predominantly.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 